         Case 1:19-cv-00810-RBW Document 122 Filed 06/19/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                   )
INFORMATION CENTER,                  )
                                     )
                  Plaintiff,         )
                                     )
              v.                     )  Civil Action No. 19-cv-810 (RBW)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE,                             )
                                     )
                  Defendant.         )
___________________________________ )
                                     )
JASON LEOPOLD, BUZZFEED, INC.,       )
                                     )
                  Plaintiffs,        )
                                     )
              v.                     )  Civil Action No. 19-cv-957 (RBW)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE, et al.                      )
                                     )
                  Defendants.        )
___________________________________ )

                    DEFENDANT’S NOTICE OF REPROCESSED REPORT

        Defendant respectfully provides notice that the Department of Justice’s Office of

Information Policy (“OIP”) has completed reprocessing of the “Report On The Investigation Into

Russian Inference In The 2016 Presidential Election” (“the Report”), which it conducted in light

of events in United States v. Roger Stone, Jr., Crim. Action No. 19-18 (D.D.C.). See Defs.’ Notice,

Dkt. No. 121. OIP concluded that all of the withholdings related to Mr. Stone’s criminal case that

were originally made pursuant to Exemptions 5 1, 7(A), and 7(B) of the Freedom of Information



1
  OIP originally had marked these withholdings as “(b)(5)-1” on the Report. See Decl. of Vanessa Brinkmann ¶ 14
(June 3, 2019), Dkt. No. 54-3.

                                                       1
        Case 1:19-cv-00810-RBW Document 122 Filed 06/19/20 Page 2 of 4




Act (“FOIA”) are no longer applicable. OIP further concluded that certain withholdings that were

originally made pursuant to Exemptions 6, and 7(C) of the FOIA (those originally marked as

“(b)(6)/(b)(7)(C)-3” on the Report) are no longer applicable. Four withholdings made pursuant to

Exemptions 6 and 7(C) that were originally marked as “(b)(6)/(b)(7)(C)-3” on the Report that

continue to be withheld under Exemptions 6 and 7(C) are in footnote 234 of Volume I, footnote

1027 of Volume II, and pages D-4 and D-6 of Appendix D of the Report. These withholdings are

marked in the updated version of the Report as “(b)(6)/(b)(7)(C)-4.” See Brinkmann Decl. ¶¶ 72

n.17, 76, Dkt. 54-3 (describing the rationale for withholding information under this category).

Finally, OIP concluded that there is no longer a court order in Mr. Stone’s criminal case that bars

release of information related to Mr. Stone in the Report.

       An updated version of the Report has been made available in OIP’s online FOIA Library,

at https://www.justice.gov/oip/available-documents-oip (under the “FOIA-Processed Documents”

heading). This updated version is also attached to this Notice.



Dated: June 19, 2020                         Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General
                                             Civil Division

                                             ELIZABETH J. SHAPIRO
                                             Deputy Director
                                             Federal Programs Branch

                                             /s/ Courtney D. Enlow
                                             COURTNEY D. ENLOW
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Room 12102
                                             Washington, D.C. 20005

                                                2
Case 1:19-cv-00810-RBW Document 122 Filed 06/19/20 Page 3 of 4




                            Tel: (202) 616-8467
                            Email: courtney.d.enlow@usdoj.gov

                            Counsel for Defendant




                              3
         Case 1:19-cv-00810-RBW Document 122 Filed 06/19/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filing system.



                                               /s/ Courtney D. Enlow
                                               COURTNEY D. ENLOW
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Room 12102
                                               Washington, D.C. 20005
                                               Tel: (202) 616-8467
                                               Email: courtney.d.enlow@usdoj.gov




                                                  4
                            U.S. Department of Justice
______________________________________________________
 Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 1 of 207
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




    Report On The Investigation Into
      Russian Interference In The
       2016 Presidential Election
                                Volume I of II


                 Special Counsel Robert S. Mueller, III
                    Submitted Pursuant to 28 C.F.R. § 600.8(c)




                                Washington, D.C.

                                   March 2019
                            U.S. Department of Justice
______________________________________________________
 Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 2 of 207
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                                                 U.S. Department of Justice
      ______________________________________________________
       Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 3 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                      TABLE OF CONTENTS – VOLUME I

INTRODUCTION TO VOLUME I .......................................................................................................... 1
EXECUTIVE SUMMARY TO VOLUME I............................................................................................... 4
I. THE SPECIAL COUNSEL’S INVESTIGATION ................................................................................. 11
II. RUSSIAN “ACTIVE MEASURES” SOCIAL MEDIA CAMPAIGN ..................................................... 14
          A. Structure of the Internet Research Agency ................................................................. 15
          B. Funding and Oversight from Concord and Prigozhin ................................................. 16
          C. The IRA Targets U.S. Elections .................................................................................. 19
               1. The IRA Ramps Up U.S. Operations As Early As 2014 ...................................... 19
               2. U.S. Operations Through IRA-Controlled Social Media Accounts ..................... 22
               3. U.S. Operations Through Facebook...................................................................... 24
               4. U.S. Operations Through Twitter ......................................................................... 26
                    a. Individualized Accounts................................................................................... 26
                    b. IRA Botnet Activities ...................................................................................... 28
               5. U.S. Operations Involving Political Rallies .......................................................... 29
               6. Targeting and Recruitment of U.S. Persons.......................................................... 31
               7. Interactions and Contacts with the Trump Campaign........................................... 33
                    a. Trump Campaign Promotion of IRA Political Materials................................. 33
                    b. Contact with Trump Campaign Officials in Connection to Rallies ................. 35
III. RUSSIAN HACKING AND DUMPING OPERATIONS ..................................................................... 36
          A. GRU Hacking Directed at the Clinton Campaign ....................................................... 36
               1. GRU Units Target the Clinton Campaign ............................................................. 36
               2. Intrusions into the DCCC and DNC Networks ..................................................... 38
                    a. Initial Access .................................................................................................... 38
                    b. Implantation of Malware on DCCC and DNC Networks ................................ 38
                    c. Theft of Documents from DNC and DCCC Networks .................................... 40
          B. Dissemination of the Hacked Materials ...................................................................... 41
               1. DCLeaks ............................................................................................................... 41
               2. Guccifer 2.0........................................................................................................... 42
               3. Use of WikiLeaks ................................................................................................. 44
                    a. WikiLeaks’s Expressed Opposition Toward the Clinton Campaign ............... 44
                    b. WikiLeaks’s First Contact with Guccifer 2.0 and DCLeaks ........................... 45

                                                                     i
    Case 1:19-cv-00810-RBWU.S.      Department
                                 Document       of Justice
                                            122-1    Filed 06/19/20 Page 4 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



               c. The GRU’s Transfer of Stolen Materials to WikiLeaks .................................. 45
               d.    WikiLeaks Statements Dissembling About the Source of Stolen
                     Materials ........................................................................................................ 48
      C. Additional GRU Cyber Operations ............................................................................. 49
          1. Summer and Fall 2016 Operations Targeting Democrat-Linked Victims............ 49
          2. Intrusions Targeting the Administration of U.S. Elections................................... 50
      D. Trump Campaign and the Dissemination of Hacked Materials .................................. 51
          1. Role of Roger Stone.............................................................................................. 51
               a. Background ...................................................................................................... 51
               b. Contacts with the Campaign about WikiLeaks................................................ 52
               c. Roger Stone’s Known Efforts to Communicate with WikiLeaks .................... 54
               d. WikiLeaks’s October 7, 2016 Release of Stolen Podesta Emails .................... 58
               e. Donald Trump Jr. Interaction with WikiLeaks ................................................ 59
          2. Other Potential Campaign Interest in Russian Hacked Materials ......................... 61
               a. Henry Oknyansky (a/k/a Henry Greenberg) .................................................... 61
               b. Campaign Efforts to Obtain Deleted Clinton Emails ...................................... 62
IV. RUSSIAN GOVERNMENT LINKS TO AND CONTACTS WITH THE TRUMP CAMPAIGN ................ 66
      A. Campaign Period (September 2015 – November 8, 2016) ......................................... 66
          1. Trump Tower Moscow Project ............................................................................. 67
               a. Trump Tower Moscow Venture with the Crocus Group (2013-2014) ............ 67
               b. Communications with I.C. Expert Investment Company and Giorgi
                   Rtskhiladze (Summer and Fall 2015) ............................................................ 69
               c. Letter of Intent and Contacts to Russian Government (October 2015-
                   January 2016) ................................................................................................ 70
                     i. Trump Signs the Letter of Intent on behalf of the Trump Organization .... 70
                     ii. Post-LOI Contacts with Individuals in Russia ......................................... 72
               d. Discussions about Russia Travel by Michael Cohen or Candidate Trump
                   (December 2015-June 2016) ......................................................................... 76
                     i. Sater’s Overtures to Cohen to Travel to Russia ........................................ 76
                     ii. Candidate Trump’s Opportunities to Travel to Russia ............................ 78
          2. George Papadopoulos ........................................................................................... 80
               a. Origins of Campaign Work .............................................................................. 81
               b. Initial Russia-Related Contacts ........................................................................ 82
               c. March 31 Foreign Policy Team Meeting ......................................................... 85
                                                               ii
                                        U.S. Department of Justice
______________________________________________________
 Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 5 of 207
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



          d. George Papadopoulos Learns That Russia Has “Dirt” in the Form of
              Clinton Emails ............................................................................................... 86
          e. Russia-Related Communications With The Campaign.................................... 89
          f. Trump Campaign Knowledge of “Dirt” ........................................................... 93
          g. Additional George Papadopoulos Contact ....................................................... 94
     3. Carter Page ............................................................................................................ 95
          a. Background ...................................................................................................... 96
          b. Origins of and Early Campaign Work ............................................................. 97
          c. Carter Page’s July 2016 Trip To Moscow ........................................................ 98
          d. Later Campaign Work and Removal from the Campaign ............................. 102
     4. Dimitri Simes and the Center for the National Interest ...................................... 103
          a. CNI and Dimitri Simes Connect with the Trump Campaign ......................... 103
          b. National Interest Hosts a Foreign Policy Speech at the Mayflower Hotel
              ..................................................................................................................... 105
          c. Jeff Sessions’s Post-Speech Interactions with CNI ....................................... 107
          d. Jared Kushner’s Continuing Contacts with Simes......................................... 108
     5. June 9, 2016 Meeting at Trump Tower ............................................................... 110
          a. Setting Up the June 9 Meeting ....................................................................... 110
                 i. Outreach to Donald Trump Jr.................................................................. 110
                 ii. Awareness of the Meeting Within the Campaign ................................... 114
          b. The Events of June 9, 2016 ............................................................................ 116
                 i. Arrangements for the Meeting ................................................................ 116
                 ii. Conduct of the Meeting .......................................................................... 117
          c. Post-June 9 Events ......................................................................................... 120
     6. Events at the Republican National Convention .................................................. 123
          a.    Ambassador Kislyak’s Encounters with Senator Sessions and J.D.
                Gordon the Week of the RNC ..................................................................... 123
          b. Change to Republican Party Platform............................................................ 124
     7. Post-Convention Contacts with Kislyak ............................................................. 127
          a.     Ambassador Kislyak Invites J.D. Gordon to Breakfast at the
                 Ambassador’s Residence ............................................................................. 127
          b. Senator Sessions’s September 2016 Meeting with Ambassador Kislyak ...... 127
     8. Paul Manafort...................................................................................................... 129
          a. Paul Manafort’s Ties to Russia and Ukraine.................................................. 131

                                                           iii
                                               U.S. Department of Justice
     ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 6 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                        i. Oleg Deripaska Consulting Work ......................................................... 131
                        ii. Political Consulting Work ..................................................................... 132
                        iii. Konstantin Kilimnik .............................................................................. 132
                  b. Contacts during Paul Manafort’s Time with the Trump Campaign .............. 134
                        i. Paul Manafort Joins the Campaign ......................................................... 134
                        ii. Paul Manafort’s Campaign-Period Contacts .......................................... 135
                        iii. Paul Manafort’s Two Campaign-Period Meetings with Konstantin
                            Kilimnik in the United States ................................................................ 138
                  c. Post-Resignation Activities ............................................................................ 141
         B. Post-Election and Transition-Period Contacts .......................................................... 144
             1. Immediate Post-Election Activity ....................................................................... 144
                  a. Outreach from the Russian Government ........................................................ 145
                  b. High-Level Encouragement of Contacts through Alternative Channels ....... 146
             2. Kirill Dmitriev’s Transition-Era Outreach to the Incoming Administration ...... 147
                  a. Background .................................................................................................... 147
                  b. Kirill Dmitriev’s Post-Election Contacts With the Incoming
                     Administration ............................................................................................. 149
                  c. Erik Prince and Kirill Dmitriev Meet in the Seychelles ................................ 151
                        i.    George Nader and Erik Prince Arrange Seychelles Meeting with
                              Dmitriev ................................................................................................. 151
                        ii. The Seychelles Meetings........................................................................ 153
                        iii. Erik Prince’s Meeting with Steve Bannon after the Seychelles Trip .... 155
                  d. Kirill Dmitriev’s Post-Election Contact with Rick Gerson Regarding
                     U.S.-Russia Relations .................................................................................. 156
             3. Ambassador Kislyak’s Meeting with Jared Kushner and Michael Flynn in
                Trump Tower Following the Election................................................................. 159
             4. Jared Kushner’s Meeting with Sergey Gorkov ................................................... 161
             5. Petr Aven’s Outreach Efforts to the Transition Team ........................................ 163
             6. Carter Page Contact with Deputy Prime Minister Arkady Dvorkovich ............. 166
             7. Contacts With and Through Michael T. Flynn ................................................... 167
                  a. United Nations Vote on Israeli Settlements ................................................... 167
                  b. U.S. Sanctions Against Russia ....................................................................... 168
V. PROSECUTION AND DECLINATION DECISIONS ........................................................................ 174
         A. Russian “Active Measures” Social Media Campaign ............................................... 174

                                                                  iv
Case 1:19-cv-00810-RBWU.S.      Department
                             Document       of Justice
                                        122-1    Filed 06/19/20 Page 7 of 207
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



  B. Russian Hacking and Dumping Operations .............................................................. 175
      1. Section 1030 Computer-Intrusion Conspiracy.................................................... 175
           a. Background .................................................................................................... 175
                                                                                                                                         (b)(5)-2
           b. Charging Decision As to (b)(5)                                                                            ....... 176
                                                                                                                                         (b)(5)-2
      2. Potential Section 1030 Violation By (b) (5), (b) (6), (b) (7)(C) .............................. 179                             (b)(6)/(b)(7)(C)-2

  C. Russian Government Outreach and Contacts ............................................................. 180
      1. Potential Coordination: Conspiracy and Collusion............................................. 180
      2. Potential Coordination: Foreign Agent Statutes (FARA and 18 U.S.C. § 951) . 181
           a. Governing Law............................................................................................... 181
           b. Application..................................................................................................... 182
      3. Campaign Finance .............................................................................................. 183
           a. Overview Of Governing Law......................................................................... 184
           b. Application to June 9 Trump Tower Meeting................................................ 185
                 i. Thing-of-Value Element ......................................................................... 186
                 ii. Willfulness ............................................................................................. 187
                 iii. Difficulties in Valuing Promised Information ...................................... 188
                                                                                                                                         (b)(5)-2
           c. Application to WikiLeaks (b)(5)                                 ................................................... 188
                 i. Questions Over (b)(5)                                                                                                (b)(5)-2
                                                           ....................................................................... 189
                 ii. Willfulness ............................................................................................. 190
                 iii. Constitutional Considerations ................................................................ 190
                 iv. Analysis (b)(5)                          .................................................................... 190   (b)(5)-2

      4. False Statements and Obstruction of the Investigation ....................................... 191
           a. Overview Of Governing Law......................................................................... 191
           b. Application to Certain Individuals ................................................................. 192
                 i. George Papadopoulos .............................................................................. 192
                                                                                                                                         (b)(5)-2
                 ii. (b)(5), (b)(6), (b)(7)(C) ............................................................................. 194         (b)(6)/(b)(7)(C)-2
                 iii. Michael Flynn ....................................................................................... 194
                 iv. Michael Cohen ...................................................................................... 195
                 v. Roger Stone ............................................................................................ 196
                 vi. Jeff Sessions ........................................................................................... 197
                 vii. Others Interviewed During the Investigation ....................................... 198


                                                          v
                            U.S. Department of Justice
______________________________________________________
 Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 8 of 207
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                                    U.S. Department of Justice
     ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 9 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                  INTRODUCTION TO VOLUME I

        This report is submitted to the Attorney General pursuant to 28 C.F.R. § 600.8(c), which
states that, “[a]t the conclusion of the Special Counsel’s work, he . . . shall provide the Attorney
General a confidential report explaining the prosecution or declination decisions [the Special
Counsel] reached.”

        The Russian government interfered in the 2016 presidential election in sweeping and
systematic fashion. Evidence of Russian government operations began to surface in mid-2016. In
June, the Democratic National Committee and its cyber response team publicly announced that
Russian hackers had compromised its computer network. Releases of hacked materials—hacks
that public reporting soon attributed to the Russian government—began that same month.
Additional releases followed in July through the organization WikiLeaks, with further releases in
October and November.

       In late July 2016, soon after WikiLeaks’s first release of stolen documents, a foreign
government contacted the FBI about a May 2016 encounter with Trump Campaign foreign policy
advisor George Papadopoulos. Papadopoulos had suggested to a representative of that foreign
government that the Trump Campaign had received indications from the Russian government that
it could assist the Campaign through the anonymous release of information damaging to
Democratic presidential candidate Hillary Clinton. That information prompted the FBI on July
31, 2016, to open an investigation into whether individuals associated with the Trump Campaign
were coordinating with the Russian government in its interference activities.

       That fall, two federal agencies jointly announced that the Russian government “directed
recent compromises of e-mails from US persons and institutions, including US political
organizations,” and, “[t]hese thefts and disclosures are intended to interfere with the US election
process.” After the election, in late December 2016, the United States imposed sanctions on Russia
for having interfered in the election. By early 2017, several congressional committees were
examining Russia’s interference in the election.

       Within the Executive Branch, these investigatory efforts ultimately led to the May 2017
appointment of Special Counsel Robert S. Mueller, III. The order appointing the Special Counsel
authorized him to investigate “the Russian government’s efforts to interfere in the 2016
presidential election,” including any links or coordination between the Russian government and
individuals associated with the Trump Campaign.

        As set forth in detail in this report, the Special Counsel’s investigation established that
Russia interfered in the 2016 presidential election principally through two operations. First, a
Russian entity carried out a social media campaign that favored presidential candidate Donald J.
Trump and disparaged presidential candidate Hillary Clinton. Second, a Russian intelligence
service conducted computer-intrusion operations against entities, employees, and volunteers
working on the Clinton Campaign and then released stolen documents. The investigation also
identified numerous links between the Russian government and the Trump Campaign. Although
the investigation established that the Russian government perceived it would benefit from a Trump
presidency and worked to secure that outcome, and that the Campaign expected it would benefit

                                                 1
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 10 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



electorally from information stolen and released through Russian efforts, the investigation did not
establish that members of the Trump Campaign conspired or coordinated with the Russian
government in its election interference activities.

                                               * * *

        Below we describe the evidentiary considerations underpinning statements about the
results of our investigation and the Special Counsel’s charging decisions, and we then provide an
overview of the two volumes of our report.

       The report describes actions and events that the Special Counsel’s Office found to be
supported by the evidence collected in our investigation. In some instances, the report points out
the absence of evidence or conflicts in the evidence about a particular fact or event. In other
instances, when substantial, credible evidence enabled the Office to reach a conclusion with
confidence, the report states that the investigation established that certain actions or events
occurred. A statement that the investigation did not establish particular facts does not mean there
was no evidence of those facts.

        In evaluating whether evidence about collective action of multiple individuals constituted
a crime, we applied the framework of conspiracy law, not the concept of “collusion.” In so doing,
the Office recognized that the word “collud[e]” was used in communications with the Acting
Attorney General confirming certain aspects of the investigation’s scope and that the term has
frequently been invoked in public reporting about the investigation. But collusion is not a specific
offense or theory of liability found in the United States Code, nor is it a term of art in federal
criminal law. For those reasons, the Office’s focus in analyzing questions of joint criminal liability
was on conspiracy as defined in federal law. In connection with that analysis, we addressed the
factual question whether members of the Trump Campaign “coordinat[ed]”—a term that appears
in the appointment order—with Russian election interference activities. Like collusion,
“coordination” does not have a settled definition in federal criminal law. We understood
coordination to require an agreement—tacit or express—between the Trump Campaign and the
Russian government on election interference. That requires more than the two parties taking
actions that were informed by or responsive to the other’s actions or interests. We applied the term
coordination in that sense when stating in the report that the investigation did not establish that the
Trump Campaign coordinated with the Russian government in its election interference activities.

                                               * * *

       The report on our investigation consists of two volumes:

        Volume I describes the factual results of the Special Counsel’s investigation of Russia’s
interference in the 2016 presidential election and its interactions with the Trump Campaign.
Section I describes the scope of the investigation. Sections II and III describe the principal ways
Russia interfered in the 2016 presidential election. Section IV describes links between the Russian



                                                  2
                                   U.S. Department of Justice
    ______________________________________________________
    Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 11 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



government and individuals associated with the Trump Campaign. Section V sets forth the Special
Counsel’s charging decisions.

        Volume II addresses the President’s actions towards the FBI’s investigation into Russia’s
interference in the 2016 presidential election and related matters, and his actions towards the
Special Counsel’s investigation. Volume II separately states its framework and the considerations
that guided that investigation.




                                               3
                                   U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 12 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                              EXECUTIVE SUMMARY TO VOLUME I


       RUSSIAN SOCIAL MEDIA CAMPAIGN


        The Internet Research Agency (IRA) c~mied out the earliest Russian interference
operations identified by the investigation-a social media campaign designed to provoke and
amplify political and social discord in the United States. The IRA was based in St. Petersburg,
Russia, and received funding from Russian oligarch Y evgeniy Prigozhin and companies he
controlled. Pri ozhin is widel re 01ted to have ties to Russian President Vladi1nir Putin       (b)(7)(E)-2



        In Inid-2014, the IRA sent em lo
Inission with inst111ctions
                                                                                                      (b)(7)(E)-2



        The IRA later used social media accounts and interest groups to sow discord in the U.S.
political system through what it tenned "infonnation warfare." The campaign evolved from a
generalized program designed in 2014 and 2015 to undennine the U.S. electoral system, to a
targeted operation that by early 2016 favored candidate Tnnnp and disparaged can didate Clinton.
The IRA's operation also included the purchase of political adve1tisements on social media in the
names of U.S . persons and entities, as well as the staging of political rallies inside the United
States. To organize those rallies, IRA employees posed as U.S . grassroots entities and persons and
made contact with Tnnnp suppo1ters and T111mp Campaign officials in the United States. The
investigation did not identify evidence that any U.S . persons conspired or coordinated with the
IRA. Section II of this repo1t details the Office's investigation of the Russian social media
campaign.

       RUSSIAN HACKING OPERATIONS


        At the same time that the IRA operation began to focus on suppo1ting can didate T111mp in
early 2016, the Russian government employed a second fo1m of interference: cyber intrusions
(hacking) and releases of hacked materials damaging to the Clinton Campaign. The Russian
intelligence service known as the Main Intelligence Directorate of the General Staff of the Russian
Anny (GRU) caiTied out these operations.

       In March 2016, the GRU began hacking the email accounts of Clinton Campaign
volunteers and employees, including campaign chai1man John Podesta. In April 2016, the GRU
hacked into the computer networks of the Democratic Congressional Campaign Cominittee
(DCCC) and the Democratic National Committee (DNC). The GRU stole hundreds of thousands
of documents from the comproinised email accounts and networks. Around the time that the DNC
announced in Inid-June 2016 the Russian government's role in hacking its network, the GRU
began disseminating stolen materials through the fictitious online personas "DCLeaks" and
"Guccifer 2.0. " The GRU later released additional materials through the organization WikiLeaks.


                                                4
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 13 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        The presidential campaign of Donald J. Trump (“Trump Campaign” or “Campaign”)
showed interest in WikiLeaks’s releases of documents and welcomed their potential to damage
candidate Clinton. Beginning in June 2016, former Campaign member Roger Stone forecast to
senior Campaign officials that WikiLeaks would release information damaging to candidate
Clinton. WikiLeaks’s first release came in July 2016. Around the same time, candidate Trump
announced that he hoped Russia would recover emails described as missing from a private server
used by Clinton when she was Secretary of State (he later said that he was speaking sarcastically).
Stone stayed in regular contact with the Campaign claiming to have information about future
releases by WikiLeaks, while privately asking his own associates to contact WikiLeaks founder
Julian Assange and publicly boasting of his access to Assange. WikiLeaks began releasing
Podesta’s stolen emails on October 7, 2016, less than one hour after a U.S. media outlet released
video considered damaging to candidate Trump. Section III of this Report details the Office’s
investigation into the Russian hacking operations, as well as other efforts by Trump Campaign
supporters to obtain Clinton-related emails.

       RUSSIAN CONTACTS WITH THE CAMPAIGN

        The social media campaign and the GRU hacking operations coincided with a series of
contacts between Trump Campaign officials and individuals with ties to the Russian government.
The Office investigated whether those contacts reflected or resulted in the Campaign conspiring
or coordinating with Russia in its election-interference activities. Although the investigation
established that the Russian government perceived it would benefit from a Trump presidency and
worked to secure that outcome, and that the Campaign expected it would benefit electorally from
information stolen and released through Russian efforts, the investigation did not establish that
members of the Trump Campaign conspired or coordinated with the Russian government in its
election interference activities.

        The Russian contacts consisted of business connections, offers of assistance to the
Campaign, invitations for candidate Trump and Putin to meet in person, invitations for Campaign
officials and representatives of the Russian government to meet, and policy positions seeking
improved U.S.-Russian relations. Section IV of this Report details the contacts between Russia
and the Trump Campaign during the campaign and transition periods, the most salient of which
are summarized below in chronological order.

         2015. Some of the earliest contacts were made in connection with a Trump Organization
real-estate project in Russia known as Trump Tower Moscow. Candidate Trump signed a Letter
of Intent for Trump Tower Moscow by November 2015, and in January 2016 Trump Organization
executive Michael Cohen emailed and spoke about the project with the office of Russian
government press secretary Dmitry Peskov. The Trump Organization pursued the project through
at least June 2016, including by considering travel to Russia by Cohen and candidate Trump.

       Spring 2016. Campaign foreign policy advisor George Papadopoulos made early contact
with Joseph Mifsud, a London-based professor who had connections to Russia and traveled to
Moscow in April 2016. Immediately upon his return to London from that trip, Mifsud told
Papadopoulos that the Russian government had “dirt” on Hillary Clinton in the form of thousands

                                                5
                                   U.S. Department of Justice
    ______________________________________________________
    Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 14 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



of emails. One week later, in the first week of May 2016, Papadopoulos suggested to a
representative of a foreign government that the Trump Campaign had received indications from
the Russian government that it could assist the Campaign through the anonymous release of
information damaging to candidate Clinton. Throughout that period of time and for several months
thereafter, Papadopoulos worked with Mifsud and two Russian nationals to arrange a meeting
between the Campaign and the Russian government. No meeting took place.

       Summer 2016. Russian outreach to the Trump Campaign continued into the summer of
2016, as candidate Trump was becoming the presumptive Republican nominee for President. On
June 9, 2016, for example, a Russian lawyer met with senior Trump Campaign officials Donald
Trump Jr., Jared Kushner, and campaign chairman Paul Manafort to deliver what the email
proposing the meeting had described as “official documents and information that would
incriminate Hillary.” The materials were offered to Trump Jr. as “part of Russia and its
government’s support for Mr. Trump.” The written communications setting up the meeting
showed that the Campaign anticipated receiving information from Russia that could assist
candidate Trump’s electoral prospects, but the Russian lawyer’s presentation did not provide such
information.

       Days after the June 9 meeting, on June 14, 2016, a cybersecurity firm and the DNC
announced that Russian government hackers had infiltrated the DNC and obtained access to
opposition research on candidate Trump, among other documents.

       In July 2016, Campaign foreign policy advisor Carter Page traveled in his personal capacity
to Moscow and gave the keynote address at the New Economic School. Page had lived and worked
in Russia between 2003 and 2007. After returning to the United States, Page became acquainted
with at least two Russian intelligence officers, one of whom was later charged in 2015 with
conspiracy to act as an unregistered agent of Russia. Page’s July 2016 trip to Moscow and his
advocacy for pro-Russian foreign policy drew media attention. The Campaign then distanced itself
from Page and, by late September 2016, removed him from the Campaign.

        July 2016 was also the month WikiLeaks first released emails stolen by the GRU from the
DNC. On July 22, 2016, WikiLeaks posted thousands of internal DNC documents revealing
information about the Clinton Campaign. Within days, there was public reporting that U.S.
intelligence agencies had “high confidence” that the Russian government was behind the theft of
emails and documents from the DNC. And within a week of the release, a foreign government
informed the FBI about its May 2016 interaction with Papadopoulos and his statement that the
Russian government could assist the Trump Campaign. On July 31, 2016, based on the foreign
government reporting, the FBI opened an investigation into potential coordination between the
Russian government and individuals associated with the Trump Campaign.

       Separately, on August 2, 2016, Trump campaign chairman Paul Manafort met in New York
City with his long-time business associate Konstantin Kilimnik, who the FBI assesses to have ties
to Russian intelligence. Kilimnik requested the meeting to deliver in person a peace plan for
Ukraine that Manafort acknowledged to the Special Counsel’s Office was a “backdoor” way for
Russia to control part of eastern Ukraine; both men believed the plan would require candidate
Trump’s assent to succeed (were he to be elected President). They also discussed the status of the

                                                6
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 15 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Trump Campaign and Manafort’s strategy for winning Democratic votes in Midwestern states.
Months before that meeting, Manafort had caused internal polling data to be shared with Kilimnik,
and the sharing continued for some period of time after their August meeting.

        Fall 2016. On October 7, 2016, the media released video of candidate Trump speaking in
graphic terms about women years earlier, which was considered damaging to his candidacy. Less
than an hour later, WikiLeaks made its second release: thousands of John Podesta’s emails that
had been stolen by the GRU in late March 2016. The FBI and other U.S. government institutions
were at the time continuing their investigation of suspected Russian government efforts to interfere
in the presidential election. That same day, October 7, the Department of Homeland Security and
the Office of the Director of National Intelligence issued a joint public statement “that the Russian
Government directed the recent compromises of e-mails from US persons and institutions,
including from US political organizations.” Those “thefts” and the “disclosures” of the hacked
materials through online platforms such as WikiLeaks, the statement continued, “are intended to
interfere with the US election process.”

        Post-2016 Election. Immediately after the November 8 election, Russian government
officials and prominent Russian businessmen began trying to make inroads into the new
administration. The most senior levels of the Russian government encouraged these efforts. The
Russian Embassy made contact hours after the election to congratulate the President-Elect and to
arrange a call with President Putin. Several Russian businessmen picked up the effort from there.

       Kirill Dmitriev, the chief executive officer of Russia’s sovereign wealth fund, was among
the Russians who tried to make contact with the incoming administration. In early December, a
business associate steered Dmitriev to Erik Prince, a supporter of the Trump Campaign and an
associate of senior Trump advisor Steve Bannon. Dmitriev and Prince later met face-to-face in
January 2017 in the Seychelles and discussed U.S.-Russia relations. During the same period,
another business associate introduced Dmitriev to a friend of Jared Kushner who had not served
on the Campaign or the Transition Team. Dmitriev and Kushner’s friend collaborated on a short
written reconciliation plan for the United States and Russia, which Dmitriev implied had been
cleared through Putin. The friend gave that proposal to Kushner before the inauguration, and
Kushner later gave copies to Bannon and incoming Secretary of State Rex Tillerson.

        On December 29, 2016, then-President Obama imposed sanctions on Russia for having
interfered in the election. Incoming National Security Advisor Michael Flynn called Russian
Ambassador Sergey Kislyak and asked Russia not to escalate the situation in response to the
sanctions. The following day, Putin announced that Russia would not take retaliatory measures in
response to the sanctions at that time. Hours later, President-Elect Trump tweeted, “Great move
on delay (by V. Putin).” The next day, on December 31, 2016, Kislyak called Flynn and told him
the request had been received at the highest levels and Russia had chosen not to retaliate as a result
of Flynn’s request.

                                                ***

        On January 6, 2017, members of the intelligence community briefed President-Elect Trump
on a joint assessment—drafted and coordinated among the Central Intelligence Agency, FBI, and

                                                  7
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 16 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



National Security Agency—that concluded with high confidence that Russia had intervened in the
election through a variety of means to assist Trump’s candidacy and harm Clinton’s. A
declassified version of the assessment was publicly released that same day.

        Between mid-January 2017 and early February 2017, three congressional committees—the
House Permanent Select Committee on Intelligence (HPSCI), the Senate Select Committee on
Intelligence (SSCI), and the Senate Judiciary Committee (SJC)—announced that they would
conduct inquiries, or had already been conducting inquiries, into Russian interference in the
election. Then-FBI Director James Comey later confirmed to Congress the existence of the FBI’s
investigation into Russian interference that had begun before the election. On March 20, 2017, in
open-session testimony before HPSCI, Comey stated:

       I have been authorized by the Department of Justice to confirm that the FBI, as part
       of our counterintelligence mission, is investigating the Russian government’s efforts
       to interfere in the 2016 presidential election, and that includes investigating the
       nature of any links between individuals associated with the Trump campaign and
       the Russian government and whether there was any coordination between the
       campaign and Russia’s efforts. . . . As with any counterintelligence investigation,
       this will also include an assessment of whether any crimes were committed.

The investigation continued under then-Director Comey for the next seven weeks until May 9,
2017, when President Trump fired Comey as FBI Director—an action which is analyzed in
Volume II of the report.

        On May 17, 2017, Acting Attorney General Rod Rosenstein appointed the Special Counsel
and authorized him to conduct the investigation that Comey had confirmed in his congressional
testimony, as well as matters arising directly from the investigation, and any other matters within
the scope of 28 C.F.R. § 600.4(a), which generally covers efforts to interfere with or obstruct the
investigation.

        President Trump reacted negatively to the Special Counsel’s appointment. He told advisors
that it was the end of his presidency, sought to have Attorney General Jefferson (Jeff) Sessions
unrecuse from the Russia investigation and to have the Special Counsel removed, and engaged in
efforts to curtail the Special Counsel’s investigation and prevent the disclosure of evidence to it,
including through public and private contacts with potential witnesses. Those and related actions
are described and analyzed in Volume II of the report.

                                               ***

       THE SPECIAL COUNSEL’S CHARGING DECISIONS

       In reaching the charging decisions described in Volume I of the report, the Office
determined whether the conduct it found amounted to a violation of federal criminal law
chargeable under the Principles of Federal Prosecution. See Justice Manual § 9-27.000 et seq.
(2018). The standard set forth in the Justice Manual is whether the conduct constitutes a crime; if
so, whether admissible evidence would probably be sufficient to obtain and sustain a conviction;

                                                 8
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 17 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and whether prosecution would serve a substantial federal interest that could not be adequately
served by prosecution elsewhere or through non-criminal alternatives. See Justice Manual § 9-
27.220.

       Section V of the report provides detailed explanations of the Office’s charging decisions,
which contain three main components.

        First, the Office determined that Russia’s two principal interference operations in the 2016
U.S. presidential election—the social media campaign and the hacking-and-dumping operations—
violated U.S. criminal law. Many of the individuals and entities involved in the social media
campaign have been charged with participating in a conspiracy to defraud the United States by
undermining through deceptive acts the work of federal agencies charged with regulating foreign
influence in U.S. elections, as well as related counts of identity theft. See United States v. Internet
Research Agency, et al., No. 18-cr-32 (D.D.C.). Separately, Russian intelligence officers who
carried out the hacking into Democratic Party computers and the personal email accounts of
individuals affiliated with the Clinton Campaign conspired to violate, among other federal laws,
the federal computer-intrusion statute, and they have been so charged. See United States v.
                                                                                                          (b)(5)-2
Netyksho, et al., No. 18-cr-215 (D.D.C.). (b) (5)                                                         (b)(6)/(b)(7)(C)-2

(b) (5), (b) (6), (b) (7)(C)


        Second, while the investigation identified numerous links between individuals with ties to
the Russian government and individuals associated with the Trump Campaign, the evidence was
not sufficient to support criminal charges. Among other things, the evidence was not sufficient to
charge any Campaign official as an unregistered agent of the Russian government or other Russian
principal. And our evidence about the June 9, 2016 meeting and WikiLeaks’s releases of hacked
materials was not sufficient to charge a criminal campaign-finance violation. Further, the evidence
was not sufficient to charge that any member of the Trump Campaign conspired with
representatives of the Russian government to interfere in the 2016 election.

        Third, the investigation established that several individuals affiliated with the Trump
Campaign lied to the Office, and to Congress, about their interactions with Russian-affiliated
individuals and related matters. Those lies materially impaired the investigation of Russian
election interference. The Office charged some of those lies as violations of the federal false-
statements statute. Former National Security Advisor Michael Flynn pleaded guilty to lying about
his interactions with Russian Ambassador Kislyak during the transition period. George
Papadopoulos, a foreign policy advisor during the campaign period, pleaded guilty to lying to
investigators about, inter alia, the nature and timing of his interactions with Joseph Mifsud, the
professor who told Papadopoulos that the Russians had dirt on candidate Clinton in the form of
thousands of emails. Former Trump Organization attorney Michael Cohen pleaded guilty to
making false statements to Congress about the Trump Moscow project. Based on evidence of his
lies to Congress and efforts to influence witnesses in the various Russia investigations, a grand
jury charged Roger Stone with making false statements, obstruction of justice, and witness
tampering. And in February 2019, the U.S. District Court for the District of Columbia found that

                                                  9
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 18 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Manafort lied to the Office and the grand jury concerning his interactions and communications
with Konstantin Kilimnik about Trump Campaign polling data and a peace plan for Ukraine.

                                               ***

        The Office investigated several other events that have been publicly reported to involve
potential Russia-related contacts. For example, the investigation established that interactions
between Russian Ambassador Kislyak and Trump Campaign officials both at the candidate’s April
2016 foreign policy speech in Washington, D.C., and during the week of the Republican National
Convention were brief, public, and non-substantive. And the investigation did not establish that
one Campaign official’s efforts to dilute a portion of the Republican Party platform on providing
assistance to Ukraine were undertaken at the behest of candidate Trump or Russia. The
investigation also did not establish that a meeting between Kislyak and Sessions in September
2016 at Sessions’s Senate office included any more than a passing mention of the presidential
campaign.

        The investigation did not always yield admissible information or testimony, or a complete
picture of the activities undertaken by subjects of the investigation. Some individuals invoked
their Fifth Amendment right against compelled self-incrimination and were not, in the Office’s
judgment, appropriate candidates for grants of immunity. The Office limited its pursuit of other
witnesses and information—such as information known to attorneys or individuals claiming to be
members of the media—in light of internal Department of Justice policies. See, e.g., Justice
Manual §§ 9-13.400, 13.410. Some of the information obtained via court process, moreover, was
presumptively covered by legal privilege and was screened from investigators by a filter (or
“taint”) team. Even when individuals testified or agreed to be interviewed, they sometimes
provided information that was false or incomplete, leading to some of the false-statements charges
described above. And the Office faced practical limits on its ability to access relevant evidence as
well—numerous witnesses and subjects lived abroad, and documents were held outside the United
States.

       Further, the Office learned that some of the individuals we interviewed or whose conduct
we investigated—including some associated with the Trump Campaign—deleted relevant
communications or communicated during the relevant period using applications that feature
encryption or that do not provide for long-term retention of data or communications records. In
such cases, the Office was not able to corroborate witness statements through comparison to
contemporaneous communications or fully question witnesses about statements that appeared
inconsistent with other known facts.

        Accordingly, while this report embodies factual and legal determinations that the Office
believes to be accurate and complete to the greatest extent possible, given these identified gaps,
the Office cannot rule out the possibility that the unavailable information would shed additional
light on (or cast in a new light) the events described in the report.




                                                10
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 19 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



I. THE SPECIAL COUNSEL’S INVESTIGATION

        On May 17, 2017, Deputy Attorney General Rod J. Rosenstein—then serving as Acting
Attorney General for the Russia investigation following the recusal of former Attorney General
Jeff Sessions on March 2, 2016—appointed the Special Counsel “to investigate Russian
interference with the 2016 presidential election and related matters.” Office of the Deputy Att’y
Gen., Order No. 3915-2017, Appointment of Special Counsel to Investigate Russian Interference
with the 2016 Presidential Election and Related Matters, May 17, 2017) (“Appointment Order”).
Relying on “the authority vested” in the Acting Attorney General, “including 28 U.S.C. §§ 509,
510, and 515,” the Acting Attorney General ordered the appointment of a Special Counsel “in
order to discharge [the Acting Attorney General’s] responsibility to provide supervision and
management of the Department of Justice, and to ensure a full and thorough investigation of the
Russian government’s efforts to interfere in the 2016 presidential election.” Appointment Order
(introduction). “The Special Counsel,” the Order stated, “is authorized to conduct the investigation
confirmed by then-FBI Director James B. Comey in testimony before the House Permanent Select
Committee on Intelligence on March 20, 2017,” including:

       (i) any links and/or coordination between the Russian government and individuals
           associated with the campaign of President Donald Trump; and

       (ii) any matters that arose or may arise directly from the investigation; and

       (iii) any other matters within the scope of 28 C.F.R. § 600.4(a).

Appointment Order ¶ (b). Section 600.4 affords the Special Counsel “the authority to investigate
and prosecute federal crimes committed in the course of, and with intent to interfere with, the
Special Counsel’s investigation, such as perjury, obstruction of justice, destruction of evidence,
and intimidation of witnesses.” 28 C.F.R. § 600.4(a). The authority to investigate “any matters
that arose . . . directly from the investigation,” Appointment Order ¶ (b)(ii), covers similar crimes
that may have occurred during the course of the FBI’s confirmed investigation before the Special
Counsel’s appointment. “If the Special Counsel believes it is necessary and appropriate,” the
Order further provided, “the Special Counsel is authorized to prosecute federal crimes arising from
the investigation of these matters.” Id. ¶ (c). Finally, the Acting Attorney General made applicable
“Sections 600.4 through 600.10 of Title 28 of the Code of Federal Regulations.” Id. ¶ (d).

        The Acting Attorney General further clarified the scope of the Special Counsel’s
investigatory authority in two subsequent memoranda. A memorandum dated August 2, 2017,
explained that the Appointment Order had been “worded categorically in order to permit its public
release without confirming specific investigations involving specific individuals.” It then
confirmed that the Special Counsel had been authorized since his appointment to investigate
allegations that three Trump campaign officials—Carter Page, Paul Manafort, and George
Papadopoulos—“committed a crime or crimes by colluding with Russian government officials
with respect to the Russian government’s efforts to interfere with the 2016 presidential election.”
The memorandum also confirmed the Special Counsel’s authority to investigate certain other
matters, including two additional sets of allegations involving Manafort (crimes arising from
payments he received from the Ukrainian government and crimes arising from his receipt of loans

                                                 11
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 20 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



from a bank whose CEO was then seeking a position in the Trump Administration); allegations
that Papadopoulos committed a crime or crimes by acting as an unregistered agent of the Israeli
government; and four sets of allegations involving Michael Flynn, the former National Security
Advisor to President Trump.

        On October 20, 2017, the Acting Attorney General confirmed in a memorandum the
Special Counsel’s investigative authority as to several individuals and entities. First, “as part of a
full and thorough investigation of the Russian government’s efforts to interfere in the 2016 (b)(5)-2
presidential election,” the Special Counsel was authorized to investigate “the pertinent activities (b)(6) /
of Michael Cohen, Richard Gates, (b)(5), (b) (6), (b) (7)(C) Roger Stone, and (b)(5), (b) (6), (b) (7)(C) (b)(7)(C)-2

■     “Confirmation of the authorization to investigate such individuals,” the memorandum
stressed, “does not suggest that the Special Counsel has made a determination that any of them has
committed a crime.” Second, with respect to Michael Cohen, the memorandum recognized the
Special Counsel’s authority to investigate “leads relate[d] to Cohen’s establishment and use of
Essential Consultants LLC to, inter alia, receive funds from Russian-backed entities.” Third, the
memorandum memorialized the Special Counsel’s authority to investigate individuals and entities
who were possibly engaged in “jointly undertaken activity” with existing subjects of the
investigation, including Paul Manafort. Finally, the memorandum described an FBI investigation
opened before the Special Counsel’s appointment into “allegations that [then-Attorney General
Jeff Sessions] made false statements to the United States Senate[,]” and confirmed the Special
Counsel’s authority to investigate that matter.

        The Special Counsel structured the investigation in view of his power and authority “to
exercise all investigative and prosecutorial functions of any United States Attorney.” 28 C.F.R.
§ 600.6. Like a U.S. Attorney’s Office, the Special Counsel’s Office considered a range of
classified and unclassified information available to the FBI in the course of the Office’s Russia
investigation, and the Office structured that work around evidence for possible use in prosecutions
of federal crimes (assuming that one or more crimes were identified that warranted prosecution).
There was substantial evidence immediately available to the Special Counsel at the inception of
the investigation in May 2017 because the FBI had, by that time, already investigated Russian
election interference for nearly 10 months. The Special Counsel’s Office exercised its judgment
regarding what to investigate and did not, for instance, investigate every public report of a contact
between the Trump Campaign and Russian-affiliated individuals and entities.

        The Office has concluded its investigation into links and coordination between the Russian
government and individuals associated with the Trump Campaign. Certain proceedings associated
with the Office’s work remain ongoing. After consultation with the Office of the Deputy Attorney
General, the Office has transferred responsibility for those remaining issues to other components
of the Department of Justice and FBI. Appendix D lists those transfers.

        Two district courts confirmed the breadth of the Special Counsel’s authority to investigate
Russia election interference and links and/or coordination with the Trump Campaign. See United
States v. Manafort, 312 F. Supp. 3d 60, 79-83 (D.D.C. 2018); United States v. Manafort, 321 F.
Supp. 3d 640, 650-655 (E.D. Va. 2018). In the course of conducting that investigation, the Office
periodically identified evidence of potential criminal activity that was outside the scope of the
Special Counsel’s authority established by the Acting Attorney General. After consultation with

                                                  12
                                      U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 21 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the Office of the Deputy Attorney General, the Office referred that evidence to appropriate law
enforcement authorities, principally other components of the Department of Justice and to the FBI.
Appendix D summarizes those referrals.
                                                  ***
       To carry out the investigation and prosecution of the matters assigned to him, the Special
Counsel assembled a team that at its high point included 19 attorneys—five of whom joined the
Office from private practice and 14 on detail or assigned from other Department of Justice
components. These attorneys were assisted by a filter team of Department lawyers and FBI
personnel who screened materials obtained via court process for privileged information before
turning those materials over to investigators; a support staff of three paralegals on detail from the
Department’s Antitrust Division; and an administrative staff of nine responsible for budget,
finance, purchasing, human resources, records, facilities, security, information technology, and
administrative support. The Special Counsel attorneys and support staff were co-located with and
worked alongside approximately 40 FBI agents, intelligence analysts, forensic accountants, a
paralegal, and professional staff assigned by the FBI to assist the Special Counsel’s investigation.
Those “assigned” FBI employees remained under FBI supervision at all times; the matters on
which they assisted were supervised by the Special Counsel.1

       During its investigation the Office issued more than 2,800 subpoenas under the auspices of
a grand jury sitting in the District of Columbia; executed nearly 500 search-and-seizure warrants;
obtained more than 230 orders for communications records under 18 U.S.C. § 2703(d); obtained
almost 50 orders authorizing use of pen registers; made 13 requests to foreign governments
pursuant to Mutual Legal Assistance Treaties; and interviewed approximately 500 witnesses,
including almost 80 before a grand jury.
                                                  ***
        From its inception, the Office recognized that its investigation could identify foreign
intelligence and counterintelligence information relevant to the FBI’s broader national security
mission. FBI personnel who assisted the Office established procedures to identify and convey
such information to the FBI. The FBI’s Counterintelligence Division met with the Office regularly
for that purpose for most of the Office’s tenure. For more than the past year, the FBI also
embedded personnel at the Office who did not work on the Special Counsel’s investigation, but
whose purpose was to review the results of the investigation and to send—in writing—summaries
of foreign intelligence and counterintelligence information to FBIHQ and FBI Field Offices.
Those communications and other correspondence between the Office and the FBI contain
information derived from the investigation, not all of which is contained in this Volume. This
Volume is a summary. It contains, in the Office’s judgment, that information necessary to account
for the Special Counsel’s prosecution and declination decisions and to describe the investigation’s
main factual results.

        1
          FBI personnel assigned to the Special Counsel’s Office were required to adhere to all applicable
federal law and all Department and FBI regulations, guidelines, and policies. An FBI attorney worked on
FBI-related matters for the Office, such as FBI compliance with all FBI policies and procedures, including
the FBI’s Domestic Investigations and Operations Guide (DIOG). That FBI attorney worked under FBI
legal supervision, not the Special Counsel’s supervision.

                                                   13
                                                     U.S. Depar tment of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 22 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              II. R USSIAN " A CTIVE MEASURES" S OCIAL MEDIA CAMPAIGN

                      The first form of Russian election influence came principally from the Internet Research
              Agency, LLC (IRA), a Russian organization funded by Yevgeniy Viktorovich Prigozhin and
              companies he controlled, including Concord Management and Consulting LLC and Concord
              Catering (collectively "Concord").2 The IRA conducted social media operations targeted at large
              U.S. audiences with the goal of sowing discord in the U.S. political system.3 These operations
              constituted "active measures" (aKTHBHhle MeporrpIDITIDI), a ten n that typically refers to operations
              conducted by Russian security services aimed at influencing the course of international affairs. 4

                      The IRA and its employees began operations targeting the United States as early as 2014.
              Using fictitious U.S . personas, IRA employees operated social media accounts an d group pages
              designed to attrnct U.S. audiences. These groups and accounts, which addressed divisive U.S.
              political and social issues, falsely claimed to be controlled by U.S. activists. Over time, these
              social media accounts became a means to reach large U.S. audiences. IRA employees travelled to
              th e United States in mid-2014 on an intelligence-gathering mission to obtain infon nation and
              photographs for use in their social media posts.

                      IRA employees posted derogato1y info1m ation about a number of candidates in the 2016
              U.S. presidential election. By early to mid-2016, IRA operations included suppo1iing the Tnnnp
              Campaign and disparaging candidate Hillaiy Clinton. The IRA made various expenditures to cany
              out those activities, including buying political adve1iisements on social media in the names of U.S.
              persons and entities. Some IRA employees, posing as U.S . persons and without revealing their
              Russian association, communicated electronically with individuals associated with the Tnnnp
              Campaign and with other political activists to seek to coordinate political activities, including the
              staging of political rallies. 5 The investigation did not identify evidence that any U.S. persons
              knowingly or intentionally coordinated with th e IRA's interference operation.

                     By the end of the 2016 U.S . election, the IRA had the ability to reach millions of U.S.
              persons through their social media accounts. Multiple IRA-controlled Facebook groups and
(b)(7)(E)-2                                                                                              (b)(3)-2, (b)(7)(E)-1
                      2
                        The Office is aware of reports that other Russian entities engaged in similai· active measures
              operations targeting the United States. Some evidence collected by the Office con oborates those repo1ts,
              and the Office has shared that evidence with other offices in the Deprutment of Justice and FBI.
                                                                                                                         (b)(7)(E)-2



                      4
                        As discussed in Prut V below, the active measures investigation has resulted in c1iminal chru·ges
              against 13 individual Russian nationals and three Russian entities, principally for conspiracy to defraud the
              United States, in violation of 18 U.S .C. § 371. See Volume I, Section V.A, infra; Indictment, United States
              v. Internet Research Agency, et al. , 1:18-cr-32 (D.D.C. Feb. 16, 2018), Doc. 1 ("Internet Research Agency
              Indictment").
                                                                                                                              (b)(7)(E)-2



                                                                   14
                                                              U.S. Depar tment of Justice
                    ______________________________________________________
                    Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 23 of 207
                    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



               Instagram accounts had hundreds of thousands of U.S . paiiicipants. IRA-controlled Twitter
               accounts sepai·ately had tens of thousands of followers, including multiple U.S. political figures
               who retweeted IRA-created content. In November 2017, a Facebook representative testified that
               Facebook had identified 470 IRA-contrnlled Facebook accounts that collectively made 80,000
               posts between Januaiy 2015 and August 2017. Facebook estimated the IRA reached as many as
               126 million persons through its Facebook accounts.6 In Januaiy 2018, Twitter announced th at it
               had identified 3,814 IRA-controlled Twitter accounts and notified approximately 1.4 million
               people Twitter believed may have been in contact with an IRA-controlled account. 7

                       A. Structure of the Internet Research Agency

                       (b) (7)(A), (b) (7)(E)                                                      : (b) (7)(A), (b) (7)(E)
                                                                                                                               (b)(7)(E)-2

                                                                                            (b) (7)(A), (b) (7)(E)

                            I .     I   •        I   I         , ·    (b) (7)(A), (b) (7)(E)
                                                                                                                               (b)(7)(E)-2

               (b) (7)(A), (b) (7)(E)



                                                                                                                               (b)(7)(E)-2


                       6
                          Social Media Influence in the 2016 US. Election, Hearing Before the Senate Select Committee
               on Intelligence, 115th Cong. 13 (11/1/17) (testimony of Colin Stretch, General Counsel of Facebook) ("We
               estimate that roughly 29 million people were se1ved content in their News Feeds directly from the IRA's
               80,000 posts over the two years. Posts from these Pages were also shared, liked, and followed by people on
               Facebook, and, as a result, three times more people may have been exposed to a sto1y that originated from
               the Russian operation. Our best estimate is that approximately 126 million people may have been se1ved
               content from a Page associated with the IRA at some point dming the two-year period."). The Facebook
               representative also testified that Facebook had identified 170 Instagram accounts that posted approximately
               120,000 pieces of content dming that time. Facebook did not offer an estimate of the audience reached via
               Instagram.
                                                                                                           (b)(3)-2, (b)(7)(E)-1
(b)(7)(E)-2            7
                         Twitter, Update on Twitter's Review of the 2016 US Election (Jan. 31, 2018). (b)(7)(E)-2
                       8
                         See SM-2230634, serial 92.



               -            (b) (7)(A), (b) (7)(E)       (b) (7)(A), (b) (7)(E), (b) (3)          (b) (7)(A), (b) (7)(E)
                       9

                                                                                                               (b)(3)-2, (b)(7)(E)-1
                       10         ) (7)(A), (b) (7)(E)
                                           (b) (7)(A), (b) (7)(E), (b) (3)                                            (b)(7)(E)-2
                       11
                          See SM-2230634, serial 86 (b) (7)(A), (b) (7)(E)




 (b)(7)(E)-2                                                              15
                                                                                              (b)(3)-2, (b)(7)(E)-1
                                                               U.S. Department of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 24 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              (b) (7)(A), (b) (7)(E)

                                                                                                                                                (b)(7)(E)-2


                               3



                     Two individuals headed the IRA’s management: its general director, Mikhail Bystrov, and
              its executive director, Mikhail Burchik. (b) (7)(A), (b) (7)(E)
                                                                                                                                                (b)(7)(E)-2
                                          14
                                                  (b) (7)(A), (b) (7)(E)
                                                                                       15



                      As early as the spring of 2014, the IRA began to hide its funding and activities.
              (b) (7)(A), (b) (7)(E)
                                                                                                                                                (b)(7)(E)-2

                                                          16



                     The IRA’s U.S. operations are part of a larger set of interlocking operations known as
              “Project Lakhta,” (b) (7)(A), (b) (7)(E)
                                                                 7                                                                              (b)(7)(E)-2
                                                                     (b) (7)(A), (b) (7)(E)
                                                                                                               18



                      B. Funding and Oversight from Concord and Prigozhin
(b)(7)(E)-2
                     Until at least February 2018, Yevgeniy Viktorovich Prigozhin and two Concord companies
              funded the IRA. Prigozhin is a wealthy Russian businessman who served as the head of Concord.
                                                                              (b)(3)-2, (b)(7)(E)-1
                     13 (b) (7)(A), (b) (7)(E)
                                               (b) (7)(A), (b) (7)(E), (b) (3)      (b) (7)(A), (b) (7)(E) (b)(7)(E)-2
                      14
                           See, e.g., SM-2230634, serials 9, 113 & 180              (b) (7)(A), (b) (7)(E)
                      15   (b) (7)(A), (b) (7)(E) (b) (7)(A), (b) (7)(E), (b) (3)                                                   (b)(3)-2, (b)(7)(E)-1
                      16
                           (b) (7)(A), (b) (7)(E)

                                                                                                            See SM-2230634, serials
              131 & 204.                                                                                                            (b)(3)-2, (b)(7)(E)-1
                      17 (b) (7)(A), (b) (7)(E)                                                            (b) (7)(A), (b) (7)(E)
                                                  (b) (7)(A), (b) (7)(E), (b) (3)
                      18 (b) (7)(A), (b) (7)(E)   (b) (7)(A), (b) (7)(E), (b) (3) (b) (7)(A), (b) (7)(E)


                                                                            16                                          (b)(7)(E)-2
              (b)(3)-2, (b)(7)(E)-1
                                                                   U.S. Department of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 25 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              (b} (7}(A}, (b} (7}(E}                                                                                                                             (b)(7)(E)-2


                                                                                         IL      b} (7}(A}, (b} (7}(E}, (b} (3)                                   (b)(3)-2,
                                                                                                                                                                  (b)(7)(E)-1

                                                                                                                                    I .    I          • I

                                .   . I I   .   I I   I   !   I                                        .   I I .   .       I   !.    I .

              • • •!        •

                       (b} (7}(A}, (b} (7}(E}
                                                                                                                                                                  (b)(7)(E)-2
                                                                  ll(b} (7}(A}, (b} (7}(E}



                       (b} (7}(A}, (b} (7}(E}

                                                                                                                                                                 (b)(7)(E)-2


                                                                                                ll(b} (7}(A}, (b} (7}(E}                                         (b)(6)/(b)(7)(C)-4
                                                                                                                   (b) (7)(A). (b) (7)(E). (b) (7)(C), (b) (6)


              (b) (7}(A}, (b} (7}(E}                                                  fil{D) {/){A), {D) {/){t:)




                       (b} (7}(A}, (b} (7}(E}                                                                                                                    (b)(7)(E)-2


                       19
                        U.S. Treasmy Department, "Treasmy Sanctions Individuals and Entities in Connection with
              Russia's Occupation of Crimea and the Conflict in Ukraine" (Dec. 20, 2016).
                                                                                                                                                                 (b)(3)-2
                                                                                                                                                                 (b)(7)(E)-1
                                (b} (7}(A}, (b} (7}(E}
                                                                                                                                                                  (b)(7)(E)-2

                       22
                         See, e.g. , Neil MacFarquhar, Yevgeny Prigozhin, Russian Oligarch Indicted by US., Is Known
              as "Putin 's Cook", New York Times (Feb. 16, 2018).                                             (b)(3)-2, (b)(7)(E)-1
                                                                                                    (b) (7)(A), (b) (7)(E), (b) (3)


(b)(7)(E)-2            24   (b} (7}(A}, (b} (7}(E}                                           {b) {7){A), {b) {7){E), {b)       {3) (b) (7)(A), (b) (7)(E)
                                                                                                                                                                 (b)(7)(E)-2
                                                                                        {b) {7){A), {b) {7){E), {b) (3) see also SM-

                                                                                                              (b)(3)-2
                                                                               17
                                                                                                              (b)(7)(E)-1
                                                             U.S. Department of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 26 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                                                                                                                    (b)(7)(E)-2


                      (b) (7)(A), (b) (7)(E)
                                                                                                                                    (b)(7)(E)-2
                                    ril(b) (7)(A), (b) (7)(E)




              (b) (7)(A), (b) (7)(E)


                                                                                                                                    (b)(7)(E)-2




                      (b) (7)(A), (b) (7)(E)

                                                                                                                                    (b)(7)(E)-2



              (b) (7)(A), (b) (7)(E)

(b)(7)(E)-2                                                                                                   (b)(3)-2, (b)(7)(E)-1

                      26 (b ) (7 )(A), (b) (7 )(El (b) (7)(A), (b) (7)(E), (b) (3)         (b) (7)(A), (b) (7)(E)
                                                                                                                          (b)(7)(E)-2
                      27 (b) {7)(A), (b) {7)(El (b)   (7)(A), (b) (7)(E), (b) (3)         (b) (7)(A), (b) (7)(E)
                      28
                        The term "troll" refers to internet users- in this context, paid operatives- who post inflammatory
              or otherwise dismptive content on social media or other websites.
                                                                                                            (b)(3)-2, (b)(7)(E)-1
                                                                        18
                                                                                                 U.S. Depar tment of Justice
                              ______________________________________________________
                              Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 27 of 207
                              Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                      I' • .
                 (b) (7)(A), (b) (7)(E)
                                                           • • ..              . .                     '   • I   I        I                 ..
                                                                                                                                             ...              ..   ..
                                                                                                                                                                                                                       (b)(7)(E)-2

                 (b) (7)(A), (b) (7)(E)
                                                                                                            In May
                 2016, IRA employees, claiming to be U .S. social activists an d administrators of Facebook groups,
                 recmited U.S. persons to hold signs (including one in front of the White House) th at read "Happy
                 55th Birthda Dear Boss," as an homa e to Pri ozhin whose 55th bi1i hda was on June 1, 2016 .31
                 \tJJ \I l\"'I , \I.I/ \I                                J\L..)                                                                                                                                        (b)(7)(E)-2


              (b} (7}(A}, (b} (7}(E}

                                                                                                                                                                                                                        (b)(7)(E)-2




                                     C. The IRA Targets U.S. Elections

                                                1. The IRA Ramps Up U.S. Operations As Early As 2014

                                                                                                   •. •                             .
                                           .•      I'•
                                                                         .- •••          •        . I'- • ..
                                                                                                                                        •                                  •          •
                                          I .                                                                                 . I                  I I       I I                            I .      I . I
                                                                                                                                                                               !•
                   •
                 • . I .

                 (b) (7)(A), (b) (7)(E)
                                          •••
                                                        I .

                                                                         ...•        I   •                            I
                                                                                                                              • • •
                                                                                                                                  •                      .
                                                                                                                                                                   I I .

                                                                                                                                                             • : • J
                                                                                                                                                                                I I
                                                                                                                                                                                   I . I          I . I
                                                                                                                                                                                                             I •   .


                                                                                                                                                                                                                       (b)(7)(E)-2
                                                         subdivided the Translator Depaiiment into different
                                                                                                 I'•
                 responsibilities, ranging from operations on different social media platfon ns to analytics to

                                    29
                            (b} (7}(A}, (b} (7}(E}                                                                                                                                    See SM-2230634,
                 se1ials 131 & 204.
                                                                                                                                                                                                      (b)(6)/(b)(7)(C)-1
(b)(7)(E)-2
                                                                                                                                                                                    ..
                                     30
                                          See SM-2230634, serial 156.
                                     31
                                            Internet Research Agency Indictment
                 1479936895656747 (United Muslims of America)
                                                                                                                     ,r
                                                                                                                 &~;=~:;~;;Eii:11
                                                                                                                                                                    ..         .



                                            (b) (7)(A), (b) (7)(E)
                                                                     I     I                 I    ,
                (bl (])(Al. (b l (])(El. (bl (61. (bl (7)(C)   , ,
                                                                                                                              (b) (7)(A), (b) (7)(E)
                                                                                                                                                                                           (b)(7)(E)-2, (b)(6)/(b)(7)(C)-1

                                                                                                                     19
              (b)(7)(E)-2, (b)(6)/(b)(7)(C)-1                                                                                                                                         (b)(7)(E)-2
                                      U.S. Department of Justice
    ______________________________________________________
    Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 28 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



graphics and IT.

       (b} (7}(A}, (b} (7}(E}

                                                                     ll(b} (7}(A}, (b) (7)     (b)(7)(E)-2
                                                                        (E}




 (b} (7}(A}, (b} (7}(E}


                                                                                             (b)(7)(E)-2




            (b} (7}(A}, (b} (7}(E}                                                             (b)(7)(E)-2

                                                                    (b)(7)(E)-2
       34
            See SM-2230634, serial 204 (b} (7}(A}, (b} (7}(E}

                                                  20
                                                                 U.S. Depaiiment of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 29 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                     (b) (7)(A), (b) (7)(E)

              (b) (7)(A), (b) (7)(E)                                                                                                                     (b)(7)(E)-2




                                                                                                                                                    (b)(7)(E)-2


                     (b) (7)(A), (b) (7)(E)

                 (b) (7)(A), (b) (7)(E)




                 (b) (7)(A), (b) (7)(E)

                 (b) (7)(A), (b) (7)(E)                                                                                   37


                      IRA employees also traveled to the United States on intelligence-gathering missions. In
              June 2014, four IRA employees applied to the U.S. Department of State to enter the United States,
              while lying about the purpose of their trip and claiming to be four friends who had met at a patty. 38
              Ultimately, two IRA employees- Anna Bogacheva and Aleksandra Ktylova- received visas and
              entered the United States on June 4, 2014.

                      ...
              (b) (7)(A), (b) (7)(E)
                                        ..       .                 t   : I    !.   I •        I   I   .




                                                                                                                                                         (b)(7)(E)-2

                                                                                                          · (b) (7)(A), (b) (7)(E)
                                                                                                          (b)(7)(E)-1, (b)(3)-2
(b)(7)(E)-2                                                                                                                                              (b)(7)(E)-2

                     35
                          i&fPiSl&fPiRI (b) (7)(A), (b) (7)(E), (b) (3)                                              (b} (7}(A}, (b} (7}(E}

              lllllllliiilflm1UXl!JW1PJ8IIP18WIIP1N!                                     1            (b) (7)(A), (b) (7)(E)
                                                                                                                                              (b)(7)(E)-1, (b)(3)-2
                     37 (b) (7)(A), (b) (7)(E)
                                    (b) (7)(A), (b) (7)(E), (b) (3)                                                               iffPISlifPi!i
                     38
                        See SM-2230634, serials 150 & 172 (b) (7)(A), (b) (7)(E)

                      • (b) (7)(A), (b) (7)(E) (b) (7)(A), (b) (7)( E), (b)   (3l(b) (7)(A), (b) (7)(E)

                                                                                         21           (b)(3)-2, (b)(7)(E)-1                           (b)(7)(E)-2
                                                                U.S. Depar tment of Justice
                          ______________________________________________________
                          Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 30 of 207
                          Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


                                                                                                                                                (b)(6)/
                                                                                                                                                (b)(7)(C)-4
                                                                                                                                                (b)(7)(E)-2

                                      2. U.S. Operations Throu gh IRA-Controlled Social Media Accounts

                        Dozens of IRA employees were responsible for operating accounts and personas on
                different U.S. social media platfon ns. The IRA refe1Ted to employees assigned to operate the
                social media accounts as "specialists."42 Staiiing as early as 2014, the IRA's U.S. operations
                included social media specialists focusing on Facebook, YouTube, and Twitter. 43 The IRA later
                added specialists who operated on Tumbfr and Instagram accounts. 44

                         Initially, the IRA created social media accounts that pretended to be the personal accounts
                of U.S. persons.45 By eai·ly 2015 , the IRA began to create lai·ger social media groups or public
                social media pages that claimed (falsely) to be affiliated with U.S . political and grassroots
                organizations. In certain cases, the IRA created accounts that mimicked real U.S. organizations.
                For example, one IRA-contrnlled Twitter account, @TEN_ GOP, pmpo1ied to be connected to the
                Tennessee Republican Paiiy. 46 More commonly, the IRA created accounts in the nam es of
                fictitious U.S. organizations and grassroots groups an d used these accounts to pose as anti­
                immigration groups, Tea Paiiy activists, Black Lives Matter protesters, and other U.S. social and
                political activists.


                                                                                                                                                (b)(7)(E)-2

(b)(3)-2, (b)(7)(E)-1

                (b} (7}(A}, (b} (7}(E}
                \DJ l t JlAJ , \ DJ l t Jl t:J, \ DJ l->J
                                                                                                                                       (b)(7)(E)-2
                               ·' (b} (7}(A}, (b} (7}(E} (bl (?)(A}, (bl (?HE}, (bl 13 ) (b} (7}(A}, (b} (7}(E}
                                        (0) (/)(A), (0) (7)(E), (b) (3)                         (b} (7}(A} , (b} (7}(E}
                               · (b} (7}(A}, (b} (7}(E}                           (b) (7)(A), (b) (7)(E), (b) (3)   (b} (7}(A} , (b} (7}(E}


(b)(7)(E)-2
                                                                                                                                        (b)(7)(E)-1, (b)(3)-2
                                                             (b) (7)(A) , (b) (7)(E), (b) (3)
                                                                                                (b) (7)(A), (b) (7)(E)

                                                                            (b) (7)(A), (b) (7)(E)

                               45
                          See, e.g. , Facebook ID 100011390466802 (Alex Anderson); Facebook ID 100009626173204
                (Andrea Hansen); Facebook ID 100009728618427 (Ga1y Williams); Facebook ID 100013640043337
                (Lakisha Richardson).
                               46
                          The account claimed to be the "Unofficial Twitter of Tennessee Republicans" and made posts
                that appeared to be endorsements of the state political party. See, e.g. , @TEN_GOP, 4/3/ 16 Tweet
                ("Tennessee GOP backs @realDonaldTmmp pe1iod #makeAmericagreatagain #tngop #tennessee #gop").

                                                                                   22
                                                   U.S. Depar tment of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 31 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                                                                                                                            (b)(7)(E)-2




                                                                                                                              (b)(7)(E)-2




                                                                                                                            (b)(7)(E)-2




                      The focus on the U.S . presidential campaign continued throughout 2016. rnilllll 2016 (b)(7)(E)-2
              internal (b)(7)(A) , (E) reviewing the IRA-contrnlled Facebook group "Secured B ~," the

(b)(7)(E)-2                                                                                         (b)(3)-2, (b)(7)(E)-1

                     41
                          i&fPiSl&fPiBI (b) (7)(A), (b) (7)(E), (b) (3)              (b)(7)(A).(b)(7)(E)

                     48
                          See, e.g. , SM-2230634 serial 131 (b) (7)(A), (b) (7)(E)                         (b)(7)(E)-2
                     49
                         The IRA posted content about the Clinton candidacy before Clinton officially announced her
              presidential campaign. IRA-controlled social media accounts c1i ticized Clinton's record as Secreta1 of
              State and romoted various criti ues of her candidac . The IRA also used other techni ues.


                     so (b) (7)(A), (b) (7)(E)


                                                                23
                                                                  U.S. Depaiiment of Justice
                      ______________________________________________________
                      Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 32 of 207
                      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                auth or criticized the "lower number of posts dedicated to criticizing Hilla1y Clinton" and reminded
                the Facebook specialist "it is imperative to intensify criticizing Hillaiy Clinton."51

                         IRA employees also acknowled ed that their work focused on influencino the U.S.
               - - election.                  '-IIIIAIIIUI.U ~IIIIIIAlllllli
                                                                                                                               (b)(7)(E)-2




                                3. U.S. Operations Through Facebook



                                                                                                                                (b)(7)(E)-2

                         (b} (7}(A}, (b} (7}(E}


                        I          (b} (7}(A}, (b} (7}(E}

                        I
                        I          (b) (7}(A}, (b} (7}(E}




                         (b) (7)(A), (b) (7)(E)                                                                                 (b)(7)(E)-2

                                                                                                  IRA Facebook groups active
                      •.        I •      I.    !       • . .             !" • •                mcluded pmported conservative

                              (b) (7)(A), (b) (7)(E)

                         52 (b)(7)(A),   (E)(b)                                                                   (b)(3)-2, (b)(7)(E)-1
                                                                  (b) (7)(A), (b) (7)(E)
                                                   (3), (b) (7)(A), (b) (7)(E)
(b)(7)(E)-2
                         53
                                 u
                              1w1 1w1@        (b) (3), (b) (7)(A), (b) (7)(E)          (b} (7}(A), (b) (7)(E)
                         54
                              !@1P1WIWI       (b) (3), (b) (7)(A), (b) (7)(E)          (b) (7}(A), (b) (7)(E)

        (b)(3)-2, (b)(7)(E)-1                                                    24                                     (b)(7)(E)-2
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 33 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



groups (with names such as "Being Patriotic," "Stop All Immigrants," "Secured Borders," and
"Tea Party News"), purpo1ted Black social justice groups ("Black Matters," "Blacktivist," and
"Don't Shoot Us"), LGBTQ groups ("LGBT United"), and religious groups ("United Muslims of
America").

       Throughout 2016, IRA accounts published an increasing number of materials suppo1ting
the Tnnnp Campaign and opposing the Clinton Campaign. For example, on May 31, 2016, the
operational account "Matt Skiber" began to privately message dozens of pro-Tnnnp Facebook
groups asking them to help plan a "pro-Tnnnp rally near Tnunp Tower."55

       To reach larger U.S. audiences, the IRA purchased adve1tisements from Facebook that
promoted the IRA groups on the newsfeeds of U.S . audience members. According to Facebook,
the IRA purchased over 3,500 adve1t isements, and the expenditures totaled approximately
$100,000. 56

        During the U.S. presidential campaign, many IRA-purchased adve1tisements explicitly
supported or opposed a presidential candidate or promoted U.S . rallies organized by the IRA
(discussed below). As early as March 2016, the IRA purchased advertisements that overtly
opposed the Clinton Campaign. For example, on March 18, 2016, the IRA purchased an
adve1tisement depicting candidate Clinton and a caption that read in pali, "If one day God lets
this liar enter the White House as a president - that day would be a real national tragedy."57
Similarly, on April 6, 2016, the IRA purchased adve1tisements for its account "Black Matters"
calling for a "flashmob" of U.S . persons to "take a photo with #Hilla1yClintonForPrison2016 or
#nohillaiy2016." 58 IRA-purchased adve1tisements featuring Clinton were, with ve1y few
exceptions, negative. 59

       IRA-purchased adve1tisements referencing candidate Tnnnp lai·gely suppo1ted his
campaign. The first known IRA adve1tisement explicitly endorsing the Tnunp Campaign was
purchased on April 19, 2016. The IRA bought an adve1tisement for its Instagram account "Tea
Paity News" asking U.S. persons to help them "make a patriotic team of young Tnnnp suppo1ters"
by uploading photos with the hashtag "#KIDS4TRUMP." 60 In subsequent months, the IRA
purchased dozens of adve1tisements supporting the Tnunp Campaign, predominantly through the
Facebook groups "Being Patriotic," "Stop All Invaders," and "Secured Borders."


       55
            5/31/ 16 Facebook Message, ID 100009922908461 (Matt Skiber) to ID      ~Wl@lflQI@l (b)(6)/
                                 5/31/ 16 Facebook Message, ID 100009922908461 Matt S        er) to ID
                                                                                                         (b)(7)(C)-1
       56
           Social Media Influence in the 2016 US. Election, Hearing Before the Senate Select Committee
on Intelligence, 115th Cong. 13 (11/1/ 17) (testimony of Colin Stretch, General Counsel of Facebook).
       57
            3/ 18/ 16 Facebook Adve1tisement ID 6045505152575.
       58
            4/6/ 16 Facebook Adve1tisement ID 6043740225319.
       59
          See SM-2230634, serial 213 (documenting politically-oriented adve1tisements from the larger
set provided by Facebook).
       60
            4/ 19/ 16 Facebook Adve1tisement ID 6045151094235.

                                                  25
                                                           U.S. Department of Justice
            ______________________________________________________
            Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 34 of 207
            Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              Collectively, the IRA's social media accounts reached tens of millions of U.S. persons.
     Individual IRA social media accounts attrncted hundreds of thousands of followers. For example,
     at the time they were deactivated by Facebook in mid-2017, the IRA's "United Muslims of
     America" Facebook group had over 300,000 followers, the "Don't Shoot Us" Facebook group had
     over 250,000 followers, the "Being Patriotic" Facebook group had over 200,000 followers, and
     the "Seem ed Borders" Facebook group had over 130,000 followers.61 According to Facebook, in
     total the IRA-controlled accounts made over 80,000 posts before their deactivation in August 2017,
     and these posts reached at least 29 million U.S persons and "may have reached an estimated 126
     million people."62

                       4. U.S. Operations Through Twitter

              •    I     I    .   •   I' . .       I   •   . .       ~   ed to the Translator De aii ment served as Twitter
       •·              (b) (7)(A), (b) (7)(E)                                                                                                (b)(7)(E)-2


                                               I I .       I I   I   I   · I     I                  I' •   •.                I I •     • I

                                                                                •· ,   (b) (7)(A), (b) (7)(E)
                                                                                                                                             (b)(7)(E)-2
                      Sepai·ately, the IRA operated a network of automated Twitter accounts
     (commonly refened to as a bot network) that enabled the IRA to amplify existing content
     on Twitter.

                             a. Individualized Accounts

              (b) (7)(A), (b) (7)(E)
                                                                                                                                             (b)(7)(E)-2
              ·        (b) (7)(A), (b) (7)(E)

              61                                                                                                                       II
              See Facebook ID 1479936895656747 (United Muslims                                                       -        I I

     1157233400960126 (Don't Shoot); Facebook ID 1601685693432389                                                        -     II       I
     757183957716200 Secured Borders). \LIJ \I J\M.J, \LIJ \I J\J;;.J

              (b) (7)(A), (b) (7)(E)
                                                                                                                                             (b)(7)(E)-2


              (b) (7)(A), (b) (7)(E)
              62
                Social Media Influence in the 2016 U.S. Election, Hearing Before the Senate Select Committee
     on Intelligence, 115th Cong. 13 (I 1/1/17) (testimony of Colin Stretch, General Counsel of Facebook).
(b)(7)(E)-2   63
                 i&fPiRl&fPi!i (b) (3), (b) (7)(A), (b) (7)(E)                                (b) (7)(A) , (b) (7)(E)                (b)(7)(E)-2
(b)(7)(E)-2
              64
                 i&fPiSl&fPiWI (b) (3), (b) (7)(A), (b) (7)(E)                                (b) (7)(A) , (b) (7)(E)                (b)(7)(E)-2
(b)(7)(E)-2
              65
                 i&fPiRIWfPiBI (b) (3), (b) (7)(A), (b) (7)(E)                                (b) (7)(A) , (b) (7)(E)                (b)(7)(E)-2

                                                                           26                (b)(3)-2, (b)(7)(E)-1
                                                    U.S. Department of Justice
         ______________________________________________________
         Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 35 of 207
         Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



   (b) (7)(A), (b) (7)(E)                                                                                        66
                                                                                                                      (b)(7)(E)-2
   The IRA operated individualized Twitter accounts similar to the operation of its Facebook
   accounts, by continuously posting original content to the accounts while also communicating with
   U.S. Twitter users directly (through public tweeting or Twitter's private messaging) .

            The IRA used many of these accounts to attempt to influence U.S. audiences on the
   election. Individualized accounts used to influence the U.S. presidential election included
   @TEN_GOP (described above); @jenn_abrams (claiming to be a Virginian Trnmp supporter with
   70,000 followers); @Pamela_Moore13 (claiming to be a Texan Trnmp suppo1ter with 70,000
   followers); and @America_l st_ (an anti-immigration persona with 24,000 followers). 67 In May
   2016, the IRA created the Twitter account @march_for_trnmp, which promoted IRA-organized
   rallies in suppo1t of the Tnnnp Campaign (described below).68


                                                                                                                      (b)(7)(E)-2




                                                                                                                      (b)(7)(E)-2




   Using these accounts and others, the IRA provoked reactions from users and the media. Multiple
   IRA-posted tweets gained popularity.70 U.S . media outlets also quoted tweets from IRA-controlled
   accounts and attributed them to the reactions of real U.S . persons.71 Similarly, numerous high-


                                                                            (b)(3)-2
                                                                            (b)(7)(E)-1
              66 (b) (7)(A), (b) (7)(E)
                                          (b) (3), (b) (7)(A), (b) (7)(E)                                 (b)(7)(E)-2
(b)(7)(E)-2                                                                               :Wf8i91if81!1
              67
              Other individualized accounts included @MissouriNewsUS (an account with 3,800 followers
   that posted pro-Sanders and anti-Clinton material).
              68
                   See@march_for_trnmp, 5/30/ 16 Tweet (first post from account).
                                                                                                                      (b)(7)(E)-2

              7
               °
             For example, one IRA account tweeted, "To those people, who hate the Confederate flag. Did
   you know that the flag and the war wasn't about slave1y, it was all about money." The tweet received over
   40,000 responses. @Jenn_Abrams 4/24/17 (2:37 p.m.) Tweet.
              71
             Josephine Lukito & Chiis Wells, Most Major Outlets Have Used Russian Tweets as Sources for
   Partisan Opinion: Study, Columbia Journalism Review (Mar. 8, 2018); see also Twitter Steps Up to &<plain
   #NewYorkValues to Ted Cruz, Washington Post (Jan. 15, 2016) (citing IRA tweet); People Are Slamming
   the CIA/or Claiming Russia Tried to Help Donald Trump, U.S. News & World Repo1t (Dec. 12, 2016).

                                                               27
                                             U.S. Department of Justice
              ______________________________________________________
              Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 36 of 207
              Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



     profile U.S . persons, including fonner Ambassador Michael McFaul,72 Roger Stone,73 Sean
     Hannity, 74 and Michael Flynn Jr., 75 retweeted or responded to tweets posted to these IRA­
     controlled accounts. Multiple individuals affiliated with the Tnnnp Campaign also promoted IRA
     tweets (discussed below).

                          b. IRA Botnet Activities

                                                                                                              (b)(7)(E)-2




                                                                                                              (b)(7)(E)-2




                                                                                                              (b)(7)(E)-2


            In Janua1y 2018, Twitter publicly identified 3,814 Twitter accounts associated with the
     IRA.79 According to Twitter, in the ten weeks before the 2016 U.S. presidential election, these
     accounts posted approximately 175,993 tweets, "approximately 8.4% of which were election-




                n@McFaul 4/30/ 16 Tweet (responding to tweet by@Jenn_Abrams).
                73
               @RogerJStoneJr 5/30/ 16 Tweet (retweeting @Pamela_Moore13); @RogerJStoneJr 4/26/ 16
     Tweet (same).
                74
                     @seanhannity 6/21/17 Tweet (retweeting@Pamela_Moore13).
                75
               @mflynnJR 6/22/ 17 Tweet ("RT@Jenn_Abrams: This is what happens when you add the voice
     over of an old documentaiy about mental illness onto video of SJWs ... ").
                76
                A botnet refers to a network of private computers or accounts controlled as a group to send
     specific automated messages. On the Twitter network, botnets can be used to promote and republish
     ("retweet") specific tweets or hashtags in order for them to gain larger audiences.
(b)(7)(E)-2     n    i&fPiilWfPIBI (b) (3), (b) (7)(A), (b) (7)(E)         (b) (7)(A), (b) (7)(E) (b)(7)(E)-2
(b)(7)(E)-2     18
                     i&fPiil&fPIBI (b) (3), (b) (7)(A), (b) (7)(E)         (b) (7)(A), (b) (7)(E) (b)(7)(E)-2
                79
               Eli Rosenberg, Twitter to Tell 677,000 Users they Were Had by the Russians. Some Signs Show
     the Problem Continues , Washington Post (Jan. 19, 2019).
                                                                               (b)(3)-2, (b)(7)(E)-1
                                                         28
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 37 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



related." 80 Twitter also announced that it had notified approximately 1.4 million people who
Twitter believed may have been in contact with an IRA-contrnlled account. 81

                  5. U.S. Operations Involving Political Rallies

         The IRA organized and promoted political rallies inside the United States while posing as
U.S. grassroots activists. First, the IRA used one of its preexisting social media personas
(Facebook groups and Twitter accounts, for example) to announce and promote the event. The
IRA then sent a large number of direct messages to followers of its social media account asking
them to attend the event. From those who responded with interest in attending, the IRA then sought
a U.S. person to serve as the event's coordinator. In most cases, the IRA account operator would
tell the U.S . person that they personally could not attend the event due to some preexisting conflict
or because they were somewhere else in the United States. 82 The IRA then further promoted the
event by contacting U.S. media about the event and directing them to speak with the coordinator. 83
After the event, the IRA posted videos and photographs of the event to the IRA's social media
accounts. 84

        The Office identified dozens of U.S. rallies organized by the IRA. The earliest evidence of
a rally was a "confederate rally" in November 2015.85 The IRA continued to organize rallies even
after the 2016 U.S. presidential election. The attendance at rallies varied. Some rallies appear to
have drawn few (if any) pa1tici ants while others drew hundreds. The reach and success of these
rallies was closel monitored

                                                                                                           (b)(7)(E)-2




        80
          Twitter, "Update on Twitter's Review of the 2016 US Election" (updated Jan. 31, 2018). Twitter
also repo1ted identifying 50,258 automated accounts connected to the Russian government, which tweeted
more than a million times in the ten weeks before the election.
        81
             Twitter, "Update on Twitter's Review of the 2016 US Election" (updated Jan. 31, 2018).
                                                                                                   (b)(6)/


-·                                                                                                 (b)(7)(C)-1
        82                                                                     (b) (6), (b) (7)(C)
             8/20/ 16 Facebook Message, ID 100009922908461 (Matt Skiber) to ID

        83
           See, e.g., 7/21/ 16 Email, ·oshmilton024 gmail.com to (b) (6), (b) (7)(C) ; 7/21/ 16 Email,
                                                                                                       (b)(6)/
joshmilton024@gmail.com to . . • rAI.., IIIIIAl!Ulllllli
                                                                                                           (b)(7)(C)-1
        84
             @march_for_tmmp 6/25/ 16 Tweet (posting photos from rally outside Tmmp Tower).
        85
           Instagram ID 2228012168 (Stand For Freedom) 11/3/ 15 Post ("Good evening buds! Well I am
planning to organize a confederate rally[ ... ] in Houston on the 14 of November and I want more people
to attend.").

                                                     29
                                  U.S. Department of Justice
      ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 38 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b) (7)(A), (b) (7)(E)

                                                                                            (b)(7)(E)-2




                                              30
                                                          U.S. Depar tment of Justice
               ______________________________________________________
               Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 39 of 207
               Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                                           From June 2016 until the end of the presidential campaign,
                   8 · ~r
                       ~·
                      I.
                                                   almost all of the U.S. rallies organized by the IRA focused on the
                                                   U.S . election, often promoting the Trnmp Campaign and opposing
                  \~.i.~)                          the Clinton Campaign. Pro-Tnunp rallies included three in New
                        r;;: \                     York; a series of pro-Tnnnp rallies in Florida in August 2016; an d a
                                                   series of pro-Trnmp rallies in October 2016 in Pennsylvania. The
                                                   Florida rallies drew the attention of the Tnnnp Campaign, which
        MINE~~~fM ~RUMP                            posted about the Miami rally on can didate Tnnnp's Facebook
        BRING BACK OUR JOBS                        account (as discussed below). 86

                                                           Many of the same IRA employees who oversaw the IRA's
              HELP MR. TRUMP FIX IT!               social media accounts also conducted th e day-to-da recrnitin for
        WHEN                  OCTOBER 2 A, 2f\1     olitical rallies inside the United States.
        WHERE            SHEL PLAZA. PITTSBURG·i
                          MARCO~Y P,AZA. PHILLY                                                                                     (b)(7)(E)-2
                  #TRUMPPENCE2016

         IRA Poster/or Pennsy lvania
         Rallies organized by the IRA


                              6. Targeting and Recrnitment of U.S. Persons

              As early as 2014, the IRA instrncted its employees to target U.S. persons who could be
       used to advan ce its operational goals. Initiall , recrnitment focused on U.S. ersons who could
       am li the content osted b the IRA.
                                                                                                                                    (b)(7)(E)-2




              IRA employees frequently used (b) (7)(A) , (b) (7)(E)            Twitter, Facebook, and (b)(7)(E)-2
       Instagram to contact an d recrnit U.S. persons who followed the group. The IRA recrnited U.S.
                                                                                                         (b)(6)/
        ersons from across the olitical s ectrnm . For example, the IRA targeted the family of­
                                                         an d a number of black social justice activists (b)(7)(C)-1



                 86
                  The pro-Tmmp rallies were organized through multiple Facebook, Twitter, and email accounts.
       See, e.g., Facebook ID 100009922908461 (Matt Skiber); Facebook ID 1601685693432389 (Being
       Patriotic); Twitter Account @march_for_tmmp; beingpatriotic@gmail.com. (Rallies were organized in
       New York on June 25, 2016; Flo1ida on August 20, 2016; and Pennsylvania on October 2, 2016.)
(b)(7)(E)-2
                 81
                      i&fPiSl&fPIWI (b ) (7)(A), (b ) (7)(E), (b ) (3)   (b) (7)(A), (b) (7)(E)
                                                                                                  (b)(7)(E)-2
                      (b) (7)(A), (b) (7)(E)                                                                          (b)(7)(E)-2
                 88



                                                                              31                  (b)(3)-2, (b)(7)(E)-1
                                             U.S. Depar tment of Justice
      ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 40 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



while posing as a grassroots group called "Black Matters US."89 In Febma1y 2017, the persona
"Black Fist" (purpo1iing to want to teach African -Americans to protect themselves when contacted
by law enforcement) hired a self-defense instm ctor in New York to offer classes sponsored by
Black Fist. The IRA also recmited moderators of conservative social media groups to promote
IRA-generated content, 90 as well as recmited individuals to perfo1m political acts (such as walking
around New York City dressed up as Santa Claus with a Trnmp mask). 91

         (b) (7)(A), (b) (7)(E)
                                                                                                                (b)(7)(E)-2

              ll(b) (7)(A), (b) (7)(E)
                                                                                llfll(b) (7)(A), (b) (7)(E)



         ,w1rifel'fMJWl
persons wit w\m    Tey          as th e IRA's online audience became larger, the IRA tracked U.S.
                          COilllllUnicated and had successfully tasked with tasks ran in from
or anizin rallies to takin ictures with ce1iain olitical messa es .                               (b)(7)(E)-2




         89
          3/11/16 Facebook Adve1tisement ID 6045078289928, 5/6/16 Facebook Advertisement ID (b)(6)/
6051652423528, 10/26/16 Facebook Adve1tisement ID 6055238604687; 10/27/16 Facebook Message, ID (b)(7)(C)-1
(b) (6), (b) (7)(C)        & ID 100011698576461 (Taylor Brooks).
         90
              8/ 19/ 16 Facebook Message, ID 100009922908461 (Matt Skiber) to ID (b) (6), (b) (7)(C) (b)(6)/
                                                                                                     (b)(7)(C)-1
         91
               12/8/ 16 Email, robot@craigslist.org to beingpatriotic@gmail.com (confnming Craigslist
adve1t isement).
                                                                                      (b)(6)/
         92
              8/ 18-19/ 16 Twitter DMs, @march_for_tmmp & (b) (6), (b) (7)(C)         (b)(7)(C)-1
                     e . . , 11/11-27/16   Facebook               ID 100011698576461 (Taylor Brooks) & (b)(6)/
    rriiliWJ'~..,..iW'i~~
I                                                                   (ananging to pay for plane tickets and for a (b)(7)(C)-1

                                           Facebook Message, ID 100009922908461 (Matt Skiber) & (b)(6)/
                                               (discussing payment for rally supplies); 8/ 18/ 16 Twitter DM, (b)(7)(C)-1
                                             {discussing payment for constrnction materials).

                                                                                                                 (b)(7)(E)-2



                                                          32
                                    U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 41 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b) (6), (b) (7)(A), (b) (7)(C), (b) (7)(E)
                                                                                                     (b)(6)/
                                                                                                     (b)(7)(C)-1
                                                                                                     (b)(7)(E)-2




                7. Interactions and Contacts with the Trnmp Campaign

       The investigation identified two different fon ns of connections between the IRA and
members of the Trnmp Campaign. (The investigation identified no similar connections between
the IRA and the Clinton Campaign.) First, on multiple occasions, m embers an d smTogates of the
Trnmp Campaign promoted-typically by linking, retweeting, or similar methods of reposting­
pro-Tnnnp or anti-Clinton content published by the IRA through IRA-controlled social media
accounts. Additionally, in a few instances, IRA employees represented themselves as U.S. persons
to communicate with members of the Tnnnp Campaign in an effo1i to seek assistance and
coordination on IRA-organized political rallies inside the United States.

                a. Trump Campaign Promotion of IRA Political Materials

        Among the U.S . "leaders of public opinion" targeted by the IRA were various members
and sunogates of the Trnmp Campaign. In total, Tnnnp Campaign affiliates promoted dozens of
tweets, posts, an d other political content created by the IRA.

    Posts from the IRA-controlled Twitter account @TEN_GOP were cited or retweeted by
    multiple Tn nnp Campaign officials an d smTogates, including Donald J. Trnmp Jr.,96 Eric


        96
          See, e.g. , @DonaldJTnunpJr 10/26/ 16 Tweet ("RT @TEN_GOP: BREAKING Thousands of
names changed on voter rolls in Indiana. Police investigating #VoterFraud. #DrainTheSwamp.");
@DonaldJTmmpJr 11/2/ 16 Tweet ("RT @TEN_GOP: BREAKING: #VoterFraud by counting tens of
thousands of ineligible mail in Hilla1y votes being repo1t ed in Broward County, F101ida. ");
@DonaldJTmmpJr 11/8/ 16 Tweet ("RT @TEN_ GOP: This vet passed away last month before he could
vote for Tmmp. Here he is in his #MAGA hat. #voted #ElectionDay. "). Tmmp Jr. retweeted additional
@TEN_ GOP content subsequent to the election.

                                                33
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 42 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



    Trnmp,97 Kellyanne Conway,98 Brad Parscale,99 and Michael T. Flynn. 100 These posts included
    allegations of voter fraud, 101 as well as allegations that Secretaiy Clinton had mishandled
    classified infonnation. 102

    A November 7, 2016 post from the IRA-contrnlled
    Twitter account @Painela_Moore13 was retweeted by               THANK YOU k>ryour support Miami! My team JUSt shared S)hotos from your
                                                                    TRUMP SIGN WAVING OAY. yestorday! I low yoo · and th«• is 00 quesoon
    Donald J. T111mp Jr. 103                                        • TOGETHER, WE WILL MAKE AMERICA GREAT AGAIN!



    On September 19, 2017, President T111mp 's personal
    account @realDonaldTnunp responded to a tweet from
    the IRA-controlled account @l0_gop (the backup
    account of @TEN_GOP, which had ah-eady been
    deactivated by Twitter). The tweet read: "We love you,
    Mr. President! " 104

        IRA employees monitored the reaction of the Tnunp
Campaign and, later, T111mp Administration officials to their -
tweets. For exainple, on August 23, 2016, the IRA­
controlled persona "Matt Skiber" Facebook account sent a
message to a U.S. Tea Paiiy activist, writing that "Mr.
T111mp posted about our event in Miaini! This is great!"105                                                                                  (b)(6)/
The IRA employee included a screenshot of candidate                                                                                          (b)(7)(C)-1
T111mp's Facebook account, which included a post about the                  Screenshot ofT1·wnp Facebook
August 20, 2016 political rallies organized by the IRA.                       Account (from Matt Skiber)




        97
          @EiicT111mp 10/20/16 Tweet ("RT @TEN_GOP: BREAKING Hilla1y shuts down press
conference when asked about DNC Operatives com1ption & #VoterFraud #debatenight #T111mpB").
        98
          @KellyannePolls 11/6/ 16 Tweet ("RT @TEN_GOP: Mother of jailed sailor : ' Hold Hillaiy to
same standai·ds as my son on Classified info' #hilla1ysemail #WeinerGate.").
        99
          @pai·scale 10/ 15/ 16 Tweet ("Thousands of deplorables chanting to the media: 'Tell The T111th! '
RT if you ai·e also done w/ biased Media! #F1idayFeeling").
        100
       @GenFlynn 11/7/ 16 (retweeting @TEN_GOP post th at included in pait "@realDonaldT111mp
&@mike_pence will be our next POTUS & VPOTUS.").
        101
              @TEN_GOP 10/ 11/16 Tweet ("No1th Cai·olina finds 2,214 voters over the age of 110! !").
        102
           @TEN_GOP 11/6/ 16 Tweet ("Mother of jailed sailor: ' Hold Hilla1y to same standards as my
son on classified info #hilla1yemail #WeinerGate. '").
        103
            @DonaldJTmmpJr 11/7/ l 6 Tweet ("RT @Pamela_Moorel3: Detroit residents speak out against
the failed policies of Obama, Hilla1y & democrats . ... ").
        104
            @rea1DonaldT111mp 9/ 19/ 17 (7:33 p.m.) Tweet ("THANK YOU for your suppo1t Miami ! My
team just shared photos from your TRUMP SIGN WAVING DAY, yesterday! I love you - and there is no
question- TOGETHER, WE WILL MAKE AMERICA GREAT AGAIN!").
                                                                                                                                             (b)(6)/
        105
              8/23/ 16 Facebook Message, ID 100009922908461 (Matt Skiber) to ID (b) (6), (b) (7)(C) (b)(7)(C)-1


                                                     34
                                          U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 43 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       (b} (7}(A}, (b} (7}(E}
                                                                                                                             (b)(7)(E)-2
                                                                                                                        ,.

                       b. Contact with Trump Campaign Officials in Connection to Rallies

        Staii ing in June 2016, the IRA contacted different U. S. persons affiliated with the Tnnnp
Campaign in an effo1i to coordinate pro-Trnmp IRA-organized rallies inside the United States. In
all cases, the IRA contacted the Campaign while claiming to be U.S. political activists working on
behalf of a conservative grassroots organization. The IRA's contacts included requests for signs
and other materials to use at rallies, 107 as well as requests to promote the rallies and help coordinate
logistics.108 While ce1iain campaign volunteers agreed to provide the requested suppo1i (for
example, agreeing to set aside a number of signs), the investigation has not identified evidence
that any Tnnnp Campaign official understood the requests were coming from foreign nationals.

                                                            ***
        In sum, the investigation established that Russia interfered in the 201 6 presidential election
through the "active measures" social media campaign caITied out by the IRA, an organization
funded by Prigozhin and companies that he controlled. As explained fini her in Volume I, Section
V.A, infra, the Office concluded (and a gran d jmy has alleged) that Prigozhin, his companies, and
IRA employees violated U.S . law through these operations, principally by undermining through
deceptive acts the work of federal agencies chai·ged with regulating foreign influence in U.S.
elections.




            I,   (b) (7)(A), (b) (7)(E)
                                                                                                                             (b)(7)(E)-2



                                          •         •   I    '
                                                                  .   :, I    •             ••      • •                  • (b)(6)/
                                                                 ..                       •
                                                                                          • ••
                                                                                                •I , .
                                                                                                          .    •          •
                                                                                                                             (b)(7)(C)-1
        t        I '   :,   I              ••               I t
                                                                      •                 •      ••      .




                                                                             ••    •    I '   •   I
                                                                                                      •       .•   •   •• • (b)(6)/
                                                                                       (b)(G), (b)(7)(C)                  • (b)(7)(C)-1
                                              .•
                                              I t
                                                    .
                                                        ••                        •••
                                                                 35
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 44 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



III. RUSSIAN HACKING AND DUMPING OPERATIONS

        Beginning in March 2016, units of the Russian Federation’s Main Intelligence Directorate
of the General Staff (GRU) hacked the computers and email accounts of organizations, employees,
and volunteers supporting the Clinton Campaign, including the email account of campaign
chairman John Podesta. Starting in April 2016, the GRU hacked into the computer networks of the
Democratic Congressional Campaign Committee (DCCC) and the Democratic National
Committee (DNC). The GRU targeted hundreds of email accounts used by Clinton Campaign
employees, advisors, and volunteers. In total, the GRU stole hundreds of thousands of documents
from the compromised email accounts and networks.109 The GRU later released stolen Clinton
Campaign and DNC documents through online personas, “DCLeaks” and “Guccifer 2.0,” and later
through the organization WikiLeaks. The release of the documents was designed and timed to
interfere with the 2016 U.S. presidential election and undermine the Clinton Campaign.

        The Trump Campaign showed interest in the WikiLeaks releases and, in the summer and
fall of 2016, Roger Stone tried to connect with WikiLeaks founder Julian Assange through
intermediaries. Stone boasted to senior Campaign officials about his access to Assange. After
Stone’s prediction of WikiLeaks’s first Clinton-related release proved true, the Trump Campaign
stayed in contact with Stone about WikiLeaks’s activities. The investigation was unable to resolve
whether Stone played a role in WikiLeaks’s release of the stolen Podesta emails on October 7,
2016, the same day a video from years earlier was published of Trump using graphic language
about women.

        A. GRU Hacking Directed at the Clinton Campaign

                  1. GRU Units Target the Clinton Campaign

       Two military units of the GRU carried out the computer intrusions into the Clinton
Campaign, DNC, and DCCC: Military Units 26165 and 74455.110 Military Unit 26165 is a GRU
cyber unit dedicated to targeting military, political, governmental, and non-governmental
organizations outside of Russia, including in the United States.111 The unit was sub-divided into
departments with different specialties. One department, for example, developed specialized
malicious software (“malware”), while another department conducted large-scale spearphishing
                                                                                                                (b)(7)(E)-2
campaigns.112 (b) (7)(A), (b) (7)(E)                                a bitcoin mining operation to

        109
           As discussed in Section V below, our Office charged 12 GRU officers for crimes arising from
the hacking of these computers, principally with conspiring to commit computer intrusions, in violation of
18 U.S.C. §§1030 and 371. See Volume I, Section V.B, infra; Indictment, United States v. Netyksho, No.
1:18-cr-215 (D.D.C. July 13, 2018), Doc. 1 (“Netyksho Indictment”).
        110
              Netyksho Indictment ¶ 1.
        111
           Separate from this Office’s indictment of GRU officers, in October 2018 a grand jury sitting in
the Western District of Pennsylvania returned an indictment charging certain members of Unit 26165 with
hacking the U.S. Anti-Doping Agency, the World Anti-Doping Agency, and other international sport
associations. United States v. Aleksei Sergeyevich Morenets, No. 18-263 (W.D. Pa.).
        112
             A spearphishing email is designed to appear as though it originates from a trusted source, and
solicits information to enable the sender to gain access to an account or network, or causes the recipient to

                                                     36
                                           U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 45 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



secure bitcoins used to purchase computer infrastm cture used in hacking operations. 113

        Militaiy Unit 74455 is a related GRU unit with multiple depaiiments that engaged in cyber
operations. Unit 74455 assisted in the release of documents stolen by Unit 26165 , the promotion
of those releases, an d the publication of anti-C linton content on social media accounts operated by
th e GRU . Officers from Unit 74455 sepai·ately hacked computers belonging to state boai·ds of
elections, secretai·ies of state, and U.S. companies that supplied softwai·e and other technology
related to the administrntion of U .S. elections.11 4

     Beginning in mid-March 2016, Unit 26165 had prima1y responsibility for hacking the
DCCC an d DNC, as well as em ail accounts of individuals affiliated with the Clinton Campaign: 115

    Unit 26165 used (b) (7)(A), (b) (7)(E)                               (b) (7)(A), (b) (7)(E)

                                                                                                        (b)(7)(E)-2

                               began before the GRU had obtained any credentials or gained access
    to t ese networ s, m 1cating that the later DCCC and DNC intm sions were not crimes of
    oppo1iunity but rather the result of targeting. 116

    GRU officers also sent hundreds of speai-phishing emails to the work and personal email
    accounts of Clinton Campaign employees and volunteers. Between M ai·ch 10, 2016 and M ai·ch
    15, 2016, Unit 26165 appears to have sent approximately 90 speai-phishing emails to email
    accounts at hillaiyclinton .com . Sta1iing on March 15, 2016, the GRU began tai·geting Google
    email accounts used by Clinton Campaign employees, along with a smaller number of dnc.org
    email accounts .117

        The GRU speai-phishing operation enabled it to gain access to numerous email accounts of
Clinton Campaign employees and volunteers, including campaign chaiim an John Podesta, j unior
volunteers assigned to the Clinton Campaign 's advance team , info1mal Clinton Campaign
advisors, an d a DNC employee.11 8 GRU officers stole tens of thousan ds of em ails from
speai-phishing victims, including vai·ious Clinton Campaign-related collllllunications.

download malware that enables the sender to gain access to an account or network. Netyksho Indictment
,i 10.
        113
             Bitcoin mining consists of unlocking new bitcoins by solving computational problems. -       (b)(7)(E)-2
illllll kept its newly mined coins in an account on the bitcoin exchange platfo1m CEX.io. To i :
~      ases, the GRU routed funds into other accounts through transactions designed to obscure the source
 of funds . Netyksho Indictment ,i 62.
        114
              Netyksho Indictment ,i 69.
        115
              Netyksho Indictment ,i 9.
        116
              See SM-2589105, se1ials 144 & 495 .
                                                                                                        (b)(7)(E)-2

              (b) (7)(A), (b) (7)(E)               (b)(7)(E)-2
        118



                                                       37
                                        U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 46 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  2. Intrusions into the DCCC and DNC Networks

                  a. Initial Access

        By no later than April 12, 2016, the GRU had gained access to the DCCC computer
network using the credentials stolen from a DCCC employee who had been successfully
spearphished th e week before. Over th e ensuing weeks, the GRU ti·aversed the network,
identifying different computers connected to the DCCC network. By stealing network access
credentials along the way (including those of IT administi·ators with miresti·icted access to the
system), the GRU compromised approximately 29 different computers on the DCCC network. 119

       Approximately six days after first hacking into th e DCCC network, on April 18, 2016,
GRU officers gained access to the DNC network via a virtual private network (VPN) connection120
between the DCCC and DNC networks. 121 Between April 18, 2016 and June 8, 2016, Unit 26165
compromised more than 30 computers on the DNC network, including the DNC mail server and
shared file server. 122

                  b. Implantation of Malware on D CCC and DNC Networks

         Unit 26165 implanted on the DCCC an d DNC networks two types of customized
malware, 123 known as "X-Agent" an d "X-Tunnel"; Mimikatz, a credential-harvesting tool; and
rar .exe, a tool used in th ese intrnsions to compile and compress materials for exfilti·ation. X-Agent
was a multi-function hacking tool that allowed Unit 26165 to log keysti-okes, take screenshots, and
gather other data about the infected computers (e.g., file directories, operating systems). 124 X­
Tunnel was a hacking tool that created an enc1ypted connection between the victim DCCC/DNC
computers and GRU-conti·olled computers outside the DCCC and DNC networks that was capable
of large-scale data ti·ansfers.125 GRU officers th en used X-Tunnel to exfilti-ate stolen data from the
victim computers.


                                                                                                                  (b)(7)(E)-2

        120
            A VPN extends a private network, allowing users to send and receive data across public
networks (such as the internet) as if the connecting computer was directly connected to the p1ivate network.
The VPN in this case had been created to give a small number of DCCC employees access to ce1t ain
databases housed on the DNC network. Therefore, while the DCCC employees were outside the DNC's
private network, they could access paits of the DNC network from their DCCC computers.
              (b) (7)(A), (b) (7)(E)                                                                              (b)(7)(E)-2

              (b) (7)(A), (b) (7)(E)                                                                              (b)(7)(E)-2

        123
            "Malwai·e" is sho1t for malicious softwai·e, and here refers to softwai·e designed to allow a third
paity to infiltrate a computer without the consent or knowledge of the computer's user or operator.
        124 (b)   (7)(A), (b) (7)(E)                                                                    (b)(7)(E)-2
                                                                                                         (b)(7)(E)-2
        125   (b) (7)(A), (b) (7)(E)

                                                      38
                                           U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 47 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        To operate X-Agent and X-Tunnel on the DCCC an d DNC networks, Unit 26165 officers
set up a group of computers outside those networks to collllllunicate with the implanted
malware. 126 The first set of GRU-controlled computers, known by the GRU as "middle servers,"
sent and received messages to and from malware on the DNC/DCCC networks. The middle

by the GRU as an "AMS Panel." The AMS Panel               •              ••iii
servers, in tum, relayed messages to a second set of GRU-controlled com uters labeled internally
                                                                                     served as a (b)(7)(E)-2
nerve center through which GRU officers monitored and directed the m alwar e's operations on the
DNC/DCCC networks. 127

       The AMS Panel used to control X-A ent during the DCCC and DNC intrusions was housed
on a leased com uter located near ·       Arizona. 128 \U/\I l\""I, \U]\I ]\CJ             (b)(7)(E)-2



(b)(7)(A}, (b)(7)(E}




                                                                                                             (b)(7)
                                                                                                             (E)-2




       (b)(7)(A}, (b)(7)(E}

                                                                                                        (b)(7)(E)-2




        126
              In connection with these intrnsions, the GRU used computers (virtual private networks,
dedicated servers operated by hosting companies, etc.) that it leased from third-party providers located all
over the world. The investi ation identified rental a ·eements and payments for computers located in, inter
alia, Nlill•IAI!!~                                               all of which were used in the operations (b)(7)(E)-2
targetrng t e U.S . e ectron.
        127
              Netyksho Indictment ,i 25.
        128
              Netyksho Indictment ,i 24(c).
        129
              Netyksho Indictment ,i 24(b).

                                                       39
                                       U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 48 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




       The Arizona-based AMS Pan el also stored thousands of files containing keylogging
sessions captured through X-Agent. These sessions were captured as GRU officers monitored
DCCC and DNC employees' work on infected computers regularly between April 2016 and June
2016. Data captured in these keylogging sessions included passwords, internal collllllunications
between employees, banking info1mation, an d sensitive personal info1mation.

                  c. Theft of Documents from DNC and DCCC Networks

       Officers from Unit 26165 stole thousands of documents from the DCCC an d DNC
networks, including significant amounts of data pertaining to th e 2016 U.S. federal elections.
Stolen documents included internal strategy documents, fundraising data, opposition research, and
emails from the work inboxes of DNC employees. 130

        The GRU began stealing DCCC data sho1ily after it gained access to the network. On April
14, 2016 (approximately three days aBer the initial intru sion) GRU officers downloaded rar.exe
onto th e DCCC's document server. The following day, the GRU searched one comproinised
DCCC computer for files containing search ten ns that included "Hilla1y ," "DNC," "Cmz," and
"Tnnnp." 131 On April 25 , 2016, the GRU collected and compressed PDF and Microsoft documents
from folders on the DCCC 's shared file server that pe1iained to the 2016 election.132 The GRU
appears to have compressed an d exfilti·ated over 70 gigabytes of data from this file server. 133

       The GRU also stole documents from the DNC network sho1ily after gaining access. On
April 22, 2016, the GRU copied files from the DNC network to GRU-conti·olled computers. Stolen
documents included the DNC's opposition research into can didate Tmmp.i 34 Between
approximately May 25, 2016 and June 1, 2016, GRU officers accessed th e DNC 's mail server
from a GRU-conti·olled computer leased inside the United States. 135 Dming these connections,


                                                                         (b)(7)(E)-2
        130
              Netyksho Indictment ff 27-29; (b} (7}(A}, (b} (7}(E}
        131 (b}   (7}(A}, (b} (7}(E}           (b)(7)(E)-2
              (b} (7}(A}, (b} (7}(E}                                                                       (b)(7)(E)-2

              (b} (7}(A}, (b} (7}(E}
                                                                                                           (b)(7)(E)-2




          · (b} (7}(A}, (b} (7}(E}
                                                                                                           (b)(7)(E)-2
    SM-2589105-HACK, sen a 5. (b} (7}(A}, (b} (7}(E}



            (b} (7}(A}, (b} (7}(E}                                                                         (b)(7)(E)-2
-       See SM-2589105-GJ, sena 649. As pa1t o its mvestigation, e FBI ater receive •   I   :, -   •   I
 se1vers and copies of relevant traffic logs. Netyksho Indictment ,i,i 28-29.

                                                    40
                                        U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 49 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Unit 26165 officers appear to have stolen thousan ds of emails and attachments, which were later
released by WikiLeaks in July 2016.136

        B. Dissemination of the Hacked Materials

       The GRU's operations extended beyond stealing materials, an d included releasing
documents stolen from th e Clinton Campaign and its supporters. The GRU can ied out the
anonymous release through two fictitious online personas that it created-DCLeaks and Guccifer
2.0- and later through the organization WikiLeaks.

                    1. DCLeaks

        The GRU began planning the releases at least as early as April 19, 2016, when Unit 26165
registered the domain dcleaks.com through a service that an onymized the registrnnt. 137 Unit 26165
paid for the registration using a pool of bitcoin that it had mined. 138 The dcleaks.com landing page
pointed to different ti·anches of stolen documents, ~m anged by victim or subject matter. Other
dcleaks.com pages contained indexes of th e stolen emails that were being released (bearing the
sender, recipient, an d date of the email) . To control access and the timing ofreleases, pages were
sometimes password-protected for a period of time and later made unresti·icted to the public.

        Staiiing in June 2016, the GRU posted stolen documents onto th e website dcleak s.com,
including documents stolen from a number of individuals associated with the Clinton Campaign.
These documents appeared to have originated from personal email accounts (in pa1ticular, Google
and Microsoft accounts), rather than the DNC an d DCCC computer networks. DCLeaks victims
included an advisor to the Clinton Campaign, a fo1m er DNC employee and Clinton Campaign
employee, and four other campaign volunteers.139 The GRU released through dcleaks.com
th ousands of documents, including personal identifying and financial info1mation, internal
con espondence related to the Clinton Campaign and prior political jobs, an d fundraising files and
infoimation.140



          Netyksho Indictment ,r 29. The last-in-time DNC email released by WikiLeaks was dated May
        136

25, 2016, the same pe1iod of time during which the GRU gained access to the DNC's email se1ver.
Netyksho Indictment ,r 45.
        137
           Netyksho Indictment ,r 35. Approximately a week before the registration of dcleaks.com, the
same actors attem ted to re ister the website electionleaks.com using the same domain registration se1vice.
                                                                                                              (b)(7)(E)-2
        138
              See SM-2589105, se1ial 181; Netyksho Indictment ,r 2l(a).
                                                                                                              (b)(7)(E)-2

        140
          See, e.g., Internet Archive, "h s://dcleaks.com/" archive date Nov. 10, 2016). Additionally,
DCLeaks released documents relating to.aiiJl:.Uili ~ - - ~                           , emails belonging (b)(6)/
tofflfWlfflllif!!
                and emails from 2015 re atmg to Repu can Party emp oyees un er the portfolio name (b)(7)(C)-4
"T e Urute States Republican Patty"). "The United States Republican Paity" po1tfolio contained
approximately 300 emails from a variety of GOP members, PACs, campaigns, state paities, and businesses
dated between May and October 2015. According to open-source reporting, these victims shared the same

                                                     41
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 50 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




       GRU officers operated a Facebook page under the DCLeaks moniker, which they primarily
used to promote releases of materials.141 The Facebook page was administered through a small
number of preexisting GRU-controlled Facebook accounts.142

        GRU officers also used the DCLeaks Facebook account, the Twitter account @dcleaks_,
and the email account dcleaksproject@gmail.com to communicate privately with reporters and
other U.S. persons. GRU officers using the DCLeaks persona gave certain reporters early access
to archives of leaked files by sending them links and passwords to pages on the dcleaks.com
website that had not yet become public. For example, on July 14, 2016, GRU officers operating
under the DCLeaks persona sent a link and password for a non-public DCLeaks webpage to a U.S.
reporter via the Facebook account.143 Similarly, on September 14, 2016, GRU officers sent
reporters Twitter direct messages from @dcleaks_, with a password to another non-public part of
the dcleaks.com website.144

       The DCLeaks.com website remained operational and public until March 2017.

                 2. Guccifer 2.0

        On June 14, 2016, the DNC and its cyber-response team announced the breach of the DNC
network and suspected theft of DNC documents. In the statements, the cyber-response team
alleged that Russian state-sponsored actors (which they referred to as “Fancy Bear”) were
responsible for the breach.145 Apparently in response to that announcement, on June 15, 2016,
GRU officers using the persona Guccifer 2.0 created a WordPress blog. In the hours leading up
to the launch of that WordPress blog, GRU officers logged into a Moscow-based server used and
managed by Unit 74455 and searched for a number of specific words and phrases in English,
including “some hundred sheets,” “illuminati,” and “worldwide known.” Approximately two
hours after the last of those searches, Guccifer 2.0 published its first post, attributing the DNC
server hack to a lone Romanian hacker and using several of the unique English words and phrases
that the GRU officers had searched for that day.146



Tennessee-based web-hosting company, called Smartech Corporation. William Bastone, RNC E-Mail Was,
In Fact, Hacked By Russians, The Smoking Gun (Dec. 13, 2016).
       141
             Netyksho Indictment ¶ 38.
       142
             See, e.g., Facebook Account 100008825623541 (Alice Donovan).                                 (b)(6)/
       143
             7/14/16 Facebook Message, ID 793058100795341 (DC Leaks) to ID (b) (6), (b) (7)(C)            (b)(7)(C)-1
       144
          See, e.g., 9/14/16 Twitter DM, @dcleaks_ to (b) (6), (b) (7)(C)         9/14/16 Twitter DM,
@dcleaks_ to (b) (6),  (b) (7)(C)              The messages read: “Hi https://t.co/QTvKUjQcOx pass: (b)(6)/
KvFsg%*14@gPgu&amp; enjoy ;).”                                                                        (b)(7)(C)-1
       145
           Dmitri Alperovitch, Bears in the Midst: Intrusion into the Democratic National Committee,
CrowdStrike Blog (June 14, 2016). CrowdStrike updated its post after the June 15, 2016 post by Guccifer
2.0 claiming responsibility for the intrusion.
       146
             Netyksho Indictment ¶¶ 41-42.

                                                    42
                                         U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 51 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



         That same day, June 15, 2016, the GRU also used the Guccifer 2.0 WordPress blog to begin
releasing to the public documents stolen from the DNC and DCCC computer networks. The
Guccifer 2.0 persona ultimately released thousan ds of documents stolen from the DNC an d DCCC
in a series of blog posts between June 15, 2016 an d October 18, 2016.147 Released documents
included opposition research perfo1med by the DNC (including a memorandum analyzing
potential criticisms of candidate Tnnnp), internal policy documents (such as recommendations on
how to address politically sensitive issues), analyses of specific congressional races, and
fundraising documents. Releases were organized around thematic issues, such as specific states
(e.g. , Florida an d Pennsylvania) that were perceived as competitive in the 2016 U.S . presidential
election.

        Beginning in late June 2016, the GRU also used the Guccifer 2.0 persona to release
documents directly to reporters an d other interested individuals. Specifically, on June 27, 2016,
Guccifer 2.0 sent an email to the news outlet The Smoking Gun offering to provide "exclusive
access to some leaked emails linked [to] Hillaiy Clinton 's staff." 148 The GRU later sent the
repo1ier a password and link to a locked po1iion of the dcleaks.com website that contained an
ai·chive of emails stolen by Unit 26165 from a Clinton Campaign volunteer in March 2016. 149 That
the Guccifer 2.0 persona provided repo1ters access to a restricted po1iion of the DCLeaks website
tends to indicate that both personas were operated by the same or a closely-related group of
people. 150

        The GRU continued its release efforts through Guccifer 2.0 into August 2016. For
example, on August 15, 2016, the Guccifer 2.0 persona sent a can didate for the U.S . Congress
documents related to the candidate 's opponent. 151 On August 22, 2016, the Guccifer 2.0 persona
transfen ed approximately 2.5 gigabytes of Florida-related data stolen from the DCCC to a U.S.
blogger covering Florida politics.152 On August 22, 2016, the Guccifer 2.0 persona sent a U.S.
repo1ier documents stolen from the DCCC pertaining to the Black Lives Matter movement. 153

        147
            Releases of documents on the Guccifer 2.0 blog occU1Ted on June 15, 2016; June 20, 2016; June
21 , 2016; July 6, 2016; July 14, 2016; August 12, 2016; August 15, 2016; August 21, 2016; August 31,
2016; September 15, 2016; September 23, 2016; October 4, 2016; and October 18, 2016.
        148
              6/27/ 16 Ema~   uccifer20@aol.fr to                           (subject "leaked emails") ; ■ (b)(6)/(b)(7)(C)-1
                                                                                                             (b)(7)(E)-2
[t;>IMXQIWIMXW•-
                                                                                                             (b)(6)/(b)(7)(C)-1
                                                                                                              (b)(7)(E)-2


        150
             Before sending the repo1t er the link and password to the closed DCLeaks website, and in an
apparent effo1t to deflect attention from the fact that DCLeaks and Guccifer 2.0 were operated by the same
organization, the Guccifer 2.0 persona sent the repo1ter an email stating that DCLeaks was a "Wikileaks
sub project" and that Guccifer 2.0 had asked DCLeaks to release the leaked emails with "closed access" to
give repo1t ers a preview of them.
        151
              Netyksho Indictment ,i 43(a).
        152
              Netyksho Indictment ,i 43(b).
        153
              Netyksho Indictment ,i 43(c).

                                                     43
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 52 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        The GRU was also in contact through the Guccifer 2.0 persona with Roger Stone, a former
Trump Campaign member whose interest in material stolen from the Clinton Campaign is further
discussed in Volume I, Section III.D.1, infra. After the GRU had published stolen DNC
documents through Guccifer 2.0, Stone told members of the Campaign that he was in contact with
Guccifer 2.0.154 In early August 2016, Stone publicly protested Twitter’s suspension of the
Guccifer 2.0 Twitter account. After it was reinstated, GRU officers posing as Guccifer 2.0 wrote
to Stone via private message, “thank u for writing back . . . do u find anyt[h]ing interesting in the
docs i posted?” On August 17, 2016, the GRU added, “please tell me if i can help u anyhow . . .
it would be a great pleasure to me.” On September 9, 2016, the GRU—again posing as
Guccifer 2.0—referred to a stolen DCCC document posted online and asked Stone, “what do u
think of the info on the turnout model for the democrats entire presidential campaign.” Stone
responded, “pretty standard.”155 The investigation did not identify evidence of other
communications between Stone and Guccifer 2.0.

                   3. Use of WikiLeaks

        In order to expand its interference in the 2016 U.S. presidential election, the GRU units
transferred many of the documents they stole from the DNC and the chairman of the Clinton
Campaign to WikiLeaks. GRU officers used both the DCLeaks and Guccifer 2.0 personas to
communicate with WikiLeaks through Twitter private messaging and through encrypted channels,
including possibly through WikiLeaks’s private communication system.

                   a. WikiLeaks’s Expressed Opposition Toward the Clinton Campaign

        WikiLeaks, and particularly its founder Julian Assange, privately expressed opposition to
candidate Clinton well before the first release of stolen documents. In November 2015, Assange
wrote to other members and associates of WikiLeaks that “[w]e believe it would be much better
for GOP to win . . . Dems+Media+liberals woudl [sic] then form a block to reign in their worst
qualities. . . . With Hillary in charge, GOP will be pushing for her worst qualities.,
dems+media+neoliberals will be mute. . . . She’s a bright, well connected, sadisitic sociopath.”156

       In March 2016, WikiLeaks released a searchable archive of approximately 30,000 Clinton
emails that had been obtained through FOIA litigation.157 While designing the archive, one
WikiLeaks member explained the reason for building the archive to another associate:




        154
              Gates 4/10/18 302, at 3.
        155
              8/15/16 – 9/9/16 Twitter DMs, @Guccifer_2 & @RogerJStoneJr.
        156
            11/19/15 Twitter Group Chat, Group ID 594242937858486276, @WikiLeaks et al. Assange
also wrote that, “GOP will generate a lot oposition [sic], including through dumb moves. Hillary will do
the same thing, but co-opt the liberal opposition and the GOP opposition. Hence hillary has greater freedom
to start wars than the GOP and has the will to do so.” Id.
        157
              WikiLeaks, “Hillary Clinton Email Archive,” available at https://wikileaks.org/clinton-emails/.

                                                      44
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 53 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       [W]e want this repository to become “the place” to search for background on hillary’s
       plotting at the state department during 2009-2013. . . . Firstly because its useful and will
       annoy Hillary, but secondly because we want to be seen to be a resource/player in the US
       election, because eit [sic] may en[]courage people to send us even more important leaks.158

                 b. WikiLeaks’s First Contact with Guccifer 2.0 and DCLeaks

        Shortly after the GRU’s first release of stolen documents through dcleaks.com in June
2016, GRU officers also used the DCLeaks persona to contact WikiLeaks about possible
coordination in the future release of stolen emails. On June 14, 2016, @dcleaks_ sent a direct
message to @WikiLeaks, noting, “You announced your organization was preparing to publish
more Hillary’s emails. We are ready to support you. We have some sensitive information too, in
particular, her financial documents. Let’s do it together. What do you think about publishing our
info at the same moment? Thank you.”159 (b) (7)(A), (b) (7)(E)                                    (b)(7)(E)-2


       Around the same time, WikiLeaks initiated communications with the GRU persona
Guccifer 2.0 shortly after it was used to release documents stolen from the DNC. On June 22,
2016, seven days after Guccifer 2.0’s first releases of stolen DNC documents, WikiLeaks used
Twitter’s direct message function to contact the Guccifer 2.0 Twitter account and suggest that
Guccifer 2.0 “[s]end any new material [stolen from the DNC] here for us to review and it will have
a much higher impact than what you are doing.”160

        On July 6, 2016, WikiLeaks again contacted Guccifer 2.0 through Twitter’s private
messaging function, writing, “if you have anything hillary related we want it in the next tweo [sic]
days prefable [sic] because the DNC is approaching and she will solidify bernie supporters behind
her after.” The Guccifer 2.0 persona responded, “ok . . . i see.” WikiLeaks also explained, “we
think trump has only a 25% chance of winning against hillary . . . so conflict between bernie and
hillary is interesting.”161

                 c. The GRU’s Transfer of Stolen Materials to WikiLeaks

        Both the GRU and WikiLeaks sought to hide their communications, which has limited the

the stolen DNC and Podesta documents were transferred from the GRU to WikiLeaks,
(b) (7)(A), (b) (7)(E)
                                                                                            -
Office’s ability to collect all of the communications between them. Thus, although it is clear that
                                                                                                    (b)(7)(E)-2



       158
           3/14/16 Twitter DM, @WikiLeaks to (b) (6), (b) (7)(C) Less than two weeks earlier, the same
account had been used to send a private message opposing the idea of Clinton “in whitehouse with her (b)(6)/
bloodlutt and amitions [sic] of empire with hawkish liberal-interventionist appointees.” 11/19/15 Twitter (b)(7)(C)-4
Group Chat, Group ID 594242937858486276, @WikiLeaks et al.
       159
             6/14/16 Twitter DM, @dcleaks_ to @WikiLeaks.
       160
             Netyksho Indictment ¶ 47(a).
       161
             7/6/16 Twitter DMs, @WikiLeaks & @guccifer_2.

                                                  45
                                        U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 54 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       The Office was able to identify when the GRU (operating through its personas Guccifer 2.0
and DCLeaks) transfened some of the stolen documents to WikiLeaks through online archives set
up by the GRU. Assan e had access to the internet from the Ecuadorian Embass in London,
En land.
                                                                                                              (b)(7)(E)-2



       On July 14, 2016, GRU officers used a Guccifer 2.0 email account to send WikiLeaks an
email bearing the subject "big archive" and the message "a new attempt. " 163 The email contained
an encryp ted attachment with the name "wk dnc linkl.txt.gpg." 164 Using the Guccifer 2.0 Twitter
account, GRU officers sent WikiLeaks an encryp ted file and instructions on how to open it. 165 On
July 18, 2016, WikiLeaks confin ned in a direct message to the Guccifer 2.0 account that it had
"the 1Gb or so archive" an d would make a release of the stolen documents "this week. " 166 On
July 22, 2016, WikiLeaks released over 20,000 emails an d other documents stolen from the DNC
computer networks. 167 The Democratic National Convention began three days later.

       Similar collllllunications occuned between WikiLeaks and the GRU-operated persona
DCLeaks. On September 15, 2016, @dcleaks wrote to @WikiLeaks, "hi there! I'm from DC
Leaks. How could we discuss some submission-related issues? Am hying to reach out to you via
your secured chat but getting no response. I've got something that might interest you. You won't
be disappointed, I promise." 168 The WikiLeaks account responded, "Hi there," without fmi her
elaboration. The @dcleaks_ account did not respond illllllediately.

        The same day, the Twitter account @guccifer_2 sent @dcleaks_ a direct message, which
is the first known contact between the personas. 169 During subsequent communications, the




                                                                                                              (b)(7)(E)-2




       163
          This was not the GRU's first attempt at t:ransfening data to WikiLeaks. On June 29, 2016, the
GRU used a Guccifer 2.0 email account to send a lruj e enc ted file to a WikiLeaks email account.
6/29/16 Email, guccifer2@mail.com
undelivered.)
                                        [Q>IQI@IQ> QI@_        11    (The email appears to have been (b)(7)(E)-2

       164
             See SM-2589105-DCLEAKS, serial 28 (analysis).
       165
             6/27/ 16 Twitter DM, @Guccifer_2 to @WikiLeaks.
       166
             7/ 18/ 16 Twitter DM, @Guccifer_2 & @WikiLeaks.
       167
             "DNC Email Archive," WikiLeaks (Jul. 22, 2016), available at https://wikileaks.org/dnc-emails.
       168
             9/ 15/ 16 Twitter DM, @dcleaks_ to @WikiLeaks.
       169
             9/ 15/ 16 Twitter DM, @guccifer_2 to @dcleaks_.

                                                     46
                                                U.S. Depar tment of Justice
              ______________________________________________________
              Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 55 of 207
              Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



         Guccifer 2.0 persona infon ned DCLeaks that WikiLeaks was tiying to contact DCLeaks and
         an ange for a way to speak through enc1ypted emails. 170

                 An analysis of the metadata collected from the WikiLeaks site revealed that the stolen
         Podesta emails show a creation date of September 19, 2016. 171 Based on info1m ation about
         Assange's computer an d its possible operating system, this date may be when th e GRU staged the
         stolen Podesta emails for transfer to WikiLeaks (as the GRU had previously done in July 2016 for
         the DNC emails).172 The WikiLeaks site also released PDFs an d other documents taken from
         Podesta that were attachments to emails in his account; these documents had a creation date of
         October 2, 2016, which appears to be the date the attachments were separately staged by
         WikiLeaks on its site.173

                 Beginning on September 20, 2016, WikiLeaks and DCLeaks resumed collllllunications in
         a brief exchange. On September 22, 2016, a DCLeaks email account dcleaksproject@gmail.com
         sent an email to a WikiLeaks account with the subject "Submission" and the message "Hi from
         DCLeaks." The email contained a PGP-enc1 ted message with the filename
         "wiki_mail.txt.gpg." 174                                          The email, however, bears a
         number of similarities to t e Ju y 14, 2016 ema1 m w 1c GRU officers used the Guccifer 2.0
         persona to give WikiLeaks access to the archive of DNC files. On September 22, 2016 (the same (b)(7)(E)-2
         day of DCLeaks' email to WikiLeaks), the Twitter account ,dcleaks sent a sin le messa e to
           WikiLeaks with th e sti-in of characters         •



                The Office cannot mle out that stolen documents were ti-ansfe1Ted to WikiLeaks through
         inte1mediaries who visited during the summer of 2016. For example, public repo1i ing identified
         Andi    M .. 11 M    hn     WikiL ak         . t h      h         . t d ·th th ti fi fth .
                                                 (b} (3), (b} (7}(A}, (b} (7}(E}

                (b} (7}(A}, (b} (7}(E}

(b)(7)(E)-2                                                                                          (b)(3)-2, (b)(7)(E)-1

                 170
                       See SM-2589105-DCLEAKS, serial 28; 9/ 15/ 16 Twitter DM, @Guccifer_2 &@WikiLeaks.
                 171
                       See SM-2284941, serials 63 & 64 (b} (7}(A}, (b} (7}(E}                                (b)(7)(E)-2


                                                                                                                   (b)(7)(E)-2

                              (b} (7}(A}, (b} (7}(E}
                 173
                     When WikiLeaks saved attachments separately from the stolen emails, its computer system
         appears to have treated each attachment as a new file and given it a new creation date. See SM-2284941,
         se1ials 63 & 64.
                 174
                       See 9/22/ 16 Email, dcleaksproject@gmail.com (b} (7}(A}, (b} (7}(E}   (b)(7)(E)-2
                 175
                    Ellen Nakashima et al., A German Hacker Offers a Rare Look Inside the Secretive World of
         Julian Assange and WikiLeaks, Washington Post (Jan. 17, 2018).

                                                             47
                                                          U.S. Depar tment of Justice
                   ______________________________________________________
                   Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 56 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
(b)(7)(E)-2                                                                                                           (b)(3)-2, (b)(7)(E)-1

              (b} (7}(A}, (b} (7}(E}                                                                          (b)(J), (b)(7)(A ), (E)

              {D) {;,s), {D) {/){A), {D) {/){t:)

                     On October 7, 2016, WikiLeaks released the first em ails stolen from the Podesta email
              account. In total, WikiLeaks released 33 trnnches of stolen emails between October 7, 2016 and
              November 7, 2016. The releases included private speeches given by Clinton ; 177 internal
              communications between Podesta and other high-ranking members of the Clinton Campaign; 178
              and conespondence related to the Clinton Foundation.179 In total, WikiLeaks released over 50,000
              documents stolen from Podesta's personal email account. The last-in-time email released from
              Podesta 's account was dated March 21 , 2016, two days after Podesta received a spea1p hishing
              email sent by th e GRU.

                                 d. WikiLeaks Statements Dissembling A bout the S ource ofS tolen Materials

                     As repo1t s attributing the DNC an d DCCC hacks to the Russian government emerged,
              WikiLeaks and Assange m ade several public statements apparently designed to obscure the source
              of the materials that WikiLeaks was releasing . The file-transfer evidence described above and
              other infonnation uncovered during the investigation discredit WikiLeaks's claims about the
              source of m aterial that it posted.

                     Beginning in th e summer of 2016, Assange and WikiLeaks made a number of statem ents
              about Seth Rich, a former DNC staff member who was killed in July 2016. The statements about
              Rich implied falsely that he had been the source of the stolen DNC emails. On August 9, 2016,
              the @WikiLeaks Twitter account posted: "ANNOUNCE: WikiLeaks has decided to issue a
              US$20k reward for infon nation leading to conviction for the murder ofDNC staffer Seth Rich ."180
              Likewise, on August 25, 2016, Assange was asked in an interview, "Why are you so interested in
              Seth Rich 's killer?" an d responded, "We 're ve1y interested in anything th at might be a threat to
              alleged Wikileaks sources." The interviewer responded to Assange 's statement by commenting,
              "I know you don 't want to reveal your source, but it ce1tainly sounds like you 're suggesting a m an
              who leaked info1mation to WikiLeaks was th en murdered." Assange replied, "If there 's someone
              who's potentially connected to our publication, and that person has been murdered in suspicious




                        · (b} (7}(A}, (b} (7}(E}                                                                                  (b)(6)/(b)(7)(C)-4
                                                                                        l(b} (7}(A}, (b} (7}(E}, (b} (6), (b)(7)(E)-2
                                                                                         (b} (7}(C}

                            (b} (6), (b} (7}(C}                                                                                    (b)(6)/
                                                                                                                                   (b)(7)(C)-4


                        : (b} (6), (b} (7}(C}                                                                                       (b)(6)/
                                                                                                                                    (b)(7)(C)-4

                      179
                            Netyksho Indictment ,r 43 .
                      180
                            @WikiLeaks 8/9/16 Tweet.

                                                                      48
                                   U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 57 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



circumstan ces, it doesn't necessarily mean that the two are connected. But it is a ve1y serious
matter. .. that type of allegation is ve1y serious, as it's taken ve1y seriously by us." 181

       After the U.S. intelligence collllllunity publicly announced its assessment that Russia was
behind the hacking operation, Assange continued to deny that the Clinton materials released by
WikiLeaks had come from Russian hacking. According to media reports, Assange told a U.S.
congressman that the DNC hack was an "inside job," and pmpo1ied to have ''physical proof' that
Russians did not give materials to Assange. 182

       C. Additional GRU Cyber Operations

       While releasing the stolen emails and documents through DCLeaks, Guccifer 2.0, and
WikiLeaks, GRU officers continued to target and hack victims linked to the Democratic campaign
and, eventually, to target entities responsible for election administration in several states.

               1. Summer and Fall 2016 Operations Targeting Democrat-Linked Victims

        On July 27, 2016, Unit 26165 targeted email accounts connected to candidate Clinton 's
                                                                                                    (b)(6)/
personal office                   Earlier that day, candidate Tnunp made public statements that
included the following: "Russia, if you 're listening, I hope you're able to find the 30,000 emails
                                                                                                    (b)(7)(C)-4
that are missing. I think you will probably be rewarded 1nightily by om press." 183 The "30,000
emails" were apparently a reference to emails described in media accounts as having been stored
on a personal server that candidate Clinton had used while serving as Secretaiy of State.

       Within approximately five hom s ofTrnmp's statement, GRU officers targeted for the first
time Clinton's personal office. After candidate Trump 's remarks,Unit 26165 created and sent
malicious links tai·geting 15 email accounts at the domain    iw1q1e17rl   mcluding an email
                                                                                                      (b)(6)/
account belonging to Clinton aide                The investigation 1 not m d evidence of eai·lier (b)(7)(C)-4
GRU attempts to compromise accounts hosted on this dom ain. It is uncleai· how the GRU was
able to identify these email accounts, which were not public. 184

       Unit 26165 officers also hacked into a DNC account hosted on a cloud-computing service
                                             On September 20, 2016, the GRU began to generate
                                                                                                (b)(7)(E)-2
                                         function designed to allow users to produce backups of
                               as "snaps ots") . The GRU then stole those snapshots by moving


       181
          See Assange: "Murdered DNC Staffer Was 'Potential' WikiLeaks Source, " Fox News (Aug. 25,
2016)(containing video of Assange interview by Megyn Kelly).
       182
          M. Raju & Z. Cohen, A GOP Congressman 's Lonely Quest Defending Julian Assange, CNN
(May 23, 2018).
       183
           "Donald Tnnnp on Russian & Missing Hillruy Clinton Emails," YouTube Channel C-SPAN,
Posted 7/27/ 16, available at https://www.youtube.com/watch?v=3kxG8uJUsWU (struting at 0:41).

                                                                                                      (b)(7)(E)-2


                                                49
                                          U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 58 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



them to -          account that they controlled; from there, the copies were moved to GRU­ (b)(7)(E)-2
controlled computers. The GRU stole approximately 300 gigabytes of data from the DNC cloud­
based account. 185

                  2. Intrnsions Targeting the Administration of U.S. Elections

        In addition to targeting individuals involved in the Clinton Campaign, GRU officers also
targeted individuals and entities involved in the administrntion of the elections. Victims included
U.S. state and local entities, such as state boards of elections (SBOEs), secretaries of state, and
county governments, as well as individuals who worked for those entities.186 The GRU also
targeted private technology fnms responsible for manufacturing and administering election-related
software and hardware, such as voter registration software and electronic polling stations. 187 The
GRU continued to target these victims through the elections in November 2016. While the
investigation identified evidence that the GRU targeted these individuals and entities, the Office
did not investigate fmther. The Office did not, for instan ce, obtain or examine servers or other
relevant items belonging to these victims. The Office understands that the FBI, the U.S.
Depait ment of Homeland Security, and the states have sepai·ately investigated that activity.

        By at least the summer of 2016, GRU officers sought access to state and local computer
networks by exploiting known software vulnerabilities on websites of state and local governmental
entities. GRU officers, for example, tai·geted state and local databases of registered voters using a
technique known as "SQL injection," by which malicious code was sent to the state or local
website in order to nm commands (such as exfiltrating the database contents). 188 In one instance
in approximately June 2016, the GRU compromised the computer network of the Illinois State
Board of Elections by exploiting a vulnerability in the SBOE 's website. The GRU then gained
access to a database containing infonnation on millions of registered Illinois voters, 189 and
extracted data related to thousands of U.S. voters before the malicious activity was identified.190

       GRU officers                                             that scanned state and local websites for
                                                             · od in July 2016, GRU officers -               (b)(7)(E)-2
                                                                for vulnerabilities on websites of more than




-                                                                                                                       (b)(7)(E)-2
       185
             Netyksho Indictment ,i 34; see also SM-2589105-HACK, serial 29 (b) (7)(A), (b) (7)(E)

       186
             Netyksho Indictment ,i 69.

                                                                                                                        (b)(7)(E)-2
                                                                                                (b)(3)-2, (b)(7)(E)-1




-
       188   (b) (7)(A), (b) (7)(E)                  (b) (7)(A), (b) (7)(E), (b) (3)(b)   (7)(A), (b) (7)(E)
                                                   (b)(7)(E)-2                                                          (b)(7)(E)-2
                                                                                                                        (b)(7)(E)-2

                                                                                                                        (b)(7)(E)-2


                                                      50
                   Case 1:19-cv-00810-RBW U.S.     Department
                                                Document  122-1of Justice
                                                                    Filed 06/19/20 Page 59 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


              (b) (7)(A), (b) (7)(E)                                                                                                                 (b)(7)(E)-2
                        (b) (7)(A), (b) (7)(E)
              Similar                            for vulnerabilities continued through the election.

                      Unit 74455 also sent spearphishing emails to public officials involved in election
              administration and personnel at companies involved in voting technology. In August 2016, GRU
                                                                                                                                                     (b)(7)(E)-2
              officers targeted employees of (b) (7)(A), (b) (7)(E) a voting technology company that developed software
              used by numerous U.S. counties to manage voter rolls, and installed malware on the company
              network. Similarly, in November 2016, the GRU sent spearphishing emails to over 120 email
              accounts used by Florida county officials responsible for administering the 2016 U.S. election.191
              The spearphishing emails contained an attached Word document coded with malicious software
              (commonly referred to as a Trojan) that permitted the GRU to access the infected computer.192
              The FBI was separately responsible for this investigation. We understand the FBI believes that this
              operation enabled the GRU to gain access to the network of at least one Florida county
              government. The Office did not independently verify that belief and, as explained above, did not
              undertake the investigative steps that would have been necessary to do so.

                        D. Trump Campaign and the Dissemination of Hacked Materials

                      The Trump Campaign showed interest in WikiLeaks’s releases of hacked materials
              throughout the summer and fall of 2016. Trump associate Roger Stone made several attempts to
              contact WikiLeaks founder Assange, boasted of his access to Assange, and was in regular contact
              with Campaign officials about the releases that Assange made and was believed to be planning.
              (b) (5)                                                                                         (b)(5)-2



                                          1. Role of Roger Stone

                                          a. Background

                     Roger Stone has known President Trump for many years and was an advisor to the Trump
              Campaign from close to its inception until approximately August 2015. After leaving the
              Campaign in August 2015, Stone continued to promote the Campaign and maintained regular
              contact with Trump Campaign members, including candidate Trump and, when they joined the
              Campaign, with campaign officials Paul Manafort, Steve Bannon, and Rick Gates. According to
              multiple witnesses involved with the Campaign, beginning in June 2016 and continuing through
              October 2016, Stone spoke about WikiLeaks with senior Campaign officials, including candidate
              Trump.

(b)(7)(E)-2

                        191
                              Netyksho Indictment ¶ 76; (b) (7)(A), (b) (7)(E)
                                                 (b) (7)(A), (b) (7)(E), (b) (3)(b)   (7)(A), (b) (7)(E)                                         (b)(7)(E)-2
                        192
                              (b) (7)(A), (b) (7)(E)
                                                                                                                   (b) (7)(A), (b) (7)(E), (b) (3)


                                                                                         51                (b)(3)-2, (b)(7)(E)-1
        Case 1:19-cv-00810-RBW U.S.     Department
                                     Document  122-1of Justice
                                                         Filed 06/19/20 Page 60 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                     b. Contacts with the Campaign about WikiLeaks

        Stone has publicly denied having any direct contact with Assange and claimed not to have
had any discussions with an intermediary connected to Assange until July or August 2016.193
Other members and associates of the Trump Campaign, however, told the Office that Stone
claimed to the Campaign as early as June 2016—before any announcement by Assange or
WikiLeaks—that he had learned that WikiLeaks would release documents damaging to the Clinton
Campaign. On June 12, 2016, Assange claimed in a televised interview to “have emails relating
to Hillary Clinton which are pending publication,”194 but provided no additional context.

        In debriefings with the Office, former deputy campaign chairman Rick Gates said that,
before Assange’s June 12 announcement, Gates and Stone had a phone conversation in which
Stone said something “big” was coming and had to do with a leak of information.195 Stone also
said to Gates that he thought Assange had Clinton emails. Gates asked Stone when the information
was going to be released. Stone said the release would happen very soon. According to Gates,
between June 12, 2016 and July 22, 2016, Stone repeated that information was coming. Manafort
and Gates both called to ask Stone when the release would happen, and Gates recalled candidate
Trump being generally frustrated that the Clinton emails had not been found.196

       Paul Manafort, who would later become campaign chairman, provided similar information
about the timing of Stone’s statements about WikiLeaks.197 According to Manafort, sometime in
June 2016, Stone told Manafort that he was dealing with someone who was in contact with
WikiLeaks and believed that there would be an imminent release of emails by WikiLeaks.198


          193
        Executive Session, Permanent Select Committee on Intelligence, U.S. House of Representatives,
   th
116 Cong. 39-40 (Sept. 26, 2017) (Statement of Roger J. Stone, Jr.).
          194
           See Mahita Gajanan, Julian Assange Timed DNC Email Release for Democratic Convention,
Time (July 27, 2016) (quoting the June 12, 2016 television interview).
          195
            In February 2018, Gates pleaded guilty, pursuant to a plea agreement, to a superseding criminal
information charging him with conspiring to defraud and commit multiple offenses (i.e., tax fraud, failure
to report foreign bank accounts, and acting as an unregistered agent of a foreign principal) against the
United States, as well as making false statements to our Office. Superseding Criminal Information, United
States v. Richard W. Gates III, 1:17-cr-201 (D.D.C. Feb. 23, 2018), Doc. 195 (“Gates Superseding Criminal
Information”); Plea Agreement, United States v. Richard W. Gates III, 1:17-cr-201 (D.D.C. Feb. 23, 2018),
Doc. 205 (“Gates Plea Agreement”). Gates has provided information and in-court testimony that the Office
has deemed to be reliable.
          196
                Gates 10/25/18 302, at 1-2.
          197
           As explained further in Volume I, Section IV.A.8, infra, Manafort entered into a plea agreement
with our Office. We determined that he breached the agreement by being untruthful in proffer sessions and
before the grand jury. We have generally recounted his version of events in this report only when his
statements are sufficiently corroborated to be trustworthy; to identify issues on which Manafort’s untruthful
responses may themselves be of evidentiary value; or to provide Manafort’s explanations for certain events,
even when we were unable to determine whether that explanation was credible. His account appears here
principally because it aligns with those of other witnesses.
          198
                (b) (3)                                                                                         (b)(3)-1

                                                     52
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 61 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Michael Cohen, former executive vice president of the Trump Organization and special
counsel to Donald J. Trump,199 told the Office that he recalled an incident in which he was in
candidate Trump’s office in Trump Tower when Stone called. Cohen believed the call occurred
before July 22, 2016, when WikiLeaks released its first tranche of Russian-stolen DNC emails.200
Stone was patched through to the office and placed on speakerphone. Stone then told the candidate
that he had just gotten off the phone with Julian Assange and in a couple of days WikiLeaks would
release information. According to Cohen, Stone claimed that he did not know what the content of
the materials was and that Trump responded, “oh good, alright” but did not display any further
reaction.201 Cohen further told the Office that, after WikiLeaks’s subsequent release of stolen
DNC emails in July 2016, candidate Trump said to Cohen something to the effect of, “I guess
Roger was right.”202

        After WikiLeaks’s July 22, 2016 release of documents, Stone participated in a conference
call with Manafort and Gates. According to Gates, Manafort expressed excitement about the
release and congratulated Stone.203 Manafort, for his part, told the Office that, shortly after
WikiLeaks’s July 22 release, Manafort also spoke with candidate Trump and mentioned that Stone
had predicted the release and claimed to have access to WikiLeaks. Candidate Trump responded
that Manafort should stay in touch with Stone.204 Manafort relayed the message to Stone, likely
on July 25, 2016.205 Manafort also told Stone that he wanted to be kept apprised of any
        199
            In November 2018, Cohen pleaded guilty pursuant to a plea agreement to a single-count
information charging him with making false statements to Congress, in violation of 18 U.S.C. § 1001(a) &
(c). He had previously pleaded guilty to several other criminal charges brought by the U.S. Attorney’s
Office in the Southern District of New York, after a referral from this Office. In the months leading up to
his false-statements guilty plea, Cohen met with our Office on multiple occasions for interviews and
provided information that the Office has generally assessed to be reliable and that is included in this report.
        200
              Cohen 8/7/18 302, at 8-9.
        201
             Cohen described the content of the call in an initial interview with our Office and its timing in
a later interview. With respect to timing, Cohen stated that he believed the call would have been in July
2016, based on his own travel schedule and other factors. Cohen 8/7/18 302, at 8. Cohen believes that
WikiLeaks had not released any campaign-related documents at the time, and that Stone’s telephone call
was prior to the release of stolen DNC documents on July 22, 2016. In February 2019 congressional
testimony, Cohen stated he believed the conversation in question occurred on “either the 18th or 19th and
I would guess that it would be on the 19th” of July. See Testimony of Michael D. Cohen, Committee on
Oversight and Reform, U.S. House of Representatives, 116th Cong. 5 (Feb. 27, 2019).
        202
              Cohen 9/18/18 302, at 10. During his February 2019 congressional testimony, Cohen stated:
        Mr. Stone told Mr. Trump that he had just gotten off the phone with Julian Assange and that Mr.
        Assange told Mr. Stone that within a couple of days there would be a massive dump of emails that
        would damage Hillary Clinton’s campaign. Mr. Trump responded by stating to the effect, wouldn’t
        that be great.
See Testimony of Michael D. Cohen, Committee on Oversight and Reform, U.S. House of Representatives,
116th Cong. 5 (Feb. 27, 2019).
        203
              Gates 10/25/18 302 (serial 241), at 4.
        204
              (b) (3)                                                                                             (b)(3)-1
        205
              (b) (3)

                                                       53
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 62 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



developments with WikiLeaks and separately told Gates to keep in touch with Stone about future
WikiLeaks releases.206

       According to Gates, by the late summer of 2016, the Trump Campaign was planning a
press strategy, a communications campaign, and messaging based on the possible release of
Clinton emails by WikiLeaks.207 Gates also stated that Stone called candidate Trump multiple
times during the campaign.208 Gates recalled one lengthy telephone conversation between Stone
and candidate Trump that took place while Trump and Gates were driving to LaGuardia Airport.
Although Gates could not hear what Stone was saying on the telephone, shortly after the call
candidate Trump told Gates that more releases of damaging information would be coming.209

       Stone also had conversations about WikiLeaks with Steve Bannon, both before and after
Bannon took over as the chairman of the Trump Campaign. Bannon recalled that, before joining
the Campaign on August 13, 2016, Stone told him that he had a connection to Assange. Stone
implied that he had inside information about WikiLeaks. After Bannon took over as campaign
chairman, Stone repeated to Bannon that he had a relationship with Assange and said that
WikiLeaks was going to dump additional materials that would be bad for the Clinton Campaign.210

                   c. Roger Stone’s Known Efforts to Communicate with WikiLeaks

        Three days after WikiLeaks released stolen DNC documents on July 22, 2016, Stone sent
an email to his associate Jerome Corsi directing him to “[g]et to Assange [a]t Ecuadorian Embassy
in London and get the pending [WikiLeaks] emails . . . they deal with Foundation, allegedly.”211
Corsi is an author who holds a doctorate in political science.212 In 2016, Corsi also worked for the
media outlet WorldNetDaily (WND). Corsi first met Stone in early 2016 and began having
recorded conversations with Stone that Corsi intended to use as content for WND. According to
Corsi, by March 2016, Corsi stopped making recordings with Stone and began to be more of a
self-described “operative” for Stone, seeking to assist the Trump Campaign in a personal
capacity.213

        206
              (b) (3)                                                                                        (b)(3)-1
        207
              Gates 4/10/18 302, at 3; Gates 4/11/18 302, at 1-2 (SM-2180998); Gates 10/25/18 302, at 2.
        208
              Gates 10/25/18 302 (serial 241), at 4.
        209
              Gates 10/25/18 302 (serial 241), at 4.
        210
              Bannon 10/26/18 302, at 1-2.
        211
              7/25/16 Email, Stone to Corsi.
        212
           Corsi first rose to public prominence in August 2004 when he published his book Unfit for
Command: Swift Boat Veterans Speak Out Against John Kerry. In the 2008 election cycle, Corsi gained
prominence for being a leading proponent of the allegation that Barack Obama was not born in the United
States. Corsi told the Office that Donald Trump expressed interest in his writings, and that he spoke with
Trump on the phone on at least six occasions. Corsi 9/6/18 302, at 3.
                                                                                                             (b)(3)-1
        213
           Corsi 10/31/18 302, at 2; (b) (3)                                         Corsi was first
interviewed on September 6, 2018 at the Special Counsel’s offices in Washington, D.C. He was
accompanied by counsel throughout the interview. Corsi was subsequently interviewed on September 17,
2018; September 21, 2018; October 31, 2018; November 1, 2018; and November 2, 2018. Counsel was

                                                       54
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 63 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        After receiving Stone’s July 25, 2016 email, Corsi forwarded the email to another
associate, Theodore Malloch, who lived in London at the time.214 Corsi told the Office during
interviews that he “must have” previously discussed Assange with Malloch.215 Corsi also told the
Office that he introduced Malloch and Stone earlier in 2016, when Malloch wanted to become
involved in the Campaign.216 On July 31, 2016, Stone sent another email to Corsi, this one stating
that Malloch “should see Assange.”217

        (b) (3)                                                                                                (b)(3)-1

       According to Malloch, Corsi asked him to put Corsi in touch with Assange, whom Corsi
wished to interview. Malloch recalled that Corsi also suggested that individuals in the “orbit” of
U.K. politician Nigel Farage might be able to contact Assange and asked if Malloch knew them.
Malloch told Corsi that he would think about the request but made no actual attempt to connect
Corsi with Assange.218

        On August 2, 2016, Corsi sent Stone an email reading, in part, “Word is friend in embassy
plans 2 more dumps. One shortly after I’m back. 2nd in Oct. Impact planned to be very
damaging.” Corsi added, “Time to let more than Podesta to be exposed as in bed w[ith] enemy if
they are not ready to drop HRC [Hillary Rodham Clinton]. That appears to be the game hackers
are now about. Would not hurt to start suggesting HRC old, memory bad, has stroke -- neither he
nor she well. I expect that much of next dump focus, setting stage for Foundation debacle.”219 At
a public event held on August 8, 2016, Stone made his first of several public statements that he
had been in contact with Assange—a claim that he later amended to indicate the communication
was via a “mutual friend.”220

present for all interviews, and the interviews beginning on September 21, 2018 were conducted pursuant to
a proffer agreement that precluded affirmative use of his statements against him in limited circumstances.
        214
              7/25/16 Email, Corsi to Malloch.
        215
              Corsi 10/31/18 302, at 4.
        216
              Corsi 9/6/18 302, at 5.
        217
              7/31/16 Email, Stone to Corsi.
        218
              (b) (3)                                  Malloch denied ever communicating with Assange          (b)(3)-1
or WikiLeaks, stating that he did not pursue the request to contact Assange because he believed he had no
connections to Assange. (b) (3)
        219
              8/2/16 Email, Corsi to Stone.
        220
            At the August 8, 2016 event, Stone stated, “I actually have communicated with Assange. I
believe the next tranche of his documents pertain to the Clinton Foundation, but there’s no telling what the
October surprise may be.” “Roger Stone at the Southwest Broward Republican Organization,” YouTube
Channel “Stone Cold Truth,” Posted 8/10/16, available at https://www.youtube.com/watch
?v=6gM_cyROnto (starting at 46:50). On August 16, 2016, Stone stated during an interview, “I had
communicated with Mr. Assange,” then adding, “I never said I met with him or that I spoke with him,” but
said “we have a mutual acquaintance who is a fine gentleman.” “Roger Stone Discusses the Future Plans
of      WikiLeaks,”      YouTube      Channel       TheBlaze,      Posted     8/16/16,     available      at
https://www.youtube.com/watch?time_continue=18&v=HfrzKmeXsrI (starting at 0:00).

                                                    55
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 64 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        Malloch stated to investigators that beginning in or about August 2016, he and Corsi had
multiple FaceTime discussions about WikiLeaks and Stone. On these calls, Corsi stated that Stone
had made a connection to Assange and that the hacked emails of John Podesta would be released
prior to Election Day and would be helpful to the Trump Campaign. In one conversation in or
around August or September 2016, Corsi told Malloch that the release of the Podesta emails was
coming, after which “we” were going to be in the driver’s seat.221

        Beginning in August 2016, Stone began to communicate with another associate, Randy
Credico, about WikiLeaks. Credico, a New York radio show host, interviewed Assange on August
25, 2016.222 On August 26, 2016, Credico sent a text message to Stone that read “Julian Assange
talk[ed] about you last night.”223 Stone asked what Assange said, to which Credico responded,
“He didn’t say anything bad we were talking about how the Press is trying to make it look like you
and he are in cahoots.”224 The following day, Credico sent a text message stating, “Julian Assange
has kryptonite on Hillary.”225

        In September 2016, Stone asked Credico to pass along a request to Assange for any emails
from the State Department or candidate Clinton that pertained to an event in 2011 when Clinton
was serving as Secretary of State.226 Credico agreed to pass along the request and sent the request
to an attorney who had regular contact with WikiLeaks. He included Stone on the email as a blind
copy.227 (In an interview with the Office, the attorney stated that she did not communicate the
request to WikiLeaks.228)

       In late September and early October 2016, Credico and Stone communicated about possible
upcoming WikiLeaks releases. On October 1, 2016, Credico sent Stone text messages that read,
“big news Wednesday . . . now pretend u don’t know me . . . Hillary’s campaign will die this
week.”229 After a planned WikiLeaks press conference on October 2, 2016 was postponed, Stone

        221
              (b) (3)                                                                                       (b)(3)-1
        222
            Interview of Julian Assange by Randy Credico on WBAI, Posted 8/25/16, available at
https://www.weblinenews.com/julian-assange-hillary-clinton-donald-trump/.        Credico discussed the
interview with Stone a few days before the interview. On August 19, 2016, Credico sent a text message to
Stone that read in part, “I’m going to have Assange on my show next Thursday.” On August 21, 2016,
Credico sent another text message to Stone, writing in part “I have Assange on Thursday so I’m completely
tied up on that day.” 8/19-20/16 Text Messages, Credico to Stone.
        223
              8/26/16 Text Message, Credico to Stone.
        224
              8/26/16, Text Message, Credico to Stone.
        225
              8/27/16, Text Message, Credico to Stone.
        226
              9/18-19/16 Text Messages, Stone & Credico); 9/18/16 Email, Stone to Credico.
        227
              9/20/16 Email, Credico to Kunstler, bcc: Stone.
        228
              Kunstler 10/3/18 302, at 1.
        229
           The day before, on September 30, 2016, Credico sent Stone a photograph of Credico standing
outside the Ecuadorian Embassy in London, where Assange was living. Credico visited London in
September 2016 and stopped by the Ecuadorian Embassy to drop off a letter thanking Assange for

                                                      56
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 65 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



emailed Credico to ask about the delay. Credico responded, “head fake.”230 On October 3, 2016,
Stone wrote Credico asking, “Did Assange back off.” Credico initially responded, “I can’t tal[k]
about it,” but later wrote, “I think its on for tomorrow.” Credico added, “Off the Record Hillary
and her people are doing a full-court press they keep Assange from making the next dump . . .
that’s all I can tell you on this line . . . Please leave my name out of it.”231 During an interview in
December 2018, Credico told the Office that he had not heard that claim from anyone specific and
did not recall why he wrote it to Stone.232

        Stone repeated Credico’s October 2016 predictions about WikiLeaks to multiple people,
including persons involved with the Trump Campaign.233 On October 3, 2016, Stone received an
email from a reporter asking, “[Assange] – what’s he got? Hope it’s good.” Stone responded, “It
is. I’d tell Bannon but he doesn’t call me back.”234 On October 3, 2016, Stone emailed Erik
Prince—a campaign donor and occasional informal advisor, see Volume I, Section IV.B.2.a—to
say “Spoke to my friend in London last night. The payload is still coming.”235 The following day,
Prince emailed Stone to ask whether he had “hear[d] anymore from London.” Stone responded,
“Yes – want to talk on a secure line – got Whatsapp.”236 According to Prince, Stone and Prince
did speak subsequently, and Stone said that WikiLeaks would release more materials that would
be damaging to the Clinton Campaign. Stone also indicated to Prince that he had what Prince
described as almost “insider stock trading” type information about Assange.237 On October 4,
2016, after Assange completed a press conference without announcing new releases, Bannon
emailed Stone, “What was that this morning???” and asked if Assange had “cut a deal w/ Clintons.”
Stone emailed Bannon back telling him Assange was afraid, but that there would be a dump
coming once a week.238



participating in the August 2016 radio interview. According to Credico, he never spoke with Assange or (b)(3)-2
anyone from WikiLeaks that day. Credico 12/6/18 302, at 8. (b) (3), (b) (7)(E)                         (b)(7)(E)-1
(b) (3), (b) (7)(E)
        230
              10/2/16 Email, Credico to Stone.
        231
              8/19/16 – 10/8/16 Text Messages, Credico & Stone.
        232
              Credico 12/6/18 302, at 9.
        233
           Stone also made one public statement that appears to have been spurred by his conversations
with Credico. On October 2, 2016, Stone participated in an InfoWars interview and said, “An intermediary
met with him in London recently who is a friend of mine and a friend of his, a believer in freedom. And I
am assured that the motherlode is coming Wednesday.” Trump Advisor Roger Stone Says He’s Been
‘Assured’ Through an Assange Intermediary that ‘The Mother Lode is Coming, Media Matters, Posted
10/3/16, available at https://www.mediamatters.org/video/2016/10/03/trump-advisor-roger-stone-says-he-
s-been-assured-through-assange-intermediary-mother-lode-coming/213488.
        234                              (b) (7)(C), (b) (6)                                                (b)(6)/
              10/3/16 Email, Stone to
                                                                                                            (b)(7)(C)-4
        235
              10/3/16 Email, Stone to Prince.
        236
              10/4/16 Email, Stone to Bannon.
        237
              Prince 5/3/18 302, at 7.
        238
           The communication followed a press conference by Assange in which he made no mention of
releasing materials related to candidate Clinton. Stone answered that Assange had a “[s]erious security

                                                               57
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 66 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                   d. WikiLeaks’s October 7, 2016 Release of Stolen Podesta Emails

        On October 7, 2016, four days after the Assange press conference that Stone had discussed
with Trump Campaign officials, the Washington Post published an Access Hollywood video that
captured comments by candidate Trump some years earlier and that was expected to adversely
affect the Campaign.239 Less than an hour after the video’s publication, WikiLeaks released the
first set of emails stolen by the GRU from the account of Clinton Campaign chairman
John Podesta.

        The Office investigated whether Roger Stone played any role in WikiLeaks’s
dissemination of the Podesta emails at that time. During his first September 2018 interview, Corsi
stated that he had refused Stone’s July 25, 2016 request to contact Assange, and that had been the
last time they had talked about contacting Assange.240 Email and text communications between
Stone and Corsi show that was false. During a later September 2018 interview, Corsi told the
Office that one of his WikiLeaks-related communications with Stone had occurred on October 7,
2016, just prior to WikiLeaks’s release.241 Corsi told the Office that he spoke with Stone before
publication of the Access Hollywood video and that Stone knew about the tape’s content and its
imminent release, both of which he relayed to Corsi.242

        Corsi gave conflicting accounts of what happened after Stone purportedly informed him
about the video.243 Initially, Corsi told investigators that he had instructed Stone to have
WikiLeaks release information to counteract the expected reaction to the video’s release, and that
Stone said that was a good idea and would get it done. Later during the same interview, Corsi
stated that Stone had told Corsi to have WikiLeaks drop the Podesta emails immediately, and Corsi
told Stone he would do it. Corsi said that, because he had no direct means of communicating with
WikiLeaks, he told members of the news site WND—who were participating on a conference call
with him that day—to reach Assange immediately.244 Corsi claimed that the pressure was




concern” but that WikiLeaks would release “a load every week going forward.” 10/4/16 Email, Stone to
Bannon; Bannon 2/14/18 302, at 33.
        239
              Candidate Trump can be heard off camera making graphic statements about women.
        240
              Corsi 9/6/18 302, at 5–6.
        241
              Corsi 9/21/18 302, at 6.
        242
              Corsi 9/21/18 302, at 6.
        243
              Corsi 9/21/18 302, at 6.
        244
             In a later November 2018 interview, Corsi stated that he relayed Stone’s information in a
different conference call. Corsi initially stated that he believed Malloch was on the call but then focused
on other individuals who were on the call-invitation, which Malloch was not. (Separate travel records show
that at the time of the call, Malloch was aboard a transatlantic flight). Corsi at one point stated that after
WikiLeaks’s release of stolen emails on October 7, 2016, he concluded Malloch had gotten in contact with
Assange. Corsi 11/1/18 302, at 6.

                                                     58
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 67 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



enormous and recalled telling the conference call the Access Hollywood tape was coming.245 Corsi
stated that he was convinced that his efforts had caused WikiLeaks to release the emails when they
did.246 In a later November 2018 interview, Corsi stated that he thought that he had told people
on a WND conference call about the forthcoming tape and had sent out a tweet asking whether
anyone could contact Assange, but then said that maybe he had done nothing.247

         The Office investigated Corsi’s allegations about the events of October 7, 2016 but found
little corroboration for his allegations about the day.248 In public statements, Stone has denied
having advance knowledge of the Access Hollywood tape.249 Telephone records show that, on the
morning of October 7, 2016, Stone had a conversation with a reporter from the Washington Post
(the first media outlet to publish the Access Hollywood video).250 However, the phone records
themselves do not indicate that the conversation was with any of the reporters who broke the
Access Hollywood story, and the Office has not otherwise been able to identify the substance of
the conversation. Telephone records show communication between Stone and Corsi on October
7, 2016, as well as Corsi’s participation in two conference calls that day.251 However, the Office
has not identified any conference call participant, or anyone who spoke to Corsi that day, who says
that they received non-public information about the tape from Corsi or acknowledged having
contacted a member of WikiLeaks on October 7, 2016 after a conversation with Corsi.

                   e. Donald Trump Jr. Interaction with WikiLeaks

        Donald Trump Jr. had direct electronic communications with WikiLeaks during the
campaign period. On September 20, 2016, an individual named Jason Fishbein sent WikiLeaks
the password for an unlaunched website focused on Trump’s “unprecedented and dangerous” ties



        245
         During the same interview, Corsi also suggested that he may have sent out public tweets because
he knew Assange was reading his tweets. Our Office was unable to find evidence of any such tweets.
        246
              Corsi 9/21/18 302, at 6-7.
        247
              Corsi 11/1/18 302, at 6.
        248
              (b) (3)                                   that, after the election, Corsi boasted that he and (b)(3)-1
Stone had played an important role in interacting with WikiLeaks during the Campaign, and they should
be given credit for what they had done with respect to WikiLeaks during the Campaign. (b) (3)

        249
            Chuck Ross, Jerome Corsi Testified That Roger Stone Sought WikiLeaks’ Help To Rebut ‘Access
Hollywood’ Tape, Daily Caller (Nov. 27, 2018) (quoting Stone as claiming that he did not have knowledge
of the tape until its publication).
        250
            Call Records of Roger Stone (b) (3)                       (reflecting an 18-minute telephone
call with a Washington Post number starting at approximately 11:53 a.m.).
        251
            Call Records of Roger Stone (b) (3)                           (showing a 17-minute telephone
call with Jerome Corsi starting at approximately 1:42 p.m., followed by a second twenty-minute telephone
call between the two starting at approximately 2:18 p.m.); Call Records of Jerome Corsi (b) (3)
(b) (3)           (showing a conference line for approximately fifteen minutes starting at approximately
2:00 p.m.).

                                                   59
                                                      U.S. Department of Justice
             ______________________________________________________
             Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 68 of 207
             Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to Russia, PutinTrump.org.252 WikiLeaks publicly tweeted: “‘Let’s bomb Iraq’ Progress for
America PAC to launch “PutinTrump.org’ at 9:30am. Oops pw is ‘putintrump’ putintrump.org.”
Several hours later, WikiLeaks sent a Twitter direct message to Donald Trump Jr., “A PAC run
anti-Trump site putintrump.org is about to launch. The PAC is a recycled pro-Iraq war PAC. We
have guessed the password. It is ‘putintrump.’ See ‘About’ for who is behind it. Any
comments?”253

                      Several hours later, Trump Jr. emailed a variety of senior campaign staff:

                      Guys I got a weird Twitter DM from wikileaks. See below. I tried the password and it
                      works and the about section they reference contains the next pic in terms of who is behind
                      it. Not sure if this is anything but it seems like it’s really wikileaks asking me as I follow
                      them and it is a DM. Do you know the people mentioned and what the conspiracy they are
                      looking for could be? These are just screen shots but it’s a fully built out page claiming to
                      be a PAC let me know your thoughts and if we want to look into it.254

Trump Jr. attached a screenshot of the “About” page for the unlaunched site PutinTrump.org. The
next day (after the website had launched publicly), Trump Jr. sent a direct message to WikiLeaks:
“Off the record, I don’t know who that is but I’ll ask around. Thanks.”255

       On October 3, 2016, WikiLeaks sent another direct message to Trump Jr., asking “you
guys” to help disseminate a link alleging candidate Clinton had advocated using a drone to target
Julian Assange. Trump Jr. responded that he already “had done so,” and asked, “what’s behind
this Wednesday leak I keep reading about?”256 WikiLeaks did not respond.

        On October 12, 2016, WikiLeaks wrote again that it was “great to see you and your dad
talking about our publications. Strongly suggest your dad tweets this link if he mentions us
wlsearch.tk.”257 WikiLeaks wrote that the link would help Trump in “digging through” leaked
emails and stated, “we just released Podesta emails Part 4.”258 Two days later, Trump Jr. publicly
tweeted the wlsearch.tk link.259




-                                                -
                      252
            9/20/16 Twitter DM, @JasonFishbein to @WikiLeaks; see JF00587 (9/21/16 Messages,
        @jabber.cryptoparty.is &(b) (6), (b) (7)(C) @jabber.cryptoparty.is); Fishbein 9/5/18 302, at 4. When (b)(6)/
(b) (6), (b) (7)(C)



interviewed by our Office, Fishbein produced what he claimed to be logs from a chatroom in which the (b)(7)(C)-4
participants discussed U.S. politics; one of the other participants had posted the website and password that
Fishbein sent to WikiLeaks.
                      253
                            9/20/16 Twitter DM, @WikiLeaks to @DonaldJTrumpJr.
                      254
           TRUMPORG_28_000629-33 (9/21/16 Email, Trump Jr. to Conway et al. (subject
“Wikileaks”)).
                      255
                            9/21/16 Twitter DM, @DonaldJTrumpJr to @WikiLeaks.
                      256
                            10/3/16 Twitter DMs, @DonaldJTrumpJr & @WikiLeaks.
                      257
                            At the time, the link took users to a WikiLeaks archive of stolen Clinton Campaign documents.
                      258
                            10/12/16 Twitter DM, @WikiLeaks to @DonaldJTrumpJr.
                      259
                            @DonaldJTrumpJr 10/14/16 (6:34 a.m.) Tweet.

                                                                   60
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 69 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                  2. Other Potential Campaign Interest in Russian Hacked Materials

        Throughout 2016, the Trump Campaign expressed interest in Hillary Clinton’s private
email server and whether approximately 30,000 emails from that server had in fact been
permanently destroyed, as reported by the media. Several individuals associated with the
Campaign were contacted in 2016 about various efforts to obtain the missing Clinton emails and
other stolen material in support of the Trump Campaign. Some of these contacts were met with
skepticism, and nothing came of them; others were pursued to some degree. The investigation did
not find evidence that the Trump Campaign recovered any such Clinton emails, or that these
contacts were part of a coordinated effort between Russia and the Trump Campaign.

                  a. Henry Oknyansky (a/k/a Henry Greenberg)

       In the spring of 2016, Trump Campaign advisor Michael Caputo learned through a Florida-
based Russian business partner that another Florida-based Russian, Henry Oknyansky (who also
went by the name Henry Greenberg), claimed to have information pertaining to Hillary Clinton.
Caputo notified Roger Stone and brokered communication between Stone and Oknyansky.
Oknyansky and Stone set up a May 2016 in-person meeting.260

        Oknyansky was accompanied to the meeting by Alexei Rasin, a Ukrainian associate
involved in Florida real estate. At the meeting, Rasin offered to sell Stone derogatory information
on Clinton that Rasin claimed to have obtained while working for Clinton. Rasin claimed to
possess financial statements demonstrating Clinton’s involvement in money laundering with
Rasin’s companies. According to Oknyansky, Stone asked if the amounts in question totaled
millions of dollars but was told it was closer to hundreds of thousands. Stone refused the offer,
stating that Trump would not pay for opposition research.261

        Oknyansky claimed to the Office that Rasin’s motivation was financial. According to
Oknyansky, Rasin had tried unsuccessfully to shop the Clinton information around to other
interested parties, and Oknyansky would receive a cut if the information was sold.262 Rasin is
noted in public source documents as the director and/or registered agent for a number of Florida
companies, none of which appears to be connected to Clinton. The Office found no other evidence
that Rasin worked for Clinton or any Clinton-related entities.

       In their statements to investigators, Oknyansky and Caputo had contradictory recollections
about the meeting. Oknyansky claimed that Caputo accompanied Stone to the meeting and
provided an introduction, whereas Caputo did not tell us that he had attended and claimed that he
was never told what information Oknyansky offered. Caputo also stated that he was unaware
Oknyansky sought to be paid for the information until Stone informed him after the fact.263

       260
             Caputo 5/2/18 302, at 4; Oknyansky 7/13/18 302, at 1.
       261
             Oknyansky 7/13/18 302, at 1-2.
       262
             Oknyansky 7/13/18 302, at 2.
       263
             Caputo 5/2/18 302, at 4; Oknyansky 7/13/18 302, at 1.

                                                    61
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 70 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        The Office did not locate Rasin in the United States, although the Office confirmed Rasin
had been issued a Florida driver’s license. The Office otherwise was unable to determine the
content and origin of the information he purportedly offered to Stone. Finally, the investigation
did not identify evidence of a connection between the outreach or the meeting and Russian
interference efforts.

                  b. Campaign Efforts to Obtain Deleted Clinton Emails

       After candidate Trump stated on July 27, 2016, that he hoped Russia would “find the
30,000 emails that are missing,” Trump asked individuals affiliated with his Campaign to find the
deleted Clinton emails.264 Michael Flynn—who would later serve as National Security Advisor in
the Trump Administration—recalled that Trump made this request repeatedly, and Flynn
subsequently contacted multiple people in an effort to obtain the emails.265

       Barbara Ledeen and Peter Smith were among the people contacted by Flynn. Ledeen, a
long-time Senate staffer who had previously sought the Clinton emails, provided updates to Flynn
about her efforts throughout the summer of 2016.266 Smith, an investment advisor who was active
in Republican politics, also attempted to locate and obtain the deleted Clinton emails.267

        Ledeen began her efforts to obtain the Clinton emails before Flynn’s request, as early as
December 2015.268 On December 3, 2015, she emailed Smith a proposal to obtain the emails,
stating, “Here is the proposal I briefly mentioned to you. The person I described to you would be
happy to talk with you either in person or over the phone. The person can get the emails which 1.
Were classified and 2. Were purloined by our enemies. That would demonstrate what needs to be
demonstrated.”269

         Attached to the email was a 25-page proposal stating that the “Clinton email server was, in
all likelihood, breached long ago,” and that the Chinese, Russian, and Iranian intelligence services
could “re-assemble the server’s email content.”270 The proposal called for a three-phase approach.
The first two phases consisted of open-source analysis. The third phase consisted of checking with
certain intelligence sources “that have access through liaison work with various foreign services”
to determine if any of those services had gotten to the server. The proposal noted, “Even if a
single email was recovered and the providence [sic] of that email was a foreign service, it would
be catastrophic to the Clinton campaign[.]” Smith forwarded the email to two colleagues and


       264
             Flynn 4/25/18 302, at 5-6; Flynn 5/1/18 302, at 1-3.
       265
             Flynn 5/1/18 302, at 1-3.
       266
             Flynn 4/25/18 302, at 7; Flynn 5/4/18 302, at 1-2; Flynn 11/29/17 302, at 7-8.
       267
             Flynn 11/29/17 302, at 7.
       268
             Szobocsan 3/29/17 302, at 1.
       269
             12/3/15 Email, Ledeen to Smith.
       270
             12/3/15 Email, Ledeen to Smith (attachment).

                                                     62
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 71 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



wrote, “we can discuss to whom it should be referred.”271 On December 16, 2015, Smith informed
Ledeen that he declined to participate in her “initiative.” According to one of Smith’s business
associates, Smith believed Ledeen’s initiative was not viable at that time.272

        Just weeks after Trump’s July 2016 request to find the Clinton emails, however, Smith
tried to locate and obtain the emails himself. He created a company, raised tens of thousands of
dollars, and recruited security experts and business associates. Smith made claims to others
involved in the effort (and those from whom he sought funding) that he was in contact with hackers
with “ties and affiliations to Russia” who had access to the emails, and that his efforts were
coordinated with the Trump Campaign.273

        On August 28, 2016, Smith sent an email from an encrypted account with the subject “Sec.
Clinton’s unsecured private email server” to an undisclosed list of recipients, including Campaign
co-chairman Sam Clovis. The email stated that Smith was “[j]ust finishing two days of sensitive
meetings here in DC with involved groups to poke and probe on the above. It is clear that the
Clinton’s home-based, unprotected server was hacked with ease by both State-related players, and
private mercenaries. Parties with varying interests, are circling to release ahead of the election.”274

        On September 2, 2016, Smith directed a business associate to establish KLS Research LLC
in furtherance of his search for the deleted Clinton emails.275 One of the purposes of KLS Research
was to manage the funds Smith raised in support of his initiative.276 KLS Research received over
$30,000 during the presidential campaign, although Smith represented that he raised even more
money.277

         Smith recruited multiple people for his initiative, including security experts to search for
and authenticate the emails.278 In early September 2016, as part of his recruitment and fundraising
effort, Smith circulated a document stating that his initiative was “in coordination” with the Trump
Campaign, “to the extent permitted as an independent expenditure organization.”279 The document
listed multiple individuals affiliated with the Trump Campaign, including Flynn, Clovis, Bannon,



          271
                12/3/15 Email, Smith to Szobocsan & Safron.
          272
                Szobocsan 3/29/18 302, at 1.
          273
                8/31/16 Email, Smith to Smith.
          274
                8/28/16 Email, Smith to Smith.
          275
          Incorporation papers of KLS Research LLC, 7/26/17 (b) (3)                                       (b)(3)-1
Szobocsan 3/29/18 302, at 2.




                                                                                             -
          276
                Szobocsan 3/29/18 302, at 3.
          277
                Financial Institution Record of Peter Smith and KLS Research LLC, 10/31/17   (b) (3)      (b)(3)-1
(b) (3)                              10/11/16 Email, Smith to (b) (6), (b) (7)(C)                         (b)(6)/
          278                                                                                             (b)(7)(C)-4
                Tait 8/22/17 302, at 3; York 7/12/17 302, at 1-2; York 11/22/17 302, at 1.
          279
           York 7/13/17 302 (attachment KLS Research, LLC, “Clinton Email Reconnaissance Initiative,”
Sept. 9, 2016).

                                                        63
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 72 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and Kellyanne Conway.280 The investigation established that Smith communicated with at least
Flynn and Clovis about his search for the deleted Clinton emails,281 but the Office did not identify
evidence that any of the listed individuals initiated or directed Smith’s efforts.

        In September 2016, Smith and Ledeen got back in touch with each other about their
respective efforts. Ledeen wrote to Smith, “wondering if you had some more detailed reports or
memos or other data you could share because we have come a long way in our efforts since we
last visited. . . . We would need as much technical discussion as possible so we could marry it
against the new data we have found and then could share it back to you ‘your eyes only.’”282

        Ledeen claimed to have obtained a trove of emails (from what she described as the “dark
web”) that purported to be the deleted Clinton emails. Ledeen wanted to authenticate the emails
and solicited contributions to fund that effort. Erik Prince provided funding to hire a tech advisor
to ascertain the authenticity of the emails. According to Prince, the tech advisor determined that
the emails were not authentic.283

        A backup of Smith’s computer contained two files that had been downloaded from
WikiLeaks and that were originally attached to emails received by John Podesta. The files on
Smith’s computer had creation dates of October 2, 2016, which was prior to the date of their release
by WikiLeaks. Forensic examination, however, established that the creation date did not reflect
when the files were downloaded to Smith’s computer. (It appears the creation date was when
WikiLeaks staged the document for release, as discussed in Volume I, Section III.B.3.c, supra.284)
The investigation did not otherwise identify evidence that Smith obtained the files before their
release by WikiLeaks.

       Smith continued to send emails to an undisclosed recipient list about Clinton’s deleted
emails until shortly before the election. For example, on October 28, 2016, Smith wrote that there
was a “tug-of-war going on within WikiLeaks over its planned releases in the next few days,” and
that WikiLeaks “has maintained that it will save its best revelations for last, under the theory this
allows little time for response prior to the U.S. election November 8.”285 An attachment to the

        280
             The same recruitment document listed Jerome Corsi under “Independent
Groups/Organizations/Individuals,” and described him as an “established author and writer from the right
on President Obama and Sec. Clinton.”
        281
           Flynn 11/29/17 302, at 7-8; 10/15/16 Email, Smith to Flynn et al.; 8/28/16 Email, Smith to Smith
(bcc: Clovis et al.).
        282
              9/16/16 Email, Ledeen to Smith.
        283
              Prince 4/4/18 302, at 4-5.
        284
            The forensic analysis of Smith’s computer devices found that Smith used an older Apple
operating system that would have preserved that October 2, 2016 creation date when it was downloaded
(no matter what day it was in fact downloaded by Smith). See Volume I, Section III.B.3.c, supra. The
Office tested this theory in March 2019 by downloading the two files found on Smith’s computer from
WikiLeaks’s site using the same Apple operating system on Smith’s computer; both files were successfully
downloaded and retained the October 2, 2016 creation date. See SM-2284941, serial 62.
        285
              10/28/16 Email, Smith to Smith.

                                                      64
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-1of Justice
                                                      Filed 06/19/20 Page 73 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



email claimed that WikiLeaks would release “All 33k deleted Emails” by “November 1st.” No
emails obtained from Clinton’s server were subsequently released.

        Smith drafted multiple emails stating or intimating that he was in contact with Russian
hackers. For example, in one such email, Smith claimed that, in August 2016, KLS Research had
organized meetings with parties who had access to the deleted Clinton emails, including parties
with “ties and affiliations to Russia.”286 The investigation did not identify evidence that any such
meetings occurred. Associates and security experts who worked with Smith on the initiative did
not believe that Smith was in contact with Russian hackers and were aware of no such
connection.287 The investigation did not establish that Smith was in contact with Russian hackers
or that Smith, Ledeen, or other individuals in touch with the Trump Campaign ultimately obtained
the deleted Clinton emails.

                                                   ***

         In sum, the investigation established that the GRU hacked into email accounts of persons
affiliated with the Clinton Campaign, as well as the computers of the DNC and DCCC. The GRU
then exfiltrated data related to the 2016 election from these accounts and computers, and
disseminated that data through fictitious online personas (DCLeaks and Guccifer 2.0) and later
through WikiLeaks. The investigation also established that the Trump Campaign displayed
interest in the WikiLeaks releases, and that former Campaign member Roger Stone was in contact
with the Campaign about those releases, claiming advance knowledge of more to come. As
explained in Volume I, Section V.B, infra, the evidence was sufficient to support computer-
intrusion (and other) charges against GRU officers for their role in election-related hacking.    (b)(5)-2
(b) (5)




       286
             8/31/16 Email, Smith to Smith.
       287
             Safron 3/20/18 302, at 3; Szobocsan 3/29/18 302, at 6.

                                                     65
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 74 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



IV. RUSSIAN GOVERNMENT LINKS TO AND CONTACTS WITH THE TRUMP CAMPAIGN

        The Office identified multiple contacts—“links,” in the words of the Appointment Order—
between Trump Campaign officials and individuals with ties to the Russian government. The
Office investigated whether those contacts constituted a third avenue of attempted Russian
interference with or influence on the 2016 presidential election. In particular, the investigation
examined whether these contacts involved or resulted in coordination or a conspiracy with the
Trump Campaign and Russia, including with respect to Russia providing assistance to the
Campaign in exchange for any sort of favorable treatment in the future. Based on the available
information, the investigation did not establish such coordination.

        This Section describes the principal links between the Trump Campaign and individuals
with ties to the Russian government, including some contacts with Campaign officials or associates
that have been publicly reported to involve Russian contacts. Each subsection begins with an
overview of the Russian contact at issue and then describes in detail the relevant facts, which are
generally presented in chronological order, beginning with the early months of the Campaign and
extending through the post-election, transition period.

       A. Campaign Period (September 2015 – November 8, 2016)

        Russian-government-connected individuals and media entities began showing interest in
Trump’s campaign in the months after he announced his candidacy in June 2015.288 Because
Trump’s status as a public figure at the time was attributable in large part to his prior business and
entertainment dealings, this Office investigated whether a business contact with Russia-linked
individuals and entities during the campaign period—the Trump Tower Moscow project, see
Volume I, Section IV.A.1, infra—led to or involved coordination of election assistance.

       Outreach from individuals with ties to Russia continued in the spring and summer of 2016,
when Trump was moving toward—and eventually becoming—the Republican nominee for
President. As set forth below, the Office also evaluated a series of links during this period:
outreach to two of Trump’s then-recently named foreign policy advisors, including a
representation that Russia had “dirt” on Clinton in the form of thousands of emails (Volume I,
Sections IV.A.2 & IV.A.3); dealings with a D.C.-based think tank that specializes in Russia and
has connections with its government (Volume I, Section IV.A.4); a meeting at Trump Tower
between the Campaign and a Russian lawyer promising dirt on candidate Clinton that was “part of
Russia and its government’s support for [Trump]” (Volume I, Section IV.A.5); events at the
Republican National Convention (Volume I, Section IV.A.6); post-Convention contacts between
Trump Campaign officials and Russia’s ambassador to the United States (Volume I, Section
IV.A.7); and contacts through campaign chairman Paul Manafort, who had previously worked for
a Russian oligarch and a pro-Russian political party in Ukraine (Volume I, Section IV.A.8).

       288
           For example, on August 18, 2015, on behalf of the editor-in-chief of the internet newspaper
Vzglyad, Georgi Asatryan emailed campaign press secretary Hope Hicks asking for a phone or in-person
candidate interview. 8/18/15 Email, Asatryan to Hicks. One day earlier, the publication’s founder (and
former Russian parliamentarian) Konstantin Rykov had registered two Russian websites—Trump2016.ru
and DonaldTrump2016.ru. No interview took place.

                                                 66
                                       U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 75 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



                1. Trnmp Tower Moscow Proj ect

       The Tnunp Organization has pursued and completed projects outside the United States as
paii of its real estate po1ifolio. Some projects have involved the acquisition and ownership
(through subsidia1y cmporate structures) of prope1iy. In other cases, the Trnmp Organization has
executed licensing deals with real estate developers and management companies, often local to the
countiy where the project was located.289

        Between at least 2013 and 2016, the Trnmp Organization explored a similai· licensing deal
in Russia involving the construction of a Trnmp-branded prope1iy in Moscow. The project,
commonly refe1Ted to as a "Trnmp Tower Moscow" or "Tnunp Moscow" project, anticipated a
combination of commercial, hotel, and residential prope1iies all within the saine building.
Between 2013 and June 2016, several employees of the Trnmp Organization, including then­
president of the organization Donald J. Trnmp, pursued a Moscow deal with several Russian
counte1paii ies. From the fall of 2015 until the middle of 2016, Michael Cohen spearheaded the
Trnmp Organization's pursuit of a Trnmp Tower Moscow project, including by reporting on the
project's status to candidate Trnmp and other executives in the Trnmp Organization.290

                a. Trump Tower Moscow Venture with the Crocus Group (2013-2014)

        The Trnmp Organization and the Crocus Group, a Russian real estate conglomerate owned
and conti·olled by Aras Agalarov, began discussing a Russia-based real estate project sho1i ly after
the conclusion of the 2013 Miss Universe pageant in Moscow. 291 Donald J. Trnmp Jr. served as
the primaiy negotiator on behalf of the Trnmp Organization; Emin Agalarov (son of Aras
Agalarov) and Irakli "Ike" Kaveladze represented the Crocus Group during negotiations,292 with
the occasional assistance of Robert Goldstone.293

        In December 2013, Kaveladze and Tnunp Jr. negotiated and signed preliininaiy te1ms of


        289
            See, e.g., Inteniiew of Donald J. Trump, Jr, Senate Judiciary Committee, 115th Cong. 151-52
(Sept. 7, 2017) (discussing licensing deals of specific projects).
        290
           As noted in Volume I, Section III.D.1, supra, in November 2018, Cohen pleaded guilty to
making false statements to Congress concerning, among other things, the duration of the Tmmp Tower
Moscow project. See Info1mation ,i 7(a), United States v. Michael Cohen , l:18-cr-850 (S.D.N.Y. Nov. 29,
2018), Doc. 2 ("Cohen Info1m ation").
        291
           See Inteniie,,v of Donald J. Trump, Jr, Senate Judiciary Committee, 115th Cong. 13 (Sept. 7,
2017) ("Following the pageant the Tmmp Organization and Mr. Agalarov's company, Crocus Group, began
prelimina1ily discussion [sic] potential real estate projects in Moscow."). As has been widely repo1ted, the
Miss Universe pageant- which Tmmp co-owned at the time- was held at the Agalarov-owned Crocus
City Hall in Moscow in November 2013. Both groups were involved in organizing the pageant, and Arns
Agalarov' s son Emin was a musical perfo1mer at the event, which Tmmp attended.
         Kaveladze 11/ 16/ 17 302, at 2, 4-6; (b) (3)
        292
                                                                                                      OSC- (b)(3)-1
KAV_ 00385 (12/6/ 13 Email, Tmmp Jr. to Kaveladze & E. Agalarov).
                                                                                                               (b)(3)-1


                                                    67
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 76 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



an agreement for the Trump Tower Moscow project.294 On December 23, 2013, after discussions
with Donald J. Trump, the Trump Organization agreed to accept an arrangement whereby the
organization received a flat 3.5% commission on all sales, with no licensing fees or incentives.295
The parties negotiated a letter of intent during January and February 2014.296

         From January 2014 through November 2014, the Trump Organization and Crocus Group
discussed development plans for the Moscow project. Some time before January 24, 2014, the
Crocus Group sent the Trump Organization a proposal for a 800-unit, 194-meter building to be
constructed at an Agalarov-owned site in Moscow called “Crocus City,” which had also been the
site of the Miss Universe pageant.297 In February 2014, Ivanka Trump met with Emin Agalarov
and toured the Crocus City site during a visit to Moscow.298 From March 2014 through July 2014,
the groups discussed “design standards” and other architectural elements.299 For example, in July
2014, members of the Trump Organization sent Crocus Group counterparties questions about the
“demographics of these prospective buyers” in the Crocus City area, the development of
neighboring parcels in Crocus City, and concepts for redesigning portions of the building.300 In
August 2014, the Trump Organization requested specifications for a competing Marriott-branded
tower being built in Crocus City.301

        Beginning in September 2014, the Trump Organization stopped responding in a timely
fashion to correspondence and proposals from the Crocus Group.302 Communications between the
two groups continued through November 2014 with decreasing frequency; what appears to be the
last communication is dated November 24, 2014.303 The project appears not to have developed
past the planning stage, and no construction occurred.



       294
             (b) (3)                                                                  (b)(3)-1
       295
             OSC-KAV_00452 (12/23/13 Email, Trump Jr. to Kaveladze & E. Agalarov).
       296
        See, e.g., OSC-KAV_01158 (Letter agreement signed by Trump Jr. & E. Agalarov); OSC-
KAV_01147 (1/20/14 Email, Kaveladze to Trump Jr. et al.).
       297
           See, e.g., OSC-KAV_00972 (10/14/14 Email, McGee to Khoo et al.) (email from Crocus Group
contractor about specifications); OSC-KAV_00540 (1/24/14 Email, McGee to Trump Jr. et al.).
       298
          See OSC-KAV_00631 (2/5/14 Email, E. Agalarov to Ivanka Trump, Trump Jr. & Kaveladze);
Goldstone Facebook post, 2/4/14 (8:01 a.m.) (b) (7)(A), (b) (7)(E)                       (b)(7)(E)-2
       299
          See, e.g., OSC-KAV_00791 (6/3/14 Email, Kaveladze to Trump Jr. et al.; OSC-KAV_00799
(6/10/14 Email, Trump Jr. to Kaveladze et al.); OSC-KAV_00817 (6/16/14 Email, Trump Jr. to Kaveladze
et al.).
       300
             OSC-KAV_00870 (7/17/14 Email, Khoo to McGee et al.).
       301
             OSC-KAV_00855 (8/4/14 Email, Khoo to McGee et al.).
       302
          OSC-KAV_00903 (9/29/14 Email, Tropea to McGee & Kaveladze (noting last response was on
August 26, 2014)); OSC-KAV_00906 (9/29/14 Email, Kaveladze to Tropea & McGee (suggesting silence
“proves my fear that those guys are bailing out of the project”)); OSC-KAV_00972 (10/14/14 Email,
McGee to Khoo et al.) (email from Crocus Group contractor about development specifications)).
       303
             OSC-KAV_01140 (11/24/14 Email, Khoo to McGee et al.).

                                                 68
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 77 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  b. Communications with I.C. Expert Investment Company and Giorgi
                     Rtskhiladze (Summer and Fall 2015)

        In the late summer of 2015, the Trump Organization received a new inquiry about pursuing
a Trump Tower project in Moscow. In approximately September 2015, Felix Sater, a New York-
based real estate advisor, contacted Michael Cohen, then-executive vice president of the Trump
Organization and special counsel to Donald J. Trump.304 Sater had previously worked with the
Trump Organization and advised it on a number of domestic and international projects. Sater had
explored the possibility of a Trump Tower project in Moscow while working with the Trump
Organization and therefore knew of the organization’s general interest in completing a deal
there.305 Sater had also served as an informal agent of the Trump Organization in Moscow
previously and had accompanied Ivanka Trump and Donald Trump Jr. to Moscow in the mid-
2000s.306

        Sater contacted Cohen on behalf of I.C. Expert Investment Company (I.C. Expert), a
Russian real-estate development corporation controlled by Andrei Vladimirovich Rozov.307 Sater
had known Rozov since approximately 2007 and, in 2014, had served as an agent on behalf of
Rozov during Rozov’s purchase of a building in New York City.308 Sater later contacted Rozov
and proposed that I.C. Expert pursue a Trump Tower Moscow project in which I.C. Expert would
license the name and brand from the Trump Organization but construct the building on its own.
Sater worked on the deal with Rozov and another employee of I.C. Expert.309

         Cohen was the only Trump Organization representative to negotiate directly with I.C.
Expert or its agents. In approximately September 2015, Cohen obtained approval to negotiate with
I.C. Expert from candidate Trump, who was then president of the Trump Organization. Cohen
provided updates directly to Trump about the project throughout 2015 and into 2016, assuring him
the project was continuing.310 Cohen also discussed the Trump Moscow project with Ivanka
Trump as to design elements (such as possible architects to use for the project311) and Donald J.
Trump Jr. (about his experience in Moscow and possible involvement in the project312) during the
fall of 2015.




       304
           Sater provided information to our Office in two 2017 interviews conducted under a proffer
agreement,(b) (3)                                 (b)(3)-1
       305
             (b) (3)                                  (b)(3)-1
       306
             Sater 9/19/17 302, at 1-2, 5.
       307
             Sater 9/19/17 302, at 3.
       308
             Rozov 1/25/18 302, at 1.
       309
             Rozov 1/25/18 302, at 1; see also 11/2/15 Email, Cohen to Rozov et al. (sending letter of intent).
       310
             Cohen 9/12/18 302, at 1-2, 4-6.
       311
             Cohen 9/12/18 302, at 5.
       312
             Cohen 9/12/18 302, at 4-5.

                                                      69
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 78 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Also during the fall of 2015, Cohen communicated about the Trump Moscow proposal with
Giorgi Rtskhiladze, a business executive who previously had been involved in a development deal
with the Trump Organization in Batumi, Georgia.313 Cohen stated that he spoke to Rtskhiladze in
part because Rtskhiladze had pursued business ventures in Moscow, including a licensing deal with
the Agalarov-owned Crocus Group.314 On September 22, 2015, Cohen forwarded a preliminary
design study for the Trump Moscow project to Rtskhiladze, adding “I look forward to your reply
about this spectacular project in Moscow.” Rtskhiladze forwarded Cohen’s email to an associate
and wrote, “[i]f we could organize the meeting in New York at the highest level of the Russian
Government and Mr. Trump this project would definitely receive the worldwide attention.”315

         On September 24, 2015, Rtskhiladze sent Cohen an attachment that he described as a
proposed “[l]etter to the Mayor of Moscow from Trump org,” explaining that “[w]e need to send
this letter to the Mayor of Moscow (second guy in Russia) he is aware of the potential project and
will pledge his support.”316 In a second email to Cohen sent the same day, Rtskhiladze provided a
translation of the letter, which described the Trump Moscow project as a “symbol of stronger
economic, business and cultural relationships between New York and Moscow and therefore
United States and the Russian Federation.”317 On September 27, 2015, Rtskhiladze sent another
email to Cohen, proposing that the Trump Organization partner on the Trump Moscow project with
“Global Development Group LLC,” which he described as being controlled by Michail Posikhin, a
Russian architect, and Simon Nizharadze.318 Cohen told the Office that he ultimately declined the
proposal and instead continued to work with I.C. Expert, the company represented by Felix Sater.319

                     c. Letter of Intent and Contacts to Russian Government (October 2015-January
                        2016)

                         i. Trump Signs the Letter of Intent on behalf of the Trump Organization

        Between approximately October 13, 2015 and November 2, 2015, the Trump Organization
(through its subsidiary Trump Acquisition, LLC) and I.C. Expert completed a letter of intent (LOI)
for a Trump Moscow property. The LOI, signed by Trump for the Trump Organization and Rozov
on behalf of I.C. Expert, was “intended to facilitate further discussions” in order to “attempt to


          313
           Rtskhiladze was a U.S.-based executive of the Georgian company Silk Road Group. In
approximately 2011, Silk Road Group and the Trump Organization entered into a licensing agreement to

Trump-branded project in Astana, Kazakhstan. The Office twice interviewed Rtskhiladze,
(b) (3)
          314

          315
                Cohen 9/12/18 302, at 12; see also Rtskhiladze 5/10/18 302, at 1.
                9/22/15 Email, Rtskhiladze to Nizharadze.
                                                                                            -
build a Trump-branded property in Batumi, Georgia. Rtskhiladze was also involved in discussions for a
                                                                                                        (b)(3)-1



          316
                9/24/15 Email, Rtskhiladze to Cohen.
          317
                9/24/15 Email, Rtskhiladze to Cohen.
          318
                9/27/15 Email, Rtskhiladze to Cohen.
          319
                Cohen 9/12/18 302, at 12.

                                                        70
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 79 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



enter into a mutually acceptable agreement” related to the Trump-branded project in Moscow.320
The LOI contemplated a development with residential, hotel, commercial, and office components,
and called for “[a]pproximately 250 first class, luxury residential condominiums,” as well as “[o]ne
first class, luxury hotel consisting of approximately 15 floors and containing not fewer than 150
hotel rooms.”321 For the residential and commercial portions of the project, the Trump
Organization would receive between 1% and 5% of all condominium sales,322 plus 3% of all rental
and other revenue.323 For the project’s hotel portion, the Trump Organization would receive a base
fee of 3% of gross operating revenues for the first five years and 4% thereafter, plus a separate
incentive fee of 20% of operating profit. 324 Under the LOI, the Trump Organization also would
receive a $4 million “up-front fee” prior to groundbreaking.325 Under these terms, the Trump
Organization stood to earn substantial sums over the lifetime of the project, without assuming
significant liabilities or financing commitments.326

       On November 3, 2015, the day after the Trump Organization transmitted the LOI, Sater
emailed Cohen suggesting that the Trump Moscow project could be used to increase candidate
Trump’s chances at being elected, writing:

        Buddy our boy can become President of the USA and we can engineer it. I will get all of
        Putins team to buy in on this, I will manage this process. . . . Michael, Putin gets on stage
        with Donald for a ribbon cutting for Trump Moscow, and Donald owns the republican
        nomination. And possibly beats Hillary and our boy is in. . . . We will manage this process
        better than anyone. You and I will get Donald and Vladimir on a stage together very
        shortly. That the game changer.327

Later that day, Sater followed up:

        Donald doesn’t stare down, he negotiates and understands the economic issues and Putin
        only want to deal with a pragmatic leader, and a successful business man is a good
        candidate for someone who knows how to negotiate. “Business, politics, whatever it all is
        the same for someone who knows how to deal”


        320
           11/2/15 Email, Cohen to Rozov et al. (attachment) (hereinafter “LOI”); see also 10/13/15 Email,
Sater to Cohen & Davis (attaching proposed letter of intent).
        321
              LOI, p. 2.
        322
           The LOI called for the Trump Organization to receive 5% of all gross sales up to $100 million;
4% of all gross sales from $100 million to $250 million; 3% of all gross sales from $250 million to $500
million; 2% of all gross sales from $500 million to $1 billion; and 1% of all gross sales over $1 billion.
LOI, Schedule 2.
        323
              LOI, Schedule 2.
        324
              LOI, Schedule 1.
        325
              LOI, Schedule 2.
        326
              Cohen 9/12/18 302, at 3.
        327
              11/3/15 Email, Sater to Cohen (12:14 p.m.).

                                                     71
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 80 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       I think I can get Putin to say that at the Trump Moscow press conference.
       If he says it we own this election. Americas most difficult adversary agreeing that Donald
       is a good guy to negotiate. . . .
       We can own this election.
       Michael my next steps are very sensitive with Putins very very close people, we can pull
       this off.
       Michael lets go. 2 boys from Brooklyn getting a USA president elected. This is good really
       good.328

        According to Cohen, he did not consider the political import of the Trump Moscow project
to the 2016 U.S. presidential election at the time. Cohen also did not recall candidate Trump or
anyone affiliated with the Trump Campaign discussing the political implications of the Trump
Moscow project with him. However, Cohen recalled conversations with Trump in which the
candidate suggested that his campaign would be a significant “infomercial” for Trump-branded
properties.329

                       ii. Post-LOI Contacts with Individuals in Russia

       Given the size of the Trump Moscow project, Sater and Cohen believed the project required
approval (whether express or implicit) from the Russian national government, including from the
Presidential Administration of Russia.330 Sater stated that he therefore began to contact the
Presidential Administration through another Russian business contact.331 In early negotiations
with the Trump Organization, Sater had alluded to the need for government approval and his
attempts to set up meetings with Russian officials. On October 12, 2015, for example, Sater wrote
to Cohen that “all we need is Putin on board and we are golden,” and that a “meeting with Putin
and top deputy is tentatively set for the 14th [of October].”332 (b) (3)                this meeting (b)(3)-1
was being coordinated by associates in Russia and that he had no direct interaction with the Russian
government.333

       Approximately a month later, after the LOI had been signed, Lana Erchova emailed Ivanka
Trump on behalf of Erchova’s then-husband Dmitry Klokov, to offer Klokov’s assistance to the
Trump Campaign.334 Klokov was at that time Director of External Communications for PJSC
Federal Grid Company of Unified Energy System, a large Russian electricity transmission

       328
             11/3/15 Email, Sater to Cohen (12:40 p.m.).
       329
             Cohen 9/12/18 302, at 3-4; Cohen 8/7/18 302, at 15.
       330
             (b) (3)                               Sater 12/15/17 302, at 2.                 (b)(3)-1
       331
             Sater 12/15/17 302, at 3-4.
       332
             10/12/15 Email, Sater to Cohen (8:07 a.m.).
       333
             (b) (3)                                                                         (b)(3)-1
       334
          Ivanka Trump received an email from a woman who identified herself as “Lana E. Alexander,”
which said in part, “If you ask anyone who knows Russian to google my husband Dmitry Klokov, you’ll
see who he is close to and that he has done Putin’s political campaigns.” 11/16/15 Email, Erchova to
I. Trump.

                                                      72
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 81 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



company, and had been previously employed as an aide and press secretary to Russia’s energy
minister. Ivanka Trump forwarded the email to Cohen.335 He told the Office that, after receiving
this inquiry, he had conducted an internet search for Klokov’s name and concluded (incorrectly)
that Klokov was a former Olympic weightlifter.336

        Between November 18 and 19, 2015, Klokov and Cohen had at least one telephone call
and exchanged several emails. Describing himself in emails to Cohen as a “trusted person” who
could offer the Campaign “political synergy” and “synergy on a government level,” Klokov
recommended that Cohen travel to Russia to speak with him and an unidentified intermediary.
Klokov said that those conversations could facilitate a later meeting in Russia between the
candidate and an individual Klokov described as “our person of interest.”337 In an email to the
Office, Erchova later identified the “person of interest” as Russian President Vladimir Putin.338

        In the telephone call and follow-on emails with Klokov, Cohen discussed his desire to use
a near-term trip to Russia to do site surveys and talk over the Trump Moscow project with local
developers. Cohen registered his willingness also to meet with Klokov and the unidentified
intermediary, but was emphatic that all meetings in Russia involving him or candidate Trump—
including a possible meeting between candidate Trump and Putin—would need to be “in
conjunction with the development and an official visit” with the Trump Organization receiving a
formal invitation to visit.339 (Klokov had written previously that “the visit [by candidate Trump
to Russia] has to be informal.”)340

        Klokov had also previously recommended to Cohen that he separate their negotiations over
a possible meeting between Trump and “the person of interest” from any existing business track.341
Re-emphasizing that his outreach was not done on behalf of any business, Klokov added in second
email to Cohen that, if publicized well, such a meeting could have “phenomenal” impact “in a
business dimension” and that the “person of interest[’s]” “most important support” could have
significant ramifications for the “level of projects and their capacity.” Klokov concluded by telling

        335
              11/16/15 Email, I. Trump to Cohen.
        336
           Cohen 8/7/18 302, at 17. During his interviews with the Office, Cohen still appeared to believe
that the Klokov he spoke with was that Olympian. The investigation, however, established that the email
address used to communicate with Cohen belongs to a different Dmitry Klokov, as described above.
        337
              11/18/15 Email, Klokov to Cohen (6:51 a.m.).
        338
            In July 2018, the Office received an unsolicited email purporting to be from Erchova, in which
she wrote that “[a]t the end of 2015 and beginning of 2016 I was asked by my ex-husband to contact Ivanka
Trump . . . and offer cooperation to Trump’s team on behalf of the Russian officials.” 7/27/18 Email,
Erchova to Special Counsel’s Office. The email claimed that the officials wanted to offer candidate Trump
“land in Crimea among other things and unofficial meeting with Putin.” Id. In order to vet the email’s
claims, the Office responded requesting more details. The Office did not receive any reply.
        339
              11/18/15 Email, Cohen to Klokov (7:15 a.m.).
        340
              11/18/15 Email, Klokov to Cohen (6:51 a.m.).
        341
          11/18/15 Email, Klokov to Cohen (6:51 a.m.) (“I would suggest separating your negotiations
and our proposal to meet. I assure you, after the meeting level of projects and their capacity can be
completely different, having the most important support.”).

                                                    73
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 82 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Cohen that there was “no bigger warranty in any project than [the] consent of the person of
interest.”342 Cohen rejected the proposal, saying that “[c]urrently our LOI developer is in talks
with VP’s Chief of Staff and arranging a formal invite for the two to meet.”343 This email appears
to be their final exchange, and the investigation did not identify evidence that Cohen brought
Klokov’s initial offer of assistance to the Campaign’s attention or that anyone associated with the
Trump Organization or the Campaign dealt with Klokov at a later date. Cohen explained that he
did not pursue the proposed meeting because he was already working on the Moscow Project with
Sater, who Cohen understood to have his own connections to the Russian government.344

        By late December 2015, however, Cohen was complaining that Sater had not been able to
use those connections to set up the promised meeting with Russian government officials. Cohen
told Sater that he was “setting up the meeting myself.”345 On January 11, 2016, Cohen emailed
the office of Dmitry Peskov, the Russian government’s press secretary, indicating that he desired
contact with Sergei Ivanov, Putin’s chief of staff. Cohen erroneously used the email address
“Pr_peskova@prpress.gof.ru” instead of “Pr_peskova@prpress.gov.ru,” so the email apparently
did not go through.346 On January 14, 2016, Cohen emailed a different address
(info@prpress.gov.ru) with the following message:

       Dear Mr. Peskov,
       Over the past few months, I have been working with a company based in Russia regarding
       the development of a Trump Tower-Moscow project in Moscow City.
       Without getting into lengthy specifics, the communication between our two sides has
       stalled. As this project is too important, I am hereby requesting your assistance.
       I respectfully request someone, preferably you; contact me so that I might discuss the
       specifics as well as arranging meetings with the appropriate individuals.
       I thank you in advance for your assistance and look forward to hearing from you soon.347

Two days later, Cohen sent an email to Pr_peskova@prpress.gov.ru, repeating his request to speak
with Sergei Ivanov.348

       Cohen testified to Congress, and initially told the Office, that he did not recall receiving a
response to this email inquiry and that he decided to terminate any further work on the Trump
Moscow project as of January 2016. Cohen later admitted that these statements were false. In




       342
             11/19/15 Email, Klokov to Cohen (7:40 a.m.).
       343
             11/19/15 Email, Cohen to Klokov (12:56 p.m.).
       344
             Cohen 9/18/18 302, at 12.
       345
             FS00004 (12/30/15 Text Message, Cohen to Sater (6:17 p.m.)).
       346
             1/11/16 Email, Cohen to pr_peskova@prpress.gof.ru (9:12 a.m.).
       347
             1/14/16 Email, Cohen to info@prpress.gov.ru (9:21 a.m.).
       348
             1/16/16 Email, Cohen to pr_peskova@prpress.gov.ru (10:28 a.m.).

                                                    74
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 83 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



fact, Cohen had received (and recalled receiving) a response to his inquiry, and he continued to
work on and update candidate Trump on the project through as late as June 2016.349

        On January 20, 2016, Cohen received an email from Elena Poliakova, Peskov’s personal
assistant. Writing from her personal email account, Poliakova stated that she had been trying to
reach Cohen and asked that he call her on the personal number that she provided.350 Shortly after
receiving Poliakova’s email, Cohen called and spoke to her for 20 minutes.351 Cohen described to
Poliakova his position at the Trump Organization and outlined the proposed Trump Moscow
project, including information about the Russian counterparty with which the Trump Organization
had partnered. Cohen requested assistance in moving the project forward, both in securing land to
build the project and with financing. According to Cohen, Poliakova asked detailed questions and
took notes, stating that she would need to follow up with others in Russia.352

        Cohen could not recall any direct follow-up from Poliakova or from any other
representative of the Russian government, nor did the Office identify any evidence of direct
follow-up. However, the day after Cohen’s call with Poliakova, Sater texted Cohen, asking him
to “[c]all me when you have a few minutes to chat . . . It’s about Putin they called today.”353 Sater
then sent a draft invitation for Cohen to visit Moscow to discuss the Trump Moscow project,354
along with a note to “[t]ell me if the letter is good as amended by me or make whatever changes
you want and send it back to me.”355 After a further round of edits, on January 25, 2016, Sater
sent Cohen an invitation—signed by Andrey Ryabinskiy of the company MHJ—to travel to
“Moscow for a working visit” about the “prospects of development and the construction business
in Russia,” “the various land plots available suited for construction of this enormous Tower,” and
“the opportunity to co-ordinate a follow up visit to Moscow by Mr. Donald Trump.”356 According




        349
             Cohen Information ¶¶ 4, 7. Cohen’s interactions with President Trump and the President’s
lawyers when preparing his congressional testimony are discussed further in Volume II. See Vol. II, Section
II.K.3, infra.
        350
           1/20/16 Email, Poliakova to Cohen (5:57 a.m.) (“Mr. Cohen[,] I can’t get through to both your
phones. Pls, call me.”).
        351
           Telephone records show a 20-minute call on January 20, 2016 between Cohen and the number
Poliakova provided in her email. Call Records of Michael Cohen (b) (3)                         After (b)(3)-1
the call, Cohen saved Poliakova’s contact information in his Trump Organization Outlook contact list.
1/20/16 Cohen Microsoft Outlook Entry (6:22 a.m.).
        352
              Cohen 9/12/18 302, at 2-3.
        353
              FS00011 (1/21/16 Text Messages, Sater to Cohen).
        354
           The invitation purported to be from Genbank, a Russian bank that was, according to Sater,
working at the behest of a larger bank, VTB, and would consider providing financing. FS00008 (12/31/15
Text Messages, Sater & Cohen). Additional information about Genbank can be found infra.
        355
           FS00011 (1/21/16 Text Message, Sater to Cohen (7:44 p.m.)); 1/21/16 Email, Sater to Cohen
(6:49 p.m.).
        356
              1/25/16 Email, Sater to Cohen (12:01 p.m.) (attachment).

                                                      75
                                             U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 84 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to Cohen, he elected not to travel at the time because of concerns about the lack of concrete
proposals about land plots that could be considered as options for the project.357

                    d. Discussions about Russia Travel by Michael Cohen or Candidate Trump
                        (December 2015-June 2016)

                        i. Sater’s Overtures to Cohen to Travel to Russia

        The late January communication was neither the first nor the last time that Cohen
contemplated visiting Russia in pursuit of the Trump Moscow project. Beginning in late 2015,
Sater repeatedly tried to arrange for Cohen and candidate Trump, as representatives of the Trump
Organization, to travel to Russia to meet with Russian government officials and possible financing
partners. In December 2015, Sater sent Cohen a number of emails about logistics for traveling to
Russia for meetings.358 On December 19, 2015, Sater wrote:

          Please call me I have Evgeney [Dvoskin] on the other line.[359] He needs a copy of your
          and Donald’s passports they need a scan of every page of the passports. Invitations &
          Visas will be issued this week by VTB Bank to discuss financing for Trump Tower
          Moscow. Politically neither Putins office nor Ministry of Foreign Affairs cannot issue
          invite, so they are inviting commercially/ business. VTB is Russia’s 2 biggest bank and
          VTB Bank CEO Andrey Kostin, will be at all meetings with Putin so that it is a business
          meeting not political. We will be invited to Russian consulate this week to receive invite
          & have visa issued.360

In response, Cohen texted Sater an image of his own passport.361 Cohen told the Office that at one
point he requested a copy of candidate Trump’s passport from Rhona Graff, Trump’s executive
assistant at the Trump Organization, and that Graff later brought Trump’s passport to Cohen’s




          357
                Cohen 9/12/18 302, at 6-7.
          358
           See, e.g., 12/1/15 Email, Sater to Cohen (12:41 p.m.) (“Please scan and send me a copy of your
passport for the Russian Ministry of Foreign Affairs.”).
          359
            Toll records show that Sater was speaking to Evgeny Dvoskin. Call Records of Felix Sater
(b) (3)                            Dvoskin is an executive of Genbank, a large bank with lending focused (b)(3)-1
in Crimea, Ukraine. At the time that Sater provided this financing letter to Cohen, Genbank was subject to
U.S. government sanctions, see Russia/Ukraine-related Sanctions and Identifications, Office of Foreign
Assets Control (Dec. 22, 2015), available at https://www.treasury.gov/resource-center/sanctions/OFAC-
Enforcement/Pages/20151222.aspx. Dvoskin, who had been deported from the United States in 2000 for
criminal activity, was under indictment in the United States for stock fraud under the aliases Eugene Slusker
and Gene Shustar. See United States v. Rizzo, et al., 2:03-cr-63 (E.D.N.Y. Feb. 6, 2003).
          360
           12/19/15 Email, Sater to Cohen (10:50 a.m.); FS00002 (12/19/15 Text Messages, Sater to
Cohen, (10:53 a.m.).
          361
         FS00004 (12/19/15 Text Message, Cohen to Sater); ERT_0198-256 (12/19/15 Text Messages,
Cohen & Sater).

                                                        76
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 85 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



office.362 The investigation did not, however, establish that the passport was forwarded to Sater.363

       Into the spring of 2016, Sater and Cohen continued to discuss a trip to Moscow in
connection with the Trump Moscow project. On April 20, 2016, Sater wrote Cohen, “[t]he People
wanted to know when you are coming?”364 On May 4, 2016, Sater followed up:

       I had a chat with Moscow. ASSUMING the trip does happen the question is before or after
       the convention. I said I believe, but don't know for sure, that’s it’s probably after the
       convention. Obviously the pre-meeting trip (you only) can happen anytime you want but
       the 2 big guys where [sic] the question. I said I would confirm and revert. . . . Let me
       know about If I was right by saying I believe after Cleveland and also when you want to
       speak to them and possibly fly over.365

Cohen responded, “My trip before Cleveland. Trump once he becomes the nominee after the
convention.”366

        The day after this exchange, Sater tied Cohen’s travel to Russia to the St. Petersburg
International Economic Forum (“Forum”), an annual event attended by prominent Russian
politicians and businessmen. Sater told the Office that he was informed by a business associate
that Peskov wanted to invite Cohen to the Forum.367 On May 5, 2016, Sater wrote to Cohen:

       Peskov would like to invite you as his guest to the St. Petersburg Forum which is Russia’s
       Davos it’s June 16-19. He wants to meet there with you and possibly introduce you to
       either Putin or Medvedev, as they are not sure if 1 or both will be there.
       This is perfect. The entire business class of Russia will be there as well.
       He said anything you want to discuss including dates and subjects are on the table to
       discuss[.]368

The following day, Sater asked Cohen to confirm those dates would work for him to travel; Cohen
wrote back, “[w]orks for me.”369




       362
             Cohen 9/12/18 302, at 5.
       363
            On December 21, 2015, Sater sent Cohen a text message that read, “They need a copy of DJT
passport,” to which Cohen responded, “After I return from Moscow with you with a date for him.” FS00004
(12/21/15 Text Messages, Cohen & Sater).
       364
             FS00014 (4/20/16 Text Message, Sater to Cohen (9:06 p.m.)).
       365
             FS00015 (5/4/16 Text Message, Sater to Cohen (7:38 p.m.)).
       366
             FS00015 (5/4/16 Text Message, Cohen to Sater (8:03 p.m.)).
       367
             Sater 12/15/17 302, at 4.
       368
             FS00016 (5/5/16 Text Messages, Sater to Cohen (6:26 & 6:27 a.m.)).
       369
             FS00016 (5/6/16 Text Messages, Cohen & Sater).

                                                    77
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 86 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        On June 9, 2016, Sater sent Cohen a notice that he (Sater) was completing the badges for
the Forum, adding, “Putin is there on the 17th very strong chance you will meet him as well.”370
On June 13, 2016, Sater forwarded Cohen an invitation to the Forum signed by the Director of the
Roscongress Foundation, the Russian entity organizing the Forum.371 Sater also sent Cohen a
Russian visa application and asked him to send two passport photos.372 According to Cohen, the
invitation gave no indication that Peskov had been involved in inviting him. Cohen was concerned
that Russian officials were not actually involved or were not interested in meeting with him (as
Sater had alleged), and so he decided not to go to the Forum.373 On June 14, 2016, Cohen met
Sater in the lobby of the Trump Tower in New York and informed him that he would not be
traveling at that time.374

                      ii. Candidate Trump’s Opportunities to Travel to Russia

      The investigation identified evidence that, during the period the Trump Moscow project
was under consideration, the possibility of candidate Trump visiting Russia arose in two contexts.

        First, in interviews with the Office, Cohen stated that he discussed the subject of traveling
to Russia with Trump twice: once in late 2015; and again in spring 2016.375 According to Cohen,
Trump indicated a willingness to travel if it would assist the project significantly. On one occasion,
Trump told Cohen to speak with then-campaign manager Corey Lewandowski to coordinate the
candidate’s schedule. Cohen recalled that he spoke with Lewandowski, who suggested that they
speak again when Cohen had actual dates to evaluate. Cohen indicated, however, that he knew
that travel prior to the Republican National Convention would be impossible given the candidate’s
preexisting commitments to the Campaign.376

        Second, like Cohen, Trump received and turned down an invitation to the St. Petersburg
International Economic Forum. In late December 2015, Mira Duma—a contact of Ivanka Trump’s
from the fashion industry—first passed along invitations for Ivanka Trump and candidate Trump
from Sergei Prikhodko, a Deputy Prime Minister of the Russian Federation.377 On January 14,
2016, Rhona Graff sent an email to Duma stating that Trump was “honored to be asked to
participate in the highly prestigious” Forum event, but that he would “have to decline” the
invitation given his “very grueling and full travel schedule” as a presidential candidate.378 Graff

       370
             FS00018 (6/9/16 Text Messages, Sater & Cohen).
       371
             6/13/16 Email, Sater to Cohen (2:10 p.m.).
       372
             FS00018 (6/13/16 Text Message, Sater to Cohen (2:20 p.m.)); 6/13/16 Email, Sater to Cohen.
       373
             Cohen 9/12/18 302, at 6-8.
       374
             FS00019 (6/14/16 Text Messages, Cohen & Sater (12:06 and 2:50 p.m.)).
       375
             Cohen 9/12/18 302, at 2.
       376
             Cohen 9/12/18 302, at 7.
       377
          12/21/15 Email, Mira to Ivanka Trump (6:57 a.m.) (attachments); TRUMPORG_16_000057
(1/7/16 Email, I. Trump to Graff (9:18 a.m.)).
       378
             1/14/16 Email, Graff to Mira.

                                                     78
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 87 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



asked Duma whether she recommended that Graff “send a formal note to the Deputy Prime
Minister” declining his invitation; Duma replied that a formal note would be “great.”379

        It does not appear that Graff prepared that note immediately. According to written answers
from President Trump,380 Graff received an email from Deputy Prime Minister Prikhodko on
March 17, 2016, again inviting Trump to participate in the 2016 Forum in St. Petersburg.381 Two
weeks later, on March 31, 2016, Graff prepared for Trump’s signature a two-paragraph letter
declining the invitation.382 The letter stated that Trump’s “schedule has become extremely
demanding” because of the presidential campaign, that he “already ha[d] several commitments in
the United States” for the time of the Forum, but that he otherwise “would have gladly given every
consideration to attending such an important event.”383 Graff forwarded the letter to another
executive assistant at the Trump Organization with instructions to print the document on letterhead
for Trump to sign.384

        At approximately the same time that the letter was being prepared, Robert Foresman—a
New York-based investment banker—began reaching out to Graff to secure an in-person meeting
with candidate Trump. According to Foresman, he had been asked by Anton Kobyakov, a Russian
presidential aide involved with the Roscongress Foundation, to see if Trump could speak at the
Forum.385 Foresman first emailed Graff on March 31, 2016, following a phone introduction
brokered through Trump business associate Mark Burnett (who produced the television show The
Apprentice). In his email, Foresman referenced his long-standing personal and professional
expertise in Russia and Ukraine, his work setting up an early “private channel” between Vladimir
Putin and former U.S. President George W. Bush, and an “approach” he had received from “senior
Kremlin officials” about the candidate. Foresman asked Graff for a meeting with the candidate,
Corey Lewandowski, or “another relevant person” to discuss this and other “concrete things”
Foresman felt uncomfortable discussing over “unsecure email.”386 On April 4, 2016, Graff
forwarded Foresman’s meeting request to Jessica Macchia, another executive assistant
to Trump.387

       379
             1/15/16 Email, Mira to Graff.
       380
            As explained in Volume II and Appendix C, on September 17, 2018, the Office sent written
questions to the President’s counsel. On November 20, 2018, the President provided written answers to
those questions through counsel.
       381
             Written Responses of Donald J. Trump (Nov. 20, 2018), at 17 (Response to Question IV,
Part (e)) (“[D]ocuments show that Ms. Graff prepared for my signature a brief response declining the
invitation.”).
       382
             Written Responses of Donald J. Trump (Nov. 20, 2018), at 17 (Response to Question IV, Part
(e)); see also TRUMPORG_16_000134 (unsigned letter dated March 31, 2016).
       383
             TRUMPORG_16_000134 (unsigned letter).
       384
             TRUMPORG_16_000133 (3/31/16 Email, Graff to Macchia).
       385
             Foresman 10/17/18 302, at 3-4.
       386
            See TRUMPORG_16_00136 (3/31/16 Email, Foresman to Graff); see also Foresman 10/17/18
302, at 3-4.
       387
             See TRUMPORG_16_00136 (4/4/16 Email, Graff to Macchia).

                                                  79
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 88 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        With no response forthcoming, Foresman twice sent reminders to Graff—first on April 26
and again on April 30, 2016.388 Graff sent an apology to Foresman and forwarded his April 26
email (as well as his initial March 2016 email) to Lewandowski.389 On May 2, 2016, Graff
forwarded Foresman’s April 30 email—which suggested an alternative meeting with Donald
Trump Jr. or Eric Trump so that Foresman could convey to them information that “should be
conveyed to [the candidate] personally or [to] someone [the candidate] absolutely trusts”—to
policy advisor Stephen Miller.390

        No communications or other evidence obtained by the Office indicate that the Trump
Campaign learned that Foresman was reaching out to invite the candidate to the Forum or that the
Campaign otherwise followed up with Foresman until after the election, when he interacted with
the Transition Team as he pursued a possible position in the incoming Administration.391 When
interviewed by the Office, Foresman denied that the specific “approach” from “senior Kremlin
officials” noted in his March 31, 2016 email was anything other than Kobyakov’s invitation to
Roscongress. According to Foresman, the “concrete things” he referenced in the same email were
a combination of the invitation itself, Foresman’s personal perspectives on the invitation and
Russia policy in general, and details of a Ukraine plan supported by a U.S. think tank (EastWest
Institute). Foresman told the Office that Kobyakov had extended similar invitations through him
to another Republican presidential candidate and one other politician. Foresman also said that
Kobyakov had asked Foresman to invite Trump to speak after that other presidential candidate
withdrew from the race and the other politician’s participation did not work out.392 Finally,
Foresman claimed to have no plans to establish a back channel involving Trump, stating the
reference to his involvement in the Bush-Putin back channel was meant to burnish his credentials
to the Campaign. Foresman commented that he had not recognized any of the experts announced
as Trump’s foreign policy team in March 2016, and wanted to secure an in-person meeting with
the candidate to share his professional background and policy views, including that Trump should
decline Kobyakov’s invitation to speak at the Forum.393

                 2. George Papadopoulos

       George Papadopoulos was a foreign policy advisor to the Trump Campaign from March



       388
           See TRUMPORG_16_00137 (4/26/16 Email, Foresman to Graff); TRUMPORG_16_00141
(4/30/16 Email, Foresman to Graff).
       389
           See TRUMPORG_16_00139 (4/27/16 Email, Graff to Foresman); TRUMPORG_16_00137
(4/27/16 Email, Graff to Lewandowski).
       390
          TRUMPORG_16_00142 (5/2/16 Email, Graff to S. Miller); see also TRUMPORG_16_00143
(5/2/16 Email, Graff to S. Miller) (forwarding March 2016 email from Foresman).
       391
            Foresman’s contacts during the transition period are discussed further in Volume I, Section
IV.B.3, infra.
       392
             Foresman 10/17/18 302, at 4.
       393
             Foresman 10/17/18 302, at 8-9.

                                                  80
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 89 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



2016 to early October 2016.394 In late April 2016, Papadopoulos was told by London-based
professor Joseph Mifsud, immediately after Mifsud’s return from a trip to Moscow, that the
Russian government had obtained “dirt” on candidate Clinton in the form of thousands of emails.
One week later, on May 6, 2016, Papadopoulos suggested to a representative of a foreign
government that the Trump Campaign had received indications from the Russian government that
it could assist the Campaign through the anonymous release of information that would be
damaging to candidate Clinton.

        Papadopoulos shared information about Russian “dirt” with people outside of the
Campaign, and the Office investigated whether he also provided it to a Campaign official.
Papadopoulos and the Campaign officials with whom he interacted told the Office that they did
not recall that Papadopoulos passed them the information. Throughout the relevant period of time
and for several months thereafter, Papadopoulos worked with Mifsud and two Russian nationals
to arrange a meeting between the Campaign and the Russian government. That meeting never
came to pass.

                   a. Origins of Campaign Work

       In March 2016, Papadopoulos became a foreign policy advisor to the Trump Campaign.395
As early as the summer of 2015, he had sought a role as a policy advisor to the Campaign but, in
a September 30, 2015 email, he was told that the Campaign was not hiring policy advisors.396 In
late 2015, Papadopoulos obtained a paid position on the campaign of Republican presidential
candidate Ben Carson.397

        Although Carson remained in the presidential race until early March 2016, Papadopoulos
had stopped actively working for his campaign by early February 2016.398 At that time,
Papadopoulos reached out to a contact at the London Centre of International Law Practice
(LCILP), which billed itself as a “unique institution . . . comprising high-level professional
international law practitioners, dedicated to the advancement of global legal knowledge and the
practice of international law.”399 Papadopoulos said that he had finished his role with the Carson


        394
           Papadopoulos met with our Office for debriefings on several occasions in the summer and fall
of 2017, after he was arrested and charged in a sealed criminal complaint with making false statements in
a January 2017 FBI interview about, inter alia, the timing, extent, and nature of his interactions and
communications with Joseph Mifsud and two Russian nationals: Olga Polonskaya and Ivan Timofeev.
Papadopoulos later pleaded guilty, pursuant to a plea agreement, to an information charging him with
making false statements to the FBI, in violation of 18 U.S.C. § 1001(a).
        395
          A Transcript of Donald Trump’s Meeting with the Washington Post Editorial Board,
Washington Post (Mar. 21, 2016).
        396
          7/15/15 LinkedIn Message, Papadopoulos to Lewandowski (6:57 a.m.); 9/30/15 Email, Glassner
to Papadopoulos (7:42:21 a.m.).
        397
              Papadopoulos 8/10/17 302, at 2.
        398
              Papadopoulos 8/10/17 302, at 2; 2/4/16 Email, Papadopoulos to Idris.
        399
              London Centre of International Law Practice, at https://www.lcilp.org/ (via web.archive.org).

                                                      81
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 90 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



campaign and asked if LCILP was hiring.400 In early February, Papadopoulos agreed to join
LCILP and arrived in London to begin work.401

        As he was taking his position at LCILP, Papadopoulos contacted Trump campaign manager
Corey Lewandowski via LinkedIn and emailed campaign official Michael Glassner about his
interest in joining the Trump Campaign.402 On March 2, 2016, Papadopoulos sent Glassner
another message reiterating his interest.403 Glassner passed along word of Papadopoulos’s interest
to another campaign official, Joy Lutes, who notified Papadopoulos by email that she had been
told by Glassner to introduce Papadopoulos to Sam Clovis, the Trump Campaign’s national co-
chair and chief policy advisor.404

        At the time of Papadopoulos’s March 2 email, the media was criticizing the Trump
Campaign for lack of experienced foreign policy or national security advisors within its ranks.405
To address that issue, senior Campaign officials asked Clovis to put a foreign policy team together
on short notice.406 After receiving Papadopoulos’s name from Lutes, Clovis performed a Google
search on Papadopoulos, learned that he had worked at the Hudson Institute, and believed that he
had credibility on energy issues.407 On March 3, 2016, Clovis arranged to speak with
Papadopoulos by phone to discuss Papadopoulos joining the Campaign as a foreign policy advisor,
and on March 6, 2016, the two spoke.408 Papadopoulos recalled that Russia was mentioned as a
topic, and he understood from the conversation that Russia would be an important aspect of the
Campaign’s foreign policy.409 At the end of the conversation, Clovis offered Papadopoulos a role
as a foreign policy advisor to the Campaign, and Papadopoulos accepted the offer.410

                   b. Initial Russia-Related Contacts

        Approximately a week after signing on as a foreign policy advisor, Papadopoulos traveled


        400
              2/4/16 Email, Papadopoulos to Idris.
        401
           2/5/16 Email, Idris to Papadopoulos (6:11:25 p.m.); 2/6/16 Email, Idris to Papadopoulos
(5:34:15 p.m.).
        402
          2/4/16 LinkedIn Message, Papadopoulos to Lewandowski (1:28 p.m.); 2/4/16 Email,
Papadopoulos to Glassner (2:10:36 p.m.).
        403
              3/2/16 Email, Papadopoulos to Glassner (11:17:23 a.m.).
        404
              3/2/16 Email, Lutes to Papadopoulos (10:08:15 p.m.).
        405
              Clovis 10/3/17 302 (1 of 2), at 4.
        406
              Clovis 10/3/17 302 (1 of 2), at 4.
        407
              (b) (3)                                     ; 3/3/16 Email, Lutes to Clovis & Papadopoulos   (b)(3)-1
(6:05:47 p.m.).
        408
              3/6/16 Email, Papadopoulos to Clovis (4:24:21 p.m.).
        409
          Statement of Offense ¶ 4, United States v. George Papadopoulos, 1:17-cr-182 (D.D.C. Oct. 5,
2017), Doc. 19 (“Papadopoulos Statement of Offense”).
        410
              Papadopoulos 8/10/17 302, at 2.

                                                     82
                                                                U.S. Depar tment of Justice
                         ______________________________________________________
                         Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 91 of 207
                         Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                 to Rome, Italy, as pali of his duties with LCILP.411 The pmpose of the ti·ip was to meet officials
                 affiliated with Link Campus University, a for-profit institution headed by a fo1mer Italian
                 government official. 412 During the visit, Papadopoulos was inti·oduced to Joseph Mifsud.

                         Mifsud is a Maltese national who worked as a professor at the London Academy of
                 Diplom acy in London, England. 413 Although Mifsud worked out of London and was also affiliated
                 with LCILP, the encounter in Rome was the first time that Papadopoulos met him.4 14 Mifsud
                 maintained various Russian contacts while living in London, as described further below. Among
                 his contacts was                    ,415 a one-time employee of the IRA, the entity that caITied out
                 the Russian social media campaign (see Volume ! Section II, supra). In Janua1y and Febrnaiy
                 2016, Mifsud and -              discussed              11919191 @fPJB!
                                                                                possibly meeting in Russia._ The (b)(7)(E)-2
                 investigation did not identi evidence of them meeting. Later, in the spring of 2016, -
                 was also in contact •          •      •           that was linked to an employee of tne Russian
                 Ministry of Defense, and that account had overlapping contacts with a group of Russian milita1y­
                 conu-olled Facebook accounts that included accounts used to promote the DCLeaks releases in the
                 course of the GRU's hack-and-release operations (see Volume I, Section III.B .1, supra).

                        According to Papadopoulos, Mifsud at first seem ed uninterested in Papadopoulos when
                 they met in Rom e. 416 After Papadopoulos info1med Mifsud about his role in the Trnmp Campaign,
                 however, Mifsud appear ed to tak e greater interest in Papadopoulos. 417 The two discussed Mifsud 's
                 European and Russian contacts and had a general discussion about Russia; Mifsud also offered to
                 inu-oduce Papadopoulos to European leaders and oth ers with contacts to the Russian
                 government. 4 18 Papadopoulos told the Office that Mifsud's claim of substantial connections with
                 Russian government officials interested Papadopoulos, who thought that such connections could
                 increase his importan ce as a policy advisor to the Trnmp Campaign. 4 19




                             411
                                    Papadopoulos 8/ 10/ 17 302, at 2-3; Papadopoulos Statement of Offense ,i 5.
                             412
                             Papadopoulos 8/ 10/ 17 302, at 2-3; Stephanie Kirchgaessner et al. , Joseph Mifsud: more
                 questions than answers about mystery professor linked to Russia, The Guardian (Oct. 31, 2017) ("Link
                 Campus University ... is headed by a fo1mer Italian interior minister named Vincenzo Scotti.").
                              413
                                    Papadopoulos Statement of Offense ,i 5.            (b)(7)(E)-2                       (b)(3)-2, (b)(7)(E)-1
(b)(3)-2, (b)(7)(E)-1        414
                                    Papadopoulos 8/ 10/ 17 302, at 3.
                                     (b) (7)(A), (b) (7)(E)
                                      --         , !
                                 (b) (7)(A), (b) (7)(E)
                 (b)(7)(A), (b)(7)(E), (b) (3)                                          l(b) (7)(A), (b) (7)(E), (b)   (3) (b) (7)(A), (b ) (7)(E )

                 (b) (7)(A), (b) (7)(E)

                                                                                                                                                      (b)(7)(E)-2
                             416
                                    Papadopoulos Statement of Offense ,i 5.
(b)(7)(E)-2
                             417                                                          (b)(7)(E)-2
                                    Papadopoulos Statement of Offense ,i 5.
                             418
                                    Papadopoulos 8/ 10/ 17 302, at 3; Papadopoulos 8/ 11/ 17 302, at 2.
                             419
                                    Papadopoulos Statement of Offense ,i 5.

                                                                              83
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 92 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        On March 17, 2016, Papadopoulos returned to London.420 Four days later, candidate
Trump publicly named him as a member of the foreign policy and national security advisory team
chaired by Senator Jeff Sessions, describing Papadopoulos as “an oil and energy consultant” and
an “[e]xcellent guy.”421

        On March 24, 2016, Papadopoulos met with Mifsud in London.422 Mifsud was
accompanied by a Russian female named Olga Polonskaya. Mifsud introduced Polonskaya as a
former student of his who had connections to Vladimir Putin.423 Papadopoulos understood at the
time that Polonskaya may have been Putin’s niece but later learned that this was not true.424 During
the meeting, Polonskaya offered to help Papadopoulos establish contacts in Russia and stated that
the Russian ambassador in London was a friend of hers.425 Based on this interaction, Papadopoulos
expected Mifsud and Polonskaya to introduce him to the Russian ambassador in London, but that
did not occur.426

       Following his meeting with Mifsud, Papadopoulos sent an email to members of the Trump
Campaign’s foreign policy advisory team. The subject line of the message was “Meeting with
Russian leadership--including Putin.”427 The message stated in pertinent part:

       I just finished a very productive lunch with a good friend of mine, Joseph Mifsud, the
       director of the London Academy of Diplomacy--who introduced me to both Putin’s niece
       and the Russian Ambassador in London--who also acts as the Deputy Foreign Minister.428

       The topic of the lunch was to arrange a meeting between us and the Russian leadership to
       discuss U.S.-Russia ties under President Trump. They are keen to host us in a “neutral”
       city, or directly in Moscow. They said the leadership, including Putin, is ready to meet with
       us and Mr. Trump should there be interest. Waiting for everyone’s thoughts on moving
       forward with this very important issue.429

       420
             Papadopoulos 8/10/17 302, at 2.
       421
          Phillip Rucker & Robert Costa, Trump Questions Need for NATO, Outlines Noninterventionist
Foreign Policy, Washington Post (Mar. 21, 2016).
       422
             Papadopoulos 8/10/17 302, at 3; 3/24/16 Text Messages, Mifsud & Papadopoulos.
       423
             Papadopoulos 8/10/17 302, at 3.
       424
            Papadopoulos 8/10/17 302, at 3; Papadopoulos 2/10/17 302, at 2-3; Papadopoulos Internet
Search History (3/24/16) (revealing late-morning and early-afternoon searches on March 24, 2016 for
“putin’s niece,” “olga putin,” and “russian president niece olga,” among other terms).
       425
             Papadopoulos 8/10/17 302, at 3.
       426
             Papadopoulos Statement of Offense ¶ 8 n.1.
       427
             3/24/16 Email, Papadopoulos to Page et al. (8:48:21 a.m.).
       428
           Papadopoulos’s statements to the Campaign were false. As noted above, the woman he met was
not Putin’s niece, he had not met the Russian Ambassador in London, and the Ambassador did not also
serve as Russia’s Deputy Foreign Minister.
       429
             3/24/16 Email, Papadopoulos to Page et al. (8:48:21 a.m.).

                                                     84
                                         U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 93 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)




Papadopoulos ' s message came at a time when Clovis perceived a shift in the Campaign's approach
toward Russia-from one of engaging with Russia throu h the NATO framework and takin a
strnn stance on Russian a ression in Ukraine                                                     (b)(3)-1


       Clovis 's response to Papadopoulos, however, did not reflect that shift. Replying to
Papadopoulos and the other members of the foreign policy adviso1y team copied on the initial
email, Clovis wrote:

       This is most infonnative. Let me work it through the campaign. No commitments until we
       see how this plays out. My thought is that we probably should not go fo1ward with any
       meetings with the Russians until we have had occasion to sit with our NATO allies,
       especially France, Gennany and Great Britain. We need to reassure our allies that we are
       not going to advan ce anything with Russia until we have eve1yone on the same page.

       More thoughts later today. Great work. 43 1

                  c. March 31 Foreign Policy Team Meeting

       The Campaign held a meeting of the foreign policy adviso1y team with Senator Sessions
and candidate Tnnnp approximately one week later, on March 31 , 2016, in Washington, D.C. 432
The meeting- which was intended to generate press coverage for the Campaign433- took place at
the Tnnnp International Hotel. 434 Papadopoulos flew to Washington for the event. At the meeting,
Senator Sessions sat at one end of an oval table, while Tnnnp sat at the other. As reflected in the
photograph below (which was posted to Tmmp's Instagram account), Papadopoulos sat between
the two, two seats to Sessions's left:




       430   (b) (3)                                                                         (b)(3)-1
       431
             3/24/ 16 Email , Clovis to Papadopoulos et al. (8 :55:04 a.m.).
       432
             Papadopoulos 8/ 10/ 17 302, at 4 ; Papadopoulos 8/ 11/ 17 302, at 3.
       433
             Sessions 1/ 17118 302, at 16-17.
       434
             Papadopoulos 8/ 10/ 17 302, at 4.

                                                       85
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 94 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




       March 31, 2016 Meeting of Foreign Policy Team, with Papadopoulos (Fourth from Right of Candidate Trump)

         During the meeting, each of the newly announced foreign policy advisors introduced
themselves and briefly described their areas of experience or expertise.435 Papadopoulos spoke
about his previous work in the energy sector and then brought up a potential meeting with Russian
officials.436 Specifically, Papadopoulos told the group that he had learned through his contacts in
London that Putin wanted to meet with candidate Trump and that these connections could help
arrange that meeting.437

        Trump and Sessions both reacted to Papadopoulos’s statement. Papadopoulos and
Campaign advisor J.D. Gordon—who told investigators in an interview that he had a “crystal
clear” recollection of the meeting—have stated that Trump was interested in and receptive to the
idea of a meeting with Putin.438 Papadopoulos understood Sessions to be similarly supportive of
his efforts to arrange a meeting.439 Gordon and two other attendees, however, recall that Sessions
generally opposed the proposal, though they differ in their accounts of the concerns he voiced or
the strength of the opposition he expressed.440

                  d. George Papadopoulos Learns That Russia Has “Dirt” in the Form of Clinton
                     Emails

       Whatever Sessions’s precise words at the March 31 meeting, Papadopoulos did not
understand Sessions or anyone else in the Trump Campaign to have directed that he refrain from

       435
             Papadopoulos 8/10/17 302, at 4.
       436
             Papadopoulos 8/10/17 302, at 4.
       437
           Papadopoulos Statement of Offense ¶ 9; see Gordon 8/29/17 302, at 14; Carafano 9/12/17 302,
at 2; Hoskins 9/14/17 302, at 1.
       438
             Papadopoulos 8/10/17 302, at 4-5; Gordon 9/7/17 302, at 4-5.
       439
             Papadopoulos 8/10/17 302, at 5; Papadopoulos 8/11/17 302, at 3.
       440
           Sessions 1/17/18 302, at 17; Gordon 9/7/17 302, at 5; Hoskins 9/14/17 302, at 1; Carafano
9/12/17 302, at 2.

                                                        86
                                          U.S. Department of Justice
        ______________________________________________________
        Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 95 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



making further efforts to arrange a meeting between the Campaign and the Russian government.
To the contrary, Papadopoulos told the Office that he understood the Campaign to be supportive
of his efforts to arrange such a meeting.441 Accordingly, when he returned to London,
Papadopoulos resumed those efforts.442

        Throughout April 2016, Papadopoulos continued to correspond with, meet with, and seek
Russia contacts through Mifsud and, at times, Polonskaya.443 For example, within a week of her
initial March 24 meeting with him, Polonskaya attempted to send Papadopoulos a text message—
which email exchanges show to have been drafted or edited by Mifsud—addressing
Papadopoulos’s “wish to engage with the Russian Federation.”444 When Papadopoulos learned
from Mifsud that Polonskaya had tried to message him, he sent her an email seeking another
meeting.445 Polonskaya responded the next day that she was “back in St. Petersburg” but “would
be very pleased to support [Papadopoulos’s] initiatives between our two countries” and “to meet
[him] again.”446 Papadopoulos stated in reply that he thought “a good step” would be to introduce
him to “the Russian Ambassador in London,” and that he would like to talk to the ambassador, “or
anyone else you recommend, about a potential foreign policy trip to Russia.”447

        Mifsud, who had been copied on the email exchanges, replied on the morning of April 11,
2016. He wrote, “This is already been agreed. I am flying to Moscow on the 18th for a Valdai
meeting, plus other meetings at the Duma. We will talk tomorrow.”448 The two bodies referenced
by Mifsud are part of or associated with the Russian government: the Duma is a Russian legislative
assembly,449 while “Valdai” refers to the Valdai Discussion Club, a Moscow-based group that “is
close to Russia’s foreign-policy establishment.”450 Papadopoulos thanked Mifsud and said that he
would see him “tomorrow.”451 For her part, Polonskaya responded that she had “already alerted
my personal links to our conversation and your request,” that “we are all very excited the
possibility of a good relationship with Mr. Trump,” and that “[t]he Russian Federation would love
to welcome him once his candidature would be officially announced.”452

          441
                Papadopoulos 8/10/17 302, at 4-5; Papadopoulos 8/11/17 302, at 3; Papadopoulos 9/20/17 302,
at 2.
          442
                Papadopoulos Statement of Offense ¶ 10.
          443
                Papadopoulos Statement of Offense ¶¶ 10-15.
          444
                3/29/16 Emails, Mifsud to Polonskaya (3:39 a.m. and 5:36 a.m.).
          445
                4/10/16 Email, Papadopoulos to Polonskaya (2:45:59 p.m.).
          446
                4/11/16 Email, Polonskaya to Papadopoulos (3:11:24 a.m.).
          447
                4/11/16 Email, Papadopoulos to Polonskaya (9:21:56 a.m.).
          448
                4/11/16 Email, Mifsud to Papadopoulos (11:43:53).
          449
                Papadopoulos Statement of Offense ¶ 10(c).
          450
           Anton Troianovski, Putin Ally Warns of Arms Race as Russia Considers Response to U.S.
Nuclear Stance, Washington Post (Feb. 10, 2018).
          451
                4/11/16 Email, Papadopoulos to Mifsud (11:51:53 a.m.).
          452
                4/12/16 Email, Polonskaya to Papadopoulos (4:47:06 a.m.).

                                                       87
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 96 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




       Papadopoulos’s and Mifsud’s mentions of seeing each other “tomorrow” referenced a
meeting that the two had scheduled for the next morning, April 12, 2016, at the Andaz Hotel in
London. Papadopoulos acknowledged the meeting during interviews with the Office,453 and
records from Papadopoulos’s UK cellphone and his internet-search history all indicate that the
meeting took place.454

        Following the meeting, Mifsud traveled as planned to Moscow.455 On April 18, 2016,
while in Russia, Mifsud introduced Papadopoulos over email to Ivan Timofeev, a member of the
Russian International Affairs Council (RIAC).456 Mifsud had described Timofeev as having
connections with the Russian Ministry of Foreign Affairs (MFA),457 the executive entity in Russia
responsible for Russian foreign relations.458 Over the next several weeks, Papadopoulos and
Timofeev had multiple conversations over Skype and email about setting “the groundwork” for a
“potential” meeting between the Campaign and Russian government officials.459 Papadopoulos
told the Office that, on one Skype call, he believed that his conversation with Timofeev was being
monitored or supervised by an unknown third party, because Timofeev spoke in an official manner
and Papadopoulos heard odd noises on the line.460 Timofeev also told Papadopoulos in an April
25, 2016 email that he had just spoken “to Igor Ivanov[,] the President of RIAC and former Foreign
Minister of Russia,” and conveyed Ivanov’s advice about how best to arrange a “Moscow visit.”461

      After a stop in Rome, Mifsud returned to England on April 25, 2016.462 The next day,
Papadopoulos met Mifsud for breakfast at the Andaz Hotel (the same location as their last



        453
              Papadopoulos 9/19/17 302, at 7.
        454
           4/12/16 Email, Mifsud to Papadopoulos (5:44:39 a.m.) (forwarding Libya-related document);
4/12/16 Email, Mifsud to Papadopoulos & Obaid (10:28:20 a.m.); Papadopoulos Internet Search History
(Apr. 11, 2016 10:56:49 p.m.) (search for “andaz hotel liverpool street”); 4/12/16 Text Messages, Mifsud
& Papadopoulos.
        455
              See, e.g., 4/18/16 Email, Mifsud to Papadopoulos (8:04:54 a.m.).
        456
              Papadopoulos 8/10/17 302, at 5.
        457
              Papadopoulos Statement of Offense ¶ 11.
        458
             During the campaign period, Papadopoulos connected over LinkedIn with several MFA-
affiliated individuals in addition to Timofeev. On April 25, 2016, he connected with Dmitry Andreyko,
publicly identified as a First Secretary at the Russian Embassy in Ireland. In July 2016, he connected with
Yuriy Melnik, the spokesperson for the Russian Embassy in Washington and with Alexey Krasilnikov,
publicly identified as a counselor with the MFA. And on September 16, 2016, he connected with Sergei
Nalobin, also identified as an MFA official. See Papadopoulos LinkedIn Connections (b) (7)(A), (b) (7)(E) (b)(7)(E)-2

        459
              Papadopoulos Statement of Offense ¶ 11.
        460
              Papadopoulos 8/10/17 302, at 5; Papadopoulos 9/19/17 302, at 10.
        461
              4/25/16 Email, Timofeev to Papadopoulos (8:16:35 a.m.).
        462
              4/22/16 Email, Mifsud to Papadopoulos (12:41:01 a.m.).

                                                     88
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 97 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



meeting).463 During that meeting, Mifsud told Papadopoulos that he had met with high-level
Russian government officials during his recent trip to Moscow. Mifsud also said that, on the trip,
he learned that the Russians had obtained “dirt” on candidate Hillary Clinton. As Papadopoulos
later stated to the FBI, Mifsud said that the “dirt” was in the form of “emails of Clinton,” and that
they “have thousands of emails.”464 On May 6, 2016, 10 days after that meeting with Mifsud,
Papadopoulos suggested to a representative of a foreign government that the Trump Campaign had
received indications from the Russian government that it could assist the Campaign through the
anonymous release of information that would be damaging to Hillary Clinton.465

                   e. Russia-Related Communications With The Campaign

         While he was discussing with his foreign contacts a potential meeting of campaign officials
with Russian government officials, Papadopoulos kept campaign officials apprised of his efforts.
On April 25, 2016, the day before Mifsud told Papadopoulos about the emails, Papadopoulos wrote
to senior policy advisor Stephen Miller that “[t]he Russian government has an open invitation by
Putin for Mr. Trump to meet him when he is ready,” and that “[t]he advantage of being in London
is that these governments tend to speak a bit more openly in ‘neutral’ cities.”466 On April 27, 2016,
after his meeting with Mifsud, Papadopoulos wrote a second message to Miller stating that “some
interesting messages [were] coming in from Moscow about a trip when the time is right.”467 The
same day, Papadopoulos sent a similar email to campaign manager Corey Lewandowski, telling
Lewandowski that Papadopoulos had “been receiving a lot of calls over the last month about Putin
wanting to host [Trump] and the team when the time is right.”468

       Papadopoulos’s Russia-related communications with Campaign officials continued
throughout the spring and summer of 2016. On May 4, 2016, he forwarded to Lewandowski an
email from Timofeev raising the possibility of a meeting in Moscow, asking Lewandowski
whether that was “something we want to move forward with.”469 The next day, Papadopoulos
forwarded the same Timofeev email to Sam Clovis, adding to the top of the email “Russia
update.”470 He included the same email in a May 21, 2016 message to senior Campaign official
Paul Manafort, under the subject line “Request from Russia to meet Mr. Trump,” stating that
“Russia has been eager to meet Mr. Trump for quite sometime and have been reaching out to me

        463
              Papadopoulos Statement of Offense ¶ 14; 4/25/16 Text Messages, Mifsud & Papadopoulos.
        464
              Papadopoulos Statement of Offense ¶ 14.
        465
            This information is contained in the FBI case-opening document and related materials. The
information is law-enforcement sensitive (LES) and must be treated accordingly in any external
dissemination. The foreign government conveyed this information to the U.S. government on July 26,
2016, a few days after WikiLeaks’s release of Clinton-related emails. The FBI opened its investigation of
potential coordination between Russia and the Trump Campaign a few days later based on the information.
        466
              4/25/16 Email, Papadopoulos to S. Miller (8:12:44 p.m.).
        467
              4/27/16 Email, Papadopoulos to S. Miller (6:55:58 p.m.).
        468
              4/27/16 Email, Papadopoulos to Lewandowski (7:15:14 p.m.).
        469
              5/4/16 Email, Papadopoulos to Lewandowski (8:14:49 a.m.).
        470
              5/5/16 Email, Papadopoulos to Clovis (7:15:21 p.m.).

                                                     89
                                      U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 98 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to discuss.”471 Manafort forwarded the message to another Campaign official, without including
Papadopoulos, and stated: “Let[’]s discuss. We need someone to communicate that [Trump] is
not doing these trips. It should be someone low level in the Campaign so as not to send
any signal.”472

       On June 1, 2016, Papadopoulos replied to an earlier email chain with Lewandowski about
a Russia visit, asking if Lewandowski “want[ed] to have a call about this topic” and whether “we
were following up with it.”473 After Lewandowski told Papadopoulos to “connect with” Clovis
because he was “running point,” Papadopoulos emailed Clovis that “the Russian MFA” was asking
him “if Mr. Trump is interested in visiting Russia at some point.”474 Papadopoulos wrote in an
email that he “[w]anted to pass this info along to you for you to decide what’s best to do with it
and what message I should send (or to ignore).”475

        After several email and Skype exchanges with Timofeev,476 Papadopoulos sent one more
email to Lewandowski on June 19, 2016, Lewandowski’s last day as campaign manager.477 The
email stated that “[t]he Russian ministry of foreign affairs” had contacted him and asked whether,
if Mr. Trump could not travel to Russia, a campaign representative such as Papadopoulos could
attend meetings.478 Papadopoulos told Lewandowski that he was “willing to make the trip off the
record if it’s in the interest of Mr. Trump and the campaign to meet specific people.”479

       Following Lewandowski’s departure from the Campaign, Papadopoulos communicated
with Clovis and Walid Phares, another member of the foreign policy advisory team, about an off-
the-record meeting between the Campaign and Russian government officials or with
Papadopoulos’s other Russia connections, Mifsud and Timofeev.480 Papadopoulos also interacted

       471
             5/21/16 Email, Papadopoulos to Manafort (2:30:14 p.m.).
       472
             Papadopoulos Statement of Offense ¶ 19 n.2.
       473
             6/1/16 Email, Papadopoulos to Lewandowski (3:08:18 p.m.).
       474
           6/1/16 Email, Lewandowski to Papadopoulos (3:20:03 p.m.); 6/1/16 Email, Papadopoulos to
Clovis (3:29:14 p.m.).
       475
            6/1/16 Email, Papadopoulos to Clovis (3:29:14 p.m.). Papadopoulos’s email coincided in time
with another message to Clovis suggesting a Trump-Putin meeting. First, on May 15, 2016, David Klein—
a distant relative of then-Trump Organization lawyer Jason Greenblatt—emailed Clovis about a potential
Campaign meeting with Berel Lazar, the Chief Rabbi of Russia. The email stated that Klein had contacted
Lazar in February about a possible Trump-Putin meeting and that Lazar was “a very close confidante of
Putin.” DJTFP00011547 (5/15/16 Email, Klein to Clovis (5:45:24 p.m.)). The investigation did not find
evidence that Clovis responded to Klein’s email or that any further contacts of significance came out of
Klein’s subsequent meeting with Greenblatt and Rabbi Lazar at Trump Tower. Klein 8/30/18 302, at 2.
       476
             Papadopoulos Statement of Offense ¶ 21(a).
       477
             (b) (3)                                                                                  (b)(3)-1
       478
             6/19/16 Email, Papadopoulos to Lewandowski (1:11:11 p.m.).
       479
             6/19/16 Email, Papadopoulos to Lewandowski (1:11:11 p.m.).
       480
           Papadopoulos Statement of Offense ¶ 21; 7/14/16 Email, Papadopoulos to Timofeev (11:57:24
p.m.); 7/15/16 Email, Papadopoulos to Mifsud; 7/27/16 Email, Papadopoulos to Mifsud (2:14:18 p.m.).

                                                   90
                                        U.S. Department of Justice
    ______________________________________________________
    Case 1:19-cv-00810-RBW Document 122-1 Filed 06/19/20 Page 99 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



directly with Clovis and Phares in connection with the summit of the Transatlantic Parliamentary
Group on Counterterrorism (TAG), a group for which Phares was co-secretary general.481 On July
16, 2016, Papadopoulos attended the TAG summit in Washington, D.C., where he sat next to
Clovis (as reflected in the photograph below).482




                         George Papadopoulos (far right) and Sam Clovis (second from right)

        Although Clovis claimed to have no recollection of attending the TAG summit,483
Papadopoulos remembered discussing Russia and a foreign policy trip with Clovis and Phares
during the event.484 Papadopoulos’s recollection is consistent with emails sent before and after
the TAG summit. The pre-summit messages included a July 11, 2016 email in which Phares
suggested meeting Papadopoulos the day after the summit to chat,485 and a July 12 message in the
same chain in which Phares advised Papadopoulos that other summit attendees “are very nervous
about Russia. So be aware.”486 Ten days after the summit, Papadopoulos sent an email to Mifsud
listing Phares and Clovis as other “participants” in a potential meeting at the London Academy of
Diplomacy.487

       Finally, Papadopoulos’s recollection is also consistent with handwritten notes from a


       481
           Papadopoulos 9/19/17 302, at 16-17; 9th TAG Summit in Washington DC, Transatlantic
Parliament Group on Counter Terrorism.
       482
             9th TAG Summit in Washington DC, Transatlantic Parliament Group on Counter Terrorism.
       483
             (b) (3)                                                                                 (b)(3)-1
       484
             Papadopoulos 9/19/17 302, at 16-17.
       485
             7/11/16 Email, Phares to Papadopoulos.
       486
             7/12/16 Email, Phares to Papadopoulos (14:52:29).
       487
             7/27/16 Email, Papadopoulos to Mifsud (14:14:18).

                                                        91
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 100 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



jomnal that he kept at the time. 488 Those notes, which are reprinted in part below, appear to refer
to potential September 2016 meetings in London with representatives of the "office of Putin," and
suggest that Phares, Clovis, and Papadopoulos ("Walid/Sam me") would attend without the official
backing of the Campaign ("no official letter/no message from Tnunp").489

               September:                                  7ef¥--1~ ~       ~
          Have an explorato1y meeting
  te or lose. In September - if allowed
                                                        ,t{ ~      -#f(- h /k<J.0
                                                                     A,-.                                   >~
  they will blast Mr. T1ump.                            {o X, . fi'[ >efkAW- , . , T{- ,-.                   (,,r__,,_/
         We want the meeting in                        {t'7        l.<..:f/    6l•"f/- ,#r. 1rvv•{
   London/England
                                                       •   ~ t..,-j,..           k       f'N<~            w.,.c:» I Set~
               Walid/Sam me
                                                           ( V\.       ~Jc-/ ~ J                           ~
         No official letter/no message
   fromTmmp                                                     1=t           t1.({.;r,~1    l-er!.,v /      11
               They are talking to us.                                   ht;     f'\\1( 4~     ~          1 ~''
               -It is a lot of dsk.
               -Office of Putin.
               -Explore: we are a campaign.


               off Israel! EGYPT
         Willingness to meet the FM sp
  with Walid/Sam
               -FM coming
               -Useful to have a session with
  him.


        Later communications indicate that Clovis dete1mined that he (Clovis) could not travel.
On August 15, 2016, Papadopoulos emailed Clovis that he had received requests from multiple
foreign governments, "even Russia[] ," for "closed door workshops/consultations abroad," and
asked whether there was still interest for Clovis, Phares, and Papadopoulos "to go on that trip."490
Clovis copied Phares on his response, which said that he could not "travel before the election" but
that he "would encomage [Papadopoulos] and Walid to make the trips, if it is feasible. " 491


         488
               Papadopoulos 9/20/ 17 302, at 3.
         489
             Papadopoulos declined to assist in deciphering his notes, telling investigators that he could not
read his own handw1iting from the journal. Papadopoulos 9/ 19/ 17 302, at 21. The notes, however, appear
to read as listed in the column to the left of the image above.
         490
               8/ 15/ 16 Email, Papadopoulos to Clovis (11:59: 07 a.m.).
         491
               8/ 15/ 16 Email, Clovis to Papadopoulos (12 :01 :45 p.m.).

                                                           92
        Case 1:19-cv-00810-RBW U.S. Department
                               Document   122-1of Justice
        ______________________________________________________
                                                   Filed 06/19/20 Page 101 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Papadopoulos was dismissed from the Tmmp Campaign in early October 2016, after an
interview he gave to the Russian news agency Inte1fax generated adverse publicity.492

                     f. Trump Campaign Knowledge of "Dirt"

        Papadopoulos admitted telling at least one individual outside of the Campaign­
specifically, the then-Greek foreign minister-about Russia's obtaining Clinton-related emails. 493
In addition, a different foreign government infonned the FBI that, 10 days after meeting with
Mifsud in late April 2016, Papadopoulos suggested that the Tnnnp Campaign had received
indications from the Russian government that it could assist the Campaign through the anonymous
release of info1mation that would be damaging to Hillaiy Clinton .494 (This conversation occmTed
after the GRU speai-phished Clinton Campaign chaiiman John Podesta and stole his emails, and
the GRU hacked into the DCCC and DNC, see Volume I, Sections III.A & III.B, supra.) Such
disclosmes raised questions about whether Papadopoulos info1med any Tnnnp Campaign official
about the emails.

        When interviewed, Papadopoulos and the Campaign officials who interacted with him told
the Office that they could not recall Papadopoulos' s sharing the info1mation that Russia had
obtained "dni" on candidate Clinton in the fo1m of emails or that Russia could assist the Campaign
through the anonymous release of info1mation about Clinton. Papadopoulos stated that he could
not clearly recall having told anyone on the Campaign and wavered about whether he accmately
remembered an incident in which Clovis had been upset after hearing Papadopoulos tell Clovis
that Papadopoulos thought "they have her emails."495 The Campaign officials who interacted or
con esponded with Papadopoulos have similarly stated, with vaiying degrees of ce1iainty, that he
did not tell them. Senior policy advisor Stephen Miller, for example, did not remember hearing
anything from Papadopoulos or Clovis about Russia having emails of or di1i on candidate
Clinton. 496 Clovis stated that he did not recall anyone, including Papadopoulos, having given him
non-public information that a forei n overnment mi ht be in ossession of material <lama in to
Hillai Clinton .497
                                                                                                                (b)(3)-1




          492
            George Papadopoulos: Sanctions Have Done Little More Than to Tum Russia Towards China,
Inte1fax (Sept. 30, 2016).
          493
           Papadopoulos 9/19/ 17 302, at 14-15; Def. Sent. Mem., United States v. George Papadopoulos,
l:17-cr-182 (D.D.C. Aug. 31, 2018), Doc. 45.
          494
                See footnote 465 of Volume I, Section IV.A.2.d, s upra.
          495
                Papadopoulos 8/ 10/ 17 302, at 5; Papadopoulos 8/ 11/17 302, at 5; Papadopoulos 9/20/ 17 302,
at 2.
          496
                S. Miller 12/ 14/ 17 302, at 10.
          497   (b) (3)                                        (b)(3)-1
          498   (b) (3)                                           (b)(3)-1

                                                        93
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 102 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                                                                                          (b)(3)-1
                           No documentaiy evidence, and nothing in the email accounts or other
commun1cat10ns ac1 1ties reviewed by the Office, shows that Papadopoulos shai·ed this
infonnation with the Cainpaign.

                 g. Additional George Papadopoulos Contact

        The Office investigated another Russia-related contact with Papadopoulos. The Office was
not folly able to explore the contact because the individual at issue-Sergei Millian-remained
out of the countiy since the inception of om investigation and declined to meet with members of
the Office despite om repeated effo1is to obtain an interview.

        Papadopoulos first connected with Millian via Linked.In on July 15, 2016, sho1ily after
Papadopoulos had attended the TAG Summit with Clovis. 500 Millian, an American citizen who is
a native of Belaius, inti·oduced himself"as president of [the] New York-based Russian American
Chamber of Commerce," and claimed that through that position he had "insider knowledge and
direct access to the top hierai·chy in Russian politics." 501 Papadopoulos asked Timofeev whether
he had heai·d of Millian. 502 Although Timofeev said no,503 Papadopoulos met Millian in New York
City.504 The meetings took place on July 30 and August 1, 2016. 505 Afte1wai·ds, Millian invited
Papadopoulos to attend-and potentially speak at- two international energy conferences,
including one that was to be held in Moscow in September 2016. 506 Papadopoulos ultimately did
not attend either conference.

       On July 31 , 2016, following his first in-person meeting with Millian, Papadopoulos
emailed Trnmp Campaign official Bo Denysyk to say that he had been contacted "by some leaders
of Russian-American voters here in the US about their interest in voting for Mr. Tnnnp," and to
ask whether he should "put you in touch with their group (US-Russia chamber of commerce)." 507
Denysyk thanked Papadopoulos "for taking the initiative," but asked him to "hold off with




                                                                                                  (b)(3)-1
       499
             (b) (3)
       500
             7/ 15/ 16 Linkedln Message, Millian to Papadopoulos.
       501
             7/ 15/ 16 Linkedln Message, Millian to Papadopoulos.
       502
          7/22/ 16 Facebook Message, Papadopoulos to Timofeev (7 :40:23 p.m.); 7/26/ 16 Facebook
Message, Papadopoulos to Timofeev (3:08:57 p.m.).
       503
          7/23/ 16 Facebook Message, Timofeev to Papadopoulos (4:31 :37 a.m.); 7/26/ 16 Facebook
Message, Timofeev to Papadopoulos (3:37: 16 p.m.).
       504
             7/ 16/ 16 Text Messages, Papadopoulos & Millian (7:55 :43 p.m.).
        sos 7/30/ 16 Text Messages, Papadopoulos & Millian (5 :38 & 6:05 p.m.); 7/31/16 Text Messages,
Millian & Papadopoulos (3 :48 & 4:18 p.m.); 8/ 1/ 16 Text Message, Millian to Papadopoulos (8:19 p.m.).
       506
         8/2/16 Text Messages, Millian & Papadopoulos (3:04 & 3:05 p.m.); 8/3/ 16 FacebookMessages,
Papadopoulos & Millian (4:07:37 a.m. & 1:11:58 p.m.).
       507
             7/31/ 16 Email, Papadopoulos to Denysyk (12:29:59 p.m.).

                                                     94
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 103 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



outreach to Russian-Americans” because “too many articles” had already portrayed the Campaign,
then-campaign chairman Paul Manafort, and candidate Trump as “being pro-Russian.”508

        On August 23, 2016, Millian sent a Facebook message to Papadopoulos promising that he
would “share with you a disruptive technology that might be instrumental in your political work
for the campaign.”509 Papadopoulos claimed to have no recollection of this matter.510

        On November 9, 2016, shortly after the election, Papadopoulos arranged to meet Millian
in Chicago to discuss business opportunities, including potential work with Russian “billionaires
who are not under sanctions.”511 The meeting took place on November 14, 2016, at the Trump
Hotel and Tower in Chicago.512 According to Papadopoulos, the two men discussed partnering on
business deals, but Papadopoulos perceived that Millian’s attitude toward him changed when
Papadopoulos stated that he was only pursuing private-sector opportunities and was not interested
in a job in the Administration.513 The two remained in contact, however, and had extended online
discussions about possible business opportunities in Russia.514 The two also arranged to meet at a
Washington, D.C. bar when both attended Trump’s inauguration in late January 2017.515

                 3. Carter Page

        Carter Page worked for the Trump Campaign from January 2016 to September 2016. He
was formally and publicly announced as a foreign policy advisor by the candidate in March
2016.516 Page had lived and worked in Russia, and he had been approached by Russian intelligence
officers several years before he volunteered for the Trump Campaign. During his time with the
Campaign, Page advocated pro-Russia foreign policy positions and traveled to Moscow in his
personal capacity. Russian intelligence officials had formed relationships with Page in 2008 and
2013 and Russian officials may have focused on Page in 2016 because of his affiliation with the
Campaign. However, the investigation did not establish that Page coordinated with the Russian
government in its efforts to interfere with the 2016 presidential election.




       508
             7/31/16 Email, Denysyk to Papadopoulos (21:54:52).
       509
             8/23/16 Facebook Message, Millian to Papadopoulos (2:55:36 a.m.).
       510
             Papadopoulos 9/20/17 302, at 2.
       511
             11/10/16 Facebook Message, Millian to Papadopoulos (9:35:05 p.m.).
       512
             11/14/16 Facebook Message, Millian to Papadopoulos (1:32:11 a.m.).
       513
             Papadopoulos 9/19/17 302, at 19.
       514
          E.g., 11/29/16 Facebook Messages, Papadopoulos & Millian (5:09 - 5:11 p.m.); 12/7/16
Facebook Message, Millian to Papadopoulos (5:10:54 p.m.).
       515
             1/20/17 Facebook Messages, Papadopoulos & Millian (4:37-4:39 a.m.).
       516
           Page was interviewed by the FBI during five meetings in March 2017, before the Special
Counsel’s appointment. (b) (3)                                                                    (b)(3)-1

                                                   95
    Case  1:19-cv-00810-RBW U.S.    Depar tment
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 104 of 207
    Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



                  a. Background

        Before he began working for the Campaign in Janmuy 2016, Page had substantial prior
experience studying Russian policy issues and living and working in Moscow. From 2004 to 2007,
Page was the deputy branch manager of Menill Lynch 's Moscow office. 517 There, he worked on
transactions involving the Russian energy company Gazprom and came to know Gazprom's
deputy chief financial officer, Sergey Yatsenko. 518

       In 2008, Page founded Global Energy Capital LLC (GEC), an investment mana
adviso1 fom focused on the ener sector in emerging markets.5 19
                                      520
                                          The company oth e1wise had no sources of income, and
Page was forced to draw down his life savings to support himself and pursue his business (b)(3)-1
venture. 52 1 Pa e asked Y atsenko to work with him at GEC as a senior advisor on a contin enc
basis


        In 2008, Page met Alexander Bulatov, a Russian government official who worked at the
Russian Consulate in New York. 523 Pa elater learned that Bulatov was a Russian intelli ence
officer,. . .11                                                                         524  (b)(3)-1

        In 2013, Victor Podobnyy, another Russian intelligence officer working covertly in the
United States under diplomatic cover, fonned a relationship with Page. 525 Podobnyy met Page at
an energy symposium in New York City and began exchanging emails with him. 526 Podobnyy
and Page also met in person on multiple occasions, during which Page offered his outlook on the
future of the energy industry and provided documents to Podobnyy about the energy business. 527
In a recorded conversation on April 8, 2013, Podobnyy told another intelligence officer that Page
was interested in business opportunities in Russia. 528 In Podobnyy's words, Page "got hooked on


       517
          Testimony ofCarter Page, Hearing Before the US. House ofRepresentatives, Pennanent Select
Committee on Intelligence, 115th Cong. 40 (Nov. 2, 2017) (exhibit).
       518
             Page 3/30/ 17 302, at 10.
       519 (b)   (3)                                (b)(3)-1
       520 (b)   (3)                                       (b)(3)-1
       521 (b)   (3)                                                  (b)(3)-1
       522
             Page 3/30/ 17 302, at 10; (b) (3)                                      (b)(3)-1
       523   (b) (3)                                    (b)(3)-1
       524   (b) (3)                                   (b)(3)-1
                                                  Complaint ,i,i 22, 24, 32, United States v. Buryakov, l :l 5-   (b)(3)-1
                                            "Buryakov Complaint").
       526
             Buryakov Complaint ,i 34.
       527
             Buryakov Complaint ,i 34.
       528
             Buryakov Complaint ,i 32.

                                                      96
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 105 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Gazprom thinking that if they have a project, he could . . . rise up. Maybe he can. . . . [I]t’s obvious
that he wants to earn lots of money.”529 Podobnyy said that he had led Page on by “feed[ing] him
empty promises” that Podobnyy would use his Russian business connections to help Page.530
Podobnyy told the other intelligence officer that his method of recruiting foreign sources was to
promise them favors and then discard them once he obtained relevant information from them.531

        In 2015, Podobnyy and two other Russian intelligence officers were charged with
conspiracy to act as an unregistered agent of a foreign government.532 The criminal complaint
detailed Podobnyy’s interactions with and conversations about Page, who was identified only as
“Male-1.”533 Based on the criminal complaint’s description of the interactions, Page was aware
that he was the individual described as “Male-1.”534 Page later spoke with a Russian government
official at the United Nations General Assembly and identified himself so that the official would
understand he was “Male-1” from the Podobnyy complaint.535 Page told the official that he “didn’t
do anything” (b) (3)                                                        .536                  (b)(3)-1

        In interviews with the FBI before the Office’s opening, Page acknowledged that he
understood that the individuals he had associated with were members of the Russian intelligence
services, but he stated that he had only provided immaterial non-public information to them and
that he did not view this relationship as a backchannel.537 Page told investigating agents that “the
more immaterial non-public information I give them, the better for this country.”538

                  b. Origins of and Early Campaign Work

        In January 2016, Page began volunteering on an informal, unpaid basis for the Trump
Campaign after Ed Cox, a state Republican Party official, introduced Page to Trump Campaign
officials.539 Page told the Office that his goal in working on the Campaign was to help candidate
Trump improve relations with Russia.540 To that end, Page emailed Campaign officials offering
his thoughts on U.S.-Russia relations, prepared talking points and briefing memos on Russia, and

       529
             Buryakov Complaint.
       530
             Buryakov Complaint.
       531
             Buryakov Complaint.
       532
           See Buryakov Complaint; see also Indictment, United States v. Buryakov, 1:15-cr-73 (S.D.N.Y.
                                                                                                           (b)(3)-1
Feb. 9, 2015), Doc. 10; (b) (3)
       533
             Buryakov Complaint ¶¶ 32-34; (b) (3)                               (b)(3)-1
       534
             (b) (3)                                   (b)(3)-1
       535
             Page 3/16/17 302, at 4; (b) (3)                                (b)(3)-1
       536
             Page 3/16/17 302, at 4; (b) (3)                               (b)(3)-1
       537
             Page 3/30/17 302, at 6; Page 3/31/17 302, at 1.
       538
             Page 3/31/17 302, at 1.
       539
             Page 3/16/17 302, at 1; (b) (3)                                (b)(3)-1
       540
             Page 3/10/17 302, at 2.

                                                     97
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-1of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 106 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



proposed th at can didate Trnmp meet with President Vladimir Putin in Moscow. 541

         In communications with Campaign officials, Page also repeatedly touted his high-level
contacts in Russia an d his ability to forge connections between can didate Tnnnp and senior
Russian governmental officials. For example, on Janua1y 30, 2016, Page sent an email to senior
Campaign officials stating that he had "spent the past week in Europe an d ha[d] been in discussions
with som e individuals with close ties to the Kremlin" who recognized that Tnnnp could have a
"gam e-changing effect .. . in bringing the end of the new Cold War." 542 The email stated that
" [t]hrough [his] discussions with these high level contacts," Page believed that "a direct meeting
in Moscow between Mr[.] Tnnnp an d Putin could be aITan ed." 543 Pa e closed the email b
criticizin U.S. sanctions on Russia. 544
                                                                                                             (b)(3)-1


        On March 21, 2016, can didate Tnnnp fo1mally an d publicly identified Page as a member
of his foreign policy team to advise on Russia an d the energy sector. 546 Over the next several
months, Page continued providing policy-related work product to Campaign officials. For
example, in April 2016, Page provided feedback on an outline for a foreign policy speech that the
can didate gave at the Mayflower Hotel, 547 see Volume I, Section IV.A.4, infra. In May 2016, Page
prepar ed an outline of an energy policy speech for the Campaign an d then traveled to Bismarck,
North Dakota, to watch the can didate deliver the speech .548 Chief policy advisor Sam Clovis
expressed appreciation for Page's work and praised his work to other Campaign officials. 549

                   c. Carter Page's July 2016 Trip To Moscow

       Page 's affiliation with the Tnnnp Campaign took on a higher profile and drew the attention
of Russian officials after the can didate nam ed him a foreign policy advisor. As a result, in late
April 2016, Page was invited to give a speech at the July 2016 commencement ceremony at the



        541
           See, e.g. , 1/30/ 16 Email, Page to Glassner et al. ; 3/ 17/ 16 Email, Page to Clovis (attaching a
"President's Daily Brief' prepared by Page that discussed the "severe de radation of U.S.-Russia relations
following Washington 's meddling" in Ukraine);                                                                (b)(3)-1
        542
              1/30/ 16 Email, Page to Glassner et al.
        543
              1/30/ 16 Email, Page to Glassner et al.
        544
              1/30/ 16 Email, Page to Glassner et al.
        545   (b) (3)                                    (b)(3)-1
        546
          A Transcript of Donald
Washington Post (Mar. 21, 2016);                                            (b)(3)-1
        547 (b)   (3)                                   (b)(3)-1
        548 (b)   (3)                                   (b)(3)-1
        549
            See, e.g., 3/28/ 16 Email, Clovis to Lewandowski et al. (forwarding notes prepared by Page and
stating, "I wanted to let you know the type of work some of our advisors are capable of.").

                                                        98
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 107 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



New Economic School (NES) in Moscow.550 The NES commencement ceremony generally
featured high-profile speakers; for example, President Barack Obama delivered a commencement
address at the school in 2009.551 NES officials told the Office that the interest in inviting Page to
speak at NES was based entirely on his status as a Trump Campaign advisor who served as the
candidate’s Russia expert.552 Andrej Krickovic, an associate of Page’s and assistant professor at
the Higher School of Economics in Russia, recommended that NES rector Shlomo Weber invite
Page to give the commencement address based on his connection to the Trump Campaign.553
Denis Klimentov, an employee of NES, said that when Russians learned of Page’s involvement in
the Trump Campaign in March 2016, the excitement was palpable.554 Weber recalled that in
summer 2016 there was substantial interest in the Trump Campaign in Moscow, and he felt that
bringing a member of the Campaign to the school would be beneficial.555

        Page was eager to accept the invitation to speak at NES, and he sought approval from
Trump Campaign officials to make the trip to Russia.556 On May 16, 2016, while that request was
still under consideration, Page emailed Clovis, J.D. Gordon, and Walid Phares and suggested that
candidate Trump take his place speaking at the commencement ceremony in Moscow.557 On June
19, 2016, Page followed up again to request approval to speak at the NES event and to reiterate
that NES “would love to have Mr. Trump speak at this annual celebration” in Page’s place.558
Campaign manager Corey Lewandowski responded the same day, saying, “If you want to do this,
it would be out side [sic] of your role with the DJT for President campaign. I am certain Mr.
Trump will not be able to attend.”559

       In early July 2016, Page traveled to Russia for the NES events. On July 5, 2016, Denis
Klimentov, copying his brother, Dmitri Klimentov,560 emailed Maria Zakharova, the Director of
the Russian Ministry of Foreign Affairs’ Information and Press Department, about Page’s visit and
his connection to the Trump Campaign.561 Denis Klimentov said in the email that he wanted to
draw the Russian government’s attention to Page’s visit in Moscow.562 His message to Zakharova

          550
                Page 3/16/17 302, at 2-3; Page 3/10/17 302, at 3.
          551
                S. Weber 7/28/17 302, at 3.
          552
                Y. Weber 6/1/17 302, at 4-5; S. Weber 7/28/17 302, at 3.
          553
                See Y. Weber 6/1/17 302, at 4; S. Weber 7/28/17 302, at 3.
          554
                De. Klimentov 6/9/17 302, at 2.
          555
                S. Weber 7/28/17 302, at 3.
          556
                See 5/16/16 Email, Page to Phares et al. (referring to submission of a “campaign advisor request
form”).
          557
                (b) (3)                                 5/16/16 Email, Page to Phares et al.                   (b)(3)-1
          558
                6/19/16 Email, Page to Gordon et al.
          559
                6/19/16 Email, Lewandowski to Page et al.
          560
                Dmitri Klimentov is a New York-based public relations consultant.
          561
                7/5/16 Email, Klimentov to Zakharova (translated).
          562
                7/5/16 Email, Klimentov to Zakharova (translated).

                                                        99
    Case  1:19-cv-00810-RBW U.S.    Depar tment
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 108 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



continued: "Page is Tmmp's adviser on foreign policy. He is a known businessman; he used to
work in Russia.. . . If you have any questions, I will be happy to help contact him." 563 Dmitri
Klimentov then contacted Russian Press Secretaiy Dmitiy Peskov about Page 's visit to see if
Peskov wanted to inti·oduce Page to any Russian government officials. 564 The following day,
Peskov responded to what appears to have been the same Denis Klimentov-Zakharova email
thread. Peskov wrote, "I have read about [Page]. Specialists say that he is far from being the main
one. So I better not initiate a meeting in the Kremlin."565

        On July 7, 2016, Page delivered the first of his two speeches in Moscow at NES. 566 In the
speech, Page criticized the U.S. government's foreign policy toward Russia, stating that
"Washington an d other Western capitals have impeded potential progress through their often
hypocritical focus on ideas such as democratization, inequality, c01n1ption and regime change." 567
On July 8, 2016, Page delivered a speech during the NES commencement. 568 After Page delivered
his commencement address, Russian Deputy Prime Minister and NES board member Arkady
Dvorkovich spoke at the ceremony an d stated that the sanctions the United States had imposed on
Russia had hmi the NES .569 Page and Dvorkovich shook hands at th e commencement ceremony,
and Weber recalled that Dvorkovich made statements to Pa e about workin to ether in the
future.570                                                                                              (b)(3)-1


      Page said that, during his time in Moscow, he met with friends and associates he knew
from when he lived in Russia, including Andrey Baran ov, a fon ner Gazprom employee who had
become the head of investor relations at Rosneft, a Russian energy company. 572 Page stated that
he and Baranov talked about "immaterial non-public" infon nation.573 Page believed he and
Baranov discussed Rosneft president Igor Sechin, and he thought Baranov might have mentioned



       563
             7/5/ 16 Email, Klimentov to Zakharova (translated).
       564
             Dm. Klimentov 11/27/ 18 302, at 1-2.
       565
             7/6/ 16 Email, Peskov to Klimentov (translated).
       566
             Page 3/ 10/ 17 302, at 3.
       567
              See Ca1ter W. Page, The Lecture of Trump's Advisor Carter Page in Moscow, YouTube
Channel Katehon Think Tank, Posted July 7, 2016, available at https://www.youtube.com/watch?
time_continue=28&v=l CYF29saA9w. Page also provided the FBI with a copy of his speech and slides
from the speech. See Cait er Page, "The Evolution of the World Economy: Trends and Potential," Speech
at N ational Economic Speech (July 7, 2016).
       568
             Page 3/ 10/ 17 302, at 3.
       569
             Page 3/ 16/ 17 302, at 3.
       570
             s. Weber 7/28/ 17 302, at 4.
       571   (b) (3)                                                                              (b)(3)-1
       5
        n Page 3/ 10/ 17 302, at 3; Page 3/30/ 17 302, at 3; Page 3/31/ 17 302, at 2.
       573
             Page 3/30/ 17 302, at 3.

                                                     100
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 109 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the possibility of a sale of a stake in Rosneft in passing.574 Page recalled mentioning his
involvement in the T111mp Campaign with Baranov, although he did not remember details of the
conversation.575 Page also met with individuals from Tatneft, a Russian energy company, to
discuss possible business deals, including having Page work as a consultant. 576

        On July 8, 2016, while he was in Moscow, Page emailed several Campaign officials and
stated he would send "a readout soon regarding some incredible insights and outreach I've received
from a few Russian legislators and senior members of the Presidential Administrntion here." 577
On July 9, 2016, Page emailed Clovis, writing in pe1tinent pait:

          Russian Deputy Prime minister and NES boai·d member Arkady Dvorkovich also spoke
          before the event. In a private conversation, Dvorkovich expressed strong suppo1t for Mr.
          T111mp and a desire to work together towai·d devising better solutions in response to the
          vast range of cunent international problems. Based on feedback from a diverse atTay of
          other sources close to the Presidential Administration, it was readily apparent that this
          sentiment is widely held at all levels of government. 578

          • •    •   •     •                             1•   , 1    (b} (3)


                                                                                                             (b)(3)-1
(b} (3)

                                                                                      lliil(b) (3)

                               lilllD)   lJ)



             The Office was unable to obtain additional evidence or testimony about who Page
may ave met or communicated with in Moscow; thus, Page's activities in Russia-as described
in his emails with the Campaign-were not fully explained.



                                                                                                             (b)(3)-1

          575   (b} (3)                               Page 3/30/17 302, at 3.          (b)(3)-1
          576
                Page 3/10/17 302, at 3; Page 3/30/17 302, at 7; Page 3/31/17 302, at 2.
          5n (b} (3)                                    7/8/16 Email, Page to Dahl & Gordon. (b)(3)-1
          578 (b}    (3)                                   7/9/16 Email, Page to Clovis.          (b)(3)-1
          579 (b}    (3)                                                              (b)(3)-1
          580 (b}    (3)                                   (b)(3)-1
          581 (b}    (3)                                                   (b)(3)-1
                                                                    (b)(3)-1
          582   (b} (3)

                                                        101
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 110 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                   d. Later Campaign Work and Removal from the Campaign

       In July 2016, after returning from Russia, Page traveled to the Republican National
Convention in Cleveland. 583 While there, Page met Russian Ambassador to the United States
Sergey Kislyak; that interaction is described in Volume I, Section IV.A.6.a, infra.584 Page later
emailed Campaign officials with feedback he said he received from ambassadors he had met at the
Convention, and he wrote that Ambassador Kisl ak was ve1 woITied about candidate Clinton 's
world views.585
                                                                                                                     (b)(3)-1



        Following th e Convention, Page's trip to Moscow and his advocacy for pro-Russia foreign
policy drew the media's attention and began to generate substantial press coverage. The Campaign
responded by distancing itself from Page, describing him as an "infon nal foreign policy advisor"
who did "not speak for Mr. Trnmp or the campaign." 587 On September 23 , 2016, Yahoo! News
repo1ied that U.S. intelligence officials were investigating whether Page had opened private
communications with senior Russian officials to discuss U.S . san ctions policy under a possible
Trnmp Administration.588 A Campaign spokesman told Yahoo! News that Page had "no role" in
the Campaign an d that the Campaign was "not aware of any of his activities, past or present." 589
On September 24, 2016, Page was fo1m ally removed from the Campaign. 590

        Alth ough Page had been removed from the Campaign , after the election he sought a
position in the Tnunp Administration.591 On November 14, 2016, he subinitted an application to
the Transition Team that inflated his credentials and experiences, stating that in his capacity as a
Tnunp Campaign foreign policy advisor he had met with "top world leaders" an d "effectively

        583
              Page 3/ 10/ 17 302, at 4; Page 3/16/ 17 302, at 3.
        584
              Page 3/ 10/ 17 302, at 4; Page 3/16/ 17 302, at 3.
                                                                   7/23/ 16 Email, Page to Clovis; 7/25/ 16 Email,   (b)(3)-1

        586   (b) (3)                                          (b)(3)-1
        587
          See, e.g., Steven Mufson & Tom Hamburger, Trump Advisor's Public Comments, Ties to
Moscow Stir Unease in Both Parties, Washington Post (Aug. 5, 2016).
        588
          Michael Isikoff, US. Intel Officials Probe Ties Between Trump Adviser and Kremlin, Yahoo!
News (Sept. 23, 2016).
        589
           Michael Isikoff, US. Intel Officials Probe Ties Between Trump Adviser and Kremlin, Yahoo!
News (Sept. 23 , 2016); see also 9/25/ 16 Email, Hicks to Conway & Bannon (instrncting that inquiries about
Page should be answered with "[h]e was announced as an infonnal adviser in March. Since then he has
had no role or official contact with the campaign. We have no knowledge of activities past or present and
he now officially has been removed from all lists etc.").
        590
            Page 3/ 16/ 17 302, at 2 ; see, e.g., 9/23/ 16 Email, J. Miller to Bannon & S. Miller (discussing
plans to remove Page from the campaign).
                                                                   "Transition Online Fo1m ," 11/ 14/ 16 -           (b)(3)-1

                                                        102
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 111 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



responded to diplomatic outreach efforts from senior government officials in Asia, Europe, the
Middle East, Africa, [and] the Americas." 592 Page received no response from the Transition Team.
When Page took a personal trip to Moscow in December 2016, he met again with at least one
Russian government official. That interaction and a discussion of the December ti·ip are set fo1th
in Volume I, Section IV.B .6, infra.

                   4. Dimiti·i Simes and the Center for the National Interest

        Members of the Trnmp Campaign interacted on several occasions with the Center for the
National Interest (CNI), principally through its President and Chief Executive Officer, Dimitri
Simes. CNI is a think tank with expe1tise in and connections to the Russian government. Simes
was born in the fo1mer Soviet Union and illlllligrated to the United States in the 1970s. In April
2016, candidate Trnmp delivered his first speech on foreign policy and national security at an event
hosted by the National Interest, a publication affiliated with CNI. Then-Senator Jeff Sessions and
Russian Ambassador Kislyak both attended the event and, as a result, it gained some attention in
relation to Sessions ' s confiimation hearings to become Attorney General. Sessions had various
oth er contacts with CNI during the campaign period on foreign-policy matters, including Russia.
Jared Kushner also interacted with Simes about Russian issues during the campaign. The
investigation did not identify evidence that the Campaign passed or received any messages to or
from the Russian government through CNI or Simes.

                   a. CNI and Dimitri Simes Connect with the Trump Campaign

        CNI is a Washington-based non-profit organization that grew out of a center founded by
fo1mer President Richard Nixon. 593 CNI describes itself "as a voice for strategic realism in U.S.
foreign policy," and publishes a bi-monthly foreign policy magazine, the National Interest.594 CNI
is overseen by a board of directors and an adviso1y council that is largely honoraiy and whose
members at the relevant time included Sessions, who served as an advisor to candidate Tnnnp on
national security and foreign policy issues.595

        Dirniti·i Simes is president and CEO of CNI and the publisher and CEO of the National
Interest.596 Simes was born in the fonner Soviet Union, emigrated to the United States in the eai·ly
1970s, and joined CNl's predecessor after working at the Cain egie Endowment for International



                                                                Printout, "Transition Online Fo1m," 11/ 14/ 16
                                                                                                                 (b)(3)-1

        593
              Simes 3/8/ 18 302, at 1-2.
        594
              About the Center, CNI, available at https://cftni.org/about/.
        595
               Advisory Counsel, CNI, available at https://web.archive.org/web/20161030025331/
http://cftni.org/about/adviso1y-council/; Simes 3/8/ 18 302, at 3-4; Saunders 2/ 15/18 302, at 4; Sessions
1/ 17/ 18 302, at 16.
        596
              Simes 3/8/ 18 302, at 2.

                                                       103
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 112 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Peace.597 Simes personally has many contacts with current and former Russian government
officials,598 as does CNI collectively. As CNI stated when seeking a grant from the Carnegie
Corporation in 2015, CNI has “unparalleled access to Russian officials and politicians among
Washington think tanks,”599 in part because CNI has arranged for U.S. delegations to visit Russia
and for Russian delegations to visit the United States as part of so-called “Track II” diplomatic
efforts.600

        On March 14, 2016, CNI board member Richard Plepler organized a luncheon for CNI and
its honorary chairman, Henry Kissinger, at the Time Warner Building in New York.601 The idea
behind the event was to generate interest in CNI’s work and recruit new board members for CNI.602
Along with Simes, attendees at the event included Jared Kushner, son-in-law of candidate
Trump.603 Kushner told the Office that the event came at a time when the Trump Campaign was
having trouble securing support from experienced foreign policy professionals and that, as a result,
he decided to seek Simes’s assistance during the March 14 event.604

        Simes and Kushner spoke again on a March 24, 2016 telephone call,605 three days after
Trump had publicly named the team of foreign policy advisors that had been put together on short
notice.606 On March 31, 2016, Simes and Kushner had an in-person, one-on-one meeting in
Kushner’s New York office.607 During that meeting, Simes told Kushner that the best way to
handle foreign-policy issues for the Trump Campaign would be to organize an advisory group of
experts to meet with candidate Trump and develop a foreign policy approach that was consistent
with Trump’s voice.608 Simes believed that Kushner was receptive to that suggestion.609

       Simes also had contact with other individuals associated with the Trump Campaign
regarding the Campaign’s foreign policy positions. For example, on June 17, 2016, Simes sent
J.D. Gordon an email with a “memo to Senator Sessions that we discussed at our recent meeting”

       597
             Simes 3/8/18 302, at 1-2; Simes 3/27/18 302, at 19.
       598
             Simes 3/27/18 302, at 10-15.
       599
             C00011656 (Rethinking U.S.-Russia Relations, CNI (Apr. 18, 2015)).
       600
             Simes 3/8/18 302, at 5; Saunders 2/15/18 302, at 29-30; Zakheim 1/25/18 302, at 3.
       601
            Simes 3/8/18 302, at 6; C00006784 (3/11/16 Email, Gilbride to Saunders (3:43:12 p.m.); cf.
Zakheim 1/25/18 302, at 1 (Kissinger was CNI’s “Honorary Chairman of the Board”); Boyd 1/24/18 302,
at 2; P. Sanders 2/15/18 302, at 5.
       602
             Simes 3/8/18 302, at 5-6; Simes 3/27/18 302, at 2.
       603
             Simes 3/8/18 302, at 6; Kushner 4/11/18 302 at 2.
       604
             Kushner 4/11/18 302, at 2.
       605
             Simes 3/8/18 302, at 6-7.
       606
             (b) (3)                               see Volume I, Section IV.A.2, supra.                  (b)(3)-1
       607
             Simes 3/8/18 302, at 7-9.
       608
             Simes 3/8/18 302, at 7-8.
       609
             Simes 3/8/18 302, at 8; see also Boyd 1/24/18 302, at 2.

                                                    104
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 113 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and asked Gordon to both read it and share it with Sessions. The memorandum proposed building
a “small and carefully selected group of experts” to assist Sessions with the Campaign, operating
under the assumption “that Hillary Clinton is very vulnerable on national security and foreign
policy issues.” The memorandum outlined key issues for the Campaign, including a “new
beginning with Russia.”610

                   b. National Interest Hosts a Foreign Policy Speech at the Mayflower Hotel

        During both their March 24 phone call and their March 31 in-person meeting, Simes and
Kushner discussed the possibility of CNI hosting a foreign policy speech by candidate Trump.611
Following those conversations, Simes agreed that he and others associated with CNI would
provide behind-the-scenes input on the substance of the foreign-policy speech and that CNI
officials would coordinate the logistics of the speech with Sessions and his staff, including
Sessions’s chief of staff, Rick Dearborn.612

        In mid-April 2016, Kushner put Simes in contact with senior policy advisor Stephen Miller
and forwarded to Simes an outline of the foreign-policy speech that Miller had prepared.613 Simes
sent back to the Campaign bullet points with ideas for the speech that he had drafted with CNI
Executive Director Paul Saunders and board member Richard Burt.614 Simes received subsequent
draft outlines from Miller, and he and Saunders spoke to Miller by phone about substantive
changes to the speech.615 It is not clear, however, whether CNI officials received an actual draft
of the speech for comment; while Saunders recalled having received an actual draft, Simes did not,
and the emails that CNI produced to this Office do not contain such a draft.616

        After board members expressed concern to Simes that CNI’s hosting the speech could be
perceived as an endorsement of a particular candidate, CNI decided to have its publication, the
National Interest, serve as the host and to have the event at the National Press Club.617 Kushner
later requested that the event be moved to the Mayflower Hotel, which was another venue that
Simes had mentioned during initial discussions with the Campaign, in order to address concerns
about security and capacity.618


        610
              C00008187 (6/17/16 Email, Simes to Gordon (3:35:45 p.m.)).
        611
              Simes 3/8/18 302, at 7.
        612
              Simes 3/8/18 302, at 8-11; C00008923 (4/6/16 Email, Simes to Burt (2:22:28 p.m.)); Burt 2/9/18
302, at 7.
        613
           C00008551 (4/17/16 Email, Kushner to Simes (2:44:25 p.m.)); C00006759 (4/14/16 Email
Kushner to Simes & S. Miller (12:30 p.m.)).
        614
              Burt 2/9/18 302, at 7; Saunders 2/15/18 302, at 7-8.
        615
              Simes 3/8/18 302, at 13; Saunders 2/15/18 302, at 7-8.
        616
              Simes 3/8/18 302, at 13; Saunders 2/15/18 302, at 7-8.
        617
            Saunders 2/15/18 302, at 8; Simes 3/8/18 302, at 12; C00003834-43 (4/22/16 Email, Simes to
Boyd et al. (8:47 a.m.)).
        618
              Simes 3/8/18 302, at 12, 18; Saunders 2/15/18 302, at 11.

                                                      105
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 114 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       On April 25, 2016, Saunders booked event rooms at the Mayflower to host both the speech
and a VIP reception that was to be held beforehand.619 Saunders understood that the reception—
at which invitees would have the chance to meet candidate Trump—would be a small event.620
Saunders decided who would attend by looking at the list of CNI’s invitees to the speech itself and
then choosing a subset for the reception.621 CNI’s invitees to the reception included Sessions and
Kislyak.622 The week before the speech Simes had informed Kislyak that he would be invited to
the speech, and that he would have the opportunity to meet Trump.623

        When the pre-speech reception began on April 27, a receiving line was quickly organized
so that attendees could meet Trump.624 Sessions first stood next to Trump to introduce him to the
members of Congress who were in attendance.625 After those members had been introduced,
Simes stood next to Trump and introduced him to the CNI invitees in attendance, including
Kislyak.626 Simes perceived the introduction to be positive and friendly, but thought it clear that
Kislyak and Trump had just met for the first time.627 Kislyak also met Kushner during the pre-
speech reception. The two shook hands and chatted for a minute or two, during which Kushner
recalled Kislyak saying, “we like what your candidate is saying . . . it’s refreshing.”628

         Several public reports state that, in addition to speaking to Kushner at the pre-speech
reception, Kislyak also met or conversed with Sessions at that time.629 Sessions stated to
investigators, however, that he did not remember any such conversation.630 Nor did anyone else
affiliated with CNI or the National Interest specifically recall a conversation or meeting between
Sessions and Kislyak at the pre-speech reception.631 It appears that, if a conversation occurred at
the pre-speech reception, it was a brief one conducted in public view, similar to the exchange
between Kushner and Kislyak.

        619
              Saunders 2/15/18 302, at 11-12; C00006651-57 (Mayflower Group Sales Agreement).
        620
              Saunders 2/15/18 302, at 12-13.
        621
              Saunders 2/15/18 302, at 12.
        622
              C00002575 (Attendee List); C00008536 (4/25/16 Email, Simes to Kushner (4:53:45 p.m.)).
        623
              Simes 3/8/18 302, at 19-20.
        624
              Simes 3/8/18 302, at 21.
        625
              Simes 3/8/18 302, at 21.
        626
              Simes 3/8/18 302, at 21.
        627
              Simes 3/8/18 302, at 21.
        628
              Kushner 4/11/18 302, at 4.
        629
           See, e.g., Ken Dilanian, Did Trump, Kushner, Sessions Have an Undisclosed Meeting With
Russian?, NBC News (June 1, 2016); Julia Ioffe, Why Did Jeff Sessions Really Meet With Sergey Kislyak,
The Atlantic (June 13, 2017).
        630
              Sessions 1/17/18 302, at 22.
        631
           Simes 3/8/18 302, at 21; Saunders 2/15/18 302, at 14, 21; Boyd 1/24/18 302, at 3-4; Heilbrunn
2/1/18 302, at 6; Statement Regarding President Trump’s April 27, 2016 Foreign Policy Speech at the
Center for the National Interest, CNI (Mar. 8, 2017).

                                                   106
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 115 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        The Office found no evidence that Kislyak conversed with either Trump or Sessions after
the speech, or would have had the opportunity to do so. Simes, for example, did not recall seeing
Kislyak at the post-speech luncheon,632 and the only witness who accounted for Sessions’s
whereabouts stated that Sessions may have spoken to the press after the event but then departed
for Capitol Hill.633 Saunders recalled, based in part on a food-related request he received from a
Campaign staff member, that Trump left the hotel a few minutes after the speech to go to the
airport.634

                   c. Jeff Sessions’s Post-Speech Interactions with CNI

        In the wake of Sessions’s confirmation hearings as Attorney General, questions arose about
whether Sessions’s campaign-period interactions with CNI apart from the Mayflower speech
included any additional meetings with Ambassador Kislyak or involved Russian-related matters.
With respect to Kislyak contacts, on May 23, 2016, Sessions attended CNI’s Distinguished Service
Award dinner at the Four Seasons Hotel in Washington, D.C.635 Sessions attended a pre-dinner
reception and was seated at one of two head tables for the event.636 A seating chart prepared by
Saunders indicates that Sessions was scheduled to be seated next to Kislyak, who appears to have
responded to the invitation by indicating he would attend the event.637 Sessions, however, did not
remember seeing, speaking with, or sitting next to Kislyak at the dinner.638 Although CNI board
member Charles Boyd said he may have seen Kislyak at the dinner,639 Simes, Saunders, and Jacob
Heilbrunn—editor of the National Interest—all had no recollection of seeing Kislyak at the May
23 event.640 Kislyak also does not appear in any of the photos from the event that the Office
obtained.

         In the summer of 2016, CNI organized at least two dinners in Washington, D.C. for
Sessions to meet with experienced foreign policy professionals.641 The dinners included CNI-
affiliated individuals, such as Richard Burt and Zalmay Khalilzad, a former U.S. ambassador to
Afghanistan and Iraq and the person who had introduced Trump before the April 27, 2016 foreign-


        632
              Simes 3/8/18 302, at 22; Heilbrunn 2/1/18 302, at 7.
        633
              Luff 1/30/18 302, at 4.
        634
              Saunders 2/15/18 302, at 15.
        635
              Sessions 1/17/18 302, at 22; Saunders 2/15/18 302, at 17.
        636
           Saunders 2/15/18 302, at 17; C00004779-80 (5/23/16 Email, Cantelmo to Saunders & Hagberg
(9:30:12 a.m.); C00004362 (5/23/16 Email, Bauman to Cantelmo et al. (2:02:32 a.m.).
        637
              C00004362 (5/23/16 Email Bauman to Cantelmo et al. (2:02:32 a.m.).
        638
              Sessions 1/17/18 302, at 22.
        639
              Boyd 1/24/18 302, at 4.
        640
              Simes 3/8/18 302, at 23; Saunders 2/15/18 302, at 18; Heilbrunn 2/1/18 302, at 7.
        641
              Simes 3/8/18 302, at 31; Saunders 2/15/18 302, at 19; Burt 2/9/18 302, at 9-10; Khalilzad 1/9/18
302, at 5.

                                                      107
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 116 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



policy speech.642 Khalilzad also met with Sessions one-on-one separately from the dinners.643 At
the dinners and in the meetings, the participants addressed U.S. relations with Russia, including
how U.S. relations with NATO and European countries affected U.S. policy toward Russia.644 But
the discussions were not exclusively focused on Russia.645 Khalilzad, for example, recalled
discussing “nation-building” and violent extremism with Sessions.646 In addition, Sessions asked
Saunders (of CNI) to draft two memoranda not specific to Russia: one on Hillary Clinton’s foreign
policy shortcomings and another on Egypt.647

                   d. Jared Kushner’s Continuing Contacts with Simes

        Between the April 2016 speech at the Mayflower Hotel and the presidential election, Jared
Kushner had periodic contacts with Simes.648 Those contacts consisted of both in-person meetings
and phone conversations, which concerned how to address issues relating to Russia in the
Campaign and how to move forward with the advisory group of foreign policy experts that Simes
had proposed.649 Simes recalled that he, not Kushner, initiated all conversations about Russia, and
that Kushner never asked him to set up back-channel conversations with Russians.650 According
to Simes, after the Mayflower speech in late April, Simes raised the issue of Russian contacts with
Kushner, advised that it was bad optics for the Campaign to develop hidden Russian contacts, and
told Kushner both that the Campaign should not highlight Russia as an issue and should handle
any contacts with Russians with care.651 Kushner generally provided a similar account of his
interactions with Simes.652

       Among the Kushner-Simes meetings was one held on August 17, 2016, at Simes’s request,
in Kushner’s New York office. The meeting was to address foreign policy advice that CNI was
providing and how to respond to the Clinton Campaign’s Russia-related attacks on candidate

        642
              Burt 2/9/18 302, at 9-10; Khalilzad 1/9/18 302, at 1-2, 5.
        643
              Khalilzad 1/9/18 302, at 5-6.
        644
              Simes 3/8/18 302, at 31; Burt 2/9/18 302, at 9-10; Khalilzad 1/9/18 302, at 5.
        645
              Saunders 2/15/18 302, at 20.
        646
              Khalilzad 1/9/18 302, at 6.
        647
              Saunders 2/15/18 302, at 19-20.
        648
              Simes 3/8/18 302, at 27.
        649
              Simes 3/8/18 302, at 27.
        650
              Simes 3/8/18 302, at 27.
        651
            Simes 3/8/18 302, at 27. During this period of time, the Campaign received a request for a high-
level Campaign official to meet with an officer at a Russian state-owned bank “to discuss an offer [that
officer] claims to be carrying from President Putin to meet with” candidate Trump. NOSC00005653
(5/17/16 Email, Dearborn to Kushner (8:12 a.m.)). Copying Manafort and Gates, Kushner responded, “Pass
on this. A lot of people come claiming to carry messages. Very few are able to verify. For now I think we
decline such meetings. Most likely these people go back home and claim they have special access to gain
importance for themselves. Be careful.” NOSC00005653 (5/17/16 Email, Kushner to Dearborn).
        652
              Kushner 4/11/18 302, at 11-13.

                                                      108
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 117 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Trnmp. 653 In advance of the meeting, Simes sent Kushner a "Russia Policy Memo" laying out
"what Mr. Trnmp may want to say about Russia. " 654 In a cover email ti·ansrnitting that memo and
a phone call to set up the meeting, Simes mentioned "a well-documented sto1y of highly
questionable connections between Bill Clinton" and the Russian government, "parts of [which]"
(according to Simes) had even been "discussed with the CIA and the FBI in the late 1990s and
shared with the [Independent Counsel] at the end of the Clinton presidency." 655 Kushner
fo1warded the email to senior Tnnnp Campaign officials Stephen Miller, Paul Manafo1t, and Rick
Gates, with the note "suggestion only. " 656 Manafort subsequently forwarded the email to his
assistant and scheduled a meeting with Simes. 657 (Manafort was on the verge of leaving the
Campaign by the time of the scheduled meeting with Simes, and Simes ended up meeting only
with Kushner).

        During the August 17 meeting, Simes provided Kushner the Clinton-related info1mation
that he had rornised. 658 Simes told Kushner that                                            (b)(6)/
                                                                                                           (b)(7)(C)-4
                               Simes claimed that he had received this information from fo1mer
CIA an Reagan          te House official Fritz Eimaith, who claimed to have learned it from U.S.
intelligence sources, not from Russians. 660

       Simes perceived that Kushner did not find the information to be of interest or use to the
Campaign because it was, in Simes's words, "old news." 661 When interviewed by the Office,
Kushner stated that he believed that there was little chance of something new being revealed about
the Clintons given their long cai·eer as public figures , and that he never received from Simes
info1mation that could be "operationalized" for the Trnmp Campaign.662 Despite Kushner's

        653
           Simes 3/8/18 302, at 29-30; Simes 3/27/18 302, at 6; Kushner 4/11/18 302, at 12; C00007269
(8/10/ 16 Meeting Invitation, Vargas to Simes et al.); DJTFP00023484 (8/11/16 Email, Hagan to Manafo1t
(5:57:15 p.m.)).
        654
            C00007981-84 (8/9/16 Email, Simes to Kushner (6:09:21 p.m.)). The memorandum
recommended "downplaying Russia as a U.S. foreign policy p1iority at this time" and suggested that "some
tend to exaggerate Putin' s flaws." The memorandum also recommended approaching general Russian­
related questions in the framework of "how to work with Russia to advance impo1tant U.S. national
interests" and that a Tmmp Administration "not go abroad in search of monsters to destroy." The
memorandum did not discuss sanctions but did address how to handle Ukraine-related questions, including
questions about Russia's invasion and annexation of Crimea.
       655
              C00007981 (8/9/16 Email, Simes to Kushner (6:09:21 p.m.)).
       656
              DJTFP00023459 (8/10/16 Email, Kushner to S. Miller et al. (11 :30:13 a.m.)).
        657
              DJTFP00023484 (8/11/16 Email, Hagan to Manafo1t (5:57:15 p.m.)).
        658
              Simes 3/8/18 302, at 29-30; Simes 3/27/18 302, at 6; Kushner 4/11/18 302, at 12.
       659
              Simes 3/8/18 302, at 30; Simes 3/27/ 18 302, at 6.
       660
              Simes 3/8/18 302, at 30.
        661
              Simes 3/8/18 302, at 30; Simes 3/27/ 18 302, at 6.
        662
              Kushner 4/11/18 302, at 12.

                                                      109
        Case  1:19-cv-00810-RBW U.S.    Department
                                    Document   122-1of Justice
        ______________________________________________________
                                                        Filed 06/19/20 Page 118 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



reaction, Simes believed that he provided the same information at a small group meeting of foreign
policy experts that CNI organized for Sessions.663

                     5. June 9, 2016 Meeting at Trump Tower

        On June 9, 2016, senior representatives of the Trump Campaign met in Trump Tower with
a Russian attorney expecting to receive derogatory information about Hillary Clinton from the
Russian government. The meeting was proposed to Donald Trump Jr. in an email from Robert
Goldstone, at the request of his then-client Emin Agalarov, the son of Russian real-estate developer
Aras Agalarov. Goldstone relayed to Trump Jr. that the “Crown prosecutor of Russia . . . offered
to provide the Trump Campaign with some official documents and information that would
incriminate Hillary and her dealings with Russia” as “part of Russia and its government’s support
for Mr. Trump.” Trump Jr. immediately responded that “if it’s what you say I love it,” and arranged
the meeting through a series of emails and telephone calls.

        Trump Jr. invited campaign chairman Paul Manafort and senior advisor Jared Kushner to
attend the meeting, and both attended. Members of the Campaign discussed the meeting before it
occurred, and Michael Cohen recalled that Trump Jr. may have told candidate Trump about an
upcoming meeting to receive adverse information about Clinton, without linking the meeting to
Russia. According to written answers submitted by President Trump, he has no recollection of
learning of the meeting at the time, and the Office found no documentary evidence showing that he
was made aware of the meeting—or its Russian connection—before it occurred.

        The Russian attorney who spoke at the meeting, Natalia Veselnitskaya, had previously
worked for the Russian government and maintained a relationship with that government throughout
this period of time. She claimed that funds derived from illegal activities in Russia were provided
to Hillary Clinton and other Democrats. Trump Jr. requested evidence to support those claims, but
Veselnitskaya did not provide such information. She and her associates then turned to a critique of
the origins of the Magnitsky Act, a 2012 statute that imposed financial and travel sanctions on
Russian officials and that resulted in a retaliatory ban on adoptions of Russian children. Trump Jr.
suggested that the issue could be revisited when and if candidate Trump was elected. After the
election, Veselnitskaya made additional efforts to follow up on the meeting, but the Trump
Transition Team did not engage.

                     a. Setting Up the June 9 Meeting

                          i. Outreach to Donald Trump Jr.

       Aras Agalarov is a Russian real-estate developer with ties to Putin and other members of
the Russian government, including Russia’s Prosecutor General, Yuri Chaika.664 Aras Agalarov
is the president of the Crocus Group, a Russian enterprise that holds substantial Russian
government construction contracts and that—as discussed above, Volume I, Section IV.A.1, supra

          663
                Simes 3/8/18 302, at 30.
          664
                (b) (3)                                                        Goldstone 2/8/18 302,   (b)(3)-1
at 4.

                                                    110
        Case  1:19-cv-00810-RBW U.S.    Depar tment
                                    Document   122-1of Justice
        ______________________________________________________
                                                        Filed 06/19/20 Page 119 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



- worked with Tmmp in connection with the 2013 Miss Universe pageant in Moscow and a
potential Trnmp Moscow real-estate project. 665 The relationship continued over time, as the paiiies
pursued the Trnmp Moscow project in 2013-2014 an d exchanged gifts an d letters in 2016. 666 For
example, in April 2016, Trnmp responded to a letter from Aras Agalarov with a handwritten
note.667 Aras Agalarov expressed interest in Trnmp 's campaign, passed on "congratulations" for
winning in th e prima1y an d- according to one email drafted by Goldstone-an "offer" of his
"suppo1i an d that of many of his important Russian friends an d colleagues[,] especially with
reference to U.S./Russian relations."668

       On June 3, 2016, Emin Agalarov called Goldstone, Emin's then-publicist. 669 Goldstone is
a music and events promoter who represented Emin Agalai·ov from approximately late 2012 until
late 2016.670 While representing Emin Agalai·ov, Goldstone facilitated th e ongoing contact
between the Tnunps an d the Agalarovs-includin an invitation that Tnun sent to Putin to attend
the 2013 Miss Universe Pa eant in Moscow. 671
                                                                                                                 (b)(3)-1




                                                                                                     Kaveladze
                                                                                                                 (b)(3)-1

                                                                  Goldstone 2/8/ 18 302, at 10;      !XWM        (b)(3)-1
                                       Kave a e 11 16 17 302, at 5-6; 4/25/ 16 Email, Graff to Gol \ one.
          667
                RG000033-34 (4/25/ 16 Email, Graff to Goldstone (attachment)).

                                                                                                                 (b)(3)-1

          669
                Call Records of Robe1t Goldstone (b) (3)                                                          (b)(3)-1
                         Goldstone 2/8/ 18 302, at 6.
          670
                Goldstone 2/8/ 18 302, at 1-2; (b) (3)                               Beniaminov 1/6/ 18 302,     (b)(3)-1
at 3.
           Goldstone 2/8/18 302, at 1-5; ~~
          671
                                                                                  DJTJR00008 (b)(3)-1
(2/29/ 19 Email, Goldstone to Tmmp Jr.); Bemammov 1 6 18 302, at 3; S ugait 9 25 17 302, at 2;
TRUMPORG_ l8_001325 (6/21/ 13 Email, Goldstone to Graff); TRUMPORG_ l8_001013 (6/24/ 13 Email,
Goldstone to      Graff); TRUMPORG 18 001014           (6/24/13 Email,  Graff to      Shugart);
TRUMPORG_ l8_ 001018 (6/26/ 13 Email, Graff to Goldstone); TRUMPORG_ l8_001022 (6/27/ 13 Email,
Graff to L. Kelly); TRUMPORG_ l 8_001333 (9/ 12/13 Email, Goldstone to Graff, Shuga1t);
MUO00004289 (7/27/ 13 Email, Goldstone to Graff, Shugart).
                (b) (3)                                         see Goldstone 2/8/ 18 302, at 6-7.    (b)(3)-1
          673   (b) (3)                                                 (b)(3)-1
                                                                   (b)(3)-1
          674   (b) (3)

                                                         111
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 120 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b) (3)                                                                                   675                  (b)(3)-1

        The (b) (3)                                 mentioned by Emin Agalarov was Natalia (b)(3)-1
               676
Veselnitskaya. From approximately 1998 until 2001, Veselnitskaya worked as a prosecutor for
the Central Administrative District of the Russian Prosecutor’s Office,677 and she continued to
perform government-related work and maintain ties to the Russian government following her
departure.678 She lobbied and testified about the Magnitsky Act, which imposed financial
sanctions and travel restrictions on Russian officials and which was named for a Russian tax
specialist who exposed a fraud and later died in a Russian prison.679 Putin called the statute “a
purely political, unfriendly act,” and Russia responded by barring a list of current and former U.S.
officials from entering Russia and by halting the adoption of Russian children by U.S. citizens.680
Veselnitskaya performed legal work for Denis Katsyv,681 the son of Russian businessman Peter
Katsyv, and for his company Prevezon Holdings Ltd., which was a defendant in a civil-forfeiture
action alleging the laundering of proceeds from the fraud exposed by Magnitsky.682 She also
          675
                (b) (3)                                                                                        (b)(3)-1
          676
           In December 2018, a grand jury in the Southern District of New York returned an indictment
charging Veselnitskaya with obstructing the Prevezon litigation discussed in the text above. See Indictment,
United States v. Natalia Vladimirovna Veselnitskaya, No. 18-cr-904 (S.D.N.Y.). The indictment alleges,
among other things, that Veselnitskaya lied to the district court about her relationship to the Russian
Prosecutor General’s Office and her involvement in responding to a U.S. document request sent to the
Russian government.
          677
                Veselnitskaya 11/20/17 Statement to the Senate Committee on the Judiciary, at 2; (b) (3)       (b)(3)-1

          678
           Testimony of Natalia Veselnitskaya Before the Senate Committee on Judiciary (Nov. 20, 2017)
at 33; Keir Simmons & Rachel Elbaum, Russian Lawyer Veselnitskaya Says She Didn’t Give Trump Jr.
Info on Clinton, NBC News (July 11, 2017); Maria Tsvetkova & Jack Stubbs, Moscow Lawyer Who Met
Trump Jr. Had Russian Spy Agency As Client, Reuters (July 21, 2017); Andrew E. Kramer & Sharon
LaFraniere, Lawyer Who Was Said to Have Dirt on Clinton Had Closer Ties to Kremlin than She Let On,
New York Times (Apr. 27, 2018).
          679
           See Pub. L. No. 112-208 §§ 402, 404(a)(1), 126 Stat. 1502, 1502-1506. Sergei Magnitsky was
a Russian tax specialist who worked for William Browder, a former investment fund manager in Russia.
Browder hired Magnitsky to investigate tax fraud by Russian officials, and Magnitsky was charged with
helping Browder embezzle money. After Magnitsky died in a Russian prison, Browder lobbied Congress
to pass the Magnitsky Act. See, e.g., Andrew E. Kramer, Turning Tables in Magnitsky Case, Russia
Accuses Nemesis of Murder, New York Times (Oct. 22, 2017); Testimony of Natalia Veselnitskaya Before
the Senate Committee on Judiciary (Nov. 20, 2017), Exhibits at 1-4; Rosie Gray, Bill Browder’s Testimony
to the Senate Judiciary Committee, The Atlantic (July 25, 2017).
          680
         Ellen Barry, Russia Bars 18 Americans After Sanctions by US, New York Times (Apr. 13, 2013);
Tom Porter, Supporters of the Magnitsky Act Claim They’ve Been Targets of Russian Assassination and
Kidnapping Bids, Newsweek (July 16, 2017).
          681
                Testimony of Natalia Veselnitskaya Before the Senate Committee on Judiciary (Nov. 20, 2017),
at 21.
          682
          See Veselnitskaya Decl., United States v. Prevezon Holdings, Ltd., No. 13-cv-6326 (S.D.N.Y.);
see Prevezon Holdings, Second Amended Complaint; Prevezon Holdings, Mem. and Order; Prevezon
Holdings, Deposition of Oleg Lurie.

                                                      112
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 121 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



appears to have been involved in an April 2016 approach to a U.S. congressional delegation in
Moscow offering “confidential information” from “the Prosecutor General of Russia” about
“interactions between certain political forces in our two countries.”683

        Shortly after his June 3 call with Emin Agalarov, Goldstone emailed Trump Jr.684 The
email stated:




Within minutes of this email, Trump Jr. responded, emailing back: “Thanks Rob I appreciate that.
I am on the road at the moment but perhaps I just speak to Emin first. Seems we have some time
and if it’s what you say I love it especially later in the summer. Could we do a call first thing next
week when I am back?”685 Goldstone conveyed Trump Jr.’s interest to Emin Agalarov, emailing
that Trump Jr. “wants to speak personally on the issue.”686

       On June 6, 2016, Emin Agalarov asked Goldstone if there was “[a]ny news,” and Goldstone
explained that Trump Jr. was likely still traveling for the “final elections . . . where [T]rump will
be ‘crowned’ the official nominee.”687 On the same day, Goldstone again emailed Trump Jr. and
asked when Trump Jr. was “free to talk with Emin about this Hillary info.”688 Trump Jr. asked if




       683
           See Gribbin 8/31/17 302, at 1-2 & 1A (undated one-page document given to congressional
delegation). The Russian Prosecutor General is an official with broad national responsibilities in the
Russian legal system. See Federal Law on the Prosecutor’s Office of the Russian Federation (1992,
amended 2004).
       684
          RG000061 (6/3/16 Email, Goldstone to Trump Jr.); DJTJR00446 (6/3/16 Email, Goldstone to
Donald Trump Jr.); @DonaldJTrumpJr 07/11/17 (11:00) Tweet.
       685
         DJTJR00446 (6/3/16 Email, Trump Jr. to Goldstone); @DonaldJTrumpJr 07/11/17 (11:00)
Tweet; RG000061 (6/3/16 Email, Trump Jr. to Goldstone).
       686
             (b) (3)                              RG000062 (6/3/16 Email, Goldstone & Trump Jr.).    (b)(3)-1
       687
          RG000063 (6/6/16 Email, A. Agalarov to Goldstone); RG000064 (6/6/16 Email, Goldstone to
A. Agalarov).
       688
              RG000065 (6/6/16 Email, Goldstone to Trump Jr.); DJTJR00446 (6/6/16 Email, Goldstone to
Trump Jr.).

                                                  113
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 122 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



they could "speak now," and Goldstone ananged a call between Trnmp Jr. and Emin Agalarov. 689
On June 6 and June 7, Trnmp Jr. and Emin Agalarov had multiple brief calls. 690

        Also on June 6, 2016, Aras Agalarov called Ike Kaveladze and asked him to attend a
meeting in New York with the Trnmp Organization. 691 Kaveladze is a Georgia-born, naturalized
U.S. citizen who worked in the United States for the Crocus Group and repo1ied to Aras
Agalarov.692 Kaveladze told the Office that, in a second phone call on June 6, 2016, Aras Agalarov
asked Kaveladze if he knew anything about the Magnitsky Act, and Aras sent him a sho1i synopsis
for the meeting and Veselnitskaya's business card. According to Kaveladze, Aras Agalarov said
the pmpose of the meeting was to discuss the Magnitsky Act, and he asked Kaveladze to
translate.693

                       ii. Awareness ofthe Meeting Within the Campaign

       On June 7, Goldstone emailed Trnmp Jr. and said that "Emin asked that I schedule a
meeting with you and [t]he Russian government attorney who is flying over from Moscow." 694
Tnnnp Jr. replied that Manafo1i (identified as the "campaign boss"), Jared Kushner, and Tnnnp
Jr. would likely attend. 695 G o ~ d to learn that Tnnnp Jr., Manafo1i, and Kushner
would attend. 696 Kaveladze -                       "puzzled" by the list of attendees and that he (b)(3)-1
checked with one of Emin Agalarov's assistants, Roman Beniaminov, who said that the pmpose
of the meeting was for Veselnitskaya to convey "negative info1mation on Hillaiy Clinton." 697
Beniaininov, however, stated that he did not recall having known or said that. 698

        Early on June 8, 2016 Kushner emailed his assistant, asking her to discuss a 3:00 p.m.



        689
        DJTJR00445 6/6/ 16 Email, Goldstone and Tnnnp Jr.); RG000065-67 (6/6/ 16 Email, Goldstone
                                                                                                          (b)(3)-1
and Tmmp Jr.);
                                                             (b} (3)                      Call Records    (b)(3)-1
        691
              Kaveladze 11/16/ 17 302, at 6; (b} (3)                                                      (b)(3)-1
        692
            Kaveladze 11/16/ 17 302, at 1-2;                                         Beniaminov 1/6/ 18
302, at 2-3;                                                                                              (b)(3)-1
        693
              Kaveladze 11/ 16/ 17 302, at 6.
        694
         DJTJR00467 (6/7/16 Email, Goldstone to Tmm
Tweet; RG000068 (6/7/16 Email, Goldstone to Tmmp         Jr.);w:11;                                       (b)(3)-1
        695
          DJTJR00469 (6/7/16 Email, Tmmp Jr. to Goldstone); @DonaldJTmmpJr 07/ 11/ 17 (11:00)
Tweet; RG000071 6/7/16 Email, Tmm Jr. to Goldstone); OSC-KAV_ 00048 (6/7/16 Email, Goldstone to
Kaveladze);                                                                                               (b)(3)-1
        696
              Goldstone 2/8/ 18 302, at 7; (b} (3)                                                        (b)(3)-1
        697
                                                               see Kaveladze 11/ 16/ 17 302 at 7; OSC-    (b)(3)-1

        698
              Beniaminov 1/6/ 18 302, at 3.

                                                       114
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 123 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



meeting the following day with Trump Jr.699 Later that day, Trump Jr. forwarded the entirety of
his email correspondence regarding the meeting with Goldstone to Manafort and Kushner, under
the subject line “FW: Russia - Clinton – private and confidential,” adding a note that the “[m]eeting
got moved to 4 tomorrow at my offices.”700 Kushner then sent his assistant a second email,
informing her that the “[m]eeting with don jr is 4pm now.”701 Manafort responded, “See you
then. P.”702

        Rick Gates, who was the deputy campaign chairman, stated during interviews with the
Office that in the days before June 9, 2016 Trump Jr. announced at a regular morning meeting of
senior campaign staff and Trump family members that he had a lead on negative information about
the Clinton Foundation.703 Gates believed that Trump Jr. said the information was coming from a
group in Kyrgyzstan and that he was introduced to the group by a friend.704 Gates recalled that
the meeting was attended by Trump Jr., Eric Trump, Paul Manafort, Hope Hicks, and, joining late,
Ivanka Trump and Jared Kushner. According to Gates, Manafort warned the group that the
meeting likely would not yield vital information and they should be careful.705 Hicks denied any
knowledge of the June 9 meeting before 2017,706 and Kushner did not recall if the planned June 9
meeting came up at all earlier that week.707

        Michael Cohen recalled being in Donald J. Trump’s office on June 6 or 7 when Trump Jr.
told his father that a meeting to obtain adverse information about Clinton was going forward.708
Cohen did not recall Trump Jr. stating that the meeting was connected to Russia.709 From the tenor
of the conversation, Cohen believed that Trump Jr. had previously discussed the meeting with his
father, although Cohen was not involved in any such conversation.710 In an interview with the
Senate Judiciary Committee, however, Trump Jr. stated that he did not inform his father about the

        699
              NOSC0000007-08 (6/8/18 Email, Kushner to Vargas).
        700
          NOSC00000039-42 (6/8/16 Email, Trump Jr. to Kushner & Manafort); DJTJR00485 (6/8/16
Email, Trump Jr. to Kushner & Manafort).
        701
              NOSC0000004 (6/8/16 Email, Kushner to Vargas).
        702
              6/8/16 Email, Manafort to Trump Jr.
        703
            Gates 1/30/18 302, at 7; Gates 3/1/18 302, at 3-4. Although the March 1 302 refers to “June
19,” that is likely a typographical error; external emails indicate that a meeting with those participants
occurred on June 6. See NOSC00023603 (6/6/16 Email, Gates to Trump Jr. et al.).
        704
            Gates 1/30/18 302, at 7. Aras Agalarov is originally from Azerbaijan, and public reporting
indicates that his company, the Crocus Group, has done substantial work in Kyrgyzstan. See Neil
MacFarquhar, A Russian Developer Helps Out the Kremlin on Occasion. Was He a Conduit to Trump?,
New York Times (July 16, 2017).
        705
              Gates 3/1/18 302, at 3-4.
        706
              Hicks 12/7/17 302, at 6.
        707
              Kushner 4/11/18 302, at 8.
        708
              Cohen 8/7/18 302, at 4-6.
        709
              Cohen 8/7/18 302, at 4-5.
        710
              Cohen 9/12/18 302, at 15-16.

                                                    115
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 124 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



emails or the upcoming meeting.711 Similarly, neither Manafort nor Kushner recalled anyone
informing candidate Trump of the meeting, including Trump Jr.712 President Trump has stated to
this Office, in written answers to questions, that he has “no recollection of learning at the time”
that his son, Manafort, or “Kushner was considering participating in a meeting in June 2016
concerning potentially negative information about Hillary Clinton.”713

                   b. The Events of June 9, 2016

                        i. Arrangements for the Meeting

        Veselnitskaya was in New York on June 9, 2016, for appellate proceedings in the Prevezon
civil forfeiture litigation.714 That day, Veselnitskaya called Rinat Akhmetshin, a Soviet-born U.S.
lobbyist, (b) (3)                        and when she learned that he was in New York, invited him (b)(3)-1
to lunch.715 Akhmetshin told the Office that he had worked on issues relating to the Magnitsky
Act and had worked on the Prevezon litigation.716 Kaveladze and Anatoli Samochornov, a

        711
              Interview of: Donald J. Trump, Jr., Senate Judiciary Committee, 115th Cong. 28-29, 84, 94-95
(Sept. 7, 2017). The Senate Judiciary Committee interview was not under oath, but Trump Jr. was advised
that it is a violation of 18 U.S.C. § 1001 to make materially false statements in a congressional investigation.
Id. at 10-11.
        712
              Manafort 9/11/18 302, at 3-4; Kushner 4/11/18 302, at 10.
        713
            Written Responses of Donald J. Trump (Nov. 20, 2018), at 8 (Response to Question I, Parts (a)-
(c)). We considered whether one sequence of events suggested that candidate Trump had contemporaneous
knowledge of the June 9 meeting. On June 7, 2016 Trump announced his intention to give “a major speech”
“probably Monday of next week”—which would have been June 13—about “all of the things that have
taken place with the Clintons.” See, e.g., Phillip Bump, What we know about the Trump Tower meeting,
Washington Post (Aug. 7, 2018). Following the June 9 meeting, Trump changed the subject of his planned
speech to national security. But the Office did not find evidence that the original idea for the speech was
connected to the anticipated June 9 meeting or that the change of topic was attributable to the failure of that
meeting to produce concrete evidence about Clinton. Other events, such as the Pulse nightclub shooting
on June 12, could well have caused the change. The President’s written answers to our questions state that
the speech’s focus was altered “[i]n light of” the Pulse nightclub shooting. See Written Responses, supra.
As for the original topic of the June 13 speech, Trump has said that “he expected to give a speech referencing
the publicly available, negative information about the Clintons,” and that the draft of the speech prepared
by Campaign staff “was based on publicly available material, including, in particular, information from the
book Clinton Cash by Peter Schweizer.” Written Responses, supra. In a later June 22 speech, Trump did
speak extensively about allegations that Clinton was corrupt, drawing from the Clinton Cash book. See
Full Transcript: Donald Trump NYC Speech on Stakes of the Election, politico.com (June 22, 2016).
        714
            Testimony of Natalia Veselnitskaya Before the Senate Committee on Judiciary (Nov. 20, 2017)
at 41, 42; Alison Frankel, How Did Russian Lawyer Veselnitskaya Get into U.S. for Trump Tower Meeting?
Reuters, (Nov. 6, 2017); Michael Kranish et al., Russian Lawyer who Met with Trump Jr. Has Long History
Fighting Sanctions, Washington Post (July 11, 2017); see OSC-KAV00113 (6/8/16 Email, Goldstone to
Kaveladze); RG000073 (6/8/16 Email, Goldstone to Trump Jr.); Lieberman 12/13/17 302, at 5; see also
Prevezon Holdings Order (Oct. 17, 2016).
        715
              (b) (3)                                               (b)(3)-1
        716
              Akhmetshin 11/14/17 302, at 4-6; (b) (3)                                              (b)(3)-1

                                                     116
          Case  1:19-cv-00810-RBW U.S.    Depar tment
                                      Document   122-1of Justice
          ______________________________________________________
                                                          Filed 06/19/20 Page 125 of 207
          Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




~~--
Russian-born translator who had assisted Veselnitska a with Ma nitsky-related lobbying an d the
Prevezon case also attended the lunch.717                          Veselnitska a said she was

asked Akhmetshin what she should tell him.                                                   ~
                                                  According to several paiiicipants in the lunch,                                                           (b)(3)-1
Veselnitskaya showed Akhmetshin a document alleging finan cial misconduct by Bill Browder and
th e Ziff brothers (Americans with business in Russia an d th ose individuals subse uentl makin
  olitical donations to th e DNC.719



            The group then went to Trnmp Tower for th e meeting. 721

                                     ii. Conduct of the Meeting

        Trnmp Jr., Manafo1i, and Kushner paiiicipated on the Trnmp side, while Kaveladze,
Samochornov, Akhmetshin, and Goldstone attended with Veselnitskaya. 722 The Office spoke to
eve1y paiticipant except Veselnitska a an d Trnm Jr. the latter of whom declined to be voluntai·il
interviewed b the Office
                                                                                                                                                           (b)(3)-1



                                                                                                                                                            (b)(3)-1
                        Goldstone recalled that Tn unp Jr. invited Veselnitskaya to begin but did not
say anything about the subject of the meeting. 725 Pa1ticipants agreed that Veselnitskaya stated that
th e Ziff broth ers had broken Russian laws and had donated their profits to the DNC or the Clinton
Campaign.726 She asse1ied th at the Ziff brothers had engaged in tax evasion and money laundering


            717
            Kaveladze 11/16/ 17 302, at 7;                                                                                          Samochomov 7/ 13/ 17    (b)(3)-1
302, at 2, 4;
            718
                  (b) (3)                                                          (b)(3)-1
                 '(b) (3)                                                                .   I                                       (b) (3)
                                                                                                                                           I
                                                             -.           -. •
                                                                                                                                                           (b)(3)-1
                                                                                                           I   I       I        I    I
  I   .                                     I   I                 I   I                          (b) (3)
                                                                                                                                                .
                                                                                                 .   I .
                                                                                                                                                    •.
                                                                                  -.                                       -.
             I     I       I



            no (b) (3)
                       I       I I    . I            I . I                             I I                         I
                                                                                                                                                     -
                                                                                       (b)(3)-1
            ni    E.g., Samochomov 7/ 12/ 17 302, at 4.
            n2    E.g., Samochomov 7/ 12/ 17 302, at 4.
            723
                  E.g., Samochomov 7/ 12/ 17 302, at 4; Goldstone 2/8/ 18 302, at 9.
            n4 (b)     (3)                                                       (b)(3)-1
            ns (b) (3)                                                          (b)(3)-1
            n6 (b)     (3)                                                                                                                                 (b)(3)-1

                                                                          117
    Case  1:19-cv-00810-RBW U.S.    Depar tment
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 126 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



in both the United States and Russia,727 (b) (3)                                                   (b)(3)-1
                                     728
                                         According to Akhmetshin, Trnmp Jr. asked follow-up
questions a out ow t e a ege payments could be tied specifically to the Clinton Campaign, but
Veselnitskaya indicated that she could not ti-ace the money once it entered the United States. 729
Kaveladze similarly recalled that Trnmp Jr. asked what they have on Clinton, and Kushner became
aggravated and asked " [w]hat are we doing here?"730

         Akhmetshin then spoke about U.S. san ctions imposed under the Magnitsky Act and
Russia's response prohibiting U.S. adoption of Russian children.731 Several pa1ticipants recalled
that Trnmp Jr. commented that Tnnnp is a private citizen, and there was nothing they could do at
th at time.732 Trnmp Jr. also said that they could revisit the issue if and when they were in
govenunent. 733 Notes that Man afo1t took on his phone reflect the general flow of the conversation,
although not all of its details.734

       At some point in the meeting, Kushner sent an iMessage to Manafo1t stating "waste of time,"
followed immediately by two separate emails to assistants at Kushner Companies with requests that



       n1 (b)    (3)                                                                                        (b)(3)-1
       ns (b) (3)                                         (b)(3)-1
       n9    (b) (3)                                             Akhmetshin 11/14/17 302, at 12. (b)(3)-1

                                                                                                            (b)(3)-1

                                                                                                            (b)(3)-1
       732
             E.g., Akhmetshin 11/14/ 17 302, at 12-13; (b) (3)                                  (b)(3)-1
       733
           Akhmetshin 11/ 14/ 17 302, at 12-13;._,.1111                               Samochomov (b)(3)-1
7/ 13/17 302, at 3. Tnnnp Jr. confnmed this in a statement e ma e m Ju y 2017 a er news of the June
2016 meeting broke. Intenliew of Donald J Trump, Jr. , Senate Judiciary Committee US. Senate
Washington DC, 115th Cong. 57 (Sept. 7, 2017).
       734
             Manafo1t's notes state:
       Bill browder
       Offshore - Cyprns
       133m shares
       Companies
       Not invest - loan
       Value in Cyprns as inter
       Illici
       Active sponsors ofRNC
       Browder hired Joanna Glover
       Tied into Cheney
       Russian adoption by Ame1ican fainilies

PJM-SJC-00000001-02 (Notes Produced to Senate Judicia1y Cominittee).

                                                    118
        Case  1:19-cv-00810-RBW U.S.    Department
                                    Document   122-1of Justice
        ______________________________________________________
                                                        Filed 06/19/20 Page 127 of 207
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



they call him to give him an excuse to leave.735 Samochornov recalled that Kushner departed the
meeting before it concluded; Veselnitskaya recalled the same when interviewed by the press in
July 2017.736

        Veselnitskaya’s press interviews and written statements to Congress differ materially from
other accounts. In a July 2017 press interview, Veselnitskaya claimed that she has no connection
to the Russian government and had not referred to any derogatory information concerning the
Clinton Campaign when she met with Trump Campaign officials.737 Veselnitskaya’s November
2017 written submission to the Senate Judiciary Committee stated that the purpose of the June 9
meeting was not to connect with “the Trump Campaign” but rather to have “a private meeting with
Donald Trump Jr.—a friend of my good acquaintance’s son on the matter of assisting me or my
colleagues in informing the Congress members as to the criminal nature of manipulation and
interference with the legislative activities of the US Congress.”738 In other words, Veselnitskaya
claimed her focus was on Congress and not the Campaign. No witness, however, recalled any
reference to Congress during the meeting. Veselnitskaya also maintained that she “attended the
meeting as a lawyer of Denis Katsyv,” the previously mentioned owner of Prevezon Holdings, but
she did not “introduce [her]self in this capacity.”739

         In a July 2017 television interview, Trump Jr. stated that while he had no way to gauge the
reliability, credibility, or accuracy of what Goldstone had stated was the purpose of the meeting,
if “someone has information on our opponent . . . maybe this is something. I should hear them
out.”740 Trump Jr. further stated in September 2017 congressional testimony that he thought he
should “listen to what Rob and his colleagues had to say.”741 Depending on what, if any,
information was provided, Trump Jr. stated he could then “consult with counsel to make an
informed decision as to whether to give it any further consideration.”742




          735
           NOSC00003992 (6/9/16 Text Message, Kushner to Manafort); Kushner 4/11/18 302, at 9;
Vargas 4/4/18 302, at 7; NOSC00000044 (6/9/16 Email, Kushner to Vargas); NOSC00000045 (6/9/16
Email, Kushner to Cain).
          736
            Samochornov 7/12/17 302, at 4; (b) (3)                                       Kushner 4/11/18 (b)(3)-1
302, at 9-10; see also Interview of: Donald J. Trump, Jr., Senate Judiciary Committee, 115th Cong. 48-49
(Sept. 7, 2017).
          737
            Russian Lawyer Veselnitskaya Says She Didn’t Give Trump Jr. Info on Clinton, NBC News
(July 11, 2017).
          738
        Testimony of Natalia Veselnitskaya before the United States Senate Committee on the Judiciary,
   th
115 Cong. 10 (Nov 20, 2017).
          739
        Testimony of Natalia Veselnitskaya before the United States Senate Committee on the Judiciary,
   th
115 Cong. 21 (Nov. 20, 2017).
          740
                Sean Hannity, Transcript-Donald Trump Jr, Fox News (July 11, 2017).
          741
                Interview of: Donald J. Trump, Jr, Senate Judiciary Committee, 115th Cong. 16 (Sept. 7, 2017).
          742
                Interview of: Donald J. Trump, Jr, Senate Judiciary Committee, 115th Cong. 16-17 (Sept. 7,
2017).

                                                       119
    Case  1:19-cv-00810-RBW U.S.    Depar tment
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 128 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                             II • •    .•
                                      (b) (3)
                                                 ••• • • •       •• • •   .   .•       II I   Jr. 743 According to
                                                                                                           744 and
 •• •
••              ..• • •
              I .           I I

                                       II I I·
                                                                                   •                     (b) (3)   (b)(3)-1
                        (b) (3)
                                                               Aras Agalarov asked Kaveladze to
repo1i in after the meeting, but before Kaveladze could call, Aras Agalarov called him .747 With
Veselnitskaya next to him, Kaveladze repo1i ed that the meeting had gone well, but he later told
Aras Agalarov that the meeting about the Magnitsky Act had been a waste of time because it was
not with lawyers and they were "preaching to the wrong crowd. " 748

                    c. Post-June 9 Events

       Veselnitskaya an d Aras Agalarov made at least two unsuccessful attempts after the election
to meet with Trnmp representatives to convey similar infonnation about Browder an d the
Magnitsky Act.749 On November 23 , 201 6, Kaveladze emailed Goldstone about setting up another
meeting "with T people" and sent a document bearing allegations similar to those conveyed on
         °
June 9.75 Kaveladze followed up with Goldstone, stating that "Mr. A," which Goldstone
understood to mean Aras Agalarov, called to ask about the meeting. 751 Goldstone emailed the
document to Rhona Graff, saying that "Aras Agalarov has as ked me to pass on this document in
the hope it can be passed on to the appropriate team. If needed, a lawyer representing the case is

                                                                                              Goldstone 2/8/ 18 302, (b)(3)-1

       744   (b) (3)                                  (b)(3)-1
                                                     The week after the June 9 meeting, a cybersecmi
                                                     NC. See Volllllle I, Section III.B.2, su ra.
                                                                                                                    (b)(3)-1




       746   (b) (3)                                             (b)(3)-1
       747
             Kaveladze 11/16/ 17 302, at 8; Call Records of Ike Kaveladze (b) (3)                                   (b)(3)-1
                                                                                                                    (b)(3)-1



       749
             Goldstone 2/8/ 18 302, at 11; (b) (3)                                     (b)(3)-1
                                                                                                                     (b)(3)-1
       750
             OSC-KAV 00138 11/23/ 16 Email, Goldstone to Kaveladze); (b) (3)


                                                                                                                    (b)(3)-1
       751
             RG000196 (11/26-29/ 16 Text Messages, Goldstone & Kaveladze); (b) (3)


                                                     120
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 129 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



in New York cmTently and happy to meet with any member of his transition team."752 According
to Goldstone, around Janmuy 2017, Kaveladze contacted him again to set up another meeting, but
Goldstone did not make the request. 753 The investigation did not identify evidence of the transition
team following up.

       Paiiicipants in the June 9, 2016 meeting began rece1vmg inqumes from attorneys
representing the Trnmp Organization staii ing in approximately June 2017.754 On approximately
June 2, 2017, Goldstone spoke with Alan Gaiien, general counsel of the Tnnnp Organization,
about his paii icipation in the June 9 meeting. 755 The same day, Goldstone emailed Veselnitskaya's
name to Gaii en, identifying her as the "woman who was the attorney who spoke at the meeting
from Moscow."756 Later in June 2017, Goldstone participated in a lengthier call with Gaiien and
Alan Futerfas, outside counsel for the Tnnnp Organization (and, subsequently, personal counsel
for Tnnnp Jr.). 757 On June 27, 2017, Goldstone emailed Emin Agalarov with the subject "Tnnnp
attorneys" and stated that he was "interviewed by attorneys" about the June 9 meeting who were
"concerned because it links Don Jr. to officials from Russia-which he has always denied
meeting." 758 Goldstone stressed that he "did say at the time this was an awful idea and a teITible
meeting." 759 Emin Agalarov sent a screenshot of the message to Kaveladze.760

       The June 9 meeting became public in July 2017 . In a July 9, 2017 text message to Emin
Agalarov, Goldstone wrote "I made sme I kept you and yom father out of [t]his stoiy ," 761 and " [i]f
contacted I can do a dance and keep you out of it."762 Goldstone added, "FBI now investigating,"
and "I hope this favor was worth for yom dad-it could blow up."763 On July 12, 2017 Emin
Agalarov complained to Kaveladze that his father, Aras, "never listens" to him and that their

        752
          Goldstone 2/8/ 18 302, at 11 ; (b} (3)                                   DJTJR00l 18 (11/28/ 16 (b)(3)-1
Email, Goldstone to Graft).
        753   (b} (3)                                      (b)(3)-1
        754   (b} (3)                                      (b)(3)-1
        755   (b} (3)                                      (b)(3)-1
        756
              RG000256 (6/2/17 Email, Goldstone to Gatten).
        757   (b} (3)                                      (b)(3)-1
        758
              RG000092 (6/27/ 17 Email, Goldstone to E. Agalai·ov).
                                                             :        (b} (3)
                                                                                                         (b)(3)-1


        760
              OSC-KAV_ 01190 (6/27/ 17 Text Message, E. Agalai·ov to Kaveladze).
        761
              RG000286-87 (7/9/ 17 Text Messages, E. Agalai·ov & Goldstone); (b} (3)                     (b)(3)-1

         · (b} (7}(A}, (b} (7}(E}                                                                       (b)(7)(E)-2

         · (b} (7}(A}, (b} (7}(E}                                                                       (b)(7)(E)-2
                                                   (b} (3)
                                                                                                        (b)(3)-1
                                                     121
    Case 1:19-cv-00810-RBW U.S. Department
                           Document   122-1of Justice
    ______________________________________________________
                                               Filed 06/19/20 Page 130 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



relationship with "rm T has been thrown down the drain." 764 The next month, Goldstone
commented to Emin Agalarov about the volume of publicity the June 9 meeting had generated,
stating that his "reputation [was] basically destroyed by this dumb meeting which your father
insisted on even though Ike and Me told him would be bad news and not to do."765 Goldstone
added, "I am not able to respond out of courtesy to you and your father. So am painted as some
mysterious link to Putin. " 766

        After public repo1iing on the June 9 meeting began , representatives from the Tmmp
Organization again reached out to paiiicipants. On July 10, 2017, Futerfas sent Goldstone an email
with a proposed statement for Goldstone to issue, which read:

       As the person who aiTanged the meeting, I can definitively state that the statements I have
       read by Donald Trump Jr. are 100% accurate. The meeting was a complete waste oftime
       and Don was never told Ms. Veselnitskaya' s name prior to the meeting. Ms. Veselnitskaya
       mostly talked about the Magnitsky Act and Russian adoption laws and the meeting lasted
       20 to 30 minutes at most. There was never any follow up and nothing ever came of the
       meeting .767

                           the statement drafted by Tnnnp Organization representatives was
                                 768                                                                (b)(3)-1
                                      He proposed a different statement, asse1iing that he had been
asked "by [his] client in Moscow - Einin Agalai·ov - to facilitate a meeting between a Russian
attorney (Natalia Veselnitzkaya [sic]) and Donald T1ump Jr. The lawyer had appai·ently stated
that she had some information regarding funding to the DNC from Russia, which she believed Mr.
Trump Jr. inight find interesting." 769 Goldstone never released either statement. 770

       On the Russian end, there were also communications about what paiiicipants should say
about the June 9 meeting. Specifically, the organization that hired Sam ochornov-an anti­
Magnitsky Act group controlled by Veselnitskaya and the owner of Prevezon~ffered to pay
$90,000 of Sam ochornov's legal fees.771 At Veselnitskaya's request, the organization sent
Sainochornov a transcript of a Veselnitskaya press interview, and Samochornov understood that
the organization would pay his legal fees only if he made statements consistent with
Veselnitskaya's. 772 Samochornov declined, telling the Office that he did not want to perjure


                                                                                                       (b)(3)-1
       764
             OSC-KAV 01197 (7/ 11-12/ 17 Text Messages, Kaveladze & E. Agalarov); (b) (3)

       765   (b) (7)(A), (b) (7)(E)                                               (b)(7)(E)-2
       766   (b) (7)(A), (b) (7)(E)                                               (b)(7)(E)-2
       767
             7/ 10/ 17 Email, Goldstone to Futerfas & Gruten.
       768   (b) (3)                                            (b)(3)-1
       769
             7/ 10/ 17 Email, Goldstone to Futerfas & Gruten.
       no (b) (3)                                      (b)(3)-1
       m Samochomov7/ 13/ 17 302, at l ; (b) (3)                                            (b)(3)-1
       m (b) (3)                                        Samochomov 7/ 13/ 17 302, at 1.   (b)(3)-1

                                                     122
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 131 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



himself.773 The individual who conveyed Veselnitskaya’s request to Samochornov stated that he
did not expressly condition payment on following Veselnitskaya’s answers but, in hindsight,
recognized that by sending the transcript, Samochornov could have interpreted the offer of
assistance to be conditioned on his not contradicting Veselnitskaya’s account.774

       Volume II, Section II.G, infra, discusses interactions between President Trump, Trump Jr.,
and others in June and July 2017 regarding the June 9 meeting.

                  6. Events at the Republican National Convention

        Trump Campaign officials met with Russian Ambassador Sergey Kislyak during the week
of the Republican National Convention. The evidence indicates that those interactions were brief
and non-substantive. During platform committee meetings immediately before the Convention,
J.D. Gordon, a senior Campaign advisor on policy and national security, diluted a proposed
amendment to the Republican Party platform expressing support for providing “lethal” assistance
to Ukraine in response to Russian aggression. Gordon requested that platform committee
personnel revise the proposed amendment to state that only “appropriate” assistance be provided
to Ukraine. The original sponsor of the “lethal” assistance amendment stated that Gordon told her
(the sponsor) that he was on the phone with candidate Trump in connection with his request to
dilute the language. Gordon denied making that statement to the sponsor, although he
acknowledged it was possible he mentioned having previously spoken to the candidate about the
subject matter. The investigation did not establish that Gordon spoke to or was directed by the
candidate to make that proposal. Gordon said that he sought the change because he believed the
proposed language was inconsistent with Trump’s position on Ukraine.

                  a. Ambassador Kislyak’s Encounters with Senator Sessions and J.D. Gordon the
                     Week of the RNC

        In July 2016, Senator Sessions and Gordon spoke at the Global Partners in Diplomacy
event, a conference co-sponsored by the State Department and the Heritage Foundation held in
Cleveland, Ohio the same week as the Republican National Convention (RNC or
“Convention”).775 Approximately 80 foreign ambassadors to the United States, including Kislyak,
were invited to the conference.776

        On July 20, 2016, Gordon and Sessions delivered their speeches at the conference.777 In
his speech, Gordon stated in pertinent part that the United States should have better relations with

       773
             Samochornov 7/13/17 302, at 1.
       774
             (b) (3)                                        (b)(3)-1
       775
           Gordon 8/29/17 302, at 9; Sessions 1/17/18 302, at 22; Allan Smith, We Now Know More About
why Jeff Sessions and a Russian Ambassador Crossed Paths at the Republican Convention, Business Insider
(Mar. 2, 2017).
       776
           Gordon 8/29/17 302, at 9; Laura DeMarco, Global Cleveland and Sen. Bob Corker Welcome
International Republican National Convention Guests, Cleveland Plain Dealer (July 20, 2016).
       777
             Gordon 8/29/17 302, at 9; Sessions 1/17/18 302, at 22.

                                                    123
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 132 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Russia.778 During Sessions’s speech, he took questions from the audience, one of which may have
been asked by Kislyak.779 When the speeches concluded, several ambassadors lined up to greet
the speakers.780 Gordon shook hands with Kislyak and reiterated that he had meant what he said
in the speech about improving U.S.-Russia relations.781 Sessions separately spoke with between
six and 12 ambassadors, including Kislyak.782 Although Sessions stated during interviews with
the Office that he had no specific recollection of what he discussed with Kislyak, he believed that
the two spoke for only a few minutes and that they would have exchanged pleasantries and said
some things about U.S.-Russia relations.783

       Later that evening, Gordon attended a reception as part of the conference.784 Gordon ran
into Kislyak as the two prepared plates of food, and they decided to sit at the same table to eat.785
They were joined at that table by the ambassadors from Azerbaijan and Kazakhstan, and by Trump
Campaign advisor Carter Page.786 As they ate, Gordon and Kislyak talked for what Gordon
estimated to have been three to five minutes, during which Gordon again mentioned that he meant
what he said in his speech about improving U.S.-Russia relations.787

                   b. Change to Republican Party Platform

        In preparation for the 2016 Convention, foreign policy advisors to the Trump Campaign,
working with the Republican National Committee, reviewed the 2012 Convention’s foreign policy
platform to identify divergence between the earlier platform and candidate Trump’s positions.788
The Campaign team discussed toning down language from the 2012 platform that identified Russia
as the country’s number one threat, given the candidate’s belief that there needed to be better U.S.
relations with Russia.789 The RNC Platform Committee sent the 2016 draft platform to the
National Security and Defense Platform Subcommittee on July 10, 2016, the evening before its



        778
              Gordon 8/29/17 302, at 9.
        779
              Sessions 1/17/18 302, at 22; Luff 1/30/18 302, at 3.
        780
              Gordon 8/29/17 302, at 9; Luff 1/30/18 302, at 3.
        781
              Gordon 8/29/17 302, at 9.
        782
           Sessions 1/17/18 302, at 22; Luff 1/30/18 302, at 3; see also Volume I, Section IV.A.4.b, supra
(explaining that Sessions and Kislyak may have met three months before this encounter during a reception
held on April 26, 2016, at the Mayflower Hotel).
        783
              Sessions 1/17/18 302, at 22.
        784
              Gordon 8/29/17 302, at 9-10.
        785
              Gordon 8/29/17 302, at 9-10.
        786
         Gordon 8/29/17 302, at 10; see also Volume I, Section IV.A.3.d, supra (explaining that Page
acknowledged meeting Kislyak at this event).
        787
              Gordon 8/29/17 302, at 10.
        788
              Gordon 8/29/17 302, at 10.
        789
              Gordon 8/29/17 302, at 10.

                                                      124
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 133 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



first meeting to propose amendments.790

        Although only delegates could participate in formal discussions and vote on the platform,
the Trump Campaign could request changes, and members of the Trump Campaign attended
committee meetings.791 John Mashburn, the Campaign’s policy director, helped oversee the
Campaign’s involvement in the platform committee meetings.792 He told the Office that he
directed Campaign staff at the Convention, including J.D. Gordon, to take a hands-off approach
and only to challenge platform planks if they directly contradicted Trump’s wishes.793

        On July 11, 2016, delegate Diana Denman submitted a proposed platform amendment that
included provision of armed support for Ukraine.794 The amendment described Russia’s “ongoing
military aggression” in Ukraine and announced “support” for “maintaining (and, if warranted,
increasing) sanctions against Russia until Ukraine’s sovereignty and territorial integrity are fully
restored” and for “providing lethal defensive weapons to Ukraine’s armed forces and greater
coordination with NATO on defense planning.”795 Gordon reviewed the proposed platform
changes, including Denman’s.796 Gordon stated that he flagged this amendment because of
Trump’s stated position on Ukraine, which Gordon personally heard the candidate say at the March
31 foreign policy meeting—namely, that the Europeans should take primary responsibility for any
assistance to Ukraine, that there should be improved U.S.-Russia relations, and that he did not
want to start World War III over that region.797 Gordon told the Office that Trump’s statements
on the campaign trail following the March meeting underscored those positions to the point where
Gordon felt obliged to object to the proposed platform change and seek its dilution.798

        On July 11, 2016, at a meeting of the National Security and Defense Platform
Subcommittee, Denman offered her amendment.799 Gordon and another Campaign staffer, Matt
Miller, approached a committee co-chair and asked him to table the amendment to permit further
discussion.800 Gordon’s concern with the amendment was the language about providing “lethal



       790
             Gordon 8/29/17 302, at 10; Hoff 5/26/17 302, at 1-2.
       791
             Hoff 5/26/17 302, at 1; Gordon 9/7/17 302, at 10.
       792
             Mashburn 6/25/18 302, at 4; Manafort 9/20/18 302, at 7-8.
       793
             Mashburn 6/25/18 302, at 4; Gordon 8/29/17 302, at 10.
       794
         DENMAN 000001-02, DENMAN 000012, DENMAN 000021-22; Denman 12/4/17 302, at 1;
Denman 6/7/17 302, at 2.
       795
             DENMAN 000001-02, DENMAN 000012, DENMAN 000021-22.
       796
             Gordon 8/29/17 302, at 10-11.
       797
             Gordon 8/29/17 302, at 11; Gordon 9/7/17 302, at 11; Gordon 2/14/19 302, at 1-2, 5-6.
       798
             Gordon 2/14/19 302, at 5-6.
       799
             Denman 6/7/17 302, at 2; see DENMAN 000014.
       800
           Denman 6/7/17 302, at 2; Denman 12/4/17 302, at 2; Gordon 9/7/17 302, at 11-12; see Hoff
5/26/17 302, at 2.

                                                    125
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 134 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



defensive weapons to Ukraine.”801 Miller did not have any independent basis to believe that this
language contradicted Trump’s views and relied on Gordon’s recollection of the candidate’s
views.802

        According to Denman, she spoke with Gordon and Matt Miller, and they told her that they
had to clear the language and that Gordon was “talking to New York.”803 Denman told others that
she was asked by the two Trump Campaign staffers to strike “lethal defense weapons” from the
proposal but that she refused.804 Denman recalled Gordon saying that he was on the phone with
candidate Trump, but she was skeptical whether that was true.805 Gordon denied having told
Denman that he was on the phone with Trump, although he acknowledged it was possible that he
mentioned having previously spoken to the candidate about the subject matter.806 Gordon’s phone
records reveal a call to Sessions’s office in Washington that afternoon, but do not include calls
directly to a number associated with Trump.807 And according to the President’s written answers
to the Office’s questions, he does not recall being involved in the change in language of the
platform amendment.808

        Gordon stated that he tried to reach Rick Dearborn, a senior foreign policy advisor, and
Mashburn, the Campaign policy director. Gordon stated that he connected with both of them (he
could not recall if by phone or in person) and apprised them of the language he took issue with in
the proposed amendment. Gordon recalled no objection by either Dearborn or Mashburn and that
all three Campaign advisors supported the alternative formulation (“appropriate assistance”).809
Dearborn recalled Gordon warning them about the amendment, but not weighing in because
Gordon was more familiar with the Campaign’s foreign policy stance.810 Mashburn stated that
Gordon reached him, and he told Gordon that Trump had not taken a stance on the issue and that
the Campaign should not intervene.811

      When the amendment came up again in the committee’s proceedings, the subcommittee
changed the amendment by striking the “lethal defense weapons” language and replacing it with


         801
               Denman 6/7/17 302, at 3.
         802
               M. Miller 10/25/17 302 at 3.
         803
               Denman 12/4/17 302, at 2; Denman 6/7/17 302, at 2.
         804
               Hoff 5/26/17 302, at 2.
         805
               Denman 6/7/17 302, at 2-3, 3-4; Denman 12/4/17 302, at 2.
         806
               Gordon 2/14/19 302, at 7.
         807
            Call Records of J.D. Gordon (b) (3)                           Gordon stated to the Office that (b)(3)-1
his calls with Sessions were unrelated to the platform change. Gordon 2/14/19 302, at 7.
         808
               Written Responses of Donald J. Trump (Nov. 20, 2018), at 17 (Response to Question IV,
Part (f)).
         809
               Gordon 2/14/19 302, at 6-7; Gordon 9/7/17 302, at 11-12; see Gordon 8/29/17 302, at 11.
         810
               Dearborn 11/28/17 302, at 7-8.
         811
               Mashburn 6/25/18 302, at 4.

                                                     126
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 135 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



“appropriate assistance.”812 Gordon stated that he and the subcommittee co-chair ultimately
agreed to replace the language about armed assistance with “appropriate assistance.”813 The
subcommittee accordingly approved Denman’s amendment but with the term “appropriate
assistance.”814 Gordon stated that, to his recollection, this was the only change sought by the
Campaign.815 Sam Clovis, the Campaign’s national co-chair and chief policy advisor, stated he
was surprised by the change and did not believe it was in line with Trump’s stance.816 Mashburn
stated that when he saw the word “appropriate assistance,” he believed that Gordon had violated
Mashburn’s directive not to intervene.817

                  7. Post-Convention Contacts with Kislyak

        Ambassador Kislyak continued his efforts to interact with Campaign officials with
responsibility for the foreign-policy portfolio—among them Sessions and Gordon—in the weeks
after the Convention. The Office did not identify evidence in those interactions of coordination
between the Campaign and the Russian government.

                  a. Ambassador Kislyak Invites J.D. Gordon to Breakfast at the Ambassador’s
                     Residence

         On August 3, 2016, an official from the Embassy of the Russian Federation in the United
States wrote to Gordon “[o]n behalf of” Ambassador Kislyak inviting Gordon “to have
breakfast/tea with the Ambassador at his residence” in Washington, D.C. the following week.818
Gordon responded five days later to decline the invitation. He wrote, “[t]hese days are not optimal
for us, as we are busily knocking down a constant stream of false media stories while also preparing
for the first debate with HRC. Hope to take a raincheck for another time when things quiet down
a bit. Please pass along my regards to the Ambassador.”819 The investigation did not identify
evidence that Gordon made any other arrangements to meet (or met) with Kislyak after this email.

                  b. Senator Sessions’s September 2016 Meeting with Ambassador Kislyak

        Also in August 2016, a representative of the Russian Embassy contacted Sessions’s Senate
office about setting up a meeting with Kislyak.820 At the time, Sessions was a member of the


       812
             Hoff 5/26/17 302, at 2-3; see Denman 12/4/17 302, at 2-3; Gordon 8/29/17 302, at 11.
       813
             Gordon 8/29/17 302, at 11; Gordon 9/7/17 302, at 12.
       814
             Hoff 5/26/17 302, at 2-3.
       815
             Gordon 2/14/19 302, at 6.
       816
             Clovis 10/3/17 302, at 10-11.
       817
             Mashburn 6/25/18 302, at 4.
       818
             DJTFP00004828 (8/3/16 Email, Pchelyakov [embassy@russianembassy.org] to Gordon).
       819
             DJTFP00004953 (8/8/16 Email, Gordon to embassy@russianembassy.org).
       820
             Luff 1/30/18 302, at 5.

                                                   127
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 136 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Senate Foreign Relations Committee and would meet with foreign officials in that capacity.821 But
Sessions’s staff reported, and Sessions himself acknowledged, that meeting requests from
ambassadors increased substantially in 2016, as Sessions assumed a prominent role in the Trump
Campaign and his name was mentioned for potential cabinet-level positions in a future
Trump Administration.822

        On September 8, 2016, Sessions met with Kislyak in his Senate office.823 Sessions said
that he believed he was doing the Campaign a service by meeting with foreign ambassadors,
including Kislyak.824 He was accompanied in the meeting by at least two of his Senate staff:
Sandra Luff, his legislative director; and Pete Landrum, who handled military affairs.825 The
meeting lasted less than 30 minutes.826 Sessions voiced concerns about Russia’s sale of a missile-
defense system to Iran, Russian planes buzzing U.S. military assets in the Middle East, and Russian
aggression in emerging democracies such as Ukraine and Moldova.827 Kislyak offered
explanations on these issues and complained about NATO land forces in former Soviet-bloc
countries that border Russia.828 Landrum recalled that Kislyak referred to the presidential
campaign as “an interesting campaign,”829 and Sessions also recalled Kislyak saying that the
Russian government was receptive to the overtures Trump had laid out during his campaign.830
None of the attendees, though, remembered any discussion of Russian election interference or any
request that Sessions convey information from the Russian government to the Trump Campaign.831

       During the meeting, Kislyak invited Sessions to further discuss U.S.-Russia relations with
him over a meal at the ambassador’s residence.832 Sessions was non-committal when Kislyak
extended the invitation. After the meeting ended, Luff advised Sessions against accepting the one-
on-one meeting with Kislyak, whom she assessed to be an “old school KGB guy.”833 Neither Luff
nor Landrum recalled that Sessions followed up on the invitation or made any further effort to dine


        821
              Sessions 1/17/18 302, at 23-24; Luff 1/30/18 302, at 5.
        822
              Sessions 1/17/18 302, at 23-24; Luff 1/30/18 302, at 5; Landrum 2/27/18 302, at 3-5.
        823
              Sessions 1/17/18 302, at 23.
        824
              Sessions 1/17/18 302, at 23.
        825
           Sessions 1/17/18 302, at 23; Luff 1/30/18 302, at 5-6; Landrum 2/27/18 302, at 4-5 (stating he
could not remember if election was discussed).
        826
              Luff 1/30/18 302, at 6; Landrum 2/27/18 302, at 5.
        827
              Luff 1/30/18 302, at 6; Landrum 2/27/18 302, at 4-5.
        828
              Luff 1/30/18 302, at 6; Landrum 2/27/18 302 at 4-5.
        829
              Landrum 2/27/18 302, at 5.
        830
          Sessions 1/17/18 302, at 23. Sessions also noted that ambassadors came to him for information
about Trump and hoped he would pass along information to Trump. Sessions 1/17/18 302, at 23-24.
        831
              Sessions 1/17/18 302, at 23; Luff 1/30/18 302, at 6; Landrum 2/27/18 302, at 5.
        832
              Luff 1/30/18 302, at 5; Landrum 2/27/18 302, at 4.
        833
              Luff 1/30/18 302, at 5.

                                                      128
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 137 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



or meet with Kislyak before the November 2016 election.834 Sessions and Landrum recalled that,
after the election, some efforts were made to arrange a meeting between Sessions and Kislyak.835
According to Sessions, the request came through CNI and would have involved a meeting between
Sessions and Kislyak, two other ambassadors, and the Governor of Alabama.836 Sessions,
however, was in New York on the day of the anticipated meeting and was unable to attend.837 The
investigation did not identify evidence that the two men met at any point after their September 8
meeting.

                   8. Paul Manafort

       Paul Manafort served on the Trump Campaign, including a period as campaign chairman,
from March to August 2016.838 Manafort had connections to Russia through his prior work for
Russian oligarch Oleg Deripaska and later through his work for a pro-Russian regime in Ukraine.
Manafort stayed in touch with these contacts during the campaign period through Konstantin
Kilimnik, a longtime Manafort employee who previously ran Manafort’s office in Kiev and who
the FBI assesses to have ties to Russian intelligence.

        Manafort instructed Rick Gates, his deputy on the Campaign and a longtime employee,839
to provide Kilimnik with updates on the Trump Campaign—including internal polling data,
although Manafort claims not to recall that specific instruction. Manafort expected Kilimnik to
share that information with others in Ukraine and with Deripaska. Gates periodically sent such
polling data to Kilimnik during the campaign.

        834
              Luff 1/30/18 302, at 6; Landrum 2/27/18 302, at 4-5.
        835
              Sessions 1/17/18 302, at 23.
        836
              Sessions 1/17/18 302, at 23.
        837
              Sessions 1/17/18 302, at 23.
        838
            On August 21, 2018, Manafort was convicted in the Eastern District of Virginia on eight tax,
Foreign Bank Account Registration (FBAR), and bank fraud charges. On September 14, 2018, Manafort
pleaded guilty in the District of Columbia to (1) conspiracy to defraud the United States and conspiracy to
commit offenses against the United States (money laundering, tax fraud, FBAR, Foreign Agents
Registration Act (FARA), and FARA false statements), and (2) conspiracy to obstruct justice (witness
tampering). Manafort also admitted criminal conduct with which he had been charged in the Eastern
District of Virginia, but as to which the jury hung. The conduct at issue in both cases involved Manafort’s
work in Ukraine and the money he earned for that work, as well as crimes after the Ukraine work ended.
On March 7, 2019, Manafort was sentenced to 47 months of imprisonment in the Virginia prosecution. On
March 13, the district court in D.C. sentenced Manafort to a total term of 73 months: 60 months on the
Count 1 conspiracy (with 30 of those months to run concurrent to the Virginia sentence), and 13 months on
the Count 1 conspiracy, to be served consecutive to the other two sentences. The two sentences resulted in
a total term of 90 months.
        839
            As noted in Volume I, Section III.D.1.b, supra, Gates pleaded guilty to two criminal charges in
the District of Columbia, including making a false statement to the FBI, pursuant to a plea agreement. He
has provided information and in-court testimony that the Office has deemed to be reliable. See also
Transcript at 16, United States v. Paul J. Manafort, Jr., 1:17-cr-201 (D.D.C. Feb. 13, 2019), Doc. 514
(“Manafort 2/13/19 Transcript”) (court’s explanation of reasons to credit Gates’s statements in one
instance).

                                                     129
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-1of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 138 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        Manafo1i also twice met Kilimnik in th e United States during the campaign period and
conveyed campaign info1mation. The second meeting took place on August 2, 2016, in New York
City. Kilimnik requested the meeting to deliver in person a message from fo1m er Ukrainian
President Viktor Y anukovych, who was then living in Russia. The message was about a peace
plan for Ukraine that Man afo1i has since acknowledged was a "backdoor" means for Russia to
control eastern Ukraine. Several months later, after the presidential election, Kilimnik wrote an
email to Man afo1i expressing the view- which Manafo1t later said he shared- that the plan 's
success would require U.S . suppo1i to succeed: "all that is required to start the process is a ve1y
minor 'wink' (or slight push) from [Donald Trnmp]." 840 The email also stated that if Manafo1t
were designated as the U.S . representative and staiied the process, Yanukovych would ensure his
reception in Russia "at th e ve1y top level."

        Manafo1i communicated with Kilimnik about peace plans for Ukraine on at least four
occasions after their first discussion of the topic on August 2: December 2016 (the Kilimnik email
described above); Januaiy 2017; Febrnaiy 2017; and again in the spring of 2018. The Office
reviewed numerous Manafo1i email an d text collllllunications, and asked President Trnmp about
the plan in written questions.841 The investigation did not uncover evidence ofManafo1i's passing
along info1mation about Ukrainian peace plans to the candidate or anyone else in the Campaign or
the Administration . The Office was not, however, able to gain access to all of Man afo1i's
electronic communications (in som e instan ces, messages were sent using enc1yption applications).
And while Manafort denied that he spoke to members of the Trnmp Campaign or the new
Administration about the peace plan , he lied to the Office and the grand jmy about the peace plan
and his m eetings with Kilimnik, and his unreliability on this subject was among the reasons that
the district judge found that he breached his cooperation agreem ent. 842

       The Office could not reliably dete1mine Man afo1i's m ose in sharin
with Kilimnik during the campaign period. Man afo1i                                                               (b)(3)-1
a downside to shai·ing campaign info1mation, an d told Gates that his role in the Campaign would



                                                                                                                 (b)(7)(E)-2


        841
          According to the President's written answers, he does not remember Manafo1t communicating
to him any pa1ticular positions that Ukraine or Russia would want the United States to suppo1t. Written
Responses of Donald J. Tmmp (Nov. 20, 2018), at 16-17 (Response to Question IV, Pait (d)).
        842
             Manafo1t made several false statements dming debriefings. Based on that conduct, the Office
detemlined that Manafo1t had breached his plea agreement and could not be a cooperating witness. The
judge presiding in Manafo1t's D.C. crinlinal case found by a preponderance of the evidence that Manafo1t
intentionally made multiple false statements to the FBI, the Office, and the grand jmy concerning his
interactions and communications with Kilimnik (and concerning two other issues). Although the repo1t
refers at times to Manafo1t' s statements, it does so only when those statements are sufficiently con oborated
to be tmstwo1thy, to identify issues on which Manafo1t's untmthful responses may themselves be of
evidentiaiy value, or to provide Manafo1t's explanations for ce1t ain events, even when we were unable to
detemline whether that explanation was credible.

                                                    130
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 139 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



be “good for business” and potentially a way to be made whole for work he previously completed
in the Ukraine. As to Deripaska, Manafort claimed that by sharing campaign information with
him, Deripaska might see value in their relationship and resolve a “disagreement”—a reference to
one or more outstanding lawsuits. Because of questions about Manafort’s credibility and our
limited ability to gather evidence on what happened to the polling data after it was sent to Kilimnik,
the Office could not assess what Kilimnik (or others he may have given it to) did with it. The
Office did not identify evidence of a connection between Manafort’s sharing polling data and
Russia’s interference in the election, which had already been reported by U.S. media outlets at the
time of the August 2 meeting. The investigation did not establish that Manafort otherwise
coordinated with the Russian government on its election-interference efforts.

                  a. Paul Manafort’s Ties to Russia and Ukraine

       Manafort’s Russian contacts during the campaign and transition periods stem from his
consulting work for Deripaska from approximately 2005 to 2009 and his separate political
consulting work in Ukraine from 2005 to 2015, including through his company DMP International
LLC (DMI). Kilimnik worked for Manafort in Kiev during this entire period and continued to
communicate with Manafort through at least June 2018. Kilimnik, who speaks and writes
Ukrainian and Russian, facilitated many of Manafort’s communications with Deripaska and
Ukrainian oligarchs.

                         i.   Oleg Deripaska Consulting Work
        In approximately 2005, Manafort began working for Deripaska, a Russian oligarch who
has a global empire involving aluminum and power companies and who is closely aligned with
Vladimir Putin.843 A memorandum describing work that Manafort performed for Deripaska in
2005 regarding the post-Soviet republics referenced the need to brief the Kremlin and the benefits
that the work could confer on “the Putin Government.”844 Gates described the work Manafort did
for Deripaska as “political risk insurance,” and explained that Deripaska used Manafort to install
friendly political officials in countries where Deripaska had business interests.845 Manafort’s
company earned tens of millions of dollars from its work for Deripaska and was loaned millions
of dollars by Deripaska as well.846

       In 2007, Deripaska invested through another entity in Pericles Emerging Market Partners
L.P. (“Pericles”), an investment fund created by Manafort and former Manafort business partner
Richard Davis. The Pericles fund was established to pursue investments in Eastern Europe.847
Deripaska was the sole investor.848 Gates stated in interviews with the Office that the venture led

       843
             Pinchuk et al., Russian Tycoon Deripaska in Putin Delegation to China, Reuters (June 8, 2018).
       844
             6/23/05 Memo, Manafort & Davis to Deripaska & Rothchild.
       845
             Gates 2/2/18 302, at 7.
       846
          Manafort 9/20/18 302, at 2-5; Manafort Income by Year, 2005 – 2015; Manafort Loans from
Wire Transfers, 2005 – 2015.
       847
             Gates 3/12/18 302, at 5.
       848
             Manafort 12/16/15 Dep., at 157:8-11.

                                                    131
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 140 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to a deterioration of the relationship between Manafort and Deripaska.849 In particular, when the
fund failed, litigation between Manafort and Deripaska ensued. Gates stated that, by 2009,
Manafort’s business relationship with Deripaska had “dried up.”850 According to Gates, various
interactions with Deripaska and his intermediaries over the past few years have involved trying to
resolve the legal dispute.851 As described below, in 2016, Manafort, Gates, Kilimnik, and others
engaged in efforts to revive the Deripaska relationship and resolve the litigation.

                         ii.   Political Consulting Work
        Through Deripaska, Manafort was introduced to Rinat Akhmetov, a Ukrainian oligarch
who hired Manafort as a political consultant.852 In 2005, Akhmetov hired Manafort to engage in
political work supporting the Party of Regions,853 a political party in Ukraine that was generally
understood to align with Russia. Manafort assisted the Party of Regions in regaining power, and
its candidate, Viktor Yanukovych, won the presidency in 2010. Manafort became a close and
trusted political advisor to Yanukovych during his time as President of Ukraine. Yanukovych
served in that role until 2014, when he fled to Russia amidst popular protests.854

                        iii.   Konstantin Kilimnik
        Kilimnik is a Russian national who has lived in both Russia and Ukraine and was a
longtime Manafort employee.855 Kilimnik had direct and close access to Yanukovych and his
senior entourage, and he facilitated communications between Manafort and his clients, including
Yanukovych and multiple Ukrainian oligarchs.856 Kilimnik also maintained a relationship with
Deripaska’s deputy, Viktor Boyarkin,857 a Russian national who previously served in the defense
attaché office of the Russian Embassy to the United States.858




        849
              Gates 2/2/18 302, at 9.
        850
              Gates 2/2/18 302, at 6.
        851
              Gates 2/2/18 302, at 9-10.
        852
              Manafort 7/30/14 302, at 1; Manafort 9/20/18 302, at 2.
        853
              Manafort 9/11/18 302, at 5-6.
        854
              Gates 3/16/18 302, at 1; Davis 2/8/18 302, at 9; Devine 7/6/18 302, at 2-3.
        855
          Patten 5/22/18 302, at 5; Gates 1/29/18 302, at 18-19; 10/28/97 Kilimnik Visa Record, U.S.
Department of State.
        856
            Gates 1/29/18 302, at 18-19; Patten 5/22/18 302, at 8; Gates 1/31/18 302, at 4-5; Gates 1/30/18
302, at 2; Gates 2/2/18 302, at 11.
        857
              Gates 1/29/18 302, at 18; Patten 5/22/18 302, at 8.
        858
              Boyarkin Visa Record, U.S. Department of State.

                                                      132
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 141 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Manafort told the Office that he did not believe Kilimnik was working as a Russian
        859
“spy.”     The FBI, however, assesses that Kilimnik has ties to Russian intelligence.860 Several
pieces of the Office’s evidence—including witness interviews and emails obtained through court-
authorized search warrants—support that assessment:

        Kilimnik was born on April 27, 1970, in Dnipropetrovsk Oblast, then of the Soviet Union,
         and attended the Military Institute of the Ministry of Defense from 1987 until 1992.861 Sam
         Patten, a business partner to Kilimnik,862 stated that Kilimnik told him that he was a
         translator in the Russian army for seven years and that he later worked in the Russian
         armament industry selling arms and military equipment.863

        U.S. government visa records reveal that Kilimnik obtained a visa to travel to the United
         States with a Russian diplomatic passport in 1997.864

        Kilimnik worked for the International Republican Institute’s (IRI) Moscow office, where
         he did translation work and general office management from 1998 to 2005.865 While
         another official recalled the incident differently,866 one former associate of Kilimnik’s at
         IRI told the FBI that Kilimnik was fired from his post because his links to Russian
         intelligence were too strong. The same individual stated that it was well known at IRI that
         Kilimnik had links to the Russian government.867

        Jonathan Hawker, a British national who was a public relations consultant at FTI
         Consulting, worked with DMI on a public relations campaign for Yanukovych. After
         Hawker’s work for DMI ended, Kilimnik contacted Hawker about working for a Russian




         859
               Manafort 9/11/18 302, at 5.
         860
           The Office has noted Kilimnik’s assessed ties to Russian intelligence in public court filings.
E.g., Gov’t Opp. to Mot. to Modify, United States v. Paul J. Manafort, Jr., 1:17-cr-201 (D.D.C. Dec. 4,
2017), Doc. 73, at 2 (“Manafort (D.D.C.) Gov’t Opp. to Mot. to Modify”).
         861
               12/17/16 Kilimnik Visa Record, U.S. Department of State.
         862
            In August 2018, Patten pleaded guilty pursuant to a plea agreement to violating the Foreign
Agents Registration Act, and admitted in his Statement of Offense that he also misled and withheld
documents from the Senate Select Committee on Intelligence in the course of its investigation of Russian
election interference. Plea Agreement, United States v. W. Samuel Patten, 1:18-cr-260 (D.D.C. Aug. 31,
2018), Doc. 6; Statement of Offense, United States v. W. Samuel Patten, 1:18-cr-260 (D.D.C. Aug. 31,
2018), Doc. 7.
         863
               Patten 5/22/18 302, at 5-6.
         864
               10/28/97 Kilimnik Visa Record, U.S. Department of State.
         865
               Nix 3/30/18 302, at 1-2.
         866
               Nix 3/30/18 302, at 2.
         867
               Lenzi 1/30/18 302, at 2.

                                                     133
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 142 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        government entity on a public-relations project that would promote, in Western and
        Ukrainian media, Russia’s position on its 2014 invasion of Crimea.868

       Gates suspected that Kilimnik was a “spy,” a view that he shared with Manafort, Hawker,
        and Alexander van der Zwaan,869 an attorney who had worked with DMI on a report for
        the Ukrainian Ministry of Foreign Affairs.870

(b) (3), (b) (7)(A), (b) (7)(E)                                                                              (b)(3)-2
                                                                                                             (b)(7)(E)-1
                   b. Contacts during Paul Manafort’s Time with the Trump Campaign

                       i. Paul Manafort Joins the Campaign

        Manafort served on the Trump Campaign from late March to August 19, 2016. On March
29, 2016, the Campaign announced that Manafort would serve as the Campaign’s “Convention
Manager.”871 On May 19, 2016, Manafort was promoted to campaign chairman and chief
strategist, and Gates, who had been assisting Manafort on the Campaign, was appointed deputy
campaign chairman.872

       Thomas Barrack and Roger Stone both recommended Manafort to candidate Trump.873 In
early 2016, at Manafort’s request, Barrack suggested to Trump that Manafort join the Campaign
to manage the Republican Convention.874 Stone had worked with Manafort from approximately
1980 until the mid-1990s through various consulting and lobbying firms. Manafort met Trump in
1982 when Trump hired the Black, Manafort, Stone and Kelly lobbying firm.875 Over the years,
Manafort saw Trump at political and social events in New York City and at Stone’s wedding, and
Trump requested VIP status at the 1988 and 1996 Republican conventions worked by Manafort.876



        868
              Hawker 1/9/18 302, at 13; 3/18/14 Email, Hawker & Tulukbaev.
        869
            van der Zwaan pleaded guilty in the U.S. District Court for the District of Columbia to making
false statements to the Special Counsel’s Office. Plea Agreement, United States v. Alex van der Zwaan,
1:18-cr-31 (D.D.C. Feb. 20, 2018), Doc. 8.
        870
           Hawker 6/9/18 302, at 4; van der Zwaan 11/3/17 302, at 22. Manafort said in an interview that
Gates had joked with Kilimnik about Kilimnik’s going to meet with his KGB handler. Manafort 10/16/18
302, at 7.
        871
         Press Release – Donald J. Trump Announces Campaign Convention Manager Paul J. Manafort,
The American Presidency Project – U.C. Santa Barbara (Mar. 29, 2016).
        872
        Gates 1/29/18 302, at 8; Meghan Keneally, Timeline of Manafort’s role in the Trump Campaign,
ABC News (Oct. 20, 2017).
        873
              Gates 1/29/18 302, at 7-8; Manafort 9/11/18 302, at 1-2; Barrack 12/12/17 302, at 3.
        874
              Barrack 12/12/17 302, at 3; Gates 1/29/18 302, at 7-8.
        875
              Manafort 10/16/18 302, at 6.
        876
              Manafort 10/16/18 302, at 6.

                                                     134
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 143 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       According to Gates, in March 2016, Manafort traveled to Trump’s Mar-a-Lago estate in
Florida to meet with Trump. Trump hired him at that time.877 Manafort agreed to work on the
Campaign without pay. Manafort had no meaningful income at this point in time, but resuscitating
his domestic political campaign career could be financially beneficial in the future. Gates reported
that Manafort intended, if Trump won the Presidency, to remain outside the Administration and
monetize his relationship with the Administration.878

                      ii. Paul Manafort’s Campaign-Period Contacts

        Immediately upon joining the Campaign, Manafort directed Gates to prepare for his review
separate memoranda addressed to Deripaska, Akhmetov, Serhiy Lyovochkin, and Boris
Kolesnikov,879 the last three being Ukrainian oligarchs who were senior Opposition Bloc
officials.880 The memoranda described Manafort’s appointment to the Trump Campaign and
indicated his willingness to consult on Ukrainian politics in the future. On March 30, 2016, Gates
emailed the memoranda and a press release announcing Manafort’s appointment to Kilimnik for
translation and dissemination.881 Manafort later followed up with Kilimnik to ensure his messages
had been delivered, emailing on April 11, 2016 to ask whether Kilimnik had shown “our friends”
the media coverage of his new role.882 Kilimnik replied, “Absolutely. Every article.” Manafort
further asked: “How do we use to get whole. Has Ovd [Oleg Vladimirovich Deripaska] operation
seen?” Kilimnik wrote back the same day, “Yes, I have been sending everything to Victor
[Boyarkin, Deripaska’s deputy], who has been forwarding the coverage directly to OVD.”883

        Gates reported that Manafort said that being hired on the Campaign would be “good for
business” and increase the likelihood that Manafort would be paid the approximately $2 million
he was owed for previous political consulting work in Ukraine.884 Gates also explained to the
Office that Manafort thought his role on the Campaign could help “confirm” that Deripaska had
dropped the Pericles lawsuit, and that Gates believed Manafort sent polling data to Deripaska (as

       877
             Gates 2/2/18 302, at 10.
       878
             Gates 1/30/18 302, at 4.
       879
             Gates 2/2/18 302, at 11.
       880
             See Sharon LaFraniere, Manafort’s Trial Isn’t About Russia, but It Will Be in the Air, New York
Times (July 30, 2018); Tierney Sneed, Prosecutors Believe Manafort Made $60 Million Consulting in
Ukraine, Talking Points Memo (July 30, 2018); Mykola Vorobiov, How Pro-Russian Forces Will Take
Revenge on Ukraine, Atlantic Council (Sept. 23, 2018); Sergii Leshchenko, Ukraine’s Oligarchs Are Still
Calling the Shots, Foreign Policy (Aug. 14, 2014); Interfax-Ukraine, Kolesnikov: Inevitability of
Punishment Needed for Real Fight Against Smuggling in Ukraine, Kyiv Post (June 23, 2018); Igor Kossov,
Kyiv Hotel Industry Makes Room for New Entrants, Kyiv Post (Mar. 7, 2019); Markian Kuzmowycz, How
the Kremlin Can Win Ukraine’s Elections, Atlantic Council (Nov. 19, 2018). The Opposition Bloc is a
Ukraine political party that largely reconstituted the Party of Regions.
       881
             3/30/16 Email, Gates to Kilimnik.
       882
             4/11/16 Email, Manafort & Kilimnik.
       883
             4/11/16 Email, Manafort & Kilimnik.
       884
             Gates 2/2/18 302, at 10.

                                                    135
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-1of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 144 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



discussed fmth er below) so that Deripaska would not move foiward with his lawsuit against
Manafoii .885 Gates fmi her stated that Deripaska wanted a visa to the United States, that Deripaska
could believe that having Manafoli in a position inside the Campaign or Administration might be
helpful to Deripaska, and that Man afoii's relationship with Tnunp could help Deripaska in other
ways as well.886 Gates stated, however, that Manafoii never told him anything specific about what,
if anything, Manafort might be offering Deripaska.887

         Gates also repoiied that Man afoii instructed him in April 2016 or early May 2016 to send
Kilimnik Campaign internal polling data an d other updates so that Kilimnik, in tum, could shar e
it with Ukrainian oli archs.888 Gates understood that the infon nation would also be shared with
Deripaska, • •                                                      889
                                                                        Gates repoiied to the Office (b)(3)-1
th at he did not know why Manafort wanted him to send polling infoimation, but Gates thought it
was a way to showcase Manafoii's work, and Manafoii wanted to open doors to jobs after the
Trnmp Campaign ended.890 Gates said that Man afoii's instruction included sending internal
polling data prepared for the Tnunp Campaign by pollster Tony Fabrizio. 891 Fabrizio had worked
with Man afoii for years and was brought into th e Campaign by Manafoii . Gates stated that, in
accordance with Manafort's instruction, he periodically sent Kilimnik polling data via WhatsApp;
Gates then deleted the communications on a daily basis. 892 Gates fmiher told the Office that, after
Manafoii left the Campaign in mid-August, Gates sent Kilimnik polling data less frequently and
that the data he sent was more publicly available information an d less internal data. 893

                                                                                                               (b)(3)-1
                                                                       wit mu tip e emai s . at
Kilimnik sent to U.S. associates and press contacts between late July an d mid-August of 2016.
Those emails referenced "internal polling," described the status of the Trnmp Campaign and




        885
              Gates 2/2/ 18 302, at 11; Gates 9/27/ 18 302 (serial 740), at 2.
        886
              Gates 2/2/ 18 302, at 12.
        887
              Gates 2/2/ 18 302, at 12.
        888
           Gates 1/31/ 18 302, at 17; Gates 9/27/18 302 (serial 740), at 2. In a later inteiview with the
Office, Gates stated that Manafoit directed him to send polling data to Kilimnik after a May 7, 2016 meeting
between Manafoit and Kilimnik in New York, discussed in Volume I, Section IV.A.8.b.iii, infra . Gates
11/7/18 302, at 3.
        889
              Gates 9/27/ 18 302, Pait II, at 2; (b} (3)                                                       (b)(3)-1
        890
              Gates 2/ 12/ 18 302, at 10; Gates 1/31/ 18 302, at 17.
        891
              Gates 9/27/ 18 302 (seiial 740), at 2; Gates 2/7/ 18 302, at 15.
        892
              Gates 1/31/ 18 302, at 17.
        893
           Gates 2/ 12/ 18 302, at 11-12. According to Gates, his access to internal polling data was more
limited because Fabrizio was himself distanced from the Campaign at that point.
                                                                                                               (b)(3)-1
        894 (b}   (3)

                                                           136
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 145 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                              an d assessed Trnmp 's prospects for
                              Gates to send Kilimnik internal data Pl!ll:WZ:~
                                                                                                                  (b)(3)-1


        The Office also obtained contemporaneous emails that shed light on the purpose of the
communications with Deripaska and that are consistent with Gates 's account. For example, in
response to a July 7, 2016, email from a Ukrainian reporter about Manafo1t's failed Deripaska­
backed investment, Manafo1t asked Kilimnik whether there had been any movement on "this issue
with our friend."897 Gates stated that "our friend" likely referred to Deripaska, 898 and Manafo1t
told the Office that the "issue" (an d "our biggest interest," as stated below) was a solution to the
Deripaska-Pericles issue.899 Kilimnik replied:

        I am carefully optimistic on the question of our biggest interest.

        Our friend [Boyarkin] said th ere is lately significantly more attention to th e campaign in
        his boss ' [Deripaska's] mind, and he will be most likely looking for ways to reach out to
        you pretty soon, understanding all the time sensitivity. I am more than sure that it will be
        resolved and we will get back to the original relationship with V. 's boss [Deripaska]. 900

Eight minutes later, Manafort replied that Kilimnik should tell Boyarkin's "boss," a reference to
Deripaska, "that if he needs private briefings we can accommodate."901 Manafo1t has alleged to
the Office that he was willing to brief Deripaska only on public campaign matters and gave an
example: why Tnunp selected Mike Pence as the Vice-Presidential rnnning mate. 902 Manafo1t
said he never gave Deripaska a briefing .903 Manafo1t noted that if Trnmp won, Deripaska would
want to use Manafo1t to advan ce whatever interests Deripaska had in th e United States and
elsewhere. 904




        895
           8/ 18/ 16 Email, Kilimnik to Dirkse; 8/ 18/ 16 Email, Kilimnik to Schultz; 8/ 18/ 16 Email, Kilimnik
to Marson; 7/27/ 16 Email, Kilimnik to Ash; 8/ 18/ 16 Email, Kilimnik to Ash; 8/ 18/ 16 Email, Kilimnik to
Jackson; 8/ 18/ 16 Email, Kilimnik to Mendoza-Wilson; 8/ 19/ 16 Email, Kilimnik to Patten.
        896 (b)   (3)                                                                                      (b)(3)-1
        897
              7/7/ 16 Email, Manafo1t to Kilimnik.
        898
              Gates 2/2/ 18 302, at 13.
        899
              Manafo1t 9/ 11/18 302, at 6.
        900
              7/8/ 16 Email, Kilimnik to Manafo1t.
        901
              7/8/ 16 Email, Kilimnik to Manafo1t; Gates 2/2/ 18 302, at 13.
        902
              Manafo1t 9/ 11/18 302, at 6.
        903
              Manafo1t 9/ 11/18 302, at 6.
        904
              Manafo1t 9/ 11/18 302, at 6.

                                                      137
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 146 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                       iii. Paul Manafort’s Two Campaign-Period Meetings with Konstantin Kilimnik
                             in the United States

        Manafort twice met with Kilimnik in person during the campaign period—once in May
and again in August 2016. The first meeting took place on May 7, 2016, in New York City.905 In
the days leading to the meeting, Kilimnik had been working to gather information about the
political situation in Ukraine. That included information gleaned from a trip that former Party of
Regions official Yuriy Boyko had recently taken to Moscow—a trip that likely included meetings
between Boyko and high-ranking Russian officials.906 Kilimnik then traveled to Washington, D.C.
on or about May 5, 2016; while in Washington, Kilimnik had pre-arranged meetings with State
Department employees.907

        Late on the evening of May 6, Gates arranged for Kilimnik to take a 3:00 a.m. train to meet
Manafort in New York for breakfast on May 7.908 According to Manafort, during the meeting, he
and Kilimnik talked about events in Ukraine, and Manafort briefed Kilimnik on the Trump
Campaign, expecting Kilimnik to pass the information back to individuals in Ukraine and
elsewhere.909 Manafort stated that Opposition Bloc members recognized Manafort’s position on
the Campaign was an opportunity, but Kilimnik did not ask for anything.910 Kilimnik spoke about
a plan of Boyko to boost election participation in the eastern zone of Ukraine, which was the base
for the Opposition Bloc.911 Kilimnik returned to Washington, D.C. right after the meeting with
Manafort.

        Manafort met with Kilimnik a second time at the Grand Havana Club in New York City
on the evening of August 2, 2016. The events leading to the meeting are as follows. On July 28,
2016, Kilimnik flew from Kiev to Moscow.912 The next day, Kilimnik wrote to Manafort
requesting that they meet, using coded language about a conversation he had that day.913 In an
email with a subject line “Black Caviar,” Kilimnik wrote:

        I met today with the guy who gave you your biggest black caviar jar several years ago. We
        spent about 5 hours talking about his story, and I have several important messages from
        him to you. He asked me to go and brief you on our conversation. I said I have to run it
        by you first, but in principle I am prepared to do it. . . . It has to do about the future of his

        905
              (b) (7)(A), (b) (7)(E)                       (b)(7)(E)-2
        906
           4/26/16 Email, Kilimnik to Purcell, at 2; Gates 2/2/18 302, at 12; Patten 5/22/18 302, at 6-7;
Gates 11/7/18 302, at 3.
        907
              5/7/16 Email, Kilimnik to Charap & Kimmage; 5/7/16 Email, Kasanof to Kilimnik.
        908
              5/6/16 Email, Manafort to Gates; 5/6/16 Email, Gates to Kilimnik.
        909
              Manafort 10/11/18 302, at 1.
        910
              Manafort 10/11/18 302, at 1.
        911
              Manafort 10/11/18 302, at 1.
        912
              7/25/16 Email, Kilimnik to katrin@yana.kiev.ua (2:17:34 a.m.).
        913
              7/29/16 Email, Kilimnik to Manafort (10:51 a.m.).

                                                     138
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 147 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        country, and is quite interesting.914

Manafort identified “the guy who gave you your biggest black caviar jar” as Yanukovych. He
explained that, in 2010, he and Yanukovych had lunch to celebrate the recent presidential election.
Yanukovych gave Manafort a large jar of black caviar that was worth approximately $30,000 to
$40,000.915 Manafort’s identification of Yanukovych as “the guy who gave you your biggest black
caviar jar” is consistent with Kilimnik being in Moscow—where Yanukovych resided—when
Kilimnik wrote “I met today with the guy,” and with a December 2016 email in which Kilimnik
referred to Yanukovych as “BG,” (b) (3)                 916
                                                            Manafort replied to Kilimnik’s July 29 (b)(3)-1
email, “Tuesday [August 2] is best . . . Tues or weds in NYC.”917

        Three days later, on July 31, 2016, Kilimnik flew back to Kiev from Moscow, and on that
same day, wrote to Manafort that he needed “about 2 hours” for their meeting “because it is a long
caviar story to tell.”918 Kilimnik wrote that he would arrive at JFK on August 2 at 7:30 p.m., and
he and Manafort agreed to a late dinner that night.919 Documentary evidence—including flight,
phone, and hotel records, and the timing of text messages exchanged920—confirms the dinner took
place as planned on August 2.921

         As to the contents of the meeting itself, the accounts of Manafort and Gates—who arrived
late to the dinner—differ in certain respects. But their versions of events, when assessed alongside
available documentary evidence and what Kilimnik told business associate Sam Patten, indicate
that at least three principal topics were discussed.

       First, Manafort and Kilimnik discussed a plan to resolve the ongoing political problems in
Ukraine by creating an autonomous republic in its more industrialized eastern region of Donbas,922
        914
              7/29/16 Email, Kilimnik to Manafort (10:51 a.m.).
        915
              Manafort 9/12/18 302, at 3.
        916                                                                                                  (b)(3)-1
              7/29/16 Email, Manafort to Kilimnik; (b) (7)(A), (b) (7)(E)            ; (b) (3)
                                                                                                             (b)(7)(E)-2
        917
              7/29/16 Email, Manafort to Kilimnik.
        918
              7/31/16 Email, Manafort to Kilimnik.
        919
              7/31/16 Email, Manafort to Kilimnik.
        920
           Kilimnik 8/2/16 CBP Record; Call Records of Konstantin Kilimnik(b) (3)                            (b)(3)-1
      Call Records of Rick Gates (b) (3)                       ; 8/2-3/16, Kilimnik Park Lane Hotel
Receipt.
        921
           Deripaska’s private plane also flew to Teterboro Airport in New Jersey on the evening of August
2, 2016. According to Customs and Border Protection records, the only passengers on the plane were
Deripaska’s wife, daughter, mother, and father-in-law, and separate records obtained by our Office confirm
that Kilimnik flew on a commercial flight to New York.
        922
           The Luhansk and Donetsk People’s Republics, which are located in the Donbas region of
Ukraine, declared themselves independent in response to the popular unrest in 2014 that removed President
Yanukovych from power. Pro-Russian Ukrainian militia forces, with backing from the Russian military,
have occupied the region since 2014. Under the Yanukovych-backed plan, Russia would assist in
withdrawing the military, and Donbas would become an autonomous region within Ukraine with its own

                                                     139
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-1of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 148 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and having Yanukovych, the Ukrainian President ousted in 2014, elected to head that republic .923
That plan, Man afo1i later acknowledged, constituted a "backdoor" means for Russia to control
eastern Ukraine. 924 Man afo1i initially said that, if he had not cut off the discussion, Kilimnik would
have asked Man afo1i in the August 2 meeting to convince Trnmp to come out in favor of the peace
plan , an d Yanukovych would have expected Manafo1i to use his connections in Europe and
Ukraine to suppo1i the plan. 925 Manafo1i also initially told the Office that he had said to Kilimnik
th at the plan was crazy, that the discussion ended, an d that he did not recall Kilimnik askin
Manafo1i to reconsider the lan after their Au ust 2 m eetin .926 Manafo1i said
                                                                                                                   (b)(3)-1
                       that he reacted negatively to Y anukovych sending- years later -an "urgent"
request when Yanukovych needed him.927 When confronted with an email written by Kilimnik on
or about December 8, 2016, however, Manafo1i acknowledged Kilimnik raised the peace plan
again in that email. 928 Manafo1i ultimately acknowled ed Kilimnik also raised the eace Ian in
Januai an d Febrnaiy 2017 meetings with Manafo1i,                                                                   (b)(3)-1
                         929



        Second, Man afo1i briefed Kilimnik on the state of the Trnmp Campaign and Man afo1i's
plan to win the election .930 That briefing encompassed the Campaign's messaging and its internal
polling data. According to Gates, it also included discussion of "battleground" states, which
Manafo1i identified as Michigan, Wisconsin, Pennsylvania, an d Minnesota. 931 Manafo1i did not
refer ex licitl to "battle ·ound" states in his tellin of the Au st 2 discussion
                                                                                                                    (b)(3)-1



prime filllllster. The plan emphasized that Yanukovych would be an ideal candidate to bring peace to the
region as prime minister of the republic, and facilitate the reintegration of the re~         aine with the
suppo1t of the U.S. and Russian presidents. As noted above, according to ~                      the written
documentation describin the Ian, for the Ian to work, both U.S. and Russian suppo1t were necessa1y. (b)(3)-1
                                              2/21/ 18 Email, Manafo1t, Ward, & Fabrizio, at 3-5.
        923
               Manafo1t 9/11/18 302, at4; (b) (3)                                                                   (b)(3)-1

        924    (b) (3)                                                  (b)(3)-1
        925
               Manafo1t 9/ 11/18 302, at 4.
        926
               Manafo1t 9/ 12/18 302, at 4.
        927    (b)(3)                                           Manafo1t 9/ 11/ 18 302, at 5; Manafo1t 9/ 12/18       (b)(3)-1
302, at 4.
        928
               Manafo1t 9/ 12/ 18 302, at 4; (b) (7)(A), (b) (7)(E)                                               (b)(7)(E)-2
                                                                                                                    (b)(3)-1
        929
                                                                                                Documentaiy
                                                                                              01wai·ding email

        930
               Manafo1t 9/ 11/18 302, at 5.
        93 1
               Gates 1/30/ 18 302, at 3, 5.
               (b) (3)                                                (b)(3)-1
        932



                                                       140
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 149 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        Third, according to Gates and what Kilimnik told Patten, Manafort and Kilimnik discussed
two sets of financial disputes related to Manafort’s previous work in the region. Those consisted
of the unresolved Deripaska lawsuit and the funds that the Opposition Bloc owed to Manafort for
his political consulting work and how Manafort might be able to obtain payment.933

       After the meeting, Gates and Manafort both stated that they left separately from Kilimnik
because they knew the media was tracking Manafort and wanted to avoid media reporting on his
connections to Kilimnik.934

                  c. Post-Resignation Activities

        Manafort resigned from the Trump Campaign in mid-August 2016, approximately two
weeks after his second meeting with Kilimnik, amidst negative media reporting about his political
consulting work for the pro-Russian Party of Regions in Ukraine. Despite his resignation,
Manafort continued to offer advice to various Campaign officials through the November election.
Manafort told Gates that he still spoke with Kushner, Bannon, and candidate Trump,935 and some
of those post-resignation contacts are documented in emails. For example, on October 21, 2016,
Manafort sent Kushner an email and attached a strategy memorandum proposing that the
Campaign make the case against Clinton “as the failed and corrupt champion of the establishment”
and that “Wikileaks provides the Trump campaign the ability to make the case in a very credible
way – by using the words of Clinton, its campaign officials and DNC members.”936 Later, in a
November 5, 2016 email to Kushner entitled “Securing the Victory,” Manafort stated that he was
“really feeling good about our prospects on Tuesday and focusing on preserving the victory,” and
that he was concerned the Clinton Campaign would respond to a loss by “mov[ing] immediately
to discredit the [Trump] victory and claim voter fraud and cyber-fraud, including the claim that
the Russians have hacked into the voting machines and tampered with the results.”937

        Trump was elected President on November 8, 2016. Manafort told the Office that, in the
wake of Trump’s victory, he was not interested in an Administration job. Manafort instead
preferred to stay on the “outside,” and monetize his campaign position to generate business given
his familiarity and relationship with Trump and the incoming Administration.938 Manafort
appeared to follow that plan, as he traveled to the Middle East, Cuba, South Korea, Japan, and
China and was paid to explain what a Trump presidency would entail.939

       Manafort’s activities in early 2017 included meetings relating to Ukraine and Russia. The

       933
             Gates 1/30/18 302, at 2-4; Patten 5/22/18 302, at 7.
       934
             Gates 1/30/18 302, at 5; Manafort 9/11/18 302, at 5.
       935
             Gates 2/12/18 302, at 12.
       936
             NOSC00021517-20 (10/21/16 Email, Manafort to Kushner).
       937
             NOSC00021573-75 (11/5/16 Email, Manafort to Kushner).
       938
             Manafort 9/12/18 302, at 1, 4-5; Gates 1/30/18 302, at 4.
       939
             Manafort 9/12/18 302, at 1.

                                                     141
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 150 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



first meeting, which took place in Madrid, Spain in January 2017, was with Georgiy Oganov.
Oganov, who had previously worked at the Russian Embassy in the United States, was a senior
executive at a Deripaska company and was believed to report directly to Deripaska.940 Manafort
initially denied attending the meeting. When he later acknowledged it, he claimed that the meeting
had been arranged by his lawyers and concerned only the Pericles lawsuit.941 Other evidence,
however, provides reason to doubt Manafort’s statement that the sole topic of the meeting was the
Pericles lawsuit. In particular, text messages to Manafort from a number associated with Kilimnik
suggest that Kilimnik and Boyarkin—not Manafort’s counsel—had arranged the meeting between
Manafort and Oganov.942 Kilimnik’s message states that the meeting was supposed to be “not
about money or Pericles” but instead “about recreating [the] old friendship”—ostensibly between
Manafort and Deripaska—“and talking about global politics.”943 Manafort also replied by text that
he “need[s] this finished before Jan. 20,”944 which appears to be a reference to resolving Pericles
before the inauguration.

        On January 15, 2017, three days after his return from Madrid, Manafort emailed K.T.
McFarland, who was at that time designated to be Deputy National Security Advisor and was
formally appointed to that position on January 20, 2017.945 Manafort’s January 15 email to
McFarland stated: “I have some important information I want to share that I picked up on my
travels over the last month.”946 Manafort told the Office that the email referred to an issue
regarding Cuba, not Russia or Ukraine, and Manafort had traveled to Cuba in the past month.947
Either way, McFarland—who was advised by Flynn not to respond to the Manafort inquiry—
appears not to have responded to Manafort.948

       Manafort told the Office that around the time of the Presidential Inauguration in January,
he met with Kilimnik and Ukrainian oligarch Serhiy Lyovochkin at the Westin Hotel in
Alexandria, Virginia.949 During this meeting, Kilimnik again discussed the Yanukovych peace
plan that he had broached at the August 2 meeting and in a detailed December 8, 2016 message
found in Kilimnik’s DMP email account.950 In that December 8 email, which Manafort

       940
           Kalashnikova 5/17/18 302, at 4; Gary Lee, Soviet Embassy’s Identity Crisis, Washington Post
(Dec. 20, 1991); Georgy S. Oganov Executive Profile & Biography, Bloomberg (Mar. 12, 2019).
       941
             Manafort 9/11/18 302, at 7.
       942
             Text Message, Manafort & Kilimnik.
       943
             Text Message, Manafort & Kilimnik; Manafort 9/12/18 302, at 5.
       944
             Text Message, Manafort & Kilimnik.
       945
             1/15/17 Email, Manafort, McFarland, & Flynn.
       946
             1/15/17 Email, Manafort, McFarland, & Flynn.
       947
             Manafort 9/11/18 302, at 7.
       948
             1/15/17 Email, Manafort, McFarland, & Flynn; McFarland 12/22/17 302, at 18-19.
       949
             (b) (3)                                   Manafort 9/11/18 302, at 7; Manafort 9/21/18      (b)(3)-1
302, at 3; 1/19/17 & 1/22/17 Kilimnik CBP Records, Jan. 19 and 22, 2017; 2016-17 Text Messages,
Kilimnik & Patten, at 1-2.
       950
             (b) (7)(A), (b) (7)(E)                 (b)(7)(E)-2

                                                  142
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-1of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 151 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



acknowledged having read,951 Kilimnik wrote, " [a]ll that is required to strut the process is a ve1y
minor 'wink' (or slight push) from DT"- an appai·ent reference to President-elect Tmmp--"and
a decision to authorize you to be a 'special representative' and manage this process." Kilimnik
assured Manafo1t, with that authority, he "could sta1t the process and within 10 days visit Russia
[Yanukovych] guai·antees your reception at the ve1y top level," an d that "DT could have peace in
Ukraine basically within a few months after inauguration ."952

                   • • ••
                       •
                                         (b} (3)                          and statem ents to the Office, Manafo1t sou
               •   I       I   •   I .   •     •   I I •    •   .   •   Ian. \DJ\->}

                                             fill(b} (3)                                                                      (b)(3)-1

                                               lil(b} (3)

                                                                                                 ill(b} (3)




       On Febmaiy 26, 2017, Manafo1t met Kilimnik in Madrid, where Kilimnik had flown from
Moscow.956 In his first two interviews with th e Office, Manafo1t denied meeting with Kilimnik
on his Madrid trip and then-after being confronted with documenta1y evidence th at Kilimnik was
in Madrid at the same time as him-recognized that he met him in Madrid. Manafo1t said that
Kilimnik had updated him on a criminal investigation into so-called "black ledger" payments to
Manafo1t that was bein conducted b Ukraine's National Anti-Conu tion Bureau .957

                                                                                                                              (b)(3)-1



        Manafo1t remained in contact with Kilimnik throughout 2017 and into the spring of 2018.

        951
              Manafo1t 9/ 11/18 302, at 6; (b} (3)                                                               (b)(3)-1
        952   (b} (7}(A}, (b} (7}(E}                                    (b)(7)(E)-2
                                                                                                                            (b)(3)-1

        954   (b} (3)                                                                 (b)(3)-1
        955   (b} (3)                                                                 (b)(3)-1
        956
              2/21/ 17 Email, Zatynaiko to Kilimnik.
        957
              Manafo1t 9/ 13/ 18 302, at 1.
        958
                                                                In resolving whether Manafo1t breached
                                                                                                          (b)(3)-1
          ._.._
his cooperation p ea agreement y ymg to e O ice, t e 1strict comt f01md that Manafo1t lied about,
among other things, his contacts with Kilimnik regarding the peace plan, including the meeting in Madrid.
Manafort 2/ 13/ 19 Transc1ipt, at 29-31, 40.

                                                                        143
              Case  1:19-cv-00810-RBW U.S.    Depar tment
                                          Document   122-1of Justice
              ______________________________________________________
                                                              Filed 06/19/20 Page 152 of 207
              Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



        Those contacts included matters pertaining to the criminal charges brought by the Office,959 and
        the Ukraine peace plan. In early 2018, Manafort retained his longtime polling fnm to craft a draft
        poll in Ukraine, sent the pollsters a three-page primer on the plan sent by Kilimnik, and worked
        with Kilimnik to fo1mulate the polling questions.960 The primer sent to the pollsters specifically
        called for the United States and President Trnmp to suppo1t the Autonomous Republic ofDonbas
        with Yanukovych as Prime Minister,961 and a series of questions in the draft poll asked for opinions
        on Yanukovych's role in resolving the conflict in Donbas. 962 (The poll was not solely about
        Donbas; it also sought paiticipants ' views on leaders apa1t from Y anukovych as they pe1tained to
        the 2019 Ukraine presidential election.)

                The Office has not uncovered evidence that Manafo1t brought the Ukraine peace plan to
        the attention of the Trnmp Campaign or the Trnmp Administration. Kilimnik continued his effo1ts
        to promote the peace plan to the Executive Branch (e.g. , U.S. Depa1tment of State) into the sUilllller
        of 2018. 963

                 B. Post-Election and Transition-Period Contacts

                Trnmp was elected President on November 8, 2016. Beginning illllllediately after the
        election, individuals connected to the Russian government staited contacting officials on the
        Trnmp Campaign and Transition Team through multiple channels-sometimes through Russian
        Ambassador Kislyak and at oth er times through individuals who sought reliable contacts through
        U.S. persons not fo1mally tied to the Campaign or Transition Team. The most senior levels of the
        Russian government encouraged these effo1ts. The investigation did not establish that these effo1ts
        reflected or constituted coordination between the Trnmp Campaign and Russia in its election­
        interference activities.

                            1. Immediate Post-Election Activity

                As soon as news broke that Tnnnp had been elected President, Russian government
        officials and prominent Russian businessmen began hy ing to make imoads into the new
        Adminish'ation. They appeai·ed not to have preexisting contacts and snuggled to connect with
        senior officials ai·ound the President-Elect. As explained below, those efforts entailed both official
        contact through the Russian Embassy in the United States and outreaches- sanctioned at high
        levels of the Russian government-through business rather than political contacts.



                 959
                    Manafort (D.D.C.) Gov't Opp. to Mot. to Modify, at 2; Superseding Indictm ent ,i,i 48-51,
        United States v. Paul J. Manafort, Jr., 1:l 7-cr-201 (D.D.C. June 8, 2018), Doc. 318.
                 960
                   2/12/18 Email, Fabrizio to Manafo1t & Ward; 2/ 16/18 Email, Fabrizio to Manafo1t ; 2/ 19/ 18
        Email, Fabrizio to Ward; 2/21/ 18 Email, Manafo1t to Ward & Fab1izio.
(b)(7)(E)-2
                 961
                       2/21/ 18 Email, Manafo1t to Ward & Fabrizio (7:16:49 a.m.) (attachment).            (b)(7)(E)-2
                 962
                       3/9/ 18 Email, Ward to Manafo1t & Fabrizio (attachment).


       HP1M1w•■--Il3IU>•e>-
                                                                                                  (b) (7)(A), (b) (7)(E)



                                                                                          (b)(3)-2, (b)(7)(E)-1
(b)(3)-2, (b)(7)(E)-1                                         144
                                                                       (b)(7)(E)-2
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 153 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  a. Outreach from the Russian Government

        At approximately 3 a.m. on election night, Trump Campaign press secretary Hope Hicks
received a telephone call on her personal cell phone from a person who sounded foreign but was
calling from a number with a DC area code.964 Although Hicks had a hard time understanding the
person, she could make out the words “Putin call.”965 Hicks told the caller to send her an email.966

       The following morning, on November 9, 2016, Sergey Kuznetsov, an official at the Russian
Embassy to the United States, emailed Hicks from his Gmail address with the subject line,
“Message from Putin.”967 Attached to the email was a message from Putin, in both English and
Russian, which Kuznetsov asked Hicks to convey to the President-Elect.968 In the message, Putin
offered his congratulations to Trump for his electoral victory, stating he “look[ed] forward to
working with [Trump] on leading Russian-American relations out of crisis.”969

        Hicks forwarded the email to Kushner, asking, “Can you look into this? Don’t want to get
duped but don’t want to blow off Putin!”970 Kushner stated in Congressional testimony that he
believed that it would be possible to verify the authenticity of the forwarded email through the
Russian Ambassador, whom Kushner had previously met in April 2016.971 Unable to recall the
Russian Ambassador’s name, Kushner emailed Dimitri Simes of CNI, whom he had consulted
previously about Russia, see Volume I, Section IV.A.4, supra, and asked, “What is the name of
Russian ambassador?”972 Kushner forwarded Simes’s response—which identified Kislyak by
name—to Hicks.973 After checking with Kushner to see what he had learned, Hicks conveyed
Putin’s letter to transition officials.974 Five days later, on November 14, 2016, Trump and Putin
spoke by phone in the presence of Transition Team members, including incoming National
Security Advisor Michael Flynn.975



       964
             Hicks 12/8/17 302, at 3.
       965
             Hicks 12/8/17 302, at 3.
       966
             Hicks 12/8/17 302, at 3.
       967
             NOSC00044381 (11/9/16 Email, Kuznetsov to Hicks (5:27 a.m.)).
       968
             NOSC00044381-82 (11/9/16 Email, Kuznetsov to Hicks (5:27 a.m.)).
       969
             NOSC00044382 (11/9/16 Letter from Putin to President-Elect Trump (Nov. 9, 2016)
(translation)).
       970
             NOSC00044381 (11/9/16 Email, Hicks to Kushner (10:26 a.m.)).
       971
             Statement of Jared C. Kushner to Congressional Committees, at 4 (Jul. 24, 2017).
       972
          NOSC00000058 (11/9/16 Email, Kushner to Simes (10:28 a.m.)); Statement of Jared Kushner
to Congressional Committees, at 4 (Jul. 24, 2017).
       973
             NOSC00000058 (11/9/16 Email, Kushner to Hicks (11:05:44 a.m.)).
       974
             Hicks 12/8/17 302, at 3-4.
       975
           Flynn 11/16/17 302, at 8-10; see Doug G. Ware, Trump, Russia’s Putin Talk about Syria, Icy
Relations in Phone Call, UPI (Nov. 14, 2016).

                                                    145
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 154 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                     b. High-Level Encouragement of Contacts through Alternative Channels

        As Russian officials in the United States reached out to the President-Elect and his team, a
number of Russian individuals working in the private sector began their own efforts to make
contact. Petr Aven, a Russian national who heads Alfa-Bank, Russia’s largest commercial bank,
described to the Office interactions with Putin during this time period that might account for the
flurry of Russian activity.976

        Aven told the Office that he is one of approximately 50 wealthy Russian businessmen who
regularly meet with Putin in the Kremlin; these 50 men are often referred to as “oligarchs.”977
Aven told the Office that he met on a quarterly basis with Putin, including in the fourth quarter
(Q4) of 2016, shortly after the U.S. presidential election.978 Aven said that he took these meetings
seriously and understood that any suggestions or critiques that Putin made during these meetings
were implicit directives, and that there would be consequences for Aven if he did not follow
through.979 As was typical, the 2016 Q4 meeting with Putin was preceded by a preparatory meeting
with Putin’s chief of staff, Anton Vaino.980

        According to Aven, at his Q4 2016 one-on-one meeting with Putin,981 Putin raised the
prospect that the United States would impose additional sanctions on Russian interests, including
sanctions against Aven and/or Alfa-Bank.982 Putin suggested that Aven needed to take steps to
protect himself and Alfa-Bank.983 Aven also testified that Putin spoke of the difficulty faced by
the Russian government in getting in touch with the incoming Trump Administration.984
According to Aven, Putin indicated that he did not know with whom formally to speak and
generally did not know the people around the President-Elect.985



          976
                Aven provided information to the Office in an interview and through an attorney proffer,
(b) (3)                                                                                                        (b)(3)-1
          977
                Aven 8/2/18 302, at 7.
          978
                (b) (3)                                           (b)(3)-1
          979
                Aven 8/2/18 302, at 2-3.
          980
            (b) (3)                                                         and interview with the Office, (b)(3)-1
Aven referred to the high-ranking Russian government officials using numbers (e.g., Official 1, Official 2).
Aven separately confirmed through an attorney proffer that Official 1 was Putin and Official 2 was Putin’s
chief of staff, Vaino. See Affidavit of Ryan Junck (Aug. 2, 2018) (hard copy on file).
          981
           At the time of his Q4 2016 meeting with Putin, Aven was generally aware of the press coverage
about Russian interference in the U.S. election. According to Aven, he did not discuss that topic with Putin
at any point, and Putin did not mention the rationale behind the threat of new sanctions. Aven 8/2/18 302,
at 5-7.
          982
                (b) (3)                                          (b)(3)-1
          983
                (b) (3)                                          (b)(3)-1
          984
                (b) (3)                                          (b)(3)-1
          985
                (b) (3)                                         (b)(3)-1

                                                       146
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 155 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       Aven (b) (3)           told Putin he would take steps to protect himself and the Alfa-Bank           (b)(3)-1
shareholders from potential sanctions, and one of those steps would be to try to reach out to the
incoming Administration to establish a line of communication.986 Aven described Putin
responding with skepticism about Aven’s prospect for success.987 According to Aven, although
Putin did not expressly direct him to reach out to the Trump Transition Team, Aven understood
that Putin expected him to try to respond to the concerns he had raised.988 Aven’s efforts are
described in Volume I, Section IV.B.5, infra.

                   2. Kirill Dmitriev’s Transition-Era Outreach to the Incoming Administration

        Aven’s description of his interactions with Putin is consistent with the behavior of Kirill
Dmitriev, a Russian national who heads Russia’s sovereign wealth fund and is closely connected
to Putin. Dmitriev undertook efforts to meet members of the incoming Trump Administration in
the months after the election. Dmitriev asked a close business associate who worked for the United
Arab Emirates (UAE) royal court, George Nader, to introduce him to Trump transition officials,
and Nader eventually arranged a meeting in the Seychelles between Dmitriev and Erik Prince, a
Trump Campaign supporter and an associate of Steve Bannon.989 In addition, the UAE national
security advisor introduced Dmitriev to a hedge fund manager and friend of Jared Kushner, Rick
Gerson, in late November 2016. In December 2016 and January 2017, Dmitriev and Gerson
worked on a proposal for reconciliation between the United States and Russia, which Dmitriev
implied he cleared through Putin. Gerson provided that proposal to Kushner before the
inauguration, and Kushner later gave copies to Bannon and Secretary of State Rex Tillerson.

                   a. Background

        Dmitriev is a Russian national who was appointed CEO of Russia’s sovereign wealth fund,
the Russian Direct Investment Fund (RDIF), when it was founded in 2011.990 Dmitriev reported
directly to Putin and frequently referred to Putin as his “boss.”991

        RDIF has co-invested in various projects with UAE sovereign wealth funds.992 Dmitriev
regularly interacted with Nader, a senior advisor to UAE Crown Prince Mohammed bin Zayed
        986
              (b) (3)                                       (b)(3)-1
        987
              (b) (3)                            Aven 8/2/18 302, at 6.   (b)(3)-1
        988
              Aven 8/2/18 302, at 4-8; (b) (3)                              (b)(3)-1
        989
            Nader provided information to the Office in multiple interviews, all but one of which were
conducted under a proffer agreement, (b) (3)                                                       The
investigators also interviewed Prince under a proffer agreement. Bannon was interviewed by the Office, (b)(3)-1
(b) (3)                        under a proffer agreement.
        990
                Kirill Dmitriev Biography, Russian Direct Investment Fund, available at
https://rdif.ru/Eng_person_dmitriev_kirill/. See also Overview, Russian Direct Investment Fund, available
at https://rdif.ru/Eng_About/.
        991
          Gerson 6/15/18 302, at 1. See also, e.g., 12/14/16 Text Message, Dmitriev to Gerson; 1/9/17
Text Message, Dmitriev to Gerson.
        992
              (b) (3)                                                        (b)(3)-1

                                                      147
    Case 1:19-cv-00810-RBW U.S. Department
                           Document   122-1of Justice
    ______________________________________________________
                                               Filed 06/19/20 Page 156 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



(Crown Prince Mohammed), in connection with RDIF 's dealings with the UAE. 993 Putin wanted
Dmitriev to be in charge of both the financial and the political relationship between Russia and the
Gulf states, in pa1t because Dmitriev had been educated in the West and spoke English fluently. 994
Nader considered Dmitriev to be Putin's interlocutor in the Gulf region, and would relay
Dmitriev's views directly to Crown Prince Mohammed.995

        Nader developed contacts with both U.S. presidential campaigns dming the 2016 election,
and kept Dmitriev abreast of his effo1ts to do so.996 According to Nader, Dmitriev said that his
and the government of Russia's preference was for candidate Tnnn to win and asked Nader to
assist him in meetin members of the Trnm Cam ai n .997
                                                                                                 (b)(3)-1
                                                                                 Nader did not
introduce Dmitriev to anyone associated with the Trnmp Campaign before the election.999

          (b} (3)


                                             lliil{D) {~)la{D) {~)                                           (b)(3)-1

                                                                                   lliit(b} (3)


(b} (3)


       Erik Prince is a businessman who had relationships with various individuals associated
with the Trnmp Campaign, including Steve Bannon, Donald Trnmp Jr., and Roger Stone. 1005
Prince did not have a fonnal role in the Campaign, although he offered to host a fundraiser for

          993
                 Nader 1/22/ 18 302, at 1-2; Nader 1/23/ 18 302, at 2-3; 5/3/ 16 Email, Nader to Phares; -
(b} (3)
                                                                                                             (b)(3)-1
          994
                Nader 1/22/18 302, at 1-2.
          995
                Nader 1/22/18 302, at 3.
          996
                Nader 1/22/18 302, at 3; (b} (3)                                      (b)(3)-1
                Nader 1/22/18 302, at 3; (b} (3)                                      (b)(3)-1
          997

          998   (b} (3)                                       (b)(3)-1
          999
                Nader 1/22/18 302, at 3.
          1000   (b} (3)                                      (b)(3)-1
          1001   (b} (3)                                      (b)(3)-1
          1002   (b} (3)                                      (b)(3)-1
          1003   (b} (3)                                        (b)(3)-1
          1004   (b} (3)                                      (b)(3)-1
          1005
                 Prince 4/4/ 18 302, at 1-5; Bannon 2/ 14/ 18 302, at 21.

                                                          148
                   Case 1:19-cv-00810-RBW U.S. Department
                                          Document   122-1of Justice
                   ______________________________________________________
                                                              Filed 06/19/20 Page 157 of 207
                   Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              Trnmp and sent unsolicited policy papers on issues such as foreign policy, trade, and Russian
              election interference to Bannon. 1006

                       After the election, Prince frequently visited transition offices at Trnmp Tower, primarily
              to meet with Bannon but on occasion to meet Michael Flynn and others. 1007 Prince and Bannon
              would discuss, inter alia, foreign policy issues and Prince's recollllllendations regarding who
              should be appointed to fill key n a t i ~sitions. 1008 Although ~ (b)(3)-1
              affiliated with the transition, N a d e r - received a s s u r a n c e s _
              that the incoming Administration considered Prince a trusted associate.10

                                        b. Kirill Dmitriev's Post-Election Contacts With the Incoming Administration

                      Soon after midnight on election night, Dmiti·iev messaged (b) (3), (b) (7)(A), (b) (7)(E)
                             who was ti·avelin to New York to attend the 2016 World Chess Championship. (b)(3)-2
              (b) (3), (b) ( n,....,, , ... , ,, n .... ,                                        Dmitiy Peskov, the (b)(7)(E)-1
                                                                                               ss Cham ionshi .1010
              (b) (3), (b) (7)(A), (b) (7)(E)                                     'J!llllr.JTF.'1'11


                                                                                                                        1      (b) (3), (b) (7)(A), (b) (7)(E)

                                                                                                                                                        (b)(7)(E)-2
                                 I I        I                 "   I   I   I I         I                       I   I          · I I         · I   I
                                                •   •   , •                 1 1   ,       ,     • , •     •   (b) (7)(A), (b) (7)(E)
                                                                                                                        OJ l~J, lOJ l' JlAJ, lOJ l' }lt:J
                                                                                                        • · (b) (3), (b) (7)(A), (b) (7)(E)
                    I   •   I    I     II


                                                                                                                                             (b)(3)-2, (b)(7)(E)-1

                        1006
                          Prince 4/4/ 18 302, at 1, 3-4; Prince 5/3/ 18 302, at 2; Bannon 2/ 14/ 18 302, at 19-20; 10/ 18/ 16
              Email, Prince to Bannon.
                        1007
                          Flynn 11/20/ 17 302, at 6; Flynn 1/ 11/ 18 302, at 5; Flynn 1/24/18 302, at 5-6; Flynn 5/ 1/18 302,
              at 11; P1ince 4/4/18 302, at 5, 8; Bannon 2/ 14/ 18 302, at 20-21 ; 11/12/ 16 Email, Prince to Corallo.
                        1008                                                                                                         (b)(3)-2, (b)(7)(E)-1
                                Prince 4/4/ 18 302, at 5; Bannon 2/ 14/ 18 302, at 21.
                        1009
                                (b) (3)                                                       (b)(3)-1                                                           (b)(3)-1
(b)(3)-1
                                                                                                                      INader 1/22/18 302, at 5-6; -

                        lOll
                    (b) (3), (b) (7)(A), (b) (7)(E)                                                                         (b)(3)-2, (b)(7)(E)-1
                1
                  • '. b) (3), (b) (7)(A), (b) (7)(E)                                                                     (b)(3)-2, (b)(7)(E)-1
              __, (b) (3), (b) (7)(A), (b) (7)(E)
  (b)(3)-2
(b)(7)(E)-1
                        1014
                             (b) (3), (b) (7)(A), (b) (7)(E)                                                                (b)(3)-2, (b)(7)(E)-1
                        1015
                             (b) (3), (b) (7)(A), (b) (7)(E)
                                                                                                                      I     (b)(3)-2, (b)(7)(E)-1

                                                                                              149
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 158 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Later that morning, Dmitriev contacted Nader, who was in New York, to request a meeting
with the "key people" in the incoming Administrntion as soon as possible in light of the "[g]reat
results." 10 16 He asked Nader to convey to the incoming Administration that "we want to sta1t
rebuilding the relationship in whatever is a comfo1table pace for them. We understand all of the
sensitivities and are not in a msh." 1017 Dmitriev and Nader had previously discussed Nader
introducing him to the contacts Nader had made within the Tnnnp Campaign. 1018 Dmiti·iev also
told Nader that he would ask Putin for permission to ti·avel to the United States, where he would
be able to speak to media outlets about the positive impact of Tnunp 's election and the need for
reconciliation between the United States and Russia. 1019

        Later that day, Dmitriev flew to New York, where Peskov was separately traveling to
attend the chess tournament. 1020 Dmiti·iev invited Nader to the opening of the tomnament and
noted that, if there was "a chance to see anyone key from Tnunp camp," he "would love to sta1t
building for the fotme." 1021 Dmiti·iev also asked Nader to invite Kushner to the event so that he
(Dmitriev) could meet him. 1022 Nader did not pass along Dmitriev's invitation to anyone
connected with the incoming Administi·ation. 1023 Although one World Chess Federation official
recalled hearing from an attendee that President-Elect Tnnnp had stopped by the tomnament, the
investigation did not establish that Tnunp or any Campaign or Transition Team official attended
the event. 1024 And the President's written answers denied that he had.1025

        Nader stated that Dmiti·iev continued to press him to set up a meeting with ti·ansition
officials, and was paiticularly focused on Kushner and Tnunp Jr. 1026 Drnitriev told Nader that

(b} (3)
                               ~                                      .                                     (b)(3)-1



            1016
                   11/9/ 16 Text Message, Dmitriev to Nader (9:34 a.m.); Nader 1/22/18 302, at 4.
            1011
                   11/9/ 16 Text Message, Dmitriev to Nader (11 :58 p.m.).
            1018
                   Nader 1/22/18 302, at 3.
            1019
            11/9/ 16 Text Messa e, Dmitriev to Nader 10:06 a.m.); 11/9/ 16 Text Message, Dmitiiev to
Nader (10: 10 a.m.);                                                                                        (b)(3)-1
            1020
            11/9/ 16 Text Message, Dmitriev to Nader (10:08 a.m.); 11/9/ 16 Text Message, Dmitiiev to
Nader (3:40 p.m.); Nader 1/22/ 18 302, at 5.
            1021
                   11/9/ 16 Text Message, Dmitriev to Nader (7 :10 p.m.).
            1022
                   11/ 10/ 16 Text Message, Dmitriev to Nader (5:20 a.m.).
            1023
                   Nader 1/22/ 18 302, at 5-6.
            1024
                   Marinello 5/31/18 302, at 2-3; Nader 1/22/ 18 302, at 5-6.
            1025
                   W1itten Responses of Donald J. Tmmp (Nov. 20, 2018), at 17-18 (Response to Question V,
Pait (a).



-                                                                                                           (b)(3)-1
            1026
                   Nader 1/22/ 18 302, at 6; (b} (3)

            1027
                   Nader 1/22/18 302, at 6; (b} (3)                                                         (b)(3)-1

                                                          150
     Case 1:19-cv-00810-RBW U.S. Department
                            Document   122-1of Justice
     ______________________________________________________
                                                Filed 06/19/20 Page 159 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                                                                                          (b)(3)-1
                                                       According to Nader, Dmiti·iev was ve1y
allXlous to connect wit t e mcommg A mmsti·at1on and told Nader that he would tiy other routes
to do so besides Nader himself. 1030 Nader did not ultimately inti·oduce Dmiu-iev to anyone
associated with the incoming Adminisu-ation during Dmitriev's post-election u-ip to New York. 1031

       In early December 2016, Dmiti·iev again broached the topic of meeting incoming
Adminisu-ation officials with Nader in Januaiy or Febmaiy. 1032 Dmiu-iev sent Nader a list of
publicly available quotes of Dmiu-iev speaking positively about Donald Tnnnp "in case they
[were] helpful." 1033

                   c. Erik Prince and Kirill Dmitriev Meet in the Seychelles

                         i. George Nader and Erik Prince Arrange Seychelles Meeting with Dmitriev

        Nader traveled to New York in eai·ly Januaiy 2017 and had lunchtime and dinner meetings
with Erik Prince on Januaiy 3, 2017 .1034 Nader and Prince discussed Dmiu-iev. 1035 Nader
info1med Prince that the Russians were looking to build a link with the incoming Tnnnp
Adminisu-ation .1036                        he told Prince that Dmiti·iev had been ushin Nader to
inu-oduce him to someone from the incomin Administi·ation                                                (b)(3)-1
                                                             1037
                                                           .      Nader suggested, in light of Prince' s
relationship with Transition Team officials that Prince and Dmiti·iev meet to discuss issues of
mutual concem .1038                                                                 Prince told Nader
that he needed to think fuii her about it and to check with Transition Team officials. 1039

       After his dinner with Prince, Nader sent Prince a link to a Wikipedia entiy about Dmiti·iev,
and sent Dmiu-iev a message stating that he had j ust met "with some key people within the fainily
and inner circle"- a reference to Prince- and that he had spoken at length and positively about


        1028
               (b) (3)                                                  (b)(3)-1
        1029   (b) (3)                                      (b)(3)-1
        1030
               Nader 1/22/18 302, at 6.
        1031
               Nader 1/22/ 18 302, at 5-7.
        1032
               12/8/ 16 Text Messages, Dmitiiev to Nader (12: 10:31 a.m.); Nader 1/22/ 18 302, at 11.
        1033
           12/8/ 16 Text Message, Dmitriev to Nader (12:10:31 a.m.); 12/8/ 16 Text Message, Dmitiiev to
Nader (12:10:57 a.m.).
        1034
               Prince 4/4/ 18 302, at 8.
        1035
               Prince 5/3/ 18 302, at 3; (b) (3)                                               (b)(3)-1
        1036   (b) (3)                                       (b)(3)-1
        1037   (b) (3)                                       (b)(3)-1
        1038   (b) (3)                                       (b)(3)-1
        1039   (b) (3)                                       (b)(3)-1

                                                      151
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 160 of 207
     Attorney Work Product // May Contain Material Protected Under Fed . R. Crim. P. 6(e)



Dmitriev.1040 Nader told Dmitriev that the people he met had asked for Dmitriev's bio, and
Dmitriev replied that he would update and send it. 1041 Nader later received from Dmiti·iev two
files concerning Dmitriev: one was a two-page biography, and the other was a list of Dmitriev's
positive quotes about Donald Tnnnp. 1042

        The next morning, Nader fo1warded the message and attachments Dmiti·iev had sent him
to Prince.1043 Nader wrote to Prince that these documents were the versions "to be used with some
additional details for them" (with "them" refeITing to members of the incoming
Administration) .1044 Prince opened the attachments at Tnnnp Tower within an hour of receiving
them. 1045 Prince stated that, while he was at Tnnnp Tower that day, he spoke with Kellyanne
Conway, Wilbur Ross, Steve Mnuchin, and others while waiting to see Bannon. 1046 Cell-site
location data for Prince's mobile phone indicates that Prince remained at Tnnnp Tower for
approximately three hours.1047 Prince said that he could not recall whether, durin those three
hours he met with Bannon and discussed Dmitriev with him. 1048                                    (b)(3)-1


        Prince booked a ticket to the Seychelles on Januaiy 7, 2017. 1050 The following day, Nader
wrote to Dmitriev that he had a "pleasant smprise" for him, namely that he had aITanged for
Dmitriev to meet "a Special Guest" from "the New Team," refeITing to Prince. 1051 Nader asked
Dmitriev if he could come to the Seychelles for the meeting on Janua1y 12, 2017, and Dmiti·iev
agreed. 1052

       The following d a y , ~ s u r a n c e from Nader that the Seychelles meeting
would be woii hwhile. 1053 ~ Dmitriev was not enthusiastic about the idea of                                 (b)(3)-1
meeting with Prince, and that Nader assured him that Prince wielded influence with the incoming


        1040
            1/4/ 17 Text Message, N ader to Prince; 1/4/ 17 Text Messa es, Nader to Dmitriev (5 :24 a.m. -
5:26 a.m.); Nader 1/22/ 18 302, at 8-9;                                                                      (b)(3)-1
        1041
               1/4/ 17 Text Messages, Nader & Dmitriev (7:24:27 a.m.).
        1042
               1/4/ 17 Text Messages, Dmitriev to N ader (7:25-7:29 a.m.)
        1043
               1/4/ 17 Text Messages, Nader to Prince.
        1044
               1/4/ 17 Text Messages, Nader to Prince; (b) (3)                                   (b)(3)-1
        1045
               Prince 5/3/ 18 302, at 1-3 .
        1046
               Prince 5/3/ 18 302, at 2-3.
        1047
               Cell-site location data for Prince's mobile phone (b) (7)(A), (b) (7)(E)               (b)(7)(E)-2
        1048
               Prince 5/3/ 18 302, at 3.
        1049   (b) (3)                                   (b)(3)-1
        1050
               1/5/ 17 Email, Kasbo to Prince.
        1051
               1/8/ 17 Text Messages, Nader to Dmitriev (6: 05 - 6: 10 p.m.).
        1052
               1/8/ 17 Text Messages, Nader & Dmitriev (6: 10 - 7:27 p.m.).
        1053
               1/9/ 17 Text Message, Dmitriev to Nader.

                                                      152
     Case 1:19-cv-00810-RBW U.S. Department
                            Document   122-1of Justice
     ______________________________________________________
                                                Filed 06/19/20 Page 161 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Administration .1054 Nader wrote to Dmitriev, "This guy [Prince] is designated by Steve [Bannon]
to meet you! I know him and he is ve1y ve1y well connected and tm sted by the New Team. His
sister is now a Minister of Education." 1055 According to Nader, Prince had led him to believe that
Bannon was aware of Prince's upcoming meeting with Dmitriev, and Prince acknowledged that it
was fair for Nader to think that Prince would pass info1mation on to the Transition Team. 1056
Bannon, however, told the Office that Prince did not tell him in advance about his meeting
with Dmitriev.1057

                           ii. The Seychelles Meetings

        Dmitriev aiTived with his wife in the Seychelles on Januaiy 11, 2017, and checked into the
Four Seasons Reso1i where Crown Prince Mohalllllled and Nader were staying. 1058 Prince aiTived
that sam e day. 1059 Prince and Dmitriev met for the first time that afternoon in Nader's villa, with
Nader present. 1060 The initial meeting lasted approximately 30-45 minutes. 1061

                                                                                                               (b)(3)-1
                                                                      Prince described the eight
years o t e O ama A       1strab on m negative tenns, an state that he was looking fo1ward to a
new era of cooperation and conflict resolution .1063 According to Prince, he told Dmitriev that
Bannon was effective if not conventional, and that Prince provided policy papers to Bannon .1064

          (b} (3)
                                                                                                                (b)(3)-1
                                    llill(b} (3)




          1054   (b} (3)                                   (b)(3)-1
          1055
                 1/9/ 17 Text Message, Nader to Dmitriev (2 :12:56 p.m.); Nader 1/ 19/ 18 302, at 13; -
(b} (3)                                                                                                         (b)(3)-1
          1056
                 Nader 1/ 19/ 18 302, at 13; (b} (3)                           Prince 5/3/ 18 302, at 3.   (b)(3)-1
          1057
                 Bannon 2/ 14/ 18 302, at 25-26.
          1058
           1/ 10/ 17 Text Messages, Dmitriev & Nader (2 :05:54 - 3:30:25 p.m.); 1/ 11/ 17 Text Messages,
Dmitriev & Nader (2 :1 6:16 - 5:17:59 p.m.).
          1059
                 1/7/ l 7 Email, Kasbo to Prince.
          1060
                 1/ 11/ 17 Text Messages, Nader & Dmitiiev (5 :1 8:24 - 5:37:14 p.m.); (b} (3)
                                                                                                               (b)(3)-1
          1061
                 Prince 5/3/ 18 302, at 4; (b} (3)                            (b)(3)-1
          1062   (b} (3)                                       (b)(3)-1
          1063   (b} (3)                                  (b)(3)-1
          1064
                 Prince 5/3/ 18 302, at 4.
          1065   (b} (3)                                   (b)(3)-1

                                                         153
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 162 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                                                                                                             (b)(3)-1



topic of Russian interference in the 2016 election did not come up.

                                                                                                             (b)(3)-1
Prince added that he would info1m Bannon about his meeting with Dmitriev, and that ifthere was
interest in continuin the discussion Bannon or someone else on the Transition Team would do

                                                                                                             (b)(3)-1


       Afte1wards, Prince returned to his room, where he learned that a Russian aircraft caiTier
had sailed to Libya, which led him to call Nader and ask him to set up another meeting with
Dmitriev. 1073 According to Nader, Prince called and said he had checked with his associates back
home and needed to convey to Dmitriev that Libya was "off the table." 1074 Nader wrote to
Dmitriev that Prince had "received an urgent message that he needs to convey to you immediately,"
and aiTanged for himself, Dmitriev, and Prince to meet at a restaurant on the Four Seasons
propei1y_101s

       At the second meeting, Prince told Dmitriev that the United States could not acce
Russian involvement in Lib a because it would make the situation there much worse. 1076
                                                                                        --.~
                                                                                                             (b)(3)-1


       1066   (b) (3)                                                                                       (b)(3)-1
       1067   (b) (3)                                                                                       (b)(3)-1
       1068
              (b) (3)                                                                                       (b)(3)-1
       1069
              Prince 5/3/ 18 302, at 4-5.
       1070   (b) (3)                                                                                       (b)(3)-1
       1011
              Prince 5/3/ 18 302, at 4; (b) (3)                                                             (b)(3)-1
       1072   (b) (3)                                                                                       (b)(3)-1
       1073
              Prince 4/4/18 302, at 10; Prince 5/3/ 18 302, at 4; (b) (3)                                   (b)(3)-1
       1074
              Nader 1/22/18 302, at 14; (b) (3)                                                             (b)(3)-1
       1075   (b) (3)                                   1/ 11/ 17 Text Messages, Dmitriev & Nader (9:13:54 - (b)(3)-1
10:24:25 p.m
                                                                                                             (b)(3)-1




                                                       154
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 163 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



(b} (3)                                                                  1077                         (b)(3)-1

         After the brief second meeting concluded, Nader and Dmiti·iev discussed what had
ti·anspired. 1078 Dmiti·iev told Nader that he was disappointed in his meetings with Prince for two
reasons: first, he believed the Russians needed to be communicating with someone who had more
authority within the incoming Adminisu-ation than Prince had. 1079 Second, he had hoped to have             (b)(3)-1
a discussion of greater substance, such as outlinin a sti·ate ic roadmap for both counti·ies to
follow. 1080 Dmiu-iev told Nader that                                  Prince's comments
                                                                                         1081
                                                                                                [Q>lij•

        Hours after the second meeting, Prince sent two text messages to Bannon from the
Seychelles. 1082 As described further below, investigators were unable to obtain the content of these
or other messages between Prince and Bannon, and the investigation also did not identify evidence
of any further communication between Prince and Dmiu-iev after their meetings in the Seychelles.

                           iii. Erik Prince 's Meeting with Steve Bannon after the Seychelles Trip

        After the Seychelles meetings, Prince told Nader that he would infonn Bannon about his
discussion with Dmiu-iev and would convey that someone within the Russian power structure was
interested in seeking better relations with the incoming Administi·ation. 1083 On Januaiy 12, 2017,
Prince contacted Bannon 's personal assistant to set up a meeting for the following week. 1084
Several days later, Prince messaged her again asking about Bannon 's schedule. 1085

        Prince said that he met Bannon at Bannon 's home after returning to the United States in
mid-Januaiy and briefed him about several topics, including his meeting with Drniti·iev. 1086 Prince
told the Office that he explained to Bannon that Dmiti·iev was the head of a Russian sovereign
wealth fund and was interested in improving relations between the United States and Russia. 1087
Prince had on his cellphone a screenshot of Dmiu-iev' s Wikipedia page dated Janua1y 16, 2017,


          1077
                 (b} (3)                                                                                  (b)(3)-1
          1078
                 Nader 1/22/ 18 302, at 15; (b} (3)                                                       (b)(3)-1




-·
          1079
                 Nader 1/22/ 18 302, at 9, 15; (b} (3)                                                    (b)(3)-1
          1080
                 Nader 1/22/18 302, at 15.
          1081   (b} (3)                                  Nader 1/22/ 18 302, at 15.                      (b)(3)-1
          1082
                 Call Records of Erik Prince (b} (3)                                                      (b)(3)-1
          1083
                 Prince 4/4/ 18 302, at 10; Prince 5/3/ 18 302, at 4; (b} (3)                             (b)(3)-1
          1084
                 1/ 12/ 17 Text Messages, Prince to Preate.
          1085
                 1/ 15/ 17 Text Message, Prince to Pt·eate.
          1086
                 Pt·ince 4/4/ 18 302, at 11; Prince 5/3/ 18 302, at 5.
          1087
                 Pt·ince 4/4/ 18 302, at 11; Prince 5/3/ 18 302, at 5.

                                                           155
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 164 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and Prince told the Office that he likely showed that image to Bannon.1088 Prince also believed he
provided Bannon with Dmitriev’s contact information.1089 According to Prince, Bannon instructed
Prince not to follow up with Dmitriev, and Prince had the impression that the issue was not a
priority for Bannon.1090 Prince related that Bannon did not appear angry, just relatively
uninterested.1091

       Bannon, by contrast, told the Office that he never discussed with Prince anything regarding
Dmitriev, RDIF, or any meetings with Russian individuals or people associated with Putin.1092
Bannon also stated that had Prince mentioned such a meeting, Bannon would have remembered it,
and Bannon would have objected to such a meeting having taken place.1093

        The conflicting accounts provided by Bannon and Prince could not be independently
clarified by reviewing their communications, because neither one was able to produce any of the
messages they exchanged in the time period surrounding the Seychelles meeting. Prince’s phone
contained no text messages prior to March 2017, though provider records indicate that he and
Bannon exchanged dozens of messages.1094 Prince denied deleting any messages but claimed he
did not know why there were no messages on his device before March 2017.1095 Bannon’s devices
similarly contained no messages in the relevant time period, and Bannon also stated he did not
know why messages did not appear on his device.1096 Bannon told the Office that, during both the
months before and after the Seychelles meeting, he regularly used his personal Blackberry and
personal email for work-related communications (including those with Prince), and he took no
steps to preserve these work communications.1097

                   d. Kirill Dmitriev’s Post-Election Contact with Rick Gerson Regarding U.S.-
                      Russia Relations

       Dmitriev’s contacts during the transition period were not limited to those facilitated by
Nader. In approximately late November 2016, the UAE national security advisor introduced
Dmitriev to Rick Gerson, a friend of Jared Kushner who runs a hedge fund in New York.1098
Gerson stated he had no formal role in the transition and had no involvement in the Trump

        1088
               Prince 5/3/18 302, at 5; 1/16/17 Image on Prince Phone (on file with the Office).
        1089
               Prince 5/3/18 302, at 5.
        1090
               Prince 5/3/18 302, at 5.
        1091
               Prince 5/3/18 302, at 5.
        1092
               Bannon 10/26/18 302, at 10-11.
        1093
               Bannon 10/26/18 302, at 10-11.
        1094
               Call Records of Erik Prince (b) (3)                                                 (b)(3)-1
        1095
               Prince 4/4/18 302, at 6.
        1096
               Bannon 10/26/18 302, at 11; Bannon 2/14/18 302, at 36.
        1097
               Bannon 10/26/18 302, at 11.
        1098
            Gerson 6/5/18 302, at 1, 3; 11/26/16 Text Message, Dmitriev to Gerson; 1/25/17 Text Message,
Dmitriev to Nader.

                                                      156
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 165 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Campaign other than occasional casual discussions about the Campaign with Kushner.1099 After
the election, Gerson assisted the transition by arranging meetings for transition officials with
former UK prime minister Tony Blair and a UAE delegation led by Crown Prince Mohammed.1100

        When Dmitriev and Gerson met, they principally discussed potential joint ventures
between Gerson’s hedge fund and RDIF.1101 Dmitriev was interested in improved economic
cooperation between the United States and Russia and asked Gerson who he should meet with in
the incoming Administration who would be helpful towards this goal.1102 Gerson replied that he
would try to figure out the best way to arrange appropriate introductions, but noted that
confidentiality would be required because of the sensitivity of holding such meetings before the
new Administration took power, and before Cabinet nominees had been confirmed by the
Senate.1103 Gerson said he would ask Kushner and Michael Flynn who the “key person or people”
were on the topics of reconciliation with Russia, joint security concerns, and economic matters.1104

        Dmitriev told Gerson that he had been tasked by Putin to develop and execute a
reconciliation plan between the United States and Russia. He noted in a text message to Gerson
that if Russia was “approached with respect and willingness to understand our position, we can
have Major Breakthroughs quickly.”1105 Gerson and Dmitriev exchanged ideas in December 2016
about what such a reconciliation plan would include.1106 Gerson told the Office that the Transition
Team had not asked him to engage in these discussions with Dmitriev, and that he did so on his
own initiative and as a private citizen.1107

       On January 9, 2017, the same day he asked Nader whether meeting Prince would be
worthwhile, Dmitriev sent his biography to Gerson and asked him if he could “share it with Jared
(or somebody else very senior in the team) – so that they know that we are focused from our side
on improving the relationship and my boss asked me to play a key role in that.”1108 Dmitriev also
asked Gerson if he knew Prince, and if Prince was somebody important or worth spending time




        1099
               Gerson 6/5/18 302, at 1.
        1100
               Gerson 6/5/18 302, at 1-2; Kushner 4/11/18 302, at 21.
        1101
           Gerson 6/5/18 302, at 3-4; see, e.g., 12/2/16 Text Messages, Dmitriev & Gerson; 12/14/16 Text
Messages, Dmitriev & Gerson; 1/3/17 Text Message, Gerson to Dmitriev; 12/2/16 Email, Tolokonnikov to
Gerson.
        1102
               Gerson 6/5/18 302, at 3; 12/14/16 Text Message, Dmitriev to Gerson.
        1103
               12/14/16 Text Message, Gerson to Dmitriev.
        1104
               12/14/16 Text Message, Gerson to Dmitriev.
        1105
               12/14/16 Text Messages, Dmitriev & Gerson; Gerson 6/15/18 302, at 1.
        1106
               12/14/16 Text Messages, Dmitriev & Gerson.
        1107
               Gerson 6/15/18 302, at 1.
        1108
               1/9/17 Text Messages, Dmitriev to Gerson; 1/9/17 Text Message, Dmitriev to Nader.

                                                     157
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 166 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



with.1109 After his trip to the Seychelles, Dmitriev told Gerson that Bannon had asked Prince to
meet with Dmitriev and that the two had had a positive meeting.1110

        On January 16, 2017, Dmitriev consolidated the ideas for U.S.-Russia reconciliation that
he and Gerson had been discussing into a two-page document that listed five main points: (1)
jointly fighting terrorism; (2) jointly engaging in anti-weapons of mass destruction efforts; (3)
developing “win-win” economic and investment initiatives; (4) maintaining an honest, open, and
continual dialogue regarding issues of disagreement; and (5) ensuring proper communication and
trust by “key people” from each country.1111 On January 18, 2017, Gerson gave a copy of the
document to Kushner.1112 Kushner had not heard of Dmitriev at that time.1113 Gerson explained
that Dmitriev was the head of RDIF, and Gerson may have alluded to Dmitriev’s being well
connected.1114 Kushner placed the document in a file and said he would get it to the right
people.1115 Kushner ultimately gave one copy of the document to Bannon and another to Rex
Tillerson; according to Kushner, neither of them followed up with Kushner about it.1116 On
January 19, 2017, Dmitriev sent Nader a copy of the two-page document, telling him that this was
“a view from our side that I discussed in my meeting on the islands and with you and with our
friends. Please share with them – we believe this is a good foundation to start from.”1117

        Gerson informed Dmitriev that he had given the document to Kushner soon after delivering
  1118
it.     On January 26, 2017, Dmitriev wrote to Gerson that his “boss”—an apparent reference to
Putin—was asking if there had been any feedback on the proposal.1119 Dmitriev said, “[w]e do
not want to rush things and move at a comfortable speed. At the same time, my boss asked me to
try to have the key US meetings in the next two weeks if possible.”1120 He informed Gerson that
Putin and President Trump would speak by phone that Saturday, and noted that that information
was “very confidential.”1121

       The same day, Dmitriev wrote to Nader that he had seen his “boss” again yesterday who
had “emphasized that this is a great priority for us and that we need to build this communication

         1109
                Gerson 6/5/18 302, at 4.
         1110
                1/18/17 Text Messages, Dmitriev & Gerson.
         1111
                1/16/17 Text Messages, Dmitriev & Gerson.
         1112
                Gerson 6/5/18 302, at 3; Gerson 6/15/18 302, at 2.
         1113
                Gerson 6/5/18 302, at 3.
         1114
                Gerson 6/5/18 302, at 3; Gerson 6/15/18 302, at 1-2; Kushner 4/11/18 302, at 22.
         1115
                Gerson 6/5/18 302, at 3.
         1116
                Kushner 4/11/18 302, at 32.
         1117
                1/19/17 Text Message, Dmitriev to Nader (11:11:56 a.m.).
         1118
                1/18/17 Text Message, Gerson to Dmitriev; Gerson 6/15/18 302, at 2.
         1119
                1/26/17 Text Message, Dmitriev to Gerson.
         1120
                1/26/17 Text Message, Dmitriev to Gerson.
         1121
                1/26/17 Text Message, Dmitriev to Gerson.

                                                      158
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 167 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



channel to avoid bureaucracy.”1122 On January 28, 2017, Dmitriev texted Nader that he wanted
“to see if I can confirm to my boss that your friends may use some of the ideas from the 2 pager I
sent you in the telephone call that will happen at 12 EST,”1123 an apparent reference to the call
scheduled between President Trump and Putin. Nader replied, “Definitely paper was so submitted
to Team by Rick and me. They took it seriously!”1124 After the call between President Trump and
Putin occurred, Dmitriev wrote to Nader that “the call went very well. My boss wants me to
continue making some public statements that us [sic] Russia cooperation is good and
important.”1125 Gerson also wrote to Dmitriev to say that the call had gone well, and Dmitriev
replied that the document they had drafted together “played an important role.”1126

       Gerson and Dmitriev appeared to stop communicating with one another in approximately
March 2017, when the investment deal they had been working on together showed no signs of
progressing.1127

                   3. Ambassador Kislyak’s Meeting with Jared Kushner and Michael Flynn in
                      Trump Tower Following the Election

       On November 16, 2016, Catherine Vargas, an executive assistant to Kushner, received a
request for a meeting with Russian Ambassador Sergey Kislyak.1128 That same day, Vargas sent
Kushner an email with the subject, “MISSED CALL: Russian Ambassador to the US, Sergey
Ivanovich Kislyak . . . .”1129 The text of the email read, “RE: setting up a time to meet w/you on
12/1. LMK how to proceed.” Kushner responded in relevant part, “I think I do this one -- confirm
with Dimitri [Simes of CNI] that this is the right guy.”1130 After reaching out to a colleague of
Simes at CNI, Vargas reported back to Kushner that Kislyak was “the best go-to guy for routine
matters in the US,” while Yuri Ushakov, a Russian foreign policy advisor, was the contact for
“more direct/substantial matters.”1131

       Bob Foresman, the UBS investment bank executive who had previously tried to transmit
to candidate Trump an invitation to speak at an economic forum in Russia, see Volume I, Section
IV.A.1.d.ii, supra, may have provided similar information to the Transition Team. According to

        1122
               1/26/17 Text Message, Dmitriev to Nader (10:04:41 p.m.).
        1123
               1/28/17 Text Message, Dmitriev to Nader (11:05:39 a.m.).
        1124
               1/28/17 Text Message, Nader to Dmitriev (11:11:33 a.m.).
        1125
               1/29/17 Text Message, Dmitriev to Nader (11:06:35 a.m.).
        1126
               1/28/17 Text Message, Gerson to Dmitriev; 1/29/17 Text Message, Dmitriev to Gerson.
        1127
               Gerson 6/15/18 302, at 4; 3/21/17 Text Message, Gerson to Dmitriev.
        1128
             Statement of Jared C. Kushner to Congressional Committees (“Kushner Stmt.”), at 6 (7/24/17)
(written statement by Kushner to the Senate Judiciary Committee).
        1129
               NOSC00004356 (11/16/16 Email, Vargas to Kushner (6:44 p.m.)).
        1130
               NOSC00004356 (11/16/16 Email, Kushner to Vargas (9:54 p.m.)).
        1131
           11/17/16 Email, Brown to Simes (10:41 a.m.); Brown 10/13/17 302, at 4; 11/17/16 Email,
Vargas to Kushner (12:31:18).

                                                    159
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 168 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Foresman, at the end of an early December 2016 meeting with incoming National Security Advisor
Michael Flynn and his designated deputy (K.T. McFarland) in New York, Flynn asked Foresman
for his thoughts on Kislyak. Foresman had not met Kislyak but told Flynn that, while Kislyak was
an important person, Kislyak did not have a direct line to Putin.1132 Foresman subsequently
traveled to Moscow, inquired of a source he believed to be close to Putin, and heard back from
that source that Ushakov would be the official channel for the incoming U.S. national security
advisor.1133 Foresman acknowledged that Flynn had not asked him to undertake that inquiry in
Russia but told the Office that he nonetheless felt obligated to report the information back to Flynn,
and that he worked to get a face-to-face meeting with Flynn in January 2017 so that he could do
so.1134 Email correspondence suggests that the meeting ultimately went forward,1135 but Flynn has
no recollection of it or of the earlier December meeting.1136 (The investigation did not identify
evidence of Flynn or Kushner meeting with Ushakov after being given his name.1137)

       In the meantime, although he had already formed the impression that Kislyak was not
necessarily the right point of contact,1138 Kushner went forward with the meeting that Kislyak had
requested on November 16. It took place at Trump Tower on November 30, 2016.1139 At
Kushner’s invitation, Flynn also attended; Bannon was invited but did not attend.1140 During the
meeting, which lasted approximately 30 minutes, Kushner expressed a desire on the part of the
incoming Administration to start afresh with U.S.-Russian relations.1141 Kushner also asked
Kislyak to identify the best person (whether Kislyak or someone else) with whom to direct future
discussions—someone who had contact with Putin and the ability to speak for him.1142

         The three men also discussed U.S. policy toward Syria, and Kislyak floated the idea of
having Russian generals brief the Transition Team on the topic using a secure communications
line.1143 After Flynn explained that there was no secure line in the Transition Team offices,




           1132
                  Foresman 10/17/18 302, at 17.
           1133
                  Foresman 10/17/18 302, at 17-18.
           1134
                  Foresman 10/17/18 302, at 18.
           1135
           RMF-SCO-00000015 (1/5/17 Email, Foresman to Atencio & Flaherty); RMF-SCO-00000015
(1/5/17 Email, Flaherty to Foresman & Atencio).
           1136
                  9/26/18 Attorney Proffer from Covington & Burling LLP (reflected in email on file with the
Office).
           1137
                  Vargas 4/4/18 302, at 5.
           1138
                  Kushner 11/1/17 302, at 4.
           1139
                  AKIN_GUMP_BERKOWITZ_0000016-019 (11/29/16 Email, Vargas to Kuznetsov).
           1140
                  Flynn 1/11/18 302, at 2; NOS00004240 (Calendar Invite, Vargas to Kushner & Flynn).
           1141
                  Kushner Stmt. at 6.
           1142
                  Kushner Stmt. at 6; Kushner 4/11/18 302, at 18.
           1143
                  Kushner Stmt. at 7; Kushner 4/11/18 302, at 18; Flynn 1/11/18 302, at 2.

                                                        160
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 169 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Kushner asked Kislyak if they could communicate using secure facilities at the Russian
Embassy.1144 Kislyak quickly rejected that idea.1145

                     4. Jared Kushner’s Meeting with Sergey Gorkov

        On December 6, 2016, the Russian Embassy reached out to Kushner’s assistant to set up a
second meeting between Kislyak and Kushner.1146 Kushner declined several proposed meeting
dates, but Kushner’s assistant indicated that Kislyak was very insistent about securing a second
meeting.1147 Kushner told the Office that he did not want to take another meeting because he had
already decided Kislyak was not the right channel for him to communicate with Russia, so he
arranged to have one of his assistants, Avi Berkowitz, meet with Kislyak in his stead.1148 Although
embassy official Sergey Kuznetsov wrote to Berkowitz that Kislyak thought it “important” to
“continue the conversation with Mr. Kushner in person,”1149 Kislyak nonetheless agreed to meet
instead with Berkowitz once it became apparent that Kushner was unlikely to take a meeting.

       Berkowitz met with Kislyak on December 12, 2016, at Trump Tower.1150 The meeting
lasted only a few minutes, during which Kislyak indicated that he wanted Kushner to meet
someone who had a direct line to Putin: Sergey Gorkov, the head of the Russian-government-
owned bank Vnesheconombank (VEB).

        Kushner agreed to meet with Gorkov.1151 The one-on-one meeting took place the next day,
December 13, 2016, at the Colony Capital building in Manhattan, where Kushner had previously
scheduled meetings.1152 VEB was (and is) the subject of Department of Treasury economic
sanctions imposed in response to Russia’s annexation of Crimea.1153 Kushner did not, however,
recall any discussion during his meeting with Gorkov about the sanctions against VEB or sanctions
more generally.1154 Kushner stated in an interview that he did not engage in any preparation for

          1144
                 Kushner 4/11/18 302, at 18.
          1145
                 Kushner 4/11/18 302, at 18.
          1146
                 Kushner Stmt. at 7; NOSC00000123 (12/6/16 Email, Vargas to Kushner (12:11:40 p.m.)).
          1147
                 Kushner 4/11/18 302, at 19; NOSC00000130 (12/12/16 Email, Kushner to Vargas (10:41
p.m.)).
          1148
            Kushner 4/11/18 302, at 19; Kushner Stmt. at 7; DJTFP_SCO_01442290 (12/6/16 Email,
             (b) (3), (b) (6), (b) (7)(C), (b) (7)(E)                                          (b)(3)-2
Berkowitz to                                                                                   (b)(6)/(b)(7)(C)-4,
          1149
                                                                                                  to Berkowitz (12:31:39 p.m.)). (b)(7)(E)-1
                                                       (b) (3), (b) (6), (b) (7)(C), (b) (7)(E)
                 DJTFP_SCO_01442290 (12/7/16 Email,
          1150
           Berkowitz 1/12/18 302, at 7; AKIN_GUMP_BERKOWITZ_000001-04 (12/12/16 Text
Messages, Berkowitz & 202-701-8532).
          1151
                 Kushner 4/11/18 302, at 19; NOSC00000130-135 (12/12/16 Email, Kushner to Berkowitz).
          1152
                 Kushner 4/11/18 302, at 19; NOSC00000130-135 (12/12/16 Email, Kushner to Berkowitz).
          1153
            Announcement of Treasury Sanctions on Entities Within the Financial Services and Energy
Sectors of Russia, Against Arms or Related Materiel Entities, and those Undermining Ukraine's
Sovereignty, United States Department of the Treasury (Jul. 16, 2014).
          1154
                 Kushner 4/11/18 302, at 20.

                                                     161
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 170 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the meeting and that no one on the Transition Team even did a Google search for
Gorkov’s name.1155

         At the start of the meeting, Gorkov presented Kushner with two gifts: a painting and a bag
of soil from the town in Belarus where Kushner’s family originated.1156

        The accounts from Kushner and Gorkov differ as to whether the meeting was diplomatic
or business in nature. Kushner told the Office that the meeting was diplomatic, with Gorkov
expressing disappointment with U.S.-Russia relations under President Obama and hopes for
improved relations with the incoming Administration.1157 According to Kushner, although Gorkov
told Kushner a little bit about his bank and made some statements about the Russian economy, the
two did not discuss Kushner’s companies or private business dealings of any kind.1158 (At the time
of the meeting, Kushner Companies had a debt obligation coming due on the building it owned at
666 Fifth Avenue, and there had been public reporting both about efforts to secure lending on the
property and possible conflicts of interest for Kushner arising out of his company’s borrowing
from foreign lenders.1159)

        In contrast, in a 2017 public statement, VEB suggested Gorkov met with Kushner in
Kushner’s capacity as CEO of Kushner Companies for the purpose of discussing business, rather
than as part of a diplomatic effort. In particular, VEB characterized Gorkov’s meeting with
Kushner as part of a series of “roadshow meetings” with “representatives of major US banks and
business circles,” which included “negotiations” and discussion of the “most promising business
lines and sectors.”1160

        Foresman, the investment bank executive mentioned in Volume I, Sections IV.A.1 and
IV.B.3, supra, told the Office that he met with Gorkov and VEB deputy chairman Nikolay
Tsekhomsky in Moscow just before Gorkov left for New York to meet Kushner.1161 According to
Foresman, Gorkov and Tsekhomsky told him that they were traveling to New York to discuss post-
election issues with U.S. financial institutions, that their trip was sanctioned by Putin, and that they
would be reporting back to Putin upon their return.1162



        1155
           Kushner 4/11/18 302, at 19. Berkowitz, by contrast, stated to the Office that he had googled
Gorkov’s name and told Kushner that Gorkov appeared to be a banker. Berkowitz 1/12/18 302, at 8.
        1156
               Kushner 4/11/18 302, at 19-20.
        1157
               Kushner Stmt. at 8.
        1158
               Kushner Stmt. at 8.
        1159
            See, e.g., Peter Grant, Donald Trump Son-in-Law Jared Kushner Could Face His Own Conflict-
of-Interest Questions, Wall Street Journal (Nov. 29, 2016).
        1160
           Patrick Reevell & Matthew Mosk, Russian Banker Sergey Gorkov Brushes off Questions About
Meeting with Jared Kushner, ABC News (June 1, 2017).
        1161
               Foresman 10/17/18 302, at 14-15.
        1162
               Foresman 10/17/18 302, at 15-16.

                                                  162
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 171 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       The investigation did not resolve the apparent conflict in the accounts of Kushner and
Gorkov or determine whether the meeting was diplomatic in nature (as Kushner stated), focused
on business (as VEB’s public statement indicated), or whether it involved some combination of
those matters or other matters. Regardless, the investigation did not identify evidence that Kushner
and Gorkov engaged in any substantive follow-up after the meeting.

        Rather, a few days after the meeting, Gorkov’s assistant texted Kushner’s assistant, “Hi,
please inform your side that the information about the meeting had a very positive response!”1163
Over the following weeks, the two assistants exchanged a handful of additional cordial texts.1164
On February 8, 2017, Gorkov’s assistant texted Kushner’s assistant (Berkowitz) to try to set up
another meeting, and followed up by text at least twice in the days that followed.1165 According
to Berkowitz, he did not respond to the meeting request in light of the press coverage regarding
the Russia investigation, and did not tell Kushner about the meeting request.1166

                  5. Petr Aven’s Outreach Efforts to the Transition Team

       In December 2016, weeks after the one-on-one meeting with Putin described in Volume I,
Section IV.B.1.b, supra, Petr Aven attended what he described as a separate “all-hands” oligarch
meeting between Putin and Russia’s most prominent businessmen.1167 As in Aven’s one-on-one
meeting, a main topic of discussion at the oligarch meeting in December 2016 was the prospect of
forthcoming U.S. economic sanctions.1168

       After the December 2016 all-hands meeting, Aven tried to establish a connection to the
Trump team. Aven instructed Richard Burt to make contact with the incoming Trump
Administration. Burt was on the board of directors for LetterOne (L1), another company headed
by Aven, and had done work for Alfa-Bank.1169 Burt had previously served as U.S. ambassador
to Germany and Assistant Secretary of State for European and Canadian Affairs, and one of his
primary roles with Alfa-Bank and L1 was to facilitate introductions to business contacts in the
United States and other Western countries.1170

        While at a L1 board meeting held in Luxembourg in late December 2016, Aven pulled Burt
aside and told him that he had spoken to someone high in the Russian government who expressed

       1163
             AKIN_GUMP_BERKOWITZ_0000011 (12/19/16 Text Message, Ivanchenko to Berkowitz
(9:56 a.m.)).
       1164
          AKIN_GUMP_BERKOWITZ_0000011-15 (12/19/16 – 2/16/17 Text Messages, Ivanchenko
& Berkowitz).
       1165
             AKIN_GUMP_BERKOWITZ_0000015 (2/8/17 Text Message, Ivanchenko to Berkowitz
(10:41 a.m.)).
       1166
              Berkowitz 3/22/18 302, at 4-5.
       1167
              Aven 8/2/18 302, at 7; (b) (3)                                                          (b)(3)-1
       1168
              (b) (3)                                                                                 (b)(3)-1
       1169
              (b) (3)                             Aven 8/2/18 302, at 6.                              (b)(3)-1
       1170
              (b) (3)                                 Aven 8/2/18 302, at 6; Burt 2/9/18 302, at 2.   (b)(3)-1

                                                163
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 172 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



interest in establishing a communications channel between the Kremlin and the Trump Transition
Team.1171 Aven asked for Burt’s help in contacting members of the Transition Team.1172 Although
Burt had been responsible for helping Aven build connections in the past, Burt viewed Aven’s
request as unusual and outside the normal realm of his dealings with Aven.1173

        Burt, who is a member of the board of CNI (discussed at Volume I, Section IV.A.4,
supra),1174 decided to approach CNI president Dimitri Simes for help facilitating Aven’s request,
recalling that Simes had some relationship with Kushner.1175 At the time, Simes was lobbying the
Trump Transition Team, on Burt’s behalf, to appoint Burt U.S. ambassador to Russia.1176

         Burt contacted Simes by telephone and asked if he could arrange a meeting with Kushner
to discuss setting up a high-level communications channel between Putin and the incoming
Administration.1177 Simes told the Office that he declined and stated to Burt that setting up such
a channel was not a good idea in light of the media attention surrounding Russian influence in the
U.S. presidential election.1178 According to Simes, he understood that Burt was seeking a secret
channel, and Simes did not want CNI to be seen as an intermediary between the Russian
government and the incoming Administration.1179 Based on what Simes had read in the media, he
stated that he already had concerns that Trump’s business connections could be exploited by
Russia, and Simes said that he did not want CNI to have any involvement or apparent involvement
in facilitating any connection.1180

         In an email dated December 22, 2016, Burt recounted for Aven his conversation with
Simes:

         Through a trusted third party, I have reached out to the very influential person I mentioned
         in Luxembourg concerning Project A. There is an interest and an understanding for the
         need to establish such a channel. But the individual emphasized that at this moment, with
         so much intense interest in the Congress and the media over the question of cyber-hacking
         (and who ordered what), Project A was too explosive to discuss. The individual agreed to
         discuss it again after the New Year. I trust the individual’s instincts on this.



         1171
                Burt 2/9/18 302, at 2; (b) (3)                                                 (b)(3)-1
         1172
                (b) (3)                                                                        (b)(3)-1
         1173
                Burt 2/9/18 302, at 4.
         1174
                Burt 2/9/18 302, at 5.
         1175
                Burt 2/9/18 302, at 3.
         1176
                Burt 2/9/18 302, at 3.
         1177
                Burt 2/9/18 302, at 3; Simes 3/27/18 302, at 4.
         1178
                Burt 2/9/18 302, at 3; Simes 3/27/18 302, at 4.
         1179
                Simes 3/27/18 302, at 5.
         1180
                Simes 3/27/18 302, at 5.

                                                       164
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 173 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       If this is unclear or you would like to discuss, don’t hesitate to call.1181

According to Burt, the “very influential person” referenced in his email was Simes, and the
reference to a “trusted third party” was a fabrication, as no such third party existed. “Project A”
was a term that Burt created for Aven’s effort to help establish a communications channel between
Russia and the Trump team, which he used in light of the sensitivities surrounding what Aven was
requesting, especially in light of the recent attention to Russia’s influence in the U.S. presidential
election.1182 According to Burt, his report that there was “interest” in a communications channel
reflected Simes’s views, not necessarily those of the Transition Team, and in any event, Burt
acknowledged that he added some “hype” to that sentence to make it sound like there was more
interest from the Transition Team than may have actually existed.1183

        Aven replied to Burt’s email on the same day, saying “Thank you. All clear.”1184
According to Aven, this statement indicated that he did not want the outreach to continue.1185 Burt
spoke to Aven some time thereafter about his attempt to make contact with the Trump team,
explaining to Aven that the current environment made it impossible, (b) (3)
                      .1186 Burt did not recall discussing Aven’s request with Simes again, nor did (b)(3)-1
he recall speaking to anyone else about the request.1187

       In the first quarter of 2017, Aven met again with Putin and other Russian officials.1188 At
that meeting, Putin asked about Aven’s attempt to build relations with the Trump Administration,
and Aven recounted his lack of success.1189 (b) (3)                                                      (b)(3)-1
        .1190 Putin continued to inquire about Aven’s efforts to connect to the Trump
Administration in several subsequent quarterly meetings.1191

        Aven also told Putin’s chief of staff that he had been subpoenaed by the FBI.1192 As part
of that conversation, he reported that he had been asked by the FBI about whether he had worked
to create a back channel between the Russian government and the Trump Administration.1193

       1181
              12/22/16 Email, Burt to Aven (7:23 p.m.).
       1182
              Burt 2/9/18 302, at 3.
       1183
              Burt 2/9/18 302, at 3-4.
       1184
              12/22/16 Email, Aven to Burt (4:58:22 p.m.).
       1185
              Aven 8/2/18 302, at 7.
       1186
              (b) (3)                                                                                    (b)(3)-1
       1187
              Burt 2/9/18 302, at 3-4.
       1188
              (b) (3)                                                                                    (b)(3)-1
       1189
              (b) (3)                               Aven 8/2/18 302, at 7.                               (b)(3)-1
       1190
              (b) (3)                                                                                    (b)(3)-1
       1191
              (b) (3)                                                                                    (b)(3)-1
       1192
              Aven 8/2/18 302, at 8.
                                                                                                         (b)(3)-1
       1193
              Aven 8/2/18 302, at 8; (b) (3)

                                                   165
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 174 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



According to A ven, the official showed no emotion in response to this repo1i and did not appear
to care. 1194

                  6. Caiier Page Contact with Deputy Prime Minister Arkady Dvorkovich

       In December 2016, more than two months after he was removed from the T111mp
Campaign, fo1mer Campaign foreign policy advisor Caiier Pa e a ain visited Moscow in an
attem t to ursue business o oiiunities.11 95
                                                                                                       (b)(3)-1

                                          According to Konstantin Kilimnik, Paul Manafo1i' s
associate, Page also gave some individuals in Russia the impression that he had maintained his
connections to President-Elect T111mp. In a December 8, 2016 email intended for Manafo1i,
Kilimnik wrote, "Caiier Page is in Moscow today, sending messages he is authorized to talk to
Russia on behalf of DT on a range of issues of mutual interest, including Ukraine." 1197

        On December 9, 2016, Page went to dinner with NES employees Shlomo Weber and
Andrej Krickovic. 1198 Weber had contacted Dvorkovich to let him know that Page was in town
and to invite him to stop by the dinner if he wished to do so, and Dvorkovich came to the restaurant
for a few minutes to meet with Page.1199 Dvorkovich congratulated Page on Tnunp 's election and
expressed interest in starting a dialogue between the United States and Russia.1200 Dvorkovich
asked Page if he could facilitate connecting Dvorkovich with individuals involved in the transition
to be in a discussion of future coo eration. 1201
                                                                                                        (b)(3)-1




                                     (b) (3)                                  (b)(3)-1

                                                                                                        (b)(3)-1


       1196   (b) (3)                                   (b)(3)-1
       1197   (b) (7)(A), (b) (7)(E)                 (b)(7)(E)-2
       1198
              Page 3/16/ 17 302, at 3; Page 3/30/17 302, at 8.
       1199
              Weber 7/28/17 302, at 4; Page 3/16/17 302, at 3; (b) (3)                       (b)(3)-1
       1200
              Page 3/16/ 17 302, at 3; (b) (3)                           (b)(3)-1
       1201
              Page 3/16/ 17 302, at 3; (b) (3)                              (b)(3)-1
       1202   (b) (3)                                 (b)(3)-1
       1203   (b) (3)                                  (b)(3)-1

                                                    166
     Case  1:19-cv-00810-RBW U.S.    Depar tment
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 175 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       (b} (3)

                                                                                                            (b)(3)-1




                   7. Contacts With an d Through Michael T. Flynn

        Incoming National Security Advisor Michael Flynn was the Transition Team 's primaiy
conduit for communications with the Russian Ambassador and dealt with Russia on two sensitive
matters during the transition period: a United Nations Security Council vote and the Russian
government's reaction to the United States's imposition of sanctions for Russian interference in
the 2016 election.1207 Despite Kushner' s conclusion that Kislyak did not wield influence inside
the Russian government, the Transition Team turned to Flynn's relationship with Kislyak on
both issues. As to the san ctions, Flynn spoke by phone to K.T. McFai·land, his incoming deputy,
to prepai·e for his call to Kislyak; McFai·land was with the President-Elect and other senior
members of the Transition Team at Mar-a-Lago at the time. Although transition officials at Mai·­
a-Lago had some concern about possible Russian reactions to the sanctions, the investigation did
not identify evidence that the President-Elect asked Flynn to make any request to Kislyak. Flynn
asked Kislyak not to escalate th e situation in response to U.S . sanctions imposed on December 29,
2016, and Kislyak later repo1ied to Flynn that Russia acceded to that request.

                   a. United Nations Vote on Israeli Settlements

        On December 21 , 2016, Egypt sub1nitted a resolution to the United Nations Security
Council calling on Israel to cease settlement activities in Palestinian ten itoiy. 1208 The Security
Council, which includes Russia, was scheduled to vote on the resolution the following day. 1209
There was speculation in the media that the Obama Administration would not oppose the
resolution. 1210

        1204   (b} (3)                                           (b)(3)-1
                                                      (b)(3)-1
        1205
               (b} (3)
        1206   (b} (3)                                (b)(3)-1
        1207
             As discussed fmther in Volume I, Section V.C.4, infra, Flynn pleaded guilty to making false
statements to the FBI, in violation of 18 U.S.C. § 1001, about these communications with Ambassador
Kislyak. Plea Agreement, United States v. Michael T. Fly nn, No. 1:l 7-cr-232 (D.D.C. Dec. 1, 2017), Doc.
3. Flynn's plea agreement required that he cooperate with this Office, and the statements from Flynn in
this repo1t reflect his cooperation over the course of multiple debriefings in 2017 and 2018.
        1208
            Karen DeYoung, How the US. Came to Abstain on a UN Resolution Condemning Israeli
Settlements, Washington Post (Dec. 28, 2016).
        1209
            Karen DeYoung, How the US. Came to Abstain on a UN Resolution Condemning Israeli
Settlements, Washington Post (Dec. 28, 2016).
        1210
            Michelle Nichols & Lesley Wroughton, US. Intended to Allow Passage of UN Draft Critical
ofIsrael, Reuters (Dec. 21, 2016).

                                                  167
      Case  1:19-cv-00810-RBW U.S.    Department
                                  Document   122-1of Justice
      ______________________________________________________
                                                      Filed 06/19/20 Page 176 of 207
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        According to Flynn, the Transition Team regarded the vote as a significant issue and
wanted to support Israel by opposing the resolution.1211 On December 22, 2016, multiple members
of the Transition Team, as well as President-Elect Trump, communicated with foreign government
officials to determine their views on the resolution and to rally support to delay the vote or defeat
the resolution.1212 Kushner led the effort for the Transition Team; Flynn was responsible for the
Russian government.1213 Minutes after an early morning phone call with Kushner on December
22, Flynn called Kislyak.1214 According to Flynn, he informed Kislyak about the vote and the
Transition Team’s opposition to the resolution, and requested that Russia vote against or delay the
resolution.1215 Later that day, President-Elect Trump spoke with Egyptian President Abdel Fattah
al-Sisi about the vote.1216 Ultimately, Egypt postponed the vote.1217

         On December 23, 2016, Malaysia, New Zealand, Senegal, and Venezuela resubmitted the
resolution.1218 Throughout the day, members of the Transition Team continued to talk with foreign
leaders about the resolution, with Flynn continuing to lead the outreach with the Russian
government through Kislyak.1219 When Flynn again spoke with Kislyak, Kislyak informed Flynn
that if the resolution came to a vote, Russia would not vote against it.1220 The resolution later
passed 14-0, with the United States abstaining.1221

                   b. U.S. Sanctions Against Russia

       Flynn was also the Transition Team member who spoke with the Russian government when
the Obama Administration imposed sanctions and other measures against Russia in response to
Russia’s interference in the 2016 presidential election. On December 28, 2016, then-President
Obama signed Executive Order 13757, which took effect at 12:01 a.m. the following day and


        1211
               Flynn 11/16/17 302, at 12; Flynn 11/17/17 302, at 2.
        1212
               Flynn 11/16/17 302, at 12-14; Flynn 11/17/17 302, at 2.
           Flynn 11/16/17 302, at 12-14; Flynn 11/17/17 302, at 2; Kushner 11/1/17 302, at 3; 12/22/16 (b)(6)/
        1213

Email, Kushner to Flynn; 12/22/16 Email, McFarland to (b) (6), (b) (7)(C)               et al.         (b)(7)(C)-4
        1214
               Flynn 11/16/17 302, at 13; Call Records of Michael T. Flynn (b) (3)                               (b)(3)-1
        1215
            Statement of Offense ¶ 3(d), United States v. Michael T. Flynn, No. 1:17-cr-232 (D.D.C. Dec.
1, 2017), Doc. 4 (“Flynn Statement of Offense”); Flynn 11/16/17 302, at 12-13.
        1216
               Flynn 11/17/17 302, at 2; Flynn 11/16/17 302, at 13.
        1217
               U.N. Vote on Israeli Settlement Postponed, “Potentially Indefinitely”, Reuters (Dec. 22, 2016).
        1218
          Somini Sengupta & Rick Gladstone, Rebuffing Israel, U.S. Allows Censure Over Settlements,
New York Times (Dec. 23, 2016).
        1219
               Flynn 11/16/17 302, at 12-14; Kushner 11/1/17 302, at 3; 12/23/16 Email, Flynn to Kushner et
al.
        1220
               Flynn Statement of Offense ¶ 3(g).
        1221
            Israel’s Settlements Have No Legal Validity, Constitute Flagrant Violation of International
Law, Security Council Reaffirms, 7853rd Meeting (PM), United Nations Security Council (Dec. 23, 2016).

                                                      168
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 177 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



imposed sanctions on nine Russian individuals and entities.1222 On December 29, 2016, the Obama
Administration also expelled 35 Russian government officials and closed two Russian
government-owned compounds in the United States.1223

        During the rollout of the sanctions, President-Elect Trump and multiple Transition Team
senior officials, including McFarland, Steve Bannon, and Reince Priebus, were staying at the Mar-
a-Lago club in Palm Beach, Florida. Flynn was on vacation in the Dominican Republic,1224 but
was in daily contact with McFarland.1225

       The Transition Team and President-Elect Trump were concerned that these sanctions
would harm the United States’s relationship with Russia.1226 Although the details and timing of
sanctions were unknown on December 28, 2016, the media began reporting that retaliatory
measures from the Obama Administration against Russia were forthcoming.1227 When asked about
imposing sanctions on Russia for its alleged interference in the 2016 presidential election,
President-Elect Trump told the media, “I think we ought to get on with our lives.”1228

       Russia initiated the outreach to the Transition Team. On the evening of December 28,
2016, Kislyak texted Flynn, “can you kindly call me back at your convenience.”1229 Flynn did not
respond to the text message that evening. Someone from the Russian Embassy also called Flynn
the next morning, at 10:38 a.m., but they did not talk.1230

       The sanctions were announced publicly on December 29, 2016.1231 At 1:53 p.m. that day,
McFarland began exchanging emails with multiple Transition Team members and advisors about
the impact the sanctions would have on the incoming Administration.1232 At 2:07 p.m., a Transition
Team member texted Flynn a link to a New York Times article about the sanctions.1233 At 2:29


       1222
           Taking Additional Steps to Address the National Emergency With Respect to Significant
Malicious Cyber-Enabled Activities, The White House, Office of the Press Secretary (Dec. 29, 2016).
       1223
          Statement by the President on Actions in Response to Russian Malicious Cyber Activity and
Harassment, The White House, Office of the Press Secretary (Dec. 29, 2016).
       1224
              Flynn 11/16/17 302, at 14; McFarland 12/22/17 302, at 3-8; Bannon 2/12/18 302, at 5.
       1225
              Flynn 11/17/17 302, at 5; Flynn 1/19/18 302, at 1; McFarland 11/22/17 302, at 3-9.
       1226
              Flynn 11/17/17 302, at 3.
       1227
         Christine Wang, US to announce new sanctions against Russia in response to election hacking,
CNBC (Dec. 28, 2016).
       1228
          John Wagner, Trump on alleged election interference by Russia: “Get on with our lives”,
Washington Post (Dec. 29, 2016).
       1229
              SF000006 (12/28/16 Text Message, Kislyak to Flynn).
       1230
              Call Records of Michael T. Flynn (b) (3)                                               (b)(3)-1
       1231
              Flynn 11/17/17 302, at 2-3; McFarland 12/22/17 302, at 4-5.
       1232
              12/29/16 Email, McFarland to O’Brien et al.; 12/29/16 Email, McFarland to Flynn et al.
       1233
              SF000001 (12/29/16 Text Message, Flaherty to Flynn).

                                                    169
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 178 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



p.m., McFarland called Flynn, but they did not talk.1234 Shortly thereafter, McFarland and Bannon
discussed the sanctions.1235 According to McFarland, Bannon remarked that the sanctions would
hurt their ability to have good relations with Russia, and that Russian escalation would make things
more difficult.1236 McFarland believed she told Bannon that Flynn was scheduled to talk to Kislyak
later that night.1237 McFarland also believed she may have discussed the sanctions with Priebus,
and likewise told him that Flynn was scheduled to talk to Kislyak that night.1238 At 3:14 p.m.,
Flynn texted a Transition Team member who was assisting McFarland, “Time for a call???”1239
The Transition Team member responded that McFarland was on the phone with Tom Bossert, a
Transition Team senior official, to which Flynn responded, “Tit for tat w Russia not good. Russian
AMBO reaching out to me today.”1240

        Flynn recalled that he chose not to communicate with Kislyak about the sanctions until he
had heard from the team at Mar-a-Lago.1241 He first spoke with Michael Ledeen,1242 a Transition
Team member who advised on foreign policy and national security matters, for 20 minutes.1243
Flynn then spoke with McFarland for almost 20 minutes to discuss what, if anything, to
communicate to Kislyak about the sanctions.1244 On that call, McFarland and Flynn discussed the
sanctions, including their potential impact on the incoming Trump Administration’s foreign policy
goals.1245 McFarland and Flynn also discussed that Transition Team members in Mar-a-Lago did
not want Russia to escalate the situation.1246 They both understood that Flynn would relay a
message to Kislyak in hopes of making sure the situation would not get out of hand.1247




          1234
                 Call Records of K.T. McFarland (b) (3)                             (b)(3)-1
          1235
                 McFarland 12/22/17 302, at 5-6.
          1236
                 McFarland 12/22/17 302, at 5-6.
          1237
                 McFarland 12/22/17 302, at 6.
          1238
                 McFarland 12/22/17 302, at 6.
          1239
                 SF000001 (12/29/16 Text Message, Flynn to Flaherty).
          1240
                 SF000001 (12/29/16 Text Message, Flynn to Flaherty).
          1241
                 Flynn 11/20/17 302, at 3.
          1242
            Michael Ledeen is married to Barbara Ledeen, the Senate staffer whose 2016 efforts to locate
Hillary Clinton’s missing emails are described in Volume I, Section III.D.2, supra.
          1243
                 Flynn 11/17/17 302, at 3; Call Records of Michael Ledeen (b) (3)                                (b)(3)-1
          1244
                 Flynn 11/17/17 302, at 3-4; Flynn Statement of Offense ¶ 3(c); Call Records of K.T. McFarland
(b) (3)                               Call Records of Michael T. Flynn (b) (3)                                   (b)(3)-1
          1245
                 Flynn 11/17/17 302, at 3-4
          1246
                 Flynn 11/17/17 302, at 3-4; Flynn Statement of Offense ¶ 3(c); McFarland 12/22/17 302, at 6-
7.
          1247
                 Flynn 11/17/17 302, at 4; McFarland 12/22/17 302, at 6-7.

                                                       170
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 179 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       Immediately after speaking with McFarland, Flynn called and spoke with Kislyak.1248
Flynn discussed multiple topics with Kislyak, including the sanctions, scheduling a video
teleconference between President-Elect Trump and Putin, an upcoming terrorism conference, and
Russia’s views about the Middle East.1249 With respect to the sanctions, Flynn requested that
Russia not escalate the situation, not get into a “tit for tat,” and only respond to the sanctions in a
reciprocal manner.1250

        Multiple Transition Team members were aware that Flynn was speaking with Kislyak that
day. In addition to her conversations with Bannon and Reince Priebus, at 4:43 p.m., McFarland
sent an email to Transition Team members about the sanctions, informing the group that “Gen
[F]lynn is talking to russian ambassador this evening.”1251 Less than an hour later, McFarland
briefed President-Elect Trump. Bannon, Priebus, Sean Spicer, and other Transition Team members
were present.1252 During the briefing, President-Elect Trump asked McFarland if the Russians did
“it,” meaning the intrusions intended to influence the presidential election.1253 McFarland said
yes, and President-Elect Trump expressed doubt that it was the Russians.1254 McFarland also
discussed potential Russian responses to the sanctions, and said Russia’s response would be an
indicator of what the Russians wanted going forward.1255 President-Elect Trump opined that the
sanctions provided him with leverage to use with the Russians.1256 McFarland recalled that at the
end of the meeting, someone may have mentioned to President-Elect Trump that Flynn was
speaking to the Russian ambassador that evening.1257

        After the briefing, Flynn and McFarland spoke over the phone.1258 Flynn reported on the
substance of his call with Kislyak, including their discussion of the sanctions.1259 According to
McFarland, Flynn mentioned that the Russian response to the sanctions was not going to be
escalatory because they wanted a good relationship with the incoming Administration.1260
McFarland also gave Flynn a summary of her recent briefing with President-Elect Trump.1261
       1248
              Flynn Statement of Offense ¶ 3(d).
       1249
              Flynn 11/17/17 302, at 3-4; Flynn Statement of Offense ¶ 3(c); 12/30/16 Email, Flynn to
McFarland.
       1250
              Flynn 11/17/17 302, at 1; Flynn Statement of Offense ¶ 3(d).
       1251
              12/29/16 Email, McFarland to Flynn et al.
       1252
              12/29/16 Email, Westerhout to Flaherty; McFarland 12/22/17 302, at 7.
       1253
              McFarland 12/22/17 302, at 7.
       1254
              McFarland 12/22/17 302, at 7.
       1255
              McFarland 12/22/17 302, at 7.
       1256
              McFarland 12/22/17 302, at 7.
       1257
              McFarland 12/22/17 302, at 7.
       1258
              McFarland 12/22/17 302, at 7.
       1259
              Flynn 11/17/17 302, at 4; Flynn Statement of Offense ¶ 3(e).
       1260
              McFarland 12/22/17 302, at 8.
       1261
              McFarland 12/22/17 302, at 8.

                                                    171
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 180 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        The next day, December 30, 2016, Russian Foreign Minister Sergey Lavrov remarked that
Russia would respond in kind to the sanctions.1262 Putin superseded that comment two hours later,
releasing a statement that Russia would not take retaliatory measures in response to the sanctions
at that time.1263 Hours later President-Elect Trump tweeted, “Great move on delay (by V.
Putin).”1264 Shortly thereafter, Flynn sent a text message to McFarland summarizing his call with
Kislyak from the day before, which she emailed to Kushner, Bannon, Priebus, and other Transition
Team members.1265 The text message and email did not include sanctions as one of the topics
discussed with Kislyak.1266 Flynn told the Office that he did not document his discussion of
sanctions because it could be perceived as getting in the way of the Obama Administration’s
foreign policy.1267

        On December 31, 2016, Kislyak called Flynn and told him the request had been received
at the highest levels and that Russia had chosen not to retaliate to the sanctions in response to the
request.1268 Two hours later, Flynn spoke with McFarland and relayed his conversation with
Kislyak.1269 According to McFarland, Flynn remarked that the Russians wanted a better
relationship and that the relationship was back on track.1270 Flynn also told McFarland that he
believed his phone call had made a difference.1271 McFarland recalled congratulating Flynn in
response.1272 Flynn spoke with other Transition Team members that day, but does not recall
whether they discussed the sanctions.1273 Flynn recalled discussing the sanctions with Bannon the
next day and that Bannon appeared to know about Flynn’s conversation with Kislyak.1274 Bannon,



        1262
            Comment by Foreign Minister Sergey Lavrov on recent US sanctions and the expulsion of
Russian diplomats, Moscow, December 20, 2016, The Ministry of Foreign Affairs of the Russian Federation
(Dec. 30, 2016 (5:32 a.m.)).
        1263
            Statement of the President of the Russian Federation, Kremlin, Office of the President (Dec.
30, 2016 (7:15 a.m.)).
        1264
               @realDonaldTrump 12/30/16 (11:41 a.m.) Tweet.
        1265
               12/30/16 Email, Flynn to McFarland; 12/30/16 Email, McFarland to Kushner et al.
        1266
               12/30/16 Email, McFarland to Kushner et al.
        1267
               Flynn 11/17/17 302, at 4.
        1268
           Call Records of Michael T. Flynn (b) (3)                             Flynn 11/17/17 302, at 1; (b)(3)-1
Flynn 1/19/17 302, at 3; Flynn Statement of Offense ¶ 3(g).
        1269
           Call Records of Michael T. Flynn (b) (3)                             Flynn 11/17/17 302, at 5;   (b)(3)-1
Flynn 1/19/17 302, at 3; McFarland 12/22/17 302, at 10.
        1270
               McFarland 12/22/17 302, at 10.
        1271
               McFarland 12/22/17 302, at 10.
        1272
               McFarland 12/22/17 302, at 10.
        1273
               Flynn 11/17/17 302, at 5-6.
        1274
            Flynn 11/21/17 302, at 1; Flynn 11/20/17 302, at 3; Flynn 1/19/17 302, at 5; Flynn Statement
of Offense ¶ 3(h).

                                                    172
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 181 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



for his part, recalled meeting with Flynn that day, but said that he did not remember discussing
sanctions with him.1275

       Additional information about Flynn’s sanctions-related discussions with Kislyak, and the
handling of those discussions by the Transition Team and the Trump Administration, is provided
in Volume II of this report.

                                               ***
        In sum, the investigation established multiple links between Trump Campaign officials and
individuals tied to the Russian government. Those links included Russian offers of assistance to
the Campaign. In some instances, the Campaign was receptive to the offer, while in other instances
the Campaign officials shied away. Ultimately, the investigation did not establish that the
Campaign coordinated or conspired with the Russian government in its election-interference
activities.




       1275
              Bannon 2/12/18 302, at 9.

                                               173
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 182 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



V. PROSECUTION AND DECLINATION DECISIONS

        The Appointment Order authorized the Special Counsel’s Office “to prosecute federal
crimes arising from [its] investigation” of the matters assigned to it. In deciding whether to
exercise this prosecutorial authority, the Office has been guided by the Principles of Federal
Prosecution set forth in the Justice (formerly U.S. Attorney’s) Manual. In particular, the Office
has evaluated whether the conduct of the individuals considered for prosecution constituted a
federal offense and whether admissible evidence would probably be sufficient to obtain and sustain
a conviction for such an offense. Justice Manual § 9-27.220 (2018). Where the answer to those
questions was yes, the Office further considered whether the prosecution would serve a substantial
federal interest, the individuals were subject to effective prosecution in another jurisdiction, and
there existed an adequate non-criminal alternative to prosecution. Id.

       As explained below, those considerations led the Office to seek charges against two sets of
Russian nationals for their roles in perpetrating the active-measures social media campaign and
computer-intrusion operations. Investigative
                                 (b) (5)      Technique
                                                                                                        (b)(5)-2

                                                                                       The Office
similarly determined that the contacts between Campaign officials and Russia-linked individuals
either did not involve the commission of a federal crime or, in the case of campaign-finance
offenses, that our evidence was not sufficient to obtain and sustain a criminal conviction. At the
same time, the Office concluded that the Principles of Federal Prosecution supported charging
certain individuals connected to the Campaign with making false statements or otherwise
obstructing this investigation or parallel congressional investigations.

       A. Russian “Active Measures” Social Media Campaign

        On February 16, 2018, a federal grand jury in the District of Columbia returned an
indictment charging 13 Russian nationals and three Russian entities—including the Internet
Research Agency (IRA) and Concord Management and Consulting LLC (Concord)—with
violating U.S. criminal laws in order to interfere with U.S. elections and political processes.1276
The indictment charges all of the defendants with conspiracy to defraud the United States (Count
One), three defendants with conspiracy to commit wire fraud and bank fraud (Count Two), and
five defendants with aggravated identity theft (Counts Three through Eight). Internet Research
Agency Indictment. Concord, which is one of the entities charged in the Count One conspiracy,
entered an appearance through U.S. counsel and moved to dismiss the charge on multiple grounds.
In orders and memorandum opinions issued on August 13 and November 15, 2018, the district
court denied Concord’s motions to dismiss. United States v. Concord Management & Consulting
LLC, 347 F. Supp. 3d 38 (D.D.C. 2018). United States v. Concord Management & Consulting
LLC, 317 F. Supp. 3d 598 (D.D.C. 2018). As of this writing, the prosecution of Concord remains
ongoing before the U.S. District Court for the District of Columbia. The other defendants remain
at large.


       1276
         A more detailed explanation of the charging decision in this case is set forth in a separate
memorandum provided to the Acting Attorney General before the indictment.

                                                174
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 183 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Although members of the IRA had contact with individuals affiliated with the Trump
Campaign, the indictment does not charge any Trump Campaign official or any other U.S. person
with participating in the conspiracy. That is because the investigation did not identify evidence
that any U.S. person who coordinated or communicated with the IRA knew that he or she was
speaking with Russian nationals engaged in the criminal conspiracy. The Office therefore
determined that such persons did not have the knowledge or criminal purpose required to charge
them in the conspiracy to defraud the United States (Count One) or in the separate count alleging
a wire- and bank-fraud conspiracy involving the IRA and two individual Russian nationals (Count
Two).

        The Office did, however, charge one U.S. national for his role in supplying false or stolen
bank account numbers that allowed the IRA conspirators to access U.S. online payment systems
by circumventing those systems’ security features. On February 12, 2018, Richard Pinedo pleaded
guilty, pursuant to a single-count information, to identity fraud, in violation of 18 U.S.C.
§ 1028(a)(7) and (b)(1)(D). Plea Agreement, United States v. Richard Pinedo, No. 1:18-cr-24
(D.D.C. Feb. 12, 2018), Doc. 10. The investigation did not establish that Pinedo was aware of the
identity of the IRA members who purchased bank account numbers from him. Pinedo’s sales of
account numbers enabled the IRA members to anonymously access a financial network through
which they transacted with U.S. persons and companies. See Gov’t Sent. Mem. at 3, United States
v. Richard Pinedo, No. 1:18-cr-24 (D.D.C. Sept. 26, 2018), Doc. 24. On October 10, 2018, Pinedo
was sentenced to six months of imprisonment, to be followed by six months of home confinement,
and was ordered to complete 100 hours of community service.

       B. Russian Hacking and Dumping Operations

               1. Section 1030 Computer-Intrusion Conspiracy

               a. Background

       On July 13, 2018, a federal grand jury in the District of Columbia returned an indictment
charging Russian military intelligence officers from the GRU with conspiring to hack into various
U.S. computers used by the Clinton Campaign, DNC, DCCC, and other U.S. persons, in violation
of 18 U.S.C. §§ 1030 and 371 (Count One); committing identity theft and conspiring to commit
money laundering in furtherance of that hacking conspiracy, in violation of 18 U.S.C. §§ 1028A
and 1956(h) (Counts Two through Ten); and a separate conspiracy to hack into the computers of
U.S. persons and entities responsible for the administration of the 2016 U.S. election, in violation
of 18 U.S.C. §§ 1030 and 371 (Count Eleven). Netyksho Indictment.1277 As of this writing, all 12
defendants remain at large.

        The Netyksho indictment alleges that the defendants conspired with one another and with
others to hack into the computers of U.S. persons and entities involved in the 2016 U.S. presidential
election, steal documents from those computers, and stage releases of the stolen documents to
interfere in the election. Netyksho Indictment ¶ 2. The indictment also describes how, in staging

       1277
           The Office provided a more detailed explanation of the charging decision in this case in
meetings with the Office of the Acting Attorney General before the indictment.

                                                175
     Case 1:19-cv-00810-RBW U.S.     Department
                                 Document   122-1of Justice
                                                     Filed 06/19/20 Page 184 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the releases, the defendants used the Guccifer 2.0 persona to disseminate documents through
WikiLeaks. On July 22, 2016, WikiLeaks released over 20,000 emails and other documents that
the hacking conspirators had stolen from the DNC. Netyksho Indictment ¶ 48. In addition, on
October 7, 2016, WikiLeaks began releasing emails that some conspirators had stolen from Clinton
Campaign chairman John Podesta after a successful spearphishing operation. Netyksho
Indictment ¶ 49.

        One witness told the Office at one point that the initial release of Podesta emails on October
7 may have come at the behest of, or in coordination with, Roger Stone, an associate of candidate
Trump. As explained in Volume I, Section III.D.1.d, supra, phone records show that Stone called
Jerome Corsi on October 7, after Stone received a call from the Washington Post. The Washington
Post broke a story later that day about a video recording of Trump speaking about women in
graphic terms. According to some of Corsi’s statements to the Office (b) (3)                     Stone (b)(3)-1
said that he had learned about the imminent release of that tape recording, and it was expected to
generate significant negative media attention for the Campaign. Corsi told investigators that Stone
may have believed from their prior dealings that Corsi had connections to Julian Assange,
WikiLeaks’s founder, and that Stone therefore asked Corsi to tell Assange to start releasing the
Podesta emails immediately to shift the news cycle away from the damaging Trump recording.
Although Corsi denies that he actually had access to Assange, he told the Office at one point that
he tried to bring the request to Assange’s attention via public Twitter posts and by asking other
contacts to get in touch with Assange. The investigation did not establish that Corsi actually took
those steps, but WikiLeaks did release the first batch of Podesta emails later on the afternoon of
October 7, within an hour of the publication of the Washington Post’s story on the Trump tape.
                                                                                                                 (b)(5)-2
                 b. Charging Decision As to (b)(5)

        (b)(5)
                                                                                                                 (b)(5)-2

                                                                     278   (b)(5)




        1278
              The Office also considered, but ruled out, charges on the theory that the post-hacking sharing
and dissemination of emails could constitute trafficking in or receipt of stolen property under the National
Stolen Property Act (NSPA), 18 U.S.C. §§ 2314 and 2315. The statutes comprising the NSPA cover
“goods, wares, or merchandise,” and lower courts have largely understood that phrase to be limited to
tangible items since the Supreme Court’s decision in Dowling v. United States, 473 U.S. 207 (1985). See
United States v. Yijia Zhang, 995 F. Supp. 2d 340, 344-48 (E.D. Pa. 2014) (collecting cases). One of those
post-Dowling decisions—United States v. Brown, 925 F.2d 1301 (10th Cir. 1991)—specifically held that
the NSPA does not reach “a computer program in source code form,” even though that code was stored in
tangible items (i.e., a hard disk and in a three-ring notebook). Id. at 1302-03. Congress, in turn, cited the
Brown opinion in explaining the need for amendments to 18 U.S.C. § 1030(a)(2) that “would ensure that
the theft of intangible information by the unauthorized use of a computer is prohibited in the same way theft
of physical items [is] protected.” S. Rep. 104-357, at 7 (1996). That sequence of events would make it
difficult to argue that hacked emails in electronic form, which are the relevant stolen items here, constitute
“goods, wares, or merchandise” within the meaning of the NSPA.

                                                    176
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 185 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b)(5)
                                                                                          e (b)(5)-2




         (b)(5)

                                                                                            (b)(5)-2




         (b)(5)

                                                                                            (b)(5)-2




                                           177
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 186 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b)(5)
                                                                                          (b)(5)-2




          (b)(5)
                                                                                          (b)(5)-2
         279   (b)(5)




          (b)(5)
                                                                                          (b)(5)-2




          (b)(5)
                                                                                          (b)(5)-2




          1279
                 (b)(5)
                                                                                          (b)(5)-2

                                           178
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 187 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b)(5)
                                                                                                       (b)(5)-2




               2. Potential Section 1030 Violation By (b) (5), (b) (6), (b) (7)(C)   (b)(5)-2, (b)(6)/(b)(7)(C)-2

         (b) (5), (b) (6), (b) (7)(C)
                                                                                                       (b)(5)-2
                                                                                                       (b)(6)/
                                                                                                       (b)(7(C)-2




         (b) (5), (b) (6), (b) (7)(C)
                                                                                                       (b)(5)-2
                                                                                                       (b)(6)/
                                                                                                       (b)(7(C)-2

                                                                               See United States v.
Willis, 476 F.3d 1121, 1125 n.1 (10th Cir. 2007) (explaining that the 1986 amendments to Section
1030 reflect Congress’s desire to reach “‘intentional acts of unauthorized access—rather than
mistaken, inadvertent, or careless ones’”) (quoting S. Rep. 99-432, at 5 (1986)). In addition, the
computer (b) (5), (b) (6), (b) (7)(C) likely qualifies as a “protected” one under the statute, which
reaches “effectively all computers with Internet access.” United States v. Nosal, 676 F.3d 854,
859 (9th Cir. 2012) (en banc). (b) (5), (b) (6), (b) (7)(C)




       Applying the Principles of Federal Prosecution, however, the Office determined that
prosecution of this potential violation was not warranted. Those Principles instruct prosecutors to
consider, among other things, the nature and seriousness of the offense, the person’s culpability in
connection with the offense, and the probable sentence to be imposed if the prosecution is
successful. Justice Manual § 9-27.230. (b) (5), (b) (6), (b) (7)(C)
                                                                                                       (b)(5)-2
                                                                                                       (b)(6)/
                                                                                                       (b)(7(C)-2




                                                   179
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 188 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


                                                                                                        (b)(6)/(b)(7)(C)-2
(b) (5), (b) (6), (b) (7)(C)                                                                            (b)(5)-2



       C. Russian Government Outreach and Contacts

        As explained in Section IV above, the Office’s investigation uncovered evidence of
numerous links (i.e., contacts) between Trump Campaign officials and individuals having or
claiming to have ties to the Russian government. The Office evaluated the contacts under several
sets of federal laws, including conspiracy laws and statutes governing foreign agents who operate
in the United States. After considering the available evidence, the Office did not pursue charges
under these statutes against any of the individuals discussed in Section IV above—with the
exception of FARA charges against Paul Manafort and Richard Gates based on their activities on
behalf of Ukraine.

        One of the interactions between the Trump Campaign and Russian-affiliated individuals—
the June 9, 2016 meeting between high-ranking campaign officials and Russians promising
derogatory information on Hillary Clinton—implicates an additional body of law: campaign-
finance statutes. Schemes involving the solicitation or receipt of assistance from foreign sources
raise difficult statutory and constitutional questions. As explained below, the Office evaluated
those questions in connection with the June 9 meeting and WikiLeaks’s release of stolen materials.
The Office ultimately concluded that, even if the principal legal questions were resolved favorably
to the government, a prosecution would encounter difficulties proving that Campaign officials or
individuals connected to the Campaign willfully violated the law.

         Finally, although the evidence of contacts between Campaign officials and Russia-
affiliated individuals may not have been sufficient to establish or sustain criminal charges, several
U.S. persons connected to the Campaign made false statements about those contacts and took other
steps to obstruct the Office’s investigation and those of Congress. This Office has therefore
charged some of those individuals with making false statements and obstructing justice.

               1. Potential Coordination: Conspiracy and Collusion

        As an initial matter, this Office evaluated potentially criminal conduct that involved the
collective action of multiple individuals not under the rubric of “collusion,” but through the lens
of conspiracy law. In so doing, the Office recognized that the word “collud[e]” appears in the
Acting Attorney General’s August 2, 2017 memorandum; it has frequently been invoked in public
reporting; and it is sometimes referenced in antitrust law, see, e.g., Brooke Group v. Brown &
Williamson Tobacco Corp., 509 U.S. 209, 227 (1993). But collusion is not a specific offense or
theory of liability found in the U.S. Code; nor is it a term of art in federal criminal law. To the
contrary, even as defined in legal dictionaries, collusion is largely synonymous with conspiracy as
that crime is set forth in the general federal conspiracy statute, 18 U.S.C. § 371. See Black’s Law
Dictionary 321 (10th ed. 2014) (collusion is “[a]n agreement to defraud another or to do or obtain
something forbidden by law”); 1 Alexander Burrill, A Law Dictionary and Glossary 311 (1871)
(“An agreement between two or more persons to defraud another by the forms of law, or to employ
such forms as means of accomplishing some unlawful object.”); 1 Bouvier’s Law Dictionary 352



                                                180
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 189 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



(1897) (“An agreement between two or more persons to defraud a person of his rights by the forms
of law, or to obtain an object forbidden by law.”).

         For that reason, this Office’s focus in resolving the question of joint criminal liability was
on conspiracy as defined in federal law, not the commonly discussed term “collusion.” The Office
considered in particular whether contacts between Trump Campaign officials and Russia-linked
individuals could trigger liability for the crime of conspiracy—either under statutes that have their
own conspiracy language (e.g., 18 U.S.C. §§ 1349, 1951(a)), or under the general conspiracy
statute (18 U.S.C. § 371). The investigation did not establish that the contacts described in Volume
I, Section IV, supra, amounted to an agreement to commit any substantive violation of federal
criminal law—including foreign-influence and campaign-finance laws, both of which are
discussed further below. The Office therefore did not charge any individual associated with the
Trump Campaign with conspiracy to commit a federal offense arising from Russia contacts, either
under a specific statute or under Section 371’s offenses clause.

        The Office also did not charge any campaign official or associate with a conspiracy under
Section 371’s defraud clause. That clause criminalizes participating in an agreement to obstruct a
lawful function of the U.S. government or its agencies through deceitful or dishonest means. See
Dennis v. United States, 384 U.S. 855, 861 (1966); Hammerschmidt v. United States, 265 U.S.
182, 188 (1924); see also United States v. Concord Mgmt. & Consulting LLC, 347 F. Supp. 3d 38,
46 (D.D.C. 2018). The investigation did not establish any agreement among Campaign officials—
or between such officials and Russia-linked individuals—to interfere with or obstruct a lawful
function of a government agency during the campaign or transition period. And, as discussed in
Volume I, Section V.A, supra, the investigation did not identify evidence that any Campaign
official or associate knowingly and intentionally participated in the conspiracy to defraud that the
Office charged, namely, the active-measures conspiracy described in Volume I, Section II, supra.
Accordingly, the Office did not charge any Campaign associate or other U.S. person with
conspiracy to defraud the United States based on the Russia-related contacts described in Section
IV above.

               2. Potential Coordination: Foreign Agent Statutes (FARA and 18 U.S.C. § 951)

        The Office next assessed the potential liability of Campaign-affiliated individuals under
federal statutes regulating actions on behalf of, or work done for, a foreign government.

               a. Governing Law

        Under 18 U.S.C. § 951, it is generally illegal to act in the United States as an agent of a
foreign government without providing notice to the Attorney General. Although the defendant
must act on behalf of a foreign government (as opposed to other kinds of foreign entities), the acts
need not involve espionage; rather, acts of any type suffice for liability. See United States v.
Duran, 596 F.3d 1283, 1293-94 (11th Cir. 2010); United States v. Latchin, 554 F.3d 709, 715 (7th
Cir. 2009); United States v. Dumeisi, 424 F.3d 566, 581 (7th Cir. 2005). An “agent of a foreign
government” is an “individual” who “agrees to operate” in the United States “subject to the
direction or control of a foreign government or official.” 18 U.S.C. § 951(d).



                                                 181
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 190 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        The crime defined by Section 951 is complete upon knowingly acting in the United States
as an unregistered foreign-government agent. 18 U.S.C. § 951(a). The statute does not require
willfulness, and knowledge of the notification requirement is not an element of the offense. United
States v. Campa, 529 F.3d 980, 998-99 (11th Cir. 2008); Duran, 596 F.3d at 1291-94; Dumeisi,
424 F.3d at 581.

        The Foreign Agents Registration Act (FARA) generally makes it illegal to act as an agent
of a foreign principal by engaging in certain (largely political) activities in the United States
without registering with the Attorney General. 22 U.S.C. §§ 611-621. The triggering agency
relationship must be with a foreign principal or “a person any of whose activities are directly or
indirectly supervised, directed, controlled, financed, or subsidized in whole or in major part by a
foreign principal.” 22 U.S.C. § 611(c)(1). That includes a foreign government or political party
and various foreign individuals and entities. 22 U.S.C. § 611(b). A covered relationship exists if
a person “acts as an agent, representative, employee, or servant” or “in any other capacity at the
order, request, or under the [foreign principal’s] direction or control.” 22 U.S.C. § 611(c)(1). It
is sufficient if the person “agrees, consents, assumes or purports to act as, or who is or holds
himself out to be, whether or not pursuant to contractual relationship, an agent of a foreign
principal.” 22 U.S.C. § 611(c)(2).

        The triggering activity is that the agent “directly or through any other person” in the United
States (1) engages in “political activities for or in the interests of [the] foreign principal,” which
includes attempts to influence federal officials or the public; (2) acts as “public relations counsel,
publicity agent, information-service employee or political consultant for or in the interests of such
foreign principal”; (3) “solicits, collects, disburses, or dispenses contributions, loans, money, or
other things of value for or in the interest of such foreign principal”; or (4) “represents the interests
of such foreign principal” before any federal agency or official. 22 U.S.C. § 611(c)(1).

       It is a crime to engage in a “[w]illful violation of any provision of the Act or any regulation
thereunder.” 22 U.S.C. § 618(a)(1). It is also a crime willfully to make false statements or
omissions of material facts in FARA registration statements or supplements. 22 U.S.C.
§ 618(a)(2). Most violations have a maximum penalty of five years of imprisonment and a $10,000
fine. 22 U.S.C. § 618.

                b. Application

        The investigation uncovered extensive evidence that Paul Manafort’s and Richard Gates’s
pre-campaign work for the government of Ukraine violated FARA. Manafort and Gates were
charged for that conduct and admitted to it when they pleaded guilty to superseding criminal
informations in the District of Columbia prosecution.1280 The evidence underlying those charges
is not addressed in this report because it was discussed in public court documents and in a separate
        1280
             Gates Superseding Criminal Information; Waiver of Indictment, United States v. Richard W.
Gates III, 1:17-cr-201 (D.D.C. Feb. 23, 2018), Doc. 203; Waiver of Trial by Jury, United States v. Richard
W. Gates III, 1:17-cr-201 (D.D.C. Feb. 23, 2018), Doc. 204; Gates Plea Agreement; Statement of Offense,
United States v. Richard W. Gates III, 1:17-cr-201 (D.D.C. Feb. 23, 2018), Doc. 206; Plea Agreement,
United States v. Paul J. Manafort, Jr., 1:17-cr-201 (D.D.C. Sept. 14, 2018), Doc. 422; Statement of Offense,
United States v. Paul J. Manafort, Jr., 1:17-cr-201 (D.D.C. Sept. 14, 2018), Doc. 423.

                                                   182
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 191 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



prosecution memorandum submitted to the Acting Attorney General before the original indictment
in that case.

       In addition, the investigation produced evidence of FARA violations involving Michael
Flynn. Those potential violations, however, concerned a count:Iy other than Russia (i.e., Turkey)
and were resolved when Flynn admitted to the underlying facts in the Statement of Offense that
accompanied his guilty plea to a false-statements charge. Statement of Offense, United States v.
Michael T Flynn, No. l :17-cr-232 (D.D.C. Dec. 1, 2017), Doc. 4 ("Flynn Statement of
Offense"). 1281

       The investigation did not, however, yield evidence sufficient to sustain any charge that any
individual affiliated with the Tmmp Campaign acted as an agent of a foreign principal within the
meaning of FARA or, in tenns of Section 951, subject to the direction or conti·ol of the government
of Russia, or any official thereof. In paiiicular, the Office did not find evidence likely to prove
beyond a reasonable doubt that Cainpaign officials such as Paul Manafo1i , George Papadopoulos,
and Carter Page acted as agents of the Russian overnment~r at its direction cont:I-ol or
re uest-durin the relevant time eriod.1282
                                                                                                                (b)(5)-2
                                                                                                                (b)(6)/
                                                                                                                (b)(7)(C)-2
As a result, the Office did not chai·ge     any other Tnunp Campaign official with violating
FARA or Section 951, or attempting or conspiring to do so, based on contacts with the Russian
government or a Russian principal.

       Finally, the Office investigated whether one of the above campaign advisors-George
Papadopoulos-acted as an agent of, or at the direction and conti·ol of, the government of Israel.
While the investigation revealed significant ties between Papadopoulos and Israel (and search
waiTants were obtained in paii on that basis), the Office ultimately determined that the evidence
was not sufficient to obtain and sustain a conviction under FARA or Section 951 .

                3. Campaign Finance

       Several ai·eas of the Office's investigation involved efforts or offers by foreign nationals to
provide negative infonnation about can didate Clinton to the Tnnnp Cainpaign or to dist:i-ibute that
info1mation to the public, to the anticipated benefit of the Cainpaign. As explained below, the
Office considered whether two of those effo1is in particulai·- the June 9, 2016 meeting at Tnnnp




        1282
            On four occasions, the Foreign Intelligence Smveillance Comt (FISC) issued wruTants based
on a finding of probable cause to believe that Page was an agent of a foreign power. 50 U.S.C. §§ 180l(b),
1805(a)(2)(A). The FISC's probable-cause fmding was based on a different (and lower) standru·d than the
one governing the Office's decision whether to bring chru·ges against Page, which is whether admissible
evidence would likely be sufficient to prove beyond a reasonable doubt that Page acted as an agent of the
Russian Federation dming the period at issue. Cf United States v. Cardoza , 713 F.3d 656, 660 (D.C. Cir.
2013) (explaining that probable cause requires only "a fair probability," and not "ce1tainty, or proof beyond
a reasonable doubt, or proof by a preponderance of the evidence").

                                                    183
     Case 1:19-cv-00810-RBW U.S.     Department
                                 Document   122-1of Justice
                                                     Filed 06/19/20 Page 192 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Tower and WikiLeaks’s dissemination of hacked emails—constituted prosecutable violations of
the campaign-finance laws. The Office determined that the evidence was not sufficient to charge
either incident as a criminal violation.

                a. Overview Of Governing Law

         “[T]he United States has a compelling interest . . . in limiting the participation of foreign
citizens in activities of democratic self-government, and in thereby preventing foreign influence
over the U.S. political process.” Bluman v. FEC, 800 F. Supp. 2d 281, 288 (D.D.C. 2011)
(Kavanaugh, J., for three-judge court), aff’d, 565 U.S. 1104 (2012). To that end, federal campaign-
finance law broadly prohibits foreign nationals from making contributions, donations,
expenditures, or other disbursements in connection with federal, state, or local candidate elections,
and prohibits anyone from soliciting, accepting, or receiving such contributions or donations. As
relevant here, foreign nationals may not make—and no one may “solicit, accept, or receive” from
them—“a contribution or donation of money or other thing of value” or “an express or implied
promise to make a contribution or donation, in connection with a Federal, State, or local election.”
52 U.S.C. § 30121(a)(1)(A), (a)(2).1283 The term “contribution,” which is used throughout the
campaign-finance law, “includes” “any gift, subscription, loan, advance, or deposit of money or
anything of value made by any person for the purpose of influencing any election for Federal
office.” 52 U.S.C. § 30101(8)(A)(i). It excludes, among other things, “the value of [volunteer]
services.” 52 U.S.C. § 30101(8)(B)(i).

       Foreign nationals are also barred from making “an expenditure, independent expenditure,
or disbursement for an electioneering communication.” 52 U.S.C. § 30121(a)(1)(C). The term
“expenditure” “includes” “any purchase, payment, distribution, loan, advance, deposit, or gift of
money or anything of value, made by any person for the purpose of influencing any election for
Federal office.” 52 U.S.C. § 30101(9)(A)(i). It excludes, among other things, news stories and
non-partisan get-out-the-vote activities. 52 U.S.C. § 30101(9)(B)(i)-(ii). An “independent
expenditure” is an expenditure “expressly advocating the election or defeat of a clearly identified
candidate” and made independently of the campaign. 52 U.S.C. § 30101(17). An “electioneering
communication” is a broadcast communication that “refers to a clearly identified candidate for
Federal office” and is made within specified time periods and targeted at the relevant electorate.
52 U.S.C. § 30104(f)(3).

       The statute defines “foreign national” by reference to FARA and the Immigration and
Nationality Act, with minor modification. 52 U.S.C. § 30121(b) (cross-referencing 22 U.S.C.
§ 611(b)(1)-(3) and 8 U.S.C. § 1101(a)(20), (22)). That definition yields five, sometimes-
overlapping categories of foreign nationals, which include all of the individuals and entities
relevant for present purposes—namely, foreign governments and political parties, individuals



        1283
            Campaign-finance law also places financial limits on contributions, 52 U.S.C. § 30116(a), and
prohibits contributions from corporations, banks, and labor unions, 52 U.S.C. § 30118(a); see Citizens
United v. FEC, 558 U.S. 310, 320 (2010). Because the conduct that the Office investigated involved
possible electoral activity by foreign nationals, the foreign-contributions ban is the most readily applicable
provision.

                                                    184
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 193 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



outside of the U.S. who are not legal permanent residents, and certain non-U.S. entities located
outside of the U.S.

       A “knowing[] and willful[]” violation involving an aggregate of $25,000 or more in a
calendar year is a felony. 52 U.S.C. § 30109(d)(1)(A)(i); see Bluman, 800 F. Supp. 2d at 292
(noting that a willful violation will require some “proof of the defendant’s knowledge of the law”);
United States v. Danielczyk, 917 F. Supp. 2d 573, 577 (E.D. Va. 2013) (applying willfulness
standard drawn from Bryan v. United States, 524 U.S. 184, 191-92 (1998)); see also Wagner v.
FEC, 793 F.3d 1, 19 n.23 (D.C. Cir. 2015) (en banc) (same). A “knowing[] and willful[]” violation
involving an aggregate of $2,000 or more in a calendar year, but less than $25,000, is a
misdemeanor. 52 U.S.C. § 30109(d)(1)(A)(ii).

                       b. Application to June 9 Trump Tower Meeting

       The Office considered whether to charge Trump Campaign officials with crimes in
connection with the June 9 meeting described in Volume I, Section IV.A.5, supra. The Office
concluded that, in light of the government’s substantial burden of proof on issues of intent
(“knowing” and “willful”), and the difficulty of establishing the value of the offered information,
criminal charges would not meet the Justice Manual standard that “the admissible evidence will
probably be sufficient to obtain and sustain a conviction.” Justice Manual § 9-27.220.

         In brief, the key facts are that, on June 3, 2016, Robert Goldstone emailed Donald Trump
Jr., to pass along from Emin and Aras Agalarov an “offer” from Russia’s “Crown prosecutor” to
“the Trump campaign” of “official documents and information that would incriminate Hillary and
her dealings with Russia and would be very useful to [Trump Jr.’s] father.” The email described
this as “very high level and sensitive information” that is “part of Russia and its government’s
support to Mr. Trump-helped along by Aras and Emin.” Trump Jr. responded: “if it’s what you
say I love it especially later in the summer.” Trump Jr. and Emin Agalarov had follow-up
conversations and, within days, scheduled a meeting with Russian representatives that was
attended by Trump Jr., Manafort, and Kushner. The communications setting up the meeting and
the attendance by high-level Campaign representatives support an inference that the Campaign
anticipated receiving derogatory documents and information from official Russian sources that
could assist candidate Trump’s electoral prospects.

        This series of events could implicate the federal election-law ban on contributions and
donations by foreign nationals, 52 U.S.C. § 30121(a)(1)(A). Specifically, Goldstone passed along
an offer purportedly from a Russian government official to provide “official documents and
information” to the Trump Campaign for the purposes of influencing the presidential election.
Trump Jr. appears to have accepted that offer and to have arranged a meeting to receive those
materials. Documentary evidence in the form of email chains supports the inference that Kushner
and Manafort were aware of that purpose and attended the June 9 meeting anticipating the receipt
of helpful information to the Campaign from Russian sources.

       The Office considered whether this evidence would establish a conspiracy to violate the
foreign contributions ban, in violation of 18 U.S.C. § 371; the solicitation of an illegal foreign-
source contribution; or the acceptance or receipt of “an express or implied promise to make a

                                                185
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 194 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



[foreign-source] contribution,” both in violation of 52 U.S.C. § 30121(a)(1)(A), (a)(2). There are
reasonable arguments that the offered information would constitute a “thing of value” within the
meaning of these provisions, but the Office determined that the government would not be likely to
obtain and sustain a conviction for two other reasons: first, the Office did not obtain admissible
evidence likely to meet the government’s burden to prove beyond a reasonable doubt that these
individuals acted “willfully,” i.e., with general knowledge of the illegality of their conduct; and,
second, the government would likely encounter difficulty in proving beyond a reasonable doubt
that the value of the promised information exceeded the threshold for a criminal violation, see 52
U.S.C. § 30109(d)(1)(A)(i).

                   i. Thing-of-Value Element

        A threshold legal question is whether providing to a campaign “documents and
information” of the type involved here would constitute a prohibited campaign contribution. The
foreign contribution ban is not limited to contributions of money. It expressly prohibits “a
contribution or donation of money or other thing of value.” 52 U.S.C. § 30121(a)(1)(A), (a)(2)
(emphasis added). And the term “contribution” is defined throughout the campaign-finance laws
to “include[]” “any gift, subscription, loan, advance, or deposit of money or anything of value.”
52 U.S.C. § 30101(8)(A)(i) (emphasis added).

        The phrases “thing of value” and “anything of value” are broad and inclusive enough to
encompass at least some forms of valuable information. Throughout the United States Code, these
phrases serve as “term[s] of art” that are construed “broad[ly].” United States v. Nilsen, 967 F.2d
539, 542 (11th Cir. 1992) (per curiam) (“thing of value” includes “both tangibles and intangibles”);
see also, e.g., 18 U.S.C. §§ 201(b)(1), 666(a)(2) (bribery statutes); id. § 641 (theft of government
property). For example, the term “thing of value” encompasses law enforcement reports that
would reveal the identity of informants, United States v. Girard, 601 F.2d 69, 71 (2d Cir. 1979);
classified materials, United States v. Fowler, 932 F.2d 306, 310 (4th Cir. 1991); confidential
information about a competitive bid, United States v. Matzkin, 14 F.3d 1014, 1020 (4th Cir. 1994);
secret grand jury information, United States v. Jeter, 775 F.2d 670, 680 (6th Cir. 1985); and
information about a witness’s whereabouts, United States v. Sheker, 618 F.2d 607, 609 (9th Cir.
1980) (per curiam). And in the public corruption context, “‘thing of value’ is defined broadly to
include the value which the defendant subjectively attaches to the items received.” United States
v. Renzi, 769 F.3d 731, 744 (9th Cir. 2014) (internal quotation marks omitted).

        Federal Election Commission (FEC) regulations recognize the value to a campaign of at
least some forms of information, stating that the term “anything of value” includes “the provision
of any goods or services without charge,” such as “membership lists” and “mailing lists.” 11
C.F.R. § 100.52(d)(1). The FEC has concluded that the phrase includes a state-by-state list of
activists. See Citizens for Responsibility and Ethics in Washington v. FEC, 475 F.3d 337, 338
(D.C. Cir. 2007) (describing the FEC’s findings). Likewise, polling data provided to a campaign
constitutes a “contribution.” FEC Advisory Opinion 1990-12 (Strub), 1990 WL 153454 (citing 11
C.F.R. § 106.4(b)). And in the specific context of the foreign-contributions ban, the FEC has
concluded that “election materials used in previous Canadian campaigns,” including “flyers,
advertisements, door hangers, tri-folds, signs, and other printed material,” constitute “anything of



                                                186
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-1of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 195 of 207
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



value,” even though “the value of these materials may be nominal or difficult to ascertain.” FEC
Advisory Opinion 2007-22 (Hurysz), 2007 WL 5172375, at *5.

        These authorities would support the view that candidate-related opposition research given
to a campaign for the purpose of influencing an election could constitute a contribution to which
the foreign-source ban could apply. A campaign can be assisted not only by the provision of funds,
but also by the provision of derogatory information about an opponent. Political campaigns
frequently conduct and pay for opposition research. A foreign entity that engaged in such research
and provided resulting information to a campaign could exert a greater effect on an election, and
a greater tendency to ingratiate the donor to the candidate, than a gift of money or tangible things
of value. At the same time, no judicial decision has treated the voluntary provision of
uncompensated opposition research or similar information as a thing of value that could amount
to a contribution under campaign-finance law. Such an interpretation could have implications
beyond the foreign-source ban, see 52 U.S.C. § 30116(a) (imposing monetary limits on campaign
contributions), and raise First Amendment questions. Those questions could be especially difficult
where the information consisted simply of the recounting of historically accurate facts. It is
uncertain how courts would resolve those issues.

                   ii. Willfulness

        Even assuming that the promised “documents and information that would incriminate
Hillary” constitute a “thing of value” under campaign-finance law, the government would
encounter other challenges in seeking to obtain and sustain a conviction. Most significantly, the
government has not obtained admissible evidence that is likely to establish the scienter requirement
beyond a reasonable doubt. To prove that a defendant acted “knowingly and willfully,” the
government would have to show that the defendant had general knowledge that his conduct was
unlawful. U.S. Department of Justice, Federal Prosecution of Election Offenses 123 (8th ed. Dec.
2017) (“Election Offenses”); see Bluman, 800 F. Supp. 2d at 292 (noting that a willful violation
requires “proof of the defendant’s knowledge of the law”); Danielczyk, 917 F. Supp. 2d at 577
(“knowledge of general unlawfulness”). “This standard creates an elevated scienter element
requiring, at the very least, that application of the law to the facts in question be fairly clear. When
there is substantial doubt concerning whether the law applies to the facts of a particular matter, the
offender is more likely to have an intent defense.” Election Offenses 123.

         On the facts here, the government would unlikely be able to prove beyond a reasonable
doubt that the June 9 meeting participants had general knowledge that their conduct was unlawful.
The investigation has not developed evidence that the participants in the meeting were familiar
with the foreign-contribution ban or the application of federal law to the relevant factual context.
The government does not have strong evidence of surreptitious behavior or efforts at concealment
at the time of the June 9 meeting. While the government has evidence of later efforts to prevent
disclosure of the nature of the June 9 meeting that could circumstantially provide support for a
showing of scienter, see Volume II, Section II.G, infra, that concealment occurred more than a
year later, involved individuals who did not attend the June 9 meeting, and may reflect an intention
to avoid political consequences rather than any prior knowledge of illegality. Additionally, in light
of the unresolved legal questions about whether giving “documents and information” of the sort
offered here constitutes a campaign contribution, Trump Jr. could mount a factual defense that he

                                                 187
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 196 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



did not believe his response to the offer and the June 9 meeting itself violated the law. Given his
less direct involvement in arranging the June 9 meeting, Kushner could likely mount a similar
defense. And, while Manafort is experienced with political campaigns, the Office has not
developed evidence showing that he had relevant knowledge of these legal issues.

                   iii. Difficulties in Valuing Promised Information

         The Office would also encounter difficulty proving beyond a reasonable doubt that the
value of the promised documents and information exceeds the $2,000 threshold for a criminal
violation, as well as the $25,000 threshold for felony punishment. See 52 U.S.C. § 30109(d)(1).
The type of evidence commonly used to establish the value of non-monetary contributions—such
as pricing the contribution on a commercial market or determining the upstream acquisition cost
or the cost of distribution—would likely be unavailable or ineffective in this factual setting.
Although damaging opposition research is surely valuable to a campaign, it appears that the
information ultimately delivered in the meeting was not valuable. And while value in a conspiracy
may well be measured by what the participants expected to receive at the time of the agreement,
see, e.g., United States v. Tombrello, 666 F.2d 485, 489 (11th Cir. 1982), Goldstone’s description
of the offered material here was quite general. His suggestion of the information’s value—i.e.,
that it would “incriminate Hillary” and “would be very useful to [Trump Jr.’s] father”—was non-
specific and may have been understood as being of uncertain worth or reliability, given
Goldstone’s lack of direct access to the original source. The uncertainty over what would be
delivered could be reflected in Trump Jr.’s response (“if it’s what you say I love it”) (emphasis
added).

        Accordingly, taking into account the high burden to establish a culpable mental state in a
campaign-finance prosecution and the difficulty in establishing the required valuation, the Office
decided not to pursue criminal campaign-finance charges against Trump Jr. or other campaign
officials for the events culminating in the June 9 meeting.

                c. Application to (b)(5)                                                              (b)(5)-2

       (b)(5)
                                                                                                      (b)(5)-2




       (b)(5)
                                                                                                      (b)(5)-2


                                               188
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 197 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b)(5)
                                                                                          (b)(5)-2




                  i.   Questions Over Whether (b)(5)                                      (b)(5)-2


         (b)(5)
                                                                                          (b)(5)-2




         (b)(5)                                                                           (b)(5)-2




         (b)(5)                                                                           (b)(5)-2




                                           189
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 198 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  ii. Willfulness

       As discussed, to establish a criminal campaign-finance violation, the government must
prove that the defendant acted “knowingly and willfully.” 52 U.S.C. § 30109(d)(1)(A)(i). That
standard requires proof that the defendant knew generally that his conduct was unlawful. Election
Offenses 123. Given the uncertainties noted above, the “willfulness” requirement would pose a
substantial barrier to prosecution.

                  iii. Constitutional Considerations

       Finally, the First Amendment could pose constraints on a prosecution. (b)(5)
                                                                                                    (b)(5)-2




                  iv. Analysis as to (b)(5)                                                         (b)(5)-2

       (b)(5)
                                                                                                    (b)(5)-2




                                              190
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 199 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


       (b)(5)
                                                                                                         (b)(5)-2




       (b)(5)
                                                                                                         (b)(5)-2




                4. False Statements and Obstruction of the Investigation

        The Office determined that certain individuals associated with the Campaign lied to
investigators about Campaign contacts with Russia and have taken other actions to interfere with
the investigation. As explained below, the Office therefore charged some U.S. persons connected
to the Campaign with false statements and obstruction offenses.

                a. Overview Of Governing Law

        False Statements. The principal federal statute criminalizing false statements to
government investigators is 18 U.S.C. § 1001. As relevant here, under Section 1001(a)(2), it is a
crime to knowingly and willfully “make[] any materially false, fictitious, or fraudulent statement
or representation” “in any matter within the jurisdiction of the executive . . . branch of the
Government.” An FBI investigation is a matter within the Executive Branch’s jurisdiction. United
States v. Rodgers, 466 U.S. 475, 479 (1984). The statute also applies to a subset of legislative
branch actions—viz., administrative matters and “investigation[s] or review[s]” conducted by a
congressional committee or subcommittee. 18 U.S.C. § 1001(c)(1) and (2); see United States v.
Pickett, 353 F.3d 62, 66 (D.C. Cir. 2004).

         Whether the statement was made to law enforcement or congressional investigators, the
government must prove beyond a reasonable doubt the same basic non-jurisdictional elements:
the statement was false, fictitious, or fraudulent; the defendant knew both that it was false and that
it was unlawful to make a false statement; and the false statement was material. See, e.g., United
States v. Smith, 831 F.3d 1207, 1222 n.27 (9th Cir. 2017) (listing elements); see also Ninth Circuit
Pattern Instruction 8.73 & cmt. (explaining that the Section 1001 jury instruction was modified in
light of the Department of Justice’s position that the phrase “knowingly and willfully” in the statute
requires the defendant’s knowledge that his or her conduct was unlawful). In the D.C. Circuit, the
government must prove that the statement was actually false; a statement that is misleading but
“literally true” does not satisfy Section 1001(a)(2). See United States v. Milton, 8 F.3d 39, 45

                                                 191
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 200 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



(D.C. Cir. 1993); United States v. Dale, 991 F.2d 819, 832-33 & n.22 (D.C. Cir. 1993). For that
false statement to qualify as “material,” it must have a natural tendency to influence, or be capable
of influencing, a discrete decision or any other function of the agency to which it is addressed. See
United States v. Gaudin, 515 U.S. 506, 509 (1995); United States v. Moore, 612 F.3d 698, 701
(D.C. Cir. 2010).

        Perjury. Under the federal perjury statutes, it is a crime for a witness testifying under oath
before a grand jury to knowingly make any false material declaration. See 18 U.S.C. § 1623. The
government must prove four elements beyond a reasonable doubt to obtain a conviction under
Section 1623(a): the defendant testified under oath before a federal grand jury; the defendant’s
testimony was false in one or more respects; the false testimony concerned matters that were
material to the grand jury investigation; and the false testimony was knowingly given. United
States v. Bridges, 717 F.2d 1444, 1449 n.30 (D.C. Cir. 1983). The general perjury statute, 18
U.S.C. § 1621, also applies to grand jury testimony and has similar elements, except that it requires
that the witness have acted willfully and that the government satisfy “strict common-law
requirements for establishing falsity.” See Dunn v. United States, 442 U.S. 100, 106 & n.6 (1979)
(explaining “the two-witness rule” and the corroboration that it demands).

       Obstruction of Justice. Three basic elements are common to the obstruction statutes
pertinent to this Office’s charging decisions: an obstructive act; some form of nexus between the
obstructive act and an official proceeding; and criminal (i.e., corrupt) intent. A detailed discussion
of those elements, and the law governing obstruction of justice more generally, is included in
Volume II of the report.

               b. Application to Certain Individuals

                   i. George Papadopoulos

        Investigators approached Papadopoulos for an interview based on his role as a foreign
policy advisor to the Trump Campaign and his suggestion to a foreign government representative
that Russia had indicated that it could assist the Campaign through the anonymous release of
information damaging to candidate Clinton. On January 27, 2017, Papadopoulos agreed to be
interviewed by FBI agents, who informed him that the interview was part of the investigation into
potential Russian government interference in the 2016 presidential election.

        During the interview, Papadopoulos lied about the timing, extent, and nature of his
communications with Joseph Mifsud, Olga Polonskaya, and Ivan Timofeev. With respect to
timing, Papadopoulos acknowledged that he had met Mifsud and that Mifsud told him the Russians
had “dirt” on Clinton in the form of “thousands of emails.” But Papadopoulos stated multiple
times that those communications occurred before he joined the Trump Campaign and that it was a
“very strange coincidence” to be told of the “dirt” before he started working for the Campaign.
This account was false. Papadopoulos met Mifsud for the first time on approximately March 14,
2016, after Papadopoulos had already learned he would be a foreign policy advisor for the
Campaign. Mifsud showed interest in Papadopoulos only after learning of his role on the
Campaign. And Mifsud told Papadopoulos about the Russians possessing “dirt” on candidate
Clinton in late April 2016, more than a month after Papadopoulos had joined the Campaign and

                                                 192
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 201 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



been publicly announced by candidate Trump. Statement of Offense ¶¶ 25-26, United States v.
George Papadopoulos, No. 1:17-cr-182 (D.D.C. Oct. 5, 2017), Doc. 19 (“Papadopoulos Statement
of Offense”).

       Papadopoulos also made false statements in an effort to minimize the extent and
importance of his communications with Mifsud. For example, Papadopoulos stated that
“[Mifsud]’s a nothing,” that he thought Mifsud was “just a guy talk[ing] up connections or
something,” and that he believed Mifsud was “BS’ing to be completely honest with you.” In fact,
however, Papadopoulos understood Mifsud to have substantial connections to high-level Russian
government officials and that Mifsud spoke with some of those officials in Moscow before telling
Papadopoulos about the “dirt.” Papadopoulos also engaged in extensive communications over a
period of months with Mifsud about foreign policy issues for the Campaign, including efforts to
arrange a “history making” meeting between the Campaign and Russian government officials. In
addition, Papadopoulos failed to inform investigators that Mifsud had introduced him to Timofeev,
the Russian national who Papadopoulos understood to be connected to the Russian Ministry of
Foreign Affairs, despite being asked if he had met with Russian nationals or “[a]nyone with a
Russian accent” during the campaign. Papadopoulos Statement of Offense ¶¶ 27-29.

        Papadopoulos also falsely claimed that he met Polonskaya before he joined the Campaign,
and falsely told the FBI that he had “no” relationship at all with her. He stated that the extent of
their communications was her sending emails—“Just, ‘Hi, how are you?’ That’s it.” In truth,
however, Papadopoulos met Polonskaya on March 24, 2016, after he had joined the Campaign; he
believed that she had connections to high-level Russian government officials and could help him
arrange a potential foreign policy trip to Russia. During the campaign he emailed and spoke with
her over Skype on numerous occasions about the potential foreign policy trip to Russia.
Papadopoulos Statement of Offense ¶¶ 30-31.

        Papadopoulos’s false statements in January 2017 impeded the FBI’s investigation into
Russian interference in the 2016 presidential election. Most immediately, those statements
hindered investigators’ ability to effectively question Mifsud when he was interviewed in the lobby
of a Washington, D.C. hotel on February 10, 2017. See Gov’t Sent. Mem. at 6, United States v.
George Papadopoulos, No. 1:17-cr-182 (D.D.C. Aug. 18, 2017), Doc. 44. During that interview,
Mifsud admitted to knowing Papadopoulos and to having introduced him to Polonskaya and
Timofeev. But Mifsud denied that he had advance knowledge that Russia was in possession of
emails damaging to candidate Clinton, stating that he and Papadopoulos had discussed
cybersecurity and hacking as a larger issue and that Papadopoulos must have misunderstood their
conversation. Mifsud also falsely stated that he had not seen Papadopoulos since the meeting at
which Mifsud introduced him to Polonskaya, even though emails, text messages, and other
information show that Mifsud met with Papadopoulos on at least two other occasions—April 12
and April 26, 2016. In addition, Mifsud omitted that he had drafted (or edited) the follow-up
message that Polonskaya sent to Papadopoulos following the initial meeting and that, as reflected
in the language of that email chain (“Baby, thank you!”), Mifsud may have been involved in a
personal relationship with Polonskaya at the time. The false information and omissions in
Papadopoulos’s January 2017 interview undermined investigators’ ability to challenge Mifsud
when he made these inaccurate statements.



                                                193
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 202 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Given the seriousness of the lies and omissions and their effect on the FBl's investigation,
the Office charged Papadopoulos with making false statements to the FBI, in violation of 18 U.S.C.
§ 1001. Infonnation, United States v. George Papadopoulos, No. l:17-cr-182 (D.D.C. Oct. 3,
2017), Doc. 8. On October 7, 2017, Papadopoulos pleaded guilty to that charge pursuant to a plea
agreement. On September 7, 2018, he was sentenced to 14 days of imprisonment, a $9,500 fine ,
and 200 hours of community service.

                                    (b)(5)-2, (b)(6)/(b)(7)(C)-2




                                                                                                       (b)(5)-2
                                                                                                       (b)(6)/
                                                                                                       (b)(7)(C)-2
                                                                                                       (b)(3)-1




                                                                                                       (b)(5)-2
                                                                                                       (b)(6)/
                                                                                                       (b)(7)(C)-2
                                                                                                       (b)(3)-1

                   iii. Michael Flynn

        Michael Flynn agreed to be interviewed by the FBI on Januaiy 24, 2017, four days after he
had officially assumed his duties as National Security Advisor to the President. During the
interview, Flynn made several false statements pertaining to his communications with the Russian
ambassador.

         First, Flynn made two false statements about his conversations with Russian Ambassador
Kislyak in late December 2016, at a time when the United States had imposed sanctions on Russia
for interfering with the 2016 presidential election and Russia was considering its response. See
Flynn Statement of Offense. Flynn told the agents that he did not ask Kislyak to refrain from
escalating the situation in response to the United States's imposition of sanctions. That statement
was false. On December 29, 2016, Flynn called Kislyak to request Russian restrnint. Flynn made
the call immediately after speaking to a senior Transition Team official (K.T. McFarland) about
what to communicate to Kislyak. Flynn then spoke with McFai·land again after the Kislyak call to
repo1i on the substance of that conversation. Flynn also falsely told the FBI that he did not
remember a follow-up conversation in which Kislyak stated that Russia had chosen to moderate
its response to the U.S. sanctions as a result of Flynn's request. On December 31 , 2016, Flynn in
fact had such a conversation with Kislyak, and he again spoke with McFai·land within hours of the
call to relay the substance of his conversation with Kislyak. See F~ynn Statement of Offense ~ 3.


                                                194
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 203 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        Second, Flynn made false statements about calls he had previously made to representatives
of Russia and other countries regarding a resolution submitted by Egypt to the United Nations
Security Council on December 21, 2016. Specifically, Flynn stated that he only asked the
countries’ positions on how they would vote on the resolution and that he did not request that any
of the countries take any particular action on the resolution. That statement was false. On
December 22, 2016, Flynn called Kislyak, informed him of the incoming Trump Administration’s
opposition to the resolution, and requested that Russia vote against or delay the resolution. Flynn
also falsely stated that Kislyak never described Russia’s response to his December 22 request
regarding the resolution. Kislyak in fact told Flynn in a conversation on December 23, 2016, that
Russia would not vote against the resolution if it came to a vote. See Flynn Statement of Offense
¶ 4.

       Flynn made these false statements to the FBI at a time when he was serving as National
Security Advisor and when the FBI had an open investigation into Russian interference in the 2016
presidential election, including the nature of any links between the Trump Campaign and Russia.
Flynn’s false statements and omissions impeded and otherwise had a material impact on that
ongoing investigation. Flynn Statement of Offense ¶¶ 1-2. They also came shortly before Flynn
made separate submissions to the Department of Justice, pursuant to FARA, that also contained
materially false statements and omissions. Id. ¶ 5. Based on the totality of that conduct, the Office
decided to charge Flynn with making false statements to the FBI, in violation of 18 U.S.C.
§ 1001(a). On December 1, 2017, and pursuant to a plea agreement, Flynn pleaded guilty to that
charge and also admitted his false statements to the Department in his FARA filing. See id.; Plea
Agreement, United States v. Michael T. Flynn, No. 1:17-cr-232 (D.D.C. Dec. 1, 2017), Doc. 3.
Flynn is awaiting sentencing.

                   iv. Michael Cohen

        Michael Cohen was the executive vice president and special counsel to the Trump
Organization when Trump was president of the Trump Organization. Information ¶ 1, United
States v. Cohen, No. 1:18-cr-850 (S.D.N.Y. Nov. 29, 2018), Doc. 2 (“Cohen Information”). From
the fall of 2015 through approximately June 2016, Cohen was involved in a project to build a
Trump-branded tower and adjoining development in Moscow. The project was known as Trump
Tower Moscow.

        In 2017, Cohen was called to testify before the House Permanent Select Committee on
Intelligence (HPSCI) and the Senate Select Committee on Intelligence (SSCI), both of which were
investigating Russian interference in the 2016 presidential election and possible links between
Russia and the presidential campaigns. In late August 2017, in advance of his testimony, Cohen
caused a two-page statement to be sent to SSCI and HPSCI addressing Trump Tower Moscow.
Cohen Information ¶¶ 2-3. The letter contained three representations relevant here. First, Cohen
stated that the Trump Moscow project had ended in January 2016 and that he had briefed candidate
Trump on the project only three times before making the unilateral decision to terminate it.
Second, Cohen represented that he never agreed to travel to Russia in connection with the project
and never considered asking Trump to travel for the project. Third, Cohen stated that he did not
recall any Russian government contact about the project, including any response to an email that

                                                195
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 204 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



he had sent to a Russian government email account. Cohen Information ¶ 4. Cohen later asked
that his two-page statement be incorporated into his testimony’s transcript before SSCI, and he
ultimately gave testimony to SSCI that was consistent with that statement. Cohen Information ¶ 5.

        Each of the foregoing representations in Cohen’s two-page statement was false and
misleading. Consideration of the project had extended through approximately June 2016 and
included more than three progress reports from Cohen to Trump. Cohen had discussed with Felix
Sater his own travel to Russia as part of the project, and he had inquired about the possibility of
Trump traveling there—both with the candidate himself and with senior campaign official Corey
Lewandowski. Cohen did recall that he had received a response to the email that he sent to Russian
government spokesman Dmitry Peskov—in particular, that he received an email reply and had a
follow-up phone conversation with an English-speaking assistant to Peskov in mid-January 2016.
Cohen Information ¶ 7. Cohen knew the statements in the letter to be false at the time, and
admitted that he made them in an effort (1) to minimize the links between the project and Trump
(who by this time was President), and (2) to give the false impression that the project had ended
before the first vote in the Republican Party primary process, in the hopes of limiting the ongoing
Russia investigations. Id.

         Given the nature of the false statements and the fact that he repeated them during his initial
interview with the Office, we charged Cohen with violating Section 1001. On November 29, 2018,
Cohen pleaded guilty pursuant to a plea agreement to a single-count information charging him
with making false statements in a matter within the jurisdiction of the legislative branch, in
violation of 18 U.S.C. § 1001(a)(2) and (c). Cohen Information. The case was transferred to the
district judge presiding over the separate prosecution of Cohen pursued by the Southern District
of New York (after a referral from our Office). On December 7, 2018, this Office submitted a
letter to that judge recommending that Cohen’s cooperation with our investigation be taken into
account in sentencing Cohen on both the false-statements charge and the offenses in the Southern
District prosecution. On December 12, 2018, the judge sentenced Cohen to two months of
imprisonment on the false-statements count, to run concurrently with a 36-month sentence
imposed on the other counts.

                   v. Roger Stone

        As explained more fully in Volume I, Section III.D.1, supra, Roger Stone is a long-time
Trump associate, worked for the Trump Campaign briefly in 2015, and remained in contact with
senior Campaign officials through the campaign period. By no later than the summer of 2016,
Stone communicated with the Campaign about upcoming WikiLeaks releases of hacked materials
that were expected to harm Hillary Clinton’s candidacy. Indictment ¶ 5, United States v. Roger
Jason Stone, Jr., No. 1:19-cr-18 (D.D.C. Jan. 24, 2019), Doc. 1 (“Stone Indictment”). Stone sent
author Jerome Corsi messages urging him to “[g]et to” Assange at the Ecuadorian Embassy in
London, and received back correspondence from Corsi passing along “word [that] friend in
embassy plans 2 more dumps” in the summer and fall. Stone Indictment ¶ 13. Stone spoke
publicly about access to Assange and, after radio host Randy Credico interviewed Assange, Stone
asked Credico to contact and obtain information from Assange. Stone Indictment ¶¶ 14-15. And
in early October 2016, Stone assured individuals involved in the Campaign that a WikiLeaks
release was imminent. Stone Indictment ¶ 16.

                                                 196
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-1of Justice
                                                    Filed 06/19/20 Page 205 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




        When asked to appear before HPSCI and provide documents, Stone caused a letter to be
submitted to HPSCI in May 2017 stating that he had no relevant records. Stone Indictment ¶ 19.
During his testimony before HPSCI in September 2017, Stone testified in pertinent part that he did
not have emails with third parties about Assange or any documents referring to Assange; that his
references in August 2016 to being in contact with Assange had been references to
communications with a single “intermediary,” whom Stone later identified as Credico; that Stone
did not ask this intermediary to communicate anything to Assange or to do anything on Stone’s
behalf; that the intermediary did not communicate via text message or email about WikiLeaks with
Stone; and that Stone had never discussed his conversations with the intermediary with anyone in
the Trump Campaign. Stone Indictment ¶¶ 20-22, 25, 29, 31, 35. Each of these statements was
false. Stone had in his custody or control email communications with Corsi and Credico about
Assange and WikiLeaks. Stone’s August 2016 public statements about access to Assange were not
solely about communications through Credico, who had not yet interviewed or met Assange at the
time. Stone had asked Credico to pass along a message to Assange and find out information from
him. Stone and Credico had communicated extensively over text message about WikiLeaks. And
Stone had discussed his contacts to Assange and an imminent WikiLeaks release with the Trump
Campaign, including in the days leading to the October 7, 2016 release of the Podesta emails.
Stone Indictment ¶¶ 23, 28, 30, 32, 35.

        After falsely telling Congress that Credico was his lone “intermediary” or “go-between,”
Stone repeatedly contacted Credico in an effort to prevent Credico from contradicting Stone’s
statements to HPSCI. Between November and December 17, 2017, Stone texted Credico urging
him to “[s]tonewall” and “[p]lead the Fifth,” and stating that he should do a “Frank Pentangeli”
before HPSCI, a reference to a character in the The Godfather: Part II who testified before a
congressional committee and claimed not to know information incriminating a mafia figure in
perjury before the same committee. Stone Indictment ¶¶ 36-38. In 2018, after Credico advised
HPSCI that he would invoke his Fifth Amendment rights, Stone continued to contact Credico,
calling him “a rat” and stating that he would “take that dog”—a reference to Credico’s support
dog—“away” from him. Stone Indictment ¶ 39.

        Based on the foregoing conduct, on January 24, 2019, a grand jury in the District of
Columbia returned a seven-count indictment charging Stone with one count of obstructing and
endeavoring to obstruct a congressional proceeding, in violation of 18 U.S.C. § 1505; five counts
of making false statements to Congress, in violation of 18 U.S.C. § 1001(a) and (c); and one count
of witness tampering, in violation of 18 U.S.C. § 1512(b)(1). Stone Indictment. Stone has entered
a plea of not guilty to all charges and is currently pending trial.

                   vi. Jeff Sessions

        As set forth in Volume I, Section IV.A.6, supra, the investigation established that, while a
U.S. Senator and a Trump Campaign advisor, former Attorney General Jeff Sessions interacted
with Russian Ambassador Kislyak during the week of the Republican National Convention in July
2016 and again at a meeting in Sessions’s Senate office in September 2016. The investigation also
established that Sessions and Kislyak both attended a reception held before candidate Trump’s



                                                197
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-1of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 206 of 207
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



foreign policy speech at the Mayflower Hotel in Washington, D.C., in April 2016, and that it is
possible that they met briefly at that reception.

        The Office considered whether, in light of these interactions, Sessions committed perjury
before, or made false statements to, Congress in connection with his confirmation as Attorney
General. In January 2017 testimony during his confirmation hearing, Sessions stated in response
to a question about Trump Campaign communications with the Russian government that he had
“been called a surrogate at a time or two in that campaign and I didn’t have – did not have
communications with the Russians.” In written responses submitted on January 17, 2017, Sessions
answered “[n]o” to a question asking whether he had “been in contact with anyone connected to
any part of the Russian government about the 2016 election, either before or after election day.”
And, in a March 2017 supplement to his testimony, Sessions identified two of the campaign-period
contacts with Ambassador Kislyak noted above, which had been reported in the media following
the January 2017 confirmation hearing. Sessions stated in the supplemental response that he did
“not recall any discussions with the Russian Ambassador, or any other representatives of the
Russian government, regarding the political campaign on these occasions or any other occasion.”

        Although the investigation established that Sessions interacted with Kislyak on the
occasions described above and that Kislyak mentioned the presidential campaign on at least one
occasion, the evidence is not sufficient to prove that Sessions gave knowingly false answers to
Russia-related questions in light of the wording and context of those questions. With respect to
Sessions’s statements that he did “not recall any discussions with the Russian Ambassador . . .
regarding the political campaign” and he had not been in contact with any Russian official “about
the 2016 election,” the evidence concerning the nature of Sessions’s interactions with Kislyak
makes it plausible that Sessions did not recall discussing the campaign with Kislyak at the time of
his statements. Similarly, while Sessions stated in his January 2017 oral testimony that he “did
not have communications with Russians,” he did so in response to a question that had linked such
communications to an alleged “continuing exchange of information” between the Trump
Campaign and Russian government intermediaries. Sessions later explained to the Senate and to
the Office that he understood the question as narrowly calling for disclosure of interactions with
Russians that involved the exchange of campaign information, as distinguished from more routine
contacts with Russian nationals. Given the context in which the question was asked, that
understanding is plausible.

        Accordingly, the Office concluded that the evidence was insufficient to prove that Sessions
was willfully untruthful in his answers and thus insufficient to obtain or sustain a conviction for
perjury or false statements. Consistent with the Principles of Federal Prosecution, the Office
therefore determined not to pursue charges against Sessions and informed his counsel of that
decision in March 2018.

                   vii. Others Interviewed During the Investigation

        The Office considered whether, during the course of the investigation, other individuals
interviewed either omitted material information or provided information determined to be false.
Applying the Principles of Federal Prosecution, the Office did not seek criminal charges against
any individuals other than those listed above. In some instances, that decision was due to

                                               198
         Case 1:19-cv-00810-RBW U.S. Department
                                Document   122-1of Justice
         ______________________________________________________
                                                    Filed 06/19/20 Page 207 of 207
          Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



evidentia1y hurdles to proving falsity. In others, the Office detennined that the witness ultimately
provided truthful infonnation and that considerations of culpability, dete1Tence, and resource-
 reservation wei hed a ainst rosecution. See Justice Manual         9-27.220, 9-27.230.
                                                                                                                                (b)(5)-2
                                                                                                                                (b)(6)/
                                                                                                                                (b)(7)(C)-2



                                (b)(5)-2, (b)(6)/(b)(7)(C)-2

               (b) (6), (b) (7)(C), (b) (5)
                                                                                                                               (b)(5)-2
       l(b) (6), (b) (7)(C), (b) (3), (b) (5)
                                                                                                                                         (b)(3)-1
                                                                                                  (D)('). (ll)(7)(C). (D)(3). (ll)(.$1

(b) (6), (b) (7)(C), (b) (5)
(b) (6), (b) (7)(C), (b) (3), (b) (5)                                            l (b) (6). (b) (7)(C), (b) (5)

(b) (6), (b) (7)(C), (b) (5)                                                                                                   (b)(6)/
                                                                                                                               (b)(7)(C)-2




-                          (b)(5)-2, (b)(6)/(b)(7)(C)-2

               (b} (3), (b} (5), (b} (6), (b} (7}(C}
                                                                                                                              (b)(5)-2,
                                                                                                                              (b)(6)/
                                                                                                                              (b)(7)(C)-2
                              l(b) (6), (b) (7)(C), (b) (5)                                                                   (b)(3)-1


(b ) (6 ), (b ) {7)(C ). (b ) (5)
                                    (b)(5)-2, (b)(6)/(b)(7)(C)-2



                                                                                                                               (b)(5)-2,
                                                                                                                               (b)(6)/
                                                                                                                               (b)(7)(C)-2




                                                                   199
                            U.S. Department of Justice
______________________________________________________
 Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 1 of 187
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




    Report On The Investigation Into
      Russian Interference In The
       2016 Presidential Election

                               Volume II of II



                 Special Counsel Robert S. Mueller, III


                    Submitted Pursuant to 28 C.F.R. § 600.8(c)




                                Washington, D.C.

                                   March 2019
                                                   U.S. Department of Justice
      ______________________________________________________
       Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 2 of 187
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                       TABLE OF CONTENTS – VOLUME II

INTRODUCTION TO VOLUME II ......................................................................................................... 1
EXECUTIVE SUMMARY TO VOLUME II ............................................................................................. 3
I. BACKGROUND LEGAL AND EVIDENTIARY PRINCIPLES ................................................................ 9
          A. Legal Framework of Obstruction of Justice ................................................................... 9
          B. Investigative and Evidentiary Considerations.............................................................. 12
II. FACTUAL RESULTS OF THE OBSTRUCTION INVESTIGATION ...................................................... 15
          A. The Campaign’s Response to Reports About Russian Support for Trump ................. 15
               1. Press Reports Allege Links Between the Trump Campaign and Russia .............. 16
               2. The Trump Campaign Reacts to WikiLeaks’s Release of Hacked Emails ........... 17
               3. The Trump Campaign Reacts to Allegations That Russia was Seeking to
                  Aid Candidate Trump ........................................................................................... 18
               4. After the Election, Trump Continues to Deny Any Contacts or
                  Connections with Russia or That Russia Aided his Election ................................ 21
          B. The President’s Conduct Concerning the Investigation of Michael Flynn .................. 24
               1. Incoming National Security Advisor Flynn Discusses Sanctions on Russia
                  with Russian Ambassador Sergey Kislyak ........................................................... 24
               2. President-Elect Trump is Briefed on the Intelligence Community’s
                  Assessment of Russian Interference in the Election and Congress Opens
                  Election-Interference Investigations ..................................................................... 27
               3. Flynn Makes False Statements About his Communications with Kislyak to
                  Incoming Administration Officials, the Media, and the FBI ................................ 29
               4. DOJ Officials Notify the White House of Their Concerns About Flynn ............. 31
               5. McGahn has a Follow-Up Meeting About Flynn with Yates; President
                  Trump has Dinner with FBI Director Comey ....................................................... 32
               6. Flynn’s Resignation .............................................................................................. 36
               7. The President Discusses Flynn with FBI Director Comey ................................... 38
               8. The Media Raises Questions About the President’s Delay in Terminating
                  Flynn........ ............................................................................................................. 41
               9. The President Attempts to Have K.T. McFarland Create a Witness
                  Statement Denying that he Directed Flynn’s Discussions with Kislyak .............. 42
          C. The President’s Reaction to Public Confirmation of the FBI’s Russia
             Investigation ................................................................................................................. 48
               1. Attorney General Sessions Recuses From the Russia Investigation..................... 48



                                                                      i
                                           U.S. Department of Justice
______________________________________________________
 Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 3 of 187
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       2. FBI Director Comey Publicly Confirms the Existence of the Russia
          Investigation in Testimony Before HPSCI ........................................................... 52
       3. The President Asks Intelligence Community Leaders to Make Public
          Statements that he had No Connection to Russia ................................................. 55
       4. The President Asks Comey to “Lift the Cloud” Created by the Russia
          Investigation.......................................................................................................... 57
  D. Events Leading Up To and Surrounding the Termination of FBI Director
    Comey .......................................................................................................................... 62
       1. Comey Testifies Before the Senate Judiciary Committee and Declines to
          Answer Questions About Whether the President is Under Investigation ............. 62
       2. The President Makes the Decision to Terminate Comey...................................... 64
  E. The President’s Efforts to Remove the Special Counsel ............................................. 77
       1. The Appointment of the Special Counsel and the President’s Reaction .............. 78
       2. The President Asserts that the Special Counsel has Conflicts of Interest............. 80
       3. The Press Reports that the President is Being Investigated for Obstruction
          of Justice and the President Directs the White House Counsel to Have the
          Special Counsel Removed .................................................................................... 84
  F. The President’s Efforts to Curtail the Special Counsel Investigation .......................... 90
       1. The President Asks Corey Lewandowski to Deliver a Message to Sessions
          to Curtail the Special Counsel Investigation......................................................... 90
       2. The President Follows Up with Lewandowski ..................................................... 92
       3. The President Publicly Criticizes Sessions in a New York Times Interview ....... 93
       4. The President Orders Priebus to Demand Sessions’s Resignation ....................... 94
  G. The President’s Efforts to Prevent Disclosure of Emails About the June 9,
     2016 Meeting Between Russians and Senior Campaign Officials............................... 98
       1. The President Learns About the Existence of Emails Concerning the June
          9, 2016 Trump Tower Meeting ............................................................................. 98
       2. The President Directs Communications Staff Not to Publicly Disclose
          Information About the June 9 Meeting ............................................................... 100
       3. The President Directs Trump Jr.’s Response to Press Inquiries About the
          June 9 Meeting .................................................................................................... 101
       4. The Media Reports on the June 9, 2016 Meeting ............................................... 103
  H. The President’s Further Efforts to Have the Attorney General Take Over
     the Investigation ......................................................................................................... 107
       1. The President Again Seeks to Have Sessions Reverse his Recusal .................... 107
       2. Additional Efforts to Have Sessions Unrecuse or Direct Investigations
          Covered by his Recusal ....................................................................................... 109

                                                             ii
       Case 1:19-cv-00810-RBWU.S.      Department
                                    Document       of Justice
                                               122-2    Filed 06/19/20 Page 4 of 187
       Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



          I. The President Orders McGahn to Deny that the President Tried to Fire the
             Special Counsel.......................................................................................................... 113
                1. The Press Reports that the President Tried to Fire the Special Counsel ............. 113
                2. The President Seeks to Have McGahn Dispute the Press Reports ..................... 114
          J. The President’s Conduct Towards Flynn, Manafort, and Stone ................................ 120
                1. Conduct Directed at Michael Flynn.................................................................... 120
                2. Conduct Directed at Paul Manafort .................................................................... 122
                3. Conduct Directed at Roger Stone ....................................................................... 128
          K. The President’s Conduct Involving Michael Cohen .................................................. 134
                1. Candidate Trump’s Awareness of and Involvement in the Trump Tower
                   Moscow Project .................................................................................................. 134
                2. Cohen Determines to Adhere to a “Party Line” Distancing Candidate
                   Trump From Russia ............................................................................................ 138
                3. Cohen Submits False Statements to Congress Minimizing the Trump
                   Tower Moscow Project in Accordance with the Party Line ............................... 139
                4. The President Sends Messages of Support to Cohen.......................................... 144
                5. The President’s Conduct After Cohen Began Cooperating with the
                   Government......................................................................................................... 148
          L. Overarching Factual Issues ........................................................................................ 156
III. LEGAL DEFENSES TO THE APPLICATION OF OBSTRUCTION-OF-JUSTICE STATUTES TO THE
     PRESIDENT............................................................................................................................ 159
          A. Statutory Defenses to the Application of Obstruction-Of-Justice Provisions
             to the Conduct Under Investigation ........................................................................... 160
                1. The Text of Section 1512(c)(2) Prohibits a Broad Range of Obstructive
                   Acts……… ......................................................................................................... 160
                2. Judicial Decisions Support a Broad Reading of Section 1512(c)(2) .................. 162
                3. The Legislative History of Section 1512(c)(2) Does Not Justify Narrowing
                   Its Text…. ........................................................................................................... 164
                4. General Principles of Statutory Construction Do Not Suggest That Section
                   1512(c)(2) is Inapplicable to the Conduct in this Investigation.......................... 165
                5. Other Obstruction Statutes Might Apply to the Conduct in this
                   Investigation........................................................................................................ 167
          B. Constitutional Defenses to Applying Obstruction-Of-Justice Statutes to
             Presidential Conduct .................................................................................................. 168
                1. The Requirement of a Clear Statement to Apply Statutes to Presidential
                   Conduct Does Not Limit the Obstruction Statutes ............................................. 169


                                                                     iii
                                                  U.S. Department of Justice
       ______________________________________________________
        Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 5 of 187
       Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                2. Separation-of-Powers Principles Support the Conclusion that Congress
                   May Validly Prohibit Corrupt Obstructive Acts Carried Out Through the
                   President’s Official Powers................................................................................. 171
                     a. The Supreme Court’s Separation-of-Powers Balancing Test Applies In
                        This Context ................................................................................................... 172
                     b. The Effect of Obstruction-of-Justice Statutes on the President’s
                        Capacity to Perform His Article II Responsibilities is Limited ..................... 173
                     c. Congress Has Power to Protect Congressional, Grand Jury, and Judicial
                        Proceedings Against Corrupt Acts from Any Source .................................... 176
                3. Ascertaining Whether the President Violated the Obstruction Statutes
                   Would Not Chill his Performance of his Article II Duties ................................. 178
IV. CONCLUSION ......................................................................................................................... 182




                                                                    iv
                                     U.S. Department of Justice
     ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 6 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                  INTRODUCTION TO VOLUME II

        This report is submitted to the Attorney General pursuant to 28 C.F.R. § 600.8(c), which
states that, “[a]t the conclusion of the Special Counsel’s work, he . . . shall provide the Attorney
General a confidential report explaining the prosecution or declination decisions [the Special
Counsel] reached.”

       Beginning in 2017, the President of the United States took a variety of actions towards the
ongoing FBI investigation into Russia’s interference in the 2016 presidential election and related
matters that raised questions about whether he had obstructed justice. The Order appointing the
Special Counsel gave this Office jurisdiction to investigate matters that arose directly from the
FBI’s Russia investigation, including whether the President had obstructed justice in connection
with Russia-related investigations. The Special Counsel’s jurisdiction also covered potentially
obstructive acts related to the Special Counsel’s investigation itself. This Volume of our report
summarizes our obstruction-of-justice investigation of the President.

       We first describe the considerations that guided our obstruction-of-justice investigation,
and then provide an overview of this Volume:

        First, a traditional prosecution or declination decision entails a binary determination to
initiate or decline a prosecution, but we determined not to make a traditional prosecutorial
judgment. The Office of Legal Counsel (OLC) has issued an opinion finding that “the indictment
or criminal prosecution of a sitting President would impermissibly undermine the capacity of the
executive branch to perform its constitutionally assigned functions” in violation of “the
constitutional separation of powers.”1 Given the role of the Special Counsel as an attorney in the
Department of Justice and the framework of the Special Counsel regulations, see 28 U.S.C. § 515;
28 C.F.R. § 600.7(a), this Office accepted OLC’s legal conclusion for the purpose of exercising
prosecutorial jurisdiction. And apart from OLC’s constitutional view, we recognized that a federal
criminal accusation against a sitting President would place burdens on the President’s capacity to
govern and potentially preempt constitutional processes for addressing presidential misconduct.2

        Second, while the OLC opinion concludes that a sitting President may not be prosecuted,
it recognizes that a criminal investigation during the President’s term is permissible.3 The OLC
opinion also recognizes that a President does not have immunity after he leaves office.4 And if
individuals other than the President committed an obstruction offense, they may be prosecuted at
this time. Given those considerations, the facts known to us, and the strong public interest in

       1
         A Sitting President’s Amenability to Indictment and Criminal Prosecution, 24 Op. O.L.C. 222,
222, 260 (2000) (OLC Op.).
       2
         See U.S. CONST. Art. I § 2, cl. 5; § 3, cl. 6; cf. OLC Op. at 257-258 (discussing relationship
between impeachment and criminal prosecution of a sitting President).
       3
        OLC Op. at 257 n.36 (“A grand jury could continue to gather evidence throughout the period of
immunity”).
       4
          OLC Op. at 255 (“Recognizing an immunity from prosecution for a sitting President would not
preclude such prosecution once the President’s term is over or he is otherwise removed from office by
resignation or impeachment”).

                                                  1
                                       U.S. Department of Justice
     ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 7 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



safeguarding the integrity of the criminal justice system, we conducted a thorough factual
investigation in order to preserve the evidence when memories were fresh and documentary
materials were available.

        Third, we considered whether to evaluate the conduct we investigated under the Justice
Manual standards governing prosecution and declination decisions, but we determined not to apply
an approach that could potentially result in a judgment that the President committed crimes. The
threshold step under the Justice Manual standards is to assess whether a person’s conduct
“constitutes a federal offense.” U.S. Dep’t of Justice, Justice Manual § 9-27.220 (2018) (Justice
Manual). Fairness concerns counseled against potentially reaching that judgment when no charges
can be brought. The ordinary means for an individual to respond to an accusation is through a
speedy and public trial, with all the procedural protections that surround a criminal case. An
individual who believes he was wrongly accused can use that process to seek to clear his name. In
contrast, a prosecutor’s judgment that crimes were committed, but that no charges will be brought,
affords no such adversarial opportunity for public name-clearing before an impartial adjudicator.5

         The concerns about the fairness of such a determination would be heightened in the case
of a sitting President, where a federal prosecutor’s accusation of a crime, even in an internal report,
could carry consequences that extend beyond the realm of criminal justice. OLC noted similar
concerns about sealed indictments. Even if an indictment were sealed during the President’s term,
OLC reasoned, “it would be very difficult to preserve [an indictment’s] secrecy,” and if an
indictment became public, “[t]he stigma and opprobrium” could imperil the President’s ability to
govern.”6 Although a prosecutor’s internal report would not represent a formal public accusation
akin to an indictment, the possibility of the report’s public disclosure and the absence of a neutral
adjudicatory forum to review its findings counseled against potentially determining “that the
person’s conduct constitutes a federal offense.” Justice Manual § 9-27.220.

        Fourth, if we had confidence after a thorough investigation of the facts that the President
clearly did not commit obstruction of justice, we would so state. Based on the facts and the
applicable legal standards, however, we are unable to reach that judgment. The evidence we
obtained about the President’s actions and intent presents difficult issues that prevent us from
conclusively determining that no criminal conduct occurred. Accordingly, while this report does
not conclude that the President committed a crime, it also does not exonerate him.
                                             *          *   *
        This report on our investigation consists of four parts. Section I provides an overview of
obstruction-of-justice principles and summarizes certain investigatory and evidentiary
considerations. Section II sets forth the factual results of our obstruction investigation and
analyzes the evidence. Section III addresses statutory and constitutional defenses. Section IV
states our conclusion.

        5
          For that reason, criticisms have been lodged against the practice of naming unindicted co-
conspirators in an indictment. See United States v. Briggs, 514 F.2d 794, 802 (5th Cir. 1975) (“The courts
have struck down with strong language efforts by grand juries to accuse persons of crime while affording
them no forum in which to vindicate themselves.”); see also Justice Manual § 9-11.130.
        6
            OLC Op. at 259 & n.38 (citation omitted).

                                                        2
     Case 1:19-cv-00810-RBWU.S.      Department
                                  Document       of Justice
                                             122-2    Filed 06/19/20 Page 8 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                              EXECUTIVE SUMMARY TO VOLUME II

        Our obstruction-of-justice inquiry focused on a series of actions by the President that
related to the Russian-interference investigations, including the President’s conduct towards the
law enforcement officials overseeing the investigations and the witnesses to relevant events.

                   FACTUAL RESULTS OF THE OBSTRUCTION INVESTIGATION

       The key issues and events we examined include the following:

         The Campaign’s response to reports about Russian support for Trump. During the 2016
presidential campaign, questions arose about the Russian government’s apparent support for
candidate Trump. After WikiLeaks released politically damaging Democratic Party emails that
were reported to have been hacked by Russia, Trump publicly expressed skepticism that Russia
was responsible for the hacks at the same time that he and other Campaign officials privately
sought information from Trump associate Roger Stone about any further planned WikiLeaks
releases. Trump also denied having any business in or connections to Russia, even though as late
as June 2016 the Trump Organization had been pursuing a licensing deal for a skyscraper to be
built in Russia called Trump Tower Moscow. After the election, the President expressed concerns
to advisors that reports of Russia’s election interference might lead the public to question the
legitimacy of his election.

       Conduct involving FBI Director Comey and Michael Flynn. In mid-January 2017,
incoming National Security Advisor Michael Flynn falsely denied to the Vice President, other
administration officials, and FBI agents that he had talked to Russian Ambassador Sergey Kislyak
about Russia’s response to U.S. sanctions on Russia for its election interference. On January 27,
the day after the President was told that Flynn had lied to the Vice President and had made similar
statements to the FBI, the President invited FBI Director Comey to a private dinner at the White
House and told Comey that he needed loyalty. On February 14, the day after the President
requested Flynn’s resignation, the President told an outside advisor, “Now that we fired Flynn, the
Russia thing is over.” The advisor disagreed and said the investigations would continue.

        Later that afternoon, the President cleared the Oval Office to have a one-on-one meeting
with Comey. Referring to the FBI’s investigation of Flynn, the President said, “I hope you can
see your way clear to letting this go, to letting Flynn go. He is a good guy. I hope you can let this
go.” Shortly after requesting Flynn’s resignation and speaking privately to Comey, the President
sought to have Deputy National Security Advisor K.T. McFarland draft an internal letter stating
that the President had not directed Flynn to discuss sanctions with Kislyak. McFarland declined
because she did not know whether that was true, and a White House Counsel’s Office attorney
thought that the request would look like a quid pro quo for an ambassadorship she had been offered.

        The President’s reaction to the continuing Russia investigation. In February 2017,
Attorney General Jeff Sessions began to assess whether he had to recuse himself from campaign-
related investigations because of his role in the Trump Campaign. In early March, the President
told White House Counsel Donald McGahn to stop Sessions from recusing. And after Sessions
announced his recusal on March 2, the President expressed anger at the decision and told advisors
that he should have an Attorney General who would protect him. That weekend, the President
took Sessions aside at an event and urged him to “unrecuse.” Later in March, Comey publicly

                                                 3
                                    U.S. Department of Justice
     ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 9 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



disclosed at a congressional hearing that the FBI was investigating “the Russian government’s
efforts to interfere in the 2016 presidential election,” including any links or coordination between
the Russian government and the Trump Campaign. In the following days, the President reached
out to the Director of National Intelligence and the leaders of the Central Intelligence Agency
(CIA) and the National Security Agency (NSA) to ask them what they could do to publicly dispel
the suggestion that the President had any connection to the Russian election-interference effort.
The President also twice called Comey directly, notwithstanding guidance from McGahn to avoid
direct contacts with the Department of Justice. Comey had previously assured the President that
the FBI was not investigating him personally, and the President asked Comey to “lift the cloud”
of the Russia investigation by saying that publicly.

        The President’s termination of Comey. On May 3, 2017, Comey testified in a
congressional hearing, but declined to answer questions about whether the President was
personally under investigation. Within days, the President decided to terminate Comey. The
President insisted that the termination letter, which was written for public release, state that Comey
had informed the President that he was not under investigation. The day of the firing, the White
House maintained that Comey’s termination resulted from independent recommendations from the
Attorney General and Deputy Attorney General that Comey should be discharged for mishandling
the Hillary Clinton email investigation. But the President had decided to fire Comey before
hearing from the Department of Justice. The day after firing Comey, the President told Russian
officials that he had “faced great pressure because of Russia,” which had been “taken off” by
Comey’s firing. The next day, the President acknowledged in a television interview that he was
going to fire Comey regardless of the Department of Justice’s recommendation and that when he
“decided to just do it,” he was thinking that “this thing with Trump and Russia is a made-up story.”
In response to a question about whether he was angry with Comey about the Russia investigation,
the President said, “As far as I’m concerned, I want that thing to be absolutely done properly,”
adding that firing Comey “might even lengthen out the investigation.”

        The appointment of a Special Counsel and efforts to remove him. On May 17, 2017, the
Acting Attorney General for the Russia investigation appointed a Special Counsel to conduct the
investigation and related matters. The President reacted to news that a Special Counsel had been
appointed by telling advisors that it was “the end of his presidency” and demanding that Sessions
resign. Sessions submitted his resignation, but the President ultimately did not accept it. The
President told aides that the Special Counsel had conflicts of interest and suggested that the Special
Counsel therefore could not serve. The President’s advisors told him the asserted conflicts were
meritless and had already been considered by the Department of Justice.

        On June 14, 2017, the media reported that the Special Counsel’s Office was investigating
whether the President had obstructed justice. Press reports called this “a major turning point” in
the investigation: while Comey had told the President he was not under investigation, following
Comey’s firing, the President now was under investigation. The President reacted to this news
with a series of tweets criticizing the Department of Justice and the Special Counsel’s
investigation. On June 17, 2017, the President called McGahn at home and directed him to call
the Acting Attorney General and say that the Special Counsel had conflicts of interest and must be
removed. McGahn did not carry out the direction, however, deciding that he would resign rather
than trigger what he regarded as a potential Saturday Night Massacre.


                                                  4
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 10 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Efforts to curtail the Special Counsel’s investigation. Two days after directing McGahn
to have the Special Counsel removed, the President made another attempt to affect the course of
the Russia investigation. On June 19, 2017, the President met one-on-one in the Oval Office with
his former campaign manager Corey Lewandowski, a trusted advisor outside the government, and
dictated a message for Lewandowski to deliver to Sessions. The message said that Sessions should
publicly announce that, notwithstanding his recusal from the Russia investigation, the investigation
was “very unfair” to the President, the President had done nothing wrong, and Sessions planned to
meet with the Special Counsel and “let [him] move forward with investigating election meddling
for future elections.” Lewandowski said he understood what the President wanted Sessions to do.

        One month later, in another private meeting with Lewandowski on July 19, 2017, the
President asked about the status of his message for Sessions to limit the Special Counsel
investigation to future election interference. Lewandowski told the President that the message
would be delivered soon. Hours after that meeting, the President publicly criticized Sessions in an
interview with the New York Times, and then issued a series of tweets making it clear that
Sessions’s job was in jeopardy. Lewandowski did not want to deliver the President’s message
personally, so he asked senior White House official Rick Dearborn to deliver it to Sessions.
Dearborn was uncomfortable with the task and did not follow through.

         Efforts to prevent public disclosure of evidence. In the summer of 2017, the President
learned that media outlets were asking questions about the June 9, 2016 meeting at Trump Tower
between senior campaign officials, including Donald Trump Jr., and a Russian lawyer who was
said to be offering damaging information about Hillary Clinton as “part of Russia and its
government’s support for Mr. Trump.” On several occasions, the President directed aides not to
publicly disclose the emails setting up the June 9 meeting, suggesting that the emails would not
leak and that the number of lawyers with access to them should be limited. Before the emails
became public, the President edited a press statement for Trump Jr. by deleting a line that
acknowledged that the meeting was with “an individual who [Trump Jr.] was told might have
information helpful to the campaign” and instead said only that the meeting was about adoptions
of Russian children. When the press asked questions about the President’s involvement in Trump
Jr.’s statement, the President’s personal lawyer repeatedly denied the President had played any
role.

        Further efforts to have the Attorney General take control of the investigation. In early
summer 2017, the President called Sessions at home and again asked him to reverse his recusal
from the Russia investigation. Sessions did not reverse his recusal. In October 2017, the President
met privately with Sessions in the Oval Office and asked him to “take [a] look” at investigating
Clinton. In December 2017, shortly after Flynn pleaded guilty pursuant to a cooperation
agreement, the President met with Sessions in the Oval Office and suggested, according to notes
taken by a senior advisor, that if Sessions unrecused and took back supervision of the Russia
investigation, he would be a “hero.” The President told Sessions, “I’m not going to do anything
or direct you to do anything. I just want to be treated fairly.” In response, Sessions volunteered
that he had never seen anything “improper” on the campaign and told the President there was a
“whole new leadership team” in place. He did not unrecuse.

      Efforts to have McGahn deny that the President had ordered him to have the Special
Counsel removed. In early 2018, the press reported that the President had directed McGahn to

                                                 5
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-2of Justice
                                                      Filed 06/19/20 Page 11 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



have the Special Counsel removed in June 2017 and that McGahn had threatened to resign rather
than carry out the order. The President reacted to the news stories by directing White House
officials to tell McGahn to dispute the story and create a record stating he had not been ordered to
have the Special Counsel removed. McGahn told those officials that the media reports were
accurate in stating that the President had directed McGahn to have the Special Counsel removed.
The President then met with McGahn in the Oval Office and again pressured him to deny the
reports. In the same meeting, the President also asked McGahn why he had told the Special
Counsel about the President’s effort to remove the Special Counsel and why McGahn took notes
of his conversations with the President. McGahn refused to back away from what he remembered
happening and perceived the President to be testing his mettle.

        Conduct towards Flynn, Manafort, and Stone. After Flynn withdrew from a joint defense
agreement with the President and began cooperating with the government, the President’s personal
counsel left a message for Flynn’s attorneys reminding them of the President’s warm feelings
towards Flynn, which he said “still remains,” and asking for a “heads up” if Flynn knew
“information that implicates the President.” When Flynn’s counsel reiterated that Flynn could no
longer share information pursuant to a joint defense agreement, the President’s personal counsel
said he would make sure that the President knew that Flynn’s actions reflected “hostility” towards
the President. During Manafort’s prosecution and when the jury in his criminal trial was
deliberating, the President praised Manafort in public, said that Manafort was being treated
unfairly, and declined to rule out a pardon. After Manafort was convicted, the President called
Manafort “a brave man” for refusing to “break” and said that “flipping” “almost ought to be
outlawed.” After Roger Stone publicly announced that he would not cooperate with prosecutors,
the President called Stone “very brave” and said he had “guts!” for not “testify[ing] against
Trump.”

         Conduct involving Michael Cohen. The President’s conduct towards Michael Cohen, a
former Trump Organization executive, changed from praise for Cohen when he falsely minimized
the President’s involvement in the Trump Tower Moscow project, to castigation of Cohen when
he became a cooperating witness. From September 2015 to June 2016, Cohen had pursued the
Trump Tower Moscow project on behalf of the Trump Organization and had briefed candidate
Trump on the project numerous times, including discussing whether Trump should travel to Russia
to advance the deal. In 2017, Cohen provided false testimony to Congress about the project,
including stating that he had only briefed Trump on the project three times and never discussed
travel to Russia with him, in an effort to adhere to a “party line” that Cohen said was developed to
minimize the President’s connections to Russia. While preparing for his congressional testimony,
Cohen had extensive discussions with the President’s personal counsel, who, according to Cohen,
said that Cohen should “stay on message” and not contradict the President. After the FBI searched
Cohen’s home and office in April 2018, the President publicly asserted that Cohen would not
“flip,” contacted him directly to tell him to “stay strong,” and privately passed messages of support
to him. Cohen also discussed pardons with the President’s personal counsel and believed that if
he stayed on message he would be taken care of. But after Cohen began cooperating with the
government in the summer of 2018, the President publicly criticized him, called him a “rat,” and
suggested that his family members had committed crimes.




                                                 6
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 12 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Overarching factual issues. We did not make a traditional prosecution decision about
these facts, but the evidence we obtained supports several general statements about the President’s
conduct.

        Several features of the conduct we investigated distinguish it from typical obstruction-of-
justice cases. First, the investigation concerned the President, and some of his actions, such as
firing the FBI director, involved facially lawful acts within his Article II authority, which raises
constitutional issues discussed below. At the same time, the President’s position as the head of
the Executive Branch provided him with unique and powerful means of influencing official
proceedings, subordinate officers, and potential witnesses—all of which is relevant to a potential
obstruction-of-justice analysis. Second, unlike cases in which a subject engages in obstruction of
justice to cover up a crime, the evidence we obtained did not establish that the President was
involved in an underlying crime related to Russian election interference. Although the obstruction
statutes do not require proof of such a crime, the absence of that evidence affects the analysis of
the President’s intent and requires consideration of other possible motives for his conduct. Third,
many of the President’s acts directed at witnesses, including discouragement of cooperation with
the government and suggestions of possible future pardons, took place in public view. That
circumstance is unusual, but no principle of law excludes public acts from the reach of the
obstruction laws. If the likely effect of public acts is to influence witnesses or alter their testimony,
the harm to the justice system’s integrity is the same.

        Although the series of events we investigated involved discrete acts, the overall pattern of
the President’s conduct towards the investigations can shed light on the nature of the President’s
acts and the inferences that can be drawn about his intent. In particular, the actions we investigated
can be divided into two phases, reflecting a possible shift in the President’s motives. The first
phase covered the period from the President’s first interactions with Comey through the President’s
firing of Comey. During that time, the President had been repeatedly told he was not personally
under investigation. Soon after the firing of Comey and the appointment of the Special Counsel,
however, the President became aware that his own conduct was being investigated in an
obstruction-of-justice inquiry. At that point, the President engaged in a second phase of conduct,
involving public attacks on the investigation, non-public efforts to control it, and efforts in both
public and private to encourage witnesses not to cooperate with the investigation. Judgments about
the nature of the President’s motives during each phase would be informed by the totality of the
evidence.

                          STATUTORY AND CONSTITUTIONAL DEFENSES

        The President’s counsel raised statutory and constitutional defenses to a possible
obstruction-of-justice analysis of the conduct we investigated. We concluded that none of those
legal defenses provided a basis for declining to investigate the facts.

       Statutory defenses. Consistent with precedent and the Department of Justice’s general
approach to interpreting obstruction statutes, we concluded that several statutes could apply here.
See 18 U.S.C. §§ 1503, 1505, 1512(b)(3), 1512(c)(2). Section 1512(c)(2) is an omnibus
obstruction-of-justice provision that covers a range of obstructive acts directed at pending or
contemplated official proceedings. No principle of statutory construction justifies narrowing the
provision to cover only conduct that impairs the integrity or availability of evidence. Sections
1503 and 1505 also offer broad protection against obstructive acts directed at pending grand jury,

                                                   7
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 13 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



judicial, administrative, and congressional proceedings, and they are supplemented by a provision
in Section 1512(b) aimed specifically at conduct intended to prevent or hinder the communication
to law enforcement of information related to a federal crime.

        Constitutional defenses. As for constitutional defenses arising from the President’s status
as the head of the Executive Branch, we recognized that the Department of Justice and the courts
have not definitively resolved these issues. We therefore examined those issues through the
framework established by Supreme Court precedent governing separation-of-powers issues. The
Department of Justice and the President’s personal counsel have recognized that the President is
subject to statutes that prohibit obstruction of justice by bribing a witness or suborning perjury
because that conduct does not implicate his constitutional authority. With respect to whether the
President can be found to have obstructed justice by exercising his powers under Article II of the
Constitution, we concluded that Congress has authority to prohibit a President’s corrupt use of his
authority in order to protect the integrity of the administration of justice.

         Under applicable Supreme Court precedent, the Constitution does not categorically and
permanently immunize a President for obstructing justice through the use of his Article II powers.
The separation-of-powers doctrine authorizes Congress to protect official proceedings, including
those of courts and grand juries, from corrupt, obstructive acts regardless of their source. We also
concluded that any inroad on presidential authority that would occur from prohibiting corrupt acts
does not undermine the President’s ability to fulfill his constitutional mission. The term
“corruptly” sets a demanding standard. It requires a concrete showing that a person acted with an
intent to obtain an improper advantage for himself or someone else, inconsistent with official duty
and the rights of others. A preclusion of “corrupt” official action does not diminish the President’s
ability to exercise Article II powers. For example, the proper supervision of criminal law does not
demand freedom for the President to act with a corrupt intention of shielding himself from criminal
punishment, avoiding financial liability, or preventing personal embarrassment. To the contrary,
a statute that prohibits official action undertaken for such corrupt purposes furthers, rather than
hinders, the impartial and evenhanded administration of the law. It also aligns with the President’s
constitutional duty to faithfully execute the laws. Finally, we concluded that in the rare case in
which a criminal investigation of the President’s conduct is justified, inquiries to determine
whether the President acted for a corrupt motive should not impermissibly chill his performance
of his constitutionally assigned duties. The conclusion that Congress may apply the obstruction
laws to the President’s corrupt exercise of the powers of office accords with our constitutional
system of checks and balances and the principle that no person is above the law.

                                           CONCLUSION

        Because we determined not to make a traditional prosecutorial judgment, we did not draw
ultimate conclusions about the President’s conduct. The evidence we obtained about the
President’s actions and intent presents difficult issues that would need to be resolved if we were
making a traditional prosecutorial judgment. At the same time, if we had confidence after a
thorough investigation of the facts that the President clearly did not commit obstruction of justice,
we would so state. Based on the facts and the applicable legal standards, we are unable to reach
that judgment. Accordingly, while this report does not conclude that the President committed a
crime, it also does not exonerate him.



                                                 8
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 14 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



I. BACKGROUND LEGAL AND EVIDENTIARY PRINCIPLES

       A.      Legal Framework of Obstruction of Justice

        The May 17, 2017 Appointment Order and the Special Counsel regulations provide this
Office with jurisdiction to investigate “federal crimes committed in the course of, and with intent
to interfere with, the Special Counsel's investigation, such as perjury, obstruction of justice,
destruction of evidence, and intimidation of witnesses.” 28 C.F.R. § 600.4(a). Because of that
description of our jurisdiction, we sought evidence for our obstruction-of-justice investigation with
the elements of obstruction offenses in mind. Our evidentiary analysis is similarly focused on the
elements of such offenses, although we do not draw conclusions on the ultimate questions that
govern a prosecutorial decision under the Principles of Federal Prosecution. See Justice Manual
§ 9-27.000 et seq. (2018).

        Here, we summarize the law interpreting the elements of potentially relevant obstruction
statutes in an ordinary case. This discussion does not address the unique constitutional issues that
arise in an inquiry into official acts by the President. Those issues are discussed in a later section
of this report addressing constitutional defenses that the President’s counsel have raised. See
Volume II, Section III.B, infra.

        Three basic elements are common to most of the relevant obstruction statutes: (1) an
obstructive act; (2) a nexus between the obstructive act and an official proceeding; and (3) a corrupt
intent. See, e.g., 18 U.S.C. §§ 1503, 1505, 1512(c)(2). We describe those elements as they have
been interpreted by the courts. We then discuss a more specific statute aimed at witness tampering,
see 18 U.S.C. § 1512(b), and describe the requirements for attempted offenses and endeavors to
obstruct justice, see 18 U.S.C. §§ 1503, 1512(c)(2).

        Obstructive act. Obstruction-of-justice law “reaches all corrupt conduct capable of
producing an effect that prevents justice from being duly administered, regardless of the means
employed.” United States v. Silverman, 745 F.2d 1386, 1393 (11th Cir. 1984) (interpreting 18
U.S.C. § 1503). An “effort to influence” a proceeding can qualify as an endeavor to obstruct
justice even if the effort was “subtle or circuitous” and “however cleverly or with whatever
cloaking of purpose” it was made. United States v. Roe, 529 F.2d 629, 632 (4th Cir. 1975); see
also United States v. Quattrone, 441 F.3d 153, 173 (2d Cir. 2006). The verbs “‘obstruct or impede’
are broad” and “can refer to anything that blocks, makes difficult, or hinders.” Marinello v. United
States, 138 S. Ct. 1101, 1106 (2018) (internal brackets and quotation marks omitted).

        An improper motive can render an actor’s conduct criminal even when the conduct would
otherwise be lawful and within the actor’s authority. See United States v. Cueto, 151 F.3d 620,
631 (7th Cir. 1998) (affirming obstruction conviction of a criminal defense attorney for “litigation-
related conduct”); United States v. Cintolo, 818 F.2d 980, 992 (1st Cir. 1987) (“any act by any
party—whether lawful or unlawful on its face—may abridge § 1503 if performed with a corrupt
motive”).

       Nexus to a pending or contemplated official proceeding. Obstruction-of-justice law
generally requires a nexus, or connection, to an official proceeding. In Section 1503, the nexus
must be to pending “judicial or grand jury proceedings.” United States v. Aguilar, 515 U.S. 593,

                                                  9
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 15 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



599 (1995). In Section 1505, the nexus can include a connection to a “pending” federal agency
proceeding or a congressional inquiry or investigation. Under both statutes, the government must
demonstrate “a relationship in time, causation, or logic” between the obstructive act and the
proceeding or inquiry to be obstructed. Id. at 599; see also Arthur Andersen LLP v. United States,
544 U.S. 696, 707-708 (2005). Section 1512(c) prohibits obstructive efforts aimed at official
proceedings including judicial or grand jury proceedings. 18 U.S.C. § 1515(a)(1)(A). “For
purposes of” Section 1512, “an official proceeding need not be pending or about to be instituted
at the time of the offense.” 18 U.S.C. § 1512(f)(1). Although a proceeding need not already be in
progress to trigger liability under Section 1512(c), a nexus to a contemplated proceeding still must
be shown. United States v. Young, 916 F.3d 368, 386 (4th Cir. 2019); United States v. Petruk, 781
F.3d 438, 445 (8th Cir. 2015); United States v. Phillips, 583 F.3d 1261, 1264 (10th Cir. 2009);
United States v. Reich, 479 F.3d 179, 186 (2d Cir. 2007). The nexus requirement narrows the
scope of obstruction statutes to ensure that individuals have “fair warning” of what the law
proscribes. Aguilar, 515 U.S. at 600 (internal quotation marks omitted).

        The nexus showing has subjective and objective components. As an objective matter, a
defendant must act “in a manner that is likely to obstruct justice,” such that the statute “excludes
defendants who have an evil purpose but use means that would only unnaturally and improbably
be successful.” Aguilar, 515 U.S. at 601-602 (emphasis added; internal quotation marks omitted).
“[T]he endeavor must have the natural and probable effect of interfering with the due
administration of justice.” Id. at 599 (citation and internal quotation marks omitted). As a
subjective matter, the actor must have “contemplated a particular, foreseeable proceeding.”
Petruk, 781 F.3d at 445-446. A defendant need not directly impede the proceeding. Rather, a
nexus exists if “discretionary actions of a third person would be required to obstruct the judicial
proceeding if it was foreseeable to the defendant that the third party would act on the [defendant’s]
communication in such a way as to obstruct the judicial proceeding.” United States v. Martinez,
862 F.3d 223, 238 (2d Cir. 2017) (brackets, ellipses, and internal quotation marks omitted).

       Corruptly. The word “corruptly” provides the intent element for obstruction of justice and
means acting “knowingly and dishonestly” or “with an improper motive.” United States v.
Richardson, 676 F.3d 491, 508 (5th Cir. 2012); United States v. Gordon, 710 F.3d 1124, 1151
(10th Cir. 2013) (to act corruptly means to “act[] with an improper purpose and to engage in
conduct knowingly and dishonestly with the specific intent to subvert, impede or obstruct” the
relevant proceeding) (some quotation marks omitted); see 18 U.S.C. § 1515(b) (“As used in section
1505, the term ‘corruptly’ means acting with an improper purpose, personally or by influencing
another.”); see also Arthur Andersen, 544 U.S. at 705-706 (interpreting “corruptly” to mean
“wrongful, immoral, depraved, or evil” and holding that acting “knowingly . . . corruptly” in 18
U.S.C. § 1512(b) requires “consciousness of wrongdoing”). The requisite showing is made when
a person acted with an intent to obtain an “improper advantage for [him]self or someone else,
inconsistent with official duty and the rights of others.” BALLENTINE’S LAW DICTIONARY 276 (3d
ed. 1969); see United States v. Pasha, 797 F.3d 1122, 1132 (D.C. Cir. 2015); Aguilar, 515 U.S. at
616 (Scalia, J., concurring in part and dissenting in part) (characterizing this definition as the
“longstanding and well-accepted meaning” of “corruptly”).

       Witness tampering. A more specific provision in Section 1512 prohibits tampering with a
witness. See 18 U.S.C. § 1512(b)(1), (3) (making it a crime to “knowingly use[] intimidation . . .
or corruptly persuade[] another person,” or “engage[] in misleading conduct towards another

                                                 10
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 16 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



person,” with the intent to “influence, delay, or prevent the testimony of any person in an official
proceeding” or to “hinder, delay, or prevent the communication to a law enforcement officer . . .
of information relating to the commission or possible commission of a Federal offense”). To
establish corrupt persuasion, it is sufficient that the defendant asked a potential witness to lie to
investigators in contemplation of a likely federal investigation into his conduct. United States v.
Edlind, 887 F.3d 166, 174 (4th Cir. 2018); United States v. Sparks, 791 F.3d 1188, 1191-1192
(10th Cir. 2015); United States v. Byrne, 435 F.3d 16, 23-26 (1st Cir. 2006); United States v.
LaShay, 417 F.3d 715, 718-719 (7th Cir. 2005); United States v. Burns, 298 F.3d 523, 539-540
(6th Cir. 2002); United States v. Pennington, 168 F.3d 1060, 1066 (8th Cir. 1999). The
“persuasion” need not be coercive, intimidating, or explicit; it is sufficient to “urge,” “induce,”
“ask[],” “argu[e],” “giv[e] reasons,” Sparks, 791 F.3d at 1192, or “coach[] or remind[] witnesses
by planting misleading facts,” Edlind, 887 F.3d at 174. Corrupt persuasion is shown “where a
defendant tells a potential witness a false story as if the story were true, intending that the witness
believe the story and testify to it.” United States v. Rodolitz, 786 F.2d 77, 82 (2d Cir. 1986); see
United States v. Gabriel, 125 F.3d 89, 102 (2d Cir. 1997). It also covers urging a witness to recall
a fact that the witness did not know, even if the fact was actually true. See LaShay, 417 F.3d at
719. Corrupt persuasion also can be shown in certain circumstances when a person, with an
improper motive, urges a witness not to cooperate with law enforcement. See United States v.
Shotts, 145 F.3d 1289, 1301 (11th Cr. 1998) (telling Secretary “not to [say] anything [to the FBI]
and [she] would not be bothered”).

        When the charge is acting with the intent to hinder, delay, or prevent the communication
of information to law enforcement under Section 1512(b)(3), the “nexus” to a proceeding inquiry
articulated in Aguilar—that an individual have “knowledge that his actions are likely to affect the
judicial proceeding,” 515 U.S. at 599—does not apply because the obstructive act is aimed at the
communication of information to investigators, not at impeding an official proceeding.

        Acting “knowingly . . . corruptly” requires proof that the individual was “conscious of
wrongdoing.” Arthur Andersen, 544 U.S. at 705-706 (declining to explore “[t]he outer limits of
this element” but indicating that an instruction was infirm where it permitted conviction even if
the defendant “honestly and sincerely believed that [the] conduct was lawful”). It is an affirmative
defense that “the conduct consisted solely of lawful conduct and that the defendant’s sole intention
was to encourage, induce, or cause the other person to testify truthfully.” 18 U.S.C. § 1512(e).

        Attempts and endeavors. Section 1512(c)(2) covers both substantive obstruction offenses
and attempts to obstruct justice. Under general principles of attempt law, a person is guilty of an
attempt when he has the intent to commit a substantive offense and takes an overt act that
constitutes a substantial step towards that goal. See United States v. Resendiz-Ponce, 549 U.S.
102, 106-107 (2007). “[T]he act [must be] substantial, in that it was strongly corroborative of the
defendant’s criminal purpose.” United States v. Pratt, 351 F.3d 131, 135 (4th Cir. 2003). While
“mere abstract talk” does not suffice, any “concrete and specific” acts that corroborate the
defendant’s intent can constitute a “substantial step.” United States v. Irving, 665 F.3d 1184, 1198-
1205 (10th Cir. 2011). Thus, “soliciting an innocent agent to engage in conduct constituting an
element of the crime” may qualify as a substantial step. Model Penal Code § 5.01(2)(g); see United
States v. Lucas, 499 F.3d 769, 781 (8th Cir. 2007).



                                                  11
                                   U.S. Department of Justice
    ______________________________________________________
    Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 17 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        The omnibus clause of 18 U.S.C. § 1503 prohibits an “endeavor” to obstruct justice, which
sweeps more broadly than Section 1512’s attempt provision. See United States v. Sampson, 898
F.3d 287, 302 (2d Cir. 2018); United States v. Leisure, 844 F.2d 1347, 1366-1367 (8th Cir. 1988)
(collecting cases). “It is well established that a[n] [obstruction-of-justice] offense is complete
when one corruptly endeavors to obstruct or impede the due administration of justice; the
prosecution need not prove that the due administration of justice was actually obstructed or
impeded.” United States v. Davis, 854 F.3d 1276, 1292 (11th Cir. 2017) (internal quotation marks
omitted).

       B.      Investigative and Evidentiary Considerations

       After the appointment of the Special Counsel, this Office obtained evidence about the
following events relating to potential issues of obstruction of justice involving the President:

    (a) The President’s January 27, 2017 dinner with former FBI Director James Comey in which
        the President reportedly asked for Comey’s loyalty, one day after the White House had
        been briefed by the Department of Justice on contacts between former National Security
        Advisor Michael Flynn and the Russian Ambassador;

    (b) The President’s February 14, 2017 meeting with Comey in which the President reportedly
        asked Comey not to pursue an investigation of Flynn;

    (c) The President’s private requests to Comey to make public the fact that the President was
        not the subject of an FBI investigation and to lift what the President regarded as a cloud;

    (d) The President’s outreach to the Director of National Intelligence and the Directors of the
         National Security Agency and the Central Intelligence Agency about the FBI’s Russia
         investigation;

    (e) The President’s stated rationales for terminating Comey on May 9, 2017, including
        statements that could reasonably be understood as acknowledging that the FBI’s Russia
        investigation was a factor in Comey’s termination; and

    (f) The President’s reported involvement in issuing a statement about the June 9, 2016 Trump
        Tower meeting between Russians and senior Trump Campaign officials that said the
        meeting was about adoption and omitted that the Russians had offered to provide the
        Trump Campaign with derogatory information about Hillary Clinton.

Taking into account that information and our analysis of applicable statutory and constitutional
principles (discussed below in Volume II, Section III, infra), we determined that there was a
sufficient factual and legal basis to further investigate potential obstruction-of-justice issues
involving the President.

        Many of the core issues in an obstruction-of-justice investigation turn on an individual’s
actions and intent. We therefore requested that the White House provide us with documentary
evidence in its possession on the relevant events. We also sought and obtained the White House’s
concurrence in our conducting interviews of White House personnel who had relevant information.
And we interviewed other witnesses who had pertinent knowledge, obtained documents on a

                                               12
                                     U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 18 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



voluntaiy basis when possible, and used legal process where appropriate. These investigative steps
allowed us to gather a substantial amount of evidence.

       We also sought a voluntaiy interview with the President.
discussion the President declined to be interviewed.                                                       (b)(3)-1

                                                               During the course of our discussions,
the President did agree to answer written questions on certain Russia-related topics, and he
provided us with answers. He did not similarly agree to provide written answers to questions on
obstruction topics or questions on events during the tr·ansition. Ultimately, while we believed that
we had the authority and legal justification to issue a grandjmy subpoena to obtain the President's
testimony, we chose not to do so. We made that decision in view of the substantial delay that such
an investigative step would likely produce at a late stage in our investigation. We also assessed
that based on the significant body of evidence we had ak eady obtained of the President's actions
and his public and private statements describing or explaining those actions, we had sufficient
evidence to understand relevant events and to make certain assessments without the President's
testimony. The Office 's decision-making process on this issue is described in more detail in
Appendix C, infra, in a note that precedes the President's written responses.

         In assessing the evidence we obtained, we relied on common principles that apply in any
investigation. The issue of criminal intent is often infened from circumstantial evidence. See,
e.g. , United States v. Croteau, 819 F.3d 1293, 1305 (11th Cir. 2016) ("[G]uilty knowledge can
rai·ely be established by direct evidence . . . . Therefore, mens rea elements such as knowledge or
intent may be proved by circumstantial evidence.") (internal quotation mai·ks omitted); United
States v. Robinson, 702 F.3d 22, 36 (2d Cir. 2012) ("The government's case rested on
circumstantial evidence, but the mens rea elements of knowledge and intent can often be proved
through circumstantial evidence and the reasonable inferences drawn therefrom.") (internal
quotation mai·ks omitted). The principle that intent can be infened from circumstantial evidence
is a necessity in criminal cases, given the right of a subject to assert his privilege against compelled
self-incrimination under the Fifth Amendment and therefore decline to testify. Accordingly,
detenninations on intent are frequently reached without the opportunity to interview an
investigato1y subject.

        Obstr11ction-of-justice cases are consistent with this rnle. See, e.g. , Ed/ind, 887 F.3d at
174, 176 (relying on "significant circmnstantial evidence that [the defendant] was conscious of her
wrongdoing" in an obstruction case; "[b]ecause evidence of intent will almost always be
circumstantial, a defendant may be found culpable where the reasonable and foreseeable
consequences of her acts ai·e the obstr11ction of justice") (internal quotation mai·ks, ellipses, and
punctuation omitted); Quattrone, 441 F.3d at 173-174. Circumstantial evidence that illuminates
intent may include a pattern of potentially obstr11ctive acts. Fed. R. Evid. 404(b) ("Evidence of a
crime, wrong, or other act ... may be admissible ... [to] prov[e] motive, opportunity, intent,
preparation, plan, knowledge, identity, absence of mistake, or lack of accident."); see, e.g., United
States v. Frankhauser, 80 F.3d 641 , 648-650 (1st Cir. 1996); United States v. Arnold, 773 F.2d
823, 832-834 (7th Cir. 1985); Cintolo, 818 F.2d at 1000.

       Credibility judgments may also be made based on objective facts and circumstantial
evidence. Standai·d jmy instructions highlight a variety of factors that are often relevant in

                                                  13
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 19 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



assessing credibility. These include whether a witness had a reason not to tell the truth; whether
the witness had a good memory; whether the witness had the opportunity to observe the events
about which he testified; whether the witness’s testimony was corroborated by other witnesses;
and whether anything the witness said or wrote previously contradicts his testimony. See, e.g.,
First Circuit Pattern Jury Instructions § 1.06 (2018); Fifth Circuit Pattern Jury Instructions
(Criminal Cases) § 1.08 (2012); Seventh Circuit Pattern Jury Instruction § 3.01 (2012).

        In addition to those general factors, we took into account more specific factors in assessing
the credibility of conflicting accounts of the facts. For example, contemporaneous written notes
can provide strong corroborating evidence. See United States v. Nobles, 422 U.S. 225, 232 (1975)
(the fact that a “statement appeared in the contemporaneously recorded report . . . would tend
strongly to corroborate the investigator’s version of the interview”). Similarly, a witness’s
recitation of his account before he had any motive to fabricate also supports the witness’s
credibility. See Tome v. United States, 513 U.S. 150, 158 (1995) (“A consistent statement that
predates the motive is a square rebuttal of the charge that the testimony was contrived as a
consequence of that motive.”). Finally, a witness’s false description of an encounter can imply
consciousness of wrongdoing. See Al-Adahi v. Obama, 613 F.3d 1102, 1107 (D.C. Cir. 2010)
(noting the “well-settled principle that false exculpatory statements are evidence—often strong
evidence—of guilt”). We applied those settled legal principles in evaluating the factual results of
our investigation.




                                                 14
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-2of Justice
                                                      Filed 06/19/20 Page 20 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



II. FACTUAL RESULTS OF THE OBSTRUCTION INVESTIGATION

        This section of the report details the evidence we obtained. We first provide an overview
of how Russia became an issue in the 2016 presidential campaign, and how candidate Trump
responded. We then turn to the key events that we investigated: the President’s conduct concerning
the FBI investigation of Michael Flynn; the President’s reaction to public confirmation of the FBI’s
Russia investigation; events leading up to and surrounding the termination of FBI Director Comey;
efforts to terminate the Special Counsel; efforts to curtail the scope of the Special Counsel’s
investigation; efforts to prevent disclosure of information about the June 9, 2016 Trump Tower
meeting between Russians and senior campaign officials; efforts to have the Attorney General
unrecuse; and conduct towards McGahn, Cohen, and other witnesses.

        We summarize the evidence we found and then analyze it by reference to the three statutory
obstruction-of-justice elements: obstructive act, nexus to a proceeding, and intent. We focus on
elements because, by regulation, the Special Counsel has “jurisdiction . . . to investigate . . . federal
crimes committed in the course of, and with intent to interfere with, the Special Counsel’s
investigation, such as perjury, obstruction of justice, destruction of evidence, and intimidation of
witnesses.” 28 C.F.R. § 600.4(a). Consistent with our jurisdiction to investigate federal
obstruction crimes, we gathered evidence that is relevant to the elements of those crimes and
analyzed them within an elements framework—while refraining from reaching ultimate
conclusions about whether crimes were committed, for the reasons explained above. This section
also does not address legal and constitutional defenses raised by counsel for the President; those
defenses are analyzed in Volume II, Section III, infra.

        A.      The Campaign’s Response to Reports About Russian Support for Trump

        During the 2016 campaign, the media raised questions about a possible connection between
the Trump Campaign and Russia.7 The questions intensified after WikiLeaks released politically
damaging Democratic Party emails that were reported to have been hacked by Russia. Trump
responded to questions about possible connections to Russia by denying any business involvement
in Russia—even though the Trump Organization had pursued a business project in Russia as late
as June 2016. Trump also expressed skepticism that Russia had hacked the emails at the same
time as he and other Campaign advisors privately sought information from Roger Stone about any
further planned WikiLeaks releases. After the election, when questions persisted about possible
links between Russia and the Trump Campaign, the President-Elect continued to deny any
connections to Russia and privately expressed concerns that reports of Russian election
interference might lead the public to question the legitimacy of his election.8


        7
            This section summarizes and cites various news stories not for the truth of the information
contained in the stories, but rather to place candidate Trump’s response to those stories in context. Volume
I of this report analyzes the underlying facts of several relevant events that were reported on by the media
during the campaign.
        8
          As discussed in Volume I, while the investigation identified numerous links between individuals
with ties to the Russian government and individuals associated with the Trump Campaign, the evidence
was not sufficient to charge that any member of the Trump Campaign conspired or coordinated with
representatives of the Russian government to interfere in the 2016 election.

                                                    15
                                      U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 21 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  1. Press Reports Allege Links Between the Trump Campaign and Russia

       On June 16, 2015, Donald J. Trump declared his intent to seek nomination as the
Republican candidate for President.9 By early 2016, he distinguished himself among Republican
candidates by speaking of closer ties with Russia,10 saying he would get along well with Russian
President Vladimir Putin,11 questioning whether the NATO alliance was obsolete,12 and praising
Putin as a “strong leader.”13 The press reported that Russian political analysts and commentators
perceived Trump as favorable to Russia.14

        Beginning in February 2016 and continuing through the summer, the media reported that
several Trump campaign advisors appeared to have ties to Russia. For example, the press reported
that campaign advisor Michael Flynn was seated next to Vladimir Putin at an RT gala in Moscow
in December 2015 and that Flynn had appeared regularly on RT as an analyst.15 The press also
reported that foreign policy advisor Carter Page had ties to a Russian state-run gas company,16 and
that campaign chairman Paul Manafort had done work for the “Russian-backed former Ukrainian
president Viktor Yanukovych.”17 In addition, the press raised questions during the Republican



        9
            @realDonaldTrump 6/16/15 (11:57 a.m. ET) Tweet.
        10
          See, e.g., Meet the Press Interview with Donald J. Trump, NBC (Dec. 20, 2015) (Trump: “I think
it would be a positive thing if Russia and the United States actually got along”); Presidential Candidate
Donald Trump News Conference, Hanahan, South Carolina, C-SPAN (Feb. 15, 2016) (“You want to make
a good deal for the country, you want to deal with Russia.”).
        11
           See, e.g., Anderson Cooper 360 Degrees, CNN (July 8, 2015) (“I think I get along with [Putin]
fine.”); Andrew Rafferty, Trump Says He Would “Get Along Very Well” With Putin, NBC (July 30, 2015)
(quoting Trump as saying, “I think I would get along very well with Vladimir Putin.”).
        12
          See, e.g., @realDonaldTrump Tweet 3/24/16 (7:47 a.m. ET); @realDonaldTrump Tweet 3/24/16
(7:59 a.m. ET).
        13
           See, e.g., Meet the Press Interview with Donald J. Trump, NBC (Dec. 20, 2015) (“[Putin] is a
strong leader. What am I gonna say, he’s a weak leader? He’s making mincemeat out of our President.”);
Donald Trump Campaign Rally in Vandalia, Ohio, C-SPAN (Mar. 12, 2016) (“I said [Putin] was a strong
leader, which he is. I mean, he might be bad, he might be good. But he’s a strong leader.”).
        14
          See, e.g., Andrew Osborn, From Russia with love: why the Kremlin backs Trump, Reuters (Mar.
24, 2016); Robert Zubrin, Trump: The Kremlin’s Candidate, National Review (Apr. 4, 2016).
        15
          See, e.g., Mark Hosenball & Steve Holland, Trump being advised by ex-U.S. Lieutenant General
who favors closer Russia ties, Reuters (Feb. 26, 2016); Tom Hamburger et al., Inside Trump’s financial ties
to Russia and his unusual flattery of Vladimir Putin, Washington Post (June 17, 2016). Certain matters
pertaining to Flynn are described in Volume I, Section IV.B.7, supra.
        16
           See, e.g., Zachary Mider, Trump’s New Russia Advisor Has Deep Ties to Kremlin’s Gazprom,
Bloomberg (Mar. 30, 2016); Julia Iofee, Who is Carter Page?, Politico (Sep. 23, 2016). Certain matters
pertaining to Page are described in Volume I, Section IV.A.3, supra.
        17
          Tracy Wilkinson, In a shift, Republican platform doesn’t call for arming Ukraine against Russia,
spurring outrage, Los Angeles Times (July 21, 2016); Josh Rogin, Trump campaign guts GOP’s anti-
Russia stance on Ukraine, Washington Post (July 18, 2016).

                                                    16
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-2of Justice
                                                      Filed 06/19/20 Page 22 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



National Convention about the Trump Campaign’s involvement in changing the Republican
platform’s stance on giving “weapons to Ukraine to fight Russian and rebel forces.”18

                  2. The Trump Campaign Reacts to WikiLeaks’s Release of Hacked Emails

       On June 14, 2016, a cybersecurity firm that had conducted in-house analysis for the
Democratic National Committee (DNC) posted an announcement that Russian government
hackers had infiltrated the DNC’s computer and obtained access to documents.19

        On July 22, 2016, the day before the Democratic National Convention, WikiLeaks posted
thousands of hacked DNC documents revealing sensitive internal deliberations.20 Soon thereafter,
Hillary Clinton’s campaign manager publicly contended that Russia had hacked the DNC emails
and arranged their release in order to help candidate Trump.21 On July 26, 2016, the New York
Times reported that U.S. “intelligence agencies ha[d] told the White House they now have ‘high
confidence’ that the Russian government was behind the theft of emails and documents from the
Democratic National Committee.”22

        Within the Trump Campaign, aides reacted with enthusiasm to reports of the hacks.23
Trump associate Roger Stone had predicted and discussed with Campaign officials that WikiLeaks
would release the hacked material.24 Some witnesses said that Trump himself discussed the
possibility of upcoming releases with Stone. Michael Cohen, then-executive vice president of the
Trump Organization and special counsel to Trump, recalled hearing Stone tell Trump during the
summer of 2016 that Stone had just gotten off the phone with Julian Assange and that WikiLeaks
planned to release information soon.25 Cohen recalled that Trump responded, “oh good, alright,”



        18
          Josh Rogin, Trump campaign guts GOP’s anti-Russia stance on Ukraine, Washington Post,
Opinions (July 18, 2016). The Republican Platform events are described in Volume I, Section IV.A.6,
supra.
        19
         Bears in the Midst: Intrusion into the Democratic National Committee, CrowdStrike (June 15,
2016) (post originally appearing on June 14, 2016, according to records of the timing provided by
CrowdStrike); Ellen Nakashima, Russian government hackers penetrated DNC, stole opposition research
on Trump, Washington Post (June 14, 2016).
        20
          Tom Hamburger and Karen Tumulty, WikiLeaks releases thousands of documents about Clinton
and internal deliberations, Washington Post (July 22, 2016).
        21
        Amber Phillips, Clinton campaign manager: Russians leaked Democrats’ emails to help Donald
Trump, Washington Post (July 24, 2016).
        22
        David E. Sanger and Eric Schmitt, Spy Agency Consensus Grows That Russia Hacked D.N.C.,
New York Times (July 26, 2016).
        23
             Gates 4/10/18 302, at 5; Newman 8/23/18 302, at 1.
        24
           Gates 4/11/18 302, at 2-3 (SM-2180998); Gates 10/25/18 302, at 2; see also Volume I, Section
III.D.1, supra.
        25
            Cohen 8/7/18 302, at 8; see also Volume I, Section III.D.1, supra. According to Cohen, after
WikiLeaks’s subsequent release of stolen DNC emails on July 22, 2016, Trump said to Cohen words to the
effect of, “I guess Roger was right.” Cohen 9/18/18 302, at 10. Cohen’s role in the candidate’s and later

                                                    17
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-2of Justice
                                                      Filed 06/19/20 Page 23 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and asked Stone to keep him in the loop.26 Manafort said that shortly after WikiLeaks’s July 22,
2016 release of hacked documents, he spoke to Trump and mentioned that Stone had predicted the
release and claimed to have access to WikiLeaks; Manafort recalled that Trump responded that
Manafort should stay in touch with Stone and keep Trump updated.27 Deputy campaign manager
Rick Gates said that Manafort was getting pressure about Stone’s having information and that
Manafort instructed Gates to call Stone and get status updates on upcoming releases.28 Around
the same time, Gates was with Trump on a trip to an airport when Trump spoke by phone with
Stone at length, and shortly after the call ended, Trump told Gates that more releases of damaging
information would be coming.29 Stone’s connections to WikiLeaks were discussed within the
Campaign,30 and in the summer of 2016, the Campaign was planning a communications strategy
based on the possible release of Clinton emails by WikiLeaks.31

                  3. The Trump Campaign Reacts to Allegations That Russia was Seeking to Aid
                     Candidate Trump

       In the days that followed WikiLeaks’s July 22, 2016 release of hacked DNC emails, the
Trump Campaign publicly rejected suggestions that Russia was seeking to aid candidate Trump.
On July 26, 2016, Trump tweeted that it was “[c]razy” to suggest that Russia was “dealing with
Trump”32 and that “[f]or the record,” he had “ZERO investments in Russia.”33

        In a press conference the next day, July 27, 2016, Trump characterized “this whole thing
with Russia” as “a total deflection” and stated that it was “farfetched” and “ridiculous.”34 Trump
said that the assertion that Russia had hacked the emails was unproven, but stated that it would
give him “no pause” if Russia had Clinton’s emails.35 Trump added, “Russia, if you’re listening,
I hope you’re able to find the 30,000 emails that are missing. I think you will probably be rewarded



President’s activities, and his own criminal conduct, is described in Volume II, Section II.K, infra, and in
Volume I, Section IV.A.1, supra.
        26
             Cohen 8/7/18 302, at 8.
        27
             (b) (3)                                              . As explained in footnote 197 of Volume     (b)(3)-1
I, Section III.D.1.b, supra, this Office has included Manafort’s account of these events because it aligns
with those of other witnesses and is corroborated to that extent.
        28
             Gates 10/25/18 302, at 4.
        29
             Gates 10/25/18 302, at 4.
        30
             Bannon 1/18/19 302, at 3.
        31
          Gates 4/11/18 302, at 1-2 (SM-2180998); Gates 10/25/18 302, at 2 (messaging strategy was being
formed in June/July timeframe based on claims by Assange on June 12, 2016, and information Stone
provided before the first WikiLeaks release on July 22, 2016).
        32
             @realDonaldTrump 7/26/16 (6:47 p.m. ET) Tweet.
        33
             @realDonaldTrump 7/26/16 (6:50 p.m. ET) Tweet.
        34
             Donald Trump News Conference, Doral, Florida, C-SPAN (July 27, 2016).
        35
             Donald Trump News Conference, Doral, Florida, C-SPAN (July 27, 2016).

                                                    18
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 24 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



mightily by our press.”36 Trump also said that “there’s nothing that I can think of that I’d rather
do than have Russia friendly as opposed to the way they are right now,” and in response to a
question about whether he would recognize Crimea as Russian territory and consider lifting
sanctions, Trump replied, “We’ll be looking at that. Yeah, we’ll be looking.”37

         During the press conference, Trump repeated “I have nothing to do with Russia” five
      38
times. He stated that “the closest [he] came to Russia” was that Russians may have purchased a
home or condos from him.39 He said that after he held the Miss Universe pageant in Moscow in
2013 he had been interested in working with Russian companies that “wanted to put a lot of money
into developments in Russia” but “it never worked out.”40 He explained, “[f]rankly, I didn’t want
to do it for a couple of different reasons. But we had a major developer . . . that wanted to develop
property in Moscow and other places. But we decided not to do it.”41 The Trump Organization,
however, had been pursuing a building project in Moscow—the Trump Tower Moscow project—
from approximately September 2015 through June 2016, and the candidate was regularly updated
on developments, including possible trips by Michael Cohen to Moscow to promote the deal and
by Trump himself to finalize it.42

       Cohen recalled speaking with Trump after the press conference about Trump’s denial of
any business dealings in Russia, which Cohen regarded as untrue.43 Trump told Cohen that Trump
Tower Moscow was not a deal yet and said, “Why mention it if it is not a deal?”44 According to
Cohen, at around this time, in response to Trump’s disavowal of connections to Russia, campaign




        36
           Donald Trump News Conference, Doral, Florida, C-SPAN (July 27, 2016). Within five hours
of Trump’s remark, a Russian intelligence service began targeting email accounts associated with Hillary
Clinton for possible hacks. See Volume I, Section III, supra. In written answers submitted in this
investigation, the President stated that he made the “Russia, if you’re listening” statement “in jest and
sarcastically, as was apparent to any objective observer.” Written Responses of Donald J. Trump (Nov. 20,
2018), at 13 (Response to Question II, Part (d)).
        37
           Donald Trump News Conference, Doral, Florida, C-SPAN (July 27, 2016). In his written
answers submitted in this investigation, the President said that his statement that “we’ll be looking” at
Crimea and sanctions “did not communicate any position.” Written Responses of Donald J. Trump (Nov.
20, 2018), at 17 (Response to Question IV, Part (g)).
        38
             Donald Trump News Conference, Doral, Florida, C-SPAN (July 27, 2016).
        39
             Donald Trump News Conference, Doral, Florida, C-SPAN (July 27, 2016).
        40
             Donald Trump News Conference, Doral, Florida, C-SPAN (July 27, 2016).
        41
             Donald Trump News Conference, Doral, Florida, C-SPAN (July 27, 2016).
        42
          The Trump Tower Moscow project and Trump’s involvement in it is discussed in detail in
Volume I, Section IV.A.1, supra, and Volume II, Section II.K, infra.
        43
             Cohen 9/18/18 302, at 4.
        44
             Cohen 9/18/18 302, at 4-5.

                                                     19
                                      U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 25 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



advisors had developed a “party line” that Trump had no business with Russia and no connections
to Russia.45

        In addition to denying any connections with Russia, the Trump Campaign reacted to reports
of Russian election interference in aid of the Campaign by seeking to distance itself from Russian
contacts. For example, in August 2016, foreign policy advisor J.D. Gordon declined an invitation
to Russian Ambassador Sergey Kislyak’s residence because the timing was “not optimal” in view
of media reports about Russian interference.46 On August 19, 2016, Manafort was asked to resign
amid media coverage scrutinizing his ties to a pro-Russian political party in Ukraine and links to
Russian business.47 And when the media published stories about Page’s connections to Russia in
September 2016, Trump Campaign officials terminated Page’s association with the Campaign and
told the press that he had played “no role” in the Campaign.48

        On October 7, 2016, WikiLeaks released the first set of emails stolen by a Russian
intelligence agency from Clinton Campaign chairman John Podesta.49 The same day, the federal
government announced that “the Russian Government directed the recent compromises of e-mails
from US persons and institutions, including from US political organizations.”50 The government
statement directly linked Russian hacking to the releases on WikiLeaks, with the goal of interfering
with the presidential election, and concluded “that only Russia’s senior-most officials could have
authorized these activities” based on their “scope and sensitivity.”51

       On October 11, 2016, Podesta stated publicly that the FBI was investigating Russia’s
hacking and said that candidate Trump might have known in advance that the hacked emails were
going to be released.52 Vice Presidential Candidate Mike Pence was asked whether the Trump

        45
           Cohen 11/20/18 302, at 1; Cohen 9/18/18 302, at 3-5. The formation of the “party line” is
described in greater detail in Volume II, Section II.K, infra.
        46
          DJTFP00004953 (8/8/16 Email, Gordon to Pchelyakov) (stating that “[t]hese days are not
optimal for us, as we are busily knocking down a stream of false media stories”). The invitation and
Gordon’s response are discussed in Volume I, Section IV.A.7.a, supra.
        47
          See, e.g., Amber Phillips, Paul Manafort’s complicated ties to Ukraine, explained, Washington
Post (Aug. 19, 2016) (“There were also a wave of fresh headlines dealing with investigations into
[Manafort’s] ties to a pro-Russian political party in Ukraine.”); Tom Winter & Ken Dilanian, Donald Trump
Aide Paul Manafort Scrutinized for Russian Business Ties, NBC (Aug. 18, 2016). Relevant events
involving Manafort are discussed in Volume I, Section IV.A.8, supra.
        48
           Michael Isikoff, U.S. intel officials probe ties between Trump adviser and Kremlin, Yahoo News
(Sep. 23, 2016); see, e.g., 9/25/16 Email, Hicks to Conway & Bannon; 9/23/16 Email, J. Miller to Bannon
& S. Miller; Page 3/16/17 302, at 2.
        49
             @WikiLeaks 10/7/16 (4:32 p.m. ET) Tweet.
        50
           Joint Statement from the Department Of Homeland Security and Office of the Director of
National Intelligence on Election Security, DHS (Oct. 7, 2016).
        51
           Joint Statement from the Department Of Homeland Security and Office of the Director of
National Intelligence on Election Security, DHS (Oct. 7, 2016).
        52
        John Wagner & Anne Gearan, Clinton campaign chairman ties email hack to Russians, suggests
Trump had early warning, Washington Post (Oct. 11, 2016).

                                                   20
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 26 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Campaign was “in cahoots” with WikiLeaks in releasing damaging Clinton-related information
and responded, “Nothing could be further from the truth.”53

                  4. After the Election, Trump Continues to Deny Any Contacts or Connections
                     with Russia or That Russia Aided his Election

        On November 8, 2016, Trump was elected President. Two days later, Russian officials
told the press that the Russian government had maintained contacts with Trump’s “immediate
entourage” during the campaign.54 In response, Hope Hicks, who had been the Trump Campaign
spokesperson, said, “We are not aware of any campaign representatives that were in touch with
any foreign entities before yesterday, when Mr. Trump spoke with many world leaders.”55 Hicks
gave an additional statement denying any contacts between the Campaign and Russia: “It never
happened. There was no communication between the campaign and any foreign entity during the
campaign.”56

        On December 10, 2016, the press reported that U.S. intelligence agencies had “concluded
that Russia interfered in last month’s presidential election to boost Donald Trump’s bid for the
White House.”57 Reacting to the story the next day, President-Elect Trump stated, “I think it’s
ridiculous. I think it’s just another excuse.”58 He continued that no one really knew who was
responsible for the hacking, suggesting that the intelligence community had “no idea if it’s Russia
or China or somebody. It could be somebody sitting in a bed some place.”59 The President-Elect




        53
             Louis Nelson, Pence denies Trump camp in cahoots with WikiLeaks, Politico (Oct. 14, 2016).
        54
          Ivan Nechepurenko, Russian Officials Were in Contact With Trump Allies, Diplomat Says, New
York Times (Nov. 10, 2016) (quoting Russian Deputy Foreign Minister Sergey Ryabkov saying, “[t]here
were contacts” and “I cannot say that all, but a number of them maintained contacts with Russian
representatives”); Jim Heintz & Matthew Lee, Russia eyes better ties with Trump; says contacts underway,
Associated Press (Nov. 11, 2016) (quoting Ryabkov saying, “I don’t say that all of them, but a whole array
of them supported contacts with Russian representatives”).
        55
        Ivan Nechepurenko, Russian Officials Were in Contact With Trump Allies, Diplomat Says, New
York Times (Nov. 11, 2016) (quoting Hicks).
        56
          Jim Heintz & Matthew Lee, Russia eyes better ties with Trump; says contacts underway,
Associated Press (Nov. 10, 2016) (quoting Hicks). Hicks recalled that after she made that statement, she
spoke with Campaign advisors Kellyanne Conway, Stephen Miller, Jason Miller, and probably Kushner
and Bannon to ensure it was accurate, and there was no hesitation or pushback from any of them. Hicks
12/8/17 302, at 4.
        57
          Damien Gayle, CIA concludes Russia interfered to help Trump win election, say reports,
Guardian (Dec. 10, 2016).
        58
        Chris Wallace Hosts “Fox News Sunday,” Interview with President-Elect Donald Trump, CQ
Newsmaker Transcripts (Dec. 11, 2016).
        59
        Chris Wallace Hosts “Fox News Sunday,” Interview with President-Elect Donald Trump, CQ
Newsmaker Transcripts (Dec. 11, 2016).

                                                    21
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 27 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



also said that Democrats were “putting [] out” the story of Russian interference “because they
suffered one of the greatest defeats in the history of politics.”60

        On December 18, 2016, Podesta told the press that the election was “distorted by the
Russian intervention” and questioned whether Trump Campaign officials had been “in touch with
the Russians.”61 The same day, incoming Chief of Staff Reince Priebus appeared on Fox News
Sunday and declined to say whether the President-Elect accepted the intelligence community’s
determination that Russia intervened in the election.62 When asked about any contact or
coordination between the Campaign and Russia, Priebus said, “Even this question is insane. Of
course we didn’t interface with the Russians.”63 Priebus added that “this whole thing is a spin job”
and said, “the real question is, why the Democrats . . . are doing everything they can to delegitimize
the outcome of the election?”64

         On December 29, 2016, the Obama Administration announced that in response to Russian
cyber operations aimed at the U.S. election, it was imposing sanctions and other measures on
several Russian individuals and entities.65 When first asked about the sanctions, President-Elect
Trump said, “I think we ought to get on with our lives.”66 He then put out a statement that said
“It’s time for our country to move on to bigger and better things,” but indicated that he would meet
with intelligence community leaders the following week for a briefing on Russian interference.67
The briefing occurred on January 6, 2017.68 Following the briefing, the intelligence community
released the public version of its assessment, which concluded with high confidence that Russia
had intervened in the election through a variety of means with the goal of harming Clinton’s




       60
        Chris Wallace Hosts “Fox News Sunday,” Interview with President-Elect Donald Trump, CQ
Newsmaker Transcripts (Dec. 11, 2016).
       61
         David Morgan, Clinton campaign: It’s an ‘open question’ if Trump team colluded with Russia,
Reuters Business Insider (Dec. 18, 2016).
       62
          Chris Wallace Hosts “Fox News Sunday,” Interview with Incoming White House Chief of Staff
Reince Priebus, Fox News (Dec. 18, 2016).
       63
          Chris Wallace Hosts “Fox News Sunday,” Interview with Incoming White House Chief of Staff
Reince Priebus, Fox News (Dec. 18, 2016).
       64
          Chris Wallace Hosts “Fox News Sunday,” Interview with Incoming White House Chief of Staff
Reince Priebus, Fox News (Dec. 18, 2016).
       65
          Statement by the President on Actions in Response to Russian Malicious Cyber Activity and
Harassment, White House (Dec. 29, 2016); see also Missy Ryan et al., Obama administration announces
measures to punish Russia for 2016 election interference, Washington Post (Dec. 29, 2016).
       66
         John Wagner, Trump on alleged election interference by Russia: ‘Get on with our lives,’
Washington Post (Dec. 29, 2016).
       67
          Missy Ryan et al., Obama administration announces measures to punish Russia for 2016 election
interference, Washington Post (Dec. 29, 2016).
       68
            Comey 11/15/17 302, at 3.

                                                   22
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 28 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



electability.69 The assessment further concluded with high confidence that Putin and the Russian
government had developed a clear preference for Trump.70

         Several days later, BuzzFeed published unverified allegations compiled by former British
intelligence officer Christopher Steele during the campaign about candidate Trump’s Russia
connections under the headline “These Reports Allege Trump Has Deep Ties To Russia.”71 In a
press conference the next day, the President-Elect called the release “an absolute disgrace” and
said, “I have no dealings with Russia. I have no deals that could happen in Russia, because we’ve
stayed away. . . . So I have no deals, I have no loans and I have no dealings. We could make deals
in Russia very easily if we wanted to, I just don’t want to because I think that would be a conflict.”72

        Several advisors recalled that the President-Elect viewed stories about his Russian
connections, the Russia investigations, and the intelligence community assessment of Russian
interference as a threat to the legitimacy of his electoral victory.73 Hicks, for example, said that
the President-Elect viewed the intelligence community assessment as his “Achilles heel” because,
even if Russia had no impact on the election, people would think Russia helped him win, taking
away from what he had accomplished.74 Sean Spicer, the first White House communications
director, recalled that the President thought the Russia story was developed to undermine the
legitimacy of his election.75 Gates said the President viewed the Russia investigation as an attack
on the legitimacy of his win.76 And Priebus recalled that when the intelligence assessment came
out, the President-Elect was concerned people would question the legitimacy of his win.77




         69
         Office of the Director of National Intelligence, Russia’s Influence Campaign Targeting the 2016
US Presidential Election, at 1 (Jan. 6, 2017).
         70
         Office of the Director of National Intelligence, Russia’s Influence Campaign Targeting the 2016
US Presidential Election, at 1 (Jan. 6, 2017).
         71
              Ken Bensinger et al., These Reports Allege Trump Has Deep Ties To Russia, BuzzFeed (Jan. 10,
2017).
         72
           Donald Trump’s News Conference: Full Transcript and Video, New York Times (Jan. 11,
2017), available at https://www.nytimes.com/2017/01/11/us/politics/trump-press-conference-
transcript.html.
         73
           Priebus 10/13/17 302, at 7; Hicks 3/13/18 302, at 18; Spicer 10/16/17 302, at 6; Bannon 2/14/18
302, at 2; Gates 4/18/18 302, at 3; see Pompeo 6/28/17 302, at 2 (the President believed that the purpose of
the Russia investigation was to delegitimize his presidency).
         74
              Hicks 3/13/18 302, at 18.
         75
              Spicer 10/17/17 302, at 6.
         76
              Gates 4/18/18 302, at 3.
         77
              Priebus 10/13/17 302, at 7.

                                                       23
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 29 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        B.        The President’s Conduct Concerning the Investigation of Michael Flynn

                                                  Overview

        During the presidential transition, incoming National Security Advisor Michael Flynn had
two phone calls with the Russian Ambassador to the United States about the Russian response to
U.S. sanctions imposed because of Russia’s election interference. After the press reported on
Flynn’s contacts with the Russian Ambassador, Flynn lied to incoming Administration officials
by saying he had not discussed sanctions on the calls. The officials publicly repeated those lies in
press interviews. The FBI, which previously was investigating Flynn for other matters,
interviewed him about the calls in the first week after the inauguration, and Flynn told similar lies
to the FBI. On January 26, 2017, Department of Justice (DOJ) officials notified the White House
that Flynn and the Russian Ambassador had discussed sanctions and that Flynn had been
interviewed by the FBI. The next night, the President had a private dinner with FBI Director James
Comey in which he asked for Comey’s loyalty. On February 13, 2017, the President asked Flynn
to resign. The following day, the President had a one-on-one conversation with Comey in which
he said, “I hope you can see your way clear to letting this go, to letting Flynn go.”

                                                  Evidence

                  1. Incoming National Security Advisor Flynn Discusses Sanctions on Russia with
                     Russian Ambassador Sergey Kislyak

       Shortly after the election, President-Elect Trump announced he would appoint Michael
Flynn as his National Security Advisor.78 For the next two months, Flynn played an active role on
the Presidential Transition Team (PTT) coordinating policy positions and communicating with
foreign government officials, including Russian Ambassador to the United States Sergey
Kislyak.79

       On December 29, 2016, as noted in Volume II, Section II.A.4, supra, the Obama
Administration announced that it was imposing sanctions and other measures on several Russian
individuals and entities.80 That day, multiple members of the PTT exchanged emails about the
sanctions and the impact they would have on the incoming Administration, and Flynn informed
members of the PTT that he would be speaking to the Russian Ambassador later in the day.81

        78
          Flynn 11/16/17 302, at 7; President-Elect Donald J. Trump Selects U.S. Senator Jeff Sessions for
Attorney General, Lt. Gen. Michael Flynn as Assistant to the President for National Security Affairs and
U.S. Rep. Mike Pompeo as Director of the Central Intelligence Agency, President-Elect Donald J. Trump
Press Release (Nov. 18, 2016); see also, e.g., Bryan Bender, Trump names Mike Flynn national security
adviser, Politico, (Nov. 17, 2016).
        79
             Flynn 11/16/17 302, at 8-14; Priebus 10/13/17 302, at 3-5.
        80
        Statement by the President on Actions in Response to Russian Malicious Cyber Activity and
Harassment, The White House, Office of the Press Secretary (Dec. 29, 2016).
        81
          12/29/16 Email, O’Brien to McFarland et al.; 12/29/16 Email, Bossert to Flynn et al.; 12/29/16
Email, McFarland to Flynn et al.; SF000001 (12/29/16 Text Message, Flynn to Flaherty) (“Tit for tat w
Russia not good. Russian AMBO reaching out to me today.”); Flynn 1/19/18 302, at 2.

                                                      24
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 30 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Flynn, who was in the Dominican Republic at the time, and K.T. McFarland, who was slated to
become the Deputy National Security Advisor and was at the Mar-a-Lago resort in Florida with
the President-Elect and other senior staff, talked by phone about what, if anything, Flynn should
communicate to Kislyak about the sanctions.82 McFarland had spoken with incoming
Administration officials about the sanctions and Russia’s possible responses and thought she had
mentioned in those conversations that Flynn was scheduled to speak with Kislyak.83 Based on
those conversations, McFarland informed Flynn that incoming Administration officials at Mar-a-
Lago did not want Russia to escalate the situation.84 At 4:43 p.m. that afternoon, McFarland sent
an email to several officials about the sanctions and informed the group that “Gen [F]lynn is talking
to russian ambassador this evening.”85

        Approximately one hour later, McFarland met with the President-Elect and senior officials
and briefed them on the sanctions and Russia’s possible responses.86 Incoming Chief of Staff
Reince Priebus recalled that McFarland may have mentioned at the meeting that the sanctions
situation could be “cooled down” and not escalated.87 McFarland recalled that at the end of the
meeting, someone may have mentioned to the President-Elect that Flynn was speaking to the
Russian Ambassador that evening.88 McFarland did not recall any response by the President-
Elect.89 Priebus recalled that the President-Elect viewed the sanctions as an attempt by the Obama
Administration to embarrass him by delegitimizing his election.90

       Immediately after discussing the sanctions with McFarland on December 29, 2016, Flynn
called Kislyak and requested that Russia respond to the sanctions only in a reciprocal manner,
without escalating the situation.91 After the call, Flynn briefed McFarland on its substance.92
Flynn told McFarland that the Russian response to the sanctions was not going to be escalatory
because Russia wanted a good relationship with the Trump Administration.93 On December 30,
2016, Russian President Vladimir Putin announced that Russia would not take retaliatory measures

        82
         Statement of Offense at 2-3, United States v. Michael T. Flynn, 1:17-cr-232 (D.D.C. Dec. 1,
2017), Doc. 4 (Flynn Statement of Offense); Flynn 11/17/17 302, at 3-4; Flynn 11/20/17 302, at 3;
McFarland 12/22/17 302, at 6-7.
        83
             McFarland 12/22/17 302, at 4-7 (recalling discussions about this issue with Bannon and Priebus).
        84
             Flynn Statement of Offense, at 3; Flynn 11/17/17 302, at 3-4; McFarland 12/22/17 302, at 6-7.
        85
             12/29/16 Email, McFarland to Flynn et al.
        86
             McFarland 12/22/17 302, at 7.
        87
             Priebus 1/18/18 302, at 3.
        88
          McFarland 12/22/17 302, at 7. Priebus thought it was possible that McFarland had mentioned
Flynn’s scheduled call with Kislyak at this meeting, although he was not certain. Priebus 1/18/18 302, at
3.
        89
             McFarland 12/22/17 302, at 7.
        90
             Priebus 1/18/18 302, at 3.
        91
             Flynn Statement of Offense, at 3; Flynn 11/17/17 302, at 3-4.
        92
             Flynn Statement of Offense, at 3; McFarland 12/22/17 302, at 7-8; Flynn 11/17/17 302, at 4.
        93
             McFarland 12/22/17 302, at 8.

                                                      25
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 31 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



in response to the sanctions at that time and would instead “plan . . . further steps to restore Russian-
US relations based on the policies of the Trump Administration.”94 Following that announcement,
the President-Elect tweeted, “Great move on delay (by V. Putin) - I always knew he was very
smart!”95

        On December 31, 2016, Kislyak called Flynn and told him that Flynn’s request had been
received at the highest levels and Russia had chosen not to retaliate in response to the request.96
Later that day, Flynn told McFarland about this follow-up conversation with Kislyak and Russia’s
decision not to escalate the sanctions situation based on Flynn’s request.97 McFarland recalled
that Flynn thought his phone call had made a difference.98 Flynn spoke with other incoming
Administration officials that day, but does not recall whether they discussed the sanctions.99

        Flynn recalled discussing the sanctions issue with incoming Administration official
Stephen Bannon the next day.100 Flynn said that Bannon appeared to know about Flynn’s
conversations with Kislyak, and he and Bannon agreed that they had “stopped the train on Russia’s
response” to the sanctions.101 On January 3, 2017, Flynn saw the President-Elect in person and
thought they discussed the Russian reaction to the sanctions, but Flynn did not have a specific
recollection of telling the President-Elect about the substance of his calls with Kislyak.102

        Members of the intelligence community were surprised by Russia’s decision not to retaliate
in response to the sanctions.103 When analyzing Russia’s response, they became aware of Flynn’s
discussion of sanctions with Kislyak.104 Previously, the FBI had opened an investigation of Flynn
based on his relationship with the Russian government.105 Flynn’s contacts with Kislyak became
a key component of that investigation.106




        94
             Statement by the President of Russia, President of Russia (Dec. 30, 2016) 12/30/16.
        95
             @realDonaldTrump 12/30/16 (2:41 p.m. ET) Tweet.
        96
             Flynn 1/19/18 302, at 3; Flynn Statement of Offense, at 3.
        97
          Flynn 1/19/18 302, at 3; Flynn 11/17/17 302, at 6; McFarland 12/22/17 302, at 10; Flynn
Statement of Offense, at 3.
        98
             McFarland 12/22/17 302, at 10; see Flynn 1/19/18 302, at 4.
        99
             Flynn 11/17/17 302, at 5-6.
        100
          Flynn 1/19/18 302, at 4-5. Bannon recalled meeting with Flynn that day, but said he did not
remember discussing sanctions with him. Bannon 2/12/18 302, at 9.
        101
              Flynn 11/21/17 302, at 1; Flynn 1/19/18 302, at 5.
        102
              Flynn 1/19/18 302, at 6; Flynn 11/17/17 302, at 6.
        103
              McCord 7/17/17 302, at 2.
        104
              McCord 7/17/17 302, at 2.
        105
              McCord 7/17/17 302, at 2-3; Comey 11/15/17 302, at 5.
        106
              McCord 7/17/17 302, at 2-3.

                                                      26
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 32 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  2. President-Elect Trump is Briefed on the Intelligence Community’s Assessment
                     of Russian Interference in the Election and Congress Opens Election-
                     Interference Investigations

        On January 6, 2017, as noted in Volume II, Section II.A.4, supra, intelligence officials
briefed President-Elect Trump and the incoming Administration on the intelligence community’s
assessment that Russia had interfered in the 2016 presidential election.107 When the briefing
concluded, Comey spoke with the President-Elect privately to brief him on unverified, personally
sensitive allegations compiled by Steele.108 According to a memorandum Comey drafted
immediately after their private discussion, the President-Elect began the meeting by telling Comey
he had conducted himself honorably over the prior year and had a great reputation.109 The
President-Elect stated that he thought highly of Comey, looked forward to working with him, and
hoped that he planned to stay on as FBI director.110 Comey responded that he intended to continue
serving in that role.111 Comey then briefed the President-Elect on the sensitive material in the
Steele reporting.112 Comey recalled that the President-Elect seemed defensive, so Comey decided

        107
          Hearing on Russian Election Interference Before the Senate Select Intelligence Committee,
115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey, former Director of the FBI, at
1-2).
        108
            Comey 11/15/17 302, at 3; Hearing on Russian Election Interference Before the Senate Select
Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey, former
Director of the FBI, at 1-2).
        109
          Comey 1/7/17 Memorandum, at 1. Comey began drafting the memorandum summarizing the
meeting immediately after it occurred. Comey 11/15/17 302, at 4. He finished the memorandum that
evening and finalized it the following morning. Comey 11/15/17 302, at 4.
        110
            Comey 1/7/17 Memorandum, at 1; Comey 11/15/17 302, at 3. Comey identified several other
occasions in January 2017 when the President reiterated that he hoped Comey would stay on as FBI director.
On January 11, President-Elect Trump called Comey to discuss the Steele reports and stated that he thought
Comey was doing great and the President-Elect hoped he would remain in his position as FBI director.
Comey 11/15/17 302, at 4; Hearing on Russian Election Interference Before the Senate Select Intelligence
Committee, 115th Cong. (June 8, 2017) (testimony of James B. Comey, former Director of the FBI), CQ
Cong. Transcripts, at 90. (“[D]uring that call, he asked me again, ‘Hope you’re going to stay, you’re doing
a great job.’ And I told him that I intended to.”). On January 22, at a White House reception honoring law
enforcement, the President greeted Comey and said he looked forward to working with him. Hearing on
Russian Election Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017)
(testimony of James B. Comey, former Director of the FBI), CQ Cong. Transcripts, at 22. And as discussed
in greater detail in Volume II, Section II.D, infra, on January 27, the President invited Comey to dinner at
the White House and said he was glad Comey wanted to stay on as FBI Director.
        111
              Comey 1/7/17 Memorandum, at 1; Comey 11/15/17 302, at 3.
        112
           Comey 1/7/17 Memorandum, at 1-2; Comey 11/15/17 302, at 3. Comey’s briefing included the
Steele reporting’s unverified allegation that the Russians had compromising tapes of the President involving
conduct when he was a private citizen during a 2013 trip to Moscow for the Miss Universe Pageant. During
the 2016 presidential campaign, a similar claim may have reached candidate Trump. On October 30, 2016,
Michael Cohen received a text from Russian businessman Giorgi Rtskhiladze that said, “Stopped flow of
tapes from Russia but not sure if there’s anything else. Just so you know . . . .” 10/30/16 Text Message,
Rtskhiladze to Cohen. Rtskhiladze said “tapes” referred to compromising tapes of Trump rumored to be
held by persons associated with the Russian real estate conglomerate Crocus Group, which had helped host

                                                    27
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 33 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to assure him that the FBI was not investigating him personally.113 Comey recalled he did not
want the President-Elect to think of the conversation as a “J. Edgar Hoover move.”114

        On January 10, 2017, the media reported that Comey had briefed the President-Elect on
the Steele reporting,115 and BuzzFeed News published information compiled by Steele online,
stating that the information included “specific, unverified, and potentially unverifiable allegations
of contact between Trump aides and Russian operatives.”116 The next day, the President-Elect
expressed concern to intelligence community leaders about the fact that the information had leaked
and asked whether they could make public statements refuting the allegations in the Steele
reports.117

         In the following weeks, three Congressional committees opened investigations to examine
Russia’s interference in the election and whether the Trump Campaign had colluded with
Russia.118 On January 13, 2017, the Senate Select Committee on Intelligence (SSCI) announced
that it would conduct a bipartisan inquiry into Russian interference in the election, including any
“links between Russia and individuals associated with political campaigns.”119 On January 25,
2017, the House Permanent Select Committee on Intelligence (HPSCI) announced that it had been
conducting an investigation into Russian election interference and possible coordination with the
political campaigns.120 And on February 2, 2017, the Senate Judiciary Committee announced that
it too would investigate Russian efforts to intervene in the election.121



the 2013 Miss Universe Pageant in Russia. Rtskhiladze 4/4/18 302, at 12. Cohen said he spoke to Trump
about the issue after receiving the texts from Rtskhiladze. Cohen 9/12/18 302, at 13. Rtskhiladze said he
was told the tapes were fake, but he did not communicate that to Cohen. Rtskhiladze 5/10/18 302, at 7.
        113
           Comey 11/15/17 302, at 3-4; Hearing on Russian Election Interference Before the Senate Select
Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey, former
Director of the FBI, at 2).
        114
              Comey 11/15/17 302, at 3.
        115
         See, e.g., Evan Perez et al., Intel chiefs presented Trump with claims of Russian efforts to
compromise him, CNN (Jan. 10, 2017; updated Jan. 12, 2017).
        116
            Ken Bensinger et al., These Reports Allege Trump Has Deep Ties To Russia, BuzzFeed News
(Jan. 10, 2017).
        117
           See 1/11/17 Email, Clapper to Comey (“He asked if I could put out a statement. He would prefer
of course that I say the documents are bogus, which, of course, I can’t do.”); 1/12/17 Email, Comey to
Clapper (“He called me at 5 yesterday and we had a very similar conversation.”); Comey 11/15/17 302, at
4-5.
        118
          See 2016 Presidential Election Investigation Fast Facts, CNN (first published Oct. 12, 2017;
updated Mar. 1, 2019) (summarizing starting dates of Russia-related investigations).
        119
              Joint Statement on Committee Inquiry into Russian Intelligence Activities, SSCI (Jan. 13, 2017).
        120
            Joint Statement on Progress of Bipartisan HPSCI Inquiry into Russian Active Measures, HPSCI
(Jan. 25, 2017).
        121
         Joint Statement from Senators Graham and Whitehouse on Investigation into Russian Influence
on Democratic Nations’ Elections (Feb. 2, 2017).

                                                      28
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 34 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  3. Flynn Makes False Statements About his Communications with Kislyak to
                     Incoming Administration Officials, the Media, and the FBI

      On January 12, 2017, a Washington Post columnist reported that Flynn and Kislyak
communicated on the day the Obama Administration announced the Russia sanctions.122 The
column questioned whether Flynn had said something to “undercut the U.S. sanctions” and
whether Flynn’s communications had violated the letter or spirit of the Logan Act.123

         President-Elect Trump called Priebus after the story was published and expressed anger
about it.124 Priebus recalled that the President-Elect asked, “What the hell is this all about?”125
Priebus called Flynn and told him that the President-Elect was angry about the reporting on Flynn’s
conversations with Kislyak.126 Flynn recalled that he felt a lot of pressure because Priebus had
spoken to the “boss” and said Flynn needed to “kill the story.”127 Flynn directed McFarland to
call the Washington Post columnist and inform him that no discussion of sanctions had occurred.128
McFarland recalled that Flynn said words to the effect of, “I want to kill the story.”129 McFarland
made the call as Flynn had requested although she knew she was providing false information, and
the Washington Post updated the column to reflect that a “Trump official” had denied that Flynn
and Kislyak discussed sanctions.130

        When Priebus and other incoming Administration officials questioned Flynn internally
about the Washington Post column, Flynn maintained that he had not discussed sanctions with
Kislyak.131 Flynn repeated that claim to Vice President-Elect Michael Pence and to incoming press
secretary Sean Spicer.132 In subsequent media interviews in mid-January, Pence, Priebus, and




       122
             David Ignatius, Why did Obama dawdle on Russia’s hacking?, Washington Post (Jan. 12, 2017).
       123
           David Ignatius, Why did Obama dawdle on Russia’s hacking?, Washington Post (Jan. 12, 2017).
The Logan Act makes it a crime for “[a]ny citizen of the United States, wherever he may be” to “without
authority of the United States, directly or indirectly commence[] or carr[y] on any correspondence or
intercourse with any foreign government or any officer or agent thereof, in relation to any disputes or
controversies with the United States, or to defeat the measures of the United States.” 18 U.S.C. § 953.
       124
             Priebus 1/18/18 302, at 6.
       125
             Priebus 1/18/18 302, at 6.
       126
             Priebus 1/18/18 302, at 6.
       127
             Flynn 11/21/17 302, at 1; Flynn 11/20/17 302, at 6.
       128
             McFarland 12/22/17 302, at 12-13.
       129
             McFarland 12/22/17 302, at 12.
       130
        McFarland 12/22/17 302, at 12-13; McFarland 8/29/17 302, at 8; see David Ignatius, Why did
Obama dawdle on Russia’s hacking?, Washington Post (Jan. 12, 2017).
       131
           Flynn 11/17/17 302, at 1, 8; Flynn 1/19/18 302, at 7; Priebus 10/13/17 302, at 7-8; S. Miller
8/31/17 302, at 8-11.
       132
             Flynn 11/17/17 302, at 1, 8; Flynn 1/19/18 302, at 7; S. Miller 8/31/17 302, at 10-11.

                                                      29
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 35 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Spicer denied that Flynn and Kislyak had discussed sanctions, basing those denials on their
conversations with Flynn.133

        The public statements of incoming Administration officials denying that Flynn and Kislyak
had discussed sanctions alarmed senior DOJ officials, who were aware that the statements were
not true.134 Those officials were concerned that Flynn had lied to his colleagues—who in turn had
unwittingly misled the American public—creating a compromise situation for Flynn because the
Department of Justice assessed that the Russian government could prove Flynn lied.135 The FBI
investigative team also believed that Flynn’s calls with Kislyak and subsequent denials about
discussing sanctions raised potential Logan Act issues and were relevant to the FBI’s broader
Russia investigation.136

        On January 20, 2017, President Trump was inaugurated and Flynn was sworn in as
National Security Advisor. On January 23, 2017, Spicer delivered his first press briefing and stated
that he had spoken with Flynn the night before, who confirmed that the calls with Kislyak were
about topics unrelated to sanctions.137 Spicer’s statements added to the Department of Justice’s
concerns that Russia had leverage over Flynn based on his lies and could use that derogatory
information to compromise him.138

        On January 24, 2017, Flynn agreed to be interviewed by agents from the FBI.139 During
the interview, which took place at the White House, Flynn falsely stated that he did not ask Kislyak
to refrain from escalating the situation in response to the sanctions on Russia imposed by the
Obama Administration.140 Flynn also falsely stated that he did not remember a follow-up
conversation in which Kislyak stated that Russia had chosen to moderate its response to those
sanctions as a result of Flynn’s request.141




        133
            Face the Nation Interview with Vice President-Elect Pence, CBS (Jan. 15, 2017); Julie
Hirschfield Davis et al., Trump National Security Advisor Called Russian Envoy Day Before Sanctions
Were Imposed, Washington Post (Jan. 13, 2017); Meet the Press Interview with Reince Priebus, NBC (Jan.
15, 2017).
        134
           Yates 8/15/17 302, at 2-3; McCord 7/17/17 302, at 3-4; McCabe 8/17/17 302, at 5 (DOJ officials
were “really freaked out about it”).
        135
              Yates 8/15/17 302, at 3; McCord 7/17/17 302, at 4.
        136
              McCord 7/17/17 302, at 4; McCabe 8/17/17 302, at 5-6.
        137
              Sean Spicer, White House Daily Briefing, C-SPAN (Jan. 23, 2017).
        138
              Yates 8/15/17 302, at 4; Axelrod 7/20/17 302, at 5.
        139
              Flynn Statement of Offense, at 2.
        140
              Flynn Statement of Offense, at 2.
        141
           Flynn Statement of Offense, at 2. On December 1, 2017, Flynn admitted to making these false
statements and pleaded guilty to violating 18 U.S.C. § 1001, which makes it a crime to knowingly and
willfully “make[] any materially false, fictitious, or fraudulent statement or representation” to federal law
enforcement officials. See Volume I, Section IV.A.7, supra.

                                                      30
                                        U.S. Department of Justice
    ______________________________________________________
    Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 36 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  4. DOJ Officials Notify the White House of Their Concerns About Flynn

       On January 26, 2017, Acting Attorney General Sally Yates contacted White House Counsel
Donald McGahn and informed him that she needed to discuss a sensitive matter with him in
person.142 Later that day, Yates and Mary McCord, a senior national security official at the
Department of Justice, met at the White House with McGahn and White House Counsel’s Office
attorney James Burnham.143 Yates said that the public statements made by the Vice President
denying that Flynn and Kislyak discussed sanctions were not true and put Flynn in a potentially
compromised position because the Russians would know he had lied.144 Yates disclosed that Flynn
had been interviewed by the FBI.145 She declined to answer a specific question about how Flynn
had performed during that interview,146 but she indicated that Flynn’s statements to the FBI were
similar to the statements he had made to Pence and Spicer denying that he had discussed
sanctions.147 McGahn came away from the meeting with the impression that the FBI had not
pinned Flynn down in lies,148 but he asked John Eisenberg, who served as legal advisor to the
National Security Council, to examine potential legal issues raised by Flynn’s FBI interview and
his contacts with Kislyak.149

       That afternoon, McGahn notified the President that Yates had come to the White House to
discuss concerns about Flynn.150 McGahn described what Yates had told him, and the President
asked him to repeat it, so he did.151 McGahn recalled that when he described the FBI interview of
Flynn, he said that Flynn did not disclose having discussed sanctions with Kislyak, but that there
may not have been a clear violation of 18 U.S.C. § 1001.152 The President asked about Section
1001, and McGahn explained the law to him, and also explained the Logan Act.153 The President

       142
             Yates 8/15/17 302, at 6.
       143
         Yates 8/15/17 302, at 6; McCord 7/17/17 302, at 6; SCR015_000198 (2/15/17 Draft
Memorandum to file from the Office of the Counsel to the President).
       144
         Yates 8/15/17 302, at 6-8; McCord 7/17/17 302, at 6-7; Burnham 11/3/17 302, at 4;
SCR015_000198 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the President).
       145
           McGahn 11/30/17 302, at 5; Yates 8/15/17 302, at 7; McCord 7/17/17 302, at 7; Burnham
11/3/17 302, at 4.
       146
             Yates 8/15/17 302, at 7; McCord 7/17/17 302, at 7.
       147
            SCR015_000198 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the
President); Burnham 11/3/17 302, at 4.
       148
             McGahn 11/30/17 302, at 5.
       149
            SCR015_000198 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the
President); McGahn 11/30/17 302, at 6, 8.
       150
           McGahn 11/30/17 302, at 6; SCR015_000278 (White House Counsel’s Office Memorandum
re: “Flynn Tick Tock”) (on January 26, “McGahn IMMEDIATELY advises POTUS”); SCR015_000198
(2/15/17 Draft Memorandum to file from the Office of the Counsel to the President).
       151
             McGahn 11/30/17 302, at 6.
       152
             McGahn 11/30/17 302, at 7.
       153
             McGahn 11/30/17 302, at 7.

                                                    31
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 37 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



instructed McGahn to work with Priebus and Bannon to look into the matter further and directed
that they not discuss it with any other officials.154 Priebus recalled that the President was angry
with Flynn in light of what Yates had told the White House and said, “not again, this guy, this
stuff.”155

       That evening, the President dined with several senior advisors and asked the group what
they thought about FBI Director Comey.156 According to Director of National Intelligence Dan
Coats, who was at the dinner, no one openly advocated terminating Comey but the consensus on
him was not positive.157 Coats told the group that he thought Comey was a good director.158 Coats
encouraged the President to meet Comey face-to-face and spend time with him before making a
decision about whether to retain him.159

                   5. McGahn has a Follow-Up Meeting About Flynn with Yates; President Trump
                      has Dinner with FBI Director Comey

        The next day, January 27, 2017, McGahn and Eisenberg discussed the results of
Eisenberg’s initial legal research into Flynn’s conduct, and specifically whether Flynn may have
violated the Espionage Act, the Logan Act, or 18 U.S.C. § 1001.160 Based on his preliminary
research, Eisenberg informed McGahn that there was a possibility that Flynn had violated 18
U.S.C. § 1001 and the Logan Act.161 Eisenberg noted that the United States had never successfully
prosecuted an individual under the Logan Act and that Flynn could have possible defenses, and




        154
            McGahn 11/30/17 302, at 7; SCR015_000198-99 (2/15/17 Draft Memorandum to file from the
Office of the Counsel to the President).
        155
            Priebus 10/13/17 302, at 8. Several witnesses said that the President was unhappy with Flynn
for other reasons at this time. Bannon said that Flynn’s standing with the President was not good by
December 2016. Bannon 2/12/18 302, at 12. The President-Elect had concerns because President Obama
had warned him about Flynn shortly after the election. Bannon 2/12/18 302, at 4-5; Hicks 12/8/17 302, at
7 (President Obama’s comment sat with President-Elect Trump more than Hicks expected). Priebus said
that the President had become unhappy with Flynn even before the story of his calls with Kislyak broke
and had become so upset with Flynn that he would not look at him during intelligence briefings. Priebus
1/18/18 302, at 8. Hicks said that the President thought Flynn had bad judgment and was angered by tweets
sent by Flynn and his son, and she described Flynn as “being on thin ice” by early February 2017. Hicks
12/8/17 302, at 7, 10.
        156
              Coats 6/14/17 302, at 2.
        157
              Coats 6/14/17 302, at 2.
        158
              Coats 6/14/17 302, at 2.
        159
              Coats 6/14/17 302, at 2.
        160
            SCR015_000199 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the
President); McGahn 11/30/17 302, at 8.
        161
            SCR015_000199 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the
President); Eisenberg 11/29/17 302, at 9.

                                                    32
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 38 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



told McGahn that he believed it was unlikely that a prosecutor would pursue a Logan Act charge
under the circumstances.162

        That same morning, McGahn asked Yates to return to the White House to discuss Flynn
      163
again. In that second meeting, McGahn expressed doubts that the Department of Justice would
bring a Logan Act prosecution against Flynn, but stated that the White House did not want to take
action that would interfere with an ongoing FBI investigation of Flynn.164 Yates responded that
Department of Justice had notified the White House so that it could take action in response to the
information provided.165 McGahn ended the meeting by asking Yates for access to the underlying
information the Department of Justice possessed pertaining to Flynn’s discussions with Kislyak.166

        Also on January 27, the President called FBI Director Comey and invited him to dinner
that evening.167 Priebus recalled that before the dinner, he told the President something like, “don’t
talk about Russia, whatever you do,” and the President promised he would not talk about Russia
at the dinner.168 McGahn had previously advised the President that he should not communicate
directly with the Department of Justice to avoid the perception or reality of political interference
in law enforcement.169 When Bannon learned about the President’s planned dinner with Comey,
he suggested that he or Priebus also attend, but the President stated that he wanted to dine with
Comey alone.170 Comey said that when he arrived for the dinner that evening, he was surprised
and concerned to see that no one else had been invited.171


        162
            SCR015_000199 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the
President); Eisenberg 11/29/17 302, at 9.
        163
            SCR015_000199 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the
President); McGahn 11/30/17 302, at 8; Yates 8/15/17 302, at 8.
        164
              Yates 8/15/17 302, at 9; McGahn 11/30/17 302, at 8.
        165
            Yates 8/15/17 302, at 9; Burnham 11/3/17 302, at 5; see SCR015_00199 (2/15/17 Draft
Memorandum to file from the Office of the Counsel to the President) (“Yates was unwilling to confirm or
deny that there was an ongoing investigation but did indicate that the Department of Justice would not
object to the White House taking action against Flynn.”).
        166
           Yates 9/15/17 302, at 9; Burnham 11/3/17 302, at 5. In accordance with McGahn’s request, the
Department of Justice made the underlying information available and Eisenberg viewed the information in
early February. Eisenberg 11/29/17 302, at 5; FBI 2/7/17 Electronic Communication, at 1 (documenting
2/2/17 meeting with Eisenberg).
        167
           Comey 11/15/17 302, at 6; SCR012b_000001 (President’s Daily Diary, 1/27/17); Hearing on
Russian Election Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017)
(Statement for the Record of James B. Comey, former Director of the FBI, at 2-3).
        168
              Priebus 10/13/17 302, at 17.
        169
              See McGahn 11/30/17 302, at 9; Dhillon 11/21/17 302, at 2; Bannon 2/12/18 302, at 17.
        170
              Bannon 2/12/18 302, at 17.
        171
           Hearing on Russian Election Interference Before the Senate Select Intelligence Committee,
115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey, former Director of the FBI, at
3); see Comey 11/15/17 302, at 6.

                                                      33
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 39 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Comey provided an account of the dinner in a contemporaneous memo, an interview with
this Office, and congressional testimony. According to Comey’s account of the dinner, the
President repeatedly brought up Comey’s future, asking whether he wanted to stay on as FBI
director.172 Because the President had previously said he wanted Comey to stay on as FBI director,
Comey interpreted the President’s comments as an effort to create a patronage relationship by
having Comey ask for his job.173 The President also brought up the Steele reporting that Comey
had raised in the January 6, 2017 briefing and stated that he was thinking about ordering the FBI
to investigate the allegations to prove they were false.174 Comey responded that the President
should think carefully about issuing such an order because it could create a narrative that the FBI
was investigating him personally, which was incorrect.175 Later in the dinner, the President
brought up Flynn and said, “the guy has serious judgment issues.”176 Comey did not comment on
Flynn and the President did not acknowledge any FBI interest in or contact with Flynn.177

        According to Comey’s account, at one point during the dinner the President stated, “I need
loyalty, I expect loyalty.”178 Comey did not respond and the conversation moved on to other
topics, but the President returned to the subject of Comey’s job at the end of the dinner and
repeated, “I need loyalty.”179 Comey responded, “You will always get honesty from me.”180 The




       172
           Comey 11/15/17 302, at 7; Comey 1/28/17 Memorandum, at 1, 3; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 3).
       173
            Comey 11/15/17 302, at 7; Hearing on Russian Election Interference Before the Senate Select
Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey, former
Director of the FBI, at 3).
       174
            Comey 1/28/17 Memorandum, at 3; Hearing on Russian Election Interference Before the Senate
Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey,
former Director of the FBI, at 4).
       175
            Comey 1/28/17 Memorandum, at 3; Hearing on Russian Election Interference Before the Senate
Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey,
former Director of the FBI, at 4).
       176
             Comey 1/28/17 Memorandum, at 4; Comey 11/15/17 302, at 7.
       177
             Comey 1/28/17 Memorandum, at 4; Comey 11/15/17 302, at 7.
       178
           Comey 1/28/18 Memorandum, at 2; Comey 11/15/17 302, at 7; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 3).
       179
           Comey 1/28/17 Memorandum, at 3; Comey 11/15/17 302, at 7; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 3-4).
       180
           Comey 1/28/17 Memorandum, at 3; Comey 11/15/17 302, at 7; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 4).

                                                  34
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 40 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



President said, “That’s what I want, honest loyalty.”181 Comey said, “You will get that from
me.”182

        After Comey’s account of the dinner became public, the President and his advisors disputed
that he had asked for Comey’s loyalty.183 The President also indicated that he had not invited
Comey to dinner, telling a reporter that he thought Comey had “asked for the dinner” because “he
wanted to stay on.”184 But substantial evidence corroborates Comey’s account of the dinner
invitation and the request for loyalty. The President’s Daily Diary confirms that the President
“extend[ed] a dinner invitation” to Comey on January 27.185 With respect to the substance of the
dinner conversation, Comey documented the President’s request for loyalty in a memorandum he
began drafting the night of the dinner;186 senior FBI officials recall that Comey told them about
the loyalty request shortly after the dinner occurred;187 and Comey described the request while

        181
           Comey 1/28/17 Memorandum, at 3; Comey 11/15/17 302, at 7; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 4).
        182
           Comey 1/28/17 Memorandum, at 3; Comey 11/15/17 302, at 7; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 4).
        183
            See, e.g., Michael S. Schmidt, In a Private Dinner, Trump Demanded Loyalty. Comey
Demurred., New York Times (May 11, 2017) (quoting Sarah Sanders as saying, “[The President] would
never even suggest the expectation of personal loyalty”); Ali Vitali, Trump Never Asked for Comey’s
Loyalty, President’s Personal Lawyer Says, NBC (June 8, 2017) (quoting the President’s personal counsel
as saying, “The president also never told Mr. Comey, ‘I need loyalty, I expect loyalty,’ in form or
substance.”); Remarks by President Trump in Press Conference, White House (June 9, 2017) (“I hardly
know the man. I’m not going to say ‘I want you to pledge allegiance.’ Who would do that? Who would
ask a man to pledge allegiance under oath?”). In a private conversation with Spicer, the President stated
that he had never asked for Comey’s loyalty, but added that if he had asked for loyalty, “Who cares?”
Spicer 10/16/17 302, at 4. The President also told McGahn that he never said what Comey said he had.
McGahn 12/12/17 302, at 17.
        184
              Interview of Donald J. Trump, NBC (May 11, 2017).
        185
            SCR012b_000001 (President’s Daily Diary, 1/27/17) (reflecting that the President called Comey
in the morning on January 27 and “[t]he purpose of the call was to extend a dinner invitation”). In addition,
two witnesses corroborate Comey’s account that the President reached out to schedule the dinner, without
Comey having asked for it. Priebus 10/13/17 302, at 17 (the President asked to schedule the January 27
dinner because he did not know much about Comey and intended to ask him whether he wanted to stay on
as FBI Director); Rybicki 11/21/18 302, at 3 (recalling that Comey told him about the President’s dinner
invitation on the day of the dinner).
        186
            Comey 11/15/17 302, at 8; Hearing on Russian Election Interference Before the Senate Select
Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey, former
Director of the FBI, at 4).
        187
            McCabe 8/17/17 302, at 9-10; Rybicki 11/21/18 302, at 3. After leaving the White House,
Comey called Deputy Director of the FBI Andrew McCabe, summarized what he and the President had
discussed, including the President’s request for loyalty, and expressed shock over the President’s request.
McCabe 8/17/17 302, at 9. Comey also convened a meeting with his senior leadership team to discuss what
the President had asked of him during the dinner and whether he had handled the request for loyalty
properly. McCabe 8/17/17 302, at 10; Rybicki 11/21/18 302, at 3. In addition, Comey distributed his

                                                     35
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 41 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



under oath in congressional proceedings and in a subsequent interview with investigators subject
to penalties for lying under 18 U.S.C. § 1001. Comey’s memory of the details of the dinner,
including that the President requested loyalty, has remained consistent throughout.188

                   6. Flynn’s Resignation

        On February 2, 2017, Eisenberg reviewed the underlying information relating to Flynn’s
calls with Kislyak.189 Eisenberg recalled that he prepared a memorandum about criminal statutes
that could apply to Flynn’s conduct, but he did not believe the White House had enough
information to make a definitive recommendation to the President.190 Eisenberg and McGahn
discussed that Eisenberg’s review of the underlying information confirmed his preliminary
conclusion that Flynn was unlikely to be prosecuted for violating the Logan Act.191 Because White
House officials were uncertain what Flynn had told the FBI, however, they could not assess his
exposure to prosecution for violating 18 U.S.C. § 1001.192

        The week of February 6, Flynn had a one-on-one conversation with the President in the
Oval Office about the negative media coverage of his contacts with Kislyak.193 Flynn recalled that
the President was upset and asked him for information on the conversations.194 Flynn listed the
specific dates on which he remembered speaking with Kislyak, but the President corrected one of
the dates he listed.195 The President asked Flynn what he and Kislyak discussed and Flynn
responded that he might have talked about sanctions.196




memorandum documenting the dinner to his senior leadership team, and McCabe confirmed that the
memorandum captured what Comey said on the telephone call immediately following the dinner. McCabe
8/17/17 302, at 9-10.
        188
            There also is evidence that corroborates other aspects of the memoranda Comey wrote
documenting his interactions with the President. For example, Comey recalled, and his memoranda reflect,
that he told the President in his January 6, 2017 meeting, and on phone calls on March 30 and April 11,
2017, that the FBI was not investigating the President personally. On May 8, 2017, during White House
discussions about firing Comey, the President told Rosenstein and others that Comey had told him three
times that he was not under investigation, including once in person and twice on the phone. Gauhar-000058
(Gauhar 5/16/17 Notes).
        189
          Eisenberg 11/29/17 302, at 5; FBI 2/7/17 Electronic Communication, at 1 (documenting 2/2/17
meeting with Eisenberg).
        190
              Eisenberg 11/29/17 302, at 6.
        191
            Eisenberg 11/29/17 302, at 9; SCR015_000200 (2/15/17 Draft Memorandum to file from the
Office of the Counsel to the President).
        192
              Eisenberg 11/29/17 302, at 9.
        193
              Flynn 11/21/17 302, at 2.
        194
              Flynn 11/21/17 302, at 2.
        195
              Flynn 11/21/17 302, at 2.
        196
              Flynn 11/21/17 302, at 2-3.

                                                     36
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 42 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        On February 9, 2017, the Washington Post reported that Flynn discussed sanctions with
Kislyak the month before the President took office.197 After the publication of that story, Vice
President Pence learned of the Department of Justice’s notification to the White House about the
content of Flynn’s calls.198 He and other advisors then sought access to and reviewed the
underlying information about Flynn’s contacts with Kislyak.199 FBI Deputy Director Andrew
McCabe, who provided the White House officials access to the information and was present when
they reviewed it, recalled the officials asking him whether Flynn’s conduct violated the Logan
Act.200 McCabe responded that he did not know, but the FBI was investigating the matter because
it was a possibility.201 Based on the evidence of Flynn’s contacts with Kislyak, McGahn and
Priebus concluded that Flynn could not have forgotten the details of the discussions of sanctions
and had instead been lying about what he discussed with Kislyak.202 Flynn had also told White
House officials that the FBI had told him that the FBI was closing out its investigation of him,203
but Eisenberg did not believe him.204 After reviewing the materials and speaking with Flynn,
McGahn and Priebus concluded that Flynn should be terminated and recommended that course of
action to the President.205

        That weekend, Flynn accompanied the President to Mar-a-Lago.206 Flynn recalled that on
February 12, 2017, on the return flight to D.C. on Air Force One, the President asked him whether
he had lied to the Vice President.207 Flynn responded that he may have forgotten details of his
calls, but he did not think he lied.208 The President responded, “Okay. That’s fine. I got it.”209




       197
          Greg Miller et al., National security adviser Flynn discussed sanctions with Russian
ambassador, despite denials, officials say, Washington Post (Feb. 9, 2017).
       198
            SCR015_000202 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the
President); McGahn 11/30/17 302, at 12.
       199
            SCR015_000202 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the
President); McCabe 8/17/17 302, at 11-13; Priebus 10/13/17 302, at 10; McGahn 11/30/17 302, at 12.
       200
             McCabe 8/17/17 302, at 13.
       201
             McCabe 8/17/17 302, at 13.
       202
         McGahn 11/30/17 302, at 12; Priebus 1/18/18 302, at 8; Priebus 10/13/17 302, at 10;
SCR015_000202 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the President).
       203
             McGahn 11/30/17 302, at 11; Eisenberg 11/29/17 302, at 9; Priebus 10/13/17 302, at 11.
       204
             Eisenberg 11/29/17 302, at 9.
       205
            SCR015_000202 (2/15/17 Draft Memorandum to file from the Office of the Counsel to the
President); Priebus 10/13/17 302, at 10; McGahn 11/30/17 302, at 12.
       206
             Flynn 11/17/17 302, at 8.
       207
             Flynn 1/19/18 302, at 9; Flynn 11/17/17 302, at 8.
       208
             Flynn 11/17/17 302, at 8; Flynn 1/19/18 302, at 9.
       209
             Flynn 1/19/18 302, at 9.

                                                     37
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 43 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       On February 13, 2017, Priebus told Flynn he had to resign.210 Flynn said he wanted to say
goodbye to the President, so Priebus brought him to the Oval Office.211 Priebus recalled that the
President hugged Flynn, shook his hand, and said, “We’ll give you a good recommendation.
You’re a good guy. We’ll take care of you.”212

        Talking points on the resignation prepared by the White House Counsel’s Office and
distributed to the White House communications team stated that McGahn had advised the
President that Flynn was unlikely to be prosecuted, and the President had determined that the issue
with Flynn was one of trust.213 Spicer told the press the next day that Flynn was forced to resign
“not based on a legal issue, but based on a trust issue, [where] a level of trust between the President
and General Flynn had eroded to the point where [the President] felt he had to make a change.”214

                   7. The President Discusses Flynn with FBI Director Comey

        On February 14, 2017, the day after Flynn’s resignation, the President had lunch at the
White House with New Jersey Governor Chris Christie.215 According to Christie, at one point
during the lunch the President said, “Now that we fired Flynn, the Russia thing is over.”216 Christie
laughed and responded, “No way.”217 He said, “this Russia thing is far from over” and “[w]e’ll be
here on Valentine’s Day 2018 talking about this.”218 The President said, “[w]hat do you mean?
Flynn met with the Russians. That was the problem. I fired Flynn. It’s over.”219 Christie recalled
responding that based on his experience both as a prosecutor and as someone who had been
investigated, firing Flynn would not end the investigation.220 Christie said there was no way to
make an investigation shorter, but a lot of ways to make it longer.221 The President asked Christie
what he meant, and Christie told the President not to talk about the investigation even if he was

        210
              Priebus 1/18/18 302, at 9.
        211
              Priebus 1/18/18 302, at 9; Flynn 11/17/17 302, at 10.
        212
              Priebus 1/18/18 302, at 9; Flynn 11/17/17 302, at 10.
        213
              SCR004_00600 (2/16/17 Email, Burnham to Donaldson).
        214
            Sean Spicer, White House Daily Briefing, C-SPAN (Feb. 14, 2017). After Flynn pleaded guilty
to violating 18 U.S.C. § 1001 in December 2017, the President tweeted, “I had to fire General Flynn because
he lied to the Vice President and the FBI.” @realDonaldTrump 12/2/17 (12:14 p.m. ET) Tweet. The next
day, the President’s personal counsel told the press that he had drafted the tweet. Maegan Vazquez et al.,
Trump’s lawyer says he was behind President’s tweet about firing Flynn, CNN (Dec. 3, 2017).
        215
              Christie 2/13/19 302, at 2-3; SCR012b_000022 (President’s Daily Diary, 2/14/17).
        216
              Christie 2/13/19 302, at 3.
        217
              Christie 2/13/19 302, at 3.
        218
           Christie 2/13/19 302, at 3. Christie said he thought when the President said “the Russia thing”
he was referring to not just the investigations but also press coverage about Russia. Christie thought the
more important thing was that there was an investigation. Christie 2/13/19 302, at 4.
        219
              Christie 2/13/19 302, at 3.
        220
              Christie 2/13/19 302, at 3.
        221
              Christie 2/13/19 302, at 3.

                                                       38
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 44 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



frustrated at times.222 Christie also told the President that he would never be able to get rid of
Flynn, “like gum on the bottom of your shoe.”223

          Towards the end of the lunch, the President brought up Comey and asked if Christie was
still friendly with him.224 Christie said he was.225 The President told Christie to call Comey and
tell him that the President “really like[s] him. Tell him he’s part of the team.”226 At the end of the
lunch, the President repeated his request that Christie reach out to Comey.227 Christie had no
intention of complying with the President’s request that he contact Comey.228 He thought the
President’s request was “nonsensical” and Christie did not want to put Comey in the position of
having to receive such a phone call.229 Christie thought it would have been uncomfortable to pass
on that message.230

       At 4 p.m. that afternoon, the President met with Comey, Sessions, and other officials for a
homeland security briefing.231 At the end of the briefing, the President dismissed the other
attendees and stated that he wanted to speak to Comey alone.232 Sessions and senior advisor to the
President Jared Kushner remained in the Oval Office as other participants left, but the President




        222
              Christie 2/13/19 302, at 3-4.
        223
           Christie 2/13/19 302, at 3. Christie also recalled that during the lunch, Flynn called Kushner,
who was at the lunch, and complained about what Spicer had said about Flynn in his press briefing that
day. Kushner told Flynn words to the effect of, “You know the President respects you. The President cares
about you. I’ll get the President to send out a positive tweet about you later.” Kushner looked at the
President when he mentioned the tweet, and the President nodded his assent. Christie 2/13/19 302, at 3.
Flynn recalled getting upset at Spicer’s comments in the press conference and calling Kushner to say he did
not appreciate the comments. Flynn 1/19/18 302, at 9.
        224
              Christie 2/13/19 302, at 4.
        225
              Christie 2/13/19 302, at 4.
        226
              Christie 2/13/19 302, at 4-5.
        227
              Christie 2/13/19 302, at 5.
        228
              Christie 2/13/19 302, at 5.
        229
              Christie 2/13/19 302, at 5.
        230
              Christie 2/13/19 302, at 5.
        231
              SCR012b_000022 (President’s Daily Diary, 2/14/17); Comey 11/15/17 302, at 9.
        232
           Comey 11/15/17 302, at 10; 2/14/17 Comey Memorandum, at 1; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 4); Priebus 10/13/17 302, at 18 (confirming
that everyone was shooed out “like Comey said” in his June testimony).

                                                       39
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 45 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



excused them, repeating that he wanted to speak only with Comey.233 At some point after others
had left the Oval Office, Priebus opened the door, but the President sent him away.234

         According to Comey’s account of the meeting, once they were alone, the President began
the conversation by saying, “I want to talk about Mike Flynn.”235 The President stated that Flynn
had not done anything wrong in speaking with the Russians, but had to be terminated because he
had misled the Vice President.236 The conversation turned to the topic of leaks of classified
information, but the President returned to Flynn, saying “he is a good guy and has been through a
lot.”237 The President stated, “I hope you can see your way clear to letting this go, to letting Flynn
go. He is a good guy. I hope you can let this go.”238 Comey agreed that Flynn “is a good guy,”
but did not commit to ending the investigation of Flynn.239 Comey testified under oath that he
took the President’s statement “as a direction” because of the President’s position and the
circumstances of the one-on-one meeting.240



        233
           Comey 11/15/17 302, at 10; Comey 2/14/17 Memorandum, at 1; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 4). Sessions recalled that the President asked
to speak to Comey alone and that Sessions was one of the last to leave the room; he described Comey’s
testimony about the events leading up to the private meeting with the President as “pretty accurate.”
Sessions 1/17/18 302, at 6. Kushner had no recollection of whether the President asked Comey to stay
behind. Kushner 4/11/18 302, at 24.
        234
              Comey 2/14/17 Memorandum, at 2; Priebus 10/13/17 302, at 18.
        235
           Comey 11/15/17 302, at 10; Comey 2/14/17 Memorandum, at 1; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 4).
        236
            Comey 2/14/17 Memorandum, at 1; Hearing on Russian Election Interference Before the Senate
Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey,
former Director of the FBI, at 5).
        237
           Comey 11/15/17 302, at 10; Comey 2/14/17 Memorandum, at 2; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 5).
        238
            Hearing on Russian Election Interference Before the Senate Select Intelligence Committee,
115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey, former Director of the FBI, at
5); Comey 2/14/17 Memorandum, at 2. Comey said he was highly confident that the words in quotations
in his Memorandum documenting this meeting were the exact words used by the President. He said he
knew from the outset of the meeting that he was about to have a conversation of consequence, and he
remembered the words used by the President and wrote them down soon after the meeting. Comey 11/15/17
302, at 10-11.
        239
              Comey 11/15/17 302, at 10; Comey 2/14/17 Memorandum, at 2.
        240
            Hearing on Russian Election Interference Before the Senate Select Intelligence Committee,
115th Cong. (June 8, 2017) (CQ Cong. Transcripts, at 31) (testimony of James B. Comey, former Director
of the FBI). Comey further stated, “I mean, this is the president of the United States, with me alone, saying,
‘I hope’ this. I took it as, this is what he wants me to do.” Id.; see also Comey 11/15/17 302, at 10 (Comey
took the statement as an order to shut down the Flynn investigation).

                                                     40
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 46 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Shortly after meeting with the President, Comey began drafting a memorandum
documenting their conversation.241 Comey also met with his senior leadership team to discuss the
President’s request, and they agreed not to inform FBI officials working on the Flynn case of the
President’s statements so the officials would not be influenced by the request.242 Comey also asked
for a meeting with Sessions and requested that Sessions not leave Comey alone with the President
again.243

                8. The Media Raises Questions About the President’s Delay in Terminating Flynn

       After Flynn was forced to resign, the press raised questions about why the President waited
more than two weeks after the DOJ notification to remove Flynn and whether the President had
known about Flynn’s contacts with Kislyak before the DOJ notification.244 The press also
continued to raise questions about connections between Russia and the President’s campaign.245
On February 15, 2017, the President told reporters, “General Flynn is a wonderful man. I think
he’s been treated very, very unfairly by the media.”246 On February 16, 2017, the President held

        241
           Comey 11/15/17 302, at 11; Hearing on Russian Election Interference Before the Senate Select
Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the record of James B. Comey, former
Director of the FBI, at 5).
        242
           Comey 11/15/17 302, at 11; Rybicki 6/9/17 302, at 4; Rybicki 6/22/17 302, at 1; Hearing on
Russian Election Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017)
(Statement for the record of James B. Comey, former Director of the FBI, at 5-6).
        243
            Comey 11/15/17 302, at 11; Rybicki 6/9/17 302, at 4-5; Rybicki 6/22/17 302, at 1-2; Sessions
1/17/18 302, at 6 (confirming that later in the week following Comey’s one-on-one meeting with the
President in the Oval Office, Comey told the Attorney General that he did not want to be alone with the
President); Hunt 2/1/18 302, at 6 (within days of the February 14 Oval Office meeting, Comey told Sessions
he did not think it was appropriate for the FBI Director to meet alone with the President); Rybicki 11/21/18
302, at 4 (Rybicki helped to schedule the meeting with Sessions because Comey wanted to talk about his
concerns about meeting with the President alone); Hearing on Russian Election Interference Before the
Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the record of James B.
Comey, former Director of the FBI, at 6).
        244
            See, e.g., Sean Spicer, White House Daily Briefing, C-SPAN (Feb. 14, 2017) (questions from
the press included, “if [the President] was notified 17 days ago that Flynn had misled the Vice President,
other officials here, and that he was a potential threat to blackmail by the Russians, why would he be kept
on for almost three weeks?” and “Did the President instruct [Flynn] to talk about sanctions with the [Russian
ambassador]?”). Priebus recalled that the President initially equivocated on whether to fire Flynn because
it would generate negative press to lose his National Security Advisor so early in his term. Priebus 1/18/18
302, at 8.
        245
           E.g., Sean Sullivan et al., Senators from both parties pledge to deepen probe of Russia and the
2016 election, Washington Post (Feb. 14, 2017); Aaron Blake, 5 times Donald Trump’s team denied contact
with Russia, Washington Post (Feb. 15, 2017); Oren Dorell, Donald Trump’s ties to Russia go back 30
years, USA Today (Feb. 15, 2017); Pamela Brown et al., Trump aides were in constant touch with senior
Russian officials during campaign, CNN (Feb. 15, 2017); Austin Wright, Comey briefs senators amid furor
over Trump-Russia ties, Politico (Feb. 17, 2017); Megan Twohey & Scott Shane, A Back-Channel Plan for
Ukraine and Russia, Courtesy of Trump Associates, New York Times (Feb. 19, 2017).
        246
         Remarks by President Trump and Prime Minister Netanyahu of Israel in Joint Press Conference,
White House (Feb. 15, 2017).

                                                     41
                                             U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 47 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



a press conference and said that he removed Flynn because Flynn “didn’t tell the Vice President
of the United States the facts, and then he didn’t remember. And that just wasn’t acceptable to
me.”247 The President said he did not direct Flynn to discuss sanctions with Kislyak, but “it
certainly would have been okay with me if he did. I would have directed him to do it if I thought
he wasn’t doing it. I didn’t direct him, but I would have directed him because that’s his job.”248
In listing the reasons for terminating Flynn, the President did not say that Flynn had lied to him.249
The President also denied having any connection to Russia, stating, “I have nothing to do with
Russia. I told you, I have no deals there. I have no anything.”250 The President also said he “had
nothing to do with” WikiLeaks’s publication of information hacked from the Clinton campaign.251

                    9. The President Attempts to Have K.T. McFarland Create a Witness Statement
                       Denying that he Directed Flynn’s Discussions with Kislyak

        On February 22, 2017, Priebus and Bannon told McFarland that the President wanted her
to resign as Deputy National Security Advisor, but they suggested to her that the Administration
could make her the ambassador to Singapore.252 The next day, the President asked Priebus to have
McFarland draft an internal email that would confirm that the President did not direct Flynn to call
the Russian Ambassador about sanctions.253 Priebus said he told the President he would only
direct McFarland to write such a letter if she were comfortable with it.254 Priebus called McFarland
into his office to convey the President’s request that she memorialize in writing that the President
did not direct Flynn to talk to Kislyak.255 McFarland told Priebus she did not know whether the
President had directed Flynn to talk to Kislyak about sanctions, and she declined to say yes or no




         247
               Remarks by President Trump in Press Conference, White House (Feb. 16, 2017).
         248
           Remarks by President Trump in Press Conference, White House (Feb. 16, 2017). The President
also said that Flynn’s conduct “wasn’t wrong – what he did in terms of the information he saw.” The
President said that Flynn was just “doing the job,” and “if anything, he did something right.”
         249
           Remarks by President Trump in Press Conference, White House (Feb. 16, 2017); Priebus
1/18/18 302, at 9.
         250
               Remarks by President Trump in Press Conference, White House (Feb. 16, 2017).
         251
               Remarks by President Trump in Press Conference, White House (Feb. 16, 2017).
         252
               KTMF_00000047 (McFarland 2/26/17 Memorandum for the Record); McFarland 12/22/17 302,
at 16-17.
         253
           See Priebus 1/18/18 302, at 11; see also KTMF_00000048 (McFarland 2/26/17 Memorandum
for the Record); McFarland 12/22/17 302, at 17.
         254
               Priebus 1/18/18 302, at 11.
         255
               KTMF_00000048 (McFarland 2/26/17 Memorandum for the Record); McFarland 12/22/17 302,
at 17.

                                                        42
                                             U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 48 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to the request.256 Priebus understood that McFarland was not comfortable with the President’s
request, and he recommended that she talk to attorneys in the White House Counsel’s Office.257

        McFarland then reached out to Eisenberg.258 McFarland told him that she had been fired
from her job as Deputy National Security Advisor and offered the ambassadorship in Singapore
but that the President and Priebus wanted a letter from her denying that the President directed
Flynn to discuss sanctions with Kislyak.259 Eisenberg advised McFarland not to write the
requested letter.260 As documented by McFarland in a contemporaneous “Memorandum for the
Record” that she wrote because she was concerned by the President’s request: “Eisenberg . . .
thought the requested email and letter would be a bad idea – from my side because the email would
be awkward. Why would I be emailing Priebus to make a statement for the record? But it would
also be a bad idea for the President because it looked as if my ambassadorial appointment was in
some way a quid pro quo.”261 Later that evening, Priebus stopped by McFarland’s office and told
her not to write the email and to forget he even mentioned it.262

        Around the same time, the President asked Priebus to reach out to Flynn and let him know
that the President still cared about him.263 Priebus called Flynn and said that he was checking in
and that Flynn was an American hero. 264 Priebus thought the President did not want Flynn saying
bad things about him.265

        On March 31, 2017, following news that Flynn had offered to testify before the FBI and
congressional investigators in exchange for immunity, the President tweeted, “Mike Flynn should
ask for immunity in that this is a witch hunt (excuse for big election loss), by media & Dems, of




         256
          KTMF_00000047 (McFarland 2/26/17 Memorandum for the Record) (“I said I did not know
whether he did or didn’t, but was in Maralago the week between Christmas and New Year’s (while Flynn
was on vacation in Carribean) and I was not aware of any Flynn-Trump, or Trump-Russian phone calls”);
McFarland 12/22/17 302, at 17.
         257
               Priebus 1/18/18 302, at 11.
         258
               McFarland 12/22/17 302, at 17.
         259
               McFarland 12/22/17 302, at 17.
         260
               KTMF_00000048 (McFarland 2/26/17 Memorandum for the Record); McFarland 12/22/17 302,
at 17.
         261
               KTMF_00000048 (McFarland 2/26/17 Memorandum for the Record); see McFarland 12/22/17
302, at 17.
         262
               McFarland 12/22/17 302, at 17; KTMF_00000048 (McFarland 2/26/17 Memorandum for the
Record).
         263
               Priebus 1/18/18 302, at 9.
         264
               Priebus 1/18/18 302, at 9; Flynn 1/19/18 302, at 9.
         265
               Priebus 1/18/18 302, at 9-10.

                                                        43
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 49 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



historic proportion!”266 In late March or early April, the President asked McFarland to pass a
message to Flynn telling him the President felt bad for him and that he should stay strong.267

                                                Analysis

       In analyzing the President’s conduct related to the Flynn investigation, the following
evidence is relevant to the elements of obstruction of justice:

        a.     Obstructive act. According to Comey’s account of his February 14, 2017 meeting
in the Oval Office, the President told him, “I hope you can see your way clear to letting this go, to
letting Flynn go. . . . I hope you can let this go.” In analyzing whether these statements constitute
an obstructive act, a threshold question is whether Comey’s account of the interaction is accurate,
and, if so, whether the President’s statements had the tendency to impede the administration of
justice by shutting down an inquiry that could result in a grand jury investigation and a criminal
charge.

        After Comey’s account of the President’s request to “let[] Flynn go” became public, the
President publicly disputed several aspects of the story. The President told the New York Times
that he did not “shoo other people out of the room” when he talked to Comey and that he did not
remember having a one-on-one conversation with Comey.268 The President also publicly denied
that he had asked Comey to “let[] Flynn go” or otherwise communicated that Comey should drop
the investigation of Flynn.269 In private, the President denied aspects of Comey’s account to White
House advisors, but acknowledged to Priebus that he brought Flynn up in the meeting with Comey
and stated that Flynn was a good guy.270 Despite those denials, substantial evidence corroborates
Comey’s account.



        266
             @realDonaldTrump 3/31/17 (7:04 a.m. ET) Tweet; see Shane Harris at al., Mike Flynn Offers
to Testify in Exchange for Immunity, Wall Street Journal (Mar. 30, 2017).
        267
              McFarland 12/22/17 302, at 18.
        268
            Excerpts From The Times’s Interview With Trump, New York Times (July 19, 2017). Hicks
recalled that the President told her he had never asked Comey to stay behind in his office. Hicks 12/8/17
302, at 12.
        269
            In a statement on May 16, 2017, the White House said: “While the President has repeatedly
expressed his view that General Flynn is a decent man who served and protected our country, the President
has never asked Mr. Comey or anyone else to end any investigation, including any investigation involving
General Flynn. . . . This is not a truthful or accurate portrayal of the conversation between the President
and Mr. Comey.” See Michael S. Schmidt, Comey Memorandum Says Trump Asked Him to End Flynn
Investigation, New York Times (May 16, 2017) (quoting White House statement); @realDonaldTrump
12/3/17 (6:15 a.m. ET) Tweet (“I never asked Comey to stop investigating Flynn. Just more Fake News
covering another Comey lie!”).
        270
           Priebus recalled that the President acknowledged telling Comey that Flynn was a good guy and
he hoped “everything worked out for him.” Priebus 10/13/17 302, at 19. McGahn recalled that the
President denied saying to Comey that he hoped Comey would let Flynn go, but added that he was “allowed
to hope.” The President told McGahn he did not think he had crossed any lines. McGahn 12/14/17 302, at
8.

                                                    44
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 50 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        First, Comey wrote a detailed memorandum of his encounter with the President on the
same day it occurred. Comey also told senior FBI officials about the meeting with the President
that day, and their recollections of what Comey told them at the time are consistent with Comey’s
account.271

        Second, Comey provided testimony about the President’s request that he “let[] Flynn go”
under oath in congressional proceedings and in interviews with federal investigators subject to
penalties for lying under 18 U.S.C. § 1001. Comey’s recollections of the encounter have remained
consistent over time.

       Third, the objective, corroborated circumstances of how the one-on-one meeting came to
occur support Comey’s description of the event. Comey recalled that the President cleared the
room to speak with Comey alone after a homeland security briefing in the Oval Office, that
Kushner and Sessions lingered and had to be shooed out by the President, and that Priebus briefly
opened the door during the meeting, prompting the President to wave him away. While the
President has publicly denied those details, other Administration officials who were present have
confirmed Comey’s account of how he ended up in a one-on-one meeting with the President.272
And the President acknowledged to Priebus and McGahn that he in fact spoke to Comey about
Flynn in their one-on-one meeting.

       Fourth, the President’s decision to clear the room and, in particular, to exclude the Attorney
General from the meeting signals that the President wanted to be alone with Comey, which is
consistent with the delivery of a message of the type that Comey recalls, rather than a more
innocuous conversation that could have occurred in the presence of the Attorney General.

        Finally, Comey’s reaction to the President’s statements is consistent with the President
having asked him to “let[] Flynn go.” Comey met with the FBI leadership team, which agreed to
keep the President’s statements closely held and not to inform the team working on the Flynn
investigation so that they would not be influenced by the President’s request. Comey also promptly
met with the Attorney General to ask him not to be left alone with the President again, an account
verified by Sessions, FBI Chief of Staff James Rybicki, and Jody Hunt, who was then the Attorney
General’s chief of staff.

        A second question is whether the President’s statements, which were not phrased as a direct
order to Comey, could impede or interfere with the FBI’s investigation of Flynn. While the
President said he “hope[d]” Comey could “let[] Flynn go,” rather than affirmatively directing him
to do so, the circumstances of the conversation show that the President was asking Comey to close
the FBI’s investigation into Flynn. First, the President arranged the meeting with Comey so that
they would be alone and purposely excluded the Attorney General, which suggests that the
President meant to make a request to Comey that he did not want anyone else to hear. Second,
because the President is the head of the Executive Branch, when he says that he “hopes” a
subordinate will do something, it is reasonable to expect that the subordinate will do what the
President wants. Indeed, the President repeated a version of “let this go” three times, and Comey

       271
             Rybicki 11/21/18 302, at 4; McCabe 8/17/17 302, at 13-14.
       272
             See Priebus 10/13/17 302, at 18; Sessions 1/17/18 302, at 6.

                                                     45
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 51 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



testified that he understood the President’s statements as a directive, which is corroborated by the
way Comey reacted at the time.

        b.     Nexus to a proceeding. To establish a nexus to a proceeding, it would be necessary
to show that the President could reasonably foresee and actually contemplated that the
investigation of Flynn was likely to lead to a grand jury investigation or prosecution.

        At the time of the President’s one-on-one meeting with Comey, no grand jury subpoenas
had been issued as part of the FBI’s investigation into Flynn. But Flynn’s lies to the FBI violated
federal criminal law, (b) (3)                                             , and resulted in Flynn’s (b)(3)-1
prosecution for violating 18 U.S.C. § 1001. By the time the President spoke to Comey about
Flynn, DOJ officials had informed McGahn, who informed the President, that Flynn’s statements
to senior White House officials about his contacts with Kislyak were not true and that Flynn had
told the same version of events to the FBI. McGahn also informed the President that Flynn’s
conduct could violate 18 U.S.C. § 1001. After the Vice President and senior White House officials
reviewed the underlying information about Flynn’s calls on February 10, 2017, they believed that
Flynn could not have forgotten his conversations with Kislyak and concluded that he had been
lying. In addition, the President’s instruction to the FBI Director to “let[] Flynn go” suggests his
awareness that Flynn could face criminal exposure for his conduct and was at risk of prosecution.

        c.       Intent. As part of our investigation, we examined whether the President had a
personal stake in the outcome of an investigation into Flynn—for example, whether the President
was aware of Flynn’s communications with Kislyak close in time to when they occurred, such that
the President knew that Flynn had lied to senior White House officials and that those lies had been
passed on to the public. Some evidence suggests that the President knew about the existence and
content of Flynn’s calls when they occurred, but the evidence is inconclusive and could not be
relied upon to establish the President’s knowledge. In advance of Flynn’s initial call with Kislyak,
the President attended a meeting where the sanctions were discussed and an advisor may have
mentioned that Flynn was scheduled to talk to Kislyak. Flynn told McFarland about the substance
of his calls with Kislyak and said they may have made a difference in Russia’s response, and Flynn
recalled talking to Bannon in early January 2017 about how they had successfully “stopped the
train on Russia’s response” to the sanctions. It would have been reasonable for Flynn to have
wanted the President to know of his communications with Kislyak because Kislyak told Flynn his
request had been received at the highest levels in Russia and that Russia had chosen not to retaliate
in response to the request, and the President was pleased by the Russian response, calling it a
“[g]reat move.” And the President never said publicly or internally that Flynn had lied to him
about the calls with Kislyak.

        But McFarland did not recall providing the President-Elect with Flynn’s read-out of his
calls with Kislyak, and Flynn does not have a specific recollection of telling the President-Elect
directly about the calls. Bannon also said he did not recall hearing about the calls from Flynn.
And in February 2017, the President asked Flynn what was discussed on the calls and whether he
had lied to the Vice President, suggesting that he did not already know. Our investigation
accordingly did not produce evidence that established that the President knew about Flynn’s
discussions of sanctions before the Department of Justice notified the White House of those
discussions in late January 2017. The evidence also does not establish that Flynn otherwise


                                                 46
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 52 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



possessed information damaging to the President that would give the President a personal incentive
to end the FBI’s inquiry into Flynn’s conduct.

        Evidence does establish that the President connected the Flynn investigation to the FBI’s
broader Russia investigation and that he believed, as he told Christie, that terminating Flynn would
end “the whole Russia thing.” Flynn’s firing occurred at a time when the media and Congress
were raising questions about Russia’s interference in the election and whether members of the
President’s campaign had colluded with Russia. Multiple witnesses recalled that the President
viewed the Russia investigations as a challenge to the legitimacy of his election. The President
paid careful attention to negative coverage of Flynn and reacted with annoyance and anger when
the story broke disclosing that Flynn had discussed sanctions with Kislyak. Just hours before
meeting one-on-one with Comey, the President told Christie that firing Flynn would put an end to
the Russia inquiries. And after Christie pushed back, telling the President that firing Flynn would
not end the Russia investigation, the President asked Christie to reach out to Comey and convey
that the President liked him and he was part of “the team.” That afternoon, the President cleared
the room and asked Comey to “let[] Flynn go.”

        We also sought evidence relevant to assessing whether the President’s direction to Comey
was motivated by sympathy towards Flynn. In public statements the President repeatedly
described Flynn as a good person who had been harmed by the Russia investigation, and the
President directed advisors to reach out to Flynn to tell him the President “care[d]”
about him and felt bad for him. At the same time, multiple senior advisors, including Bannon,
Priebus, and Hicks, said that the President had become unhappy with Flynn well before Flynn was
forced to resign and that the President was frequently irritated with Flynn. Priebus said he believed
the President’s initial reluctance to fire Flynn stemmed not from personal regard, but from concern
about the negative press that would be generated by firing the National Security Advisor so early
in the Administration. And Priebus indicated that the President’s post-firing expressions of
support for Flynn were motivated by the President’s desire to keep Flynn from saying negative
things about him.

        The way in which the President communicated the request to Comey also is relevant to
understanding the President’s intent. When the President first learned about the FBI investigation
into Flynn, he told McGahn, Bannon, and Priebus not to discuss the matter with anyone else in the
White House. The next day, the President invited Comey for a one-on-one dinner against the
advice of an aide who recommended that other White House officials also attend. At the dinner,
the President asked Comey for “loyalty” and, at a different point in the conversation, mentioned
that Flynn had judgment issues. When the President met with Comey the day after Flynn’s
termination—shortly after being told by Christie that firing Flynn would not end the Russia
investigation—the President cleared the room, even excluding the Attorney General, so that he
could again speak to Comey alone. The President’s decision to meet one-on-one with Comey
contravened the advice of the White House Counsel that the President should not communicate
directly with the Department of Justice to avoid any appearance of interfering in law enforcement
activities. And the President later denied that he cleared the room and asked Comey to “let[] Flynn
go”—a denial that would have been unnecessary if he believed his request was a proper exercise
of prosecutorial discretion.



                                                 47
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 53 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       Finally, the President’s effort to have McFarland write an internal email denying that the
President had directed Flynn to discuss sanctions with Kislyak highlights the President’s concern
about being associated with Flynn’s conduct. The evidence does not establish that the President
was trying to have McFarland lie. The President’s request, however, was sufficiently irregular
that McFarland—who did not know the full extent of Flynn’s communications with the President
and thus could not make the representation the President wanted—felt the need to draft an internal
memorandum documenting the President’s request, and Eisenberg was concerned that the request
would look like a quid pro quo in exchange for an ambassadorship.

        C.         The President’s Reaction to Public Confirmation of the FBI’s Russia
                   Investigation

                                                   Overview

        In early March 2017, the President learned that Sessions was considering recusing from
the Russia investigation and tried to prevent the recusal. After Sessions announced his recusal on
March 2, the President expressed anger at Sessions for the decision and then privately asked
Sessions to “unrecuse.” On March 20, 2017, Comey publicly disclosed the existence of the FBI’s
Russia investigation. In the days that followed, the President contacted Comey and other
intelligence agency leaders and asked them to push back publicly on the suggestion that the
President had any connection to the Russian election-interference effort in order to “lift the cloud”
of the ongoing investigation.

                                                   Evidence

                   1. Attorney General Sessions Recuses From the Russia Investigation

        In late February 2017, the Department of Justice began an internal analysis of whether
Sessions should recuse from the Russia investigation based on his role in the 2016 Trump
Campaign.273 On March 1, 2017, the press reported that, in his January confirmation hearing to
become Attorney General, Senator Sessions had not disclosed two meetings he had with Russian
Ambassador Kislyak before the presidential election, leading to congressional calls for Sessions
to recuse or for a special counsel to investigate Russia’s interference in the presidential election.274

        Also on March 1, the President called Comey and said he wanted to check in and see how
Comey was doing.275 According to an email Comey sent to his chief of staff after the call, the
President “talked about Sessions a bit,” said that he had heard Comey was “doing great,” and said
that he hoped Comey would come by to say hello when he was at the White House.276 Comey


        273
              Sessions 1/17/18 302, at 1; Hunt 2/1/18 302, at 3.
        274
            E.g., Adam Entous et al., Sessions met with Russian envoy twice last year, encounters he later
did not disclose, Washington Post (Mar. 1, 2017).
        275
           3/1/17 Email, Comey to Rybicki; SCR012b_000030 (President’s Daily Diary, 3/1/17, reflecting
call with Comey at 11:55 am.)
        276
           3/1/17 Email, Comey to Rybicki; see Hearing on Russian Election Interference Before the
Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (CQ Cong. Transcripts, at 86) (testimony

                                                       48
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 54 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



interpreted the call as an effort by the President to “pull [him] in,” but he did not perceive the call
as an attempt by the President to find out what Comey was doing with the Flynn investigation.277

        The next morning, the President called McGahn and urged him to contact Sessions to tell
him not to recuse himself from the Russia investigation.278 McGahn understood the President to
be concerned that a recusal would make Sessions look guilty for omitting details in his
confirmation hearing; leave the President unprotected from an investigation that could hobble the
presidency and derail his policy objectives; and detract from favorable press coverage of a
Presidential Address to Congress the President had delivered earlier in the week.279 McGahn
reached out to Sessions and reported that the President was not happy about the possibility of
recusal.280 Sessions replied that he intended to follow the rules on recusal.281 McGahn reported
back to the President about the call with Sessions, and the President reiterated that he did not want
Sessions to recuse.282 Throughout the day, McGahn continued trying on behalf of the President to
avert Sessions’s recusal by speaking to Sessions’s personal counsel, Sessions’s chief of staff, and
Senate Majority Leader Mitch McConnell, and by contacting Sessions himself two more times.283
Sessions recalled that other White House advisors also called him that day to argue against his
recusal.284

        That afternoon, Sessions announced his decision to recuse “from any existing or future
investigations of any matters related in any way to the campaigns for President of the United
States.”285 Sessions believed the decision to recuse was not a close call, given the applicable


of James B. Comey, former Director of the FBI) (“[H]e called me one day. . . . [H]e just called to check in
and tell me I was doing an awesome job, and wanted to see how I was doing.”).
        277
              Comey 11/15/17 302, at 17-18.
        278
              McGahn 11/30/17 302, at 16.
        279
           McGahn 11/30/17 302, at 16-17; see SC_AD_00123 (Donaldson 3/2/17 Notes) (“Just in the
middle of another Russia Fiasco.”).
        280
              Sessions 1/17/18 302, at 3.
        281
              McGahn 11/30/17 302, at 17.
        282
              McGahn 11/30/17 302, at 17.
        283
          McGahn 11/30/17 302, at 18-19; Sessions 1/17/18 302, at 3; Hunt 2/1/18 302, at 4; Donaldson
11/6/17 302, at 8-10; see Hunt-000017; SC_AD_00121 (Donaldson 3/2/17 Notes).
        284
              Sessions 1/17/18 302, at 3.
        285
            Attorney General Sessions Statement on Recusal, Department of Justice Press Release (Mar. 2,
2017) (“During the course of the last several weeks, I have met with the relevant senior career Department
officials to discuss whether I should recuse myself from any matters arising from the campaigns for
President of the United States. Having concluded those meetings today, I have decided to recuse myself
from any existing or future investigations of any matters related in any way to the campaigns for President
of the United States.”). At the time of Sessions’s recusal, Dana Boente, then the Acting Deputy Attorney
General and U.S. Attorney for the Eastern District of Virginia, became the Acting Attorney General for
campaign-related matters pursuant to an executive order specifying the order of succession at the
Department of Justice. Id. (“Consistent with the succession order for the Department of Justice, . . . Dana
Boente shall act as and perform the functions of the Attorney General with respect to any matters from

                                                       49
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 55 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



language in the Code of Federal Regulations (CFR), which Sessions considered to be clear and
decisive.286 Sessions thought that any argument that the CFR did not apply to him was “very
thin.”287 Sessions got the impression, based on calls he received from White House officials, that
the President was very upset with him and did not think he had done his duty as Attorney
General.288

        Shortly after Sessions announced his recusal, the White House Counsel’s Office directed
that Sessions should not be contacted about the matter.289 Internal White House Counsel’s Office
notes from March 2, 2017, state “No contact w/Sessions” and “No comms / Serious concerns about
obstruction.”290

       On March 3, the day after Sessions’s recusal, McGahn was called into the Oval Office.291
Other advisors were there, including Priebus and Bannon.292 The President opened the
conversation by saying, “I don’t have a lawyer.”293 The President expressed anger at McGahn
about the recusal and brought up Roy Cohn, stating that he wished Cohn was his attorney.294
McGahn interpreted this comment as directed at him, suggesting that Cohn would fight for the



which I have recused myself to the extent they exist.”); see Exec. Order No. 13775, 82 Fed. Reg. 10697
(Feb. 14, 2017).
        286
            Sessions 1/17/18 302, at 1-2. 28 C.F.R. § 45.2 provides that “no employee shall participate in a
criminal investigation or prosecution if he has a personal or political relationship with . . . [a]ny person or
organization substantially involved in the conduct that is the subject of the investigation or prosecution,”
and defines “political relationship” as “a close identification with an elected official, a candidate (whether
or not successful) for elective, public office, a political party, or a campaign organization, arising from
service as a principal adviser thereto or a principal official thereof.”
        287
              Sessions 1/17/18 302, at 2.
        288
              Sessions 1/17/18 302, at 3.
        289
           Donaldson 11/6/17 302, at 11; SC_AD_00123 (Donaldson 3/2/17 Notes). It is not clear whether
the President was aware of the White House Counsel’s Office direction not to contact Sessions about his
recusal.
        290
           SC_AD_00123 (Donaldson 3/2/17 Notes). McGahn said he believed the note “No comms /
Serious concerns about obstruction” may have referred to concerns McGahn had about the press team
saying “crazy things” and trying to spin Sessions’s recusal in a way that would raise concerns about
obstruction. McGahn 11/30/17 302, at 19. Donaldson recalled that “No comms” referred to the order that
no one should contact Sessions. Donaldson 11/6/17 302, at 11.
        291
              McGahn 12/12/17 302, at 2.
        292
              McGahn 12/12/17 302, at 2.
        293
              McGahn 12/12/17 302, at 2.
        294
            McGahn 12/12/17 302, at 2. Cohn had previously served as a lawyer for the President during
his career as a private businessman. Priebus recalled that when the President talked about Cohn, he said
Cohn would win cases for him that had no chance, and that Cohn had done incredible things for him.
Priebus 4/3/18 302, at 5. Bannon recalled the President describing Cohn as a winner and a fixer, someone
who got things done. Bannon 2/14/18 302, at 6.

                                                       50
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 56 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



President whereas McGahn would not.295 The President wanted McGahn to talk to Sessions about
the recusal, but McGahn told the President that DOJ ethics officials had weighed in on Sessions’s
decision to recuse.296 The President then brought up former Attorneys General Robert Kennedy
and Eric Holder and said that they had protected their presidents.297 The President also pushed
back on the DOJ contacts policy, and said words to the effect of, “You’re telling me that Bobby
and Jack didn’t talk about investigations? Or Obama didn’t tell Eric Holder who to investigate?”298
Bannon recalled that the President was as mad as Bannon had ever seen him and that he screamed
at McGahn about how weak Sessions was.299 Bannon recalled telling the President that Sessions’s
recusal was not a surprise and that before the inauguration they had discussed that Sessions would
have to recuse from campaign-related investigations because of his work on the Trump
Campaign.300

        That weekend, Sessions and McGahn flew to Mar-a-Lago to meet with the President.301
Sessions recalled that the President pulled him aside to speak to him alone and suggested that
Sessions should “unrecuse” from the Russia investigation.302 The President contrasted Sessions
with Attorneys General Holder and Kennedy, who had developed a strategy to help their presidents
where Sessions had not.303 Sessions said he had the impression that the President feared that the
investigation could spin out of control and disrupt his ability to govern, which Sessions could have
helped avert if he were still overseeing it.304

        On March 5, 2017, the White House Counsel’s Office was informed that the FBI was
asking for transition-period records relating to Flynn—indicating that the FBI was still actively
investigating him.305 On March 6, the President told advisors he wanted to call the Acting Attorney



        295
              McGahn 12/12/17 302, at 2.
        296
              McGahn 12/12/17 302, at 2.
        297
             McGahn 12/12/17 302, at 3. Bannon said the President saw Robert Kennedy and Eric Holder
as Attorneys General who protected the presidents they served. The President thought Holder always stood
up for President Obama and even took a contempt charge for him, and Robert Kennedy always had his
brother’s back. Bannon 2/14/18 302, at 5. Priebus recalled that the President said he had been told his
entire life he needed to have a great lawyer, a “bulldog,” and added that Holder had been willing to take a
contempt-of-Congress charge for President Obama. Priebus 4/3/18 302, at 5.
        298
              McGahn 12/12/17 302, at 3.
        299
              Bannon 2/14/18 302, at 5.
        300
              Bannon 2/14/18 302, at 5.
        301
              Sessions 1/17/18 302, at 3; Hunt 2/1/18 302, at 5; McGahn 12/12/17 302, at 3.
        302
              Sessions 1/17/18 302, at 3-4.
        303
              Sessions 1/17/18 302, at 3-4
        304
          Sessions 1/17/18 302, at 3-4. Hicks recalled that after Sessions recused, the President was angry
and scolded Sessions in her presence, but she could not remember exactly when that conversation occurred.
Hicks 12/8/17 302, at 13.
        305
              SC_AD_000137 (Donaldson 3/5/17 Notes); see Donaldson 11/6/17 302, at 13.

                                                     51
        Case 1:19-cv-00810-RBW U.S.     Department
                                     Document  122-2of Justice
                                                         Filed 06/19/20 Page 57 of 187
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



General to find out whether the White House or the President was being investigated, although it
is not clear whether the President knew at that time of the FBI’s recent request concerning Flynn.306

                    2. FBI Director Comey Publicly Confirms the Existence of the Russia
                       Investigation in Testimony Before HPSCI

         On March 9, 2017, Comey briefed the “Gang of Eight” congressional leaders about the
FBI’s investigation of Russian interference, including an identification of the principal U.S.
subjects of the investigation.307 Although it is unclear whether the President knew of that briefing
at the time, notes taken by Annie Donaldson, then McGahn’s chief of staff, on March 12, 2017,
state, “POTUS in panic/chaos . . . Need binders to put in front of POTUS. (1) All things related
to Russia.”308 The week after Comey’s briefing, the White House Counsel’s Office was in contact
with SSCI Chairman Senator Richard Burr about the Russia investigations and appears to have
received information about the status of the FBI investigation.309

        On March 20, 2017, Comey was scheduled to testify before HPSCI.310 In advance of
Comey’s testimony, congressional officials made clear that they wanted Comey to provide
information about the ongoing FBI investigation.311 Dana Boente, who at that time was the Acting
Attorney General for the Russia investigation, authorized Comey to confirm the existence of the
Russia investigation and agreed that Comey should decline to comment on whether any particular
individuals, including the President, were being investigated.312


          306
           Donaldson 11/6/17 302, at 14; see SC_AD_000168 (Donaldson 3/6/17 Notes) (“POTUS wants
to call Dana [then the Acting Attorney General for campaign-related investigations] / Is investigation / No /
We know something on Flynn / GSA got contacted by FBI / There’s something hot”).
          307
                Comey 11/15/17 302, at 13-14; SNS-Classified-0000140-44 (3/8/17 Email, Gauhar to Page et
al.).
          308
             SC_AD_00188 (Donaldson 3/12/18 Notes). Donaldson said she was not part of the conversation
that led to these notes, and must have been told about it from others. Donaldson 11/6/17 302, at 13.
          309
            Donaldson 11/6/17 302, at 14-15. On March 16, 2017, the White House Counsel’s Office was
briefed by Senator Burr on the existence of “4-5 targets.” Donaldson 11/6/17 302, at 15. The “targets”
were identified in notes taken by Donaldson as “Flynn (FBI was in—wrapping up)→DOJ looking for phone
records”; “Comey→Manafort (Ukr + Russia, not campaign)”; “Stone (can’t handicap)”; “Carter Page ($
game)”; and “Greek Guy” (potentially referring to George Papadopoulos, later charged with violating 18
U.S.C. § 1001 for lying to the FBI). SC_AD_00198 (Donaldson 3/16/17 Notes). Donaldson and McGahn
both said they believed these were targets of SSCI. Donaldson 11/6/17 302, at 15; McGahn 12/12/17 302,
at 4. But SSCI does not formally investigate individuals as “targets”; the notes on their face reference the
FBI, the Department of Justice, and Comey; and the notes track the background materials prepared by the
FBI for Comey’s briefing to the Gang of 8 on March 9. See SNS-Classified-0000140-44 (3/8/17 Email,
Gauhar to Page et al.); see also Donaldson 11/6/17 302, at 15 (Donaldson could not rule out that Burr had
told McGahn those individuals were the FBI’s targets).
          310
           Hearing on Russian Election Tampering Before the House Permanent Select Intelligence
Committee, 115th Cong. (Mar. 20, 2017).
          311
                Comey 11/15/17 302, at 16; McCabe 8/17/17, at 15; McGahn 12/14/17 302, at 1.
          312
                Boente 1/31/18 302, at 5; Comey 11/15/17 302, at 16-17.

                                                       52
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 58 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        In his opening remarks at the HPSCI hearing, which were drafted in consultation with the
Department of Justice, Comey stated that he had “been authorized by the Department of Justice to
confirm that the FBI, as part of [its] counterintelligence mission, is investigating the Russian
government’s efforts to interfere in the 2016 presidential election and that includes investigating
the nature of any links between individuals associated with the Trump campaign and the Russian
government and whether there was any coordination between the campaign and Russia’s efforts.
As with any counterintelligence investigation, this will also include an assessment of whether any
crimes were committed.”313 Comey added that he would not comment further on what the FBI
was “doing and whose conduct [it] [was] examining” because the investigation was ongoing and
classified—but he observed that he had “taken the extraordinary step in consultation with the
Department of Justice of briefing this Congress’s leaders . . . in a classified setting in detail about
the investigation.”314 Comey was specifically asked whether President Trump was “under
investigation during the campaign” or “under investigation now.”315 Comey declined to answer,
stating, “Please don’t over interpret what I’ve said as—as the chair and ranking know, we have
briefed him in great detail on the subjects of the investigation and what we’re doing, but I’m not
gonna answer about anybody in this forum.”316 Comey was also asked whether the FBI was
investigating the information contained in the Steele reporting, and he declined to answer.317

        According to McGahn and Donaldson, the President had expressed frustration with Comey
before his March 20 testimony, and the testimony made matters worse.318 The President had
previously criticized Comey for too frequently making headlines and for not attending intelligence
briefings at the White House, and the President suspected Comey of leaking certain information
to the media.319 McGahn said the President thought Comey was acting like “his own branch of
government.”320



        313
           Hearing on Russian Election Tampering Before the House Permanent Select Intelligence
Committee, 115th Cong. (Mar. 20, 2017) (CQ Cong. Transcripts, at 11) (testimony by FBI Director James
B. Comey); Comey 11/15/17 302, at 17; Boente 1/31/18 302, at 5 (confirming that the Department of Justice
authorized Comey’s remarks).
        314
           Hearing on Russian Election Tampering Before the House Permanent Select Intelligence
Committee, 115th Cong. (Mar. 20, 2017) (CQ Cong. Transcripts, at 11) (testimony by FBI Director James
B. Comey ).
        315
           Hearing on Russian Election Tampering Before the House Permanent Select Intelligence
Committee, 115th Cong. (Mar. 20, 2017) (CQ Cong. Transcripts, at 130) (question by Rep. Swalwell).
        316
           Hearing on Russian Election Tampering Before the House Permanent Select Intelligence
Committee, 115th Cong. (Mar. 20, 2017) (CQ Cong. Transcripts, at 130) (testimony by FBI Director James
B. Comey).
        317
           Hearing on Russian Election Tampering Before the House Permanent Select Intelligence
Committee, 115th Cong. (Mar. 20, 2017) (CQ Cong. Transcripts, at 143) (testimony by FBI Director James
B. Comey).
        318
              Donaldson 11/6/17 302, at 21; McGahn 12/12/17 302, at 7.
        319
              Donaldson 11/6/17 302, at 21; McGahn 12/12/17 302, at 6-9.
        320
              McGahn 12/12/17 302, at 7.

                                                    53
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 59 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Press reports following Comey’s March 20 testimony suggested that the FBI was
investigating the President, contrary to what Comey had told the President at the end of the January
6, 2017 intelligence assessment briefing.321 McGahn, Donaldson, and senior advisor Stephen
Miller recalled that the President was upset with Comey’s testimony and the press coverage that
followed because of the suggestion that the President was under investigation.322 Notes from the
White House Counsel’s Office dated March 21, 2017, indicate that the President was “beside
himself” over Comey’s testimony.323 The President called McGahn repeatedly that day to ask him
to intervene with the Department of Justice, and, according to the notes, the President was “getting
hotter and hotter, get rid?”324 Officials in the White House Counsel’s Office became so concerned
that the President would fire Comey that they began drafting a memorandum that examined
whether the President needed cause to terminate the FBI director.325

        At the President’s urging, McGahn contacted Boente several times on March 21, 2017, to
seek Boente’s assistance in having Comey or the Department of Justice correct the misperception
that the President was under investigation.326 Boente did not specifically recall the conversations,
although he did remember one conversation with McGahn around this time where McGahn asked
if there was a way to speed up or end the Russia investigation as quickly as possible.327 Boente
said McGahn told him the President was under a cloud and it made it hard for him to govern.328
Boente recalled telling McGahn that there was no good way to shorten the investigation and
attempting to do so could erode confidence in the investigation’s conclusions.329 Boente said
McGahn agreed and dropped the issue.330 The President also sought to speak with Boente directly,
but McGahn told the President that Boente did not want to talk to the President about the request




       321
           E.g., Matt Apuzzo et al., F.B.I. Is Investigating Trump’s Russia Ties, Comey Confirms, New
York Times (Mar. 20, 2017); Andy Greenberg. The FBI Has Been Investigating Trump’s Russia Ties Since
July, Wired (Mar. 20, 2017); Julie Borger & Spencer Ackerman, Trump-Russia collusion is being
investigated by FBI, Comey confirms, Guardian (Mar. 20, 2017); see Comey 1/6/17 Memorandum, at 2.
       322
             Donaldson 11/6/17 302, at 16-17; S. Miller 10/31/17 302, at 4; McGahn 12/12/17 302, at 5-7.
       323
           SC_AD_00213 (Donaldson 3/21/17 Notes). The notes from that day also indicate that the
President referred to the “Comey bombshell” which “made [him] look like a fool.” SC_AD_00206
(Donaldson 3/21/17 Notes).
       324
             SC_AD_00210 (Donaldson 3/21/17 Notes).
       325
            SCR016_000002-05 (White House Counsel’s Office Memorandum). White House Counsel’s
Office attorney Uttam Dhillon did not recall a triggering event causing the White House Counsel’s Office
to begin this research. Dhillon 11/21/17 302, at 5. Metadata from the document, which was provided by
the White House, establishes that it was created on March 21, 2017.
       326
             Donaldson 11/6/17 302, at 16-21; McGahn 12/12/17 302, at 5-7.
       327
             Boente 1/31/18 302, at 5.
       328
             Boente 1/31/18 302, at 5.
       329
             Boente 1/31/18 302, at 5.
       330
             Boente 1/31/18 302, at 5.

                                                    54
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 60 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to intervene with Comey.331 McGahn recalled Boente telling him in calls that day that he did not
think it was sustainable for Comey to stay on as FBI director for the next four years, which
McGahn said he conveyed to the President.332 Boente did not recall discussing with McGahn or
anyone else the idea that Comey should not continue as FBI director.333

                   3. The President Asks Intelligence Community Leaders to Make Public
                      Statements that he had No Connection to Russia

        In the weeks following Comey’s March 20, 2017 testimony, the President repeatedly asked
intelligence community officials to push back publicly on any suggestion that the President had a
connection to the Russian election-interference effort.

        On March 22, 2017, the President asked Director of National Intelligence Daniel Coats and
CIA Director Michael Pompeo to stay behind in the Oval Office after a Presidential Daily
Briefing.334 According to Coats, the President asked them whether they could say publicly that no
link existed between him and Russia.335 Coats responded that the Office of the Director of National
Intelligence (ODNI) has nothing to do with investigations and it was not his role to make a public
statement on the Russia investigation.336 Pompeo had no recollection of being asked to stay behind
after the March 22 briefing, but he recalled that the President regularly urged officials to get the
word out that he had not done anything wrong related to Russia.337

        Coats told this Office that the President never asked him to speak to Comey about the FBI
investigation.338 Some ODNI staffers, however, had a different recollection of how Coats
described the meeting immediately after it occurred. According to senior ODNI official Michael
Dempsey, Coats said after the meeting that the President had brought up the Russia investigation
and asked him to contact Comey to see if there was a way to get past the investigation, get it over
with, end it, or words to that effect.339 Dempsey said that Coats described the President’s
comments as falling “somewhere between musing about hating the investigation” and wanting
Coats to “do something to stop it.”340 Dempsey said Coats made it clear that he would not get
involved with an ongoing FBI investigation.341 Edward Gistaro, another ODNI official, recalled

        331
              SC_AD_00210 (Donaldson 3/21/17 Notes); McGahn 12/12/17 302, at 7; Donaldson 11/6/17
302, at 19.
        332
              McGahn 12/12/17 302, at 7; Burnham 11/03/17 302, at 11.
        333
              Boente 1/31/18 302, at 3.
        334
              Coats 6/14/17 302, at 3; Culver 6/14/17 302, at 2.
        335
              Coats 6/14/17 302, at 3.
        336
              Coats 6/14/17 302, at 3.
        337
              Pompeo 6/28/17 302, at 1-3.
        338
              Coats 6/14/17 302, at 3.
        339
              Dempsey 6/14/17 302, at 2.
        340
              Dempsey 6/14/17 302, at 2-3.
        341
              Dempsey 6/14/17 302, at 3.

                                                      55
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 61 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



that right after Coats’s meeting with the President, on the walk from the Oval Office back to the
Eisenhower Executive Office Building, Coats said that the President had kept him behind to ask
him what he could do to “help with the investigation.”342 Another ODNI staffer who had been
waiting for Coats outside the Oval Office talked to Gistaro a few minutes later and recalled Gistaro
reporting that Coats was upset because the President had asked him to contact Comey to convince
him there was nothing to the Russia investigation.343

        On Saturday, March 25, 2017, three days after the meeting in the Oval Office, the President
called Coats and again complained about the Russia investigations, saying words to the effect of,
“I can’t do anything with Russia, there’s things I’d like to do with Russia, with trade, with ISIS,
they’re all over me with this.”344 Coats told the President that the investigations were going to go
on and the best thing to do was to let them run their course.345 Coats later testified in a
congressional hearing that he had “never felt pressure to intervene or interfere in any way and
shape—with shaping intelligence in a political way, or in relationship . . . to an ongoing
investigation.”346

        On March 26, 2017, the day after the President called Coats, the President called NSA
Director Admiral Michael Rogers.347 The President expressed frustration with the Russia
investigation, saying that it made relations with the Russians difficult.348 The President told
Rogers “the thing with the Russians [wa]s messing up” his ability to get things done with Russia.349
The President also said that the news stories linking him with Russia were not true and asked
Rogers if he could do anything to refute the stories.350 Deputy Director of the NSA Richard
Ledgett, who was present for the call, said it was the most unusual thing he had experienced in 40
years of government service.351 After the call concluded, Ledgett prepared a memorandum that
he and Rogers both signed documenting the content of the conversation and the President’s
request, and they placed the memorandum in a safe.352 But Rogers did not perceive the President’s
request to be an order, and the President did not ask Rogers to push back on the Russia

        342
              Gistaro 6/14/17 302, at 2.
        343
              Culver 6/14/17 302, at 2-3.
        344
              Coats 6/14/17 302, at 4.
        345
           Coats 6/14/17 302, at 4; Dempsey 6/14/17 302, at 3 (Coats relayed that the President had asked
several times what Coats could do to help “get [the investigation] done,” and Coats had repeatedly told the
President that fastest way to “get it done” was to let it run its course).
        346
            Hearing on Foreign Intelligence Surveillance Act Before the Senate Select Intelligence
Committee, 115th Cong. (June 7, 2017) (CQ Cong. Transcripts, at 25) (testimony by Daniel Coats, Director
of National Intelligence).
        347
              Rogers 6/12/17 302, at 3-4.
        348
              Rogers 6/12/17 302, at 4.
        349
              Ledgett 6/13/17 302, at 1-2; see Rogers 6/12/17 302, at 4.
        350
              Rogers 6/12/17 302, at 4-5; Ledgett 6/13/17 302, at 2.
        351
              Ledgett 6/13/17 302, at 2.
        352
              Ledgett 6/13/17 302, at 2-3; Rogers 6/12/17 302, at 4.

                                                       56
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 62 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



investigation itself.353 Rogers later testified in a congressional hearing that as NSA Director he
had “never been directed to do anything [he] believe[d] to be illegal, immoral, unethical or
inappropriate” and did “not recall ever feeling pressured to do so.”354

        In addition to the specific comments made to Coats, Pompeo, and Rogers, the President
spoke on other occasions in the presence of intelligence community officials about the Russia
investigation and stated that it interfered with his ability to conduct foreign relations.355 On at least
two occasions, the President began Presidential Daily Briefings by stating that there was no
collusion with Russia and he hoped a press statement to that effect could be issued.356 Pompeo
recalled that the President vented about the investigation on multiple occasions, complaining that
there was no evidence against him and that nobody would publicly defend him.357 Rogers recalled
a private conversation with the President in which he “vent[ed]” about the investigation, said he
had done nothing wrong, and said something like the “Russia thing has got to go away.”358 Coats
recalled the President bringing up the Russia investigation several times, and Coats said he finally
told the President that Coats’s job was to provide intelligence and not get involved in
investigations.359

                   4. The President Asks Comey to “Lift the Cloud” Created by the Russia
                      Investigation

       On the morning of March 30, 2017, the President reached out to Comey directly about the
Russia investigation.360 According to Comey’s contemporaneous record of the conversation, the
President said “he was trying to run the country and the cloud of this Russia business was making




        353
              Rogers 6/12/17 302, at 5; Ledgett 6/13/17 302, at 2.
        354
           Hearing on Foreign Intelligence Surveillance Act Before the Senate Select Intelligence
Committee, 115th Cong. (June 7, 2017) (CQ Cong. Transcripts, at 20) (testimony by Admiral Michael
Rogers, Director of the National Security Agency).
        355
              Gistaro 6/14/17 302, at 1, 3; Pompeo 6/28/17 302, at 2-3.
        356
              Gistaro 6/14/17 302, at 1.
        357
              Pompeo 6/28/17 302, at 2.
        358
              Rogers 6/12/17 302, at 6.
        359
              Coats 6/14/17 302, at 3-4.
        360
            SCR012b_000044 (President’s Daily Diary, 3/30/17, reflecting call to Comey from 8:14 - 8:24
a.m.); Comey 3/30/17 Memorandum, at 1 (“The President called me on my CMS phone at 8:13 am today .
. . . The call lasted 11 minutes (about 10 minutes when he was connected).”; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 6).

                                                      57
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 63 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



that difficult.”361 The President asked Comey what could be done to “lift the cloud.”362 Comey
explained “that we were running it down as quickly as possible and that there would be great
benefit, if we didn’t find anything, to our Good Housekeeping seal of approval, but we had to do
our work.”363 Comey also told the President that congressional leaders were aware that the FBI
was not investigating the President personally.364 The President said several times, “We need to
get that fact out.”365 The President commented that if there was “some satellite” (which Comey
took to mean an associate of the President’s or the campaign) that did something, “it would be
good to find that out” but that he himself had not done anything wrong and he hoped Comey
“would find a way to get out that we weren’t investigating him.”366 After the call ended, Comey
called Boente and told him about the conversation, asked for guidance on how to respond, and said
he was uncomfortable with direct contact from the President about the investigation.367

        On the morning of April 11, 2017, the President called Comey again.368 According to
Comey’s contemporaneous record of the conversation, the President said he was “following up to
see if [Comey] did what [the President] had asked last time—getting out that he personally is not
under investigation.”369 Comey responded that he had passed the request to Boente but not heard
back, and he informed the President that the traditional channel for such a request would be to


       361
           Comey 3/30/17 Memorandum, at 1. Comey subsequently testified before Congress about this
conversation and described it to our Office; his recollections were consistent with his memorandum.
Hearing on Russian Election Interference Before the Senate Select Intelligence Committee, 115th Cong.
(June 8, 2017) (Statement for the Record of James B. Comey, former Director of the FBI, at 6); Comey
11/15/17 302, at 18.
       362
             Comey 3/30/17 Memorandum, at 1; Comey 11/15/17 302, at 18.
       363
             Comey 3/30/17 Memorandum, at 1; Comey 11/15/17 302, at 18.
       364
            Comey 3/30/17 Memorandum, at 1; Hearing on Russian Election Interference Before the Senate
Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey,
former Director of the FBI, at 6).
       365
            Comey 3/30/17 Memorandum, at 1; Hearing on Russian Election Interference Before the Senate
Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey,
former Director of the FBI, at 6).
       366
            Comey 3/30/17 Memorandum, at 1; Hearing on Russian Election Interference Before the Senate
Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey,
former Director of the FBI, at 6-7).
       367
           Comey 3/30/17 Memorandum, at 2; Boente 1/31/18 302, at 6-7; Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 7).
       368
          SCR012b_000053 (President’s Daily Diary, 4/11/17, reflecting call to Comey from 8:27 – 8:31
a.m.); Comey 4/11/17 Memorandum, at 1 (“I returned the president’s call this morning at 8:26 am EDT.
We spoke for about four minutes.”).
       369
           Comey 4/11/17 Memorandum, at 1. Comey subsequently testified before Congress about this
conversation and his recollections were consistent with his memo. Hearing on Russian Election
Interference Before the Senate Select Intelligence Committee, 115th Cong. (June 8, 2017) (Statement for
the Record of James B. Comey, former Director of the FBI, at 7).

                                                  58
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 64 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



have the White House Counsel contact DOJ leadership.370 The President said he would take that
step.371 The President then added, “Because I have been very loyal to you, very loyal, we had that
thing, you know.”372 In a televised interview that was taped early that afternoon, the President was
asked if it was too late for him to ask Comey to step down; the President responded, “No, it’s not
too late, but you know, I have confidence in him. We’ll see what happens. You know, it’s going
to be interesting.”373 After the interview, Hicks told the President she thought the President’s
comment about Comey should be removed from the broadcast of the interview, but the President
wanted to keep it in, which Hicks thought was unusual.374

        Later that day, the President told senior advisors, including McGahn and Priebus, that he
had reached out to Comey twice in recent weeks.375 The President acknowledged that McGahn
would not approve of the outreach to Comey because McGahn had previously cautioned the
President that he should not talk to Comey directly to prevent any perception that the White House
was interfering with investigations.376 The President told McGahn that Comey had indicated the
FBI could make a public statement that the President was not under investigation if the Department
of Justice approved that action.377 After speaking with the President, McGahn followed up with
Boente to relay the President’s understanding that the FBI could make a public announcement if
the Department of Justice cleared it.378 McGahn recalled that Boente said Comey had told him
there was nothing obstructive about the calls from the President, but they made Comey
uncomfortable.379 According to McGahn, Boente responded that he did not want to issue a
statement about the President not being under investigation because of the potential political
ramifications and did not want to order Comey to do it because that action could prompt the


        370
              Comey 4/11/17 Memorandum, at 1.
        371
              Comey 4/11/17 Memorandum, at 1.
        372
           Comey 4/11/17 Memorandum, at 1. In a footnote to this statement in his memorandum, Comey
wrote, “His use of these words did not fit with the flow of the call, which at that point had moved away
from any request of me, but I have recorded it here as it happened.”
        373
        Maria Bartiromo, Interview with President Trump, Fox Business Network (Apr. 12, 2017);
SCR012b_000054 (President’s Daily Diary, 4/11/17, reflecting Bartiromo interview from 12:30 - 12:55
p.m.).
        374
              Hicks 12/8/17 302, at 13.
        375
              Priebus 10/13/17 302, at 23; McGahn 12/12/17 302, at 9.
        376
            Priebus 10/13/17 302, at 23; McGahn 12/12/17 302, at 9; see McGahn 11/30/17 302, at 9;
Dhillon 11/21/17 302, at 2 (stating that White House Counsel attorneys had advised the President not to
contact the FBI Director directly because it could create a perception he was interfering with investigations).
Later in April, the President told other attorneys in the White House Counsel’s Office that he had called
Comey even though he knew they had advised against direct contact. Dhillon 11/21/17 302, at 2 (recalling
that the President said, “I know you told me not to, but I called Comey anyway.”).
        377
              McGahn 12/12/17 302, at 9.
        378
              McGahn 12/12/17 302, at 9.
        379
          McGahn 12/12/17 302, at 9; see Boente 1/31/18 302, at 6 (recalling that Comey told him after
the March 30, 2017 call that it was not obstructive).

                                                      59
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 65 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



appointment of a Special Counsel.380 Boente did not recall that aspect of his conversation with
McGahn, but did recall telling McGahn that the direct outreaches from the President to Comey
were a problem.381 Boente recalled that McGahn agreed and said he would do what he could to
address that issue.382

                                                 Analysis

       In analyzing the President’s reaction to Sessions’s recusal and the requests he made to
Coats, Pompeo, Rogers, and Comey, the following evidence is relevant to the elements of
obstruction of justice:

         a.     Obstructive act. The evidence shows that, after Comey’s March 20, 2017
testimony, the President repeatedly reached out to intelligence agency leaders to discuss the FBI’s
investigation. But witnesses had different recollections of the precise content of those outreaches.
Some ODNI officials recalled that Coats told them immediately after the March 22 Oval Office
meeting that the President asked Coats to intervene with Comey and “stop” the investigation. But
the first-hand witnesses to the encounter remember the conversation differently. Pompeo had no
memory of the specific meeting, but generally recalled the President urging officials to get the
word out that the President had not done anything wrong related to Russia. Coats recalled that the
President asked that Coats state publicly that no link existed between the President and Russia, but
did not ask him to speak with Comey or to help end the investigation. The other outreaches by the
President during this period were similar in nature. The President asked Rogers if he could do
anything to refute the stories linking the President to Russia, and the President asked Comey to
make a public statement that would “lift the cloud” of the ongoing investigation by making clear
that the President was not personally under investigation. These requests, while significant enough
that Rogers thought it important to document the encounter in a written memorandum, were not
interpreted by the officials who received them as directives to improperly interfere with the
investigation.

        b.     Nexus to a proceeding. At the time of the President’s outreaches to leaders of the
intelligence agencies in late March and early April 2017, the FBI’s Russia investigation did not
yet involve grand jury proceedings. The outreaches, however, came after and were in response to
Comey’s March 20, 2017 announcement that the FBI, as a part of its counterintelligence mission,
was conducting an investigation into Russian interference in the 2016 presidential election.
Comey testified that the investigation included any links or coordination with Trump campaign
officials and would “include an assessment of whether any crimes were committed.”

        c.      Intent. As described above, the evidence does not establish that the President asked
or directed intelligence agency leaders to stop or interfere with the FBI’s Russia investigation—
and the President affirmatively told Comey that if “some satellite” was involved in Russian
election interference “it would be good to find that out.” But the President’s intent in trying to
prevent Sessions’s recusal, and in reaching out to Coats, Pompeo, Rogers, and Comey following

       380
             McGahn 12/12/17 302, at 9-10.
       381
             Boente 1/31/18 302, at 7; McGahn 12/12/17 302, at 9.
       382
             Boente 1/31/18 302, at 7.

                                                    60
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 66 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Comey’s public announcement of the FBI’s Russia investigation, is nevertheless relevant to
understanding what motivated the President’s other actions towards the investigation.

        The evidence shows that the President was focused on the Russia investigation’s
implications for his presidency—and, specifically, on dispelling any suggestion that he was under
investigation or had links to Russia. In early March, the President attempted to prevent Sessions’s
recusal, even after being told that Sessions was following DOJ conflict-of-interest rules. After
Sessions recused, the White House Counsel’s Office tried to cut off further contact with Sessions
about the matter, although it is not clear whether that direction was conveyed to the President. The
President continued to raise the issue of Sessions’s recusal and, when he had the opportunity, he
pulled Sessions aside and urged him to unrecuse. The President also told advisors that he wanted
an Attorney General who would protect him, the way he perceived Robert Kennedy and Eric
Holder to have protected their presidents. The President made statements about being able to direct
the course of criminal investigations, saying words to the effect of, “You’re telling me that Bobby
and Jack didn’t talk about investigations? Or Obama didn’t tell Eric Holder who to investigate?”

        After Comey publicly confirmed the existence of the FBI’s Russia investigation on March
20, 2017, the President was “beside himself” and expressed anger that Comey did not issue a
statement correcting any misperception that the President himself was under investigation. The
President sought to speak with Acting Attorney General Boente directly and told McGahn to
contact Boente to request that Comey make a clarifying statement. The President then asked other
intelligence community leaders to make public statements to refute the suggestion that the
President had links to Russia, but the leaders told him they could not publicly comment on the
investigation. On March 30 and April 11, against the advice of White House advisors who had
informed him that any direct contact with the FBI could be perceived as improper interference in
an ongoing investigation, the President made personal outreaches to Comey asking him to “lift the
cloud” of the Russia investigation by making public the fact that the President was not personally
under investigation.

        Evidence indicates that the President was angered by both the existence of the Russia
investigation and the public reporting that he was under investigation, which he knew was not true
based on Comey’s representations. The President complained to advisors that if people thought
Russia helped him with the election, it would detract from what he had accomplished.

        Other evidence indicates that the President was concerned about the impact of the Russia
investigation on his ability to govern. The President complained that the perception that he was
under investigation was hurting his ability to conduct foreign relations, particularly with Russia.
The President told Coats he “can’t do anything with Russia,” he told Rogers that “the thing with
the Russians” was interfering with his ability to conduct foreign affairs, and he told Comey that
“he was trying to run the country and the cloud of this Russia business was making that difficult.”




                                                61
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 67 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



         D.        Events Leading Up To and Surrounding the Termination of FBI Director
                   Comey

                                                 Overview

         Comey was scheduled to testify before Congress on May 3, 2017. Leading up to that
testimony, the President continued to tell advisors that he wanted Comey to make public that the
President was not under investigation. At the hearing, Comey declined to answer questions about
the scope or subjects of the Russia investigation and did not state publicly that the President was
not under investigation. Two days later, on May 5, 2017, the President told close aides he was
going to fire Comey, and on May 9, he did so, using his official termination letter to make public
that Comey had on three occasions informed the President that he was not under investigation.
The President decided to fire Comey before receiving advice or a recommendation from the
Department of Justice, but he approved an initial public account of the termination that attributed
it to a recommendation from the Department of Justice based on Comey’s handling of the Clinton
email investigation. After Deputy Attorney General Rod Rosenstein resisted attributing the firing
to his recommendation, the President acknowledged that he intended to fire Comey regardless of
the DOJ recommendation and was thinking of the Russia investigation when he made the decision.
The President also told the Russian Foreign Minister, “I just fired the head of the F.B.I. He was
crazy, a real nut job. I faced great pressure because of Russia. That’s taken off. . . . . I’m not
under investigation.”

                                                 Evidence

                   1. Comey Testifies Before the Senate Judiciary Committee and Declines to
                      Answer Questions About Whether the President is Under Investigation

        On May 3, 2017, Comey was scheduled to testify at an FBI oversight hearing before the
Senate Judiciary Committee.383 McGahn recalled that in the week leading up to the hearing, the
President said that it would be the last straw if Comey did not take the opportunity to set the record
straight by publicly announcing that the President was not under investigation.384 The President
had previously told McGahn that the perception that the President was under investigation was
hurting his ability to carry out his presidential duties and deal with foreign leaders.385 At the
hearing, Comey declined to answer questions about the status of the Russia investigation, stating
“[t]he Department of Justice ha[d] authorized [him] to confirm that [the Russia investigation]
exists,” but that he was “not going to say another word about it” until the investigation was
completed.386 Comey also declined to answer questions about whether investigators had “ruled
         383
               Hearing on Oversight of the FBI before the Senate Judiciary Committee, 115th Cong. (May 3,
2017).
         384
               McGahn 12/12/17 302, at 10-11.
         385
           McGahn 12/12/17 302, at 7, 10-11 (McGahn believed that two foreign leaders had expressed
sympathy to the President for being under investigation); SC_AD_00265 (Donaldson 4/11/17 Notes) (“P
Called Comey – Day we told him not to? ‘You are not under investigation’ NK/China/Sapping
Credibility”).
         386
           Hearing on FBI Oversight Before the Senate Judiciary Committee, 115th Cong. (CQ Cong.
Transcripts, at 70) (May 3, 2017) (testimony by FBI Director James Comey). Comey repeated this point

                                                     62
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 68 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



out anyone in the Trump campaign as potentially a target of th[e] criminal investigation,” including
whether the FBI had “ruled out the president of the United States.”387

         Comey was also asked at the hearing about his decision to announce 11 days before the
presidential election that the FBI was reopening the Clinton email investigation.388 Comey stated
that it made him “mildly nauseous to think that we might have had some impact on the election,”
but added that “even in hindsight” he “would make the same decision.”389 He later repeated that
he had no regrets about how he had handled the email investigation and believed he had “done the
right thing at each turn.”390

        In the afternoon following Comey’s testimony, the President met with McGahn, Sessions,
and Sessions’s Chief of Staff Jody Hunt.391 At that meeting, the President asked McGahn how
Comey had done in his testimony and McGahn relayed that Comey had declined to answer
questions about whether the President was under investigation.392 The President became very
upset and directed his anger at Sessions.393 According to notes written by Hunt, the President said,
“This is terrible Jeff. It’s all because you recused. AG is supposed to be most important
appointment. Kennedy appointed his brother. Obama appointed Holder. I appointed you and you
recused yourself. You left me on an island. I can’t do anything.”394 The President said that the
recusal was unfair and that it was interfering with his ability to govern and undermining his
authority with foreign leaders.395 Sessions responded that he had had no choice but to recuse, and
it was a mandatory rather than discretionary decision.396 Hunt recalled that Sessions also stated at

several times during his testimony. See id. at 26 (explaining that he was “not going to say another peep
about [the investigation] until we’re done”); id. at 90 (stating that he would not provide any updates about
the status of investigation “before the matter is concluded”).
        387
         Hearing on FBI Oversight Before the Senate Judiciary Committee, 115th Cong. (May 3, 2017)
(CQ Cong. Transcripts, at 87-88) (questions by Sen. Blumenthal and testimony by FBI Director James B.
Comey).
        388
         Hearing on FBI Oversight Before the Senate Judiciary Committee, 115th Cong. (May 3, 2017)
(CQ Cong. Transcripts, at 15) (question by Sen. Feinstein).
        389
         Hearing on FBI Oversight Before the Senate Judiciary Committee, 115th Cong. (May 3, 2017)
(CQ Cong. Transcripts, at 17) (testimony by FBI Director James B. Comey).
        390
         Hearing on FBI Oversight Before the Senate Judiciary Committee, 115th Cong. (May 3, 2017)
(CQ Cong. Transcripts, at 92) (testimony by FBI Director James B. Comey).
        391
              Sessions 1/17/18 302, at 8; Hunt 2/1/18 302, at 8.
        392
              Sessions 1/17/18 302, at 8; Hunt-000021 (Hunt 5/3/17 Notes); McGahn 3/8/18 302, at 6.
        393
              Sessions 1/17/18 302, at 8-9.
        394
           Hunt-000021 (Hunt 5/3/17 Notes). Hunt said that he wrote down notes describing this meeting
and others with the President after the events occurred. Hunt 2/1/17 302, at 2.
        395
            Hunt-000021-22 (Hunt 5/3/17 Notes) (“I have foreign leaders saying they are sorry I am being
investigated.”); Sessions 1/17/18 302, at 8 (Sessions recalled that a Chinese leader had said to the President
that he was sorry the President was under investigation, which the President interpreted as undermining his
authority); Hunt 2/1/18 302, at 8.
        396
              Sessions 1/17/18 302, at 8; Hunt-000022 (Hunt 5/3/17 Notes).

                                                       63
                                           U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 69 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



some point during the conversation that a new start at the FBI would be appropriate and the
President should consider replacing Comey as FBI director.397 According to Sessions, when the
meeting concluded, it was clear that the President was unhappy with Comey, but Sessions did not
think the President had made the decision to terminate Comey.398

         Bannon recalled that the President brought Comey up with him at least eight times on May
3 and May 4, 2017.399 According to Bannon, the President said the same thing each time: “He
told me three times I’m not under investigation. He’s a showboater. He’s a grandstander. I don’t
know any Russians. There was no collusion.”400 Bannon told the President that he could not fire
Comey because “that ship had sailed.”401 Bannon also told the President that firing Comey was
not going to stop the investigation, cautioning him that he could fire the FBI director but could not
fire the FBI.402

                  2. The President Makes the Decision to Terminate Comey

         The weekend following Comey’s May 3, 2017 testimony, the President traveled to his
resort in Bedminster, New Jersey.403 At a dinner on Friday, May 5, attended by the President and
various advisors and family members, including Jared Kushner and senior advisor Stephen Miller,
the President stated that he wanted to remove Comey and had ideas for a letter that would be used
to make the announcement.404 The President dictated arguments and specific language for the
letter, and Miller took notes.405 As reflected in the notes, the President told Miller that the letter
should start, “While I greatly appreciate you informing me that I am not under investigation
concerning what I have often stated is a fabricated story on a Trump-Russia relationship –
pertaining to the 2016 presidential election, please be informed that I, and I believe the American
public – including Ds and Rs – have lost faith in you as Director of the FBI.”406 Following the
dinner, Miller prepared a termination letter based on those notes and research he conducted to
support the President’s arguments.407 Over the weekend, the President provided several rounds of




       397
             Hunt-000022 (Hunt 5/3/17 Notes).
       398
             Sessions 1/17/18 302, at 9.
       399
             Bannon 2/12/18 302, at 20.
       400
             Bannon 2/12/18 302, at 20.
       401
             Bannon 2/12/18 302, at 20.
       402
             Bannon 2/12/18 302, at 20-21; see Priebus 10/13/17 302, at 28.
       403
             S. Miller 10/31/17 302, at 4-5; SCR025_000019 (President’s Daily Diary, 5/4/17).
       404
             S. Miller 10/31/17 302, at 5.
       405
             S. Miller 10/31/17 302, at 5-6.
       406
             S. Miller 5/5/17 Notes, at 1; see S. Miller 10/31/17 302, at 8.
       407
             S. Miller 10/31/17 302, at 6.

                                                       64
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 70 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



edits on the draft letter.408 Miller said the President was adamant that he not tell anyone at the
White House what they were preparing because the President was worried about leaks.409

        In his discussions with Miller, the President made clear that he wanted the letter to open
with a reference to him not being under investigation.410 Miller said he believed that fact was
important to the President to show that Comey was not being terminated based on any such
investigation.411 According to Miller, the President wanted to establish as a factual matter that
Comey had been under a “review period” and did not have assurance from the President that he
would be permitted to keep his job.412

         The final version of the termination letter prepared by Miller and the President began in a
way that closely tracked what the President had dictated to Miller at the May 5 dinner: “Dear
Director Comey, While I greatly appreciate your informing me, on three separate occasions, that I
am not under investigation concerning the fabricated and politically-motivated allegations of a
Trump-Russia relationship with respect to the 2016 Presidential Election, please be informed that
I, along with members of both political parties and, most importantly, the American Public, have
lost faith in you as the Director of the FBI and you are hereby terminated.”413 The four-page letter
went on to critique Comey’s judgment and conduct, including his May 3 testimony before the
Senate Judiciary Committee, his handling of the Clinton email investigation, and his failure to hold
leakers accountable.414 The letter stated that Comey had “asked [the President] at dinner shortly
after inauguration to let [Comey] stay on in the Director’s role, and [the President] said that [he]
would consider it,” but the President had “concluded that [he] ha[d] no alternative but to find new
leadership for the Bureau – a leader that restores confidence and trust.”415

       In the morning of Monday, May 8, 2017, the President met in the Oval Office with senior
advisors, including McGahn, Priebus, and Miller, and informed them he had decided to terminate
Comey.416 The President read aloud the first paragraphs of the termination letter he wrote with



        408
              S. Miller 10/31/17 302, at 6-8.
        409
           S. Miller 10/31/17 302, at 7. Miller said he did not want Priebus to be blindsided, so on Sunday
night he called Priebus to tell him that the President had been thinking about the “Comey situation” and
there would be an important discussion on Monday. S. Miller 10/31/17 302, at 7.
        410
              S. Miller 10/31/17 302, at 8.
        411
              S. Miller 10/31/17 302, at 8.
        412
              S. Miller 10/31/17 302, at 10.
        413
              SCR013c_000003-06 (Draft Termination Letter to FBI Director Comey).
        414
           SCR013c_000003-06 (Draft Termination Letter to FBI Director Comey). Kushner said that the
termination letter reflected the reasons the President wanted to fire Comey and was the truest representation
of what the President had said during the May 5 dinner. Kushner 4/11/18 302, at 25.
        415
              SCR013c_000003 (Draft Termination Letter to FBI Director Comey).
        416
          McGahn 12/12/17 302, at 11; Priebus 10/13/17 302, at 24; S. Miller 10/31/17 302, at 11; Dhillon
11/21/17 302, at 6; Eisenberg 11/29/17 302, at 13.

                                                     65
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 71 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Miller and conveyed that the decision had been made and was not up for discussion.417 The
President told the group that Miller had researched the issue and determined the President had the
authority to terminate Comey without cause.418 In an effort to slow down the decision-making
process, McGahn told the President that DOJ leadership was currently discussing Comey’s status
and suggested that White House Counsel’s Office attorneys should talk with Sessions and Rod
Rosenstein, who had recently been confirmed as the Deputy Attorney General.419 McGahn said
that previously scheduled meetings with Sessions and Rosenstein that day would be an opportunity
to find out what they thought about firing Comey.420

         At noon, Sessions, Rosenstein, and Hunt met with McGahn and White House Counsel’s
Office attorney Uttam Dhillon at the White House.421 McGahn said that the President had decided
to fire Comey and asked for Sessions’s and Rosenstein’s views.422 Sessions and Rosenstein
criticized Comey and did not raise concerns about replacing him.423 McGahn and Dhillon said the
fact that neither Sessions nor Rosenstein objected to replacing Comey gave them peace of mind
that the President’s decision to fire Comey was not an attempt to obstruct justice.424 An Oval
Office meeting was scheduled later that day so that Sessions and Rosenstein could discuss the
issue with the President.425

      At around 5 p.m., the President and several White House officials met with Sessions and
Rosenstein to discuss Comey.426 The President told the group that he had watched Comey’s May


          417
           S. Miller 10/31/17 302, at 11 (observing that the President started the meeting by saying, “I’m
going to read you a letter. Don’t talk me out of this. I’ve made my decision.”); Dhillon 11/21/17 302, at 6
(the President announced in an irreversible way that he was firing Comey); Eisenberg 11/29/17 302, at 13
(the President did not leave whether or not to fire Comey up for discussion); Priebus 10/13/17 302, at 25;
McGahn 12/12/17 302, at 11-12.
          418
                Dhillon 302 11/21/17, at 6; Eisenberg 11/29/17 302, at 13; McGahn 12/12/17 302, at 11.
          419
            McGahn 12/12/17 302, at 12, 13; S. Miller 10/31/17 302, at 11; Dhillon 11/21/17 302, at 7.
Because of the Attorney General’s recusal, Rosenstein became the Acting Attorney General for the Russia
investigation upon his confirmation as Deputy Attorney General. See 28 U.S.C. § 508(a) (“In case of a
vacancy in the office of Attorney General, or of his absence or disability, the Deputy Attorney General may
exercise all the duties of that office”).
          420
                McGahn 12/12/17 302, at 12.
          421
           Dhillon 11/21/17 302, at 7; McGahn 12/12/17 302, at 13; Gauhar-000056 (Gauhar 5/16/17
Notes); see Gauhar-000056-72 (2/11/19 Memorandum to File attaching Gauhar handwritten notes) (“Ms.
Gauhar determined that she likely recorded all these notes during one or more meetings on Tuesday, May
16, 2017.”).
          422
                McGahn 12/12/17 302, at 13; see Gauhar-000056 (Gauhar 5/16/17 Notes).
          423
                Dhillon 11/21/17 302, at 7-9; Sessions 1/17/18 302, at 9; McGahn 12/12/17 302, at 13.
          424
                McGahn 12/12/17 302, at 13; Dhillon 11/21/17 302, at 9.
          425
                Hunt-000026 (Hunt 5/8/17 Notes); see Gauhar-000057 (Gauhar 5/16/17 Notes).
          426
                Rosenstein 5/23/17 302, at 2; McGahn 12/12/17 302, at 14; see Gauhar-000057 (Gauhar 5/16/17
Notes).

                                                       66
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 72 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



3 testimony over the weekend and thought that something was “not right” with Comey.427 The
President said that Comey should be removed and asked Sessions and Rosenstein for their
views.428 Hunt, who was in the room, recalled that Sessions responded that he had previously
recommended that Comey be replaced.429 McGahn and Dhillon said Rosenstein described his
concerns about Comey’s handling of the Clinton email investigation.430

        The President then distributed copies of the termination letter he had drafted with Miller,
and the discussion turned to the mechanics of how to fire Comey and whether the President’s letter
should be used.431 McGahn and Dhillon urged the President to permit Comey to resign, but the
President was adamant that he be fired.432 The group discussed the possibility that Rosenstein and
Sessions could provide a recommendation in writing that Comey should be removed.433 The
President agreed and told Rosenstein to draft a memorandum, but said he wanted to receive it first
thing the next morning.434 Hunt’s notes reflect that the President told Rosenstein to include in his
recommendation the fact that Comey had refused to confirm that the President was not personally
under investigation.435 According to notes taken by a senior DOJ official of Rosenstein’s
description of his meeting with the President, the President said, “Put the Russia stuff in the
memo.”436 Rosenstein responded that the Russia investigation was not the basis of his
recommendation, so he did not think Russia should be mentioned.437 The President told
Rosenstein he would appreciate it if Rosenstein put it in his letter anyway.438 When Rosenstein




          427
                Hunt-000026-27 (Hunt 5/8/17 Notes).
          428
            Sessions 1/17/18 302, at 10; see Gauhar-000058 (Gauhar 5/16/17 Notes) (“POTUS to AG: What
is your rec?”).
          429
                Hunt-000027 (Hunt 5/8/17 Notes).
          430
                McGahn 12/12/17 302, at 14; Dhillon 11/21/17 302, at 7.
          431
                Hunt-000028 (Hunt 5/8/17 Notes).
          432
                McGahn 12/12/17 302, at 13.
          433
                Hunt-000028-29 (Hunt 5/8/17 Notes).
          434
          McCabe 9/26/17 302, at 13; Rosenstein 5/23/17 302, at 2; see Gauhar-000059 (Gauhar 5/16/17
Notes) (“POTUS tells DAG to write a memo”).
          435
            Hunt-000028-29 (Hunt 5/8/17 Notes) (“POTUS asked if Rod’s recommendation would include
the fact that although Comey talks about the investigation he refuses to say that the President is not under
investigation. . . . So it would be good if your recommendation would make mention of the fact that Comey
refuses to say public[ly] what he said privately 3 times.”).
          436
                Gauhar-000059 (Gauhar 5/16/17 Notes).
          437
                Sessions 1/17/18 302 at 10; McCabe 9/26/17 302, at 13; see Gauhar-000059 (Gauhar 5/16/17
Notes).
          438
                Gauhar-000059 (Gauhar 5/16/17 Notes); McCabe 5/16/17 Memorandum 1; McCabe 9/26/17
302, at 13.

                                                       67
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 73 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



left the meeting, he knew that Comey would be terminated, and he told DOJ colleagues that his
own reasons for replacing Comey were “not [the President’s] reasons.”439

         On May 9, Hunt delivered to the White House a letter from Sessions recommending
Comey’s removal and a memorandum from Rosenstein, addressed to the Attorney General, titled
“Restoring Public Confidence in the FBI.”440 McGahn recalled that the President liked the DOJ
letters and agreed that they should provide the foundation for a new cover letter from the President
accepting the recommendation to terminate Comey.441 Notes taken by Donaldson on May 9
reflected the view of the White House Counsel’s Office that the President’s original termination
letter should “[n]ot [see the] light of day” and that it would be better to offer “[n]o other rationales”
for the firing than what was in Rosenstein’s and Sessions’s memoranda.442 The President asked
Miller to draft a new termination letter and directed Miller to say in the letter that Comey had
informed the President three times that he was not under investigation.443 McGahn, Priebus, and
Dhillon objected to including that language, but the President insisted that it be included.444
McGahn, Priebus, and others perceived that language to be the most important part of the letter to




        439
           Rosenstein 5/23/17 302, at 2; Gauhar-000059 (Gauhar 5/16/17 Notes) (“DAG reasons not their
reasons [POTUS]”); Gauhar-000060 (Gauhar 5/16/17 Notes) (“1st draft had a recommendation. Took it out
b/c knew decision had already been made.”).
        440
             Rosenstein 5/23/17 302, at 4; McGahn 12/12/17 302, at 15; 5/9/17 Letter, Sessions to President
Trump (“Based on my evaluation, and for the reasons expressed by the Deputy Attorney General in the
attached memorandum, I have concluded that a fresh start is needed at the leadership of the FBI.”); 5/9/17
Memorandum, Rosenstein to Sessions (concluding with, “The way the Director handled the conclusion of
the email investigation was wrong. As a result, the FBI is unlikely to regain public and congressional trust
until it has a Director who understands the gravity of the mistakes and pledges never to repeat them. Having
refused to admit his errors, the Director cannot be expected to implement the necessary corrective actions.”).
        441
              S. Miller 10/31/17 302, at 12; McGahn 12/12/17 302, at 15; Hunt-000031 (Hunt 5/9/17 Notes).
        442
          SC_AD_00342 (Donaldson 5/9/17 Notes). Donaldson also wrote “[i]s this the beginning of the
end?” because she was worried that the decision to terminate Comey and the manner in which it was carried
out would be the end of the presidency. Donaldson 11/6/17 302, at 25.
        443
              S. Miller 10/31/17 302, at 12; McGahn 12/12/17 302, at 15; Hunt-000032 (Hunt 5/9/17 Notes).
        444
           McGahn 12/12/17 302, at 15; S. Miller 10/31/17 302, at 12; Dhillon 11/21/17 302, at 8, 10;
Priebus 10/13/17 302, at 27; Hunt 2/1/18 302, at 14-15; Hunt-000032 (Hunt 5/9/17 Notes).

                                                     68
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 74 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the President.445 Dhillon made a final pitch to the President that Comey should be permitted to
resign, but the President refused.446

        Around the time the President’s letter was finalized, Priebus summoned Spicer and the
press team to the Oval Office, where they were told that Comey had been terminated for the reasons
stated in the letters by Rosenstein and Sessions.447 To announce Comey’s termination, the White
House released a statement, which Priebus thought had been dictated by the President.448 In full,
the statement read: “Today, President Donald J. Trump informed FBI Director James Comey that
he has been terminated and removed from office. President Trump acted based on the clear
recommendations of both Deputy Attorney General Rod Rosenstein and Attorney General Jeff
Sessions.”449

       That evening, FBI Deputy Director Andrew McCabe was summoned to meet with the
President at the White House.450 The President told McCabe that he had fired Comey because of
the decisions Comey had made in the Clinton email investigation and for many other reasons.451
The President asked McCabe if he was aware that Comey had told the President three times that
he was not under investigation.452 The President also asked McCabe whether many people in the
FBI disliked Comey and whether McCabe was part of the “resistance” that had disagreed with
Comey’s decisions in the Clinton investigation.453 McCabe told the President that he knew Comey
had told the President he was not under investigation, that most people in the FBI felt positively
about Comey, and that McCabe worked “very closely” with Comey and was part of all the
decisions that had been made in the Clinton investigation.454


        445
             Dhillon 11/21/17 302, at 10; Eisenberg 11/29/17 302, at 15 (providing the view that the
President’s desire to include the language about not being under investigation was the “driving animus of
the whole thing”); Burnham 11/3/17 302, at 16 (Burnham knew the only line the President cared about was
the line that said Comey advised the President on three separate occasions that the President was not under
investigation). According to Hunt’s notes, the reference to Comey’s statement would indicate that
“notwithstanding” Comey’s having informed the President that he was not under investigation, the
President was terminating Comey. Hunt-000032 (Hunt 5/9/17 Notes). McGahn said he believed the
President wanted the language included so that people would not think that the President had terminated
Comey because the President was under investigation. McGahn 12/12/17 302, at 15.
        446
           McGahn 12/12/17 302, at 15; Donaldson 11/6/17 302, at 25; see SC_AD_00342 (Donaldson
5/9/17 Notes) (“Resign vs. Removal. – POTUS/removal.”).
        447
              Spicer 10/16/17 302, at 9; McGahn 12/12/17 302, at 16.
        448
              Priebus 10/13/17 302, at 28.
        449
              Statement of the Press Secretary, The White House, Office of the Press Secretary (May 9, 2017).
        450
        McCabe 9/26/17 302, at 4; SCR025_000044 (President’s Daily Diary, 5/9/17); McCabe 5/10/17
Memorandum, at 1.
        451
              McCabe 9/26/17 302, at 5; McCabe 5/10/17 Memorandum, at 1.
        452
              McCabe 9/26/17 302, at 5; McCabe 5/10/17 Memorandum, at 1-2.
        453
              McCabe 9/26/17 302, at 5; McCabe 5/10/17 Memorandum, at 1-2.
        454
              McCabe 9/26/17 302, at 5; McCabe 5/10/17 Memorandum, at 1-2.

                                                      69
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 75 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       Later that evening, the President told his communications team he was unhappy with the
press coverage of Comey’s termination and ordered them to go out and defend him.455 The
President also called Chris Christie and, according to Christie, said he was getting “killed” in the
press over Comey’s termination.456 The President asked what he should do.457 Christie asked,
“Did you fire [Comey] because of what Rod wrote in the memo?”, and the President responded,
“Yes.”458 Christie said that the President should “get Rod out there” and have him defend the
decision.459 The President told Christie that this was a “good idea” and said he was going to call
Rosenstein right away.460

       That night, the White House Press Office called the Department of Justice and said the
White House wanted to put out a statement saying that it was Rosenstein’s idea to fire Comey.461
Rosenstein told other DOJ officials that he would not participate in putting out a “false story.”462
The President then called Rosenstein directly and said he was watching Fox News, that the
coverage had been great, and that he wanted Rosenstein to do a press conference.463 Rosenstein
responded that this was not a good idea because if the press asked him, he would tell the truth that
Comey’s firing was not his idea.464 Sessions also informed the White House Counsel’s Office that
evening that Rosenstein was upset that his memorandum was being portrayed as the reason for
Comey’s termination.465

        In an unplanned press conference late in the evening of May 9, 2017, Spicer told reporters,
“It was all [Rosenstein]. No one from the White House. It was a DOJ decision.”466 That evening
and the next morning, White House officials and spokespeople continued to maintain that the




        455
              Spicer 10/16/17 302, at 11; Hicks 12/8/17, at 18; Sanders 7/3/18 302, at 2.
        456
              Christie 2/13/19 302, at 6.
        457
              Christie 2/13/19 302, at 6.
        458
              Christie 2/13/19 302, at 6.
        459
              Christie 2/13/19 302, at 6.
        460
              Christie 2/13/19 302, at 6.
        461
         Gauhar-000071 (Gauhar 5/16/17 Notes); Page Memorandum, at 3 (recording events of 5/16/17);
McCabe 9/26/17 302, at 14.
        462
              Rosenstein 5/23/17 302, at 4-5; Gauhar-000059 (Gauhar 5/16/17 Notes).
        463
              Rosenstein 5/23/17 302, at 4-5; Gauhar-000071 (Gauhar 5/16/17 Notes).
        464
           Gauhar-000071 (Gauhar 5/16/17 Notes). DOJ notes from the week of Comey’s firing indicate
that Priebus was “screaming” at the DOJ public affairs office trying to get Rosenstein to do a press
conference, and the DOJ public affairs office told Priebus that Rosenstein had told the President he was not
doing it. Gauhar-000071-72 (Gauhar 5/16/17 Notes).
        465
              McGahn 12/12/17 302, at 16-17; Donaldson 11/6/17 302, at 26-27; Dhillon 11/21/17 302, at 11.
        466
          Jenna Johnson, After Trump fired Comey, White House staff scrambled to explain why,
Washington Post (May 10, 2017) (quoting Spicer).

                                                       70
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 76 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



President’s decision to terminate Comey was driven by the recommendations the President
received from Rosenstein and Sessions.467

        In the morning on May 10, 2017, President Trump met with Russian Foreign Minister
Sergey Lavrov and Russian Ambassador Sergey Kislyak in the Oval Office.468 The media
subsequently reported that during the May 10 meeting the President brought up his decision the
prior day to terminate Comey, telling Lavrov and Kislyak: “I just fired the head of the F.B.I. He
was crazy, a real nut job. I faced great pressure because of Russia. That’s taken off. . . . I’m not
under investigation.”469 The President never denied making those statements, and the White House
did not dispute the account, instead issuing a statement that said: “By grandstanding and
politicizing the investigation into Russia’s actions, James Comey created unnecessary pressure on
our ability to engage and negotiate with Russia. The investigation would have always continued,
and obviously, the termination of Comey would not have ended it. Once again, the real story is
that our national security has been undermined by the leaking of private and highly classified
information.”470 Hicks said that when she told the President about the reports on his meeting with
Lavrov, he did not look concerned and said of Comey, “he is crazy.”471 When McGahn asked the
President about his comments to Lavrov, the President said it was good that Comey was fired
because that took the pressure off by making it clear that he was not under investigation so he
could get more work done.472

      That same morning, on May 10, 2017, the President called McCabe.473 According to a
memorandum McCabe wrote following the call, the President asked McCabe to come over to the
White House to discuss whether the President should visit FBI headquarters and make a speech to


        467
          See, e.g., Sarah Sanders, White House Daily Briefing, C-SPAN (May 10, 2017);
SCR013_001088 (5/10/17 Email, Hemming to Cheung et al.) (internal White House email describing
comments on the Comey termination by Vice President Pence).
        468
           SCR08_000353 (5/9/17 White House Document, “Working Visit with Foreign Minister Sergey
Lavrov of Russia”); SCR08_001274 (5/10/17 Email, Ciaramella to Kelly et al.). The meeting had been
planned on May 2, 2017, during a telephone call between the President and Russian President Vladimir
Putin, and the meeting date was confirmed on May 5, 2017, the same day the President dictated ideas for
the Comey termination letter to Stephen Miller. SCR08_001274 (5/10/17 Email, Ciaramella to Kelly et
al.).
        469
            Matt Apuzzo et al., Trump Told Russians That Firing “Nut Job” Comey Eased Pressure From
Investigation, New York Times (May 19, 2017).
        470
            SCR08_002117 (5/19/17 Email, Walters to Farhi (CBS News)); see Spicer 10/16/17 302, at 13
(noting he would have been told to “clean it up” if the reporting on the meeting with the Russian Foreign
Minister was inaccurate, but he was never told to correct the reporting); Hicks 12/8/17 302, at 19 (recalling
that the President never denied making the statements attributed to him in the Lavrov meeting and that the
President had said similar things about Comey in an off-the-record meeting with reporters on May 18, 2017,
calling Comey a “nut job” and “crazy”).
        471
              Hicks 12/8/17 302, at 19.
        472
              McGahn 12/12/17 302, at 18.
        473
              SCR025_000046 (President’s Daily Diary, 5/10/17); McCabe 5/10/17 Memorandum, at 1.

                                                     71
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 77 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



employees.474 The President said he had received “hundreds” of messages from FBI employees
indicating their support for terminating Comey.475 The President also told McCabe that Comey
should not have been permitted to travel back to Washington, D.C. on the FBI’s airplane after he
had been terminated and that he did not want Comey “in the building again,” even to collect his
belongings.476 When McCabe met with the President that afternoon, the President, without
prompting, told McCabe that people in the FBI loved the President, estimated that at least 80% of
the FBI had voted for him, and asked McCabe who he had voted for in the 2016 presidential
election.477

        In the afternoon of May 10, 2017, deputy press secretary Sarah Sanders spoke to the
President about his decision to fire Comey and then spoke to reporters in a televised press
conference.478 Sanders told reporters that the President, the Department of Justice, and bipartisan
members of Congress had lost confidence in Comey, “[a]nd most importantly, the rank and file of
the FBI had lost confidence in their director. Accordingly, the President accepted the
recommendation of his Deputy Attorney General to remove James Comey from his position.”479
In response to questions from reporters, Sanders said that Rosenstein decided “on his own” to
review Comey’s performance and that Rosenstein decided “on his own” to come to the President
on Monday, May 8 to express his concerns about Comey. When a reporter indicated that the “vast
majority” of FBI agents supported Comey, Sanders said, “Look, we’ve heard from countless
members of the FBI that say very different things.”480 Following the press conference, Sanders
spoke to the President, who told her she did a good job and did not point out any inaccuracies in
her comments.481 Sanders told this Office that her reference to hearing from “countless members
of the FBI” was a “slip of the tongue.”482 She also recalled that her statement in a separate press
interview that rank-and-file FBI agents had lost confidence in Comey was a comment she made
“in the heat of the moment” that was not founded on anything.483

       Also on May 10, 2017, Sessions and Rosenstein each spoke to McGahn and expressed
concern that the White House was creating a narrative that Rosenstein had initiated the decision to



       474
             McCabe 5/10/17 Memorandum, at 1.
       475
             McCabe 5/10/17 Memorandum, at 1.
       476
          McCabe 5/10/17 Memorandum, at 1; Rybicki 6/13/17 302, at 2. Comey had been visiting the
FBI’s Los Angeles office when he found out he had been terminated. Comey 11/15/17 302, at 22.
       477
           McCabe 5/10/17 Memorandum, at 1-2. McCabe’s memorandum documenting his meeting with
the President is consistent with notes taken by the White House Counsel’s Office. See SC_AD_00347
(Donaldson 5/10/17 Notes).
       478
             Sanders 7/3/18 302, at 4; Sarah Sanders, White House Daily Briefing, C-SPAN (May 10, 2017).
       479
             Sarah Sanders, White House Daily Briefing, C-SPAN (May 10, 2017); Sanders 7/3/18 302, at 4.
       480
             Sarah Sanders, White House Daily Briefing, C-SPAN (May 10, 2017).
       481
             Sanders 7/3/18 302, at 4.
       482
             Sanders 7/3/18 302, at 4.
       483
             Sanders 7/3/18 302, at 3.

                                                    72
                                        U.S. Department of Justice
      ______________________________________________________
      Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 78 of 187
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



fire Comey.484 The White House Counsel’s Office agreed that it was factually wrong to say that
the Department of Justice had initiated Comey’s termination,485 and McGahn asked attorneys in
the White House Counsel’s Office to work with the press office to correct the narrative.486

        The next day, on May 11, 2017, the President participated in an interview with Lester Holt.
The President told White House Counsel’s Office attorneys in advance of the interview that the
communications team could not get the story right, so he was going on Lester Holt to say what
really happened.487 During the interview, the President stated that he had made the decision to fire
Comey before the President met with Rosenstein and Sessions. The President told Holt, “I was
going to fire regardless of recommendation . . . . [Rosenstein] made a recommendation. But
regardless of recommendation, I was going to fire Comey knowing there was no good time to do
it.”488 The President continued, “And in fact, when I decided to just do it, I said to myself—I said,
you know, this Russia thing with Trump and Russia is a made-up story. It’s an excuse by the
Democrats for having lost an election that they should’ve won.”489

        In response to a question about whether he was angry with Comey about the Russia
investigation, the President said, “As far as I’m concerned, I want that thing to be absolutely done
properly.”490 The President added that he realized his termination of Comey “probably maybe will
confuse people” with the result that it “might even lengthen out the investigation,” but he “ha[d]
to do the right thing for the American people” and Comey was “the wrong man for that position.”491
The President described Comey as “a showboat” and “a grandstander,” said that “[t]he FBI has
been in turmoil,” and said he wanted “to have a really competent, capable director.”492 The
President affirmed that he expected the new FBI director to continue the Russia investigation.493

       On the evening of May 11, 2017, following the Lester Holt interview, the President
tweeted, “Russia must be laughing up their sleeves watching as the U.S. tears itself apart over a
Democrat EXCUSE for losing the election.”494 The same day, the media reported that the
President had demanded that Comey pledge his loyalty to the President in a private dinner shortly



        484
              McGahn 12/12/17 302, at 16-17; Donaldson 11/6/17 302, at 26; see Dhillon 11/21/17 302, at
11.
        485
              Donaldson 11/6/17 302, at 27.
        486
              McGahn 12/12/17 302, at 17.
        487
              Dhillon 11/21/17 302, at 11.
        488
              Interview with President Donald Trump, NBC (May 11, 2017) Transcript, at 2.
        489
              Interview with President Donald Trump, NBC (May 11, 2017) Transcript, at 2.
        490
              Interview with President Donald Trump, NBC (May 11, 2017) Transcript, at 3.
        491
              Interview with President Donald Trump, NBC (May 11, 2017) Transcript, at 3.
        492
              Interview with President Donald Trump, NBC (May 11, 2017) Transcript, at 1, 5.
        493
              Interview with President Donald Trump, NBC (May 11, 2017) Transcript, at 7.
        494
              @realDonaldTrump 5/11/17 (4:34 p.m. ET) Tweet.

                                                    73
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 79 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



after being sworn in.495 Late in the morning of May 12, 2017, the President tweeted, “Again, the
story that there was collusion between the Russians & Trump campaign was fabricated by Dems
as an excuse for losing the election.”496 The President also tweeted, “James Comey better hope
that there are no ‘tapes’ of our conversations before he starts leaking to the press!” and “When
James Clapper himself, and virtually everyone else with knowledge of the witch hunt, says there
is no collusion, when does it end?”497

                                                Analysis

       In analyzing the President’s decision to fire Comey, the following evidence is relevant to
the elements of obstruction of justice:

        a.     Obstructive act. The act of firing Comey removed the individual overseeing the
FBI’s Russia investigation. The President knew that Comey was personally involved in the
investigation based on Comey’s briefing of the Gang of Eight, Comey’s March 20, 2017 public
testimony about the investigation, and the President’s one-on-one conversations with Comey.

        Firing Comey would qualify as an obstructive act if it had the natural and probable effect
of interfering with or impeding the investigation—for example, if the termination would have the
effect of delaying or disrupting the investigation or providing the President with the opportunity
to appoint a director who would take a different approach to the investigation that the President
perceived as more protective of his personal interests. Relevant circumstances bearing on that
issue include whether the President’s actions had the potential to discourage a successor director
or other law enforcement officials in their conduct of the Russia investigation. The President fired
Comey abruptly without offering him an opportunity to resign, banned him from the FBI building,
and criticized him publicly, calling him a “showboat” and claiming that the FBI was “in turmoil”
under his leadership. And the President followed the termination with public statements that were
highly critical of the investigation; for example, three days after firing Comey, the President
referred to the investigation as a “witch hunt” and asked, “when does it end?” Those actions had
the potential to affect a successor director’s conduct of the investigation.

        The anticipated effect of removing the FBI director, however, would not necessarily be to
prevent or impede the FBI from continuing its investigation. As a general matter, FBI
investigations run under the operational direction of FBI personnel levels below the FBI director.
Bannon made a similar point when he told the President that he could fire the FBI director, but
could not fire the FBI. The White House issued a press statement the day after Comey was fired
that said, “The investigation would have always continued, and obviously, the termination of
Comey would not have ended it.” In addition, in his May 11 interview with Lester Holt, the
President stated that he understood when he made the decision to fire Comey that the action might
prolong the investigation. And the President chose McCabe to serve as interim director, even

         495
         Michael S. Schmidt, In a Private Dinner, Trump Demanded Loyalty. Comey Demurred., New
York Times (May 11, 2017).
         496
               @realDonaldTrump 5/12/17 (7:51 a.m. ET) Tweet.
         497
               @realDonaldTrump 5/12/17 (8:26 a.m. ET) Tweet; @realDonaldTrump 5/12/17 (8:54 a.m. ET)
Tweet.

                                                   74
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 80 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



though McCabe told the President he had worked “very closely” with Comey and was part of all
the decisions made in the Clinton investigation.

        b.     Nexus to a proceeding. The nexus element would be satisfied by evidence showing
that a grand jury proceeding or criminal prosecution arising from an FBI investigation was
objectively foreseeable and actually contemplated by the President when he terminated Comey.

       Several facts would be relevant to such a showing. At the time the President fired Comey,
a grand jury had not begun to hear evidence related to the Russia investigation and no grand jury
subpoenas had been issued. On March 20, 2017, however, Comey had announced that the FBI
was investigating Russia’s interference in the election, including “an assessment of whether any
crimes were committed.” It was widely known that the FBI, as part of the Russia investigation,
was investigating the hacking of the DNC’s computers—a clear criminal offense.

        In addition, at the time the President fired Comey, evidence indicates the President knew
that Flynn was still under criminal investigation and could potentially be prosecuted, despite the
President’s February 14, 2017 request that Comey “let[] Flynn go.” On March 5, 2017, the White
House Counsel’s Office was informed that the FBI was asking for transition-period records
relating to Flynn—indicating that the FBI was still actively investigating him. The same day, the
President told advisors he wanted to call Dana Boente, then the Acting Attorney General for the
Russia investigation, to find out whether the White House or the President was being investigated.
On March 31, 2017, the President signaled his awareness that Flynn remained in legal jeopardy by
tweeting that “Mike Flynn should ask for immunity” before he agreed to provide testimony to the
FBI or Congress. And in late March or early April, the President asked McFarland to pass a
message to Flynn telling him that the President felt bad for him and that he should stay strong,
further demonstrating the President’s awareness of Flynn’s criminal exposure.

        c.      Intent. Substantial evidence indicates that the catalyst for the President’s decision
to fire Comey was Comey’s unwillingness to publicly state that the President was not personally
under investigation, despite the President’s repeated requests that Comey make such an
announcement. In the week leading up to Comey’s May 3, 2017 Senate Judiciary Committee
testimony, the President told McGahn that it would be the last straw if Comey did not set the record
straight and publicly announce that the President was not under investigation. But during his May
3 testimony, Comey refused to answer questions about whether the President was being
investigated. Comey’s refusal angered the President, who criticized Sessions for leaving him
isolated and exposed, saying “You left me on an island.” Two days later, the President told
advisors he had decided to fire Comey and dictated a letter to Stephen Miller that began with a
reference to the fact that the President was not being investigated: “While I greatly appreciate you
informing me that I am not under investigation concerning what I have often stated is a fabricated
story on a Trump-Russia relationship . . . .” The President later asked Rosenstein to include
“Russia” in his memorandum and to say that Comey had told the President that he was not under
investigation. And the President’s final termination letter included a sentence, at the President’s
insistence and against McGahn’s advice, stating that Comey had told the President on three
separate occasions that he was not under investigation.

        The President’s other stated rationales for why he fired Comey are not similarly supported
by the evidence. The termination letter the President and Stephen Miller prepared in Bedminster

                                                 75
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 81 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



cited Comey’s handling of the Clinton email investigation, and the President told McCabe he fired
Comey for that reason. But the facts surrounding Comey’s handling of the Clinton email
investigation were well known to the President at the time he assumed office, and the President
had made it clear to both Comey and the President’s senior staff in early 2017 that he wanted
Comey to stay on as director. And Rosenstein articulated his criticism of Comey’s handling of the
Clinton investigation after the President had already decided to fire Comey. The President’s draft
termination letter also stated that morale in the FBI was at an all-time low and Sanders told the
press after Comey’s termination that the White House had heard from “countless” FBI agents who
had lost confidence in Comey. But the evidence does not support those claims. The President told
Comey at their January 27 dinner that “the people of the FBI really like [him],” no evidence
suggests that the President heard otherwise before deciding to terminate Comey, and Sanders
acknowledged to investigators that her comments were not founded on anything.

        We also considered why it was important to the President that Comey announce publicly
that he was not under investigation. Some evidence indicates that the President believed that the
erroneous perception he was under investigation harmed his ability to manage domestic and
foreign affairs, particularly in dealings with Russia. The President told Comey that the “cloud” of
“this Russia business” was making it difficult to run the country. The President told Sessions and
McGahn that foreign leaders had expressed sympathy to him for being under investigation and that
the perception he was under investigation was hurting his ability to address foreign relations issues.
The President complained to Rogers that “the thing with the Russians [was] messing up” his ability
to get things done with Russia, and told Coats, “I can’t do anything with Russia, there’s things I’d
like to do with Russia, with trade, with ISIS, they’re all over me with this.” The President also
may have viewed Comey as insubordinate for his failure to make clear in the May 3 testimony that
the President was not under investigation.

        Other evidence, however, indicates that the President wanted to protect himself from an
investigation into his campaign. The day after learning about the FBI’s interview of Flynn, the
President had a one-on-one dinner with Comey, against the advice of senior aides, and told Comey
he needed Comey’s “loyalty.” When the President later asked Comey for a second time to make
public that he was not under investigation, he brought up loyalty again, saying “Because I have
been very loyal to you, very loyal, we had that thing, you know.” After the President learned of
Sessions’s recusal from the Russia investigation, the President was furious and said he wanted an
Attorney General who would protect him the way he perceived Robert Kennedy and Eric Holder
to have protected their presidents. The President also said he wanted to be able to tell his Attorney
General “who to investigate.”

        In addition, the President had a motive to put the FBI’s Russia investigation behind him.
The evidence does not establish that the termination of Comey was designed to cover up a
conspiracy between the Trump Campaign and Russia: As described in Volume I, the evidence
uncovered in the investigation did not establish that the President or those close to him were
involved in the charged Russian computer-hacking or active-measure conspiracies, or that the
President otherwise had an unlawful relationship with any Russian official. But the evidence does
indicate that a thorough FBI investigation would uncover facts about the campaign and the
President personally that the President could have understood to be crimes or that would give rise
to personal and political concerns. Although the President publicly stated during and after the
election that he had no connection to Russia, the Trump Organization, through Michael Cohen,

                                                 76
     Case 1:19-cv-00810-RBW U.S.     Department
                                  Document  122-2of Justice
                                                      Filed 06/19/20 Page 82 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



was pursuing the proposed Trump Tower Moscow project through June 2016 and candidate Trump
was repeatedly briefed on the progress of those efforts.498 In addition, some witnesses said that
Trump was aware that Roger Stone was pursuing information about hacked documents from
WikiLeaks at a time when public reports stated that Russian intelligence officials were behind the
hacks, and that Trump privately sought information about future WikiLeaks releases.499 More
broadly, multiple witnesses described the President’s preoccupation with press coverage of the
Russia investigation and his persistent concern that it raised questions about the legitimacy of his
election.500

        Finally, the President and White House aides initially advanced a pretextual reason to the
press and the public for Comey’s termination. In the immediate aftermath of the firing, the
President dictated a press statement suggesting that he had acted based on the DOJ
recommendations, and White House press officials repeated that story. But the President had
decided to fire Comey before the White House solicited those recommendations. Although the
President ultimately acknowledged that he was going to fire Comey regardless of the Department
of Justice’s recommendations, he did so only after DOJ officials made clear to him that they would
resist the White House’s suggestion that they had prompted the process that led to Comey’s
termination. The initial reliance on a pretextual justification could support an inference that the
President had concerns about providing the real reason for the firing, although the evidence does
not resolve whether those concerns were personal, political, or both.

        E.         The President’s Efforts to Remove the Special Counsel

                                                      Overview

        The Acting Attorney General appointed a Special Counsel on May 17, 2017, prompting
the President to state that it was the end of his presidency and that Attorney General Sessions had
failed to protect him and should resign. Sessions submitted his resignation, which the President
ultimately did not accept. The President told senior advisors that the Special Counsel had conflicts
of interest, but they responded that those claims were “ridiculous” and posed no obstacle to the
Special Counsel’s service. Department of Justice ethics officials similarly cleared the Special
Counsel’s service. On June 14, 2017, the press reported that the President was being personally
investigated for obstruction of justice and the President responded with a series of tweets

        498
              See Volume II, Section II.K.1, infra.
        499
              See Volume I, Section III.D.1, supra.
        500
              In addition to whether the President had a motive related to Russia-related matters that an FBI
investigation could uncover, we considered whether the President’s intent in firing Comey was connected
to other conduct that could come to light as a result of the FBI’s Russian-interference investigation. In
particular, Michael Cohen was a potential subject of investigation because of his pursuit of the Trump
Tower Moscow project and involvement in other activities. And facts uncovered in the Russia
investigation, which our Office referred to the U.S. Attorney’s Office for the Southern District of New
York, ultimately led to the conviction of Cohen in the Southern District of New York for campaign-finance
offenses related to payments he said he made at the direction of the President. See Volume II, Section
II.K.5, infra. The investigation, however, did not establish that when the President fired Comey, he was
considering the possibility that the FBI’s investigation would uncover these payments or that the President’s
intent in firing Comey was otherwise connected to a concern about these matters coming to light.

                                                        77
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 83 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



criticizing the Special Counsel’s investigation. That weekend, the President called McGahn and
directed him to have the Special Counsel removed because of asserted conflicts of interest.
McGahn did not carry out the instruction for fear of being seen as triggering another Saturday
Night Massacre and instead prepared to resign. McGahn ultimately did not quit and the President
did not follow up with McGahn on his request to have the Special Counsel removed.

                                                 Evidence

                  1. The Appointment of the Special Counsel and the President’s Reaction

         On May 17, 2017, Acting Attorney General Rosenstein appointed Robert S. Mueller, III as
Special Counsel and authorized him to conduct the Russia investigation and matters that arose
from the investigation.501 The President learned of the Special Counsel’s appointment from
Sessions, who was with the President, Hunt, and McGahn conducting interviews for a new FBI
Director.502 Sessions stepped out of the Oval Office to take a call from Rosenstein, who told him
about the Special Counsel appointment, and Sessions then returned to inform the President of the
news.503 According to notes written by Hunt, when Sessions told the President that a Special
Counsel had been appointed, the President slumped back in his chair and said, “Oh my God. This
is terrible. This is the end of my Presidency. I’m fucked.”504 The President became angry and
lambasted the Attorney General for his decision to recuse from the investigation, stating, “How
could you let this happen, Jeff?”505 The President said the position of Attorney General was his
most important appointment and that Sessions had “let [him] down,” contrasting him to Eric
Holder and Robert Kennedy.506 Sessions recalled that the President said to him, “you were
supposed to protect me,” or words to that effect.507 The President returned to the consequences of
the appointment and said, “Everyone tells me if you get one of these independent counsels it ruins
your presidency. It takes years and years and I won’t be able to do anything. This is the worst
thing that ever happened to me.”508




       501
           Office of the Deputy Attorney General, Order No. 3915-2017, Appointment of Special Counsel
to Investigate Russian Interference with the 2016 Presidential Election and Related Matters (May 17,
2017).
       502
          Sessions 1/17/18 302, at 13; Hunt 2/1/18 302, at 18; McGahn 12/14/17 302, at 4; Hunt-000039
(Hunt 5/17/17 Notes).
       503
          Sessions 1/17/18 302, at 13; Hunt 2/1/18 302, at 18; McGahn 12/14/17 302, at 4; Hunt-000039
(Hunt 5/17/17 Notes).
       504
             Hunt-000039 (Hunt 5/17/17 Notes).
       505
             Hunt-000039 (Hunt 5/17/17 Notes); Sessions 1/17/18 302, at 13-14.
       506
             Hunt-000040; see Sessions 1/17/18 302, at 14.
       507
             Sessions 1/17/18 302, at 14.
       508
           Hunt-000040 (Hunt 5/17/17 Notes); see Sessions 1/17/18 302, at 14. Early the next morning,
the President tweeted, “This is the single greatest witch hunt of a politician in American history!”
@realDonaldTrump 5/18/17 (7:52 a.m. ET) Tweet.

                                                    78
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 84 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       The President then told Sessions he should resign as Attorney General.509 Sessions agreed
to submit his resignation and left the Oval Office.510 Hicks saw the President shortly after Sessions
departed and described the President as being extremely upset by the Special Counsel’s
appointment.511 Hicks said that she had only seen the President like that one other time, when the
Access Hollywood tape came out during the campaign.512

        The next day, May 18, 2017, FBI agents delivered to McGahn a preservation notice that
discussed an investigation related to Comey’s termination and directed the White House to
preserve all relevant documents.513 When he received the letter, McGahn issued a document hold
to White House staff and instructed them not to send out any burn bags over the weekend while
he sorted things out.514

       Also on May 18, Sessions finalized a resignation letter that stated, “Pursuant to our
conversation of yesterday, and at your request, I hereby offer my resignation.”515 Sessions,
accompanied by Hunt, brought the letter to the White House and handed it to the President.516 The
President put the resignation letter in his pocket and asked Sessions several times whether he
wanted to continue serving as Attorney General.517 Sessions ultimately told the President he
wanted to stay, but it was up to the President. 518 The President said he wanted Sessions to stay.519
At the conclusion of the meeting, the President shook Sessions’s hand but did not return the
resignation letter.520

        When Priebus and Bannon learned that the President was holding onto Sessions’s
resignation letter, they became concerned that it could be used to influence the Department of
Justice.521 Priebus told Sessions it was not good for the President to have the letter because it

          509
                Hunt-000041 (Hunt 5/17/17 Notes); Sessions 1/17/18 302, at 14.
          510
                Hunt-000041 (Hunt 5/17/17 Notes); Sessions 1/17/18 302, at 14.
          511
                Hicks 12/8/17 302, at 21.
          512
           Hicks 12/8/17 302, at 21. The Access Hollywood tape was released on October 7, 2016, as
discussed in Volume I, Section III.D.1, supra.
          513
                McGahn 12/14/17 302, at 9; SCR015_000175-82 (Undated Draft Memoranda to White House
Staff).
          514
           McGahn 12/14/17 302, at 9; SCR015_000175-82 (Undated Draft Memoranda to White House
Staff). The White House Counsel’s Office had previously issued a document hold on February 27, 2017.
SCR015_000171 (2/17/17 Memorandum from McGahn to Executive Office of the President Staff).
          515
          Hunt-000047 (Hunt 5/18/17 Notes); 5/18/17 Letter, Sessions to President Trump (resigning as
Attorney General).
          516
                Hunt-000047-49 (Hunt 5/18/17 Notes); Sessions 1/17/18 302, at 14.
          517
                Hunt-000047-49 (Hunt 5/18/17 Notes); Sessions 1/17/18 302, at 14.
          518
                Hunt-000048-49 (Hunt 5/18/17 Notes); Sessions 1/17/18 302, at 14.
          519
                Sessions 1/17/18 302, at 14.
          520
                Hunt-000049 (Hunt 5/18/17 Notes).
          521
                Hunt-000050-51 (Hunt 5/18/17 Notes).

                                                       79
                                           U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 85 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



would function as a kind of "shock collar " th at the President could use any time he wanted; Priebus
said th e President had "DOJ by the throat." 522 Priebus an d Bannon told Sessions they would
attempt to get the letter back from the President with a notation that he was not accepting
Sessions ' s resignation .523

         On May 19, 2017, the President left for a trip to the Middle East. 524 Hicks recalled that on
th e President's flight from Saudi Arabia to Tel Aviv, the President pulled Sessions's resignation
letter from his pocket, showed it to a group of senior advisors, and asked th em what he should do
about it. 525 Dming the trip, Priebus asked about the resignation letter so he could return it to
Sessions, but the President told him that the letter was back at the White House, somewhere in the
residence. 526 It was not until May 30, three days after the President returned from the ti·ip, that the
President returned the letter to Sessions with a notation saying, "Not accepted." 527

                   2. The President Asserts that the Special Counsel has Conflicts of Interest

        In the days following the Special Counsel 's appointment, the President repeatedly told
advisors, including Priebus, Bannon, and McGahn, that Special Counsel Mueller had conflicts of
interest. 528 The President cited as conflicts that Mueller had interviewed for the FBI Director
position shortly before being appointed as Special Counsel, that he had worked for a law fnm th at
represented people affiliated with the President, an d that Mueller had disputed ceiiain fees relating
to his m embership in a Trnmp golf course in Noii hern Virginia. 529 The President 's advisors pushed


        522
              Hunt-000050 (Hunt 5/ 18/ 17 Notes); Priebus 10/13/ 17 302, at 21 ; Hunt 2/ 1/18 302, at 21.
        523
              Hunt-000051 (Hunt 5/ 18/ 17 Notes).
        524
              SCR026_ 000110 (President's Daily Diaiy, 5/ 19/ 17).
        525
              Hicks 12/8/ 17 302, at 22.
        526
           Priebus 10/ 13/ 17 302, at 21. Hunt's notes state that when Piiebus returned from the trip, Pliebus
told Hunt that the President was supposed to have given him the letter, but when he asked for it, the
President "slapped the desk" and said he had forgotten it back at the hotel. Hunt-000052 (Hunt Notes,
undated).
        527
           Hunt-000052-53 (Hunt 5/30/17 Notes); 5/ 18/ 17 Letter, Sessions to Pi·esident Tnnnp (resignation
letter). Robeit Poiter, who was the White House Staff Secretaiy at the time, said that in the days after the
President returned from the Middle East trip, the President took Sessions' s letter out of a drawer in the Oval
Office and showed it to Poiter. Poiter 4/ 13/ 18 302, at 8.                                                     (b)(6)/
                                                                                                                 (b)(7)(C)-4

        528
            Priebus 1/18/ 18 302, at 12; Bannon 2/14/ 18 302, at 10; McGahn 3/8/ 18 302, at l ; McGahn
12/ 14/17 302, at 10; Bannon 10/26/ 18 302, at 12.
        529
            Pliebus 1/18/ 18 302, at 12; Bannon 2/14/ 18 302, at 10. In October 2011 , Mueller resigned his
family's membership from Tmmp National Golf Club in Sterling, Virginia, in a letter that noted that "we
live in the District and find that we are unable to make full use of the Club" and that inquired "whether we
would be entitled to a refund of a poition of our initial membership fee ," which was paid in 1994. 10/ 12/ 11
Letter, Muellers to Tmmp National Golf Club. About two weeks later, the controller of the club responded
that the Muellers' resignation would be effective October 31, 2011 , and that they would be "placed on a
waitlist to be refunded on a first resigned / first refunded basis" in accordance with the club's legal

                                                       80
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 86 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



back on his assertion of conflicts, telling the President they did not count as true conflicts.530
Bannon recalled telling the President that the purported conflicts were “ridiculous” and that none
of them was real or could come close to justifying precluding Mueller from serving as Special
Counsel.531 As for Mueller’s interview for FBI Director, Bannon recalled that the White House
had invited Mueller to speak to the President to offer a perspective on the institution of the FBI.532
Bannon said that, although the White House thought about beseeching Mueller to become Director
again, he did not come in looking for the job.533 Bannon also told the President that the law firm
position did not amount to a conflict in the legal community.534 And Bannon told the President
that the golf course dispute did not rise to the level of a conflict and claiming one was “ridiculous
and petty.”535 The President did not respond when Bannon pushed back on the stated conflicts of
interest.536

         On May 23, 2017, the Department of Justice announced that ethics officials had determined
that the Special Counsel’s prior law firm position did not bar his service, generating media reports
that Mueller had been cleared to serve.537 McGahn recalled that around the same time, the
President complained about the asserted conflicts and prodded McGahn to reach out to Rosenstein
about the issue.538 McGahn said he responded that he could not make such a call and that the
President should instead consult his personal lawyer because it was not a White House issue.539
Contemporaneous notes of a May 23, 2017 conversation between McGahn and the President
reflect that McGahn told the President that he would not call Rosenstein and that he would suggest
that the President not make such a call either.540 McGahn advised that the President could discuss
the issue with his personal attorney but it would “look like still trying to meddle in [the]
investigation” and “knocking out Mueller” would be “[a]nother fact used to claim obst[ruction] of


documents. 10/27/11 Letter, Muellers to Trump National Golf Club. The Muellers have not had further
contact with the club.
        530
          Priebus 4/3/18 302, at 3; Bannon 10/26/18 302, at 13 (confirming that he, Priebus, and McGahn
pushed back on the asserted conflicts).
        531
              Bannon 10/26/18 302, at 12-13.
        532
              Bannon 10/26/18 302, at 12.
        533
              Bannon 10/26/18 302, at 12.
        534
              Bannon 10/26/18 302, at 12.
        535
              Bannon 10/26/18 302, at 13.
        536
              Bannon 10/26/18 302, at 12.
        537
          Matt Zapotosky & Matea Gold, Justice Department ethics experts clear Mueller to lead Russia
probe, Washington Post (May 23, 2017).
        538
              McGahn 3/8/18 302, at 1; McGahn 12/14/17 302, at 10; Priebus 1/18/18 302, at 12.
        539
            McGahn 3/8/18 302, at 1. McGahn and Donaldson said that after the appointment of the Special
Counsel, they considered themselves potential fact witnesses and accordingly told the President that
inquiries related to the investigation should be brought to his personal counsel. McGahn 12/14/17 302, at
7; Donaldson 4/2/18 302, at 5.
        540
              SC_AD_00361 (Donaldson 5/31/17 Notes).

                                                    81
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 87 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



just[ice].”541 McGahn told the President that his “biggest exposure” was not his act of firing
Comey but his “other contacts” and “calls,” and his “ask re: Flynn.”542 By the time McGahn
provided this advice to the President, there had been widespread reporting on the President’s
request for Comey’s loyalty, which the President publicly denied; his request that Comey “let[]
Flynn go,” which the President also denied; and the President’s statement to the Russian Foreign
Minister that the termination of Comey had relieved “great pressure” related to Russia, which the
President did not deny.543

        On June 8, 2017, Comey testified before Congress about his interactions with the President
before his termination, including the request for loyalty, the request that Comey “let[] Flynn go,”
and the request that Comey “lift the cloud” over the presidency caused by the ongoing
investigation.544 Comey’s testimony led to a series of news reports about whether the President
had obstructed justice.545 On June 9, 2017, the Special Counsel’s Office informed the White House
Counsel’s Office that investigators intended to interview intelligence community officials who had
allegedly been asked by the President to push back against the Russia investigation.546

       On Monday, June 12, 2017, Christopher Ruddy, the chief executive of Newsmax Media
and a longtime friend of the President’s, met at the White House with Priebus and Bannon.547
Ruddy recalled that they told him the President was strongly considering firing the Special Counsel

        541
              SC_AD_00361 (Donaldson 5/31/17 Notes).
        542
              SC_AD_00361 (Donaldson 5/31/17 Notes).
        543
           See, e.g., Michael S. Schmidt, In a Private Dinner, Trump Demanded Loyalty. Comey
Demurred., New York Times (May 11, 2017); Michael S. Schmidt, Comey Memorandum Says Trump
Asked Him to End Flynn Investigation, New York Times (May 16, 2017); Matt Apuzzo et al., Trump Told
Russians That Firing ‘Nut Job’ Comey Eased Pressure From Investigation, New York Times (May 19,
2017).
        544
            Hearing on Russian Election Interference Before the Senate Select Intelligence Committee,
115th Cong. (June 8, 2017) (Statement for the Record of James B. Comey, former Director of the FBI, at
5-6). Comey testified that he deliberately caused his memorandum documenting the February 14, 2017
meeting to be leaked to the New York Times in response to a tweet from the President, sent on May 12,
2017, that stated “James Comey better hope that there are no ‘tapes’ of our conversations before he starts
leaking to the press!,” and because he thought sharing the memorandum with a reporter “might prompt the
appointment of a special counsel.” Hearing on Russian Election Interference Before the Senate Select
Intelligence Committee, 115th Cong. (June 8, 2017) (CQ Cong. Transcripts, at 55) (testimony by James B.
Comey, former Director of the FBI).
        545
           See, e.g., Matt Zapotosky, Comey lays out the case that Trump obstructed justice, Washington
Post (June 8, 2017) (“Legal analysts said Comey’s testimony clarified and bolstered the case that the
president obstructed justice.”).
        546
            6/9/17 Email, Special Counsel’s Office to the White House Counsel’s Office. This Office made
the notification to give the White House an opportunity to invoke executive privilege in advance of the
interviews. On June 12, 2017, the Special Counsel’s Office interviewed Admiral Rogers in the presence of
agency counsel. Rogers 6/12/17 302, at 1. On June 13, the Special Counsel’s Office interviewed Ledgett.
Ledgett 6/13/17 302, at 1. On June 14, the Office interviewed Coats and other personnel from his office.
Coats 6/14/17 302, at 1; Gistaro 6/14/17 302, at 1; Culver 6/14/17 302, at 1.
        547
              Ruddy 6/6/18 302, at 5.

                                                   82
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 88 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and that he would do so precipitously, without vetting the decision through Administration
officials.548 Ruddy asked Priebus if Ruddy could talk publicly about the discussion they had about
the Special Counsel, and Priebus said he could.549 Priebus told Ruddy he hoped another blow up
like the one that followed the termination of Comey did not happen.550 Later that day, Ruddy
stated in a televised interview that the President was “considering perhaps terminating the Special
Counsel” based on purported conflicts of interest.551 Ruddy later told another news outlet that
“Trump is definitely considering” terminating the Special Counsel and “it’s not something that’s
being dismissed.”552 Ruddy’s comments led to extensive coverage in the media that the President
was considering firing the Special Counsel.553

        White House officials were unhappy with that press coverage and Ruddy heard from
friends that the President was upset with him.554 On June 13, 2017, Sanders asked the President
for guidance on how to respond to press inquiries about the possible firing of the Special
Counsel.555 The President dictated an answer, which Sanders delivered, saying that “[w]hile the
president has every right to” fire the Special Counsel, “he has no intention to do so.”556

       Also on June 13, 2017, the President’s personal counsel contacted the Special Counsel’s
Office and raised concerns about possible conflicts.557 The President’s counsel cited Mueller’s
previous partnership in his law firm, his interview for the FBI Director position, and an asserted
personal relationship he had with Comey.558 That same day, Rosenstein had testified publicly
before Congress and said he saw no evidence of good cause to terminate the Special Counsel,
including for conflicts of interest.559 Two days later, on June 15, 2017, the Special Counsel’s

        548
              Ruddy 6/6/18 302, at 5-6.
        549
              Ruddy 6/6/18 302, at 6.
        550
              Ruddy 6/6/18 302, at 6.
        551
           Trump Confidant Christopher Ruddy says Mueller has “real conflicts” as special counsel, PBS
(June 12, 2017); Michael D. Shear & Maggie Haberman, Friend Says Trump Is Considering Firing Mueller
as Special Counsel, New York Times (June 12, 2017).
        552
           Katherine Faulders & Veronica Stracqualursi, Trump friend Chris Ruddy says Spicer’s ‘bizarre’
statement doesn’t deny claim Trump seeking Mueller firing, ABC (June 13, 2017).
        553
           See, e.g., Michael D. Shear & Maggie Haberman, Friend Says Trump Is Considering Firing
Mueller as Special Counsel, New York Times (June 12, 2017).
        554
              Ruddy 6/6/18 302, at 6-7.
        555
              Sanders 7/3/18 302, at 6-7.
        556
           Glenn Thrush et al., Trump Stews, Staff Steps In, and Mueller Is Safe for Now, New York Times
(June 13, 2017); see Sanders 7/3/18 302, at 6 (Sanders spoke with the President directly before speaking to
the press on Air Force One and the answer she gave is the answer the President told her to give).
        557
              Special Counsel’s Office Attorney 6/13/17 Notes.
        558
              Special Counsel’s Office Attorney 6/13/17 Notes.
        559
            Hearing on Fiscal 2018 Justice Department Budget before the Senate Appropriations
Subcommittee on Commerce, Justice, and Science, 115th Cong. (June 13, 2017) (CQ Cong. Transcripts, at
14) (testimony by Rod Rosenstein, Deputy Attorney General).

                                                       83
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 89 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Office informed the Acting Attorney General’s office about the areas of concern raised by the
President’s counsel and told the President’s counsel that their concerns had been communicated to
Rosenstein so that the Department of Justice could take any appropriate action.560

                  3. The Press Reports that the President is Being Investigated for Obstruction of
                     Justice and the President Directs the White House Counsel to Have the Special
                     Counsel Removed

        On the evening of June 14, 2017, the Washington Post published an article stating that the
Special Counsel was investigating whether the President had attempted to obstruct justice.561 This
was the first public report that the President himself was under investigation by the Special
Counsel’s Office, and cable news networks quickly picked up on the report.562 The Post story
stated that the Special Counsel was interviewing intelligence community leaders, including Coats
and Rogers, about what the President had asked them to do in response to Comey’s March 20,
2017 testimony; that the inquiry into obstruction marked “a major turning point” in the
investigation; and that while “Trump had received private assurances from then-FBI Director
James B. Comey starting in January that he was not personally under investigation,” “[o]fficials
say that changed shortly after Comey’s firing.”563 That evening, at approximately 10:31 p.m., the
President called McGahn on McGahn’s personal cell phone and they spoke for about 15
minutes.564 McGahn did not have a clear memory of the call but thought they might have discussed
the stories reporting that the President was under investigation.565

       Beginning early the next day, June 15, 2017, the President issued a series of tweets
acknowledging the existence of the obstruction investigation and criticizing it. He wrote: “They
made up a phony collusion with the Russians story, found zero proof, so now they go for
obstruction of justice on the phony story. Nice”;566 “You are witnessing the single greatest WITCH
HUNT in American political history—led by some very bad and conflicted people!”;567 and
“Crooked H destroyed phones w/ hammer, ‘bleached’ emails, & had husband meet w/AG days


        560
              Special Counsel’s Office Attorney 6/15/17 Notes.
        561
            Devlin Barrett et al., Special counsel is investigating Trump for possible obstruction of justice,
officials say, Washington Post (June 14, 2017).
        562
            CNN, for example, began running a chyron at 6:55 p.m. that stated: “WASH POST: MUELLER
INVESTIGATING TRUMP FOR OBSTRUCTION OF JUSTICE.” CNN, (June 14, 2017, published
online at 7:15 p.m. ET).
        563
            Devlin Barrett et al., Special counsel is investigating Trump for possible obstruction of justice,
officials say, Washington Post (June 14, 2017).
        564
         SCR026_000183 (President’s Daily Diary, 6/14/17) (reflecting call from the President to
McGahn on 6/14/17 with start time 10:31 p.m. and end time 10:46 p.m.); Call Records of Don McGahn.
        565
            McGahn 2/28/19 302, at 1-2. McGahn thought he and the President also probably talked about
the investiture ceremony for Supreme Court Justice Neil Gorsuch, which was scheduled for the following
day. McGahn 2/28/18 302, at 2.
        566
              @realDonaldTrump 6/15/17 (6:55 a.m. ET) Tweet.
        567
              @realDonaldTrump 6/15/17 (7:57 a.m. ET) Tweet.

                                                     84
                                         U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 90 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



before she was cleared—& they talk about obstruction?”568 The next day, June 16, 2017, the
President wrote additional tweets criticizing the investigation: “After 7 months of investigations
& committee hearings about my ‘collusion with the Russians,’ nobody has been able to show any
proof. Sad!”;569 and “I am being investigated for firing the FBI Director by the man who told me
to fire the FBI Director! Witch Hunt.”570

        On Saturday, June 17, 2017, the President called McGahn and directed him to have the
Special Counsel removed.571 McGahn was at home and the President was at Camp David.572 In
interviews with this Office, McGahn recalled that the President called him at home twice and on
both occasions directed him to call Rosenstein and say that Mueller had conflicts that precluded
him from serving as Special Counsel.573

       On the first call, McGahn recalled that the President said something like, “You gotta do
this. You gotta call Rod.”574 McGahn said he told the President that he would see what he could
do.575 McGahn was perturbed by the call and did not intend to act on the request.576 He and other
advisors believed the asserted conflicts were “silly” and “not real,” and they had previously
communicated that view to the President.577 McGahn also had made clear to the President that the
White House Counsel’s Office should not be involved in any effort to press the issue of conflicts.578
McGahn was concerned about having any role in asking the Acting Attorney General to fire the
Special Counsel because he had grown up in the Reagan era and wanted to be more like Judge

        568
              @realDonaldTrump 6/15/17 (3:56 p.m. ET) Tweet.
        569
              @realDonaldTrump 6/16/17 (7:53 a.m. ET) Tweet.
        570
              @realDonaldTrump 6/16/17 (9:07 a.m. ET) Tweet.
        571
              McGahn 3/8/18 302, at 1-2; McGahn 12/14/17 302, at 10.
        572
           McGahn 3/8/18 302, at 1, 3; SCR026_000196 (President’s Daily Diary, 6/17/17) (records
showing President departed the White House at 11:07 a.m. on June 17, 2017, and arrived at Camp David at
11:37 a.m.).
        573
             McGahn 3/8/18 302, at 1-2; McGahn 12/14/17 302, at 10. Phone records show that the President
called McGahn in the afternoon on June 17, 2017, and they spoke for approximately 23 minutes.
SCR026_000196 (President’s Daily Diary, 6/17/17) (reflecting call from the President to McGahn on
6/17/17 with start time 2:23 p.m. and end time 2:46 p.m.); (Call Records of Don McGahn). Phone records
do not show another call between McGahn and the President that day. Although McGahn recalled receiving
multiple calls from the President on the same day, in light of the phone records he thought it was possible
that the first call instead occurred on June 14, 2017, shortly after the press reported that the President was
under investigation for obstruction of justice. McGahn 2/28/19 302, at 1-3. While McGahn was not certain
of the specific dates of the calls, McGahn was confident that he had at least two phone conversations with
the President in which the President directed him to call the Acting Attorney General to have the Special
Counsel removed. McGahn 2/28/19 302, at 1-3.
        574
              McGahn 3/8/18 302, at 1.
        575
              McGahn 3/8/18 302, at 1.
        576
              McGahn 3/8/18 302, at 1.
        577
              McGahn 3/8/18 302, at 1-2.
        578
              McGahn 3/8/18 302, at 1-2.

                                                     85
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 91 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Robert Bork and not “Saturday Night Massacre Bork.”579 McGahn considered the President’s
request to be an inflection point and he wanted to hit the brakes.580

        When the President called McGahn a second time to follow up on the order to call the
Department of Justice, McGahn recalled that the President was more direct, saying something like,
“Call Rod, tell Rod that Mueller has conflicts and can’t be the Special Counsel.”581 McGahn
recalled the President telling him “Mueller has to go” and “Call me back when you do it.”582
McGahn understood the President to be saying that the Special Counsel had to be removed by
Rosenstein.583 To end the conversation with the President, McGahn left the President with the
impression that McGahn would call Rosenstein.584 McGahn recalled that he had already said no
to the President’s request and he was worn down, so he just wanted to get off the phone.585

        McGahn recalled feeling trapped because he did not plan to follow the President’s directive
but did not know what he would say the next time the President called.586 McGahn decided he had
to resign.587 He called his personal lawyer and then called his chief of staff, Annie Donaldson, to
inform her of his decision.588 He then drove to the office to pack his belongings and submit his
resignation letter.589 Donaldson recalled that McGahn told her the President had called and
demanded he contact the Department of Justice and that the President wanted him to do something
that McGahn did not want to do.590 McGahn told Donaldson that the President had called at least
twice and in one of the calls asked “have you done it?”591 McGahn did not tell Donaldson the
specifics of the President’s request because he was consciously trying not to involve her in the




       579
             McGahn 3/8/18 302, at 2.
       580
             McGahn 3/8/18 302, at 2.
       581
             McGahn 3/8/18 302, at 5.
       582
             McGahn 3/8/18 302, at 2, 5; McGahn 2/28/19 302, at 3.
       583
             McGahn 3/8/18 302, at 1-2, 5.
       584
             McGahn 3/8/18 302, at 2.
       585
             McGahn 2/28/19 302, at 3; McGahn 3/8/18 302, at 2.
       586
             McGahn 3/8/18 302, at 2.
       587
             McGahn 3/8/18 302, at 2.
       588
         McGahn 3/8/18 302, at 2-3; McGahn 2/28/19 302, at 3; Donaldson 4/2/18 302, at 4; Call Records
of Don McGahn.
       589
             McGahn 3/8/18 302, at 2; Donaldson 4/2/18 302, at 4.
       590
             Donaldson 4/2/18 302, at 4.
       591
             Donaldson 4/2/18 302, at 4.

                                                   86
                                            U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 92 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



investigation, but Donaldson inferred that the President’s directive was related to the Russia
investigation.592 Donaldson prepared to resign along with McGahn.593

        That evening, McGahn called both Priebus and Bannon and told them that he intended to
       594
resign.     McGahn recalled that, after speaking with his attorney and given the nature of the
President’s request, he decided not to share details of the President’s request with other White
House staff.595 Priebus recalled that McGahn said that the President had asked him to “do crazy
shit,” but he thought McGahn did not tell him the specifics of the President’s request because
McGahn was trying to protect Priebus from what he did not need to know.596 Priebus and Bannon
both urged McGahn not to quit, and McGahn ultimately returned to work that Monday and
remained in his position.597 He had not told the President directly that he planned to resign, and
when they next saw each other the President did not ask McGahn whether he had followed through
with calling Rosenstein.598

        Around the same time, Chris Christie recalled a telephone call with the President in which
the President asked what Christie thought about the President firing the Special Counsel.599
Christie advised against doing so because there was no substantive basis for the President to fire
the Special Counsel, and because the President would lose support from Republicans in Congress
if he did so.600

                                                    Analysis

        In analyzing the President’s direction to McGahn to have the Special Counsel removed,
the following evidence is relevant to the elements of obstruction of justice:

      a.     Obstructive act. As with the President’s firing of Comey, the attempt to remove
the Special Counsel would qualify as an obstructive act if it would naturally obstruct the


        592
            McGahn 2/28/19 302, at 3-4; Donaldson 4/2/18 302, at 4-5. Donaldson said she believed
McGahn consciously did not share details with her because he did not want to drag her into the
investigation. Donaldson 4/2/18 302, at 5; see McGahn 2/28/19 302, at 3.
        593
              Donaldson 4/2/18 302, at 5.
        594
           McGahn 12/14/17 302, at 10; Call Records of Don McGahn; McGahn 2/28/19 302, at 3-4;
Priebus 4/3/18 302, at 6-7.
        595
            McGahn 2/28/19 302, at 4. Priebus and Bannon confirmed that McGahn did not tell them the
specific details of the President’s request. Priebus 4/3/18 302, at 7; Bannon 2/14/18 302, at 10.
        596
              Priebus 4/3/18 302, at 7.
        597
              McGahn 3/8/18 302, at 3; McGahn 2/28/19 302, at 3-4.
        598
              McGahn 3/8/18 302, at 3.
        599
            Christie 2/13/19 302, at 7. Christie did not recall the precise date of this call, but believed it was
after Christopher Wray was announced as the nominee to be the new FBI director, which was on June 7,
2017. Christie 2/13/19 302, at 7. Telephone records show that the President called Christie twice after that
time period, on July 4, 2017, and July 14, 2017. Call Records of Chris Christie.
        600
              Christie 2/13/19 302, at 7.

                                                       87
                                     U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 93 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



investigation and any grand jury proceedings that might flow from the inquiry. Even if the removal
of the lead prosecutor would not prevent the investigation from continuing under a new appointee,
a factfinder would need to consider whether the act had the potential to delay further action in the
investigation, chill the actions of any replacement Special Counsel, or otherwise impede the
investigation.

        A threshold question is whether the President in fact directed McGahn to have the Special
Counsel removed. After news organizations reported that in June 2017 the President had ordered
McGahn to have the Special Counsel removed, the President publicly disputed these accounts, and
privately told McGahn that he had simply wanted McGahn to bring conflicts of interest to the
Department of Justice’s attention. See Volume II, Section II.I, infra. Some of the President’s
specific language that McGahn recalled from the calls is consistent with that explanation.
Substantial evidence, however, supports the conclusion that the President went further and in fact
directed McGahn to call Rosenstein to have the Special Counsel removed.

         First, McGahn’s clear recollection was that the President directed him to tell Rosenstein
not only that conflicts existed but also that “Mueller has to go.” McGahn is a credible witness
with no motive to lie or exaggerate given the position he held in the White House.601 McGahn
spoke with the President twice and understood the directive the same way both times, making it
unlikely that he misheard or misinterpreted the President’s request. In response to that request,
McGahn decided to quit because he did not want to participate in events that he described as akin
to the Saturday Night Massacre. He called his lawyer, drove to the White House, packed up his
office, prepared to submit a resignation letter with his chief of staff, told Priebus that the President
had asked him to “do crazy shit,” and informed Priebus and Bannon that he was leaving. Those
acts would be a highly unusual reaction to a request to convey information to the Department of
Justice.

        Second, in the days before the calls to McGahn, the President, through his counsel, had
already brought the asserted conflicts to the attention of the Department of Justice. Accordingly,
the President had no reason to have McGahn call Rosenstein that weekend to raise conflicts issues
that already had been raised.

        Third, the President’s sense of urgency and repeated requests to McGahn to take immediate
action on a weekend—“You gotta do this. You gotta call Rod.”—support McGahn’s recollection
that the President wanted the Department of Justice to take action to remove the Special Counsel.
Had the President instead sought only to have the Department of Justice re-examine asserted
conflicts to evaluate whether they posed an ethical bar, it would have been unnecessary to set the
process in motion on a Saturday and to make repeated calls to McGahn.

        Finally, the President had discussed “knocking out Mueller” and raised conflicts of interest
in a May 23, 2017 call with McGahn, reflecting that the President connected the conflicts to a plan
to remove the Special Counsel. And in the days leading up to June 17, 2017, the President made
clear to Priebus and Bannon, who then told Ruddy, that the President was considering terminating

        601
           When this Office first interviewed McGahn about this topic, he was reluctant to share detailed
information about what had occurred and only did so after continued questioning. See McGahn 12/14/17
302 (agent notes).

                                                   88
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 94 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the Special Counsel. Also during this time period, the President reached out to Christie to get his
thoughts on firing the Special Counsel. This evidence shows that the President was not just seeking
an examination of whether conflicts existed but instead was looking to use asserted conflicts as a
way to terminate the Special Counsel.

       b.      Nexus to an official proceeding. To satisfy the proceeding requirement, it would
be necessary to establish a nexus between the President’s act of seeking to terminate the Special
Counsel and a pending or foreseeable grand jury proceeding.

        Substantial evidence indicates that by June 17, 2017, the President knew his conduct was
under investigation by a federal prosecutor who could present any evidence of federal crimes to a
grand jury. On May 23, 2017, McGahn explicitly warned the President that his “biggest exposure”
was not his act of firing Comey but his “other contacts” and “calls,” and his “ask re: Flynn.” By
early June, it was widely reported in the media that federal prosecutors had issued grand jury
subpoenas in the Flynn inquiry and that the Special Counsel had taken over the Flynn
investigation.602 On June 9, 2017, the Special Counsel’s Office informed the White House that
investigators would be interviewing intelligence agency officials who allegedly had been asked by
the President to push back against the Russia investigation. On June 14, 2017, news outlets began
reporting that the President was himself being investigated for obstruction of justice. Based on
widespread reporting, the President knew that such an investigation could include his request for
Comey’s loyalty; his request that Comey “let[] Flynn go”; his outreach to Coats and Rogers; and
his termination of Comey and statement to the Russian Foreign Minister that the termination had
relieved “great pressure” related to Russia. And on June 16, 2017, the day before he directed
McGahn to have the Special Counsel removed, the President publicly acknowledged that his
conduct was under investigation by a federal prosecutor, tweeting, “I am being investigated for
firing the FBI Director by the man who told me to fire the FBI Director!”

        c.      Intent. Substantial evidence indicates that the President’s attempts to remove the
Special Counsel were linked to the Special Counsel’s oversight of investigations that involved the
President’s conduct—and, most immediately, to reports that the President was being investigated
for potential obstruction of justice.

         Before the President terminated Comey, the President considered it critically important that
he was not under investigation and that the public not erroneously think he was being investigated.
As described in Volume II, Section II.D, supra, advisors perceived the President, while he was
drafting the Comey termination letter, to be concerned more than anything else about getting out
that he was not personally under investigation. When the President learned of the appointment of
the Special Counsel on May 17, 2017, he expressed further concern about the investigation, saying
“[t]his is the end of my Presidency.” The President also faulted Sessions for recusing, saying “you
were supposed to protect me.”

        On June 14, 2017, when the Washington Post reported that the Special Counsel was
investigating the President for obstruction of justice, the President was facing what he had wanted

       602
             See, e.g., Evan Perez et al., CNN exclusive: Grand jury subpoenas issued in FBI’s Russia
investigation, CNN (May 9, 2017); Matt Ford, Why Mueller Is Taking Over the Michael Flynn Grand Jury,
The Atlantic (June 2, 2017).

                                                 89
                                    U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 95 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to avoid: a criminal investigation into his own conduct that was the subject of widespread media
attention. The evidence indicates that news of the obstruction investigation prompted the President
to call McGahn and seek to have the Special Counsel removed. By mid-June, the Department of
Justice had already cleared the Special Counsel’s service and the President’s advisors had told him
that the claimed conflicts of interest were “silly” and did not provide a basis to remove the Special
Counsel. On June 13, 2017, the Acting Attorney General testified before Congress that no good
cause for removing the Special Counsel existed, and the President dictated a press statement to
Sanders saying he had no intention of firing the Special Counsel. But the next day, the media
reported that the President was under investigation for obstruction of justice and the Special
Counsel was interviewing witnesses about events related to possible obstruction—spurring the
President to write critical tweets about the Special Counsel’s investigation. The President called
McGahn at home that night and then called him on Saturday from Camp David. The evidence
accordingly indicates that news that an obstruction investigation had been opened is what led the
President to call McGahn to have the Special Counsel terminated.

        There also is evidence that the President knew that he should not have made those calls to
McGahn. The President made the calls to McGahn after McGahn had specifically told the
President that the White House Counsel’s Office—and McGahn himself—could not be involved
in pressing conflicts claims and that the President should consult with his personal counsel if he
wished to raise conflicts. Instead of relying on his personal counsel to submit the conflicts claims,
the President sought to use his official powers to remove the Special Counsel. And after the media
reported on the President’s actions, he denied that he ever ordered McGahn to have the Special
Counsel terminated and made repeated efforts to have McGahn deny the story, as discussed in
Volume II, Section II.I, infra. Those denials are contrary to the evidence and suggest the
President’s awareness that the direction to McGahn could be seen as improper.

       F.      The President’s Efforts to Curtail the Special Counsel Investigation

                                             Overview

        Two days after the President directed McGahn to have the Special Counsel removed, the
President made another attempt to affect the course of the Russia investigation. On June 19, 2017,
the President met one-on-one with Corey Lewandowski in the Oval Office and dictated a message
to be delivered to Attorney General Sessions that would have had the effect of limiting the Russia
investigation to future election interference only. One month later, the President met again with
Lewandowski and followed up on the request to have Sessions limit the scope of the Russia
investigation. Lewandowski told the President the message would be delivered soon. Hours later,
the President publicly criticized Sessions in an unplanned press interview, raising questions about
Sessions’s job security.

               1. The President Asks Corey Lewandowski to Deliver a Message to Sessions to
                  Curtail the Special Counsel Investigation

      On June 19, 2017, two days after the President directed McGahn to have the Special
Counsel removed, the President met one-on-one in the Oval Office with his former campaign




                                                 90
                                        U.S. Depar tment of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 96 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



manager Corey Lewandowski.603 Senior White House advisors described Lewandowski as a
"devotee" of the President and said the relationship between th e President and Lewandowski was
"close. " 604

         During the June 19 m eeting, Lewan dowski recalled that, after some small talk , the
President brought up Sessions and criticized his recusal from the Russia investigation .605 The
President told Lewandowski that Sessions was weak and th at if the President had known about the
likelihood of recusal in advance, he would not have appointed Sessions.606 The President then
asked Lewandowski to deliver a message to Sessions and said "write this down ."607 This was the
first time the President had asked Lewandowski to take dictation, and Lewandowski wrote as fast
as possible to make sure he captured the content con ectly. 608

        The President directed th at Sessions should give a speech publicly announcing:

        I know that I recused myself from ce1tain things having to do with specific areas. But our
        POTUS .. . is being treated ve1y unfairly. He shouldn't have a Special Prosecutor/Counsel
        b/c he hasn 't done anything wrong. I was on the campaign w/ him for nine months, there
        were no Russians involved with him. I know it for a fact b/c I was there. He didn't do
        anything wrong except he ran the greatest campaign in American histoiy. 609

The dictated message went on to state that Sessions would meet with the Special Counsel to limit
his jurisdiction to future election interference:

        Now a group of people want to subve1t the Constitution of the United States. I am going
        to meet with the Special Prosecutor to explain this is ve1y unfair and let the Special
        Prosecutor move fo1ward with investigating election meddling for future elections so th at
        nothing can happen in future elections.6 10




                                                                                                              (b)(6)/
                                                                                                              (b)(7)(C)-4
        604
            Kelly 8/2/18 302, at 7; Dearborn 6/20/ 18 302, at 1 (desc1ibing Lewandowski as a "comfort to
the President" whose loyalty was appreciated). Kelly said that when he was Chief of Staff and the President
had meetings with friends like Lewandowski, Kelly tried not to be there and to push the meetings to the
residence to create distance from the West Wing. Kelly 8/2/18 302, at 7.
        605
              Lewandowski 4/6/ 18 302, at 2.
        606
              Lewandowski 4/6/ 18 302, at 2.
        607
              Lewandowski 4/6/ 18 302, at 2.
        608
              Lewandowski 4/6/ 18 302, at 3.
        609
              Lewandowski 4/6/ 18 302, at 2-3; Lewandowski 6/ 19/ 17 Notes, at 1-2.
        610
              Lewandowski 4/6/ 18 302, at 3; Lewandowski 6/ 19/ 17 Notes, at 3.

                                                      91
                                       U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 97 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



The President said that if Sessions delivered that statement he would be the “most popular guy in
the country.”611 Lewandowski told the President he understood what the President wanted Sessions
to do.612

        Lewandowski wanted to pass the message to Sessions in person rather than over the
phone.613 He did not want to meet at the Department of Justice because he did not want a public
log of his visit and did not want Sessions to have an advantage over him by meeting on what
Lewandowski described as Sessions’s turf.614 Lewandowski called Sessions and arranged a
meeting for the following evening at Lewandowski’s office, but Sessions had to cancel due to a
last minute conflict.615 Shortly thereafter, Lewandowski left Washington, D.C., without having
had an opportunity to meet with Sessions to convey the President’s message.616 Lewandowski
stored the notes in a safe at his home, which he stated was his standard procedure with sensitive
items.617

                 2. The President Follows Up with Lewandowski

        Following his June meeting with the President, Lewandowski contacted Rick Dearborn,
then a senior White House official, and asked if Dearborn could pass a message to Sessions.618
Dearborn agreed without knowing what the message was, and Lewandowski later confirmed that
Dearborn would meet with Sessions for dinner in late July and could deliver the message then.619
Lewandowski recalled thinking that the President had asked him to pass the message because the
President knew Lewandowski could be trusted, but Lewandowski believed Dearborn would be a
better messenger because he had a longstanding relationship with Sessions and because Dearborn
was in the government while Lewandowski was not.620

        On July 19, 2017, the President again met with Lewandowski alone in the Oval Office.621
In the preceding days, as described in Volume II, Section II.G, infra, emails and other information
about the June 9, 2016 meeting between several Russians and Donald Trump Jr., Jared Kushner,
and Paul Manafort had been publicly disclosed. In the July 19 meeting with Lewandowski, the


       611
             Lewandowski 4/6/18 302, at 3; Lewandowski 6/19/17 Notes, at 4.
       612
             Lewandowski 4/6/18 302, at 3.
       613
             Lewandowski 4/6/18 302, at 3-4.
       614
             Lewandowski 4/6/18 302, at 4.
       615
             Lewandowski 4/6/18 302, at 4.
       616
             Lewandowski 4/6/18 302, at 4.
       617
             Lewandowski 4/6/18 302, at 4.
       618
             Lewandowski 4/6/18 302, at 4; see Dearborn 6/20/18 302, at 3.
       619
             Lewandowski 4/6/18 302, at 4-5.
       620
             Lewandowski 4/6/18 302, at 4, 6.
       621
          Lewandowski 4/6/18 302, at 5; SCR029b_000002-03 (6/5/18 Additional Response to Special
Counsel Request for Certain Visitor Log Information).

                                                    92
                                        U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 98 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



President raised his previous request and asked if Lewandowski had talked to Sessions.622
Lewandowski told the President that the message would be delivered soon.623 Lewandowski
recalled that the President told him that if Sessions did not meet with him, Lewandowski should
tell Sessions he was fired.624

        Immediately following the meeting with the President, Lewandowski saw Dearborn in the
anteroom outside the Oval Office and gave him a typewritten version of the message the President
had dictated to be delivered to Sessions.625 Lewandowski told Dearborn that the notes were the
message they had discussed, but Dearborn did not recall whether Lewandowski said the message
was from the President.626 The message “definitely raised an eyebrow” for Dearborn, and he
recalled not wanting to ask where it came from or think further about doing anything with it.627
Dearborn also said that being asked to serve as a messenger to Sessions made him
uncomfortable.628 He recalled later telling Lewandowski that he had handled the situation, but he
did not actually follow through with delivering the message to Sessions, and he did not keep a
copy of the typewritten notes Lewandowski had given him.629

                   3. The President Publicly Criticizes Sessions in a New York Times Interview

        Within hours of the President’s meeting with Lewandowski on July 19, 2017, the President
gave an unplanned interview to the New York Times in which he criticized Sessions’s decision to
recuse from the Russia investigation.630 The President said that “Sessions should have never
recused himself, and if he was going to recuse himself, he should have told me before he took the
job, and I would have picked somebody else.”631 Sessions’s recusal, the President said, was “very
unfair to the president. How do you take a job and then recuse yourself? If he would have recused
himself before the job, I would have said, ‘Thanks, Jeff, but I can’t, you know, I’m not going to


        622
              Lewandowski 4/6/18 302, at 5.
        623
              Lewandowski 4/6/18 302, at 5.
        624
           Lewandowski 4/6/18 302, at 6. Priebus vaguely recalled Lewandowski telling him that in
approximately May or June 2017 the President had asked Lewandowski to get Sessions’s resignation.
Priebus recalled that Lewandowski described his reaction as something like, “What can I do? I’m not an
employee of the administration. I’m a nobody.” Priebus 4/3/18 302, at 6.
        625
           Lewandowski 4/6/18 302, at 5. Lewandowski said he asked Hope Hicks to type the notes when
he went in to the Oval Office, and he then retrieved the notes from her partway through his meeting with
the President. Lewandowski 4/6/18 302, at 5.
        626
              Lewandowski 4/6/18 302, at 5; Dearborn 6/20/18 302, at 3.
        627
              Dearborn 6/20/18 302, at 3.
        628
              Dearborn 6/20/18 302, at 3.
        629
              Dearborn 6/20/18 302, at 3-4.
        630
              Peter Baker et al., Excerpts From The Times’s Interview With Trump, New York Times (July
19, 2017).
        631
              Peter Baker et al., Excerpts From The Times’s Interview With Trump, New York Times (July
19, 2017).

                                                     93
                                          U.S. Department of Justice
     ______________________________________________________
     Case 1:19-cv-00810-RBW Document 122-2 Filed 06/19/20 Page 99 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



take you.’ It’s extremely unfair, and that’s a mild word, to the president.”632 Hicks, who was
present for the interview, recalled trying to “throw [herself] between the reporters and [the
President]” to stop parts of the interview, but the President “loved the interview.”633

         Later that day, Lewandowski met with Hicks and they discussed the President’s New York
Times interview.634 Lewandowski recalled telling Hicks about the President’s request that he meet
with Sessions and joking with her about the idea of firing Sessions as a private citizen if Sessions
would not meet with him.635 As Hicks remembered the conversation, Lewandowski told her the
President had recently asked him to meet with Sessions and deliver a message that he needed to
do the “right thing” and resign.636 While Hicks and Lewandowski were together, the President
called Hicks and told her he was happy with how coverage of his New York Times interview
criticizing Sessions was playing out.637

                   4. The President Orders Priebus to Demand Sessions’s Resignation

        Three days later, on July 21, 2017, the Washington Post reported that U.S. intelligence
intercepts showed that Sessions had discussed campaign-related matters with the Russian
ambassador, contrary to what Sessions had said publicly.638 That evening, Priebus called Hunt to
talk about whether Sessions might be fired or might resign.639 Priebus had previously talked to
Hunt when the media had reported on tensions between Sessions and the President, and, after
speaking to Sessions, Hunt had told Priebus that the President would have to fire Sessions if he
wanted to remove Sessions because Sessions was not going to quit.640 According to Hunt, who
took contemporaneous notes of the July 21 call, Hunt told Priebus that, as they had previously
discussed, Sessions had no intention of resigning.641 Hunt asked Priebus what the President would



        632
              Peter Baker et al., Excerpts From The Times’s Interview With Trump, New York Times (July
19, 2017).
        633
              Hicks 12/8/17 302, at 23.
        634
              Hicks 3/13/18 302, at 10; Lewandowski 4/6/18 302, at 6.
        635
              Lewandowski 4/6/18 302, at 6.
        636
            Hicks 3/13/18 302, at 10. Hicks thought that the President might be able to make a recess
appointment of a new Attorney General because the Senate was about to go on recess. Hicks 3/13/18 302,
at 10. Lewandowski recalled that in the afternoon of July 19, 2017, following his meeting with the
President, he conducted research on recess appointments but did not share his research with the President.
Lewandowski 4/6/18 302, at 7.
        637
              Lewandowski 4/6/18 302, at 6.
        638
           Adam Entous et al., Sessions discussed Trump campaign-related matters with Russian
ambassador, U.S. intelligence intercepts show, Washington Post (July 21, 2017). The underlying events
concerning the Sessions-Kislyak contacts are discussed in Volume I, Section IV.A.4.c, supra.
        639
              Hunt 2/1/18 302, at 23.
        640
              Hunt 2/1/18 302, at 23.
        641
              Hunt 2/1/18 302, at 23-24; Hunt 7/21/17 Notes, at 1.

                                                      94
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 100 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



accomplish by firing Sessions, pointing out there was an investigation before and there would be
an investigation after.642

        Early the following morning, July 22, 2017, the President tweeted, “A new
INTELLIGENCE LEAK from the Amazon Washington Post, this time against A.G. Jeff Sessions.
These illegal leaks, like Comey’s, must stop!”643 Approximately one hour later, the President
tweeted, “So many people are asking why isn’t the A.G. or Special Council looking at the many
Hillary Clinton or Comey crimes. 33,000 e-mails deleted?”644 Later that morning, while aboard
Marine One on the way to Norfolk, Virginia, the President told Priebus that he had to get Sessions
to resign immediately.645 The President said that the country had lost confidence in Sessions and
the negative publicity was not tolerable.646 According to contemporaneous notes taken by Priebus,
the President told Priebus to say that he “need[ed] a letter of resignation on [his] desk immediately”
and that Sessions had “no choice” but “must immediately resign.”647 Priebus replied that if they
fired Sessions, they would never get a new Attorney General confirmed and that the Department
of Justice and Congress would turn their backs on the President, but the President suggested he
could make a recess appointment to replace Sessions.648

        Priebus believed that the President’s request was a problem, so he called McGahn and
asked for advice, explaining that he did not want to pull the trigger on something that was “all
wrong.”649 Although the President tied his desire for Sessions to resign to Sessions’s negative
press and poor performance in congressional testimony, Priebus believed that the President’s
desire to replace Sessions was driven by the President’s hatred of Sessions’s recusal from the
Russia investigation.650 McGahn told Priebus not to follow the President’s order and said they
should consult their personal counsel, with whom they had attorney-client privilege.651 McGahn




       642
             Hunt 2/1/18 302, at 23-24; Hunt 7/21/17 Notes, at 1-2.
       643
             @realDonaldTrump 7/22/17 (6:33 a.m. ET) Tweet.
       644
            @realDonaldTrump 7/22/17 (7:44 a.m. ET) Tweet. Three minutes later, the President tweeted,
“What about all of the Clinton ties to Russia, including Podesta Company, Uranium deal, Russian Reset,
big dollar speeches etc.” @realDonaldTrump 7/22/17 (7:47 a.m. ET) Tweet.
       645
             Priebus 1/18/18 302, at 13-14.
       646
             Priebus 1/18/18 302, at 14; Priebus 4/3/18 302, at 4-5; see RP_000073 (Priebus 7/22/17 Notes).
       647
             RP_000073 (Priebus 7/22/17 Notes).
       648
             Priebus 4/3/18 302, at 5.
       649
             Priebus 1/18/18 302, at 14; Priebus 4/3/18 302, at 4-5.
       650
             Priebus 4/3/18 302, at 5.
       651
           RP_000074 (Priebus 7/22/17 Notes); McGahn 12/14/17 302, at 11; Priebus 1/18/18 302, at 14.
Priebus followed McGahn’s advice and called his personal attorney to discuss the President’s request
because he thought it was the type of thing about which one would need to consult an attorney. Priebus
1/18/18 302, at 14.

                                                      95
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 101 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



and Priebus discussed the possibility that they would both have to resign rather than carry out the
President’s order to fire Sessions.652

        That afternoon, the President followed up with Priebus about demanding Sessions’s
resignation, using words to the effect of, “Did you get it? Are you working on it?”653 Priebus said
that he believed that his job depended on whether he followed the order to remove Sessions,
although the President did not directly say so.654 Even though Priebus did not intend to carry out
the President’s directive, he told the President he would get Sessions to resign.655 Later in the day,
Priebus called the President and explained that it would be a calamity if Sessions resigned because
Priebus expected that Rosenstein and Associate Attorney General Rachel Brand would also resign
and the President would be unable to get anyone else confirmed.656 The President agreed to hold
off on demanding Sessions’s resignation until after the Sunday shows the next day, to prevent the
shows from focusing on the firing.657

        By the end of that weekend, Priebus recalled that the President relented and agreed not to
ask Sessions to resign.658 Over the next several days, the President tweeted about Sessions. On
the morning of Monday, July 24, 2017, the President criticized Sessions for neglecting to
investigate Clinton and called him “beleaguered.”659 On July 25, the President tweeted, “Attorney
General Jeff Sessions has taken a VERY weak position on Hillary Clinton crimes (where are E-
mails & DNC server) & Intel leakers!”660 The following day, July 26, the President tweeted, “Why
didn’t A.G. Sessions replace Acting FBI Director Andrew McCabe, a Comey friend who was in
charge of Clinton investigation.”661 According to Hunt, in light of the President’s frequent public
attacks, Sessions prepared another resignation letter and for the rest of the year carried it with him
in his pocket every time he went to the White House.662




        652
              McGahn 12/14/17 302, at 11; RP_000074 (Priebus 7/22/17 Notes) (“discuss resigning
together”).
        653
              Priebus 1/18/18 302, at 14; Priebus 4/3/18 302, at 4.
        654
              Priebus 4/3/18 302, at 4.
        655
              Priebus 1/18/18 302, at 15.
        656
              Priebus 1/18/18 302, at 15.
        657
              Priebus 1/18/18 302, at 15.
        658
              Priebus 1/18/18 302, at 15.
        659
            @realDonaldTrump 7/24/17 (8:49 a.m. ET) Tweet (“So why aren’t the Committees and
investigators, and of course our beleaguered A.G., looking into Crooked Hillarys crimes & Russia
relations?”).
        660
            @realDonaldTrump 7/25/17 (6:12 a.m. ET) Tweet. The President sent another tweet shortly
before this one asking “where is the investigation A.G.” @realDonaldTrump 7/25/17 (6:03 a.m. ET) Tweet.
        661
              @realDonaldTrump 7/26/17 (9:48 a.m. ET) Tweet.
        662
              Hunt 2/1/18 302, at 24-25.

                                                       96
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 102 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                              Analysis

        In analyzing the President's effo1is to have Lewandowski deliver a message directing
Sessions to publicly announce that the Special Counsel investigation would be confined to future
election interference, the following evidence is relevant to the elements of obstruction of justice:

       a.     Obstrnctive act. The President's effo1i to send Sessions a message through
Lewandowski would qualify as an obstructive act if it would naturally obstrnct the investigation
and any grand jmy proceedings that might flow from the inquiiy.

        The President sought to have Sessions announce that the President "shouldn't have a
Special Prosecutor/Counsel" and that Sessions was going to "meet with the Special Prosecutor to
explain this is ve1y unfair and let the Special Prosecutor move fo1ward with investigating election
meddling for future elections so that nothing can happen in futme elections." The President wanted
Sessions to disregard his recusal from the investigation, which had followed from a fo1mal DOJ
ethics review, and have Sessions declare that he knew "for a fact" that "there were no Russians
involved with the campaign" because he "was there." The President fuiiher directed that Sessions
should explain that the President should not be subject to an investigation "because he hasn 't done
anything wrong." Taken together, the President's dii·ectives indicate that Sessions was being
instructed to tell the Special Counsel to end the existing investigation into the President and his
campaign, with the Special Counsel being pennitted to "move fo1ward with investigating election
meddling for future elections."

         b.    Nexus to an official proceeding. As described above, by the time of the President's
initial one-on-one meeting with Lewandowski on June 19, 2017, the existence of a grand jmy
investigation supervised by the Special Counsel was ublic knowled e. B the time of the
President's follow-u meetin with Lewandowski,                                                      (b)(3)-1
                            See Volume II, Section 11.G, infra. To satisfy the nexus requii·ement,
it would be necessaiy to show that limiting the Special Counsel 's investigation would have the
natural and probable effect of impeding that grand jmy proceeding.

        c.       Intent. Substantial evidence indicates that the President's effo1i to have Sessions
limit the scope of the Special Counsel's investigation to futme election interference was intended
to prevent fuii her investigative scrntiny of the President's and his campaign's conduct.

        As previously described, see Volume II, Section II.B, supra, the President knew that the
Russia investigation was focused in paii on his campaign, and he perceived allegations of Russian
interference to cast doubt on the legitimacy of his election. The President fuii her knew that the
investigation had broadened to include his own conduct and whether he had obstructed justice.
Those investigations would not proceed if the Special Counsel's jurisdiction were li1nited to future
election interference only.

        The timing and cii·cumstan ces of the President's actions support the conclusion that he
sought that result. The President's initial direction that Sessions should limit the Special Counsel 's
investigation came just two days after the President had ordered McGahn to have the Special
Counsel removed, which itself followed public reports that the President was personally under


                                                  97
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 103 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



investigation for obstruction of justice. The sequence of those events raises an inference that after
seeking to terminate the Special Counsel, the President sought to exclude his and his campaign’s
conduct from the investigation’s scope. The President raised the matter with Lewandowski again
on July 19, 2017, just days after emails and information about the June 9, 2016 meeting between
Russians and senior campaign officials had been publicly disclosed, generating substantial media
coverage and investigative interest.

        The manner in which the President acted provides additional evidence of his intent. Rather
than rely on official channels, the President met with Lewandowski alone in the Oval Office. The
President selected a loyal “devotee” outside the White House to deliver the message, supporting
an inference that he was working outside White House channels, including McGahn, who had
previously resisted contacting the Department of Justice about the Special Counsel. The President
also did not contact the Acting Attorney General, who had just testified publicly that there was no
cause to remove the Special Counsel. Instead, the President tried to use Sessions to restrict and
redirect the Special Counsel’s investigation when Sessions was recused and could not properly
take any action on it.

        The July 19, 2017 events provide further evidence of the President’s intent. The President
followed up with Lewandowski in a separate one-on-one meeting one month after he first dictated
the message for Sessions, demonstrating he still sought to pursue the request. And just hours after
Lewandowski assured the President that the message would soon be delivered to Sessions, the
President gave an unplanned interview to the New York Times in which he publicly attacked
Sessions and raised questions about his job security. Four days later, on July 22, 2017, the
President directed Priebus to obtain Sessions’s resignation. That evidence could raise an inference
that the President wanted Sessions to realize that his job might be on the line as he evaluated
whether to comply with the President’s direction that Sessions publicly announce that,
notwithstanding his recusal, he was going to confine the Special Counsel’s investigation to future
election interference.

       G.      The President’s Efforts to Prevent Disclosure of Emails About the June 9, 2016
               Meeting Between Russians and Senior Campaign Officials

                                             Overview

        By June 2017, the President became aware of emails setting up the June 9, 2016 meeting
between senior campaign officials and Russians who offered derogatory information on Hillary
Clinton as “part of Russia and its government’s support for Mr. Trump.” On multiple occasions
in late June and early July 2017, the President directed aides not to publicly disclose the emails,
and he then dictated a statement about the meeting to be issued by Donald Trump Jr. describing
the meeting as about adoption.

                                             Evidence

               1. The President Learns About the Existence of Emails Concerning the June 9,
                  2016 Trump Tower Meeting

      In mid-June 2017—the same week that the President first asked Lewandowski to pass a
message to Sessions—senior Administration officials became aware of emails exchanged during
                                                 98
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 104 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the campaign arranging a meeting between Donald Trump Jr., Paul Manafort, Jared Kushner, and
a Russian attorney.663 As described in Volume I, Section IV.A.5, supra, the emails stated that the
“Crown [P]rosecutor of Russia” had offered “to provide the Trump campaign with some official
documents and information that would incriminate Hillary and her dealings with Russia” as part
of “Russia and its government’s support for Mr. Trump.”664 Trump Jr. responded, “[I]f it’s what
you say I love it,”665 and he, Kushner, and Manafort met with the Russian attorney and several
other Russian individuals at Trump Tower on June 9, 2016.666 At the meeting, the Russian attorney
claimed that funds derived from illegal activities in Russia were provided to Hillary Clinton and
other Democrats, and the Russian attorney then spoke about the Magnitsky Act, a 2012 U.S. statute
that imposed financial and travel sanctions on Russian officials and that had resulted in a retaliatory
ban in Russia on U.S. adoptions of Russian children.667

        According to written answers submitted by the President in response to questions from this
Office, the President had no recollection of learning of the meeting or the emails setting it up at the
time the meeting occurred or at any other time before the election.668

        The Trump Campaign had previously received a document request from SSCI that called
for the production of various information, including, “[a] list and a description of all meetings”
between any “individual affiliated with the Trump campaign” and “any individual formally or
informally affiliated with the Russian government or Russian business interests which took place
between June 16, 2015, and 12 pm on January 20, 2017,” and associated records.669 Trump
Organization attorneys became aware of the June 9 meeting no later than the first week of June
2017, when they began interviewing the meeting participants, and the Trump Organization
attorneys provided the emails setting up the meeting to the President’s personal counsel.670 Mark
Corallo, who had been hired as a spokesman for the President’s personal legal team, recalled that
he learned about the June 9 meeting around June 21 or 22, 2017.671 Priebus recalled learning about
the June 9 meeting from Fox News host Sean Hannity in late June 2017.672 Priebus notified one


        663
              Hicks 3/13/18 302, at 1; Raffel 2/8/18 302, at 2.
        664
              RG000061 (6/3/16 Email, Goldstone to Trump Jr.); @DonaldJTrumpJR 7/11/17 (11:01 a.m.
ET) Tweet.
        665
              RG000061 (6/3/16 Email, Trump Jr. to Goldstone); @DonaldJTrumpJR 7/11/17 (11:01 a.m.
ET) Tweet.
        666
              Samochornov 7/12/17 302, at 4.
        667
              See Volume I, Section IV.A.5, supra (describing meeting in detail).
        668
           Written Responses of Donald J. Trump (Nov. 20, 2018), at 8 (Response to Question I, Parts (a)
through (c)). The President declined to answer questions about his knowledge of the June 9 meeting or
other events after the election.
        669
              DJTFP_SCO_PDF_00000001-02 (5/17/17 Letter, SSCI to Donald J. Trump for President, Inc.).
        670
            Goldstone 2/8/18 302, at 12; 6/2/17 and 6/5/17 Emails, Goldstone & Garten; Raffel 2/8/18 302,
at 3; Hicks 3/13/18 302, at 2.
        671
              Corallo 2/15/18 302, at 3.
        672
              Priebus 4/3/18 302, at 7.

                                                       99
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 105 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



of the President’s personal attorneys, who told Priebus he was already working on it.673 By late
June, several advisors recalled receiving media inquiries that could relate to the June 9 meeting.674

                   2. The President Directs Communications Staff Not to Publicly Disclose
                      Information About the June 9 Meeting

       Communications advisors Hope Hicks and Josh Raffel recalled discussing with Jared
Kushner and Ivanka Trump that the emails were damaging and would inevitably be leaked.675
Hicks and Raffel advised that the best strategy was to proactively release the emails to the press.676
On or about June 22, 2017, Hicks attended a meeting in the White House residence with the
President, Kushner, and Ivanka Trump.677 According to Hicks, Kushner said that he wanted to fill
the President in on something that had been discovered in the documents he was to provide to the
congressional committees involving a meeting with him, Manafort, and Trump Jr.678 Kushner
brought a folder of documents to the meeting and tried to show them to the President, but the
President stopped Kushner and said he did not want to know about it, shutting the conversation
down.679

        On June 28, 2017, Hicks viewed the emails at Kushner’s attorney’s office.680 She recalled
being shocked by the emails because they looked “really bad.”681 The next day, Hicks spoke
privately with the President to mention her concern about the emails, which she understood were
soon going to be shared with Congress.682 The President seemed upset because too many people
knew about the emails and he told Hicks that just one lawyer should deal with the matter.683 The
President indicated that he did not think the emails would leak, but said they would leak if everyone
had access to them.684




        673
              Priebus 4/3/18 302, at 7.
        674
              Corallo 2/15/18 302, at 3; Hicks 12/7/17 302, at 8; Raffel 2/8/18 302, at 3.
        675
              Raffel 2/8/18 302, at 2-3; Hicks 3/13/18 302, at 2.
        676
              Raffel 2/8/18 302, at 2-3, 5; Hicks 3/13/18 302, at 2; Hicks 12/7/17 302, at 8.
        677
              Hicks 12/7/17 302, at 6-7; Hicks 3/13/18 302, at 1.
        678
              Hicks 12/7/17 302, at 7; Hicks 3/13/18 302, at 1.
        679
            Hicks 12/7/17 302, at 7; Hicks 3/13/18 302, at 1. Counsel for Ivanka Trump provided an attorney
proffer that is consistent with Hicks’s account and with the other events involving Ivanka Trump set forth
in this section of the report. Kushner said that he did not recall talking to the President at this time about
the June 9 meeting or the underlying emails. Kushner 4/11/18 302, at 30.
        680
              Hicks 3/13/18 302, at 1-2.
        681
              Hicks 3/13/18 302, at 2.
        682
              Hicks 12/7/17 302, at 8.
        683
              Hicks 3/13/18 302, at 2-3; Hicks 12/7/17 302, at 8.
        684
              Hicks 12/7/17 302, at 8.

                                                      100
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 106 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Later that day, Hicks, Kushner, and Ivanka Trump went together to talk to the President.685
Hicks recalled that Kushner told the President the June 9 meeting was not a big deal and was about
Russian adoption, but that emails existed setting up the meeting.686 Hicks said she wanted to get
in front of the story and have Trump Jr. release the emails as part of an interview with “softball
questions.”687 The President said he did not want to know about it and they should not go to the
press.688 Hicks warned the President that the emails were “really bad” and the story would be
“massive” when it broke, but the President was insistent that he did not want to talk about it and
said he did not want details.689 Hicks recalled that the President asked Kushner when his document
production was due.690 Kushner responded that it would be a couple of weeks and the President
said, “then leave it alone.”691 Hicks also recalled that the President said Kushner’s attorney should
give the emails to whomever he needed to give them to, but the President did not think they would
be leaked to the press.692 Raffel later heard from Hicks that the President had directed the group
not to be proactive in disclosing the emails because the President believed they would not leak.693

                  3. The President Directs Trump Jr.’s Response to Press Inquiries About the
                     June 9 Meeting

        The following week, the President departed on an overseas trip for the G20 summit in
Hamburg, Germany, accompanied by Hicks, Raffel, Kushner, and Ivanka Trump, among others.694
On July 7, 2017, while the President was overseas, Hicks and Raffel learned that the New York
Times was working on a story about the June 9 meeting.695 The next day, Hicks told the President
about the story and he directed her not to comment.696 Hicks thought the President’s reaction was
odd because he usually considered not responding to the press to be the ultimate sin.697 Later that
day, Hicks and the President again spoke about the story.698 Hicks recalled that the President asked




       685
             Hicks 12/7/17 302, at 8; Hicks 3/13/18 302, at 2.
       686
             Hicks 3/13/18 302, at 2; Hicks 12/7/17 302, at 9.
       687
             Hicks 3/13/18 302, at 2-3.
       688
             Hicks 3/13/18 302, at 2-3; Hicks 12/7/17 302, at 9.
       689
             Hicks 3/13/18 302, at 3; Hicks 12/7/17 302, at 9.
       690
             Hicks 3/13/18 302, at 3.
       691
             Hicks 3/13/18 302, at 3.
       692
             Hicks 12/7/17 302, at 9.
       693
             Raffel 2/8/18 302, at 5.
       694
             Raffel 2/8/18 302, at 6.
       695
             Raffel 2/8/18 302, at 6-7; Hicks 3/13/18 302, at 3.
       696
             Hicks 12/7/17 302, at 10; Hicks 3/13/18 302, at 3.
       697
             Hicks 12/7/17 302, at 10.
       698
             Hicks 3/13/18 302, at 3.

                                                     101
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 107 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



her what the meeting had been about, and she said that she had been told the meeting was about
Russian adoption.699 The President responded, “then just say that.”700

        On the flight home from the G20 on July 8, 2017, Hicks obtained a draft statement about
the meeting to be released by Trump Jr. and brought it to the President.701 The draft statement
began with a reference to the information that was offered by the Russians in setting up the
meeting: “I was asked to have a meeting by an acquaintance I knew from the 2013 Miss Universe
pageant with an individual who I was told might have information helpful to the campaign.”702
Hicks again wanted to disclose the entire story, but the President directed that the statement not be
issued because it said too much.703 The President told Hicks to say only that Trump Jr. took a brief
meeting and it was about Russian adoption.704 After speaking with the President, Hicks texted
Trump Jr. a revised statement on the June 9 meeting that read:

       It was a short meeting. I asked Jared and Paul to stop by. We discussed a program about
       the adoption of Russian children that was active and popular with American families years
       ago and was since ended by the Russian government, but it was not a campaign issue at
       that time and there was no follow up.705

Hicks’s text concluded, “Are you ok with this? Attributed to you.”706 Trump Jr. responded by
text message that he wanted to add the word “primarily” before “discussed” so that the statement
would read, “We primarily discussed a program about the adoption of Russian children.”707 Trump
Jr. texted that he wanted the change because “[t]hey started with some Hillary thing which was bs
and some other nonsense which we shot down fast.”708 Hicks texted back, “I think that’s right too
but boss man worried it invites a lot of questions[.] [U]ltimately [d]efer to you and [your attorney]
on that word Bc I know it’s important and I think the mention of a campaign issue adds something
to it in case we have to go further.”709 Trump Jr. responded, “If I don’t have it in there it appears
as though I’m lying later when they inevitably leak something.”710 Trump Jr.’s statement—adding




       699
             Hicks 3/13/18 302, at 3; Hicks 12/7/17 302, at 10.
       700
             Hicks 3/13/18 302, at 3; see Hicks 12/7/17 302, at 10.
       701
             Hicks 3/13/18 302, at 4.
       702
             Hicks 7/8/17 Notes.
       703
             Hicks 3/13/18 302, at 4-5; Hicks 12/7/17 302, at 11.
       704
             Hicks 12/7/17 302, at 11.
       705
             SCR011a_000004 (7/8/17 Text Message, Hicks to Trump Jr.).
       706
             SCR011a_000004 (7/8/17 Text Message, Hicks to Trump Jr.).
       707
             SCR011a_000005 (7/8/17 Text Message, Trump Jr. to Hicks).
       708
             SCR011a_000005 (7/8/17 Text Message, Trump Jr. to Hicks).
       709
             SCR011a_000005 (7/8/17 Text Message, Hicks to Trump Jr.).
       710
             SCR011a_000006 (7/8/17 Text Message, Trump Jr. to Hicks).

                                                     102
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 108 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the word “primarily” and making other minor additions—was then provided to the New York
Times.711 The full statement provided to the Times stated:

       It was a short introductory meeting. I asked Jared and Paul to stop by. We primarily
       discussed a program about the adoption of Russian children that was active and popular
       with American families years ago and was since ended by the Russian government, but it
       was not a campaign issue at the time and there was no follow up. I was asked to attend the
       meeting by an acquaintance, but was not told the name of the person I would be meeting
       with beforehand.712

The statement did not mention the offer of derogatory information about Clinton or any discussion
of the Magnitsky Act or U.S. sanctions, which were the principal subjects of the meeting, as
described in Volume I, Section IV.A.5, supra.

        A short while later, while still on Air Force One, Hicks learned that Priebus knew about
the emails, which further convinced her that additional information about the June 9 meeting would
leak and the White House should be proactive and get in front of the story.713 Hicks recalled again
going to the President to urge him that they should be fully transparent about the June 9 meeting,
but he again said no, telling Hicks, “You’ve given a statement. We’re done.”714

       Later on the flight home, Hicks went to the President’s cabin, where the President was on
the phone with one of his personal attorneys.715 At one point the President handed the phone to
Hicks, and the attorney told Hicks that he had been working with Circa News on a separate story,
and that she should not talk to the New York Times.716

                  4. The Media Reports on the June 9, 2016 Meeting

         Before the President’s flight home from the G20 landed, the New York Times published
its story about the June 9, 2016 meeting.717 In addition to the statement from Trump Jr., the Times
story also quoted a statement from Corallo on behalf of the President’s legal team suggesting that
the meeting might have been a setup by individuals working with the firm that produced the Steele
reporting.718 Corallo also worked with Circa News on a story published an hour later that

       711
         Hicks 3/13/18 302, at 6; see Jo Becker et al., Trump Team Met With Lawyer Linked to Kremlin
During Campaign, New York Times (July 8, 2017).
       712
         See Jo Becker et al., Trump Team Met With Lawyer Linked to Kremlin During Campaign, New
York Times (July 8, 2017).
       713
             Hicks 3/13/18 302, at 6; Raffel 2/8/18 302, at 9-10.
       714
             Hicks 12/7/17 302, at 12; Raffel 2/8/18 302, at 10.
       715
             Hicks 3/13/18 302, at 7.
       716
             Hicks 3/13/18 302, at 7.
       717
         See Jo Becker et al., Trump Team Met With Lawyer Linked to Kremlin During Campaign, New
York Times (July 8, 2017); Raffel 2/8/18 302, at 10.
       718
         See Jo Becker et al., Trump Team Met With Lawyer Linked to Kremlin During Campaign, New
York Times (July 8, 2017).

                                                     103
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 109 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



questioned whether Democratic operatives had arranged the June 9 meeting to create the
appearance of improper connections between Russia and Trump family members.719 Hicks was
upset about Corallo’s public statement and called him that evening to say the President had not
approved the statement.720

        The next day, July 9, 2017, Hicks and the President called Corallo together and the
President criticized Corallo for the statement he had released.721 Corallo told the President the
statement had been authorized and further observed that Trump Jr.’s statement was inaccurate and
that a document existed that would contradict it.722 Corallo said that he purposely used the term
“document” to refer to the emails setting up the June 9 meeting because he did not know what the
President knew about the emails.723 Corallo recalled that when he referred to the “document” on
the call with the President, Hicks responded that only a few people had access to it and said “it
will never get out.”724 Corallo took contemporaneous notes of the call that say: “Also mention
existence of doc. Hope says ‘only a few people have it. It will never get out.’”725 Hicks later told
investigators that she had no memory of making that comment and had always believed the emails
would eventually be leaked, but she might have been channeling the President on the phone call
because it was clear to her throughout her conversations with the President that he did not think
the emails would leak.726

       On July 11, 2017, Trump Jr. posted redacted images of the emails setting up the June 9
meeting on Twitter; the New York Times reported that he did so “[a]fter being told that The Times
was about to publish the content of the emails.”727 Later that day, the media reported that the
President had been personally involved in preparing Trump Jr.’s initial statement to the New York
Times that had claimed the meeting “primarily” concerned “a program about the adoption of
Russian children.”728 Over the next several days, the President’s personal counsel repeatedly and



        719
            See Donald Trump Jr. gathered members of campaign for meeting with Russian lawyer before
election, Circa News (July 8, 2017).
        720
              Hicks 3/13/18 302, at 8; Corallo 2/15/18 302, at 6-7.
        721
              Corallo 2/15/18 302, at 7.
        722
              Corallo 2/15/18 302, at 7.
        723
              Corallo 2/15/18 302, at 7-9.
        724
              Corallo 2/15/18 302, at 8.
        725
           Corallo 2/15/18 302, at 8; Corallo 7/9/17 Notes (“Sunday 9th – Hope calls w/ POTUS on line”).
Corallo said he is “100% confident” that Hicks said “It will never get out” on the call. Corallo 2/15/18 302,
at 9.
        726
              Hicks 3/13/18 302, at 9.
        727
             @DonaldJTrumpJR 7/11/17 (11:01 a.m. ET) Tweet; Jo Becker et al., Russian Dirt on Clinton?
‘I Love It,’ Donald Trump Jr. Said, New York Times (July 11, 2017).
        728
            See, e.g., Peter Baker & Maggie Haberman, Rancor at White House as Russia Story Refuses to
Let the Page Turn, New York Times (July 11, 2017) (reporting that the President “signed off” on Trump
Jr.’s statement).

                                                      104
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 110 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



inaccurately denied that the President played any role in drafting Trump Jr.’s statement.729 After
consulting with the President on the issue, White House Press Secretary Sarah Sanders told the
media that the President “certainly didn’t dictate” the statement, but that “he weighed in, offered
suggestions like any father would do.”730 Several months later, the President’s personal counsel
stated in a private communication to the Special Counsel’s Office that “the President dictated a
short but accurate response to the New York Times article on behalf of his son, Donald Trump,
Jr.”731 The President later told the press that it was “irrelevant” whether he dictated the statement
and said, “It’s a statement to the New York Times. . . . That’s not a statement to a high tribunal of
judges.”732

        On July 12, 2017, the Special Counsel’s Office (b) (3)                          Trump Jr. (b)(3)-1
(b) (3)                                  related to the June 9 meeting and those who attended the
June 9 meeting.733

        On July 19, 2017, the President had his follow-up meeting with Lewandowski and then
met with reporters for the New York Times. In addition to criticizing Sessions in his Times
interview, the President addressed the June 9, 2016 meeting and said he “didn’t know anything
about the meeting” at the time.734 The President added, “As I’ve said—most other people, you
know, when they call up and say, ‘By the way, we have information on your opponent,’ I think
most politicians — I was just with a lot of people, they said . . . , ‘Who wouldn’t have taken a
meeting like that?’”735

                                                   Analysis

       In analyzing the President’s actions regarding the disclosure of information about the June
9 meeting, the following evidence is relevant to the elements of obstruction of justice:

       a.      Obstructive act. On at least three occasions between June 29, 2017, and July 9,
2017, the President directed Hicks and others not to publicly disclose information about the June

        729
           See, e.g., David Wright, Trump lawyer: President was aware of “nothing”, CNN (July 12, 2017)
(quoting the President’s personal attorney as saying, “I wasn’t involved in the statement drafting at all nor
was the President.”); see also Good Morning America, ABC (July 12, 2017) (“The President didn’t sign
off on anything. . . . The President wasn’t involved in that.”); Meet the Press, NBC (July 16, 2017) (“I do
want to be clear—the President was not involved in the drafting of the statement.”).
        730
           Sarah Sanders, White House Daily Briefing, C-SPAN (Aug. 1, 2017); Sanders 7/3/18 302, at 9
(the President told Sanders he “weighed in, as any father would” and knew she intended to tell the press
what he said).
        731
              1/29/18 Letter, President’s Personal Counsel to Special Counsel’s Office, at 18.
        732
              Remarks by President Trump in Press Gaggle (June 15, 2018).
        733   (b) (3)           .    (b)(3)-1
        734
              Peter Baker et al., Excerpts From The Times’s Interview With Trump, New York Times (July
19, 2017).
        735
              Peter Baker et al., Excerpts From The Times’s Interview With Trump, New York Times (July
19, 2017).

                                                      105
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 111 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



9, 2016 meeting between senior campaign officials and a Russian attorney. On June 29, Hicks
warned the President that the emails setting up the June 9 meeting were “really bad” and the story
would be “massive” when it broke, but the President told her and Kushner to “leave it alone.”
Early on July 8, after Hicks told the President the New York Times was working on a story about
the June 9 meeting, the President directed her not to comment, even though Hicks said that the
President usually considered not responding to the press to be the ultimate sin. Later that day, the
President rejected Trump Jr.’s draft statement that would have acknowledged that the meeting was
with “an individual who I was told might have information helpful to the campaign.” The
President then dictated a statement to Hicks that said the meeting was about Russian adoption
(which the President had twice been told was discussed at the meeting). The statement dictated
by the President did not mention the offer of derogatory information about Clinton.

        Each of these efforts by the President involved his communications team and was directed
at the press. They would amount to obstructive acts only if the President, by taking these actions,
sought to withhold information from or mislead congressional investigators or the Special Counsel.
On May 17, 2017, the President’s campaign received a document request from SSCI that clearly
covered the June 9 meeting and underlying emails, and those documents also plainly would have
been relevant to the Special Counsel’s investigation.

       But the evidence does not establish that the President took steps to prevent the emails or
other information about the June 9 meeting from being provided to Congress or the Special
Counsel. The series of discussions in which the President sought to limit access to the emails and
prevent their public release occurred in the context of developing a press strategy. The only
evidence we have of the President discussing the production of documents to Congress or the
Special Counsel is the conversation on June 29, 2017, when Hicks recalled the President
acknowledging that Kushner’s attorney should provide emails related to the June 9 meeting to
whomever he needed to give them to. We do not have evidence of what the President discussed
with his own lawyers at that time.

        b.     Nexus to an official proceeding. As described above, by the time of the President’s
attempts to prevent the public release of the emails regarding the June 9 meeting, the existence of
a grand jury investigation supervised by the Special Counsel was public knowledge, and the
President had been told that the emails were responsive to congressional inquiries. To satisfy the
nexus requirement, however, it would be necessary to show that preventing the release of the
emails to the public would have the natural and probable effect of impeding the grand jury
proceeding or congressional inquiries. As noted above, the evidence does not establish that the
President sought to prevent disclosure of the emails in those official proceedings.

        c.      Intent. The evidence establishes the President’s substantial involvement in the
communications strategy related to information about his campaign’s connections to Russia and
his desire to minimize public disclosures about those connections. The President became aware
of the emails no later than June 29, 2017, when he discussed them with Hicks and Kushner, and
he could have been aware of them as early as June 2, 2017, when lawyers for the Trump
Organization began interviewing witnesses who participated in the June 9 meeting. The President
thereafter repeatedly rejected the advice of Hicks and other staffers to publicly release information
about the June 9 meeting. The President expressed concern that multiple people had access to the
emails and instructed Hicks that only one lawyer should deal with the matter. And the President

                                                106
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 112 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



dictated a statement to be released by Trump Jr. in response to the first press accounts of the June
9 meeting that said the meeting was about adoption.

       But as described above, the evidence does not establish that the President intended to
prevent the Special Counsel’s Office or Congress from obtaining the emails setting up the June 9
meeting or other information about that meeting. The statement recorded by Corallo—that the
emails “will never get out”—can be explained as reflecting a belief that the emails would not be
made public if the President’s press strategy were followed, even if the emails were provided to
Congress and the Special Counsel.

        H.         The President’s Further Efforts to Have the Attorney General Take Over the
                   Investigation

                                                    Overview

        From summer 2017 through 2018, the President attempted to have Attorney General
Sessions reverse his recusal, take control of the Special Counsel’s investigation, and order an
investigation of Hillary Clinton.

                                                    Evidence

                   1. The President Again Seeks to Have Sessions Reverse his Recusal

        After returning Sessions’s resignation letter at the end of May 2017, but before the
President’s July 19, 2017 New York Times interview in which he publicly criticized Sessions for
recusing from the Russia investigation, the President took additional steps to have Sessions reverse
his recusal. In particular, at some point after the May 17, 2017 appointment of the Special Counsel,
Sessions recalled, the President called him at home and asked if Sessions would “unrecuse”
himself.736 According to Sessions, the President asked him to reverse his recusal so that Sessions
could direct the Department of Justice to investigate and prosecute Hillary Clinton, and the “gist”
of the conversation was that the President wanted Sessions to unrecuse from “all of it,” including
the Special Counsel’s Russia investigation.737 Sessions listened but did not respond, and he did
not reverse his recusal or order an investigation of Clinton.738

        In early July 2017, the President asked Staff Secretary Rob Porter what he thought of
Associate Attorney General Rachel Brand.739 Porter recalled that the President asked him if Brand
was good, tough, and “on the team.”740 The President also asked if Porter thought Brand was
interested in being responsible for the Special Counsel’s investigation and whether she would want

        736
            Sessions 1/17/18 302, at 15. That was the second time that the President asked Sessions to
reverse his recusal from campaign-related investigations. See Volume II, Section II.C.1, supra (describing
President’s March 2017 request at Mar-a-Lago for Sessions to unrecuse).
        737
              Sessions 1/17/18 302, at 15.
        738
              Sessions 1/17/18 302, at 15.
        739
              Porter 4/13/18 302, at 11; Porter 5/8/18 302, at 6.
        740
              Porter 4/13/18 302, at 11; Porter 5/8/18 302, at 6.

                                                       107
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 113 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



to be Attorney General one day.741 Because Porter knew Brand, the President asked him to sound
her out about taking responsibility for the investigation and being Attorney General.742
Contemporaneous notes taken by Porter show that the President told Porter to “Keep in touch with
your friend,” in reference to Brand.743 Later, the President asked Porter a few times in passing
whether he had spoken to Brand, but Porter did not reach out to her because he was uncomfortable
with the task.744 In asking him to reach out to Brand, Porter understood the President to want to
find someone to end the Russia investigation or fire the Special Counsel, although the President
never said so explicitly.745 Porter did not contact Brand because he was sensitive to the
implications of that action and did not want to be involved in a chain of events associated with an
effort to end the investigation or fire the Special Counsel.746

         McGahn recalled that during the summer of 2017, he and the President discussed the fact
that if Sessions were no longer in his position the Special Counsel would report directly to a non-
recused Attorney General.747 McGahn told the President that things might not change much under
a new Attorney General.748 McGahn also recalled that in or around July 2017, the President
frequently brought up his displeasure with Sessions.749 Hicks recalled that the President viewed
Sessions’s recusal from the Russia investigation as an act of disloyalty.750 In addition to criticizing
Sessions’s recusal, the President raised other concerns about Sessions and his job performance
with McGahn and Hicks.751




        741
            Porter 4/13/18 302, at 11; Porter 5/8/18 302, at 6. Because of Sessions’s recusal, if Rosenstein
were no longer in his position, Brand would, by default, become the DOJ official in charge of supervising
the Special Counsel’s investigation, and if both Sessions and Rosenstein were removed, Brand would be
next in line to become Acting Attorney General for all DOJ matters. See 28 U.S.C. § 508.
        742
              Porter 4/13/18 302, at 11; Porter 5/8/18 302, at 6.
        743
              SC_RRP000020 (Porter 7/10/17 Notes).
        744
              Porter 4/13/18 302, at 11-12.
        745
              Porter 4/13/18 302, at 11-12.
        746
           Porter 4/13/18 302, at 11-12. Brand confirmed that no one ever raised with her the prospect of
taking over the Russia investigation or becoming Attorney General. Brand 1/29/19 302, at 2.
        747
              McGahn 12/14/17 302, at 11.
        748
              McGahn 12/14/17 302, at 11.
        749
              McGahn 12/14/17 302, at 9.
        750
              Hicks 3/13/18 302, at 10.
        751
              McGahn 12/14/17 302, at 9; Hicks 3/13/18 302, at 10.

                                                       108
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 114 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  2. Additional Efforts to Have Sessions Unrecuse or Direct Investigations Covered
                     by his Recusal

       Later in 2017, the President continued to urge Sessions to reverse his recusal from
campaign-related investigations and considered replacing Sessions with an Attorney General who
would not be recused.

        On October 16, 2017, the President met privately with Sessions and said that the
Department of Justice was not investigating individuals and events that the President thought the
Department should be investigating.752 According to contemporaneous notes taken by Porter, who
was at the meeting, the President mentioned Clinton’s emails and said, “Don’t have to tell us, just
take [a] look.”753 Sessions did not offer any assurances or promises to the President that the
Department of Justice would comply with that request.754 Two days later, on October 18, 2017,
the President tweeted, “Wow, FBI confirms report that James Comey drafted letter exonerating
Crooked Hillary Clinton long before investigation was complete. Many people not interviewed,
including Clinton herself. Comey stated under oath that he didn’t do this-obviously a fix? Where
is Justice Dept?”755 On October 29, 2017, the President tweeted that there was “ANGER &
UNITY” over a “lack of investigation” of Clinton and “the Comey fix,” and concluded: “DO
SOMETHING!”756

       On December 6, 2017, five days after Flynn pleaded guilty to lying about his contacts with
the Russian government, the President asked to speak with Sessions in the Oval Office at the end
of a cabinet meeting.757 During that Oval Office meeting, which Porter attended, the President
again suggested that Sessions could “unrecuse,” which Porter linked to taking back supervision of
the Russia investigation and directing an investigation of Hillary Clinton.758 According to
contemporaneous notes taken by Porter, the President said, “I don’t know if you could un-recuse
yourself. You’d be a hero. Not telling you to do anything. Dershowitz says POTUS can get
involved. Can order AG to investigate. I don’t want to get involved. I’m not going to get involved.
I’m not going to do anything or direct you to do anything. I just want to be treated fairly.”759
According to Porter’s notes, Sessions responded, “We are taking steps; whole new leadership

       752
             Porter 5/8/18 302, at 10.
       753
             SC_RRP000024 (Porter 10/16/17 Notes); see Porter 5/8/18 302, at 10.
       754
             Porter 5/8/18 302, at 10.
       755
          @realDonaldTrump 10/18/17 (6:21 a.m. ET) Tweet; @realDonaldTrump 10/18/17 (6:27 a.m.
ET) Tweet.
       756
          @realDonaldTrump 10/29/17 (9:53 a.m. ET) Tweet; @realDonaldTrump 10/29/17 (10:02 a.m.
ET) Tweet; @realDonaldTrump 10/29/17 (10:17 a.m. ET) Tweet.
       757
            Porter 4/13/18 302, at 5-6; see SC_RRP000031 (Porter 12/6/17 Notes) (“12:45pm With the
President, Gen. Kelly, and Sessions (who I pulled in after the Cabinet meeting)”); SC_RRP000033 (Porter
12/6/17 Notes) (“Post-cabinet meeting – POTUS asked me to get AG Sessions. Asked me to stay. Also
COS Kelly.”).
       758
             Porter 5/8/18 302, at 12; Porter 4/13/18 302, at 5-6.
       759
             SC_RRP000033 (Porter 12/6/17 Notes); see Porter 4/13/18 302, at 6; Porter 5/8/18 302, at 12.

                                                      109
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 115 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



team. Professionals; will operate according to the law.”760 Sessions also said, “I never saw
anything that was improper,” which Porter thought was noteworthy because it did not fit with the
previous discussion about Clinton.761 Porter understood Sessions to be reassuring the President
that he was on the President’s team.762

        At the end of December, the President told the New York Times it was “too bad” that
Sessions had recused himself from the Russia investigation.763 When asked whether Holder had
been a more loyal Attorney General to President Obama than Sessions was to him, the President
said, “I don’t want to get into loyalty, but I will tell you that, I will say this: Holder protected
President Obama. Totally protected him. When you look at the things that they did, and Holder
protected the president. And I have great respect for that, I’ll be honest.”764 Later in January, the
President brought up the idea of replacing Sessions and told Porter that he wanted to “clean house”
at the Department of Justice.765 In a meeting in the White House residence that Porter attended on
January 27, 2018, Porter recalled that the President talked about the great attorneys he had in the
past with successful win records, such as Roy Cohn and Jay Goldberg, and said that one of his
biggest failings as President was that he had not surrounded himself with good attorneys, citing
Sessions as an example.766 The President raised Sessions’s recusal and brought up and criticized
the Special Counsel’s investigation.767

       Over the next several months, the President continued to criticize Sessions in tweets and
media interviews and on several occasions appeared to publicly encourage him to take action in
the Russia investigation despite his recusal.768 On June 5, 2018, for example, the President



        760
              SC_RRP000033 (Porter 12/6/17 Notes); see Porter 4/13/18 302, at 6.
        761
              SC_RRP000033 (Porter 12/6/17 Notes); Porter 4/13/18 302, at 6.
        762
              Porter 4/13/18 302, at 6-7.
        763
         Michael S. Schmidt & Michael D. Shear, Trump Says Russia Inquiry Makes U.S. “Look Very
Bad”, New York Times (Dec. 28, 2017).
        764
         Michael S. Schmidt & Michael D. Shear, Trump Says Russia Inquiry Makes U.S. “Look Very
Bad”, New York Times (Dec. 28, 2017).
        765
              Porter 4/13/18 302, at 14.
        766
          Porter 5/8/18 302, at 15. Contemporaneous notes Porter took of the conversation state, “Roy
Cohn (14-0) / Jay Goldberg (12-0).” SC_RRP000047 (Porter 1/27/18 Notes).
        767
              Porter 5/8/18 302, at 15-16.
        768
           See, e.g., @realDonaldTrump 2/28/18 (9:34 a.m. ET) Tweet (“Why is A.G. Jeff Sessions asking
the Inspector General to investigate potentially massive FISA abuse. Will take forever, has no prosecutorial
power and already late with reports on Comey etc. Isn’t the I.G. an Obama guy? Why not use Justice
Department lawyers? DISGRACEFUL!”); @realDonaldTrump 4/7/18 (4:52 p.m. ET) Tweet (“Lawmakers
of the House Judiciary Committee are angrily accusing the Department of Justice of missing the Thursday
Deadline for turning over UNREDACTED Documents relating to FISA abuse, FBI, Comey, Lynch,
McCabe, Clinton Emails and much more. Slow walking – what is going on? BAD!”); @realDonaldTrump
4/22/18 (8:22 a.m. ET) Tweet (“‘GOP Lawmakers asking Sessions to Investigate Comey and Hillary
Clinton.’ @FoxNews Good luck with that request!”); @realDonaldTrump 12/16/18 (3:37 p.m. ET) Tweet

                                                    110
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 116 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



tweeted, “The Russian Witch Hunt Hoax continues, all because Jeff Sessions didn’t tell me he was
going to recuse himself. . . . I would have quickly picked someone else. So much time and money
wasted, so many lives ruined . . . and Sessions knew better than most that there was No
Collusion!”769 On August 1, 2018, the President tweeted that “Attorney General Jeff Sessions
should stop this Rigged Witch Hunt right now.”770 On August 23, 2018, the President publicly
criticized Sessions in a press interview and suggested that prosecutions at the Department of
Justice were politically motivated because Paul Manafort had been prosecuted but Democrats had
not.771 The President said, “I put in an Attorney General that never took control of the Justice
Department, Jeff Sessions.”772 That day, Sessions issued a press statement that said, “I took control
of the Department of Justice the day I was sworn in . . . . While I am Attorney General, the actions
of the Department of Justice will not be improperly influenced by political considerations.”773 The
next day, the President tweeted a response: “‘Department of Justice will not be improperly
influenced by political considerations.’ Jeff, this is GREAT, what everyone wants, so look into
all of the corruption on the ‘other side’ including deleted Emails, Comey lies & leaks, Mueller
conflicts, McCabe, Strzok, Page, Ohr, FISA abuse, Christopher Steele & his phony and corrupt
Dossier, the Clinton Foundation, illegal surveillance of Trump campaign, Russian collusion by
Dems – and so much more. Open up the papers & documents without redaction? Come on Jeff,
you can do it, the country is waiting!”774

       On November 7, 2018, the day after the midterm elections, the President replaced Sessions
with Sessions’s chief of staff as Acting Attorney General.775

                                                   Analysis

        In analyzing the President’s efforts to have Sessions unrecuse himself and regain control
of the Russia investigation, the following considerations and evidence are relevant to the elements
of obstruction of justice:

        a. Obstructive act. To determine if the President’s efforts to have the Attorney General
unrecuse could qualify as an obstructive act, it would be necessary to assess evidence on whether
those actions would naturally impede the Russia investigation. That inquiry would take into
account the supervisory role that the Attorney General, if unrecused, would play in the Russia
investigation. It also would have to take into account that the Attorney General’s recusal covered


(“Jeff Sessions should be ashamed of himself for allowing this total HOAX to get started in the first
place!”).
         769
               @realDonaldTrump 6/5/18 (7:31 a.m. ET) Tweet.
         770
               @realDonaldTrump 8/1/18 (9:24 a.m. ET) Tweet.
         771
               Fox & Friends Interview of President Trump, Fox News (Aug. 23, 2018).
         772
               Fox & Friends Interview of President Trump, Fox News (Aug. 23, 2018).
         773
               Sessions 8/23/18 Press Statement.
         774
               @realDonaldTrump 8/24/18 (6:17 a.m. ET) Tweet; @ realDonaldTrump 8/24/18 (6:28 a.m. ET)
Tweet.
         775
               @realDonaldTrump 11/7/18 (2:44 p.m. ET) Tweet.

                                                     111
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 117 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



other campaign-related matters. The inquiry would not turn on what Attorney General Sessions
would actually do if unrecused, but on whether the efforts to reverse his recusal would naturally
have had the effect of impeding the Russia investigation.

        On multiple occasions in 2017, the President spoke with Sessions about reversing his
recusal so that he could take over the Russia investigation and begin an investigation and
prosecution of Hillary Clinton. For example, in early summer 2017, Sessions recalled the
President asking him to unrecuse, but Sessions did not take it as a directive. When the President
raised the issue again in December 2017, the President said, as recorded by Porter, “Not telling
you to do anything. . . . I’m not going to get involved. I’m not going to do anything or direct you
to do anything. I just want to be treated fairly.” The duration of the President’s efforts—which
spanned from March 2017 to August 2018—and the fact that the President repeatedly criticized
Sessions in public and in private for failing to tell the President that he would have to recuse is
relevant to assessing whether the President’s efforts to have Sessions unrecuse could qualify as
obstructive acts.

        b. Nexus to an official proceeding. As described above, by mid-June 2017, the existence
of a grand jury investigation supervised by the Special Counsel was public knowledge. In addition,
in July 2017, a different grand jury supervised by the Special Counsel was empaneled in the
District of Columbia, and the press reported on the existence of this grand jury in early August
2017.776 Whether the conduct towards the Attorney General would have a foreseeable impact on
those proceedings turns on much of the same evidence discussed above with respect to the
obstructive-act element.

       c. Intent. There is evidence that at least one purpose of the President’s conduct toward
Sessions was to have Sessions assume control over the Russia investigation and supervise it in a
way that would restrict its scope. By the summer of 2017, the President was aware that the Special
Counsel was investigating him personally for obstruction of justice. And in the wake of the
disclosures of emails about the June 9 meeting between Russians and senior members of the
campaign, see Volume II, Section II.G, supra, it was evident that the investigation into the
campaign now included the President’s son, son-in-law, and former campaign manager. The
President had previously and unsuccessfully sought to have Sessions publicly announce that the
Special Counsel investigation would be confined to future election interference. Yet Sessions
remained recused. In December 2017, shortly after Flynn pleaded guilty, the President spoke to
Sessions in the Oval Office with only Porter present and told Sessions that he would be a hero if
he unrecused. Porter linked that request to the President’s desire that Sessions take back
supervision of the Russia investigation and direct an investigation of Hillary Clinton. The
President said in that meeting that he “just want[ed] to be treated fairly,” which could reflect his
perception that it was unfair that he was being investigated while Hillary Clinton was not. But a
principal effect of that act would be to restore supervision of the Russia investigation to the
Attorney General—a position that the President frequently suggested should be occupied by
someone like Eric Holder and Bobby Kennedy, who the President described as protecting their

       776
           E.g., Del Quentin Wilbur & Byron Tau, Special Counsel Robert Mueller Impanels Washington
Grand Jury in Russia Probe, Wall Street Journal (Aug. 3, 2017); Carol D. Leonnig et al., Special Counsel
Mueller using grand jury in federal court in Washington as part of Russia investigation, Washington Post
(Aug. 3, 2017).

                                                 112
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 118 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



presidents. A reasonable inference from those statements and the President’s actions is that the
President believed that an unrecused Attorney General would play a protective role and could
shield the President from the ongoing Russia investigation.

       I.      The President Orders McGahn to Deny that the President Tried to Fire the
               Special Counsel

                                             Overview

        In late January 2018, the media reported that in June 2017 the President had ordered
McGahn to have the Special Counsel fired based on purported conflicts of interest but McGahn
had refused, saying he would quit instead. After the story broke, the President, through his
personal counsel and two aides, sought to have McGahn deny that he had been directed to remove
the Special Counsel. Each time he was approached, McGahn responded that he would not refute
the press accounts because they were accurate in reporting on the President’s effort to have the
Special Counsel removed. The President later personally met with McGahn in the Oval Office
with only the Chief of Staff present and tried to get McGahn to say that the President never ordered
him to fire the Special Counsel. McGahn refused and insisted his memory of the President’s
direction to remove the Special Counsel was accurate. In that same meeting, the President
challenged McGahn for taking notes of his discussions with the President and asked why he had
told Special Counsel investigators that he had been directed to have the Special Counsel removed.

                                             Evidence

               1. The Press Reports that the President Tried to Fire the Special Counsel

         On January 25, 2018, the New York Times reported that in June 2017, the President had
ordered McGahn to have the Department of Justice fire the Special Counsel.777 According to the
article, “[a]mid the first wave of news media reports that Mr. Mueller was examining a possible
obstruction case, the president began to argue that Mr. Mueller had three conflicts of interest that
disqualified him from overseeing the investigation.”778 The article further reported that “[a]fter
receiving the president’s order to fire Mr. Mueller, the White House counsel . . . refused to ask the
Justice Department to dismiss the special counsel, saying he would quit instead.”779 The article
stated that the president “ultimately backed down after the White House counsel threatened to
resign rather than carry out the directive.”780 After the article was published, the President



       777
         Michael S. Schmidt & Maggie Haberman, Trump Ordered Mueller Fired, but Backed Off When
White House Counsel Threatened to Quit, New York Times (Jan. 25. 2018).
       778
         Michael S. Schmidt & Maggie Haberman, Trump Ordered Mueller Fired, but Backed Off When
White House Counsel Threatened to Quit, New York Times (Jan. 25. 2018).
       779
         Michael S. Schmidt & Maggie Haberman, Trump Ordered Mueller Fired, but Backed Off When
White House Counsel Threatened to Quit, New York Times (Jan. 25. 2018).
       780
         Michael S. Schmidt & Maggie Haberman, Trump Ordered Mueller Fired, but Backed Off When
White House Counsel Threatened to Quit, New York Times (Jan. 25. 2018).

                                                113
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 119 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



dismissed the story when asked about it by reporters, saying, “Fake news, folks. Fake news. A
typical New York Times fake story.”781

        The next day, the Washington Post reported on the same event but added that McGahn had
not told the President directly that he intended to resign rather than carry out the directive to have
the Special Counsel terminated.782 In that respect, the Post story clarified the Times story, which
could be read to suggest that McGahn had told the President of his intention to quit, causing the
President to back down from the order to have the Special Counsel fired.783

                  2. The President Seeks to Have McGahn Dispute the Press Reports

        On January 26, 2018, the President’s personal counsel called McGahn’s attorney and said
that the President wanted McGahn to put out a statement denying that he had been asked to fire
the Special Counsel and that he had threatened to quit in protest.784 McGahn’s attorney spoke with
McGahn about that request and then called the President’s personal counsel to relay that McGahn
would not make a statement.785 McGahn’s attorney informed the President’s personal counsel that
the Times story was accurate in reporting that the President wanted the Special Counsel
removed.786 Accordingly, McGahn’s attorney said, although the article was inaccurate in some
other respects, McGahn could not comply with the President’s request to dispute the story.787
Hicks recalled relaying to the President that one of his attorneys had spoken to McGahn’s attorney
about the issue.788




        781
          Sophie Tatum & Kara Scannell, Trump denies he called for Mueller’s firing, CNN (Jan. 26,
2018); Michael S. Schmidt & Maggie Haberman, Trump Ordered Mueller Fired, but Backed Off When
White House Counsel Threatened to Quit, New York Times (Jan. 25, 2018).
        782
            The Post article stated, “Despite internal objections, Trump decided to assert that Mueller had
unacceptable conflicts of interest and moved to remove him from his position. . . . In response, McGahn
said he would not remain at the White House if Trump went through with the move. . . . McGahn did not
deliver his resignation threat directly to Trump but was serious about his threat to leave.” Rosalind S.
Helderman & Josh Dawsey, Trump moved to fire Mueller in June, bringing White House counsel to the
brink of leaving, Washington Post (Jan. 26, 2018).
        783
          Rosalind S. Helderman & Josh Dawsey, Trump moved to fire Mueller in June, bringing White
House counsel to the brink of leaving, Washington Post (Jan. 26, 2018); see McGahn 3/8/17 302, at 3-4.
        784
              McGahn 3/8/18 302, at 3 (agent note).
        785
              McGahn 3/8/18 302, at 3 (agent note).
        786
              McGahn 3/8/18 302, at 3-4 (agent note).
        787
              McGahn 3/8/18 302, at 4 (agent note).
        788
            Hicks 3/13/18 302, at 11. Hicks also recalled that the President spoke on the phone that day
with Chief of Staff John Kelly and that the President said Kelly told him that McGahn had totally refuted
the story and was going to put out a statement. Hicks 3/13/18 302, at 11. But Kelly said that he did not
speak to McGahn when the article came out and did not tell anyone he had done so. Kelly 8/2/18 302, at
1-2.

                                                      114
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 120 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       Also on January 26, 2017, Hicks recalled that the President asked Sanders to contact
McGahn about the story.789 McGahn told Sanders there was no need to respond and indicated that
some of the article was accurate.790 Consistent with that position, McGahn did not correct the
Times story.

       On February 4, 2018, Priebus appeared on Meet the Press and said he had not heard the
President say that he wanted the Special Counsel fired.791 After Priebus’s appearance, the
President called Priebus and said he did a great job on Meet the Press.792 The President also told
Priebus that the President had “never said any of those things about” the Special Counsel.793

        The next day, on February 5, 2018, the President complained about the Times article to
Porter.794 The President told Porter that the article was “bullshit” and he had not sought to
terminate the Special Counsel.795 The President said that McGahn leaked to the media to make
himself look good.796 The President then directed Porter to tell McGahn to create a record to make
clear that the President never directed McGahn to fire the Special Counsel.797 Porter thought the
matter should be handled by the White House communications office, but the President said he
wanted McGahn to write a letter to the file “for our records” and wanted something beyond a press
statement to demonstrate that the reporting was inaccurate.798 The President referred to McGahn
as a “lying bastard” and said that he wanted a record from him.799 Porter recalled the President


        789
         Hicks 3/13/18 302, at 11. Sanders did not recall whether the President asked her to speak to
McGahn or if she did it on her own. Sanders 7/23/18 302, at 2.
        790
              Sanders 7/23/18 302, at 1-2.
        791
              Meet the Press Interview with Reince Priebus, NBC (Feb. 4, 2018).
        792
              Priebus 4/3/18 302, at 10.
        793
              Priebus 4/3/18 302, at 10.
        794
            Porter 4/13/18 302, at 16-17. Porter did not recall the timing of this discussion with the
President. Porter 4/13/18 302, at 17. Evidence indicates it was February 5, 2018. On the back of a pocket
card dated February 5, 2018, Porter took notes that are consistent with his description of the discussion:
“COS: (1) Letter from DM – Never threatened to quit – DJT never told him to fire M.” SC_RRP000053
(Porter Undated Notes). Porter said it was possible he took the notes on a day other than February 5. Porter
4/13/18 302, at 17. But Porter also said that “COS” referred to matters he wanted to discuss with Chief of
Staff Kelly, Porter 4/13/18 302, at 17, and Kelly took notes dated February 5, 2018, that state “POTUS –
Don McGahn letter – Mueller + resigning.” WH000017684 (Kelly 2/5/18 Notes). Kelly said he did not
recall what the notes meant, but thought the President may have “mused” about having McGahn write a
letter. Kelly 8/2/18 302, at 3. McGahn recalled that Porter spoke with him about the President’s request
about two weeks after the New York Times story was published, which is consistent with the discussion
taking place on or about February 5. McGahn 3/8/18 302, at 4.
        795
              Porter 4/13/18 302, at 17.
        796
              Porter 4/13/18 302, at 17.
        797
              Porter 4/13/18 302, at 17.
        798
              Porter 4/13/18 302, at 17; Porter 5/8/18 302, at 18.
        799
              Porter 4/13/18 302, at 17; Porter 5/8/18 302, at 18.

                                                       115
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 121 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



saying something to the effect of, “If he doesn’t write a letter, then maybe I’ll have to get rid of
him.”800

        Later that day, Porter spoke to McGahn to deliver the President’s message.801 Porter told
McGahn that he had to write a letter to dispute that he was ever ordered to terminate the Special
Counsel.802 McGahn shrugged off the request, explaining that the media reports were true.803
McGahn told Porter that the President had been insistent on firing the Special Counsel and that
McGahn had planned to resign rather than carry out the order, although he had not personally told
the President he intended to quit.804 Porter told McGahn that the President suggested that McGahn
would be fired if he did not write the letter.805 McGahn dismissed the threat, saying that the optics
would be terrible if the President followed through with firing him on that basis.806 McGahn said
he would not write the letter the President had requested.807 Porter said that to his knowledge the
issue of McGahn’s letter never came up with the President again, but Porter did recall telling Kelly
about his conversation with McGahn.808

       The next day, on February 6, 2018, Kelly scheduled time for McGahn to meet with him
and the President in the Oval Office to discuss the Times article.809 The morning of the meeting,
the President’s personal counsel called McGahn’s attorney and said that the President was going
to be speaking with McGahn and McGahn could not resign no matter what happened in the
meeting.810

        The President began the Oval Office meeting by telling McGahn that the New York Times
story did not “look good” and McGahn needed to correct it.811 McGahn recalled the President
said, “I never said to fire Mueller. I never said ‘fire.’ This story doesn’t look good. You need to
correct this. You’re the White House counsel.”812



        800
              Porter 4/13/18 302, at 17.
        801
              Porter 4/13/18 302, at 17; McGahn 3/8/18 302, at 4.
        802
              Porter 4/13/18 302, at 17; McGahn 3/8/18 302, at 4.
        803
              Porter 4/13/18 302, at 17; McGahn 3/8/18 302, at 4.
        804
              Porter 4/13/18 302, at 17; McGahn 3/8/18 302, at 4.
        805
              Porter 4/13/18 302, at 17; McGahn 3/8/18 302, at 4.
        806
              Porter 4/13/18 302, at 17-18; McGahn 3/8/18 302, at 4.
        807
              McGahn 3/8/18 302, at 4.
        808
              Porter 4/13/18 302, at 18.
        809
          McGahn 3/8/18 302, at 4; WH000017685 (Kelly 2/6/18 Notes). McGahn recalled that, before
the Oval Office meeting, he told Kelly that he was not inclined to fix the article. McGahn 3/8/18 302, at 4.
        810
          McGahn 3/8/18 302, at 5 (agent note); 2/26/19 Email, Counsel for Don McGahn to Special
Counsel’s Office (confirming February 6, 2018 date of call from the President’s personal counsel).
        811
              McGahn 3/8/18 302, at 4; Kelly 8/2/18 302, at 2.
        812
              McGahn 3/8/18 302, at 4; Kelly 8/2/18 302, at 2.

                                                     116
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 122 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        In response, McGahn acknowledged that he had not told the President directly that he
planned to resign, but said that the story was otherwise accurate.813 The President asked McGahn,
“Did I say the word ‘fire’?”814 McGahn responded, “What you said is, ‘Call Rod [Rosenstein],
tell Rod that Mueller has conflicts and can’t be the Special Counsel.’”815 The President responded,
“I never said that.”816 The President said he merely wanted McGahn to raise the conflicts issue
with Rosenstein and leave it to him to decide what to do.817 McGahn told the President he did not
understand the conversation that way and instead had heard, “Call Rod. There are conflicts.
Mueller has to go.”818 The President asked McGahn whether he would “do a correction,” and
McGahn said no.819 McGahn thought the President was testing his mettle to see how committed
McGahn was to what happened.820 Kelly described the meeting as “a little tense.”821

        The President also asked McGahn in the meeting why he had told Special Counsel’s Office
investigators that the President had told him to have the Special Counsel removed.822 McGahn
responded that he had to and that his conversations with the President were not protected by
attorney-client privilege.823 The President then asked, “What about these notes? Why do you take
notes? Lawyers don’t take notes. I never had a lawyer who took notes.”824 McGahn responded
that he keeps notes because he is a “real lawyer” and explained that notes create a record and are
not a bad thing.825 The President said, “I’ve had a lot of great lawyers, like Roy Cohn. He did not
take notes.”826

        After the Oval Office meeting concluded, Kelly recalled McGahn telling him that McGahn
and the President “did have that conversation” about removing the Special Counsel.827 McGahn
recalled that Kelly said that he had pointed out to the President after the Oval Office that McGahn



       813
             McGahn 3/8/18 302, at 4.
       814
             McGahn 3/8/18 302, at 4; Kelly 8/2/18 302, at 2.
       815
             McGahn 3/8/18 302, at 5.
       816
             McGahn 3/8/18 302, at 5.
       817
             McGahn 3/8/18 302, at 5.
       818
             McGahn 3/8/18 302, at 5.
       819
             McGahn 3/8/18 302, at 5; Kelly 8/2/18 302, at 2.
       820
             McGahn 3/8/18 302, at 5.
       821
             Kelly 8/2/18 302, at 2.
       822
             McGahn 3/8/18 302, at 5.
       823
             McGahn 3/8/18 302, at 5.
       824
           McGahn 3/8/18 302, at 5. McGahn said the President was referring to Donaldson’s notes, which
the President thought of as McGahn’s notes. McGahn 3/8/18 302, at 5.
       825
             McGahn 3/8/18 302, at 5.
       826
             McGahn 3/8/18 302, at 5.
       827
             Kelly 8/2/18 302, at 2.

                                                    117
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 123 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



had not backed down and would not budge.828 Following the Oval Office meeting, the President’s
personal counsel called McGahn’s counsel and relayed that the President was “fine” with
McGahn.829

                                                 Analysis

         In analyzing the President’s efforts to have McGahn deny that he had been ordered to have
the Special Counsel removed, the following evidence is relevant to the elements of obstruction of
justice:

       a.      Obstructive act. The President’s repeated efforts to get McGahn to create a record
denying that the President had directed him to remove the Special Counsel would qualify as an
obstructive act if it had the natural tendency to constrain McGahn from testifying truthfully or to
undermine his credibility as a potential witness if he testified consistently with his memory, rather
than with what the record said.

        There is some evidence that at the time the New York Times and Washington Post stories
were published in late January 2018, the President believed the stories were wrong and that he had
never told McGahn to have Rosenstein remove the Special Counsel. The President correctly
understood that McGahn had not told the President directly that he planned to resign. In addition,
the President told Priebus and Porter that he had not sought to terminate the Special Counsel, and
in the Oval Office meeting with McGahn, the President said, “I never said to fire Mueller. I never
said ‘fire.’” That evidence could indicate that the President was not attempting to persuade
McGahn to change his story but was instead offering his own—but different—recollection of the
substance of his June 2017 conversations with McGahn and McGahn’s reaction to them.

        Other evidence cuts against that understanding of the President’s conduct. As previously
described, see Volume II, Section II.E, supra, substantial evidence supports McGahn’s account
that the President had directed him to have the Special Counsel removed, including the timing and
context of the President’s directive; the manner in which McGahn reacted; and the fact that the
President had been told the conflicts were insubstantial, were being considered by the Department
of Justice, and should be raised with the President’s personal counsel rather than brought to
McGahn. In addition, the President’s subsequent denials that he had told McGahn to have the
Special Counsel removed were carefully worded. When first asked about the New York Times
story, the President said, “Fake news, folks. Fake news. A typical New York Times fake story.”
And when the President spoke with McGahn in the Oval Office, he focused on whether he had
used the word “fire,” saying, “I never said to fire Mueller. I never said ‘fire’” and “Did I say the
word ‘fire’?” The President’s assertion in the Oval Office meeting that he had never directed
McGahn to have the Special Counsel removed thus runs counter to the evidence.

       In addition, even if the President sincerely disagreed with McGahn’s memory of the June
17, 2017 events, the evidence indicates that the President knew by the time of the Oval Office

        828
            McGahn 3/8/18 302, at 5. Kelly did not recall discussing the Oval Office meeting with the
President after the fact. Kelly 8/2/18 302, at 2. Handwritten notes taken by Kelly state, “Don[:] Mueller
discussion in June. - Bannon Priebus - came out okay.” WH000017685 (Kelly 2/6/18 Notes).
        829
              McGahn 3/8/18 302, at 5 (agent note).

                                                      118
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 124 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



meeting that McGahn’s account differed and that McGahn was firm in his views. Shortly after the
story broke, the President’s counsel told McGahn’s counsel that the President wanted McGahn to
make a statement denying he had been asked to fire the Special Counsel, but McGahn responded
through his counsel that that aspect of the story was accurate and he therefore could not comply
with the President’s request. The President then directed Sanders to tell McGahn to correct the
story, but McGahn told her he would not do so because the story was accurate in reporting on the
President’s order. Consistent with that position, McGahn never issued a correction. More than a
week later, the President brought up the issue again with Porter, made comments indicating the
President thought McGahn had leaked the story, and directed Porter to have McGahn create a
record denying that the President had tried to fire the Special Counsel. At that point, the President
said he might “have to get rid of” McGahn if McGahn did not comply. McGahn again refused and
told Porter, as he had told Sanders and as his counsel had told the President’s counsel, that the
President had in fact ordered him to have Rosenstein remove the Special Counsel. That evidence
indicates that by the time of the Oval Office meeting the President was aware that McGahn did not
think the story was false and did not want to issue a statement or create a written record denying
facts that McGahn believed to be true. The President nevertheless persisted and asked McGahn to
repudiate facts that McGahn had repeatedly said were accurate.

        b.      Nexus to an official proceeding. By January 2018, the Special Counsel’s use of a
grand jury had been further confirmed by the return of several indictments. The President also
was aware that the Special Counsel was investigating obstruction-related events because, among
other reasons, on January 8, 2018, the Special Counsel’s Office provided his counsel with a
detailed list of topics for a possible interview with the President.830 The President knew that
McGahn had personal knowledge of many of the events the Special Counsel was investigating and
that McGahn had already been interviewed by Special Counsel investigators. And in the Oval
Office meeting, the President indicated he knew that McGahn had told the Special Counsel’s
Office about the President’s effort to remove the Special Counsel. The President challenged
McGahn for disclosing that information and for taking notes that he viewed as creating
unnecessary legal exposure. That evidence indicates the President’s awareness that the June 17,
2017 events were relevant to the Special Counsel’s investigation and any grand jury investigation
that might grow out of it.

         To establish a nexus, it would be necessary to show that the President’s actions would have
the natural tendency to affect such a proceeding or that they would hinder, delay, or prevent the
communication of information to investigators. Because McGahn had spoken to Special Counsel
investigators before January 2018, the President could not have been seeking to influence his prior
statements in those interviews. But because McGahn had repeatedly spoken to investigators and
the obstruction inquiry was not complete, it was foreseeable that he would be interviewed again
on obstruction-related topics. If the President were focused solely on a press strategy in seeking
to have McGahn refute the New York Times article, a nexus to a proceeding or to further
investigative interviews would not be shown. But the President’s efforts to have McGahn write a
letter “for our records” approximately ten days after the stories had come out—well past the typical
        830
              1/29/18 Letter, President’s Personal Counsel to Special Counsel’s Office, at 1-2 (“In our
conversation of January 8, your office identified the following topics as areas you desired to address with
the President in order to complete your investigation on the subjects of alleged collusion and obstruction of
justice”; listing 16 topics).

                                                    119
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-2of Justice
                                                    Filed 06/19/20 Page 125 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



time to issue a correction for a news story—indicates the President was not focused solely on a
press strategy, but instead likely contemplated the ongoing investigation and any proceedings
arising from it.

        c.     Intent. Substantial evidence indicates that in repeatedly urging McGahn to dispute
that he was ordered to have the Special Counsel terminated, the President acted for the purpose of
influencing McGahn’s account in order to deflect or prevent further scrutiny of the President’s
conduct towards the investigation.

        Several facts support that conclusion. The President made repeated attempts to get
McGahn to change his story. As described above, by the time of the last attempt, the evidence
suggests that the President had been told on multiple occasions that McGahn believed the President
had ordered him to have the Special Counsel terminated. McGahn interpreted his encounter with
the President in the Oval Office as an attempt to test his mettle and see how committed he was to
his memory of what had occurred. The President had already laid the groundwork for pressing
McGahn to alter his account by telling Porter that it might be necessary to fire McGahn if he did
not deny the story, and Porter relayed that statement to McGahn. Additional evidence of the
President’s intent may be gleaned from the fact that his counsel was sufficiently alarmed by the
prospect of the President’s meeting with McGahn that he called McGahn’s counsel and said that
McGahn could not resign no matter what happened in the Oval Office that day. The President’s
counsel was well aware of McGahn’s resolve not to issue what he believed to be a false account
of events despite the President’s request. Finally, as noted above, the President brought up the
Special Counsel investigation in his Oval Office meeting with McGahn and criticized him for
telling this Office about the June 17, 2017 events. The President’s statements reflect his
understanding—and his displeasure—that those events would be part of an obstruction-of-justice
inquiry.

       J.      The President’s Conduct Towards Flynn, Manafort, and Stone

                                             Overview

        In addition to the interactions with McGahn described above, the President has taken other
actions directed at possible witnesses in the Special Counsel’s investigation, including Flynn,
Manafort, Stone, and as described in the next section, Cohen. When Flynn withdrew from a joint
defense agreement with the President, the President’s personal counsel stated that Flynn’s actions
would be viewed as reflecting “hostility” towards the President. During Manafort’s prosecution
and while the jury was deliberating, the President repeatedly stated that Manafort was being treated
unfairly and made it known that Manafort could receive a pardon. And the President commended
Stone for having the “guts” to say that he would not testify against the President.

                                             Evidence

               1. Conduct Directed at Michael Flynn

        As previously noted, see Volume II, Section II.B, supra, the President asked for Flynn’s
resignation on February 13, 2017. Following Flynn’s resignation, the President made positive
public comments about Flynn, describing him as a “wonderful man,” “a fine person,” and a “very


                                                120
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 126 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



good person.”831 The President also privately asked advisors to pass messages to Flynn conveying
that the President still cared about him and encouraging him to stay strong.832

        In late November 2017, Flynn began to cooperate with this Office. On November 22, 2017,
Flynn withdrew from a joint defense agreement he had with the President.833 Flynn’s counsel told
the President’s personal counsel and counsel for the White House that Flynn could no longer have
confidential communications with the White House or the President.834 Later that night, the
President’s personal counsel left a voicemail for Flynn’s counsel that said:

        I understand your situation, but let me see if I can’t state it in starker terms. . . . [I]t
        wouldn’t surprise me if you’ve gone on to make a deal with . . . the government. . . . [I]f
        . . . there’s information that implicates the President, then we’ve got a national security
        issue, . . . so, you know, . . . we need some kind of heads up. Um, just for the sake of
        protecting all our interests if we can. . . . [R]emember what we’ve always said about the
        President and his feelings toward Flynn and, that still remains . . . .835

       On November 23, 2017, Flynn’s attorneys returned the call from the President’s personal
counsel to acknowledge receipt of the voicemail.836 Flynn’s attorneys reiterated that they were no
longer in a position to share information under any sort of privilege.837 According to Flynn’s
attorneys, the President’s personal counsel was indignant and vocal in his disagreement.838 The
President’s personal counsel said that he interpreted what they said to him as a reflection of Flynn’s



        831
            See, e.g., Remarks by President Trump in Press Conference, White House (Feb. 16, 2018)
(stating that “Flynn is a fine person” and “I don’t think [Flynn] did anything wrong. If anything, he did
something right . . . You know, he was just doing his job”); Interview of Donald J. Trump, NBC (May 11,
2017) (stating that Flynn is a “very good person”).
        832
            See Priebus 1/18/17 302, at 9-10 (the President asked Priebus to contact Flynn the week he was
terminated to convey that the President still cared about him and felt bad about what happened to him;
Priebus thought the President did not want Flynn to have a problem with him); McFarland 12/22/17 302,
at 18 (about a month or two after Flynn was terminated, the President asked McFarland to get in touch with
Flynn and tell him that he was a good guy, he should stay strong, and the President felt bad for him); Flynn
1/19/18 302, at 9 (recalling the call from Priebus and an additional call from Hicks who said she wanted to
relay on behalf of the President that the President hoped Flynn was okay); Christie 2/13/19 302, at 3
(describing a phone conversation between Kushner and Flynn the day after Flynn was fired where Kushner
said, “You know the President respects you. The President cares about you. I’ll get the President to send
out a positive tweet about you later,” and the President nodded his assent to Kushner’s comment promising
a tweet).
        833
              Counsel for Flynn 3/1/18 302, at 1.
        834
              Counsel for Flynn 3/1/18 302, at 1.
        835
              11/22/17 Voicemail Transcript, President’s Personal Counsel to Counsel for Michael Flynn.
        836
              Counsel for Flynn 3/1/18 302, at 1.
        837
              Counsel for Flynn 3/1/18 302, at 1.
        838
              Counsel for Flynn 3/1/18 302, at 1.

                                                    121
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 127 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



hostility towards the President and that he planned to inform his client of that interpretation.839
Flynn’s attorneys understood that statement to be an attempt to make them reconsider their position
because the President’s personal counsel believed that Flynn would be disturbed to know that such
a message would be conveyed to the President.840

        On December 1, 2017, Flynn pleaded guilty to making false statements pursuant to a
cooperation agreement.841 The next day, the President told the press that he was not concerned
about what Flynn might tell the Special Counsel.842 In response to a question about whether the
President still stood behind Flynn, the President responded, “We’ll see what happens.”843 Over
the next several days, the President made public statements expressing sympathy for Flynn and
indicating he had not been treated fairly.844 On December 15, 2017, the President responded to a
press inquiry about whether he was considering a pardon for Flynn by saying, “I don’t want to talk
about pardons for Michael Flynn yet. We’ll see what happens. Let’s see. I can say this: When
you look at what’s gone on with the FBI and with the Justice Department, people are very, very
angry.”845

                    2. Conduct Directed at Paul Manafort

       On October 27, 2017, a grand jury in the District of Columbia indicted Manafort and former
deputy campaign manager Richard Gates on multiple felony counts, and on February 22, 2018, a
grand jury in the Eastern District of Virginia indicted Manafort and Gates on additional felony




         839
           Counsel for Flynn 3/1/18 302, at 2. Because of attorney-client privilege issues, we did not seek
to interview the President’s personal counsel about the extent to which he discussed his statements to
Flynn’s attorneys with the President.
         840
               Counsel for Flynn 3/1/18 302, at 2.
         841
         Information, United States v. Michael T. Flynn, 1:17-cr-232 (D.D.C. Dec. 1, 2017), Doc. 1; Plea
Agreement, United States v. Michael T. Flynn, 1:17-cr-232 (D.D.C. Dec. 1, 2017), Doc. 3.
         842
               President Trump Remarks on Tax Reform and Michael Flynn’s Guilty Plea, C-SPAN (Dec. 2,
2017).
         843
               President Trump Remarks on Tax Reform and Michael Flynn’s Guilty Plea, C-SPAN (Dec. 2,
2017).
         844
             See @realDonaldTrump 12/2/17 (9:06 p.m. ET) Tweet (“So General Flynn lies to the FBI and
his life is destroyed, while Crooked Hillary Clinton, on that now famous FBI holiday ‘interrogation’ with
no swearing in and no recording, lies many times . . . and nothing happens to her? Rigged system, or just
a double standard?”); President Trump Departure Remarks, C-SPAN (Dec. 4, 2017) (“Well, I feel badly
for General Flynn. I feel very badly. He’s led a very strong life. And I feel very badly.”).
         845
               President Trump White House Departure, C-SPAN (Dec. 15, 2017).

                                                     122
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 128 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



counts.846 The charges in both cases alleged criminal conduct by Manafort that began as early as
2005 and continued through 2018.847

       In January 2018, Manafort told Gates that he had talked to the President’s personal counsel
and they were “going to take care of us.”848 Manafort told Gates it was stupid to plead, saying that
he had been in touch with the President’s personal counsel and repeating that they should “sit tight”
and “we’ll be taken care of.”849 Gates asked Manafort outright if anyone mentioned pardons and
Manafort said no one used that word.850

        As the proceedings against Manafort progressed in court, the President told Porter that he
never liked Manafort and that Manafort did not know what he was doing on the campaign.851 The
President discussed with aides whether and in what way Manafort might be cooperating with the
Special Counsel’s investigation, and whether Manafort knew any information that would be
harmful to the President.852

       In public, the President made statements criticizing the prosecution and suggesting that
Manafort was being treated unfairly. On June 15, 2018, before a scheduled court hearing that day
on whether Manafort’s bail should be revoked based on new charges that Manafort had tampered
with witnesses while out on bail, the President told the press, “I feel badly about a lot of them

        846
           Indictment, United States v. Paul J. Manafort, Jr. and Richard W. Gates III, 1:17-cr-201 (D.D.C.
Oct, 27, 2017), Doc. 13 (“Manafort and Gates D.D.C. Indictment”); Indictment, United States v. Paul J.
Manafort, Jr. and Richard W. Gates III, 1:18-cr-83 (E.D. Va. Feb. 22, 2018), Doc. 9 (“Manafort and Gates
E.D. Va. Indictment”)
        847
              Manafort and Gates D.D.C. Indictment; Manafort and Gates E.D. Va. Indictment.
        848
           Gates 4/18/18 302, at 4. In February 2018, Gates pleaded guilty, pursuant to a cooperation plea
agreement, to a superseding criminal information charging him with conspiring to defraud and commit
multiple offenses (i.e., tax fraud, failure to report foreign bank accounts, and acting as an unregistered agent
of a foreign principal) against the United States, as well as making false statements to our
Office. Superseding Criminal Information, United States v. Richard W. Gates III, 1:17-cr-201 (D.D.C. Feb.
23, 2018), Doc. 195; Plea Agreement, United States v. Richard W. Gates III, 1:17-cr-201 (D.D.C. Feb. 23,
2018), Doc. 205. Gates has provided information and in-court testimony that the Office has deemed to be
reliable.
        849
              Gates 4/18/18 302, at 4.
        850
           Gates 4/18/18 302, at 4. Manafort told this Office that he never told Gates that he had talked to
the President’s personal counsel or suggested that they would be taken care of. Manafort also said he hoped
for a pardon but never discussed one with the President, although he noticed the President’s public
comments about pardons. Manafort 10/1/18 302, at 11. As explained in Volume I, Section IV.A.8, supra,
Manafort entered into a plea agreement with our Office. The U.S. District Court for the District of
Columbia determined that he breached the agreement by being untruthful in proffer sessions and before the
grand jury. Order, United States v. Manafort, 1:17-cr-201 (D.D.C. Feb. 13, 2019), Doc. 503.
        851
            Porter 5/8/18 302, at 11. Priebus recalled that the President never really liked Manafort. See
Priebus 4/3/18 302, at 11. Hicks said that candidate Trump trusted Manafort’s judgment while he worked
on the Campaign, but she also once heard Trump tell Gates to keep an eye on Manafort. Hicks 3/13/18
302, at 16.
        852
              Porter 5/8/18 302, at 11; McGahn 12/14/17 302, at 14.

                                                     123
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 129 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



because I think a lot of it is very unfair. I mean, I look at some of them where they go back 12
years. Like Manafort has nothing to do with our campaign. But I feel so—I tell you, I feel a little
badly about it. They went back 12 years to get things that he did 12 years ago? . . . I feel badly
for some people, because they’ve gone back 12 years to find things about somebody, and I don’t
think it’s right.”853 In response to a question about whether he was considering a pardon for
Manafort or other individuals involved in the Special Counsel’s investigation, the President said,
“I don’t want to talk about that. No, I don’t want to talk about that. . . . But look, I do want to see
people treated fairly. That’s what it’s all about.” 854 Hours later, Manafort’s bail was revoked and
the President tweeted, “Wow, what a tough sentence for Paul Manafort, who has represented
Ronald Reagan, Bob Dole and many other top political people and campaigns. Didn’t know
Manafort was the head of the Mob. What about Comey and Crooked Hillary and all the others?
Very unfair!”855

         Immediately following the revocation of Manafort’s bail, the President’s personal lawyer,
Rudolph Giuliani, gave a series of interviews in which he raised the possibility of a pardon for
Manafort. Giuliani told the New York Daily News that “[w]hen the whole thing is over, things
might get cleaned up with some presidential pardons.”856 Giuliani also said in an interview that,
although the President should not pardon anyone while the Special Counsel’s investigation was
ongoing, “when the investigation is concluded, he’s kind of on his own, right?”857 In a CNN
interview two days later, Giuliani said, “I guess I should clarify this once and for all. . . . The
president has issued no pardons in this investigation. The president is not going to issue pardons
in this investigation. . . . When it’s over, hey, he’s the president of the United States. He retains
his pardon power. Nobody is taking that away from him.”858 Giuliani rejected the suggestion that
his and the President’s comments could signal to defendants that they should not cooperate in a
criminal prosecution because a pardon might follow, saying the comments were “certainly not
intended that way.”859 Giuliani said the comments only acknowledged that an individual involved
in the investigation would not be “excluded from [a pardon], if in fact the president and his advisors
. . . come to the conclusion that you have been treated unfairly.”860 Giuliani observed that pardons
were not unusual in political investigations but said, “That doesn’t mean they’re going to happen




       853
             Remarks by President Trump in Press Gaggle, White House (June 15, 2018).
       854
             Remarks by President Trump in Press Gaggle, White House (June 15, 2018).
       855
             @realDonaldTrump 6/15/18 (1:41 p.m. ET) Tweet.
       856
           Chris Sommerfeldt, Rudy Giuliani says Mueller probe ‘might get cleaned up’ with ‘presidential
pardons’ in light of Paul Manafort going to jail, New York Daily News (June 15, 2018).
       857
          Sharon LaFraniere, Judge Orders Paul Manafort Jailed Before Trial, Citing New Obstruction
Charges, New York Times (June 15, 2018) (quoting Giuliani).
       858
           State of the Union with Jake Tapper Transcript, CNN (June 17, 2018); see Karoun Demirjian,
Giuliani suggests Trump may pardon Manafort after Mueller’s probe, Washington Post (June 17, 2018).
       859
             State of the Union with Jake Tapper Transcript, CNN (June 17, 2018).
       860
             State of the Union with Jake Tapper Transcript, CNN (June 17, 2018).

                                                   124
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 130 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



here. Doesn’t mean that anybody should rely on it. . . . Big signal is, nobody has been pardoned
yet.”861

        On July 31, 2018, Manafort’s criminal trial began in the Eastern District of Virginia,
generating substantial news coverage.862 The next day, the President tweeted, “This is a terrible
situation and Attorney General Jeff Sessions should stop this Rigged Witch Hunt right now, before
it continues to stain our country any further. Bob Mueller is totally conflicted, and his 17 Angry
Democrats that are doing his dirty work are a disgrace to USA!”863 Minutes later, the President
tweeted, “Paul Manafort worked for Ronald Reagan, Bob Dole and many other highly prominent
and respected political leaders. He worked for me for a very short time. Why didn’t government
tell me that he was under investigation. These old charges have nothing to do with Collusion—a
Hoax!”864 Later in the day, the President tweeted, “Looking back on history, who was treated
worse, Alfonse Capone, legendary mob boss, killer and ‘Public Enemy Number One,’ or Paul
Manafort, political operative & Reagan/Dole darling, now serving solitary confinement—although
convicted of nothing? Where is the Russian Collusion?”865 The President’s tweets about the
Manafort trial were widely covered by the press.866 When asked about the President’s tweets,
Sanders told the press, “Certainly, the President’s been clear. He thinks Paul Manafort’s been
treated unfairly.”867

        On August 16, 2018, the Manafort case was submitted to the jury and deliberations began.
At that time, Giuliani had recently suggested to reporters that the Special Counsel investigation
needed to be “done in the next two or three weeks,”868 and media stories reported that a Manafort
acquittal would add to criticism that the Special Counsel investigation was not worth the time and
expense, whereas a conviction could show that ending the investigation would be premature.869



        861
              State of the Union with Jake Tapper Transcript, CNN (June 17, 2018).
        862
           See, e.g., Katelyn Polantz, Takeaways from day one of the Paul Manafort trial, CNN (July 31,
2018); Frank Bruni, Paul Manafort’s Trial Is Donald Trump’s, Too, New York Times Opinion (July 31,
2018); Rachel Weiner et al., Paul Manafort trial Day 2: Witnesses describe extravagant clothing purchases,
home remodels, lavish cars paid with wire transfers, Washington Post (Aug. 1, 2018).
        863
           @realDonaldTrump 8/1/18 (9:24 a.m. ET) Tweet. Later that day, when Sanders was asked
about the President’s tweet, she told reporters, “It’s not an order. It’s the President’s opinion.” Sarah
Sanders, White House Daily Briefing, C-SPAN (Aug. 1, 2018).
        864
              @realDonaldTrump 8/1/18 (9:34 a.m. ET) Tweet.
        865
              @realDonaldTrump 8/1/18 (11:35 a.m. ET) Tweet.
        866
           See, e.g., Carol D. Leonnig et al., Trump calls Manafort prosecution “a hoax,” says Sessions
should stop Mueller investigation “right now”, Washington Post (Aug. 1, 2018); Louis Nelson, Trump
claims Manafort case has “nothing to do with collusion”, Politico (Aug. 1. 2018).
        867
              Sarah Sanders, White House Daily Briefing, C-SPAN (Aug. 1, 2018).
        868
           Chris Strohm & Shannon Pettypiece, Mueller Probe Doesn’t Need to Shut Down Before
Midterms, Officials Say, Bloomberg (Aug. 15, 2018).
        869
        See, e.g., Katelyn Polantz et al., Manafort jury ends first day of deliberations without a verdict,
CNN (Aug. 16, 2018); David Voreacos, What Mueller’s Manafort Case Means for the Trump Battle to

                                                    125
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 131 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



On August 17, 2018, as jury deliberations continued, the President commented on the trial from
the South Lawn of the White House. In an impromptu exchange with reporters that lasted
approximately five minutes, the President twice called the Special Counsel’s investigation a
“rigged witch hunt.”870 When asked whether he would pardon Manafort if he was convicted, the
President said, “I don’t talk about that now. I don’t talk about that.”871 The President then added,
without being asked a further question, “I think the whole Manafort trial is very sad when you look
at what’s going on there. I think it’s a very sad day for our country. He worked for me for a very
short period of time. But you know what, he happens to be a very good person. And I think it’s
very sad what they’ve done to Paul Manafort.”872 The President did not take further questions.873
In response to the President’s statements, Manafort’s attorney said, “Mr. Manafort really
appreciates the support of President Trump.”874

        On August 21, 2018, the jury found Manafort guilty on eight felony counts. Also on
August 21, Michael Cohen pleaded guilty to eight offenses, including a campaign-finance
violation that he said had occurred “in coordination with, and at the direction of, a candidate for
federal office.”875 The President reacted to Manafort’s convictions that day by telling reporters,
“Paul Manafort’s a good man” and “it’s a very sad thing that happened.”876 The President
described the Special Counsel’s investigation as “a witch hunt that ends in disgrace.”877 The next
day, the President tweeted, “I feel very badly for Paul Manafort and his wonderful family. ‘Justice’
took a 12 year old tax case, among other things, applied tremendous pressure on him and, unlike
Michael Cohen, he refused to ‘break’—make up stories in order to get a ‘deal.’ Such respect for
a brave man!”878

       In a Fox News interview on August 22, 2018, the President said: “[Cohen] makes a better
deal when he uses me, like everybody else. And one of the reasons I respect Paul Manafort so
much is he went through that trial—you know they make up stories. People make up stories. This



Come, Bloomberg (Aug. 2, 2018); Gabby Morrongiello, What a guilty verdict for Manafort would mean
for Trump and Mueller, Washington Examiner (Aug. 18, 2018).
        870
              President Trump Remarks on John Brennan and Mueller Probe, C-SPAN (Aug. 17, 2018).
        871
              President Trump Remarks on John Brennan and Mueller Probe, C-SPAN (Aug. 17, 2018).
        872
              President Trump Remarks on John Brennan and Mueller Probe, C-SPAN (Aug. 17, 2018).
        873
              President Trump Remarks on John Brennan and Mueller Probe, C-SPAN (Aug. 17, 2018).
        874
           Trump calls Manafort “very good person,” All In with Chris Hayes (Aug. 17, 2018) (transcript);
Manafort     lawyer:     We    appreciate     Trump’s      support,    CNN      (Aug.     17,     2018)
(https://www.cnn.com/videos/politics/2018/08/17/paul-manafort-attorney-trump-jury-deliberations-
schneider-lead-vpx.cnn).
        875
          Transcript at 23, United States v. Michael Cohen, 1:18-cr-602 (S.D.N.Y. Aug. 21, 2018), Doc.
7 (Cohen 8/21/18 Transcript).
        876
              President Trump Remarks on Manafort Trial, C-SPAN (Aug. 21, 2018).
        877
              President Trump Remarks on Manafort Trial, C-SPAN (Aug. 21, 2018).
        878
              @realDonaldTrump 8/22/18 (9:21 a.m. ET) Tweet.

                                                  126
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 132 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



whole thing about flipping, they call it, I know all about flipping.”879 The President said that
flipping was “not fair” and “almost ought to be outlawed.”880 In response to a question about
whether he was considering a pardon for Manafort, the President said, “I have great respect for
what he’s done, in terms of what he’s gone through. . . . He worked for many, many people many,
many years, and I would say what he did, some of the charges they threw against him, every
consultant, every lobbyist in Washington probably does.”881 Giuliani told journalists that the
President “really thinks Manafort has been horribly treated” and that he and the President had
discussed the political fallout if the President pardoned Manafort.882 The next day, Giuliani told
the Washington Post that the President had asked his lawyers for advice on the possibility of a
pardon for Manafort and other aides, and had been counseled against considering a pardon until
the investigation concluded.883

       On September 14, 2018, Manafort pleaded guilty to charges in the District of Columbia
and signed a plea agreement that required him to cooperate with investigators.884 Giuliani was
reported to have publicly said that Manafort remained in a joint defense agreement with the
President following Manafort’s guilty plea and agreement to cooperate, and that Manafort’s
attorneys regularly briefed the President’s lawyers on the topics discussed and the information
Manafort had provided in interviews with the Special Counsel’s Office.885 On November 26, 2018,
the Special Counsel’s Office disclosed in a public court filing that Manafort had breached his plea
agreement by lying about multiple subjects.886 The next day, Giuliani said that the President had
been “upset for weeks” about what he considered to be “the un-American, horrible treatment of


       879
           Fox & Friends Exclusive Interview with President Trump, Fox News (Aug. 23, 2018) (recorded
the previous day).
       880
           Fox & Friends Exclusive Interview with President Trump, Fox News (Aug. 23, 2018) (recorded
the previous day).
       881
           Fox & Friends Exclusive Interview with President Trump, Fox News (Aug. 23, 2018) (recorded
the previous day).
       882
          Maggie Haberman & Katie Rogers, “How Did We End Up Here?” Trump Wonders as the White
House Soldiers On, New York Times (Aug. 22, 2018).
       883
          Carol D. Leonnig & Josh Dawsey, Trump recently sought his lawyers’ advice on possibility of
pardoning Manafort, Giuliani says, Washington Post (Aug. 23, 2018).
       884
             Plea Agreement, United States v. Paul J. Manafort, Jr., 1:17-cr-201 (D.D.C. Sept. 14, 2018),
Doc. 422.
       885
            Karen Freifeld & Nathan Layne, Trump lawyer: Manafort said nothing damaging in Mueller
interviews, Reuters (Oct. 22, 2018); Michael S. Schmidt et al., Manafort’s Lawyer Said to Brief Trump
Attorneys on What He Told Mueller, New York Times (Nov. 27, 2018); Dana Bash, Manafort team briefed
Giuliani      on      Mueller        meetings,        CNN,        Posted 11/28/18,    available      at
https://www.cnn.com/videos/politics/2018/11/28/manafort-lawyers-keeping-trump-lawyers-giuliani-
updated-mueller-probe-bash-sot-nr-vpx.cnn; see Sean Hannity, Interview with Rudy Giuliani, Fox News
(Sept. 14, 2018) (Giuliani: “[T]here was a quote put out by a source close to Manafort that the plea
agreement has, and cooperation agreement has, nothing to do with the Trump campaign. . . . Now, I know
that because I’ve been privy to a lot of facts I can’t repeat.”).
       886
             Joint Status Report, United States v. Paul J. Manafort, Jr., (D.D.C Nov. 26, 2018), Doc. 455.

                                                    127
     Case 1:19-cv-00810-RBW U.S.     Department
                                 Document   122-2of Justice
                                                     Filed 06/19/20 Page 133 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Manafort.”887 In an interview on November 28, 2018, the President suggested that it was “very
brave” that Manafort did not “flip”:

        If you told the truth, you go to jail. You know this flipping stuff is terrible. You flip and
        you lie and you get—the prosecutors will tell you 99 percent of the time they can get people
        to flip. It’s rare that they can’t. But I had three people: Manafort, Corsi—I don’t know
        Corsi, but he refuses to say what they demanded.888 Manafort, Corsi and Roger Stone. It’s
        actually very brave.889

In response to a question about a potential pardon for Manafort, the President said, “It was never
discussed, but I wouldn’t take it off the table. Why would I take it off the table?”890

                3. Conduct Directed at Roger Stone

        In the second half of 2018, the media reported that Roger Stone said he expected to be
charged with crimes in the Special Counsel investigation.891 In press interviews, Stone repeatedly
asserted that he would not testify against the President.892 On August 30, 2018, for example, Stone
said that he anticipated he would be “pressure[d] . . . to testify against the president” and he was
“not going to do it.”893

       On November 20, 2018, the President submitted written answers to questions that had been
provided by the Special Counsel’s Office, and the President’s legal team announced that he had
done so.894 Several questions addressed the President’s communications with Stone during the

        887
           Stephen Collinson, Trump appears consumed by Mueller investigation as details emerge, CNN
(Nov. 29, 2018).
        888
           “Corsi” is a reference to Jerome Corsi, an associate of Roger Stone who was involved in efforts
to coordinate with WikiLeaks and Assange, and who stated publicly at that time that he had refused a plea
offer from the Special Counsel’s Office because he was “not going to sign a lie.” Sara Murray & Eli
Watkins, Roger Stone associate says he won’t agree to plea deal, CNN (Nov. 26, 2018).
        889
            Marisa Schultz & Nikki Schwab, Oval Office Interview with President Trump: Trump says
pardon for Paul Manafort still a possibility, New York Post (Nov. 28, 2018). That same day, the President
tweeted: “While the disgusting Fake News is doing everything within their power not to report it that way,
at least 3 major players are intimating that the Angry Mueller Gang of Dems is viciously telling witnesses
to lie about facts & they will get relief. This is our Joseph McCarthy Era!” @realDonaldTrump 11/28/18
(8:39 a.m. ET) Tweet.
        890
          Marisa Schultz & Nikki Schwab, New York Post Oval Office Interview with President Trump:
Trump says pardon for Paul Manafort still a possibility, New York Post (Nov. 28, 2018).
        891
           See, e.g., Ken Dilanian, Ex-Trump advisor Roger Stone says he expects Mueller to charge him
with a crime, NBC (Aug. 30, 2018).
        892
           See, e.g., Ken Dilanian, Ex-Trump advisor Roger Stone says he expects Mueller to charge him
with a crime, NBC (Aug. 30, 2018).
        893
           See, e.g., Ken Dilanian, Ex-Trump advisor Roger Stone says he expects Mueller to charge him
with a crime, NBC (Aug. 30, 2018).
        894
          11/20/18 Letter, President’s Personal Counsel to Special Counsel’s Office (transmitting written
responses of Donald J. Trump); Jordan Fabian, Trump submits written answers to Mueller, Hill (Nov. 20,

                                                  128
        Case 1:19-cv-00810-RBW U.S.     Department
                                    Document   122-2of Justice
                                                        Filed 06/19/20 Page 134 of 187
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



campaign, including “Did Mr. Stone ever discuss WikiLeaks with you or, as far as you were aware,
with anyone else associated with the campaign?” and “Did Mr. Stone at any time inform you about
contacts he had with WikiLeaks or any intermediary of WikiLeaks, or about forthcoming releases
of information?”895 In his written answers, the President stated: “I spoke by telephone with Roger
Stone from time to time during the campaign. I have no recollection of the specifics of any
conversations I had with Mr. Stone between June 1, 2016 and November 8, 2016. I do not recall
discussing WikiLeaks with him, nor do I recall being aware of Mr. Stone having discussed
WikiLeaks with individuals associated with my campaign, although I was aware that WikiLeaks
was the subject of media reporting and campaign-related discussion at the time.”896

        As described in Volume I, Section III.D.1, supra, and Volume II, Section II.A, supra,
several witnesses said that candidate Trump was told during the campaign that Stone had access
to WikiLeaks and could provide information about planned releases of damaging material related
to Hillary Clinton before those releases occurred. Cohen recalled a conversation in which Roger
Stone told Trump that WikiLeaks planned to release information soon, and Manafort recalled that
Trump had asked him to stay in touch with Stone about WikiLeaks. Witnesses also said that
Stone’s connection to WikiLeaks was common knowledge within the Campaign.

        As described above, in an interview on November 28, 2018, one week after submitting his
written answers, the President criticized “flipping” and said that Stone (along with Manafort and
Corsi) was “very brave” in indicating he would not cooperate with prosecutors.897 On December
2, 2018, Stone told the press that there was “no circumstance” under which he would “testify
against the president.”898 He also said he had had no discussions about a pardon.899 On December
3, 2018, the President tweeted, “‘I will never testify against Trump.’ This statement was recently
made by Roger Stone, essentially stating that he will not be forced by a rogue and out of control




2018) (quoting the President’s personal counsel as saying the President’s answers cover “issues regarding
the Russia-related topics of the inquiry”).
          895
                9/17/18 Letter, Special Counsel’s Office to President’s Personal Counsel (providing written
questions).
          896
                Written Responses of Donald J. Trump (Nov. 20, 2018), at 13-14 (Response to Question II, Part
(g)).
          897
          Marisa Schultz & Nikki Schwab, New York Post Oval Office Interview with President Trump:
Trump says pardon for Paul Manafort still a possibility, New York Post (Nov. 28, 2018).
          898
          George Stephanopoulos, ‘This Week’ Transcript 12-2-18: James Baker, Colin Powell, Rep.
Adam Schiff and Roger Stone, ABC (Dec. 2, 2018).
          899
          George Stephanopoulos, ‘This Week’ Transcript 12-2-18: James Baker, Colin Powell, Rep.
Adam Schiff and Roger Stone, ABC (Dec. 2, 2018).

                                                       129
     Case 1:19-cv-00810-RBW U.S.     Department
                                 Document   122-2of Justice
                                                     Filed 06/19/20 Page 135 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



prosecutor to make up lies and stories about ‘President Trump.’ Nice to know that some people
still have ‘guts!’”900

         On January 24, 2019, a grand jury indicted Stone on charges of obstruction, witness
tampering, and making false statements.901 One of the counts charged Stone with violating 18
U.S.C. § 1001 for testifying falsely in Congress that he had never told anyone involved in the
Trump Campaign about discussions he was having during the campaign with an individual who
acted as an intermediary between him and Assange.902 After making an initial court appearance
on January 25, 2019, Stone told reporters, “There is no circumstance whatsoever under which I
will bear false witness against the president, nor will I make up lies to ease the pressure on myself.
. . . I will not testify against the President, because I would have to bear false witness.”903

       That evening, Stone appeared on Fox News and indicated he had knowledge of the
President’s answers to this Office’s written questions. When asked if he had spoken to the
President about the allegation that he had lied to Congress, Stone said, “I have not” and added,
“When the President answered the written interrogatories, he correctly and honestly said Roger
Stone and I never discussed this and we never did.”904

        The next day, January 26, 2019, the President tweeted, “If Roger Stone was indicted for
lying to Congress, what about the lying done by Comey . . . and soooo many others?”905 On
January 31, 2019, the President criticized the execution of the search and arrest warrants for Stone,
saying “I think that was a very sad thing for this country” and “I like Roger.”906 On February 3,
2019, the President said in an interview, “Roger is somebody that I’ve always liked.”907 When
asked whether he would pardon Stone, the President said, “I have not thought about it. It looks
like he’s defending himself very well. But you have to get rid of the Russia witch hunt because it
is indeed.”908


        900
              @realDonaldTrump 12/3/18 (10:48 a.m. ET) Tweet.
        901
           Indictment, United States v. Roger Jason Stone, Jr., 1:19-cr-18 (D.D.C. Jan. 24, 2019), Doc. 1
(Stone Indictment).
        902
           Stone Indictment ¶¶ 35, 43. Stone had testified before Congress on September 26, 2017, and
was asked, “Did you discuss your conversations with the intermediary with anyone involved in the Trump
campaign?” Stone responded, “I did not.” Executive Session, Permanent Select Committee on Intelligence,
U.S. House of Representatives, Interview of Roger J. Stone, Jr. (Sept. 26, 2017), at 102.
        903
            Devlin Barrett et al., Longtime Trump adviser Roger Stone indicted by special counsel in Russia
investigation, Washington Post (Jan. 25, 2019).
        904
        Former Trump 2016 Presidential Campaign Aide Roger Stone Interviewed on Fox News, CQ
Newsmaker Transcripts, at 5 (Jan. 25, 2019).
        905
              @realDonaldTrump 1/26/19 (8:42 a.m. ET) Tweet.
        906
          Peter Baker et al., Excerpts From Trump’s Interview With The New York Times, New York
Times (Feb. 1, 2019).
        907
              Face the Nation interview with President Trump, CBS (Feb. 3, 2019).
        908
              Face the Nation interview with President Trump, CBS (Feb. 3, 2019).

                                                    130
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-2of Justice
                                                    Filed 06/19/20 Page 136 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                              Analysis

       In analyzing the President’s conduct towards Flynn, Manafort, and Stone, the following
evidence is relevant to the elements of obstruction of justice:

        a.     Obstructive act. The President’s actions towards witnesses in the Special Counsel’s
investigation would qualify as obstructive if they had the natural tendency to prevent particular
witnesses from testifying truthfully, or otherwise would have the probable effect of influencing,
delaying, or preventing their testimony to law enforcement.

        With regard to Flynn, the President sent private and public messages to Flynn encouraging
him to stay strong and conveying that the President still cared about him before he began to
cooperate with the government. When Flynn’s attorneys withdrew him from a joint defense
agreement with the President, signaling that Flynn was potentially cooperating with the
government, the President’s personal counsel initially reminded Flynn’s counsel of the President’s
warm feelings towards Flynn and said “that still remains.” But when Flynn’s counsel reiterated
that Flynn could no longer share information under a joint defense agreement, the President’s
personal counsel stated that the decision would be interpreted as reflecting Flynn’s hostility
towards the President. That sequence of events could have had the potential to affect Flynn’s
decision to cooperate, as well as the extent of that cooperation. Because of privilege issues,
however, we could not determine whether the President was personally involved in or knew about
the specific message his counsel delivered to Flynn’s counsel.

         With respect to Manafort, there is evidence that the President’s actions had the potential to
influence Manafort’s decision whether to cooperate with the government. The President and his
personal counsel made repeated statements suggesting that a pardon was a possibility for Manafort,
while also making it clear that the President did not want Manafort to “flip” and cooperate with
the government. On June 15, 2018, the day the judge presiding over Manafort’s D.C. case was
considering whether to revoke his bail, the President said that he “felt badly” for Manafort and
stated, “I think a lot of it is very unfair.” And when asked about a pardon for Manafort, the
President said, “I do want to see people treated fairly. That’s what it’s all about.” Later that day,
after Manafort’s bail was revoked, the President called it a “tough sentence” that was “Very
unfair!” Two days later, the President’s personal counsel stated that individuals involved in the
Special Counsel’s investigation could receive a pardon “if in fact the [P]resident and his advisors
. . . come to the conclusion that you have been treated unfairly”—using language that paralleled
how the President had already described the treatment of Manafort. Those statements, combined
with the President’s commendation of Manafort for being a “brave man” who “refused to ‘break’,”
suggested that a pardon was a more likely possibility if Manafort continued not to cooperate with
the government. And while Manafort eventually pleaded guilty pursuant to a cooperation
agreement, he was found to have violated the agreement by lying to investigators.

        The President’s public statements during the Manafort trial, including during jury
deliberations, also had the potential to influence the trial jury. On the second day of trial, for
example, the President called the prosecution a “terrible situation” and a “hoax” that “continues to
stain our country” and referred to Manafort as a “Reagan/Dole darling” who was “serving solitary
confinement” even though he was “convicted of nothing.” Those statements were widely picked
up by the press. While jurors were instructed not to watch or read news stories about the case and

                                                 131
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-2of Justice
                                                    Filed 06/19/20 Page 137 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



are presumed to follow those instructions, the President’s statements during the trial generated
substantial media coverage that could have reached jurors if they happened to see the statements
or learned about them from others. And the President’s statements during jury deliberations that
Manafort “happens to be a very good person” and that “it’s very sad what they’ve done to Paul
Manafort” had the potential to influence jurors who learned of the statements, which the President
made just as jurors were considering whether to convict or acquit Manafort.

        Finally, there is evidence that the President’s actions towards Stone had the potential to
affect a decision about cooperating with the government. After Stone publicly announced that he
would never provide evidence against the President’s interests, the President called Stone “very
brave” and said he had “guts!” for not “testify[ing] against Trump.”

        b.     Nexus to an official proceeding. The President’s actions towards Flynn, Manafort,
and Stone appear to have been connected to pending or anticipated official proceedings involving
each individual. The President’s conduct towards Flynn and Stone principally occurred when both
were under criminal investigation by the Special Counsel’s Office and press reports speculated
about whether they would cooperate with the Special Counsel’s investigation. And the President’s
conduct towards Manafort was directly connected to the official proceedings involving him. The
President made statements about Manafort and the charges against him during Manafort’s criminal
trial. And the President’s comments about the prospect of Manafort “flipping” occurred when it
was clear the Special Counsel continued to oversee grand jury proceedings.

        c.     Intent. Evidence concerning the President’s intent related to Flynn as a potential
witness is inconclusive. As previously noted, because of privilege issues we do not have evidence
establishing whether the President knew about or was involved in his counsel’s communications
with Flynn’s counsel stating that Flynn’s decision to withdraw from the joint defense agreement
and cooperate with the government would be viewed as reflecting “hostility” towards the
President. And regardless of what the President’s personal counsel communicated, the President
continued to express sympathy for Flynn after he pleaded guilty pursuant to a cooperation
agreement, stating that Flynn had “led a very strong life” and the President “fe[lt] very badly”
about what had happened to him.

        Evidence concerning the President’s conduct towards Manafort indicates that the President
intended to encourage Manafort to not cooperate with the government. Before Manafort was
convicted, the President repeatedly stated that Manafort had been treated unfairly. One day after
Manafort was convicted on eight felony charges and potentially faced a lengthy prison term, the
President said that Manafort was “a brave man” for refusing to “break” and that “flipping” “almost
ought to be outlawed.” At the same time, although the President had privately told aides he did
not like Manafort, he publicly called Manafort “a good man” and said he had a “wonderful family.”
And when the President was asked whether he was considering a pardon for Manafort, the
President did not respond directly and instead said he had “great respect for what [Manafort]’s
done, in terms of what he’s gone through.” The President added that “some of the charges they
threw against him, every consultant, every lobbyist in Washington probably does.” In light of the
President’s counsel’s previous statements that the investigations “might get cleaned up with some
presidential pardons” and that a pardon would be possible if the President “come[s] to the
conclusion that you have been treated unfairly,” the evidence supports the inference that the


                                               132
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-2of Justice
                                                    Filed 06/19/20 Page 138 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



President intended Manafort to believe that he could receive a pardon, which would make
cooperation with the government as a means of obtaining a lesser sentence unnecessary.

        We also examined the evidence of the President’s intent in making public statements about
Manafort at the beginning of his trial and when the jury was deliberating. Some evidence supports
a conclusion that the President intended, at least in part, to influence the jury. The trial generated
widespread publicity, and as the jury began to deliberate, commentators suggested that an acquittal
would add to pressure to end the Special Counsel’s investigation. By publicly stating on the second
day of deliberations that Manafort “happens to be a very good person” and that “it’s very sad what
they’ve done to Paul Manafort” right after calling the Special Counsel’s investigation a “rigged
witch hunt,” the President’s statements could, if they reached jurors, have the natural tendency to
engender sympathy for Manafort among jurors, and a factfinder could infer that the President
intended that result. But there are alternative explanations for the President’s comments, including
that he genuinely felt sorry for Manafort or that his goal was not to influence the jury but to
influence public opinion. The President’s comments also could have been intended to continue
sending a message to Manafort that a pardon was possible. As described above, the President
made his comments about Manafort being “a very good person” immediately after declining to
answer a question about whether he would pardon Manafort.

         With regard to the President’s conduct towards Stone, there is evidence that the President
intended to reinforce Stone’s public statements that he would not cooperate with the government
when the President likely understood that Stone could potentially provide evidence that would be
adverse to the President. By late November 2018, the President had provided written answers to
the Special Counsel’s Office in which the President said he did not recall “the specifics of any call
[he] had” with Stone during the campaign period and did not recall discussing WikiLeaks with
Stone. Witnesses have stated, however, that candidate Trump discussed WikiLeaks with Stone,
that Trump knew that Manafort and Gates had asked Stone to find out what other damaging
information about Clinton WikiLeaks possessed, and that Stone’s claimed connection to
WikiLeaks was common knowledge within the Campaign. It is possible that, by the time the
President submitted his written answers two years after the relevant events had occurred, he no
longer had clear recollections of his discussions with Stone or his knowledge of Stone’s asserted
communications with WikiLeaks. But the President’s conduct could also be viewed as reflecting
his awareness that Stone could provide evidence that would run counter to the President’s denials
and would link the President to Stone’s efforts to reach out to WikiLeaks. On November 28, 2018,
eight days after the President submitted his written answers to the Special Counsel, the President
criticized “flipping” and said that Stone was “very brave” for not cooperating with prosecutors.
Five days later, on December 3, 2018, the President applauded Stone for having the “guts” not to
testify against him. These statements, as well as those complimenting Stone and Manafort while
disparaging Michael Cohen once Cohen chose to cooperate, support the inference that the
President intended to communicate a message that witnesses could be rewarded for refusing to
provide testimony adverse to the President and disparaged if they chose to cooperate.




                                                 133
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 139 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        K.      The President’s Conduct Involving Michael Cohen

                                                Overview

        The President’s conduct involving Michael Cohen spans the full period of our
investigation. During the campaign, Cohen pursued the Trump Tower Moscow project on behalf
of the Trump Organization. Cohen briefed candidate Trump on the project numerous times,
including discussing whether Trump should travel to Russia to advance the deal. After the media
began questioning Trump’s connections to Russia, Cohen promoted a “party line” that publicly
distanced Trump from Russia and asserted he had no business there. Cohen continued to adhere
to that party line in 2017, when Congress asked him to provide documents and testimony in its
Russia investigation. In an attempt to minimize the President’s connections to Russia, Cohen
submitted a letter to Congress falsely stating that he only briefed Trump on the Trump Tower
Moscow project three times, that he did not consider asking Trump to travel to Russia, that Cohen
had not received a response to an outreach he made to the Russian government, and that the project
ended in January 2016, before the first Republican caucus or primary. While working on the
congressional statement, Cohen had extensive discussions with the President’s personal counsel,
who, according to Cohen, said that Cohen should not contradict the President and should keep the
statement short and “tight.” After the FBI searched Cohen’s home and office in April 2018, the
President publicly asserted that Cohen would not “flip” and privately passed messages of support
to him. Cohen also discussed pardons with the President’s personal counsel and believed that if
he stayed on message, he would get a pardon or the President would do “something else” to make
the investigation end. But after Cohen began cooperating with the government in July 2018, the
President publicly criticized him, called him a “rat,” and suggested his family members had
committed crimes.

                                                Evidence

                1. Candidate Trump’s Awareness of and Involvement in the Trump Tower
                   Moscow Project

       The President’s interactions with Cohen as a witness took place against the background of
the President’s involvement in the Trump Tower Moscow project.

        As described in detail in Volume I, Section IV.A.1, supra, from September 2015 until at
least June 2016, the Trump Organization pursued a Trump Tower Moscow project in Russia, with
negotiations conducted by Cohen, then-executive vice president of the Trump Organization and
special counsel to Donald J. Trump.909 The Trump Organization had previously and

        909
             In August 2018 and November 2018, Cohen pleaded guilty to multiple crimes of deception,
including making false statements to Congress about the Trump Tower Moscow project, as described later
in this section. When Cohen first met with investigators from this Office, he repeated the same lies he told
Congress about the Trump Tower Moscow project. Cohen 8/7/18 302, at 12-17. But after Cohen pleaded
guilty to offenses in the Southern District of New York on August 21, 2018, he met with investigators again
and corrected the record. The Office found Cohen’s testimony in these subsequent proffer sessions to be
consistent with and corroborated by other information obtained in the course of the Office’s investigation.
The Office’s sentencing submission in Cohen’s criminal case stated: “Starting with his second meeting with
the [Special Counsel’s Office] in September 2018, the defendant has accepted responsibility not only for

                                                   134
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 140 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



unsuccessfully pursued a building project in Moscow.910 According to Cohen, in approximately
September 2015 he obtained internal approval from Trump to negotiate on behalf of the Trump
Organization to have a Russian corporation build a tower in Moscow that licensed the Trump name
and brand.911 Cohen thereafter had numerous brief conversations with Trump about the project.912
Cohen recalled that Trump wanted to be updated on any developments with Trump Tower Moscow
and on several occasions brought the project up with Cohen to ask what was happening on it.913
Cohen also discussed the project on multiple occasions with Donald Trump Jr. and Ivanka
Trump.914

        In the fall of 2015, Trump signed a Letter of Intent for the project that specified highly
lucrative terms for the Trump Organization.915 In December 2015, Felix Sater, who was handling
negotiations between Cohen and the Russian corporation, asked Cohen for a copy of his and
Trump’s passports to facilitate travel to Russia to meet with government officials and possible
financing partners.916 Cohen recalled discussing the trip with Trump and requesting a copy of
Trump’s passport from Trump’s personal secretary, Rhona Graff.917

       By January 2016, Cohen had become frustrated that Sater had not set up a meeting with
Russian government officials, so Cohen reached out directly by email to the office of Dmitry



his false statements concerning the [Trump Tower] Moscow Project, but also his broader efforts through
public statements and testimony before Congress to minimize his role in, and what he knew about, contacts
between the [Trump Organization] and Russian interests during the course of the campaign. . . . The
information provided by Cohen about the [Trump Tower] Moscow Project in these proffer sessions is
consistent with and corroborated by other information obtained in the course of the [Special Counsel’s
Office’s] investigation. . . . The defendant, without prompting by the [Special Counsel’s Office], also
corrected other false and misleading statements that he had made concerning his outreach to and contacts
with Russian officials during the course of the campaign.” Gov’t Sentencing Submission at 4, United States
v. Michael Cohen, 1:18-cr-850 (S.D.N.Y. Dec. 7, 2018), Doc. 14. At Cohen’s sentencing, our Office further
explained that Cohen had “provided valuable information . . . while taking care and being careful to note
what he knows and what he doesn’t know.” Transcript at 19, United States v. Michael Cohen, 1:18-cr-850
(S.D.N.Y. Dec. 12, 2018), Doc. 17 (Cohen 12/12/18 Transcript).
        910
          See Volume I, Section IV.A.1, supra (noting that starting in at least 2013, several employees of
the Trump Organization, including then-president of the organization Donald J. Trump, pursued a Trump
Tower Moscow deal with several Russian counterparties).
        911
              Cohen 9/12/18 302, at 1-4; Cohen 8/7/18 302, at 15.
        912
              Cohen 9/12/18 302, at 2, 4.
        913
              Cohen 9/12/18 302, at 4.
        914
              Cohen 9/12/18 302, at 4, 10.
        915
           MDC-H-000618-25 (10/28/15 Letter of Intent, signed by Donald J. Trump, Trump Acquisition,
LLC and Andrey Rozov, I.C. Expert Investment Company); Cohen 9/12/18 302, at 3; Written Responses
of Donald J. Trump (Nov. 20, 2018), at 15 (Response to Question III, Parts (a) through (g)).
        916
              MDC-H-000600 (12/19/15 Email, Sater to Cohen).
        917
              Cohen 9/12/18 302, at 5.

                                                    135
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 141 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Peskov, who was Putin’s deputy chief of staff and press secretary.918 On January 20, 2016, Cohen
received an email response from Elena Poliakova, Peskov’s personal assistant, and phone records
confirm that they then spoke for approximately twenty minutes, during which Cohen described the
Trump Tower Moscow project and requested assistance in moving the project forward.919 Cohen
recalled briefing candidate Trump about the call soon afterwards.920 Cohen told Trump he spoke
with a woman he identified as “someone from the Kremlin,” and Cohen reported that she was very
professional and asked detailed questions about the project.921 Cohen recalled telling Trump he
wished the Trump Organization had assistants who were as competent as the woman from the
Kremlin.922

           Cohen thought his phone call renewed interest in the project.923 The day after Cohen’s call
with Poliakova, Sater texted Cohen, asking him to “[c]all me when you have a few minutes to chat
. . . It’s about Putin they called today.”924 Sater told Cohen that the Russian government liked the
project and on January 25, 2016, sent an invitation for Cohen to visit Moscow “for a working
visit.”925 After the outreach from Sater, Cohen recalled telling Trump that he was waiting to hear
back on moving the project forward.926

        After January 2016, Cohen continued to have conversations with Sater about Trump Tower
Moscow and continued to keep candidate Trump updated about those discussions and the status
of the project.927 Cohen recalled that he and Trump wanted Trump Tower Moscow to succeed and
that Trump never discouraged him from working on the project because of the campaign.928 In
March or April 2016, Trump asked Cohen if anything was happening in Russia.929 Cohen also

       918
          See FS00004 (12/30/15 Text Message, Cohen to Sater); TRUMPORG_MC_000233 (1/11/16
Email, Cohen to pr_peskova@prpress.gof.ru); MDC-H-000690 (1/14/16 Email, Cohen to
info@prpress.gov.ru); TRUMPORG_MC_000235 (1/16/16 Email, Cohen to pr_peskova@prpress.gov.ru).
       919
            1/20/16 Email, Poliakova to Cohen; Call Records of Michael Cohen. (Showing a 22-minute call
on January 20, 2016, between Cohen and the number Poliakova provided in her email); Cohen 9/12/18 302,
at 2-3. After the call, Cohen saved Poliakova’s contact information in his Trump Organization Outlook
contact list. 1/20/16 Cohen Microsoft Outlook Entry (6:22 a.m.).
       920
             Cohen 11/20/18 302, at 5.
       921
             Cohen 11/20/18 302, at 5-6; Cohen 11/12/18 302, at 4.
       922
             Cohen 11/20/18 302, at 5.
       923
             Cohen 9/12/18 302, at 5.
       924
             FS00011 (1/21/16 Text Messages, Sater & Cohen).
       925
             Cohen 9/12/18 302, at 5; 1/25/16 Email, Sater to Cohen (attachment).
       926
             Cohen 11/20/18 302, at 5.
       927
           Cohen 9/12/18 302, at 6. In later congressional testimony, Cohen stated that he briefed Trump
on the project approximately six times after January 2016. Hearing on Issues Related to Trump
Organization Before the House Oversight and Reform Committee, 116th Cong. (Feb. 27, 2019) (CQ Cong.
Transcripts, at 24) (testimony of Michael Cohen).
       928
             Cohen 9/12/18 302, at 6.
       929
             Cohen 9/18/18 302, at 4.

                                                   136
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 142 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



recalled briefing Donald Trump Jr. in the spring—a conversation that Cohen said was not “idle
chit chat” because Trump Tower Moscow was potentially a $1 billion deal.930

        Cohen recalled that around May 2016, he again raised with candidate Trump the possibility
of a trip to Russia to advance the Trump Tower Moscow project.931 At that time, Cohen had
received several texts from Sater seeking to arrange dates for such a trip.932 On May 4, 2016, Sater
wrote to Cohen, “I had a chat with Moscow. ASSUMING the trip does happen the question is
before or after the convention. . . . . Obviously the premeeting trip (you only) can happen anytime
you want but the 2 big guys [is] the question. I said I would confirm and revert.”933 Cohen
responded, “My trip before Cleveland. Trump once he becomes the nominee after the
convention.”934 On May 5, 2016, Sater followed up with a text that Cohen thought he probably
read to Trump:

       Peskov would like to invite you as his guest to the St. Petersburg Forum which is
       Russia’s Davos it’s June 16-19. He wants to meet there with you and possibly
       introduce you to either Putin or Medvedev. . . . This is perfect. The entire business
       class of Russia will be there as well. He said anything you want to discuss including
       dates and subjects are on the table to discuss.935

        Cohen recalled discussing the invitation to the St. Petersburg Economic Forum with
candidate Trump and saying that Putin or Russian Prime Minister Dmitry Medvedev might be
there.936 Cohen remembered that Trump said that he would be willing to travel to Russia if Cohen
could “lock and load” on the deal.937 In June 2016, Cohen decided not to attend the St. Petersburg
Economic Forum because Sater had not obtained a formal invitation for Cohen from Peskov.938
Cohen said he had a quick conversation with Trump at that time but did not tell him that the project
was over because he did not want Trump to complain that the deal was on-again-off-again if it
were revived.939

        During the summer of 2016, Cohen recalled that candidate Trump publicly claimed that he
had nothing to do with Russia and then shortly afterwards privately checked with Cohen about the
status of the Trump Tower Moscow project, which Cohen found “interesting.”940 At some point

       930
             Cohen 9/12/18 302, at 10.
       931
             Cohen 9/12/18 302, at 7.
       932
             Cohen 9/12/18 302, at 7.
       933
             FS00015 (5/4/16 Text Message, Sater to Cohen).
       934
             FS00015 (5/4/16 Text Message, Cohen to Sater).
       935
             FS00016-17 (5/5/16 Text Messages, Sater & Cohen).
       936
             Cohen 9/12/18 302, at 7.
       937
             Cohen 9/12/18 302, at 7.
       938
             Cohen 9/12/18 302, at 7-8.
       939
             Cohen 9/12/18 302, at 8.
       940
             Cohen 3/19/19 302, at 2.

                                                  137
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 143 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



that summer, Cohen recalled having a brief conversation with Trump in which Cohen said the
Trump Tower Moscow project was going nowhere because the Russian development company
had not secured a piece of property for the project.941 Trump said that was “too bad,” and Cohen
did not recall talking with Trump about the project after that.942 Cohen said that at no time during
the campaign did Trump tell him not to pursue the project or that the project should be
abandoned.943

                   2. Cohen Determines to Adhere to a “Party Line” Distancing Candidate Trump
                      From Russia

        As previously discussed, see Volume II, Section II.A, supra, when questions about possible
Russian support for candidate Trump emerged during the 2016 presidential campaign, Trump
denied having any personal, financial, or business connection to Russia, which Cohen described
as the “party line” or “message” to follow for Trump and his senior advisors.944

        After the election, the Trump Organization sought to formally close out certain deals in
advance of the inauguration.945 Cohen recalled that Trump Tower Moscow was on the list of deals
to be closed out.946 In approximately January 2017, Cohen began receiving inquiries from the
media about Trump Tower Moscow, and he recalled speaking to the President-Elect when those
inquiries came in.947 Cohen was concerned that truthful answers about the Trump Tower Moscow
project might not be consistent with the “message” that the President-Elect had no relationship
with Russia.948

       In an effort to “stay on message,” Cohen told a New York Times reporter that the Trump
Tower Moscow deal was not feasible and had ended in January 2016.949 Cohen recalled that this
was part of a “script” or talking points he had developed with President-Elect Trump and others to
        941
           Cohen 3/19/19 302, at 2. Cohen could not recall the precise timing of this conversation, but said
he thought it occurred in June or July 2016. Cohen recalled that the conversation happened at some point
after candidate Trump was publicly stating that he had nothing to do with Russia. Cohen 3/19/19 302, at
2.
        942
              Cohen 3/19/19 302, at 2.
        943
              Cohen 3/19/19 302, at 2.
        944
              Cohen 11/20/18 302, at 1; Cohen 9/18/18 302, at 3, 5; Cohen 9/12/18 302, at 9.
        945
              Cohen 9/18/18 302, at 1-2; see also Rtskhiladze 4/4/18 302, at 8-9.
        946
              Cohen 9/18/18 302, at 1-2.
        947
              Cohen 9/18/18 302, at 3.
        948
              Cohen 11/20/18 302, at 4.
        949
           Cohen 9/18/18 302, at 5. The article was published on February 19, 2017, and reported that
Sater and Cohen had been working on plan for a Trump Tower Moscow “as recently as the fall of 2015”
but had come to a halt because of the presidential campaign. Consistent with Cohen’s intended party line
message, the article stated, “Cohen said the Trump Organization had received a letter of intent for a project
in Moscow from a Russian real estate developer at that time but determined that the project was not
feasible.” Megan Twohey & Scott Shane, A Back-Channel Plan for Ukraine and Russia, Courtesy of Trump
Associates, New York Times (Feb. 19, 2017).

                                                     138
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 144 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



dismiss the idea of a substantial connection between Trump and Russia.950 Cohen said that he
discussed the talking points with Trump but that he did not explicitly tell Trump he thought they
were untrue because Trump already knew they were untrue.951 Cohen thought it was important to
say the deal was done in January 2016, rather than acknowledge that talks continued in May and
June 2016, because it limited the period when candidate Trump could be alleged to have a
relationship with Russia to an early point in the campaign, before Trump had become the party’s
presumptive nominee.952

                  3. Cohen Submits False Statements to Congress Minimizing the Trump Tower
                     Moscow Project in Accordance with the Party Line

        In early May 2017, Cohen received requests from Congress to provide testimony and
documents in connection with congressional investigations of Russian interference in the 2016
election.953 At that time, Cohen understood Congress’s interest in him to be focused on the
allegations in the Steele reporting concerning a meeting Cohen allegedly had with Russian officials
in Prague during the campaign.954 Cohen had never traveled to Prague and was not concerned
about those allegations, which he believed were provably false.955 On May 18, 2017, Cohen met
with the President to discuss the request from Congress, and the President instructed Cohen that
he should cooperate because there was nothing there.956

       Cohen eventually entered into a joint defense agreement (JDA) with the President and other
individuals who were part of the Russia investigation.957 In the months leading up to his
congressional testimony, Cohen frequently spoke with the President’s personal counsel.958 Cohen

        950
              Cohen 9/18/18 302, at 5-6.
        951
              Cohen 9/18/18 302, at 6.
        952
              Cohen 9/12/18 302, at 10.
        953
              P-SCO-000000328 (5/9/17 Letter, HPSCI to Cohen); P-SCO-000000331 (5/12/17 Letter, SSCI
to Cohen).
        954
              Cohen 11/20/18 302, at 2-3.
        955
              Cohen 11/20/18 302, at 2-3.
        956
              Cohen 11/12/18 302, at 2; Cohen 11/20/19 302, at 3.
        957
              Cohen 11/12/18 302, at 2.
        958
             Cohen 11/12/18 302, at 2-3; Cohen 11/20/18, at 2-6. Cohen told investigators about his
conversations with the President’s personal counsel after waiving any privilege of his own and after this
Office advised his counsel not to provide any communications that would be covered by any other privilege,
including communications protected by a joint defense or common interest privilege. As a result, most of
what Cohen told us about his conversations with the President’s personal counsel concerned what Cohen
had communicated to the President’s personal counsel, and not what was said in response. Cohen described
certain statements made by the President’s personal counsel, however, that are set forth in this section.
Cohen and his counsel were better positioned than this Office to evaluate whether any privilege protected
those statements because they had knowledge of the scope of their joint defense agreement and access to
privileged communications that may have provided context for evaluating the statements they shared. After
interviewing Cohen about these matters, we asked the President’s personal counsel if he wished to provide
information to us about his conversations with Cohen related to Cohen’s congressional testimony about

                                                    139
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 145 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



said that in those conversations the President’s personal counsel would sometimes say that he had
just been with the President.959 Cohen recalled that the President’s personal counsel told him the
JDA was working well together and assured him that there was nothing there and if they stayed on
message the investigations would come to an end soon.960 At that time, Cohen’s legal bills were
being paid by the Trump Organization,961 and Cohen was told not to worry because the
investigations would be over by summer or fall of 2017.962 Cohen said that the President’s
personal counsel also conveyed that, as part of the JDA, Cohen was protected, which he would not
be if he “went rogue.”963 Cohen recalled that the President’s personal counsel reminded him that
“the President loves you” and told him that if he stayed on message, the President had his back.964

        In August 2017, Cohen began drafting a statement about Trump Tower Moscow to submit
to Congress along with his document production.965 The final version of the statement contained
several false statements about the project.966 First, although the Trump Organization continued to
pursue the project until at least June 2016, the statement said, “The proposal was under
consideration at the Trump Organization from September 2015 until the end of January 2016. By
the end of January 2016, I determined that the proposal was not feasible for a variety of business
reasons and should not be pursued further. Based on my business determinations, the Trump
Organization abandoned the proposal.”967 Second, although Cohen and candidate Trump had
discussed possible travel to Russia by Trump to pursue the venture, the statement said, “Despite
overtures by Mr. Sater, I never considered asking Mr. Trump to travel to Russia in connection with
this proposal. I told Mr. Sater that Mr. Trump would not travel to Russia unless there was a
definitive agreement in place.”968 Third, although Cohen had regularly briefed Trump on the status


Trump Tower Moscow. The President’s personal counsel declined and, through his own counsel, indicated
that he could not disaggregate information he had obtained from Cohen from information he had obtained
from other parties in the JDA. In view of the admonition this Office gave to Cohen’s counsel to withhold
communications that could be covered by privilege, the President’s personal counsel’s uncertainty about
the provenance of his own knowledge, the burden on a privilege holder to establish the elements to support
a claim of privilege, and the substance of the statements themselves, we have included relevant statements
Cohen provided in this report. If the statements were to be used in a context beyond this report, further
analysis could be warranted.
        959
              Cohen 11/20/18 302, at 6.
        960
              Cohen 11/20/18 302, at 2, 4.
        961
              Cohen 11/20/18 302, at 4.
        962
              Cohen 9/18/18 302, at 8; Cohen 11/20/18 302, at 3-4.
        963
              Cohen 11/20/18 302, at 4.
        964
              Cohen 9/18/18 302, at 11; Cohen 11/20/18 302, at 2.
        965
           P-SCO-000003680 and P-SCO-0000003687 (8/16/17 Email and Attachment, Michael Cohen’s
Counsel to Cohen). Cohen said it was not his idea to write a letter to Congress about Trump Tower Moscow.
Cohen 9/18/18 302, at 7.
        966
              P-SCO-00009478 (Statement of Michael D. Cohen, Esq. (Aug. 28, 2017)).
        967
              P-SCO-00009478 (Statement of Michael D. Cohen, Esq. (Aug. 28, 2017)).
        968
              P-SCO-00009478 (Statement of Michael D. Cohen, Esq. (Aug. 28, 2017)).

                                                    140
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 146 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



of the project and had numerous conversations about it, the statement said, “Mr. Trump was never
in contact with anyone about this proposal other than me on three occasions, including signing a
non-binding letter of intent in 2015.”969 Fourth, although Cohen’s outreach to Peskov in January
2016 had resulted in a lengthy phone call with a representative from the Kremlin, the statement
said that Cohen did “not recall any response to my email [to Peskov], nor any other contacts by
me with Mr. Peskov or other Russian government officials about the proposal.”970

       Cohen’s statement was circulated in advance to, and edited by, members of the JDA.971
Before the statement was finalized, early drafts contained a sentence stating, “The building project
led me to make limited contacts with Russian government officials.”972 In the final version of the
statement, that line was deleted.973 Cohen thought he was told that it was a decision of the JDA to
take out that sentence, and he did not push back on the deletion.974 Cohen recalled that he told the
President’s personal counsel that he would not contest a decision of the JDA.975

        Cohen also recalled that in drafting his statement for Congress, he spoke with the
President’s personal counsel about a different issue that connected candidate Trump to Russia:
Cohen’s efforts to set up a meeting between Trump and Putin in New York during the 2015 United
Nations General Assembly.976 In September 2015, Cohen had suggested the meeting to Trump,
who told Cohen to reach out to Putin’s office about it.977 Cohen spoke and emailed with a Russian
official about a possible meeting, and recalled that Trump asked him multiple times for updates on
the proposed meeting with Putin.978 When Cohen called the Russian official a second time, she
told him it would not follow proper protocol for Putin to meet with Trump, and Cohen relayed that


        969
              P-SCO-00009478 (Statement of Michael D. Cohen, Esq. (Aug. 28, 2017)).
        970
              P-SCO-00009478 (Statement of Michael D. Cohen, Esq. (Aug. 28, 2017)).
        971
             Cohen 9/12/18 302, at 8-9. Cohen also testified in Congress that the President’s counsel
reviewed and edited the statement. Hearing on Issues Related to Trump Organization Before the House
Oversight and Reform Committee, 116th Cong. (Feb. 27, 2019) (CQ Cong. Transcripts, at 24-25) (testimony
by Michael Cohen). Because of concerns about the common interest privilege, we did not obtain or review
all drafts of Cohen’s statement. Based on the drafts that were released through this Office’s filter process,
it appears that the substance of the four principal false statements described above were contained in an
early draft prepared by Cohen and his counsel. P-SCO-0000003680 and P-SCO-0000003687 (8/16/17
Email and Attachment, Cohen’s counsel to Cohen).
        972
              P-SCO-0000003687 (8/16/17 Draft Statement of Michael Cohen); Cohen 11/20/18 302, at 4.
        973
          Cohen 11/20/18 302, at 4. A different line stating that Cohen did “not recall any response to my
email [to Peskov in January 2016], nor any other contacts by me with Mr. Peskov or other Russian
government officials about the proposal” remained in the draft. See P-SCO-0000009478 (Statement of
Michael D. Cohen, Esq. (Aug. 28, 2017)).
        974
              Cohen 11/20/18 302, at 4.
        975
              Cohen 11/20/18 302, at 5.
        976
              Cohen 9/18/18 302, at 10-11.
        977
              Cohen 9/18/18 302, at 11; Cohen 11/12/18 302, at 4.
        978
              Cohen 9/18/18 302, at 11; Cohen 11/12/18 302, at 5.

                                                    141
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 147 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



message to Trump.979 Cohen anticipated he might be asked questions about the proposed Trump-
Putin meeting when he testified before Congress because he had talked about the potential meeting
on Sean Hannity’s radio show.980 Cohen recalled explaining to the President’s personal counsel
the “whole story” of the attempt to set up a meeting between Trump and Putin and Trump’s role
in it.981 Cohen recalled that he and the President’s personal counsel talked about keeping Trump
out of the narrative, and the President’s personal counsel told Cohen the story was not relevant and
should not be included in his statement to Congress.982

         Cohen said that his “agenda” in submitting the statement to Congress with false
representations about the Trump Tower Moscow project was to minimize links between the project
and the President, give the false impression that the project had ended before the first presidential
primaries, and shut down further inquiry into Trump Tower Moscow, with the aim of limiting the
ongoing Russia investigations.983 Cohen said he wanted to protect the President and be loyal to
him by not contradicting anything the President had said.984 Cohen recalled he was concerned that
if he told the truth about getting a response from the Kremlin or speaking to candidate Trump about
travel to Russia to pursue the project, he would contradict the message that no connection existed
between Trump and Russia, and he rationalized his decision to provide false testimony because
the deal never happened.985 He was not concerned that the story would be contradicted by
individuals who knew it was false because he was sticking to the party line adhered to by the whole
group.986 Cohen wanted the support of the President and the White House, and he believed that
following the party line would help put an end to the Special Counsel and congressional
investigations.987

       Between August 18, 2017, when the statement was in an initial draft stage, and August 28,
2017, when the statement was submitted to Congress, phone records reflect that Cohen spoke with
the President’s personal counsel almost daily.988 On August 27, 2017, the day before Cohen


       979
             Cohen 11/12/18 302, at 5.
       980
             Cohen 9/18/18 302, at 11.
       981
             Cohen 3/19/19 302, at 2.
       982
           Cohen 3/19/19 302, at 2; see Cohen 9/18/18 302, at 11 (recalling that he was told that if he
stayed on message and kept the President out of the narrative, the President would have his back).
       983
          Cohen 9/12/18 302, at 8; Information at 4-5, United States v. Michael Cohen, 1:18-cr-850
(S.D.N.Y. Nov. 29, 2018), Doc. 2 (Cohen Information).
       984
             Cohen 11/20/18 302, at 4.
       985
             Cohen 11/20/18 302, at 4; Cohen 11/12/18 302, at 2-3, 4, 6.
       986
             Cohen 9/12/18 302, at 9.
       987
             Cohen 9/12/18 302, at 8-9.
       988
            Cohen 11/12/18 302, at 2-3; Cohen 11/20/18 302, at 5; Call Records of Michael Cohen
(Reflecting three contacts on August 18, 2017 (24 seconds; 5 minutes 25 seconds; and 10 minutes 58
seconds); two contacts on August 19 (23 seconds and 24 minutes 26 seconds); three contacts on August 23
(8 seconds; 20 minutes 33 seconds; and 5 minutes 8 seconds); one contact on August 24 (11 minutes 59
seconds); 14 contacts on August 27 (28 seconds; 4 minutes 37 seconds; 1 minute 16 seconds; 1 minutes 35

                                                    142
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 148 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



submitted the statement to Congress, Cohen and the President’s personal counsel had numerous
contacts by phone, including calls lasting three, four, six, eleven, and eighteen minutes.989 Cohen
recalled telling the President’s personal counsel, who did not have first-hand knowledge of the
project, that there was more detail on Trump Tower Moscow that was not in the statement,
including that there were more communications with Russia and more communications with
candidate Trump than the statement reflected.990 Cohen stated that the President’s personal
counsel responded that it was not necessary to elaborate or include those details because the project
did not progress and that Cohen should keep his statement short and “tight” and the matter would
soon come to an end.991 Cohen recalled that the President’s personal counsel said “his client”
appreciated Cohen, that Cohen should stay on message and not contradict the President, that there
was no need to muddy the water, and that it was time to move on.992 Cohen said he agreed because
it was what he was expected to do.993 After Cohen later pleaded guilty to making false statements
to Congress about the Trump Tower Moscow project, this Office sought to speak with the
President’s personal counsel about these conversations with Cohen, but counsel declined, citing
potential privilege concerns.994

         At the same time that Cohen finalized his written submission to Congress, he served as a
source for a Washington Post story published on August 27, 2017, that reported in depth for the
first time that the Trump Organization was “pursuing a plan to develop a massive Trump Tower
in Moscow” at the same time as candidate Trump was “running for president in late 2015 and early
2016.”995 The article reported that “the project was abandoned at the end of January 2016, just
before the presidential primaries began, several people familiar with the proposal said.”996 Cohen
recalled that in speaking to the Post, he held to the false story that negotiations for the deal ceased
in January 2016.997


seconds; 6 minutes 16 seconds; 1 minutes 10 seconds; 3 minutes 5 seconds; 18 minutes 55 seconds; 4
minutes 56 seconds; 11 minutes 6 seconds; 8 seconds; 3 seconds; 2 seconds; 2 seconds).
        989
           Cohen 11/20/18 302, at 5; Call Records of Michael Cohen. (Reflecting 14 contacts on August
27, 2017 (28 seconds; 4 minutes 37 seconds; 1 minute 16 seconds; 1 minutes 35 seconds; 6 minutes 16
seconds; 1 minutes 10 seconds; 3 minutes 5 seconds; 18 minutes 55 seconds; 4 minutes 56 seconds; 11
minutes 6 seconds; 8 seconds; 3 seconds; 2 seconds; 2 seconds)).
        990
              Cohen 11/20/18 302, at 5.
        991
            Cohen 11/20/18 302, at 5. Cohen also vaguely recalled telling the President’s personal counsel
that he spoke with a woman from the Kremlin and that the President’s personal counsel responded to the
effect of “so what?” because the deal never happened. Cohen 11/20/18 302, at 5.
        992
              Cohen 11/20/18 302, at 5.
        993
              Cohen 11/20/18 302, at 5.
        994
              2/8/19 email, Counsel for personal counsel to the President to Special Counsel’s Office.
        995
          Cohen 9/18/18 302, at 7; Carol D. Leonnig et al., Trump’s business sought deal on a Trump
Tower in Moscow while he ran for president, Washington Post (Aug. 27, 2017).
        996
           Carol D. Leonnig et al., Trump’s business sought deal on a Trump Tower in Moscow while he
ran for president, Washington Post (Aug. 27, 2017).
        997
              Cohen 9/18/18 302, at 7.

                                                     143
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 149 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        On August 28, 2017, Cohen submitted his statement about the Trump Tower Moscow
project to Congress.998 Cohen did not recall talking to the President about the specifics of what
the statement said or what Cohen would later testify to about Trump Tower Moscow.999 He
recalled speaking to the President more generally about how he planned to stay on message in his
testimony.1000 On September 19, 2017, in anticipation of his impending testimony, Cohen
orchestrated the public release of his opening remarks to Congress, which criticized the allegations
in the Steele material and claimed that the Trump Tower Moscow project “was terminated in
January of 2016; which occurred before the Iowa caucus and months before the very first
primary.”1001 Cohen said the release of his opening remarks was intended to shape the narrative
and let other people who might be witnesses know what Cohen was saying so they could follow
the same message.1002 Cohen said his decision was meant to mirror Jared Kushner’s decision to
release a statement in advance of Kushner’s congressional testimony, which the President’s
personal counsel had told Cohen the President liked.1003 Cohen recalled that on September 20,
2017, after Cohen’s opening remarks had been printed by the media, the President’s personal
counsel told him that the President was pleased with the Trump Tower Moscow statement that had
gone out.1004

       On October 24 and 25, 2017, Cohen testified before Congress and repeated the false
statements he had included in his written statement about Trump Tower Moscow.1005 Phone
records show that Cohen spoke with the President’s personal counsel immediately after his
testimony on both days.1006

                   4. The President Sends Messages of Support to Cohen

       In January 2018, the media reported that Cohen had arranged a $130,000 payment during
the campaign to prevent a woman from publicly discussing an alleged sexual encounter she had

        998
              P-SCO-000009477 - 9478 (8/28/17 Letter and Attachment, Cohen to SSCI).
        999
              Cohen 11/12/18 302, at 2; Cohen 9/12/18 302, at 9.
        1000
               Cohen 9/12/18 302, at 9.
        1001
           Cohen 9/18/18 302, at 7; see, e.g., READ: Michael Cohen’s statement to the Senate intelligence
committee, CNN (Sept. 19, 2017).
        1002
               Cohen 9/18/18 302, at 7.
        1003
               Cohen 9/18/18 302, at 7; Cohen 11/20/18 302, at 6.
        1004
            Cohen 11/20/18 302, at 6. Phone records show that the President’s personal counsel called
Cohen on the morning of September 20, 2017, and they spoke for approximately 11 minutes, and that they
had two more contacts that day, one of which lasted approximately 18 minutes. Call Records of Michael
Cohen. (Reflecting three contacts on September 20, 2017, with calls lasting for 11 minutes 3 seconds; 2
seconds; and 18 minutes 38 seconds).
        1005
           Cohen Information, at 4; Executive Session, Permanent Select Committee on Intelligence, U.S.
House of Representatives, Interview of Michael Cohen (Oct. 24, 2017), at 10-11, 117-119.
        1006
           Call Records of Michael Cohen. (Reflecting two contacts on October 24, 2017 (12 minutes 8
seconds and 8 minutes 27 seconds) and three contacts on October 25, 2017 (1 second; 4 minutes 6 seconds;
and 6 minutes 6 seconds)).

                                                     144
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 150 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



with the President before he ran for office.1007 This Office did not investigate Cohen’s campaign-
period payments to women.1008 However, those events, as described here, are potentially relevant
to the President’s and his personal counsel’s interactions with Cohen as a witness who later began
to cooperate with the government.

        On February 13, 2018, Cohen released a statement to news organizations that stated, “In a
private transaction in 2016, I used my own personal funds to facilitate a payment of $130,000 to
[the woman]. Neither the Trump Organization nor the Trump campaign was a party to the
transaction with [the woman], and neither reimbursed me for the payment, either directly or
indirectly.”1009 In congressional testimony on February 27, 2019, Cohen testified that he had
discussed what to say about the payment with the President and that the President had directed
Cohen to say that the President “was not knowledgeable . . . of [Cohen’s] actions” in making the
payment.1010 On February 19, 2018, the day after the New York Times wrote a detailed story
attributing the payment to Cohen and describing Cohen as the President’s “fixer,” Cohen received
a text message from the President’s personal counsel that stated, “Client says thanks for what you
do.”1011

        On April 9, 2018, FBI agents working with the U.S. Attorney’s Office for the Southern
District of New York executed search warrants on Cohen’s home, hotel room, and office.1012 That
day, the President spoke to reporters and said that he had “just heard that they broke into the office
of one of my personal attorneys—a good man.”1013 The President called the searches “a real
disgrace” and said, “It’s an attack on our country, in a true sense. It’s an attack on what we all
        1007
           See, e.g., Michael Rothfeld & Joe Palazzolo, Trump Lawyer Arranged $130,000 Payment for
Adult-Film Star’s Silence, Wall Street Journal (Jan. 12, 2018).
        1008
               The Office was authorized to investigate Cohen’s establishment and use of Essential
Consultants LLC, which Cohen created to facilitate the $130,000 payment during the campaign, based on
evidence that the entity received funds from Russian-backed entities. Cohen’s use of Essential Consultants
to facilitate the $130,000 payment to the woman during the campaign was part of the Office’s referral of
certain Cohen-related matters to the U.S. Attorney’s Office for the Southern District of New York.
        1009
           See, e.g., Mark Berman, Longtime Trump attorney says he made $130,000 payment to Stormy
Daniels with his money, Washington Post (Feb. 14, 2018).
        1010
            Hearing on Issues Related to Trump Organization Before the House Oversight and Reform
Committee, 116th Cong. (Feb. 27, 2019) (CQ Cong. Transcripts, at 147-148) (testimony of Michael Cohen).
Toll records show that Cohen was connected to a White House phone number for approximately five
minutes on January 19, 2018, and for approximately seven minutes on January 30, 2018, and that Cohen
called Melania Trump’s cell phone several times between January 26, 2018, and January 30, 2018. Call
Records of Michael Cohen.
        1011
           2/19/18 Text Message, President’s personal counsel to Cohen; see Jim Rutenberg et al., Tools
of Trump’s Fixer: Payouts, Intimidation and the Tabloids, New York Times (Feb. 18, 2018).
        1012
            Gov’t Opp. to Def. Mot. for Temp. Restraining Order, In the Matter of Search Warrants
Executed on April 9, 2018, 18-mj-3161 (S.D.N.Y. Apr. 13, 2018), Doc. 1 (“On April 9, 2018, agents from
the New York field office of the Federal Bureau of Investigation . . . executed search warrants for Michael
Cohen’s residence, hotel room, office, safety deposit box, and electronic devices.”).
        1013
            Remarks by President Trump Before Meeting with Senior Military Leadership, White House
(Apr. 9, 2018).

                                                   145
     Case 1:19-cv-00810-RBW U.S. Depar tment
                            Document    122-2of Justice
     ______________________________________________________
                                                 Filed 06/19/20 Page 151 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



stand for." 1014 Cohen said that after the searches he was concerned that he was "an open book,"
th at he did not want issues ar ising from th e payments to wom en to "come out," and that his false
statements to Congress were "a big concern." 10 15

         A few days after the searches, the President called Cohen.1016 According to Cohen, the
President said he wanted to "check in" and asked if Cohen was okay, and the President encouraged
Cohen to " hang in there" and "stay strong ." 1017 Cohen also recalled th at following th e searches he
hear d from individuals who were in touch with the President and relayed to Cohen the President's
suppo1t for him.1018 Cohen recalled that                    , a friend of the President 's, reached out
                                                                                                          (b)(6)/
to say that he was with "the Boss" in Mar-a-La o an d the President had said " he loves you" and
                                                                                                          (b)(7)(C)-4
not to wony. 1019 Cohen recalled that1i111m11M••                                         for the Trnmp
Organization, told him, "th e boss loves you ."                          . . ., illillAllltillil a friend
of th e President's, told him, "eve1yone knows the boss has your back."

       On or about April 17, 2018, Cohen began speaking with an attorney, Robe1t Costello, who
had a close relationship with Rudolph Giuliani, one of the President's personal lawyers. 1022
Costello told Cohen that he had a "back channel of communication" to Giuliani, and that Giuliani
had said the "channel" was "crncial" and "must be maintained." 1023 On April 20, 2018, the New
York Times published an article about the President's relationship with and treatment of Cohen. 1024
The President responded with a series of tweets predicting that Cohen would not "flip":

       The New York Times and a third rate repo1ter ... are going out of their way to destroy
       Michael Cohen an d his relationship with me in the hope that he will ' flip.' They use non­
       existent 'sources' and a drnnk/drngged up loser who hates Michael, a fine person with a
       wonderful family. Michael is a businessman for his own account/lawyer who I have always
       liked & respected. Most people will flip if the Government lets them out of trouble, even




        1014
            Remarks by President Tmmp Before Meeting with Senior Milita1y Leadership, White House
(Apr. 9, 2018).
        1015
               Cohen, 10/ 17/ 18 302, at 11.
        1016
               Cohen 3/ 19/ 19 302, at 4.
        1011
               Cohen 3/ 19/ 19 302, at 4.
        1018
               Cohen 9/ 12/ 18 302, at 11.
        1019
               Cohen 9/ 12/ 18 302, at 11.
          °Cohen 9/ 12/ 18 302, at 11.
        102

        1021
               Cohen 9/ 12/ 18 302, at 11.
        1022
             4/17/ 18 Email, Citron to Cohen; 4/ 19/ 18 Email, Costello to Cohen; MC-SCO-001 (7/7/ 18
redacted billing statement from Davidoff, Hutcher & Citron to Cohen).
        1023
               4/21/ 18 Email, Costello to Cohen.
        1024
          See Maggie Habennan et al., Michael Cohen Has Said He Would Take a Bullet for Trump.
Maybe Not Anymore., New York Times (Apr. 20, 2018).

                                                    146
     Case 1:19-cv-00810-RBW U.S.     Department
                                 Document   122-2of Justice
                                                     Filed 06/19/20 Page 152 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        if it means lying or making up stories. Sorry, I don’t see Michael doing that despite the
        horrible Witch Hunt and the dishonest media!1025

In an email that day to Cohen, Costello wrote that he had spoken with Giuliani.1026 Costello told
Cohen the conversation was “Very Very Positive[.] You are ‘loved’. . . they are in our corner. . . .
Sleep well tonight[], you have friends in high places.”1027

        Cohen said that following these messages he believed he had the support of the White
House if he continued to toe the party line, and he determined to stay on message and be part of
the team.1028 At the time, Cohen’s understood that his legal fees were still being paid by the Trump
Organization, which he said was important to him.1029 Cohen believed he needed the power of the
President to take care of him, so he needed to defend the President and stay on message.1030

       Cohen also recalled speaking with the President’s personal counsel about pardons after the
searches of his home and office had occurred, at a time when the media had reported that pardon
discussions were occurring at the White House.1031 Cohen told the President’s personal counsel
he had been a loyal lawyer and servant, and he said that after the searches he was in an
uncomfortable position and wanted to know what was in it for him.1032 According to Cohen, the
President’s personal counsel responded that Cohen should stay on message, that the investigation
was a witch hunt, and that everything would be fine.1033 Cohen understood based on this
conversation and previous conversations about pardons with the President’s personal counsel that
as long as he stayed on message, he would be taken care of by the President, either through a
pardon or through the investigation being shut down.1034




        1025
               @realDonaldTrump 4/21/18 (9:10 a.m. ET) Tweets.
        1026
               4/21/18 Email, Costello to Cohen.
        1027
               4/21/18 Email, Costello to Cohen. (b) (6), (b) (7)(A), (b) (7)(C)                             (b)(6)/
                                                                                                             (b)(7)(C)-4
        1028
               Cohen 9/12/18 302, at 11.
        1029
               Cohen 9/12/18 302, at 10.
        1030
               Cohen 9/12/18 302, at 10.
        1031
             Cohen 11/20/18 302, at 7. At a White House press briefing on April 23, 2018, in response to a
question about whether the White House had “close[d] the door one way or the other on the President
pardoning Michael Cohen,” Sanders said, “It’s hard to close the door on something that hasn’t taken place.
I don’t like to discuss or comment on hypothetical situations that may or may not ever happen. I would
refer you to personal attorneys to comment on anything specific regarding that case, but we don’t have
anything at this point.” Sarah Sanders, White House Daily Briefing, C-SPAN (Apr. 23, 2018).
        1032
               Cohen 11/20/18 302, at 7; Cohen 3/19/19 302, at 3.
        1033
               Cohen 3/19/19 302, at 3.
        1034
               Cohen 3/19/19 302, at 3-4.

                                                     147
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 153 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        On April 24, 2018, the President responded to a reporter’s inquiry whether he would
consider a pardon for Cohen with, “Stupid question.”1035 On June 8, 2018, the President said he
“hadn’t even thought about” pardons for Manafort or Cohen, and continued, “It’s far too early to
be thinking about that. They haven’t been convicted of anything. There’s nothing to pardon.”1036
And on June 15, 2018, the President expressed sympathy for Cohen, Manafort, and Flynn in a
press interview and said, “I feel badly about a lot of them, because I think a lot of it is very
unfair.”1037

                   5. The President’s Conduct After Cohen Began Cooperating with the Government

        On July 2, 2018, ABC News reported based on an “exclusive” interview with Cohen that
Cohen “strongly signaled his willingness to cooperate with special counsel Robert Mueller and
federal prosecutors in the Southern District of New York—even if that puts President Trump in
jeopardy.”1038 That week, the media reported that Cohen had added an attorney to his legal team
who previously had worked as a legal advisor to President Bill Clinton.1039

       Beginning on July 20, 2018, the media reported on the existence of a recording Cohen had
made of a conversation he had with candidate Trump about a payment made to a second woman
who said she had had an affair with Trump.1040 On July 21, 2018, the President responded:
“Inconceivable that the government would break into a lawyer’s office (early in the morning)—
almost unheard of. Even more inconceivable that a lawyer would tape a client—totally unheard
of & perhaps illegal. The good news is that your favorite President did nothing wrong!”1041 On
July 27, 2018, after the media reported that Cohen was willing to inform investigators that Donald
Trump Jr. told his father about the June 9, 2016 meeting to get “dirt” on Hillary Clinton,1042 the
President tweeted: “[S]o the Fake News doesn’t waste my time with dumb questions, NO, I did
NOT know of the meeting with my son, Don jr. Sounds to me like someone is trying to make up




        1035
           Remarks by President Trump and President Macron of France Before Restricted Bilateral
Meeting, The White House (Apr. 24, 2018).
        1036
         President Donald Trump Holds Media Availability Before Departing for the G-7 Summit, CQ
Newsmaker Transcripts (June 8, 2018).
        1037
               Remarks by President Trump in Press Gaggle, The White House (June 15, 2018).
        1038
            EXCLUSIVE: Michael Cohen says family and country, not President Trump, is his ‘first
loyalty’, ABC (July 2, 2018). Cohen said in the interview, “To be crystal clear, my wife, my daughter and
my son, and this country have my first loyalty.”
        1039
             See e.g., Darren Samuelsohn, Michael Cohen hires Clinton scandal veteran Lanny Davis,
Politico (July 5, 2018).
        1040
          See, e.g., Matt Apuzzo et al., Michael Cohen Secretly Taped Trump Discussing Payment to
Playboy Model, New York Times (July 20, 2018).
        1041
               @realDonaldTrump 7/21/18 (8:10 a.m. ET) Tweet.
        1042
               See, e.g., Jim Sciutto, Cuomo Prime Time Transcript, CNN (July 26, 2018).

                                                    148
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 154 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



stories in order to get himself out of an unrelated jam (Taxi cabs maybe?). He even retained Bill
and Crooked Hillary’s lawyer. Gee, I wonder if they helped him make the choice!”1043

        On August 21, 2018, Cohen pleaded guilty in the Southern District of New York to eight
felony charges, including two counts of campaign-finance violations based on the payments he
had made during the final weeks of the campaign to women who said they had affairs with the
President.1044 During the plea hearing, Cohen stated that he had worked “at the direction of” the
candidate in making those payments.1045 The next day, the President contrasted Cohen’s
cooperation with Manafort’s refusal to cooperate, tweeting, “I feel very badly for Paul Manafort
and his wonderful family. ‘Justice’ took a 12 year old tax case, among other things, applied
tremendous pressure on him and, unlike Michael Cohen, he refused to ‘break’—make up stories
in order to get a ‘deal.’ Such respect for a brave man!”1046

       On September 17, 2018, this Office submitted written questions to the President that
included questions about the Trump Tower Moscow project and attached Cohen’s written
statement to Congress and the Letter of Intent signed by the President.1047 Among other issues,
the questions asked the President to describe the timing and substance of discussions he had with
Cohen about the project, whether they discussed a potential trip to Russia, and whether the
President “at any time direct[ed] or suggest[ed] that discussions about the Trump Moscow project
should cease,” or whether the President was “informed at any time that the project had been
abandoned.”1048

       On November 20, 2018, the President submitted written responses that did not answer those
questions about Trump Tower Moscow directly and did not provide any information about the
timing of the candidate’s discussions with Cohen about the project or whether he participated in
any discussions about the project being abandoned or no longer pursued.1049 Instead, the
President’s answers stated in relevant part:

        I had few conversations with Mr. Cohen on this subject. As I recall, they were brief, and
        they were not memorable. I was not enthused about the proposal, and I do not recall any
        discussion of travel to Russia in connection with it. I do not remember discussing it with

        1043
            @realDonaldTrump 7/27/18 (7:26 a.m. ET) Tweet; @realDonaldTrump 7/27/18 (7:38 a.m. ET)
Tweet; @realDonaldTrump 7/27/18 (7:56 a.m. ET) Tweet. At the time of these tweets, the press had
reported that Cohen’s financial interests in taxi cab medallions were being scrutinized by investigators.
See, e.g., Matt Apuzzo et al., Michael Cohen Secretly Taped Trump Discussing Payment to Playboy Model,
New York Times (July 20, 2018).
        1044
               Cohen Information.
        1045
               Cohen 8/21/18 Transcript, at 23.
        1046
               @realDonaldTrump 8/22/18 (9:21 a.m. ET) Tweet.
        1047
            9/17/18 Letter, Special Counsel’s Office to President’s Personal Counsel (attaching written
questions for the President, with attachments).
        1048
            9/17/18 Letter, Special Counsel’s Office to President’s Personal Counsel (attaching written
questions for the President), Question III, Parts (a) through (g).
        1049
               Written Responses of Donald J. Trump (Nov. 20, 2018).

                                                   149
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 155 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        anyone else at the Trump Organization, although it is possible. I do not recall being aware
        at the time of any communications between Mr. Cohen and Felix Sater and any Russian
        government official regarding the Letter of Intent.1050

        On November 29, 2018, Cohen pleaded guilty to making false statements to Congress
based on his statements about the Trump Tower Moscow project.1051 In a plea agreement with this
Office, Cohen agreed to “provide truthful information regarding any and all matters as to which
this Office deems relevant.”1052 Later on November 29, after Cohen’s guilty plea had become
public, the President spoke to reporters about the Trump Tower Moscow project, saying:

        I decided not to do the project. . . . I decided ultimately not to do it. There would have
        been nothing wrong if I did do it. If I did do it, there would have been nothing wrong. That
        was my business. . . . It was an option that I decided not to do. . . . I decided not to do it.
        The primary reason . . . I was focused on running for President. . . . I was running my
        business while I was campaigning. There was a good chance that I wouldn’t have won, in
        which case I would’ve gone back into the business. And why should I lose lots of
        opportunities?1053

The President also said that Cohen was “a weak person. And by being weak, unlike other people
that you watch—he is a weak person. And what he’s trying to do is get a reduced sentence. So
he’s lying about a project that everybody knew about.”1054 The President also brought up Cohen’s
written submission to Congress regarding the Trump Tower Moscow project: “So here’s the story:
Go back and look at the paper that Michael Cohen wrote before he testified in the House and/or
Senate. It talked about his position.”1055 The President added, “Even if [Cohen] was right, it
doesn’t matter because I was allowed to do whatever I wanted during the campaign.”1056

        In light of the President’s public statements following Cohen’s guilty plea that he “decided
not to do the project,” this Office again sought information from the President about whether he
participated in any discussions about the project being abandoned or no longer pursued, including
when he “decided not to do the project,” who he spoke to about that decision, and what motivated


        1050
            Written Responses of Donald J. Trump (Nov. 20, 2018), at 15 (Response to Question III, Parts
(a) through (g)).
        1051
               Cohen Information; Cohen 8/21/18 Transcript.
        1052
               Plea Agreement at 4, United States v. Michael Cohen, 1:18-cr-850 (S.D.N.Y. Nov. 29, 2018).
        1053
            President Trump Departure Remarks, C-SPAN (Nov. 29, 2018). In contrast to the President’s
remarks following Cohen’s guilty plea, Cohen’s August 28, 2017 statement to Congress stated that Cohen,
not the President, “decided to abandon the proposal” in late January 2016; that Cohen “did not ask or brief
Mr. Trump . . . before I made the decision to terminate further work on the proposal”; and that the decision
to abandon the proposal was “unrelated” to the Campaign. P-SCO-000009477 (Statement of Michael D.
Cohen, Esq. (Aug. 28, 2017)).
        1054
               President Trump Departure Remarks, C-SPAN (Nov. 29, 2018).
        1055
               President Trump Departure Remarks, C-SPAN (Nov. 29, 2018).
        1056
               President Trump Departure Remarks, C-SPAN (Nov. 29, 2018).

                                                    150
    Case 1:19-cv-00810-RBW U.S.     Department
                                Document   122-2of Justice
                                                    Filed 06/19/20 Page 156 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the decision.1057 The Office also again asked for the timing of the President’s discussions with
Cohen about Trump Tower Moscow and asked him to specify “what period of the campaign” he
was involved in discussions concerning the project.1058 In response, the President’s personal
counsel declined to provide additional information from the President and stated that “the President
has fully answered the questions at issue.”1059

        In the weeks following Cohen’s plea and agreement to provide assistance to this Office,
the President repeatedly implied that Cohen’s family members were guilty of crimes. On
December 3, 2018, after Cohen had filed his sentencing memorandum, the President tweeted,
“‘Michael Cohen asks judge for no Prison Time.’ You mean he can do all of the TERRIBLE,
unrelated to Trump, things having to do with fraud, big loans, Taxis, etc., and not serve a long
prison term? He makes up stories to get a GREAT & ALREADY reduced deal for himself, and
get his wife and father-in-law (who has the money?) off Scott Free. He lied for this outcome and
should, in my opinion, serve a full and complete sentence.”1060 A few minutes later, the President
appeared to contrast Cohen’s conduct with Roger Stone’s, tweeting: “‘I will never testify against
Trump.’ This statement was recently made by Roger Stone, essentially stating that he will not be
forced by a rogue and out of control prosecutor to make up lies and stories about ‘President
Trump.’ Nice to know that some people still have ‘guts!’”1061

        On December 12, 2018, Cohen was sentenced to three years of imprisonment.1062 The next
day, the President sent a series of tweets that said:

          I never directed Michael Cohen to break the law. . . . Those charges were just agreed to by
          him in order to embarrass the president and get a much reduced prison sentence, which he
          did—including the fact that his family was temporarily let off the hook. As a lawyer,
          Michael has great liability to me!1063

On December 16, 2018, the President tweeted, “Remember, Michael Cohen only became a ‘Rat’
after the FBI did something which was absolutely unthinkable & unheard of until the Witch Hunt
was illegally started. They BROKE INTO AN ATTORNEY’S OFFICE! Why didn’t they break
into the DNC to get the Server, or Crooked’s office?”1064

       In January 2019, after the media reported that Cohen would provide public testimony in a
congressional hearing, the President made additional public comments suggesting that Cohen’s

          1057
                 1/23/19 Letter, Special Counsel’s Office to President’s Personal Counsel.
          1058
                 1/23/19 Letter, Special Counsel’s Office to President’s Personal Counsel.
          1059
                 2/6/19 Letter, President’s Personal Counsel to Special Counsel’s Office.
          1060
                 @realDonaldTrump 12/3/18 (10:24 a.m. ET and 10:29 a.m. ET) Tweets (emphasis added).
          1061
                 @realDonaldTrump 12/3/18 (10:48 a.m. ET) Tweet.
          1062
                 Cohen 12/12/18 Transcript.
          1063
                 @realDonaldTrump 12/13/18 (8:17 a.m. ET, 8:25 a.m. ET, and 8:39 a.m. ET) Tweets (emphasis
added).
          1064
                 @realDonaldTrump 12/16/18 (9:39 a.m. ET) Tweet.

                                                        151
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 157 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



family members had committed crimes. In an interview on Fox on January 12, 2019, the President
was asked whether he was worried about Cohen’s testimony and responded:

        [I]n order to get his sentence reduced, [Cohen] says “I have an idea, I’ll ah, tell—I’ll give
        you some information on the president.” Well, there is no information. But he should give
        information maybe on his father-in-law because that’s the one that people want to look at
        because where does that money—that’s the money in the family. And I guess he didn’t
        want to talk about his father-in-law, he’s trying to get his sentence reduced. So it’s ah,
        pretty sad. You know, it’s weak and it’s very sad to watch a thing like that.1065

       On January 18, 2019, the President tweeted, “Kevin Corke, @FoxNews ‘Don’t forget,
Michael Cohen has already been convicted of perjury and fraud, and as recently as this week, the
Wall Street Journal has suggested that he may have stolen tens of thousands of dollars. . . .’ Lying
to reduce his jail time! Watch father-in-law!”1066

        On January 23, 2019, Cohen postponed his congressional testimony, citing threats against
his family.1067 The next day, the President tweeted, “So interesting that bad lawyer Michael Cohen,
who sadly will not be testifying before Congress, is using the lawyer of Crooked Hillary Clinton
to represent him—Gee, how did that happen?”1068

        Also in January 2019, Giuliani gave press interviews that appeared to confirm Cohen’s
account that the Trump Organization pursued the Trump Tower Moscow project well past January
2016. Giuliani stated that “it’s our understanding that [discussions about the Trump Moscow
project] went on throughout 2016. Weren’t a lot of them, but there were conversations. Can’t be
sure of the exact date. But the president can remember having conversations with him about it.
. . . The president also remembers—yeah, probably up—could be up to as far as October,
November.”1069 In an interview with the New York Times, Giuliani quoted the President as saying
that the discussions regarding the Trump Moscow project were “going on from the day I
announced to the day I won.”1070 On January 21, 2019, Giuliani issued a statement that said: “My
recent statements about discussions during the 2016 campaign between Michael Cohen and
candidate Donald Trump about a potential Trump Moscow ‘project’ were hypothetical and not
based on conversations I had with the president.”1071



        1065
               Jeanine Pirro Interview with President Trump, Fox News (Jan. 12, 2019) (emphasis added).
        1066
               @realDonaldTrump 1/18/19 (10:02 a.m. ET) Tweet (emphasis added).
        1067
               Statement by Lanny Davis, Cohen’s personal counsel (Jan. 23, 2019).
        1068
               @realDonaldTrump 1/24/19 (7:48 a.m. ET) Tweet.
        1069
               Meet the Press Interview with Rudy Giuliani, NBC (Jan. 20, 2019).
        1070
            Mark Mazzetti et al., Moscow Skyscraper Talks Continued Through “the Day I Won,” Trump
Is Said to Acknowledge, New York Times (Jan. 20, 2019).
        1071
          Maggie Haberman, Giuliani Says His Moscow Trump Tower Comments Were “Hypothetical”,
New York Times (Jan. 21, 2019). In a letter to this Office, the President’s counsel stated that Giuliani’s
public comments “were not intended to suggest nor did they reflect knowledge of the existence or timing

                                                    152
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 158 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                             Analysis

        In analyzing the President’s conduct related to Cohen, the following evidence is relevant
to the elements of obstruction of justice.

       a.      Obstructive act. We gathered evidence of the President’s conduct related to Cohen
on two issues: (i) whether the President or others aided or participated in Cohen’s false statements
to Congress, and (ii) whether the President took actions that would have the natural tendency to
prevent Cohen from providing truthful information to the government.

               i.      First, with regard to Cohen’s false statements to Congress, while there is
evidence, described below, that the President knew Cohen provided false testimony to Congress
about the Trump Tower Moscow project, the evidence available to us does not establish that the
President directed or aided Cohen’s false testimony.

        Cohen said that his statements to Congress followed a “party line” that developed within
the campaign to align with the President’s public statements distancing the President from Russia.
Cohen also recalled that, in speaking with the President in advance of testifying, he made it clear
that he would stay on message—which Cohen believed they both understood would require false
testimony. But Cohen said that he and the President did not explicitly discuss whether Cohen’s
testimony about the Trump Tower Moscow project would be or was false, and the President did
not direct him to provide false testimony. Cohen also said he did not tell the President about the
specifics of his planned testimony. During the time when his statement to Congress was being
drafted and circulated to members of the JDA, Cohen did not speak directly to the President about
the statement, but rather communicated with the President’s personal counsel—as corroborated by
phone records showing extensive communications between Cohen and the President’s personal
counsel before Cohen submitted his statement and when he testified before Congress.

        Cohen recalled that in his discussions with the President’s personal counsel on August 27,
2017—the day before Cohen’s statement was submitted to Congress—Cohen said that there were
more communications with Russia and more communications with candidate Trump than the
statement reflected. Cohen recalled expressing some concern at that time. According to Cohen,
the President’s personal counsel—who did not have first-hand knowledge of the project—
responded by saying that there was no need to muddy the water, that it was unnecessary to include
those details because the project did not take place, and that Cohen should keep his statement short
and tight, not elaborate, stay on message, and not contradict the President. Cohen’s recollection
of the content of those conversations is consistent with direction about the substance of Cohen’s
draft statement that appeared to come from members of the JDA. For example, Cohen omitted
any reference to his outreach to Russian government officials to set up a meeting between Trump
and Putin during the United Nations General Assembly, and Cohen believed it was a decision of




of conversations beyond that contained in the President’s [written responses to the Special Counsel’s
Office].” 2/6/19 Letter, President’s Personal Counsel to Special Counsel’s Office.

                                                153
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 159 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



the JDA to delete the sentence, “The building project led me to make limited contacts with Russian
government officials.”

       The President’s personal counsel declined to provide us with his account of his
conversations with Cohen, and there is no evidence available to us that indicates that the President
was aware of the information Cohen provided to the President’s personal counsel. The President’s
conversations with his personal counsel were presumptively protected by attorney-client privilege,
and we did not seek to obtain the contents of any such communications. The absence of evidence
about the President and his counsel’s conversations about the drafting of Cohen’s statement
precludes us from assessing what, if any, role the President played.

               ii.     Second, we considered whether the President took actions that would have
the natural tendency to prevent Cohen from providing truthful information to criminal
investigators or to Congress.

         Before Cohen began to cooperate with the government, the President publicly and privately
urged Cohen to stay on message and not “flip.” Cohen recalled the President’s personal counsel
telling him that he would be protected so long as he did not go “rogue.” In the days and weeks
that followed the April 2018 searches of Cohen’s home and office, the President told reporters that
Cohen was a “good man” and said he was “a fine person with a wonderful family . . . who I have
always liked & respected.” Privately, the President told Cohen to “hang in there” and “stay
strong.” People who were close to both Cohen and the President passed messages to Cohen that
“the President loves you,” “the boss loves you,” and “everyone knows the boss has your back.”
Through the President’s personal counsel, the President also had previously told Cohen “thanks
for what you do” after Cohen provided information to the media about payments to women that,
according to Cohen, both Cohen and the President knew was false. At that time, the Trump
Organization continued to pay Cohen’s legal fees, which was important to Cohen. Cohen also
recalled discussing the possibility of a pardon with the President’s personal counsel, who told him
to stay on message and everything would be fine. The President indicated in his public statements
that a pardon had not been ruled out, and also stated publicly that “[m]ost people will flip if the
Government lets them out of trouble” but that he “d[idn’t] see Michael doing that.”

        After it was reported that Cohen intended to cooperate with the government, however, the
President accused Cohen of “mak[ing] up stories in order to get himself out of an unrelated jam
(Taxi cabs maybe?),” called Cohen a “rat,” and on multiple occasions publicly suggested that
Cohen’s family members had committed crimes. The evidence concerning this sequence of events
could support an inference that the President used inducements in the form of positive messages
in an effort to get Cohen not to cooperate, and then turned to attacks and intimidation to deter the
provision of information or undermine Cohen’s credibility once Cohen began cooperating.

        b.      Nexus to an official proceeding. The President’s relevant conduct towards Cohen
occurred when the President knew the Special Counsel’s Office, Congress, and the U.S. Attorney’s
Office for the Southern District of New York were investigating Cohen’s conduct. The President
acknowledged through his public statements and tweets that Cohen potentially could cooperate
with the government investigations.



                                                154
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 160 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       c.      Intent. In analyzing the President’s intent in his actions towards Cohen as a
               ----
potential witness, there is evidence that could support the inference that the President intended to
discourage Cohen from cooperating with the government because Cohen’s information would shed
adverse light on the President’s campaign-period conduct and statements.

               i.      Cohen’s false congressional testimony about the Trump Tower Moscow
project was designed to minimize connections between the President and Russia and to help limit
the congressional and DOJ Russia investigations—a goal that was in the President’s interest, as
reflected by the President’s own statements. During and after the campaign, the President made
repeated statements that he had “no business” in Russia and said that there were “no deals that
could happen in Russia, because we’ve stayed away.” As Cohen knew, and as he recalled
communicating to the President during the campaign, Cohen’s pursuit of the Trump Tower
Moscow project cast doubt on the accuracy or completeness of these statements.

         In connection with his guilty plea, Cohen admitted that he had multiple conversations with
candidate Trump to give him status updates about the Trump Tower Moscow project, that the
conversations continued through at least June 2016, and that he discussed with Trump possible
travel to Russia to pursue the project. The conversations were not off-hand, according to Cohen,
because the project had the potential to be so lucrative. In addition, text messages to and from
Cohen and other records further establish that Cohen’s efforts to advance the project did not end
in January 2016 and that in May and June 2016, Cohen was considering the timing for possible
trips to Russia by him and Trump in connection with the project.

        The evidence could support an inference that the President was aware of these facts at the
time of Cohen’s false statements to Congress. Cohen discussed the project with the President in
early 2017 following media inquiries. Cohen recalled that on September 20, 2017, the day after
he released to the public his opening remarks to Congress—which said the project “was terminated
in January of 2016”—the President’s personal counsel told him the President was pleased with
what Cohen had said about Trump Tower Moscow. And after Cohen’s guilty plea, the President
told reporters that he had ultimately decided not to do the project, which supports the inference
that he remained aware of his own involvement in the project and the period during the Campaign
in which the project was being pursued.

                ii.     The President’s public remarks following Cohen’s guilty plea also suggest
that the President may have been concerned about what Cohen told investigators about the Trump
Tower Moscow project. At the time the President submitted written answers to questions from
this Office about the project and other subjects, the media had reported that Cohen was cooperating
with the government but Cohen had not yet pleaded guilty to making false statements to Congress.
Accordingly, it was not publicly known what information about the project Cohen had provided
to the government. In his written answers, the President did not provide details about the timing
and substance of his discussions with Cohen about the project and gave no indication that he had
decided to no longer pursue the project. Yet after Cohen pleaded guilty, the President publicly
stated that he had personally made the decision to abandon the project. The President then declined
to clarify the seeming discrepancy to our Office or answer additional questions. The content and
timing of the President’s provision of information about his knowledge and actions regarding the
Trump Tower Moscow project is evidence that the President may have been concerned about the
information that Cohen could provide as a witness.

                                                155
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 161 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



               iii.     The President’s concern about Cohen cooperating may have been directed
at the Southern District of New York investigation into other aspects of the President’s dealings
with Cohen rather than an investigation of Trump Tower Moscow. There also is some evidence
that the President’s concern about Cohen cooperating was based on the President’s stated belief
that Cohen would provide false testimony against the President in an attempt to obtain a lesser
sentence for his unrelated criminal conduct. The President tweeted that Manafort, unlike Cohen,
refused to “break” and “make up stories in order to get a ‘deal.’” And after Cohen pleaded guilty
to making false statements to Congress, the President said, “what [Cohen]’s trying to do is get a
reduced sentence. So he’s lying about a project that everybody knew about.” But the President
also appeared to defend the underlying conduct, saying, “Even if [Cohen] was right, it doesn’t
matter because I was allowed to do whatever I wanted during the campaign.” As described above,
there is evidence that the President knew that Cohen had made false statements about the Trump
Tower Moscow project and that Cohen did so to protect the President and minimize the President’s
connections to Russia during the campaign.

                 iv.      Finally, the President’s statements insinuating that members of Cohen’s
family committed crimes after Cohen began cooperating with the government could be viewed as
an effort to retaliate against Cohen and chill further testimony adverse to the President by Cohen
or others. It is possible that the President believes, as reflected in his tweets, that Cohen “ma[d]e[]
up stories” in order to get a deal for himself and “get his wife and father-in-law . . . off Scott Free.”
It also is possible that the President’s mention of Cohen’s wife and father-in-law were not intended
to affect Cohen as a witness but rather were part of a public-relations strategy aimed at discrediting
Cohen and deflecting attention away from the President on Cohen-related matters. But the
President’s suggestion that Cohen’s family members committed crimes happened more than once,
including just before Cohen was sentenced (at the same time as the President stated that Cohen
“should, in my opinion, serve a full and complete sentence”) and again just before Cohen was
scheduled to testify before Congress. The timing of the statements supports an inference that they
were intended at least in part to discourage Cohen from further cooperation.

        L.      Overarching Factual Issues

       Although this report does not contain a traditional prosecution decision or declination
decision, the evidence supports several general conclusions relevant to analysis of the facts
concerning the President’s course of conduct.

        1. Three features of this case render it atypical compared to the heartland obstruction-of-
justice prosecutions brought by the Department of Justice.

        First, the conduct involved actions by the President. Some of the conduct did not implicate
the President’s constitutional authority and raises garden-variety obstruction-of-justice issues.
Other events we investigated, however, drew upon the President’s Article II authority, which
raised constitutional issues that we address in Volume II, Section III.B, infra. A factual analysis
of that conduct would have to take into account both that the President’s acts were facially lawful
and that his position as head of the Executive Branch provides him with unique and powerful
means of influencing official proceedings, subordinate officers, and potential witnesses.



                                                  156
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 162 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        Second, many obstruction cases involve the attempted or actual cover-up of an underlying
crime. Personal criminal conduct can furnish strong evidence that the individual had an improper
obstructive purpose, see, e.g., United States v. Willoughby, 860 F.2d 15, 24 (2d Cir. 1988), or that
he contemplated an effect on an official proceeding, see, e.g., United States v. Binday, 804 F.3d
558, 591 (2d Cir. 2015). But proof of such a crime is not an element of an obstruction offense.
See United States v. Greer, 872 F.3d 790, 798 (6th Cir. 2017) (stating, in applying the obstruction
sentencing guideline, that “obstruction of a criminal investigation is punishable even if the
prosecution is ultimately unsuccessful or even if the investigation ultimately reveals no underlying
crime”). Obstruction of justice can be motivated by a desire to protect non-criminal personal
interests, to protect against investigations where underlying criminal liability falls into a gray area,
or to avoid personal embarrassment. The injury to the integrity of the justice system is the same
regardless of whether a person committed an underlying wrong.

        In this investigation, the evidence does not establish that the President was involved in an
underlying crime related to Russian election interference. But the evidence does point to a range
of other possible personal motives animating the President’s conduct. These include concerns that
continued investigation would call into question the legitimacy of his election and potential
uncertainty about whether certain events—such as advance notice of WikiLeaks’s release of
hacked information or the June 9, 2016 meeting between senior campaign officials and Russians—
could be seen as criminal activity by the President, his campaign, or his family.

       Third, many of the President’s acts directed at witnesses, including discouragement of
cooperation with the government and suggestions of possible future pardons, occurred in public
view. While it may be more difficult to establish that public-facing acts were motivated by a
corrupt intent, the President’s power to influence actions, persons, and events is enhanced by his
unique ability to attract attention through use of mass communications. And no principle of law
excludes public acts from the scope of obstruction statutes. If the likely effect of the acts is to
intimidate witnesses or alter their testimony, the justice system’s integrity is equally threatened.

       2. Although the events we investigated involved discrete acts—e.g., the President’s
statement to Comey about the Flynn investigation, his termination of Comey, and his efforts to
remove the Special Counsel—it is important to view the President’s pattern of conduct as a whole.
That pattern sheds light on the nature of the President’s acts and the inferences that can be drawn
about his intent.

        a. Our investigation found multiple acts by the President that were capable of exerting
undue influence over law enforcement investigations, including the Russian-interference and
obstruction investigations. The incidents were often carried out through one-on-one meetings in
which the President sought to use his official power outside of usual channels. These actions
ranged from efforts to remove the Special Counsel and to reverse the effect of the Attorney
General’s recusal; to the attempted use of official power to limit the scope of the investigation; to
direct and indirect contacts with witnesses with the potential to influence their testimony. Viewing
the acts collectively can help to illuminate their significance. For example, the President’s
direction to McGahn to have the Special Counsel removed was followed almost immediately by
his direction to Lewandowski to tell the Attorney General to limit the scope of the Russia
investigation to prospective election-interference only—a temporal connection that suggests that
both acts were taken with a related purpose with respect to the investigation.

                                                 157
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 163 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



         The President’s efforts to influence the investigation were mostly unsuccessful, but that is
largely because the persons who surrounded the President declined to carry out orders or accede
to his requests. Comey did not end the investigation of Flynn, which ultimately resulted in Flynn’s
prosecution and conviction for lying to the FBI. McGahn did not tell the Acting Attorney General
that the Special Counsel must be removed, but was instead prepared to resign over the President’s
order. Lewandowski and Dearborn did not deliver the President’s message to Sessions that he
should confine the Russia investigation to future election meddling only. And McGahn refused to
recede from his recollections about events surrounding the President’s direction to have the Special
Counsel removed, despite the President’s multiple demands that he do so. Consistent with that
pattern, the evidence we obtained would not support potential obstruction charges against the
President’s aides and associates beyond those already filed.

         b. In considering the full scope of the conduct we investigated, the President’s actions can
be divided into two distinct phases reflecting a possible shift in the President’s motives. In the
first phase, before the President fired Comey, the President had been assured that the FBI had not
opened an investigation of him personally. The President deemed it critically important to make
public that he was not under investigation, and he included that information in his termination
letter to Comey after other efforts to have that information disclosed were unsuccessful.

        Soon after he fired Comey, however, the President became aware that investigators were
conducting an obstruction-of-justice inquiry into his own conduct. That awareness marked a
significant change in the President’s conduct and the start of a second phase of action. The
President launched public attacks on the investigation and individuals involved in it who could
possess evidence adverse to the President, while in private, the President engaged in a series of
targeted efforts to control the investigation. For instance, the President attempted to remove the
Special Counsel; he sought to have Attorney General Sessions unrecuse himself and limit the
investigation; he sought to prevent public disclosure of information about the June 9, 2016 meeting
between Russians and campaign officials; and he used public forums to attack potential witnesses
who might offer adverse information and to praise witnesses who declined to cooperate with the
government. Judgments about the nature of the President’s motives during each phase would be
informed by the totality of the evidence.




                                                158
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 164 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



III. LEGAL DEFENSES TO THE APPLICATION OF OBSTRUCTION-OF-JUSTICE STATUTES TO
     THE PRESIDENT

        The President’s personal counsel has written to this Office to advance statutory and
constitutional defenses to the potential application of the obstruction-of-justice statutes to the
President’s conduct.1072 As a statutory matter, the President’s counsel has argued that a core
obstruction-of-justice statute, 18 U.S.C. § 1512(c)(2), does not cover the President’s actions.1073
As a constitutional matter, the President’s counsel argued that the President cannot obstruct justice
by exercising his constitutional authority to close Department of Justice investigations or terminate
the FBI Director.1074 Under that view, any statute that restricts the President’s exercise of those
powers would impermissibly intrude on the President’s constitutional role. The President’s
counsel has conceded that the President may be subject to criminal laws that do not directly involve
exercises of his Article II authority, such as laws prohibiting bribing witnesses or suborning
perjury.1075 But counsel has made a categorical argument that “the President’s exercise of his
constitutional authority here to terminate an FBI Director and to close investigations cannot
constitutionally constitute obstruction of justice.”1076

        In analyzing counsel’s statutory arguments, we concluded that the President’s proposed
interpretation of Section 1512(c)(2) is contrary to the litigating position of the Department of
Justice and is not supported by principles of statutory construction.

       As for the constitutional arguments, we recognized that the Department of Justice and the
courts have not definitively resolved these constitutional issues. We therefore analyzed the
President’s position through the framework of Supreme Court precedent addressing the separation
of powers. Under that framework, we concluded, Article II of the Constitution does not
categorically and permanently immunize the President from potential liability for the conduct that
we investigated. Rather, our analysis led us to conclude that the obstruction-of-justice statutes can


        1072
              6/23/17 Letter, President’s Personal Counsel to Special Counsel’s Office; see also 1/29/18
Letter, President’s Personal Counsel to Special Counsel’s Office; 2/6/18 Letter, President’s Personal
Counsel to Special Counsel’s Office; 8/8/18 Letter, President’s Personal Counsel to Special Counsel’s
Office, at 4.
        1073
            2/6/18 Letter, President’s Personal Counsel to Special Counsel’s Office, at 2-9. Counsel has
also noted that other potentially applicable obstruction statutes, such as 18 U.S.C. § 1505, protect only
pending proceedings. 6/23/17 Letter, President’s Personal Counsel to Special Counsel’s Office, at 7-8.
Section 1512(c)(2) is not limited to pending proceedings, but also applies to future proceedings that the
person contemplated. See Volume II, Section III.A, supra.
        1074
            6/23/17 Letter, President’s Personal Counsel to Special Counsel’s Office, at 1 (“[T]he President
cannot obstruct . . . by simply exercising these inherent Constitutional powers.”).
        1075
               6/23/17 Letter, President’s Personal Counsel to Special Counsel’s Office, at 2 n. 1.
        1076
            6/23/17 Letter, President’s Personal Counsel to Special Counsel’s Office, at 2 n.1 (dashes
omitted); see also 8/8/18 Letter, President’s Personal Counsel to Special Counsel’s Office, at 4 (“[T]he
obstruction-of-justice statutes cannot be read so expansively as to create potential liability based on facially
lawful acts undertaken by the President in furtherance of his core Article II discretionary authority to
remove principal officers or carry out the prosecution function.”).

                                                      159
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 165 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



validly prohibit a President’s corrupt efforts to use his official powers to curtail, end, or interfere
with an investigation.

        A.      Statutory Defenses to the Application of Obstruction-Of-Justice Provisions to
                the Conduct Under Investigation

       The obstruction-of-justice statute most readily applicable to our investigation is 18 U.S.C.
§ 1512(c)(2). Section 1512(c) provides:

        (c) Whoever corruptly—

                (1) alters, destroys, mutilates, or conceals a record, document, or other object, or
                attempts to do so, with the intent to impair the object’s integrity or availability for
                use in an official proceeding; or

                (2) otherwise obstructs, influences, or impedes any official proceeding, or attempts
                to do so,

        shall be fined under this title or imprisoned not more than 20 years, or both.

The Department of Justice has taken the position that Section 1512(c)(2) states a broad,
independent, and unqualified prohibition on obstruction of justice.1077 While defendants have
argued that subsection (c)(2) should be read to cover only acts that would impair the availability
or integrity of evidence because that is subsection (c)(1)’s focus, strong arguments weigh against
that proposed limitation. The text of Section 1512(c)(2) confirms that its sweep is not tethered to
Section 1512(c)(1); courts have so interpreted it; its history does not counsel otherwise; and no
principle of statutory construction dictates a contrary view. On its face, therefore, Section
1512(c)(2) applies to all corrupt means of obstructing a proceeding, pending or contemplated—
including by improper exercises of official power. In addition, other statutory provisions that are
potentially applicable to certain conduct we investigated broadly prohibit obstruction of
proceedings that are pending before courts, grand juries, and Congress. See 18 U.S.C. §§ 1503,
1505. Congress has also specifically prohibited witness tampering. See 18 U.S.C. § 1512(b).

                1. The Text of Section 1512(c)(2) Prohibits a Broad Range of Obstructive Acts

       Several textual features of Section 1512(c)(2) support the conclusion that the provision
broadly prohibits corrupt means of obstructing justice and is not limited by the more specific
prohibitions in Section 1512(c)(1), which focus on evidence impairment.

       First, the text of Section 1512(c)(2) is unqualified: it reaches acts that “obstruct[],
influence[], or impede[] any official proceeding” when committed “corruptly.” Nothing in Section
1512(c)(2)’s text limits the provision to acts that would impair the integrity or availability of
evidence for use in an official proceeding. In contrast, Section 1512(c)(1) explicitly includes the
requirement that the defendant act “with the intent to impair the object’s integrity or availability
        1077
            See U.S. Br., United States v. Kumar, Nos. 06–5482–cr(L), 06–5654–cr(CON) (2d Cir. filed
Oct. 26, 2007), at pp. 15-28; United States v. Singleton, Nos. H-04-CR-514SS, H-06-cr-80 (S.D. Tex. filed
June 5, 2006).

                                                  160
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 166 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



for use in an official proceeding,” a requirement that Congress also included in two other sections
of Section 1512. See 18 U.S.C. §§ 1512(a)(2)(B)(ii) (use of physical force with intent to cause a
person to destroy an object “with intent to impair the integrity or availability of the object for use
in an official proceeding”); 1512(b)(2)(B) (use of intimidation, threats, corrupt persuasion, or
misleading conduct with intent to cause a person to destroy an object “with intent to impair the
integrity or availability of the object for use in an official proceeding”). But no comparable intent
or conduct element focused on evidence impairment appears in Section 1512(c)(2). The intent
element in Section 1512(c)(2) comes from the word “corruptly.” See, e.g., United States v.
McKibbins, 656 F.3d 707, 711 (7th Cir. 2011) (“The intent element is important because the word
‘corruptly’ is what serves to separate criminal and innocent acts of obstruction.”) (internal
quotation marks omitted). And the conduct element in Section 1512(c)(2) is “obstruct[ing],
influenc[ing], or imped[ing]” a proceeding. Congress is presumed to have acted intentionally in
the disparate inclusion and exclusion of evidence-impairment language. See Loughrin v. United
States, 573 U.S. 351, 358 (2014) (“[W]hen ‘Congress includes particular language in one section
of a statute but omits it in another’—let alone in the very next provision—this Court ‘presume[s]’
that Congress intended a difference in meaning”) (quoting Russello v. United States, 464 U.S. 16,
23 (1983)); accord Digital Realty Trust, Inc. v. Somers, 138 S. Ct. 767, 777 (2018).

        Second, the structure of Section 1512 supports the conclusion that Section 1512(c)(2)
defines an independent offense. Section 1512(c)(2) delineates a complete crime with different
elements from Section 1512(c)(1)—and each subsection of Section 1512(c) contains its own
“attempt” prohibition, underscoring that they are independent prohibitions. The two subsections
of Section 1512(c) are connected by the conjunction “or,” indicating that each provides an
alternative basis for criminal liability. See Loughrin, 573 U.S. at 357 (“ordinary use [of ‘or’] is
almost always disjunctive, that is, the words it connects are to be given separate meanings”)
(internal quotation marks omitted). In Loughrin, for example, the Supreme Court relied on the use
of the word “or” to hold that adjacent and overlapping subsections of the bank fraud statute, 18
U.S.C. § 1344, state distinct offenses and that subsection 1344(2) therefore should not be
interpreted to contain an additional element specified only in subsection 1344(1). Id.; see also
Shaw v. United States, 137 S. Ct. 462, 465-469 (2016) (recognizing that the subsections of the
bank fraud statute “overlap substantially” but identifying distinct circumstances covered by
each).1078 And here, as in Loughrin, Section 1512(c)’s “two clauses have separate numbers, line
breaks before, between, and after them, and equivalent indentation—thus placing the clauses
visually on an equal footing and indicating that they have separate meanings.” 573 U.S. at 359.

       Third, the introductory word “otherwise” in Section 1512(c)(2) signals that the provision
covers obstructive acts that are different from those listed in Section 1512(c)(1). See Black’s Law
Dictionary 1101 (6th ed. 1990) (“otherwise” means “in a different manner; in another way, or in
other ways”); see also, e.g., American Heritage College Dictionary Online (“1. In another way;

        1078
            The Office of Legal Counsel recently relied on several of the same interpretive principles in
concluding that language that appeared in the first clause of the Wire Act, 18 U.S.C. § 1084, restricting its
prohibition against certain betting or wagering activities to “any sporting event or contest,” did not apply
to the second clause of the same statute, which reaches other betting or wagering activities. See
Reconsidering Whether the Wire Act Applies to Non-Sports Gambling (Nov. 2, 2018), slip op. 7 (relying
on plain language); id. at 11 (finding it not “tenable to read into the second clause the qualifier ‘on any
sporting event or contest’ that appears in the first clause”); id. at 12 (relying on Digital Realty).

                                                    161
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 167 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



differently; 2. Under other circumstances”); see also Gooch v. United States, 297 U.S. 124, 128
(1936) (characterizing “otherwise” as a “broad term” and holding that a statutory prohibition on
kidnapping “for ransom or reward or otherwise” is not limited by the words “ransom” and
“reward” to kidnappings for pecuniary benefits); Collazos v. United States, 368 F.3d 190, 200 (2d
Cir. 2004) (construing “otherwise” in 28 U.S.C. § 2466(1)(C) to reach beyond the “specific
examples” listed in prior subsections, thereby covering the “myriad means that human ingenuity
might devise to permit a person to avoid the jurisdiction of a court”); cf. Begay v. United States,
553 U.S. 137, 144 (2006) (recognizing that “otherwise” is defined to mean “in a different way or
manner,” and holding that the word “otherwise” introducing the residual clause in the Armed
Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), can, but need not necessarily, “refer to a crime
that is similar to the listed examples in some respects but different in others”).1079 The purpose of
the word “otherwise” in Section 1512(c)(2) is therefore to clarify that the provision covers
obstructive acts other than the destruction of physical evidence with the intent to impair its
integrity or availability, which is the conduct addressed in Section 1512(c)(1). The word
“otherwise” does not signal that Section 1512(c)(2) has less breadth in covering obstructive
conduct than the language of the provision implies.

                2. Judicial Decisions Support a Broad Reading of Section 1512(c)(2)

       Courts have not limited Section 1512(c)(2) to conduct that impairs evidence, but instead
have read it to cover obstructive acts in any form.

         As one court explained, “[t]his expansive subsection operates as a catch-all to cover
‘otherwise’ obstructive behavior that might not constitute a more specific offense like document
destruction, which is listed in (c)(1).” United States v. Volpendesto, 746 F.3d 273, 286 (7th Cir.
2014) (some quotation marks omitted). For example, in United States v. Ring, 628 F. Supp. 2d
195 (D.D.C. 2009), the court rejected the argument that “§ 1512(c)(2)’s reference to conduct that
‘otherwise obstructs, influences, or impedes any official proceeding’ is limited to conduct that is
similar to the type of conduct proscribed by subsection (c)(1)—namely, conduct that impairs the
integrity or availability of ‘record[s], documents[s], or other object[s] for use in an official
proceeding.” Id. at 224. The court explained that “the meaning of § 1512(c)(2) is plain on its
face.” Id. (alternations in original). And courts have upheld convictions under Section 1512(c)(2)
that did not involve evidence impairment, but instead resulted from conduct that more broadly
thwarted arrests or investigations. See, e.g., United States v. Martinez, 862 F.3d 223, 238 (2d Cir.
2017) (police officer tipped off suspects about issuance of arrest warrants before “outstanding
warrants could be executed, thereby potentially interfering with an ongoing grand jury
proceeding”); United States v. Ahrensfield, 698 F.3d 1310, 1324-1326 (10th Cir. 2012) (officer
disclosed existence of an undercover investigation to its target); United States v. Phillips, 583 F.3d
1261, 1265 (10th Cir. 2009) (defendant disclosed identity of an undercover officer thus preventing
him from making controlled purchases from methamphetamine dealers). Those cases illustrate
that Section 1512(c)(2) applies to corrupt acts—including by public officials—that frustrate the


        1079
             In Sykes v. United States, 564 U.S. 1, 15 (2011), the Supreme Court substantially abandoned
Begay’s reading of the residual clause, and in Johnson v. United States, 135 S. Ct. 2551 (2015), the Court
invalidated the residual clause as unconstitutionally vague. Begay’s analysis of the word “otherwise” is
thus of limited value.

                                                  162
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 168 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



commencement or conduct of a proceeding, and not just to acts that make evidence unavailable or
impair its integrity.

        Section 1512(c)(2)’s breadth is reinforced by the similarity of its language to the omnibus
clause of 18 U.S.C. § 1503, which covers anyone who “corruptly . . . obstructs, or impedes, or
endeavors to influence, obstruct, or impede, the due administration of justice.” That clause of
Section 1503 follows two more specific clauses that protect jurors, judges, and court officers. The
omnibus clause has nevertheless been construed to be “far more general in scope than the earlier
clauses of the statute.” United States v. Aguilar, 515 U.S. 593, 599 (1995). “The omnibus clause
is essentially a catch-all provision which generally prohibits conduct that interferes with the due
administration of justice.” United States v. Brenson, 104 F.3d 1267, 1275 (11th Cir. 1997). Courts
have accordingly given it a “non-restrictive reading.” United States v. Kumar, 617 F.3d 612, 620
(2d Cir. 2010); id. at 620 n.7 (collecting cases from the Third, Fourth, Sixth, Seventh, and Eleventh
Circuits). As one court has explained, the omnibus clause “prohibits acts that are similar in result,
rather than manner, to the conduct described in the first part of the statute.” United States v.
Howard, 569 F.2d 1331, 1333 (5th Cir. 1978). While the specific clauses “forbid certain means
of obstructing justice . . . the omnibus clause aims at obstruction of justice itself, regardless of the
means used to reach that result.” Id. (collecting cases). Given the similarity of Section 1512(c)(2)
to Section 1503’s omnibus clause, Congress would have expected Section 1512(c)(2) to cover acts
that produced a similar result to the evidence-impairment provisions—i.e., the result of obstructing
justice—rather than covering only acts that were similar in manner. Read this way, Section
1512(c)(2) serves a distinct function in the federal obstruction-of-justice statutes: it captures
corrupt conduct, other than document destruction, that has the natural tendency to obstruct
contemplated as well as pending proceedings.

        Section 1512(c)(2) overlaps with other obstruction statutes, but it does not render them
superfluous. Section 1503, for example, which covers pending grand jury and judicial
proceedings, and Section 1505, which covers pending administrative and congressional
proceedings, reach “endeavors to influence, obstruct, or impede” the proceedings—a broader test
for inchoate violations than Section 1512(c)(2)’s “attempt” standard, which requires a substantial
step towards a completed offense. See United States v. Sampson, 898 F.3d 287, 302 (2d Cir. 2018)
(“[E]fforts to witness tamper that rise to the level of an ‘endeavor’ yet fall short of an ‘attempt’
cannot be prosecuted under § 1512.”); United States v. Leisure, 844 F.2d 1347, 1366-1367 (8th
Cir. 1988) (collecting cases recognizing the difference between the “endeavor” and “attempt”
standards). And 18 U.S.C. § 1519, which prohibits destruction of documents or records in
contemplation of an investigation or proceeding, does not require the “nexus” showing under
Aguilar, which Section 1512(c)(2) demands. See, e.g., United States v. Yielding, 657 F.3d 688,
712 (8th Cir. 2011) (“The requisite knowledge and intent [under Section 1519] can be present even
if the accused lacks knowledge that he is likely to succeed in obstructing the matter.”); United
States v. Gray, 642 F.3d 371, 376-377 (2d Cir. 2011) (“[I]n enacting § 1519, Congress rejected
any requirement that the government prove a link between a defendant’s conduct and an imminent
or pending official proceeding.”). The existence of even “substantial” overlap is not “uncommon”
in criminal statutes. Loughrin, 573 U.S. at 359 n.4; see Shaw, 137 S. Ct. at 458-469; Aguilar, 515
U.S. at 616 (Scalia, J., dissenting) (“The fact that there is now some overlap between § 1503 and
§ 1512 is no more intolerable than the fact that there is some overlap between the omnibus clause
of § 1503 and the other provisions of § 1503 itself.”). But given that Sections 1503, 1505, and


                                                 163
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 169 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



1519 each reach conduct that Section 1512(c)(2) does not, the overlap provides no reason to give
Section 1512(c)(2) an artificially limited construction. See Shaw, 137 S. Ct. at 469.1080

                 3. The Legislative History of Section 1512(c)(2) Does Not Justify Narrowing Its
                    Text

        “Given the straightforward statutory command” in Section 1512(c)(2), “there is no reason
to resort to legislative history.” United States v. Gonzales, 520 U.S. 1, 6 (1997). In any event, the
legislative history of Section 1512(c)(2) is not a reason to impose extratextual limitations on its
reach.

        Congress enacted Section 1512(c)(2) as part the Sarbanes-Oxley Act of 2002, Pub. L. No.
107-204, Tit. XI, § 1102, 116 Stat. 807. The relevant section of the statute was entitled
“Tampering with a Record or Otherwise Impeding an Official Proceeding.” 116 Stat. 807
(emphasis added). That title indicates that Congress intended the two clauses to have independent
effect. Section 1512(c) was added as a floor amendment in the Senate and explained as closing a
certain “loophole” with respect to “document shredding.” See 148 Cong. Rec. S6545 (July 10,
2002) (Sen. Lott); id. at S6549-S6550 (Sen. Hatch). But those explanations do not limit the enacted
text. See Pittston Coal Group v. Sebben, 488 U.S. 105, 115 (1988) (“[I]t is not the law that a
statute can have no effects which are not explicitly mentioned in its legislative history.”); see also
Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1143 (2018) (“Even if Congress did not
foresee all of the applications of the statute, that is no reason not to give the statutory text a fair
reading.”). The floor statements thus cannot detract from the meaning of the enacted text. See
Barnhart v. Sigmon Coal Co., 534 U.S. 438, 457 (2002) (“Floor statements from two Senators
cannot amend the clear and unambiguous language of a statute. We see no reason to give greater
weight to the views of two Senators than to the collective votes of both Houses, which are
memorialized in the unambiguous statutory text.”). That principle has particular force where one
of the proponents of the amendment to Section 1512 introduced his remarks as only “briefly
elaborat[ing] on some of the specific provisions contained in this bill.” 148 Cong. Rec. S6550
(Sen. Hatch).

        Indeed, the language Congress used in Section 1512(c)(2)—prohibiting “corruptly . . .
obstruct[ing], influenc[ing], or imped[ing] any official proceeding” or attempting to do so—
parallels a provision that Congress considered years earlier in a bill designed to strengthen
protections against witness tampering and obstruction of justice. While the earlier provision is not
a direct antecedent of Section 1512(c)(2), Congress’s understanding of the broad scope of the

        1080
             The Supreme Court’s decision in Marinello v. United States, 138 S. Ct. 1101 (2018), does not
support imposing a non-textual limitation on Section 1512(c)(2). Marinello interpreted the tax obstruction
statute, 26 U.S.C. § 7212(a), to require “a ‘nexus’ between the defendant’s conduct and a particular
administrative proceeding.” Id. at 1109. The Court adopted that construction in light of the similar
interpretation given to “other obstruction provisions,” id. (citing Aguilar and Arthur Andersen), as well as
considerations of context, legislative history, structure of the criminal tax laws, fair warning, and lenity. Id.
at 1106-1108. The type of “nexus” element the Court adopted in Marinello already applies under Section
1512(c)(2), and the remaining considerations the Court cited do not justify reading into Section 1512(c)(2)
language that is not there. See Bates v. United States, 522 U.S. 23, 29 (1997) (the Court “ordinarily resist[s]
reading words or elements into a statute that do not appear on its face.”).

                                                      164
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 170 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



earlier provision is instructive. Recognizing that “the proper administration of justice may be
impeded or thwarted” by a “variety of corrupt methods . . . limited only by the imagination of the
criminally inclined,” S. Rep. No. 532, 97th Cong., 2d Sess. 17-18 (1982), Congress considered a
bill that would have amended Section 1512 by making it a crime, inter alia, when a person
“corruptly . . . influences, obstructs, or impedes . . . [t]he enforcement and prosecution of federal
law,” “administration of a law under which an official proceeding is being or may be conducted,”
or the “exercise of a Federal legislative power of inquiry.” Id. at 17-19 (quoting S. 2420).

        The Senate Committee explained that:

        [T]he purpose of preventing an obstruction of or miscarriage of justice cannot be fully
        carried out by a simple enumeration of the commonly prosecuted obstruction offenses.
        There must also be protection against the rare type of conduct that is the product of the
        inventive criminal mind and which also thwarts justice.

Id. at 18. The report gave examples of conduct “actually prosecuted under the current residual
clause [in 18 U.S.C. § 1503], which would probably not be covered in this series [of provisions]
without a residual clause.” Id. One prominent example was “[a] conspiracy to cover up the
Watergate burglary and its aftermath by having the Central Intelligence Agency seek to interfere
with an ongoing FBI investigation of the burglary.” Id. (citing United States v. Haldeman, 559
F.2d 31 (D.C. Cir. 1976)). The report therefore indicates a congressional awareness not only that
residual-clause language resembling Section 1512(c)(2) broadly covers a wide variety of
obstructive conduct, but also that such language reaches the improper use of governmental
processes to obstruct justice—specifically, the Watergate cover-up orchestrated by White House
officials including the President himself. See Haldeman, 559 F.3d at 51, 86-87, 120-129, 162.1081

                4. General Principles of Statutory Construction Do Not Suggest That Section
                   1512(c)(2) is Inapplicable to the Conduct in this Investigation

       The requirement of fair warning in criminal law, the interest in avoiding due process
concerns in potentially vague statutes, and the rule of lenity do not justify narrowing the reach of
Section 1512(c)(2)’s text.1082

        a. As with other criminal laws, the Supreme Court has “exercised restraint” in interpreting
obstruction-of-justice provisions, both out of respect for Congress’s role in defining crimes and in
the interest of providing individuals with “fair warning” of what a criminal statute prohibits.
Marinello v. United States, 138 S. Ct. 1101, 1106 (2018); Arthur Andersen, 544 U.S. at 703;

        1081
             The Senate ultimately accepted the House version of the bill, which excluded an omnibus
clause. See United States v. Poindexter, 951 F.2d 369, 382-383 (D.C. Cir. 1991) (tracing history of the
proposed omnibus provision in the witness-protection legislation). During the floor debate on the bill,
Senator Heinz, one of the initiators and primary backers of the legislation, explained that the omnibus clause
was beyond the scope of the witness-protection measure at issue and likely “duplicative” of other
obstruction laws, 128 Cong. Rec. 26,810 (1982) (Sen. Heinz), presumably referring to Sections 1503 and
1505.
        1082
             In a separate section addressing considerations unique to the presidency, we consider principles
of statutory construction relevant in that context. See Volume II, Section III.B.1, infra.

                                                    165
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 171 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Aguilar, 515 U.S. at 599-602. In several obstruction cases, the Court has imposed a nexus test that
requires that the wrongful conduct targeted by the provision be sufficiently connected to an official
proceeding to ensure the requisite culpability. Marinello, 138 S. Ct. at 1109; Arthur Andersen,
544 U.S. at 707-708; Aguilar, 515 U.S. at 600-602. Section 1512(c)(2) has been interpreted to
require a similar nexus. See, e.g., United States v. Young, 916 F.3d 368, 386 (4th Cir. 2019);
United States v. Petruk, 781 F.3d 438, 445 (8th Cir. 2015); United States v. Phillips, 583 F.3d
1261, 1264 (10th Cir. 2009); United States v. Reich, 479 F.3d 179, 186 (2d Cir. 2007). To satisfy
the nexus requirement, the government must show as an objective matter that a defendant acted
“in a manner that is likely to obstruct justice,” such that the statute “excludes defendants who have
an evil purpose but use means that would only unnaturally and improbably be successful.”
Aguilar, 515 U.S. at 601-602 (internal quotation marks omitted); see id. at 599 (“the endeavor
must have the natural and probable effect of interfering with the due administration of justice”)
(internal quotation marks omitted). The government must also show as a subjective matter that
the actor “contemplated a particular, foreseeable proceeding.” Petruk, 781 F.3d at 445. Those
requirements alleviate fair-warning concerns by ensuring that obstructive conduct has a close
enough connection to existing or future proceedings to implicate the dangers targeted by the
obstruction laws and that the individual actually has the obstructive result in mind.

        b. Courts also seek to construe statutes to avoid due process vagueness concerns. See, e.g.,
McDonnell v. United States, 136 S. Ct. 2355, 2373 (2016); Skilling v. United States, 561 U.S. 358,
368, 402-404 (2010). Vagueness doctrine requires that a statute define a crime “with sufficient
definiteness that ordinary people can understand what conduct is prohibited” and “in a manner that
does not encourage arbitrary and discriminatory enforcement.” Id. at 402-403 (internal quotation
marks omitted). The obstruction statutes’ requirement of acting “corruptly” satisfies that test.

        “Acting ‘corruptly’ within the meaning of § 1512(c)(2) means acting with an improper
purpose and to engage in conduct knowingly and dishonestly with the specific intent to subvert,
impede or obstruct” the relevant proceeding. United States v. Gordon, 710 F.3d 1124, 1151 (10th
Cir. 2013) (some quotation marks omitted). The majority opinion in Aguilar did not address the
defendant’s vagueness challenge to the word “corruptly,” 515 U.S. at 600 n. 1, but Justice Scalia’s
separate opinion did reach that issue and would have rejected the challenge, id. at 616-617 (Scalia,
J., joined by Kennedy and Thomas, JJ., concurring in part and dissenting in part). “Statutory
language need not be colloquial,” Justice Scalia explained, and “the term ‘corruptly’ in criminal
laws has a longstanding and well-accepted meaning. It denotes an act done with an intent to give
some advantage inconsistent with official duty and the rights of others.” Id. at 616 (internal
quotation marks omitted; citing lower court authority and legal dictionaries). Justice Scalia added
that “in the context of obstructing jury proceedings, any claim of ignorance of wrongdoing is
incredible.” Id. at 617. Lower courts have also rejected vagueness challenges to the word
“corruptly.” See, e.g., United States v. Edwards, 869 F.3d 490, 501-502 (7th Cir. 2017); United
States v. Brenson, 104 F.3d 1267, 1280-1281 (11th Cir. 1997); United States v. Howard, 569 F.2d
1331, 1336 n.9 (5th Cir. 1978). This well-established intent standard precludes the need to limit
the obstruction statutes to only certain kinds of inherently wrongful conduct.1083


       1083
           In United States v. Poindexter, 951 F.2d 369 (D.C. Cir. 1991), the court of appeals found the
term “corruptly” in 18 U.S.C. § 1505 vague as applied to a person who provided false information to
Congress. After suggesting that the word “corruptly” was vague on its face, 951 F.2d at 378, the court

                                                 166
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 172 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        c. Finally, the rule of lenity does not justify treating Section 1512(c)(2) as a prohibition on
evidence impairment, as opposed to an omnibus clause. The rule of lenity is an interpretive
principle that resolves ambiguity in criminal laws in favor of the less-severe construction.
Cleveland v. United States, 531 U.S. 12, 25 (2000). “[A]s [the Court has] repeatedly emphasized,”
however, the rule of lenity applies only if, “after considering text, structure, history and purpose,
there remains a grievous ambiguity or uncertainty in the statute such that the Court must simply
guess as to what Congress intended.” Abramski v. United States, 573 U.S. 169, 188 n.10 (2014)
(internal quotation marks omitted). The rule has been cited, for example, in adopting a narrow
meaning of “tangible object” in an obstruction statute when the prohibition’s title, history, and list
of prohibited acts indicated a focus on destruction of records. See Yates v. United States, 135 S.
Ct. 1074, 1088 (2015) (plurality opinion) (interpreting “tangible object” in the phrase “record,
document, or tangible object” in 18 U.S.C. § 1519 to mean an item capable of recording or
preserving information). Here, as discussed above, the text, structure, and history of Section
1512(c)(2) leaves no “grievous ambiguity” about the statute’s meaning. Section 1512(c)(2)
defines a structurally independent general prohibition on obstruction of official proceedings.

                   5. Other Obstruction Statutes Might Apply to the Conduct in this Investigation

        Regardless whether Section 1512(c)(2) covers all corrupt acts that obstruct, influence, or
impede pending or contemplated proceedings, other statutes would apply to such conduct in
pending proceedings, provided that the remaining statutory elements are satisfied. As discussed
above, the omnibus clause in 18 U.S.C. § 1503(a) applies generally to obstruction of pending
judicial and grand proceedings.1084 See Aguilar, 515 U.S. at 598 (noting that the clause is “far
more general in scope” than preceding provisions). Section 1503(a)’s protections extend to
witness tampering and to other obstructive conduct that has a nexus to pending proceedings. See
Sampson, 898 F.3d at 298-303 & n.6 (collecting cases from eight circuits holding that Section
1503 covers witness-related obstructive conduct, and cabining prior circuit authority). And
Section 1505 broadly criminalizes obstructive conduct aimed at pending agency and congressional
proceedings.1085 See, e.g., United States v. Rainey, 757 F.3d 234, 241-247 (5th Cir. 2014).



concluded that the statute did not clearly apply to corrupt conduct by the person himself and the “core”
conduct to which Section 1505 could constitutionally be applied was one person influencing another person
to violate a legal duty. Id. at 379-386. Congress later enacted a provision overturning that result by
providing that “[a]s used in [S]ection 1505, the term ‘corruptly’ means acting with an improper purpose,
personally or by influencing another, including by making a false or misleading statement, or withholding,
concealing, altering, or destroying a document or other information.” 18 U.S.C. § 1515(b). Other courts
have declined to follow Poindexter either by limiting it to Section 1505 and the specific conduct at issue in
that case, see Brenson, 104 F.3d at 1280-1281; reading it as narrowly limited to certain types of conduct,
see United States v. Morrison, 98 F.3d 619, 629-630 (D.C. Cir. 1996); or by noting that it predated Arthur
Andersen’s interpretation of the term “corruptly,” see Edwards, 869 F.3d at 501-502.
        1084
               Section 1503(a) provides for criminal punishment of:
                          Whoever . . . corruptly or by threats or force, or by any threatening letter or
                   communication, influences, obstructs, or impedes, or endeavors to influence, obstruct, or
                   impede, the due administration of justice.
        1085
               Section 1505 provides for criminal punishment of:

                                                     167
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 173 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



       Finally, 18 U.S.C. § 1512(b)(3) criminalizes tampering with witnesses to prevent the
communication of information about a crime to law enforcement. The nexus inquiry articulated
in Aguilar—that an individual has “knowledge that his actions are likely to affect the judicial
proceeding,” 515 U.S. at 599—does not apply to Section 1512(b)(3). See United States v. Byrne,
435 F.3d 16, 24-25 (1st Cir. 2006). The nexus inquiry turns instead on the actor’s intent to prevent
communications to a federal law enforcement official. See Fowler v. United States, 563 U.S. 668,
673-678 (2011).

                                           *       *        *

       In sum, in light of the breadth of Section 1512(c)(2) and the other obstruction statutes, an
argument that the conduct at issue in this investigation falls outside the scope of the obstruction
laws lacks merit.

       B.      Constitutional Defenses to Applying Obstruction-Of-Justice Statutes to
               Presidential Conduct

        The President has broad discretion to direct criminal investigations. The Constitution vests
the “executive Power” in the President and enjoins him to “take Care that the Laws be faithfully
executed.” U.S. CONST. ART II, §§ 1, 3. Those powers and duties form the foundation of
prosecutorial discretion. See United States v. Armstrong, 517 U.S. 456, 464 (1996) (Attorney
General and United States Attorneys “have this latitude because they are designated by statute as
the President’s delegates to help him discharge his constitutional responsibility to ‘take Care that
the Laws be faithfully executed.’”). The President also has authority to appoint officers of the
United States and to remove those whom he has appointed. U.S. CONST. ART II, § 2, cl. 2 (granting
authority to the President to appoint all officers with the advice and consent of the Senate, but
providing that Congress may vest the appointment of inferior officers in the President alone, the
heads of departments, or the courts of law); see also Free Enterprise Fund v. Public Company
Accounting Oversight Board, 561 U.S. 477, 492-493, 509 (2010) (describing removal authority as
flowing from the President’s “responsibility to take care that the laws be faithfully executed”).

        Although the President has broad authority under Article II, that authority coexists with
Congress’s Article I power to enact laws that protect congressional proceedings, federal
investigations, the courts, and grand juries against corrupt efforts to undermine their functions.
Usually, those constitutional powers function in harmony, with the President enforcing the
criminal laws under Article II to protect against corrupt obstructive acts. But when the President’s
official actions come into conflict with the prohibitions in the obstruction statutes, any
constitutional tension is reconciled through separation-of-powers analysis.




                       Whoever corruptly . . . influences, obstructs, or impedes or endeavors to influence,
               obstruct, or impede the due and proper administration of the law under which any pending
               proceeding is being had before any department or agency of the United States, or the due
               and proper exercise of the power of inquiry under which any inquiry or investigation is
               being had by either House, or any committee of either House or any joint committee of the
               Congress.

                                                  168
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 174 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        The President’s counsel has argued that “the President’s exercise of his constitutional
authority . . . to terminate an FBI Director and to close investigations . . . cannot constitutionally
constitute obstruction of justice.”1086 As noted above, no Department of Justice position or
Supreme Court precedent directly resolved this issue. We did not find counsel’s contention,
however, to accord with our reading of the Supreme Court authority addressing separation-of-
powers issues. Applying the Court’s framework for analysis, we concluded that Congress can
validly regulate the President’s exercise of official duties to prohibit actions motivated by a corrupt
intent to obstruct justice. The limited effect on presidential power that results from that restriction
would not impermissibly undermine the President’s ability to perform his Article II functions.

                  1. The Requirement of a Clear Statement to Apply Statutes to Presidential
                     Conduct Does Not Limit the Obstruction Statutes

        Before addressing Article II issues directly, we consider one threshold statutory-
construction principle that is unique to the presidency: “The principle that general statutes must
be read as not applying to the President if they do not expressly apply where application would
arguably limit the President’s constitutional role.” OLC, Application of 28 U.S.C. § 458 to
Presidential Appointments of Federal Judges, 19 Op. O.L.C. 350, 352 (1995). This “clear
statement rule,” id., has its source in two principles: statutes should be construed to avoid serious
constitutional questions, and Congress should not be assumed to have altered the constitutional
separation of powers without clear assurance that it intended that result. OLC, The Constitutional
Separation of Powers Between the President and Congress, 20 Op. O.L.C. 124, 178 (1996).

        The Supreme Court has applied that clear-statement rule in several cases. In one leading
case, the Court construed the Administrative Procedure Act, 5 U.S.C. § 701 et seq., not to apply
to judicial review of presidential action. Franklin v. Massachusetts, 505 U.S. 788, 800-801 (1992).
The Court explained that it “would require an express statement by Congress before assuming it
intended the President’s performance of his statutory duties to be reviewed for abuse of discretion.”
Id. at 801. In another case, the Court interpreted the word “utilized” in the Federal Advisory
Committee Act (FACA), 5 U.S.C. App., to apply only to the use of advisory committees
established directly or indirectly by the government, thereby excluding the American Bar
Association’s advice to the Department of Justice about federal judicial candidates. Public Citizen
v. United States Department of Justice, 491 U.S. 440, 455, 462-467 (1989). The Court explained
that a broader interpretation of the term “utilized” in FACA would raise serious questions whether
the statute “infringed unduly on the President’s Article II power to nominate federal judges and
violated the doctrine of separation of powers.” Id. at 466-467. Another case found that an
established canon of statutory construction applied with “special force” to provisions that would
impinge on the President’s foreign-affairs powers if construed broadly. Sale v. Haitian Centers
Council, 509 U.S. 155, 188 (1993) (applying the presumption against extraterritorial application
to construe the Refugee Act of 1980 as not governing in an overseas context where it could affect
“foreign and military affairs for which the President has unique responsibility”). See Application




       1086
              6/23/17 Letter, President’s Personal Counsel to Special Counsel’s Office, at 2 n. 1.

                                                     169
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 175 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



of 28 U.S.C. § 458 to Presidential Appointments of Federal Judges, 19 Op. O.L.C. at 353-354
(discussing Franklin, Public Citizen, and Sale).

        The Department of Justice has relied on this clear-statement principle to interpret certain
statutes as not applying to the President at all, similar to the approach taken in Franklin. See, e.g.,
Memorandum for Richard T. Burress, Office of the President, from Laurence H. Silberman,
Deputy Attorney General, Re: Conflict of Interest Problems Arising out of the President’s
Nomination of Nelson A. Rockefeller to be Vice President under the Twenty-Fifth Amendment to
the Constitution, at 2, 5 (Aug. 28, 1974) (criminal conflict-of-interest statute, 18 U.S.C. § 208,
does not apply to the President). Other OLC opinions interpret statutory text not to apply to certain
presidential or executive actions because of constitutional concerns. See Application of 28 U.S.C.
§ 458 to Presidential Appointments of Federal Judges, 19 Op. O.L.C. at 350-357 (consanguinity
limitations on court appointments, 28 U.S.C. § 458, found inapplicable to “presidential
appointments of judges to the federal judiciary”); Constraints Imposed by 18 U.S.C. § 1913 on
Lobbying Efforts, 13 Op. O.L.C. 300, 304-306 (1989) (limitation on the use of appropriated funds
for certain lobbying programs found inapplicable to certain communications by the President and
executive officials).

        But OLC has also recognized that this clear-statement rule “does not apply with respect to
a statute that raises no separation of powers questions were it to be applied to the President,” such
as the federal bribery statute, 18 U.S.C. § 201. Application of 28 U.S.C. § 458 to Presidential
Appointments of Federal Judges, 19 Op. O.L.C. at 357 n.11. OLC explained that “[a]pplication
of § 201 raises no separation of powers question, let alone a serious one,” because [t]he
Constitution confers no power in the President to receive bribes.” Id. In support of that conclusion,
OLC noted constitutional provisions that forbid increases in the President’s compensation while
in office, “which is what a bribe would function to do,” id. (citing U.S. CONST. ART. II, § 1, cl. 7),
and the express constitutional power of “Congress to impeach [and convict] a President for, inter
alia, bribery,” id. (citing U.S. CONST. ART II, § 4).

       Under OLC’s analysis, Congress can permissibly criminalize certain obstructive conduct
by the President, such as suborning perjury, intimidating witnesses, or fabricating evidence,
because those prohibitions raise no separation-of-powers questions. See Application of 28 U.S.C.
§ 458 to Presidential Appointments of Federal Judges, 19 Op. O.L.C. at 357 n.11. The
Constitution does not authorize the President to engage in such conduct, and those actions would
transgress the President’s duty to “take Care that the Laws be faithfully executed.” U.S. CONST.
ART II, §§ 3. In view of those clearly permissible applications of the obstruction statutes to the
President, Franklin’s holding that the President is entirely excluded from a statute absent a clear
statement would not apply in this context.

        A more limited application of a clear-statement rule to exclude from the obstruction statutes
only certain acts by the President—for example, removing prosecutors or ending investigations
for corrupt reasons—would be difficult to implement as a matter of statutory interpretation. It is
not obvious how a clear-statement rule would apply to an omnibus provision like Section
1512(c)(2) to exclude corruptly motivated obstructive acts only when carried out in the President’s
conduct of office. No statutory term could easily bear that specialized meaning. For example, the
word “corruptly” has a well-established meaning that does not exclude exercises of official power
for corrupt ends. Indeed, an established definition states that “corruptly” means action with an

                                                 170
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 176 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



intent to secure an improper advantage “inconsistent with official duty and the rights of others.”
BALLENTINE’S LAW DICTIONARY 276 (3d ed. 1969) (emphasis added). And it would be contrary
to ordinary rules of statutory construction to adopt an unconventional meaning of a statutory term
only when applied to the President. See United States v. Santos, 553 U.S. 507, 522 (2008)
(plurality opinion of Scalia, J.) (rejecting proposal to “giv[e] the same word, in the same statutory
provision, different meanings in different factual contexts”); cf. Public Citizen, 491 U.S. at 462-
467 (giving the term “utilized” in the FACA a uniform meaning to avoid constitutional questions).
Nor could such an exclusion draw on a separate and established background interpretive
presumption, such as the presumption against extraterritoriality applied in Sale. The principle that
courts will construe a statute to avoid serious constitutional questions “is not a license for the
judiciary to rewrite language enacted by the legislature.” Salinas v. United States, 522 U.S. 52,
59-60 (1997). “It is one thing to acknowledge and accept . . . well defined (or even newly
enunciated), generally applicable, background principles of assumed legislative intent. It is quite
another to espouse the broad proposition that criminal statutes do not have to be read as broadly
as they are written, but are subject to case-by-case exceptions.” Brogan v. United States, 522 U.S.
398, 406 (1998).

        When a proposed construction “would thus function as an extra-textual limit on [a statute’s]
compass,” thereby preventing the statute “from applying to a host of cases falling within its clear
terms,” Loughrin, 573 U.S. at 357, it is doubtful that the construction would reflect Congress’s
intent. That is particularly so with respect to obstruction statutes, which “have been given a broad
and all-inclusive meaning.” Rainey, 757 F.3d at 245 (discussing Sections 1503 and 1505) (internal
quotation marks omitted). Accordingly, since no established principle of interpretation would
exclude the presidential conduct we have investigated from statutes such as Sections 1503, 1505,
1512(b), and 1512(c)(2), we proceed to examine the separation-of-powers issues that could be
raised as an Article II defense to the application of those statutes.

               2. Separation-of-Powers Principles Support the Conclusion that Congress May
                  Validly Prohibit Corrupt Obstructive Acts Carried Out Through the President’s
                  Official Powers

        When Congress imposes a limitation on the exercise of Article II powers, the limitation’s
validity depends on whether the measure “disrupts the balance between the coordinate branches.”
Nixon v. Administrator of General Services, 433 U.S. 425, 443 (1977). “Even when a branch does
not arrogate power to itself, . . . the separation-of-powers doctrine requires that a branch not impair
another in the performance of its constitutional duties.” Loving v. United States, 517 U.S. 748,
757 (1996). The “separation of powers does not mean,” however, “that the branches ‘ought to
have no partial agency in, or no controul over the acts of each other.’” Clinton v. Jones, 520 U.S.
681, 703 (1997) (quoting James Madison, The Federalist No. 47, pp. 325–326 (J. Cooke ed. 1961)
(emphasis omitted)). In this context, a balancing test applies to assess separation-of-powers issues.
Applying that test here, we concluded that Congress can validly make obstruction-of-justice
statutes applicable to corruptly motivated official acts of the President without impermissibly
undermining his Article II functions.




                                                 171
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 177 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                         a. The Supreme Court’s Separation-of-Powers Balancing Test Applies
                            In This Context

        A congressionally imposed limitation on presidential action is assessed to determine “the
extent to which it prevents the Executive Branch from accomplishing its constitutionally assigned
functions,” and, if the “potential for disruption is present[,] . . . whether that impact is justified by
an overriding need to promote objectives within the constitutional authority of Congress.”
Administrator of General Services, 433 U.S. at 443; see Nixon v. Fitzgerald, 457 U.S. 731,753-
754 (1982); United States v. Nixon, 418 U.S. 683, 706-707 (1974). That balancing test applies to
a congressional regulation of presidential power through the obstruction-of-justice laws. 1087

        When an Article II power has not been “explicitly assigned by the text of the Constitution
to be within the sole province of the President, but rather was thought to be encompassed within
the general grant to the President of the ‘executive Power,’” the Court has balanced competing
constitutional considerations. Public Citizen, 491 U.S. at 484 (Kennedy, J., concurring in the
judgment, joined by Rehnquist, C.J., and O’Connor, J.). As Justice Kennedy noted in Public
Citizen, the Court has applied a balancing test to restrictions on “the President’s power to remove
Executive officers, a power [that] . . . is not conferred by any explicit provision in the text of the
Constitution (as is the appointment power), but rather is inferred to be a necessary part of the grant
of the ‘executive Power.’” Id. (citing Morrison v. Olson, 487 U.S. 654, 694 (1988), and Myers v.
United States, 272 U.S. 52, 115–116 (1926)). Consistent with that statement, Morrison sustained
a good-cause limitation on the removal of an inferior officer with defined prosecutorial
responsibilities after determining that the limitation did not impermissibly undermine the
President’s ability to perform his Article II functions. 487 U.S. at 691-693, 695-696. The Court
has also evaluated other general executive-power claims through a balancing test. For example,
the Court evaluated the President’s claim of an absolute privilege for presidential communications
about his official acts by balancing that interest against the Judicial Branch’s need for evidence in
a criminal case. United States v. Nixon, supra (recognizing a qualified constitutional privilege for
presidential communications on official matters). The Court has also upheld a law that provided
for archival access to presidential records despite a claim of absolute presidential privilege over
the records. Administrator of General Services, 433 U.S. at 443-445, 451-455. The analysis in
those cases supports applying a balancing test to assess the constitutionality of applying the
obstruction-of-justice statutes to presidential exercises of executive power.

        Only in a few instances has the Court applied a different framework. When the President’s
power is “both ‘exclusive’ and ‘conclusive’ on the issue,” Congress is precluded from regulating
its exercise. Zivotofsky v. Kerry, 135 S. Ct. 2076, 2084 (2015). In Zivotofsky, for example, the
Court followed “Justice Jackson’s familiar tripartite framework” in Youngstown Sheet & Tube Co.
v. Sawyer, 343 U.S. 579, 635-638 (1952) (Jackson, J., concurring), and held that the President’s

        1087
             OLC applied such a balancing test in concluding that the President is not subject to criminal
prosecution while in office, relying on many of the same precedents discussed in this section. See A Sitting
President’s Amenability to Indictment and Criminal Prosecution, 24 Op. O.L.C. 222, 237-238, 244-245
(2000) (relying on, inter alia, United States v. Nixon, Nixon v. Fitzgerald, and Clinton v. Jones, and quoting
the legal standard from Administrator of General Services v. Nixon that is applied in the text). OLC
recognized that “[t]he balancing analysis” it had initially relied on in finding that a sitting President is
immune from prosecution had “been adopted as the appropriate mode of analysis by the Court.” Id. at 244.

                                                    172
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 178 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



authority to recognize foreign nations is exclusive. Id. at 2083, 2094. See also Public Citizen 491
U.S. at 485-486 (Kennedy, J., concurring in the judgment) (citing the power to grant pardons under
U.S. CONST., ART. II, § 2, cl. 1, and the Presentment Clauses for legislation, U.S. CONST., ART. I,
§ 7, Cls. 2, 3, as examples of exclusive presidential powers by virtue of constitutional text).

         But even when a power is exclusive, “Congress’ powers, and its central role in making
laws, give it substantial authority regarding many of the policy determinations that precede and
follow” the President’s act. Zivotofsky, 135 S. Ct. at 2087. For example, although the President’s
power to grant pardons is exclusive and not subject to congressional regulation, see United States
v. Klein, 80 U.S. (13 Wall.) 128, 147-148 (1872), Congress has the authority to prohibit the corrupt
use of “anything of value” to influence the testimony of another person in a judicial, congressional,
or agency proceeding, 18 U.S.C. § 201(b)(3)—which would include the offer or promise of a
pardon to induce a person to testify falsely or not to testify at all. The offer of a pardon would
precede the act of pardoning and thus be within Congress’s power to regulate even if the pardon
itself is not. Just as the Speech or Debate Clause, U.S. CONST. ART. I, § 6, cl.1, absolutely protects
legislative acts, but not a legislator’s “taking or agreeing to take money for a promise to act in a
certain way . . . for it is taking the bribe, not performance of the illicit compact, that is a criminal
act,” United States v. Brewster, 408 U.S. 501, 526 (1972) (emphasis omitted), the promise of a
pardon to corruptly influence testimony would not be a constitutionally immunized act. The
application of obstruction statutes to such promises therefore would raise no serious separation-
of-powers issue.

                       b. The Effect of Obstruction-of-Justice Statutes on the President’s
                          Capacity to Perform His Article II Responsibilities is Limited

         Under the Supreme Court’s balancing test for analyzing separation-of-powers issues, the
first task is to assess the degree to which applying obstruction-of-justice statutes to presidential
actions affects the President’s ability to carry out his Article II responsibilities. Administrator of
General Services, 433 U.S. at 443. As discussed above, applying obstruction-of-justice statutes
to presidential conduct that does not involve the President’s conduct of office—such as influencing
the testimony of witnesses—is constitutionally unproblematic. The President has no more right
than other citizens to impede official proceedings by corruptly influencing witness testimony. The
conduct would be equally improper whether effectuated through direct efforts to produce false
testimony or suppress the truth, or through the actual, threatened, or promised use of official
powers to achieve the same result.

         The President’s action in curtailing criminal investigations or prosecutions, or discharging
law enforcement officials, raises different questions. Each type of action involves the exercise of
executive discretion in furtherance of the President’s duty to “take Care that the Laws be faithfully
executed.” U.S. CONST., ART. II, § 3. Congress may not supplant the President’s exercise of
executive power to supervise prosecutions or to remove officers who occupy law enforcement
positions. See Bowsher v. Synar, 478 U.S. 714, 726-727 (1986) (“Congress cannot reserve for
itself the power of removal of an officer charged with the execution of the laws except by
impeachment. . . . [Because t]he structure of the Constitution does not permit Congress to execute
the laws, . . . [t]his kind of congressional control over the execution of the laws . . . is
constitutionally impermissible.”). Yet the obstruction-of-justice statutes do not aggrandize power
in Congress or usurp executive authority. Instead, they impose a discrete limitation on conduct

                                                 173
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 179 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



only when it is taken with the “corrupt” intent to obstruct justice. The obstruction statutes thus
would restrict presidential action only by prohibiting the President from acting to obstruct official
proceedings for the improper purpose of protecting his own interests. See Volume II, Section
III.A.3, supra.

         The direct effect on the President’s freedom of action would correspondingly be a limited
one. A preclusion of “corrupt” official action is not a major intrusion on Article II powers. For
example, the proper supervision of criminal law does not demand freedom for the President to act
with the intention of shielding himself from criminal punishment, avoiding financial liability, or
preventing personal embarrassment. To the contrary, a statute that prohibits official action
undertaken for such personal purposes furthers, rather than hinders, the impartial and evenhanded
administration of the law. And the Constitution does not mandate that the President have
unfettered authority to direct investigations or prosecutions, with no limits whatsoever, in order to
carry out his Article II functions. See Heckler v. Chaney, 470 U.S. 821, 833 (1985) (“Congress
may limit an agency’s exercise of enforcement power if it wishes, either by setting substantive
priorities, or by otherwise circumscribing an agency’s power to discriminate among issues or cases
it will pursue.”); United States v. Nixon, 418 U.S. at 707 (“[t]o read the Art. II powers of the
President as providing an absolute privilege [to withhold confidential communications from a
criminal trial]. . . would upset the constitutional balance of ‘a workable government’ and gravely
impair the role of the courts under Art. III”).

        Nor must the President have unfettered authority to remove all Executive Branch officials
involved in the execution of the laws. The Constitution establishes that Congress has legislative
authority to structure the Executive Branch by authorizing Congress to create executive
departments and officer positions and to specify how inferior officers are appointed. E.g., U.S.
CONST., ART. I, § 8, cl. 18 (Necessary and Proper Clause); ART. II, § 2, cl. 1 (Opinions Clause);
ART. II, § 2, cl. 2 (Appointments Clause); see Free Enterprise Fund, 561 U.S. at 499. While the
President’s removal power is an important means of ensuring that officers faithfully execute the
law, Congress has a recognized authority to place certain limits on removal. Id. at 493-495.

         The President’s removal powers are at their zenith with respect to principal officers—that
is, officers who must be appointed by the President and who report to him directly. See Free
Enterprise Fund, 561 U.S. at 493, 500. The President’s “exclusive and illimitable power of
removal” of those principal officers furthers “the President’s ability to ensure that the laws are
faithfully executed.” Id. at 493, 498 (internal quotation marks omitted); Myers, 272 U.S. at 627.
Thus, “there are some ‘purely executive’ officials who must be removable by the President at will
if he is able to accomplish his constitutional role.” Morrison, 487 U.S. at 690; Myers, 272 U.S. at
134 (the President’s “cabinet officers must do his will,” and “[t]he moment that he loses confidence
in the intelligence, ability, judgment, or loyalty of any one of them, he must have the power to
remove him without delay”); cf. Humphrey’s Executor v. United States, 295 U.S. 602 (1935)
(Congress has the power to create independent agencies headed by principal officers removable
only for good cause). In light of those constitutional precedents, it may be that the obstruction
statutes could not be constitutionally applied to limit the removal of a cabinet officer such as the
Attorney General. See 5 U.S.C. § 101; 28 U.S.C. § 503. In that context, at least absent
circumstances showing that the President was clearly attempting to thwart accountability for
personal conduct while evading ordinary political checks and balances, even the highly limited


                                                174
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 180 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



regulation imposed by the obstruction statutes could possibly intrude too deeply on the President’s
freedom to select and supervise the members of his cabinet.

         The removal of inferior officers, in contrast, need not necessarily be at will for the President
to fulfill his constitutionally assigned role in managing the Executive Branch. “[I]nferior officers
are officers whose work is directed and supervised at some level by other officers appointed by
the President with the Senate’s consent.” Free Enterprise Fund, 561 U.S. at 510 (quoting Edmond
v. United States, 520 U.S. 651, 663 (1997)) (internal quotation marks omitted). The Supreme
Court has long recognized Congress’s authority to place for-cause limitations on the President’s
removal of “inferior Officers” whose appointment may be vested in the head of a department. U.S.
CONST. ART. II, § 2, cl. 2. See United States v. Perkins, 116 U.S. 483, 485 (1886) (“The
constitutional authority in Congress to thus vest the appointment [of inferior officers in the heads
of departments] implies authority to limit, restrict, and regulate the removal by such laws as
Congress may enact in relation to the officers so appointed”) (quoting lower court decision);
Morrison, 487 U.S. at 689 n. 27 (citing Perkins); accord id. at 723-724 & n.4 (Scalia, J., dissenting)
(recognizing that Perkins is “established” law); see also Free Enterprise Fund, 561 U.S. at 493-
495 (citing Perkins and Morrison). The category of inferior officers includes both the FBI Director
and the Special Counsel, each of whom reports to the Attorney General. See 28 U.S.C. §§ 509,
515(a), 531; 28 C.F.R. Part 600. Their work is thus “directed and supervised” by a presidentially-
appointed, Senate-confirmed officer. See In re: Grand Jury Investigation, __ F.3d __, 2019 WL
921692, at *3-*4 (D.C. Cir. Feb. 26, 2019) (holding that the Special Counsel is an “inferior officer”
for constitutional purposes).

         Where the Constitution permits Congress to impose a good-cause limitation on the removal
of an Executive Branch officer, the Constitution should equally permit Congress to bar removal
for the corrupt purpose of obstructing justice. Limiting the range of permissible reasons for
removal to exclude a “corrupt” purpose imposes a lesser restraint on the President than requiring
an affirmative showing of good cause. It follows that for such inferior officers, Congress may
constitutionally restrict the President’s removal authority if that authority was exercised for the
corrupt purpose of obstructing justice. And even if a particular inferior officer’s position might be
of such importance to the execution of the laws that the President must have at-will removal
authority, the obstruction-of-justice statutes could still be constitutionally applied to forbid
removal for a corrupt reason.1088 A narrow and discrete limitation on removal that precluded
corrupt action would leave ample room for all other considerations, including disagreement over
policy or loss of confidence in the officer’s judgment or commitment. A corrupt-purpose
prohibition therefore would not undermine the President’s ability to perform his Article II
functions. Accordingly, because the separation-of-powers question is “whether the removal
restrictions are of such a nature that they impede the President’s ability to perform his
constitutional duty,” Morrison, 487 U.S. at 691, a restriction on removing an inferior officer for a

        1088
            Although the FBI director is an inferior officer, he is appointed by the President and removable
by him at will, see 28 U.S.C. § 532 note, and it is not clear that Congress could constitutionally provide the
FBI director with good-cause tenure protection. See OLC, Constitutionality of Legislation Extending the
Term of the FBI Director, 2011 WL 2566125, at *3 (O.L.C. June 20, 2011) (“tenure protection for an officer
with the FBI Director’s broad investigative, administrative, and policymaking responsibilities would raise
a serious constitutional question whether Congress had ‘impede[d] the President’s ability to perform his
constitutional duty’ to take care that the laws be faithfully executed”) (quoting Morrison, 487 U.S. at 691).

                                                    175
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 181 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



corrupt reason—a reason grounded in achieving personal rather than official ends—does not
seriously hinder the President’s performance of his duties. The President retains broad latitude to
supervise investigations and remove officials, circumscribed in this context only by the
requirement that he not act for corrupt personal purposes.1089

                         c. Congress Has Power to Protect Congressional, Grand Jury, and
                            Judicial Proceedings Against Corrupt Acts from Any Source

        Where a law imposes a burden on the President’s performance of Article II functions,
separation-of-powers analysis considers whether the statutory measure “is justified by an
overriding need to promote objectives within the constitutional authority of Congress.”
Administrator of General Services, 433 U.S. at 443. Here, Congress enacted the obstruction-of-
justice statutes to protect, among other things, the integrity of its own proceedings, grand jury
investigations, and federal criminal trials. Those objectives are within Congress’s authority and
serve strong governmental interests.

         i. Congress has Article I authority to define generally applicable criminal law and apply it
to all persons—including the President. Congress clearly has authority to protect its own
legislative functions against corrupt efforts designed to impede legitimate fact-gathering and
lawmaking efforts. See Watkins v. United States, 354 U.S. 178, 187, 206-207 (1957); Chapman
v. United States, 5 App. D.C. 122, 130 (1895). Congress also has authority to establish a system
of federal courts, which includes the power to protect the judiciary against obstructive acts. See
U.S. CONST. ART. I, § 8, cls. 9, 18 (“The Congress shall have Power . . . To constitute Tribunals
inferior to the supreme Court” and “To make all Laws which shall be necessary and proper for
carrying into Execution the foregoing powers”). The long lineage of the obstruction-of-justice
statutes, which can be traced to at least 1831, attests to the necessity for that protection. See An
Act Declaratory of the Law Concerning Contempts of Court, 4 Stat. 487-488 § 2 (1831) (making
it a crime if “any person or persons shall corruptly . . . endeavor to influence, intimidate, or impede
any juror, witness, or officer, in any court of the United States, in the discharge of his duty, or
shall, corruptly . . . obstruct, or impede, or endeavor to obstruct or impede, the due administration
of justice therein”).

        ii. The Article III courts have an equally strong interest in being protected against
obstructive acts, whatever their source. As the Supreme Court explained in United States v. Nixon,
a “primary constitutional duty of the Judicial Branch” is “to do justice in criminal prosecutions.”
418 U.S. at 707; accord Cheney v. United States District Court for the District of Columbia, 542
U.S. 367, 384 (2004). In Nixon, the Court rejected the President’s claim of absolute executive
privilege because “the allowance of the privilege to withhold evidence that is demonstrably

        1089
             The obstruction statutes do not disqualify the President from acting in a case simply because
he has a personal interest in it or because his own conduct may be at issue. As the Department of Justice
has made clear, a claim of a conflict of interest, standing alone, cannot deprive the President of the ability
to fulfill his constitutional function. See, e.g., OLC, Application of 28 U.S.C. § 458 to Presidential
Appointments of Federal Judges, 19 O.L.C. Op. at 356 (citing Memorandum for Richard T. Burress, Office
of the President, from Laurence H. Silberman, Deputy Attorney General, Re: Conflict of Interest Problems
Arising out of the President’s Nomination of Nelson A. Rockefeller to be Vice President under the Twenty-
Fifth Amendment to the Constitution, at 2, 5 (Aug. 28, 1974)).

                                                    176
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 182 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



relevant in a criminal trial would cut deeply into the guarantee of due process of law and gravely
impair the basic function of the courts.” 407 U.S. at 712. As Nixon illustrates, the need to
safeguard judicial integrity is a compelling constitutional interest. See id. at 709 (noting that the
denial of full disclosure of the facts surrounding relevant presidential communications threatens
“[t]he very integrity of the judicial system and public confidence in the system”).

        iii. Finally, the grand jury cannot achieve its constitutional purpose absent protection from
corrupt acts. Serious federal criminal charges generally reach the Article III courts based on an
indictment issued by a grand jury. Cobbledick v. United States, 309 U.S. 323, 327 (1940) (“The
Constitution itself makes the grand jury a part of the judicial process.”). And the grand jury’s
function is enshrined in the Fifth Amendment. U.S. CONST. AMEND. V. (“[n]o person shall be held
to answer” for a serious crime “unless on a presentment or indictment of a Grand Jury”). “[T]he
whole theory of [the grand jury’s] function is that it belongs to no branch of the institutional
government, serving as a kind of buffer or referee between the Government and the people,”
United States v. Williams, 504 U.S. 36, 47 (1992), “pledged to indict no one because of prejudice
and to free no one because of special favor.” Costello v. United States, 350 U.S. 359, 362 (1956).
If the grand jury were not protected against corrupt interference from all persons, its function as
an independent charging body would be thwarted. And an impartial grand jury investigation to
determine whether probable cause exists to indict is vital to the criminal justice process.

                                           *       *       *

         The final step in the constitutional balancing process is to assess whether the separation-
of-powers doctrine permits Congress to take action within its constitutional authority
notwithstanding the potential impact on Article II functions. See Administrator of General
Services, 433 U.S. at 443; see also Morrison, 487 U.S. at 691-693, 695-696; United States v. Nixon,
418 U.S. at 711-712. In the case of the obstruction-of-justice statutes, our assessment of the
weighing of interests leads us to conclude that Congress has the authority to impose the limited
restrictions contained in those statutes on the President’s official conduct to protect the integrity
of important functions of other branches of government.

        A general ban on corrupt action does not unduly intrude on the President’s responsibility
to “take Care that the Laws be faithfully executed.” U.S. CONST. ART II, §§ 3.1090 To the contrary,
the concept of “faithful execution” connotes the use of power in the interest of the public, not in
the office holder’s personal interests. See 1 Samuel Johnson, A Dictionary of the English
Language 763 (1755) (“faithfully” def. 3: “[w]ith strict adherence to duty and allegiance”). And
immunizing the President from the generally applicable criminal prohibition against corrupt
obstruction of official proceedings would seriously impair Congress’s power to enact laws “to
promote objectives within [its] constitutional authority,” Administrator of General Services, 433
U.S. at 425—i.e., protecting the integrity of its own proceedings and the proceedings of Article III
courts and grand juries.




        1090
           As noted above, the President’s selection and removal of principal executive officers may have
a unique constitutional status.

                                                  177
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 183 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



         Accordingly, based on the analysis above, we were not persuaded by the argument that the
President has blanket constitutional immunity to engage in acts that would corruptly obstruct
justice through the exercise of otherwise-valid Article II powers. 1091

                3. Ascertaining Whether the President Violated the Obstruction Statutes Would
                   Not Chill his Performance of his Article II Duties

         Applying the obstruction statutes to the President’s official conduct would involve
determining as a factual matter whether he engaged in an obstructive act, whether the act had a
nexus to official proceedings, and whether he was motivated by corrupt intent. But applying those
standards to the President’s official conduct should not hinder his ability to perform his Article II
duties. Cf. Nixon v. Fitzgerald, 457 U.S. at 752-753 & n.32 (taking into account chilling effect on
the President in adopting a constitutional rule of presidential immunity from private civil damages
action based on official duties). Several safeguards would prevent a chilling effect: the existence
of settled legal standards, the presumption of regularity in prosecutorial actions, and the existence
of evidentiary limitations on probing the President’s motives. And historical experience confirms
that no impermissible chill should exist.

        a. As an initial matter, the term “corruptly” sets a demanding standard. It requires a
concrete showing that a person acted with an intent to obtain an “improper advantage for [him]self
or someone else, inconsistent with official duty and the rights of others.” BALLENTINE’S LAW
DICTIONARY 276 (3d ed. 1969); see United States v. Pasha, 797 F.3d 1122, 1132 (D.C. Cir. 2015);
Aguilar, 515 U.S. at 616 (Scalia, J., concurring in part and dissenting in part). That standard
parallels the President’s constitutional obligation to ensure the faithful execution of the laws. And
virtually everything that the President does in the routine conduct of office will have a clear
governmental purpose and will not be contrary to his official duty. Accordingly, the President has
no reason to be chilled in those actions because, in virtually all instances, there will be no credible
basis for suspecting a corrupt personal motive.

        That point is illustrated by examples of conduct that would and would not satisfy the
stringent corrupt-motive standard. Direct or indirect action by the President to end a criminal
investigation into his own or his family members’ conduct to protect against personal
embarrassment or legal liability would constitute a core example of corruptly motivated conduct.
So too would action to halt an enforcement proceeding that directly and adversely affected the
President’s financial interests for the purpose of protecting those interests. In those examples,

        1091
              A possible remedy through impeachment for abuses of power would not substitute for potential
criminal liability after a President leaves office. Impeachment would remove a President from office, but
would not address the underlying culpability of the conduct or serve the usual purposes of the criminal law.
Indeed, the Impeachment Judgment Clause recognizes that criminal law plays an independent role in
addressing an official’s conduct, distinct from the political remedy of impeachment. See U.S. CONST. ART.
I, § 3, cl. 7. Impeachment is also a drastic and rarely invoked remedy, and Congress is not restricted to
relying only on impeachment, rather than making criminal law applicable to a former President, as OLC
has recognized. A Sitting President’s Amenability to Indictment and Criminal Prosecution, 24 Op. O.L.C.
at 255 (“Recognizing an immunity from prosecution for a sitting President would not preclude such
prosecution once the President’s term is over or he is otherwise removed from office by resignation or
impeachment.”).

                                                   178
     Case  1:19-cv-00810-RBW U.S.    Department
                                 Document   122-2of Justice
     ______________________________________________________
                                                     Filed 06/19/20 Page 184 of 187
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



official power is being used for the purpose of protecting the President’s personal interests. In
contrast, the President’s actions to serve political or policy interests would not qualify as corrupt.
The President’s role as head of the government necessarily requires him to take into account
political factors in making policy decisions that affect law-enforcement actions and proceedings.
For instance, the President’s decision to curtail a law-enforcement investigation to avoid
international friction would not implicate the obstruction-of-justice statutes. The criminal law
does not seek to regulate the consideration of such political or policy factors in the conduct of
government. And when legitimate interests animate the President’s conduct, those interests will
almost invariably be readily identifiable based on objective factors. Because the President’s
conduct in those instances will obviously fall outside the zone of obstruction law, no chilling
concern should arise.

        b. There is also no reason to believe that investigations, let alone prosecutions, would
occur except in highly unusual circumstances when a credible factual basis exists to believe that
obstruction occurred. Prosecutorial action enjoys a presumption of regularity: absent “clear
evidence to the contrary, courts presume that [prosecutors] have properly discharged their official
duties.” Armstrong, 517 U.S. at 464 (quoting United States v. Chemical Foundation, Inc., 272
U.S. 1, 14–15 (1926)). The presumption of prosecutorial regularity would provide even greater
protection to the President than exists in routine cases given the prominence and sensitivity of any
matter involving the President and the likelihood that such matters will be subject to thorough and
careful review at the most senior levels of the Department of Justice. Under OLC’s opinion that a
sitting President is entitled to immunity from indictment, only a successor Administration would
be able to prosecute a former President. But that consideration does not suggest that a President
would have any basis for fearing abusive investigations or prosecutions after leaving office. There
are “obvious political checks” against initiating a baseless investigation or prosecution of a former
President. See Administrator of General Services, 433 U.S. at 448 (considering political checks
in separation-of-powers analysis). And the Attorney General holds “the power to conduct the
criminal litigation of the United States Government,” United States v. Nixon, 418 U.S. at 694
(citing 28 U.S.C. § 516), which provides a strong institutional safeguard against politicized
investigations or prosecutions. 1092



        1092
               Similar institutional safeguards protect Department of Justice officers and line prosecutors
against unfounded investigations into prosecutorial acts. Prosecutors are generally barred from
participating in matters implicating their personal interests, see 28 C.F.R. § 45.2, and are instructed not to
be influenced by their “own professional or personal circumstances,” Justice Manual § 9-27.260, so
prosecutors would not frequently be in a position to take action that could be perceived as corrupt and
personally motivated. And if such cases arise, criminal investigation would be conducted by responsible
officials at the Department of Justice, who can be presumed to refrain from pursuing an investigation absent
a credible factual basis. Those facts distinguish the criminal context from the common-law rule of
prosecutorial immunity, which protects against the threat of suit by “a defendant [who] often will transform
his resentment at being prosecuted into the ascription of improper and malicious actions.” Imbler v.
Pachtman, 424 U.S. 409, 425 (1976). As the Supreme Court has noted, the existence of civil immunity
does not justify criminal immunity. See O’Shea v. Littleton, 414 U.S. 488, 503 (1974) (“Whatever may be
the case with respect to civil liability generally, . . . we have never held that the performance of the duties
of judicial, legislative, or executive officers, requires or contemplates the immunization of otherwise
criminal deprivation of constitutional rights.”) (citations omitted).

                                                     179
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 185 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



        These considerations distinguish the Supreme Court’s holding in Nixon v. Fitzgerald that,
in part because inquiries into the President’s motives would be “highly intrusive,” the President is
absolutely immune from private civil damages actions based on his official conduct. 457 U.S. at
756-757. As Fitzgerald recognized, “there is a lesser public interest in actions for civil damages
than, for example, in criminal prosecutions.” Fitzgerald, 457 U.S. at 754 n.37; see Cheney, 542
U.S. at 384. And private actions are not subject to the institutional protections of an action under
the supervision of the Attorney General and subject to a presumption of regularity. Armstrong,
517 U.S. at 464.

        c. In the rare cases in which a substantial and credible basis justifies conducting an
investigation of the President, the process of examining his motivations to determine whether he
acted for a corrupt purpose need not have a chilling effect. Ascertaining the President’s
motivations would turn on any explanation he provided to justify his actions, the advice he
received, the circumstances surrounding the actions, and the regularity or irregularity of the
process he employed to make decisions. But grand juries and courts would not have automatic
access to confidential presidential communications on those matters; rather, they could be
presented in official proceedings only on a showing of sufficient need. Nixon, 418 U.S. at 712; In
re Sealed Case, 121 F.3d 729, 754, 756-757 (D.C. Cir. 1997); see also Administrator of General
Services, 433 U.S. at 448-449 (former President can invoke presidential communications privilege,
although successor’s failure to support the claim “detracts from [its] weight”).

        In any event, probing the President’s intent in a criminal matter is unquestionably
constitutional in at least one context: the offense of bribery turns on the corrupt intent to receive
a thing of value in return for being influenced in official action. 18 U.S.C. § 201(b)(2). There can
be no serious argument against the President’s potential criminal liability for bribery offenses,
notwithstanding the need to ascertain his purpose and intent. See U.S. CONST. ART. I, § 3; ART. II,
§ 4; see also Application of 28 U.S.C. § 458 to Presidential Appointments of Federal Judges, 19
Op. O.L.C. at 357 n.11 (“Application of § 201[to the President] raises no separation of powers
issue, let alone a serious one.”).

         d. Finally, history provides no reason to believe that any asserted chilling effect justifies
exempting the President from the obstruction laws. As a historical matter, Presidents have very
seldom been the subjects of grand jury investigations. And it is rarer still for circumstances to
raise even the possibility of a corrupt personal motive for arguably obstructive action through the
President’s use of official power. Accordingly, the President’s conduct of office should not be
chilled based on hypothetical concerns about the possible application of a corrupt-motive standard
in this context.

                                          *       *       *

        In sum, contrary to the position taken by the President’s counsel, we concluded that, in
light of the Supreme Court precedent governing separation-of-powers issues, we had a valid basis
for investigating the conduct at issue in this report. In our view, the application of the obstruction
statutes would not impermissibly burden the President’s performance of his Article II function to
supervise prosecutorial conduct or to remove inferior law-enforcement officers. And the
protection of the criminal justice system from corrupt acts by any person—including the
President—accords with the fundamental principle of our government that “[n]o [person] in this

                                                 180
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 186 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



country is so high that he is above the law.” United States v. Lee, 106 U.S. 196, 220 (1882); see
also Clinton v. Jones, 520 U.S. at 697; United States v. Nixon, supra.




                                              181
    Case  1:19-cv-00810-RBW U.S.    Department
                                Document   122-2of Justice
    ______________________________________________________
                                                    Filed 06/19/20 Page 187 of 187
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



IV. CONCLUSION

        Because we determined not to make a traditional prosecutorial judgment, we did not draw
ultimate conclusions about the President’s conduct. The evidence we obtained about the
President’s actions and intent presents difficult issues that would need to be resolved if we were
making a traditional prosecutorial judgment. At the same time, if we had confidence after a
thorough investigation of the facts that the President clearly did not commit obstruction of justice,
we would so state. Based on the facts and the applicable legal standards, we are unable to reach
that judgment. Accordingly, while this report does not conclude that the President committed a
crime, it also does not exonerate him.




                                                182
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 1 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                  Appendix A
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 2 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                                        U.S. Department of Justice
        Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 3 of 54
       ______________________________________________________
       Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                           (©ffice of tqe ~tputtJ !'tfontell ®enerul
                                       ~llfusl1fogfo11, ~.<!I.. 20S30



                                    ORDER.NO. 391S-2017
                          APPOfNTMENT Of SPEC[AL COUNSEL
                   TO INVESTlGATE RUSSIAN INTERFERENCE WITH THE
                 2016 PRESIDENTIAL ELECTION AND RELATED MATTERS


         By virtue of the authority vested in me as Acting Attorney General, including 28 U.S.C.
§§ 509, 5 I0, and 5 I5, in order to discharge my responsibility to provide supervision and
management of the Department of Justice, and to ensure a full and thorough investigation of the
Russian government's efforts to interfere in the 2016 presidential election, I hereby order as
follows:

(a)      Robert S. Mueller lfl is appointed to serve as Special Counsel for the United States
Department of Justice.

(b)      The Special Counsel is authorized to conduct the investigation confinned by then-FBI
Director James I3. Corney in testimony before the House Pennanent Select Committee on
Intelligence on March 20, 2017, including:

         (i)     any links and/or coordination between the Russian government and individuals
                 associated with the campaign of President Donald Trump; and

         (ii)    any matters that arose or may arise directly from the investigation; and

         (iii)   any other matters within the scope of 211 C.F.R. § 600.4(a).

(c)      If the Special Counsel believes it is necessary and appropriate, the Special Counsel is
authorized to prosecute foderal crimes arising from the investigation of these matters.

{d)      Sections 600.4 through 600.10 of Title 28 of the Code of Federal Regulations are
applicable to the Special Counsel.




~-h~2-
   7
oa1e
       -



                                                        A-1
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 4 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 5 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                  "QQFOEJY#
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 6 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                                    U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 7 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                  APPENDIX B: GLOSSARY
        The following glossary contains names and brief descriptions of individuals and entities
referenced in the two volumes of this report. It is not intended to be comprehensive and is intended
only to assist a reader in the reading the rest of the report.
                                       Referenced Persons

Agalarov, Aras           Russian real-estate developer (owner of the Crocus Group); met Donald
                         Trump in connection with the Miss Universe pageant and helped arrange
                         the June 9, 2016 meeting at Trump Tower between Natalia Veselnitskaya
                         and Trump Campaign officials.
Agalarov, Emin           Performer, executive vice president of Crocus Group, and son of Aras
                         Agalarov; helped arrange the June 9, 2016 meeting at Trump Tower
                         between Natalia Veselnitskaya and Trump Campaign officials.
Akhmetov, Rinat          Former member in the Ukrainian parliament who hired Paul Manafort to
                         conduct work for Ukrainian political party, the Party of Regions.
Akhmetshin, Rinat        U.S. lobbyist and associate of Natalia Veselnitskaya who attended the
                         June 9, 2016 meeting at Trump Tower between Veselnitskaya and Trump
                         Campaign officials.
Aslanov,                 Head of U.S. department of the Internet Research Agency, which
Dzheykhun (Jay)          engaged in an “active measures” social media campaign to interfere in
                         the 2016 U.S. presidential election.
Assange, Julian          Founder of WikiLeaks, which in 2016 posted on the internet documents
                         stolen from entities and individuals affiliated with the Democratic Party.
Aven, Petr               Chairman of the board of Alfa-Bank who attempted outreach to the
                         Presidential Transition Team in connection with anticipated post-election
                         sanctions.
Bannon, Stephen          White House chief strategist and senior counselor to President Trump
(Steve)                  (Jan. 2017 – Aug. 2017); chief executive of the Trump Campaign.
Baranov, Andrey          Director of investor relations at Russian state-owned oil company,
                         Rosneft, and associate of Carter Page.
Berkowitz, Avi           Assistant to Jared Kushner.
Boente, Dana             Acting Attorney General (Jan. 2017 – Feb. 2017); Acting Deputy
                         Attorney General (Feb. 2017 – Apr. 2017).
Bogacheva, Anna          Internet Research Agency employee who worked on “active measures”
                         social media campaign to interfere in in the 2016 U.S. presidential
                         election; traveled to the United States under false pretenses in 2014.
Bossert, Thomas          Former homeland security advisor to the President who also served as a
(Tom)                    senior official on the Presidential Transition Team.




                                                B-1
                                U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 8 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Boyarkin, Viktor      Employee of Russian oligarch Oleg Deripaska.
Boyd, Charles         Chairman of the board of directors at the Center for the National Interest,
                      a U.S.-based think tank with operations in and connections to Russia.
Boyko, Yuriy          Member of the Ukrainian political party Opposition Bloc and member of
                      the Ukrainian parliament.
Brand, Rachel         Associate Attorney General (May 2017 – Feb. 2018).
Browder, William      Founder of Hermitage Capital Management who lobbied in favor of the
(Bill)                Magnitsky Act, which imposed financial and travel sanctions on Russian
                      officials.
Bulatov, Alexander    Russian intelligence official who associated with Carter Page in 2008.
Burchik, Mikhail      Executive director of the Internet Research Agency, which engaged in an
                      “active measures” social media campaign to interfere in the 2016 U.S.
                      presidential election.
Burck, William        Personal attorney to Don McGahn, White House Counsel.
Burnham, James        Attorney in the White House Counsel’s Office who attended January
                      2017 meetings between Sally Yates and Donald McGahn.
Burt, Richard         Former U.S. ambassador who had done work Alfa-Bank and was a board
                      member of the Center for the National Interest.
Bystrov, Mikhail      General director of the Internet Research Agency, which engaged in an
                      “active measures” social media campaign to interfere in the 2016 U.S.
                      presidential election.
Calamari, Matt        Chief operating officer for the Trump Organization.
Caputo, Michael       Trump Campaign advisor.
Chaika, Yuri          Prosecutor general of the Russian Federation who also maintained a
                      relationship with Aras Agalarov.
Christie, Chris       Former Governor of New Jersey.
Clapper, James        Director of National Intelligence (Aug. 2010 – Jan. 2017).
Clovis, Samuel Jr.    Chief policy advisor and national co-chair of the Trump Campaign.
Coats, Dan            Director of National Intelligence.
Cobb, Ty              Special Counsel to the President (July 2017 – May 2018).
Cohen, Michael        Former vice president to the Trump Organization and special counsel to
                      Donald Trump who spearheaded an effort to build a Trump-branded
                      property in Moscow. He admitted to lying to Congress about the project.
Comey, James Jr.      Director of the Federal Bureau of Investigation (Sept. 4, 2013 – May 9,
                      2017).




                                            B-2
     Case 1:19-cv-00810-RBWU.S.     Department
                                  Document      of Justice
                                             122-3    Filed 06/19/20 Page 9 of 54
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Conway, Kellyanne     Counselor to President Trump and manager of the Trump Campaign.
Corallo, Mark         Spokesman for President Trump’s personal legal team (June 2017 – July
                      2017).
Corsi, Jerome         Author and political commentator who formerly worked for
                      WorldNetDaily and InfoWars. He was an associate of Roger Stone, who
                      asked him to communicate with WikiLeaks and Julian Assange.
Costello, Robert      Attorney who represented he had a close relationship with Rudolph
                      Giuliani, the President’s personal counsel.
Credico, Randolph     Radio talk show host who interviewed Julian Assange in 2016. Roger
(Randy)               Stone told Congress that Credico was Stone’s only intermediary to
                      Assange and WikiLeaks during the 2016 U.S. election.
Davis, Richard        Partner with Pegasus Sustainable Century Merchant Bank, business
(Rick) Jr.            partner of Paul Manafort, and co-founder of the Davis Manafort lobbying
                      firm.
Dearborn, Rick        Former White House deputy chief of staff for policy who previously
                      served as chief of staff to Senator Jeff Sessions.
Dempsey, Michael      Office of Director of National Intelligence official who recalled
                      discussions with Dan Coats after Coats’s meeting with President Trump
                      on March 22, 2017.
Denman, Diana         Delegate to 2016 Republican National Convention who proposed a
                      platform plank amendment that included armed support for Ukraine.
Deripaska, Oleg       Russian businessman with ties to Vladimir Putin who hired Paul
                      Manafort for consulting work between 2005 and 2009.
Dhillon, Uttam        Attorney in the White House Counsel’s Office (Jan. 2017 – June 2018).
Dmitriev, Kirill      Head of the Russian Direct Investment Fund (RDIF); met with Erik
                      Prince in the Seychelles in January 2017 and, separately, drafted a U.S.-
                      Russia reconciliation plan with Rick Gerson.
Donaldson, Annie      Chief of staff to White House Counsel Donald McGahn (Jan. 2017 – Dec.
                      2018).
Dvorkovich, Arkady Deputy prime minister of the Russian Federation and chairman of the
                   board of directors of the New Economic School in Moscow. He met with
                   Carter Page twice in 2016.
Dvoskin, Evgeney      Executive of Genbank in Crimea and associate of Felix Sater.
Eisenberg, John       Attorney in the White House Counsel’s Office and legal counsel for the
                      National Security Council.
Erchova, Lana         Ex-wife of Dmitry Klokov who emailed Ivanka Trump to introduce
(a/k/a Lana           Klokov to the Trump Campaign in the fall of 2015.
Alexander)



                                            B-3
                                U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 10 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Fabrizio, Anthony     Partner at the research and consulting firm Fabrizio, Lee & Associates.
(Tony)                He was a pollster for the Trump Campaign and worked with Paul
                      Manafort on Ukraine-related polling after the election.
Fishbein, Jason       Attorney who performed worked for Julian Assange and also sent
                      WikiLeaks a password for an unlaunched website PutinTrump.org on
                      September 20, 2016.
Flynn, Michael G.     Son of Michael T. Flynn, National Security Advisor (Jan. 20, 2017 – Feb.
(a/k/a Michael        13, 2017).
Flynn Jr.)
Flynn, Michael T.     National Security Advisor (Jan. 20, 2017 – Feb. 13, 2017), Director of
                      the Defense Intelligence Agency (July 2012 – Aug. 7, 2014), and Trump
                      Campaign advisor. He pleaded guilty to lying to the FBI about
                      communications with Ambassador Sergey Kislyak in December 2016.
Foresman, Robert      Investment banker who sought meetings with the Trump Campaign in
(Bob)                 spring 2016 to discuss Russian foreign policy, and after the election met
                      with Michael Flynn.
Futerfas, Alan        Outside counsel for the Trump Organization and subsequently personal
                      counsel for Donald Trump Jr.
Garten, Alan          General counsel of the Trump Organization.
Gates, Richard        Deputy campaign manager for Trump Campaign, Trump Inaugural
(Rick) III            Committee deputy chairman, and longtime employee of Paul Manafort.
                      He pleaded guilty to conspiring to defraud the United States and violate
                      U.S. laws, as well as making false statements to the FBI.
Gerson, Richard       New York hedge fund manager and associate of Jared Kushner. During
(Rick)                the transition period, he worked with Kirill Dmitriev on a proposal for
                      reconciliation between the United States and Russia.
Gistaro, Edward       Deputy Director of National Intelligence for Intelligence Integration.
Glassner, Michael     Political director of the Trump Campaign who helped introduce George
                      Papadopoulos to others in the Trump Campaign.
Goldstone, Robert     Publicist for Emin Agalarov who contacted Donald Trump Jr. to arrange
                      the June 9, 2016 meeting at Trump Tower between Natalia Veselnitskaya
                      and Trump Campaign officials.
Gordon, Jeffrey       National security advisor to the Trump Campaign involved in changes to
(J.D.)                the Republican party platform and who communicated with Russian
                      Ambassador Sergey Kislyak at the Republican National Convention.
Gorkov, Sergey        Chairman of Vnesheconombank (VEB), a Russian state-owned bank,
                      who met with Jared Kushner during the transition period.
Graff, Rhona          Senior vice-president and executive assistant to Donald J. Trump at the
                      Trump Organization.



                                            B-4
        Case 1:19-cv-00810-RBWU.S.      Department
                                     Document       of Justice
                                                122-3    Filed 06/19/20 Page 11 of 54
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


                                                                                                                (b)(3)-2
(b)(3), (b)(6), (b)(7)(A),(C),(E)   (b)(3), (b)(6), (b)(7)(A),(C),(E)                                           (b)(7)(E)-2
                                                                                                                (b)(6)/(b)(7)(C)-4


Hawker, Jonathan                    Public relations consultant at FTI Consulting; worked with Davis
                                    Manafort International LLC on public relations campaign in Ukraine.
Heilbrunn, Jacob                    Editor of the National Interest, the periodical that officially hosted
                                    candidate Trump’s April 2016 foreign policy speech.
Hicks, Hope                         White House communications director (Aug. 2017 – Mar. 2018) and
                                    press secretary for the Trump Campaign.
Holt, Lester                        NBC News anchor who interviewed President Trump on May 11, 2017.
Hunt, Jody                          Chief of staff to Attorney General Jeff Sessions (Feb. 2017 – Oct. 2017).
Ivanov, Igor                        President of the Russian International Affairs Council and former
                                    Russian foreign minister. Ivan Timofeev told George Papadopoulos that
                                    Ivanov advised on arranging a “Moscow visit” for the Trump Campaign.
Ivanov, Sergei                      Special representative of Vladimir Putin, former Russian deputy prime
                                    minister, and former FSB deputy director. In January 2016, Michael
                                    Cohen emailed the Kremlin requesting to speak to Ivanov.
Kasowitz, Marc                      President Trump’s personal counsel (May 2017 – July 2017).
Katsyv, Denis                       Son of Peter Katsyv; owner of Russian company Prevezon Holdings Ltd.
                                    and associate of Natalia Veselnitskaya.
Katsyv, Peter                       Russian businessman and father of Denis Katsyv.
(b) (6), (b) (7)(C), (b) (7)(E)
                                    (b) (6), (b) (7)(C), (b) (7)(E)                                             (b)(6)/(b)(7)(C)-4
                                                                                                                (b)(7)(E)-2
Kaveladze, Irakli                   Vice president at Crocus Group and Aras Agalarov’s deputy in the United
(Ike)                               States. He participated in the June 9, 2016 meeting at Trump Tower
                                    between Natalia Veselnitskaya and Trump Campaign officials.
Kaverzina, Irina                    Employee of the Internet Research Agency, which engaged in an “active
                                    measures” social media campaign to interfere in the 2016 U.S.
                                    presidential election.
Kelly, John                         White House chief of staff (July 2017 – Jan. 2019).
Khalilzad, Zalmay                   U.S. special representative to Afghanistan and former U.S. ambassador.
                                    He met with Senator Jeff Sessions during foreign policy dinners put
                                    together through the Center for the National Interest.
Kilimnik,                           Russian-Ukrainian political consultant and long-time employee of Paul
Konstantin                          Manafort assessed by the FBI to have ties to Russian intelligence.
Kislyak, Sergey                     Former Russian ambassador to the United States and current Russian
                                    senator from Mordovia.
Klimentov, Denis                    Employee of the New Economic School who informed high-ranking
                                    Russian government officials of Carter Page’s July 2016 visit to Moscow.



                                                               B-5
                                U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 12 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Klimentov, Dmitri     Brother of Denis Klimentov who contacted Kremlin press secretary
                      Dmitri Peskov about Carter Page’s July 2016 visit to Moscow.
Klokov, Dmitry        Executive for PJSC Federal Grid Company of Unified Energy System
                      and former aide to Russia’s minister of energy. He communicated with
                      Michael Cohen about a possible meeting between Vladimir Putin and
                      candidate Trump.
Kobyakov, Anton       Advisor to Vladimir Putin and member of the Roscongress Foundation
                      who invited candidate Trump to the St. Petersburg International
                      Economic Forum.
Krickovic, Andrej     Professor at the Higher School of Economics who recommended that
                      Carter Page give a July 2016 commencement address in Moscow.
Krylova,              Internet Research Agency employee who worked on “active measures”
Aleksandra            social media campaign to interfere in the 2016 U.S. presidential election;
                      traveled to the United States under false pretenses in 2014.
Kushner, Jared        President Trump’s son-in-law and senior advisor to the President.
Kuznetsov, Sergey     Russian government official at the Russian Embassy to the United States
                      who transmitted Vladimir Putin’s congratulations to President-Elect
                      Trump for his electoral victory on November 9, 2016.
Landrum, Pete         Advisor to Senator Jeff Sessions who attended the September 2016
                      meeting between Sessions and Russian Ambassador Sergey Kislyak.
Lavrov, Sergey        Russian minister of foreign affairs and former permanent representative
                      of Russia to the United Nations.
Ledeen, Barbara       Senate staffer and associate of Michael Flynn who sought to obtain
                      Hillary Clinton emails during the 2016 U.S. presidential campaign
                      period.
Ledeen, Michael       Member of the Presidential Transition Team who advised on foreign
                      policy and national security matters.
Ledgett, Richard      Deputy director of the National Security Agency (Jan. 2014 – Apr. 2017);
                      present when President Trump called Michael Rogers on March 26, 2017.
Lewandowski,          Campaign manager for the Trump Campaign (Jan. 2015 – June 2016).
Corey
Luff, Sandra          Legislative director for Senator Jeff Sessions; attended a September 2016
                      meeting between Sessions and Russian Ambassador Sergey Kislyak.
Lyovochkin, Serhiy    Member of Ukrainian parliament and member of Ukrainian political
                      party, Opposition Bloc Party.
Magnitsky, Sergei     Russian tax specialist who alleged Russian government corruption and
                      died in Russian police custody in 2009. His death prompted passage of




                                            B-6
       Case 1:19-cv-00810-RBWU.S.      Department
                                    Document       of Justice
                                               122-3    Filed 06/19/20 Page 13 of 54
       Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                         the Magnitsky Act, which imposed financial and travel sanctions on
                         Russian officials.
Malloch, Theodore        Chief executive officer of Global Fiduciary Governance and the
(Ted)                    Roosevelt Group. He was a London-based associate of Jerome Corsi.
Manafort, Paul Jr.       Trump campaign member (March 2016 – Aug. 2016) and chairman and
                         chief strategist (May 2016 – Aug. 2016).
Mashburn, John           Trump administration official and former policy director to the Trump
                         Campaign.
McCabe, Andrew           Acting director of the FBI (May 2017 – Aug. 2017); deputy director of
                         the FBI (Feb. 2016 – Jan. 2018).
McCord, Mary             Acting Assistant Attorney General (Oct. 2016 – May 2017).
McFarland,               Deputy White House National Security Advisor (Jan. 2017 – May 2017).
Kathleen (K.T.)
McGahn, Donald           White House Counsel (Jan. 2017 – Oct. 2018).
(Don)
Medvedev, Dmitry         Prime Minister of Russia.
Melnik, Yuriy            Spokesperson for the Russian Embassy in Washington, D.C., who
                         connected with George Papadopoulos on social media.
Mifsud, Joseph           Maltese national and former London-based professor who, immediately
                         after returning from Moscow in April 2016, told George Papadopoulos
                         that the Russians had “dirt” in the form of thousands of Clinton emails.
Miller, Matt             Trump Campaign staff member who was present at the meeting of the
                         National Security and Defense Platform Subcommittee in July 2016.
Miller, Stephen          Senior advisor to the President.
Millian, Sergei          Founder of the Russian American Chamber of Commerce who met with
                         George Papadopoulos during the campaign.
Mnuchin, Steven          Secretary of the Treasury.
(b)(6), (b)(7)(C), (E)                                                                                 (b)(6)/(b)(7)(C)-4
                         (b) (6), (b) (7)(C), (b) (7)(E)                                               (b)(7)(E)-2

Müller-Maguhn,           Member of hacker association Chaos Computer Club and associate of
Andrew                   Julian Assange, founder of WikiLeaks.
Nader, George            Advisor to the United Arab Emirates’s Crown Prince who arranged a
                         meeting between Kirill Dmitriev and Erik Prince during the transition
                         period.
Netyksho, Viktor         Russian military officer in command of a unit involved in Russian hack-
                         and-release operations to interfere in the 2016 U.S. presidential election.




                                               B-7
                                U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 14 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Oganov, Georgiy       Advisor to Oleg Deripaska and a board member of investment company
                      Basic Element. He met with Paul Manafort in Spain in early 2017.
Oknyansky, Henry      Florida-based Russian individual who claimed to have derogatory
(a/k/a Henry          information pertaining to Hillary Clinton. He met with Roger Stone in
Greenberg)            May 2016.
Page, Carter          Foreign policy advisor to the Trump Campaign who advocated pro-
                      Russian views and made July 2016 and December 2016 visits to Moscow.
Papadopoulos,         Foreign policy advisor to the Trump Campaign who received information
George                from Joseph Mifsud that Russians had “dirt” in the form of thousands of
                      Clinton emails. He pleaded guilty to lying to the FBI about his contact
                      with Mifsud.
Parscale, Bradley     Digital media director for the 2016 Trump Campaign.
Patten, William       Lobbyist and business partner of Konstantin Kilimnik.
(Sam) Jr.
Peskov, Dmitry        Deputy chief of staff of and press secretary for the Russian presidential
                      administration.
Phares, Walid         Foreign policy advisor to the Trump Campaign and co-secretary general
                      of the Transatlantic Parliamentary Group on Counterterrorism (TAG).
Pinedo, Richard       U.S. person who pleaded guilty to a single-count information of identity
                      fraud.
Podesta, John Jr.     Clinton campaign chairman whose email account was hacked by the
                      GRU. WikiLeaks released his stolen emails during the 2016 campaign.
Podobnyy, Victor      Russian intelligence officer who interacted with Carter Page while
                      operating inside the United States; later charged in 2015 with conspiring
                      to act as an unregistered agent of Russia.
Poliakova, Elena      Personal assistant to Dmitry Peskov who responded to Michael Cohen’s
                      outreach about the Trump Tower Moscow project in January 2016.
Polonskaya, Olga      Russian national introduced to George Papadopoulos by Joseph Mifsud
                      as an individual with connections to Vladimir Putin.
Pompeo, Michael       U.S. Secretary of State; director of the Central Intelligence Agency (Jan.
                      2017 – Apr. 2018).
Porter, Robert        White House staff secretary (Jan. 2017 – Feb. 2018).
Priebus, Reince       White House chief of staff (Jan. 2017 – July 2017); chair of the
                      Republican National Committee (Jan. 2011 – Jan. 2017).
Prigozhin, Yevgeniy   Head of Russian companies Concord Catering and Concord Management
                      and Consulting; supported and financed the Internet Research Agency,
                      which engaged in an “active measures” social media campaign to
                      interfere in the 2016 U.S. presidential election.



                                            B-8
                                U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 15 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Prikhodko, Sergei     First deputy head of the Russian Government Office and former Russian
                      deputy prime minister. In January 2016, he invited candidate Trump to
                      the St. Petersburg International Economic Forum.
Prince, Erik          Businessman and Trump Campaign supporter who met with Presidential
                      Transition Team officials after the election and traveled to the Seychelles
                      to meet with Kirill Dmitriev in January 2017.
Raffel, Josh          White House communications advisor (Apr. 2017 – Feb. 2018).
Rasin, Alexei         Ukrainian associate of Henry Oknyansky who claimed to possess
                      derogatory information regarding Hillary Clinton.
Rogers, Michael       Director of the National Security Agency (Apr. 2014 – May 2018).
Rosenstein, Rod       Deputy Attorney General (Apr. 2017 – present); Acting Attorney General
                      for the Russian election interference investigation (May 2017 – Nov.
                      2018).
Rozov, Andrei         Chairman of I.C. Expert Investment Company, a Russian real-estate
                      development corporation that signed a letter of intent for the Trump
                      Tower Moscow project in 2015.
Rtskhiladze, Giorgi   Executive of the Silk Road Transatlantic Alliance, LLC who
                      communicated with Cohen about a Trump Tower Moscow proposal.
Ruddy, Christopher    Chief executive of Newsmax Media and associate of President Trump.
Rybicki, James        FBI chief of staff (May 2015 – Feb. 2018).
Samochornov,          Translator who worked with Natalia Veselnitskaya and attended a June
Anatoli               9, 2016 meeting at Trump Tower between Veselnitskaya and Trump
                      Campaign officials.
Sanders, Sarah        White House press secretary (July 2017 – present).
Huckabee
Sater, Felix          Real-estate advisor who worked with Michael Cohen to pursue a Trump
                      Tower Moscow project.
Saunders, Paul J.     Executive with the Center for the National Interest who worked on
                      outlines and logistics of candidate Trump’s April 2016 foreign policy
                      speech.
Sechin, Igor          Executive chairman of Rosneft, a Russian-stated owned oil company.
Sessions, Jefferson   Attorney General (Feb. 2017 – Nov. 2018); U.S. Senator (Jan. 1997 –
III (Jeff)            Feb. 2017); head of the Trump Campaign’s foreign policy advisory team.
Shoygu, Sergey        Russian Minister of Defense.
Simes, Dimitri        President and chief executive officer of the Center for the National
                      Interest.




                                            B-9
    Case 1:19-cv-00810-RBWU.S.      Department
                                 Document       of Justice
                                            122-3    Filed 06/19/20 Page 16 of 54
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Smith, Peter          Investment banker active in Republican politics who sought to obtain
                      Hillary Clinton emails during the 2016 U.S. presidential campaign
                      period.
Spicer, Sean          White House press secretary and communications director (Jan. 2017 –
                      July 2017).
Stone, Roger          Advisor to the Trump Campaign who was in contact with Trump
                      Campaign officials about the WikiLeaks releases during the 2016 U.S.
                      presidential campaign period.
Tillerson, Rex        U.S. Secretary of State (Feb. 2017 – Mar. 2018).
Timofeev, Ivan        Director of programs at the Russian International Affairs Council and
                      program director of the Valdai Discussion Club who communicated in
                      2016 with George Papadopoulos, attempting to arrange a meeting
                      between the Russian government and the Trump Campaign.
Trump, Donald Jr.     President Trump’s son; trustee and executive vice president of the Trump
                      Organization; helped arrange and attended the June 9, 2016 meeting at
                      Trump Tower between Natalia Veselnitskaya and Trump Campaign
                      officials.
Trump, Eric           President Trump’s son; trustee and executive vice president of the Trump
                      Organization.
Trump, Ivanka         President Trump’s daughter; advisor to the President and former
                      executive vice president of the Trump Organization.
Ushakov, Yuri         Aide to Vladimir Putin and former Russian ambassador to the United
Viktorovich           States; identified to the Presidential Transition Team as the proposed
                      channel to the Russian government.
Vaino, Anton          Chief of staff to Russian president Vladimir Putin.
Van der Zwaan,        Former attorney at Skadden, Arps, Slate, Meagher & Flom, LLP; worked
Alexander             with Paul Manafort and Rick Gates.
Vargas, Catherine     Executive assistant to Jared Kushner.
Vasilchenko, Gleb     Internet Research Agency employee who engaged in an “active
                      measures” social media campaign to interfere in the 2016 U.S.
                      presidential election.
Veselnitskaya,        Russian attorney who advocated for the repeal of the Magnitsky Act and
Natalia               was the principal speaker at the June 9, 2016 meeting at Trump Tower
                      with Trump Campaign officials.
Weber, Shlomo         Rector of the New Economic School (NES) in Moscow who invited
                      Carter Page to speak at NES commencement in July 2016.
Yanukovych, Viktor    Former president of Ukraine who had worked with Paul Manafort.




                                           B-10
                                 U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 17 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Yates, Sally           Acting Attorney General (Jan. 20, 2017 – Jan. 30, 2017); Deputy
                       Attorney General (Jan. 10, 2015 – Jan. 30, 2017).
Yatsenko, Sergey       Deputy chief financial officer of Gazprom, a Russian state-owned energy
                       company, and associate of Carter Page.
Zakharova, Maria       Director of the Russian Ministry of Foreign Affair’s Information and
                       Press Department who received notification of Carter Page’s speech in
                       July 2016 from Denis Klimentov.
Zayed al Nahyan,       Crown Prince of Abu Dhabi and deputy supreme commander of the
Mohammed bin           United Arab Emirates (UAE) armed forces.


                                Entities and Organizations

Alfa-Bank                 Russia’s largest commercial bank, which is headed by Petr Aven.
Center for the National   U.S.-based think tank with expertise in and connections to Russia.
Interest (CNI)            CNI’s publication, the National Interest, hosted candidate Trump’s
                          foreign policy speech in April 2016.
Concord                   Umbrella term for Concord Management and Consulting, LLC and
                          Concord Catering, which are Russian companies controlled by
                          Yevgeniy Prigozhin.
Crocus Group or           A Russian real-estate and property development company that, in
Crocus International      2013, hosted the Miss Universe Pageant, and from 2013 through 2014,
                          worked with the Trump Organization on a Trump Moscow project.
DCLeaks                   Fictitious online persona operated by the GRU that released stolen
                          documents during the 2016 U.S. presidential campaign period.
Democratic                Political committee working to elect Democrats to the House of
Congressional             Representatives; hacked by the GRU in April 2016.
Campaign Committee
Democratic National       Formal governing body for the Democratic Party; hacked by the GRU
Committee                 in April 2016.
Duma                      Lower House of the national legislature of the Russian Federation.
Gazprom                   Russian oil and gas company majority-owned by the Russian
                          government.
Global Energy Capital,    Investment and management firm founded by Carter Page.
LLC
Global Partners in        Event hosted in partnership with the U.S. Department of State and the
Diplomacy                 Republican National Convention. In 2016, Jeff Sessions and J.D.
                          Gordon delivered speeches at the event and interacted with Russian
                          Ambassador Sergey Kislyak.




                                            B-11
                                 U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 18 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Guccifer 2.0              Fictitious online persona operated by the GRU that released stolen
                          documents during the 2016 U.S. presidential campaign period.
I.C. Expert Investment    Russian real-estate and development corporation that signed a letter of
Company                   intent with a Trump Organization subsidiary to develop a Trump
                          Moscow property.
Internet Research         Russian entity based in Saint Petersburg and funded by Concord that
Agency (IRA)              engaged in an “active measures” social media campaign to interfere in
                          the 2016 U.S. presidential election.
KLS Research LLC          Business established by an associate of and at the direction of Peter
                          Smith to further Smith’s search for Hillary Clinton emails.
Kremlin                   Official residence of the president of the Russian Federation; it is used
                          colloquially to refer to the office of the president or the Russian
                          government.
LetterOne                 Company that includes Petr Aven and Richard Burt as board members.
                          During a board meeting in December 2016, Aven asked for Burt’s help
                          to make contact with the Presidential Transition Team.
Link Campus               University in Rome, Italy, where George Papadopoulos was
University                introduced to Joseph Mifsud.
London Centre of          International law advisory organization in London that employed
International Law         Joseph Mifsud and George Papadopoulos.
Practice (LCILP)
Main Intelligence         Russian Federation’s military intelligence agency.
Directorate of the
General Staff (GRU)
New Economic School       Moscow-based school that invited Carter Page to speak at its July 2016
in Moscow (NES)           commencement ceremony.
Opposition Bloc           Ukrainian political party that incorporated members of the defunct
                          Party of Regions.
Party of Regions          Ukrainian political party of former President Yanukovych. It was
                          generally understood to align with Russian policies.
Pericles Emerging         Company registered in the Cayman Islands by Paul Manafort and his
Market Partners LLP       business partner Rick Davis. Oleg Deripaska invested in the fund.
Prevezon Holdings Ltd.    Russian company that was a defendant in a U.S. civil action alleging
                          the laundering of proceeds from fraud exposed by Sergei Magnitsky.
Roscongress               Russian entity that organized the St. Petersburg International
Foundation                Economic Forum.
Rosneft                   Russian state-owned oil and energy company.
Russian Direct            Sovereign wealth fund established by the Russian Government in 2011
Investment Fund           and headed by Kirill Dmitriev.




                                            B-12
                                 U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 19 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Russian International     Russia-based nonprofit established by Russian government decree. It
Affairs Council           is associated with the Ministry of Foreign Affairs, and its members
                          include Ivan Timofeev, Dmitry Peskov, and Petr Aven.
Silk Road Group           Privately held investment company that entered into a licensing
                          agreement to build a Trump-branded hotel in Georgia.
St. Petersburg            Annual event held in Russia and attended by prominent Russian
International Economic    politicians and businessmen.
Forum
Tatneft                   Russian energy company.
Transatlantic             European group that sponsored a summit between European
Parliamentary Group       Parliament lawmakers and U.S. persons. George Papadopoulos, Sam
on Counterterrorism       Clovis, and Walid Phares attended the TAG summit in July 2016.
Unit 26165 (GRU)          GRU military cyber unit dedicated to targeting military, political,
                          governmental, and non-governmental organizations outside of Russia.
                          It engaged in computer intrusions of U.S. persons and organizations,
                          as well as the subsequent release of the stolen data, in order to interfere
                          in the 2016 U.S. presidential election.
Unit 74455 (GRU)          GRU military unit with multiple departments that engaged in cyber
                          operations. It engaged in computer intrusions of U.S. persons and
                          organizations, as well as the subsequent release of the stolen data, in
                          order to interfere in the 2016 U.S. presidential election.
Valdai Discussion Club    Group that holds a conference attended by Russian government
                          officials, including President Putin.
WikiLeaks                 Organization founded by Julian Assange that posts information online,
                          including data stolen from private, corporate, and U.S. Government
                          entities. Released data stolen by the GRU during the 2016 U.S.
                          presidential election.




                                             B-13
                                   U.S. Department of Justice
       Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 20 of 54
      ______________________________________________________
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                       Index of Acronyms

CNI                 Center for the National Interest
DCCC                Democratic Congressional Campaign Committee
DNC                 Democratic National Committee
FBI                 Federal Bureau of Investigation
FSB                 Russian Federal Security Service
GEC                 Global Energy Capital, LLC
GRU                 Russian Federation’s Main Intelligence Directorate of the General Staff
HPSCI               U.S. House of Representatives Permanent Select Committee on Intelligence
HRC                 Hillary Rodham Clinton
IRA                 Internet Research Agency
LCILP               London Centre of International Law Practice
NATO                North Atlantic Treaty Organization
NES                 New Economic School
NSA                 National Security Agency
ODNI                Office of the Director of National Intelligence
PTT                 Presidential Transition Team
RDIF                Russian Direct Investment Fund
RIAC                Russian International Affairs Council
SBOE                State boards of elections
SCO                 Special Counsel’s Office
SJC                 U.S. Senate Judiciary Committee
SSCI                U.S. Senate Select Committee on Intelligence
TAG                 Transatlantic Parliamentary Group on Counterterrorism
VEB                 Vnesheconombank




                                                B-14
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 21 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                  "QQFOEJY$
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 22 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
       _Attorney
         ____________________________________________________                             _
                 Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
        Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 23 of 54


                                                  APPENDIX C
                                             INTRODUCTORY NOTE
       The President provided written responses through his personal counsel to questions
submitted to him by the Special Counsel’s Office. We first explain the process that led to the
submission of written questions and then attach the President’s responses.
        Beginning in December 2017, this Office sought for more than a year to interview the
President on topics relevant to both Russian-election interference and obstruction-of-justice. We
advised counsel that the President was a “subject” of the investigation under the definition of the
Justice Manual—“a person whose conduct is within the scope of the grand jury’s investigation.”
Justice Manual § 9-11.151 (2018). We also advised counsel that “[a]n interview with the
President is vital to our investigation” and that this Office had “carefully considered the
constitutional and other arguments raised by . . . counsel, and they d[id] not provide us with
reason to forgo seeking an interview.”1 We additionally stated that “it is in the interest of the
Presidency and the public for an interview to take place” and offered “numerous
accommodations to aid the President’s preparation and avoid surprise.”2 After extensive
discussions with the Department of Justice about the Special Counsel’s objective of securing
the President’s testimony, these accommodations included the submissions of written questions
to the President on certain Russia-related topics.3
        We received the President’s written responses in late November 2018.4 In December
2018, we informed counsel of the insufficiency of those responses in several respects.5 We noted,
among other things, that the President stated on more than 30 occasions that he “does not
‘recall’ or ‘remember’ or have an ‘independent recollection’” of information called for by the
questions.6 Other answers were “incomplete or imprecise.”7 The written responses, we
informed counsel, “demonstrate the inadequacy of the written format, as we have had no
opportunity to ask follow-up questions that would ensure complete answers and potentially
refresh your client’s recollection or clarify the extent or nature of his lack of recollection.”8
We again requested an in-person interview, limited to certain topics, advising the President’s
counsel that “[t]his is the President’s

______________________________________________________________________________
                    1
                   5/16/18 Letter, Special Counsel to the President’s Personal Counsel, at 1.
 2
     5/16/18 Letter, Special Counsels’s Office to the President’s Personal Counsel, at 1; see 7/30/18 Letter,
            Special Counsel’s Office to the President’s Personal Counsel, at 1 (describing accommodations).
          3
          9/17/18 Letter, Special Counsel’s Office to the President’s Personal Counsel, at 1 (submitting
written questions).
          4
          11/20/18 Letter, President’s Personal Counsel to the Special Counsel’s Office (transmitting
written responses of Donald J. Trump).
          5
              12/3/18 Letter, Special Counsel’s Office to the President’s Personal Counsel, at 3.
          6
              12/3/18 Letter, Special Counsel’s Office to the President’s Personal Counsel, at 3.
          7
          12/3/18 Letter, Special Counsel’s Office to the President’s Personal Counsel, at 3; see (noting,
“for example,” that the President “did not answer whether he had at any time directed or suggested that
discussions about the Trump Moscow Project should cease . . . but he has since made public comments
about that topic”).
          8
              12/3/18 Letter, Special Counsel’s Office to the President’s Personal Counsel, at 3.




                                                        C-1
     Case 1:19-cv-00810-RBWU.S.     Department
                                  Document       of Justice
                                             122-3    Filed 06/19/20 Page 24 of 54
     Attorney Work Product II May Contain Material Protected Under Fed. R. Crim. P. 6(e)



opportunity to voluntarily provide us with infonnation for us to evaluate in the context of all of
the evidence we have gathered." 9 The President declined. 10
                                                                                                       (b)(3)-1




        Recognizing that the President would not be interviewed voluntarily, we considered
whether to issue a subpoena for bis testimony. We viewed the written answers to be inadequate.
But at that point, our investigation had made significant progress and had produced substantial
evidence for our report. We thus weighed the costs of potentially lengthy constitutional litigation
with resulting delay in finishing our investigation, against the anticipated benefits for our
investigation and repmt. As explained in Volume II, Section H.B., we detennined that the
substantial quantity of inf01mation we had obtained from other sources allowed us to draw relevant
factual conclusions on intent and credibility, which are often infen-ed from circumstantial evidence
and assessed without direct testimony from the subject of the investigation.


                                              *        *       *




       9    12/3/18 Letter, Special Counsel to the President's Personal Counsel.
       10   12/12/18 Letter, President's Personal Cmmsel to the Special Counsel ' s Office, at 2.
       11   (b) (3)                                                                                    (b)(3)-1

                                                                                                       (b)(3)-1




                                                     C-2
                              U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 25 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



WRITTEN QUESTIONS TO BE ANSWERED UNDER OATH BY PRESIDENT DONALD J. TRUMP


I.    June 9, 2016 Meeting at Trump Tower

      a. When did you first learn that Donald Trump, Jr., Paul Manafort, or Jared Kushner
         was considering participating in a meeting in June 2016 concerning potentially
         negative information about Hillary Clinton? Describe who you learned the
         information from and the substance of the discussion.

      b. Attached to this document as Exhibit A is a series of emails from June 2016
         between, among others, Donald Trump, Jr. and Rob Goldstone. In addition to the
         emails reflected in Exhibit A, Donald Trump, Jr. had other communications with
         Rob Goldstone and Emin Agalarov between June 3, 2016, and June 9, 2016.
              i. Did Mr. Trump, Jr. or anyone else tell you about or show you any of these
                 communications? If yes, describe who discussed the communications with
                 you, when, and the substance of the discussion(s).
             ii. When did you first see or learn about all or any part of the emails reflected
                 in Exhibit A?
            iii. When did you first learn that the proposed meeting involved or was
                 described as being part of Russia and its government’s support for your
                 candidacy?
            iv. Did you suggest to or direct anyone not to discuss or release publicly all or
                 any portion of the emails reflected in Exhibit A? If yes, describe who you
                 communicated with, when, the substance of the communication(s), and
                 why you took that action.

      c. On June 9, 2016, Donald Trump, Jr., Paul Manafort, and Jared Kushner attended a
         meeting at Trump Tower with several individuals, including a Russian lawyer,
         Natalia Veselnitskaya (the “June 9 meeting”).
              i. Other than as set forth in your answers to I.a and I.b, what, if anything,
                 were you told about the possibility of this meeting taking place, or the
                 scheduling of such a meeting? Describe who you discussed this with,
                 when, and what you were informed about the meeting.
             ii. When did you learn that some of the individuals attending the June 9
                 meeting were Russian or had any affiliation with any part of the Russian
                 government? Describe who you learned this information from and the
                 substance of the discussion(s).
            iii. What were you told about what was discussed at the June 9 meeting?
                 Describe each conversation in which you were told about what was
                 discussed at the meeting, who the conversation was with, when it
                 occurred, and the substance of the statements they made about the
                 meeting.




                                          C-3
                              U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 26 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



             iv. Were you told that the June 9 meeting was about, in whole or in part,
                 adoption and/or the Magnitsky Act? If yes, describe who you had that
                 discussion with, when, and the substance of the discussion.

     d. For the period June 6, 2016 through June 9, 2016, for what portion of each day
        were you in Trump Tower?
            i. Did you speak or meet with Donald Trump, Jr., Paul Manafort, or Jared
               Kushner on June 9, 2016? If yes, did any portion of any of those
               conversations or meetings include any reference to any aspect of the June
               9 meeting? If yes, describe who you spoke with and the substance of the
               conversation.

     e. Did you communicate directly or indirectly with any member or representative of
        the Agalarov family after June 3, 2016? If yes, describe who you spoke with, when,
        and the substance of the communication.

     f. Did you learn of any communications between Donald Trump, Jr., Paul Manafort,
        or Jared Kushner and any member or representative of the Agalarov family,
        Natalia Veselnitskaya, Rob Goldstone, or any Russian official or contact that took
        place after June 9, 2016 and concerned the June 9 meeting or efforts by Russia to
        assist the campaign? If yes, describe who you learned this information from,
        when, and the substance of what you learned.

     g. On June 7, 2016, you gave a speech in which you said, in part, “I am going to give
        a major speech on probably Monday of next week and we’re going to be discussing
        all of the things that have taken place with the Clintons.”
              i. Why did you make that statement?
             ii. What information did you plan to share with respect to the Clintons?
            iii. What did you believe the source(s) of that information would be?
            iv. Did you expect any of the information to have come from the June 9
                 meeting?
             v. Did anyone help draft the speech that you were referring to? If so, who?
            vi. Why did you ultimately not give the speech you referenced on June 7,
                 2016?

     h. Did any person or entity inform you during the campaign that Vladimir Putin or
        the Russian government supported your candidacy or opposed the candidacy of
        Hillary Clinton? If yes, describe the source(s) of the information, when you were
        informed, and the content of such discussion(s).

     i.   Did any person or entity inform you during the campaign that any foreign
          government or foreign leader, other than Russia or Vladimir Putin, had provided,
          wished to provide, or offered to provide tangible support to your campaign,
          including by way of offering to provide negative information on Hillary Clinton? If



                                          C-4
                               U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 27 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



          yes, describe the source(s) of the information, when you were informed, and the
          content of such discussion(s).

II.   Russian Hacking / Russian Efforts Using Social Media / WikiLeaks

      a. On June 14, 2016, it was publicly reported that computer hackers had penetrated
         the computer network of the Democratic National Committee (DNC) and that
         Russian intelligence was behind the unauthorized access, or hack. Prior to June
         14, 2016, were you provided any information about any potential or actual
         hacking of the computer systems or email accounts of the DNC, the Democratic
         Congressional Campaign Committee (DCCC), the Clinton Campaign, Hillary Clinton,
         or individuals associated with the Clinton campaign? If yes, describe who provided
         this information, when, and the substance of the information.

      b. On July 22, 2016, WikiLeaks released nearly 20,000 emails sent or received by
         Democratic party officials.
             i. Prior to the July 22, 2016 release, were you aware from any source that
                WikiLeaks, Guccifer 2.0, DCLeaks, or Russians had or potentially had
                possession of or planned to release emails or information that could help
                your campaign or hurt the Clinton campaign? If yes, describe who you
                discussed this issue with, when, and the substance of the discussion(s).
            ii. After the release of emails by WikiLeaks on July 22, 2016, were you told
                that WikiLeaks possessed or might possess additional information that
                could be released during the campaign? If yes, describe who provided this
                information, when, and what you were told.

       c. Are you aware of any communications during the campaign, directly or indirectly,
          between Roger Stone, Donald Trump, Jr., Paul Manafort, or Rick Gates and (a)
          WikiLeaks, (b) Julian Assange, (c) other representatives of WikiLeaks, (d) Guccifer
          2.0, (e) representatives of Guccifer 2.0, or (f) representatives of DCLeaks? If yes,
          describe who provided you with this information, when you learned of the
          communications, and what you know about those communications.

       d. On July 27, 2016, you stated at a press conference: “Russia, if you’re listening, I
          hope you’re able to find the 30,000 emails that are missing. I think you will
          probably be rewarded mightily by our press.”
               i. Why did you make that request of Russia, as opposed to any other country,
                  entity, or individual?
              ii. In advance of making that statement, what discussions, if any, did you have
                  with anyone else about the substance of the statement?
             iii. Were you told at any time before or after you made that statement that
                  Russia was attempting to infiltrate or hack computer systems or email
                  accounts of Hillary Clinton or her campaign? If yes, describe who provided
                  this information, when, and what you were told.



                                          C-5
                              U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 28 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




     e. On October 7, 2016, emails hacked from the account of John Podesta were
        released by WikiLeaks.
             i. Where were you on October 7, 2016?
            ii. Were you told at any time in advance of, or on the day of, the October 7
                release that WikiLeaks possessed or might possess emails related to John
                Podesta? If yes, describe who told you this, when, and what you were
                told.
           iii. Are you aware of anyone associated with you or your campaign, including
                Roger Stone, reaching out to WikiLeaks, either directly or through an
                intermediary, on or about October 7, 2016? If yes, identify the person and
                describe the substance of the conversations or contacts.

     f. Were you told of anyone associated with you or your campaign, including Roger
        Stone, having any discussions, directly or indirectly, with WikiLeaks, Guccifer 2.0,
        or DCLeaks regarding the content or timing of release of hacked emails? If yes,
        describe who had such contacts, how you became aware of the contacts, when
        you became aware of the contacts, and the substance of the contacts.

     g. From June 1, 2016 through the end of the campaign, how frequently did you
        communicate with Roger Stone? Describe the nature of your communication(s)
        with Mr. Stone.
             i. During that time period, what efforts did Mr. Stone tell you he was making
                to assist your campaign, and what requests, if any, did you make of Mr.
                Stone?
            ii. Did Mr. Stone ever discuss WikiLeaks with you or, as far as you were aware,
                with anyone else associated with the campaign? If yes, describe what you
                were told, from whom, and when.
           iii. Did Mr. Stone at any time inform you about contacts he had with WikiLeaks
                or any intermediary of WikiLeaks, or about forthcoming releases of
                information? If yes, describe what Stone told you and when.

     h. Did you have any discussions prior to January 20, 2017, regarding a potential
        pardon or other action to benefit Julian Assange? If yes, describe who you had
        the discussion(s) with, when, and the content of the discussion(s).

     i.   Were you aware of any efforts by foreign individuals or companies, including those
          in Russia, to assist your campaign through the use of social media postings or the
          organization of rallies? If yes, identify who you discussed such assistance with,
          when, and the content of the discussion(s).




                                         C-6
                               U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 29 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



III.   The Trump Organization Moscow Project

       a. In October 2015, a “Letter of Intent,” a copy of which is attached as Exhibit B, was
          signed for a proposed Trump Organization project in Moscow (the “Trump
          Moscow project”).
               i. When were you first informed of discussions about the Trump Moscow
                  project? By whom? What were you told about the project?
              ii. Did you sign the letter of intent?

       b. In a statement provided to Congress, attached as Exhibit C, Michael Cohen stated:
          “To the best of my knowledge, Mr. Trump was never in contact with anyone about
          this proposal other than me on three occasions, including signing a non-binding
          letter of intent in 2015.” Describe all discussions you had with Mr. Cohen, or
          anyone else associated with the Trump Organization, about the Trump Moscow
          project, including who you spoke with, when, and the substance of the
          discussion(s).

       c. Did you learn of any communications between Michael Cohen or Felix Sater and
          any Russian government officials, including officials in the office of Dmitry Peskov,
          regarding the Trump Moscow project? If so, identify who provided this
          information to you, when, and the substance of what you learned.

       d. Did you have any discussions between June 2015 and June 2016 regarding a
          potential trip to Russia by you and/or Michael Cohen for reasons related to the
          Trump Moscow project? If yes, describe who you spoke with, when, and the
          substance of the discussion(s).

       e. Did you at any time direct or suggest that discussions about the Trump Moscow
          project should cease, or were you informed at any time that the project had been
          abandoned? If yes, describe who you spoke with, when, the substance of the
          discussion(s), and why that decision was made.

       f. Did you have any discussions regarding what information would be provided
          publicly or in response to investigative inquiries about potential or actual
          investments or business deals the Trump Organization had in Russia, including the
          Trump Moscow project? If yes, describe who you spoke with, when, and the
          substance of the discussion(s).

       g. Aside from the Trump Moscow project, did you or the Trump Organization have
          any other prospective or actual business interests, investments, or arrangements
          with Russia or any Russian interest or Russian individual during the campaign? If
          yes, describe the business interests, investments, or arrangements.




                                           C-7
                              U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 30 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



IV.   Contacts with Russia and Russia-Related Issues During the Campaign

      a. Prior to mid-August 2016, did you become aware that Paul Manafort had ties to
         the Ukrainian government? If yes, describe who you learned this information
         from, when, and the substance of what you were told. Did Mr. Manafort’s
         connections to the Ukrainian or Russian governments play any role in your
         decision to have him join your campaign? If yes, describe that role.

      b. Were you aware that Paul Manafort offered briefings on the progress of your
         campaign to Oleg Deripaska? If yes, describe who you learned this information
         from, when, the substance of what you were told, what you understood the
         purpose was of sharing such information with Mr. Deripaska, and how you
         responded to learning this information.

      c. Were you aware of whether Paul Manafort or anyone else associated with your
         campaign sent or directed others to send internal Trump campaign information to
         any person located in Ukraine or Russia or associated with the Ukrainian or
         Russian governments? If yes, identify who provided you with this information,
         when, the substance of the discussion(s), what you understood the purpose was
         of sharing the internal campaign information, and how you responded to learning
         this information.

      d. Did Paul Manafort communicate to you, directly or indirectly, any positions
         Ukraine or Russia would want the U.S. to support? If yes, describe when he
         communicated those positions to you and the substance of those
         communications.

      e. During the campaign, were you told about efforts by Russian officials to meet with
         you or senior members of your campaign? If yes, describe who you had
         conversations with on this topic, when, and what you were told.

      f. What role, if any, did you have in changing the Republican Party platform
         regarding arming Ukraine during the Republican National Convention? Prior to
         the convention, what information did you have about this platform provision?
         After the platform provision was changed, who told you about the change, when
         did they tell you, what were you told about why it was changed, and who was
         involved?

      g. On July 27, 2016, in response to a question about whether you would recognize
         Crimea as Russian territory and lift sanctions on Russia, you said: “We’ll be looking
         at that. Yeah, we’ll be looking.” Did you intend to communicate by that statement
         or at any other time during the campaign a willingness to lift sanctions and/or
         recognize Russia’s annexation of Crimea if you were elected?




                                          C-8
                             U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 31 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              i. What consideration did you give to lifting sanctions and/or recognizing
                 Russia’s annexation of Crimea if you were elected? Describe who you
                 spoke with about this topic, when, the substance of the discussion(s).

V.    Contacts with Russia and Russia-Related Issues During the Transition

      a. Were you asked to attend the World Chess Championship gala on November 10,
         2016? If yes, who asked you to attend, when were you asked, and what were you
         told about about why your presence was requested?
              i. Did you attend any part of the event? If yes, describe any interactions you
                 had with any Russians or representatives of the Russian government at the
                 event.

      b. Following the Obama Administration’s imposition of sanctions on Russia in
         December 2016 (“Russia sanctions”), did you discuss with Lieutenant General
         (LTG) Michael Flynn, K.T. McFarland, Steve Bannon, Reince Priebus, Jared Kushner,
         Erik Prince, or anyone else associated with the transition what should be
         communicated to the Russian government regarding the sanctions? If yes,
         describe who you spoke with about this issue, when, and the substance of the
         discussion(s).

      c. On December 29 and December 31, 2016, LTG Flynn had conversations with
         Russian Ambassador Sergey Kislyak about the Russia sanctions and Russia’s
         response to the Russia sanctions.
               i. Did you direct or suggest that LTG Flynn have discussions with anyone from
                  the Russian government about the Russia sanctions?
              ii. Were you told in advance of LTG Flynn’s December 29, 2016 conversation
                  that he was going to be speaking with Ambassador Kislyak? If yes, describe
                  who told you this information, when, and what you were told. If no, when
                  and from whom did you learn of LTG Flynn’s December 29, 2016
                  conversation with Ambassador Kislyak?
             iii. When did you learn of LTG Flynn and Ambassador Kislyak’s call on
                  December 31, 2016? Who told you and what were you told?
             iv. When did you learn that sanctions were discussed in the December 29 and
                  December 31, 2016 calls between LTG Flynn and Ambassador Kislyak?
                  Who told you and what were you told?

      d. At any time between December 31, 2016, and January 20, 2017, did anyone tell
         you or suggest to you that Russia’s decision not to impose reciprocal sanctions
         was attributable in any way to LTG Flynn’s communications with Ambassador
         Kislyak? If yes, identify who provided you with this information, when, and the
         substance of what you were told.




                                         C-9
                              U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 32 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



     e. On January 12, 2017, the Washington Post published a column that stated that
        LTG Flynn phoned Ambassador Kislyak several times on December 29, 2016. After
        learning of the column, did you direct or suggest to anyone that LTG Flynn should
        deny that he discussed sanctions with Ambassador Kislyak? If yes, who did you
        make this suggestion or direction to, when, what did you say, and why did you
        take this step?
            i. After learning of the column, did you have any conversations with LTG
                Flynn about his conversations with Ambassador Kislyak in December 2016?
                If yes, describe when those discussions occurred and the content of the
                discussions.

     f. Were you told about a meeting between Jared Kushner and Sergei Gorkov that
        took place in December 2016?
            i. If yes, describe who you spoke with, when, the substance of the
               discussion(s), and what you understood was the purpose of the meeting.

     g. Were you told about a meeting or meetings between Erik Prince and Kirill Dmitriev
        or any other representative from the Russian government that took place in
        January 2017?
            i. If yes, describe who you spoke with, when, the substance of the
               discussion(s), and what you understood was the purpose of the meeting(s).

      h. Prior to January 20, 2017, did you talk to Steve Bannon, Jared Kushner, or any
         other individual associated with the transition regarding establishing an unofficial
         line of communication with Russia? If yes, describe who you spoke with, when,
         the substance of the discussion(s), and what you understood was the purpose of
         such an unofficial line of communication.




                                         C-10
                              U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 33 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  RESPONSES OF PRESIDENT DONALD J. TRUMP

I.    June 9, 2016 Meeting at Trump Tower

a.    When did you first learn that Donald Trump, Jr., Paul Manafort, or Jared Kushner was
      considering participating in a meeting in June 2016 concerning potentially negative
      information about Hillary Clinton? Describe who you learned the information from and the
      substance of the discussion.

b.    Attached to this document as Exhibit A is a series of emails from June 2016 between ,
      among others, Donald Trump, Jr. and Rob Goldstone. In addition to the emails reflected in
      Exhibit A, Donald Trump, Jr. had other communications with Rob Goldstone and Emin
      Agalarov between June 3, 2016, and June 9, 2016.

      1.     Did Mr. Trump, Jr. or anyone else tell you about or show you any of these
             communications? If yes, describe who discussed the communications with you,
             when, and the substance of the discussion(s).

      11.    When did you first see or learn about all or any part of the emails reflected in
             Exhibit A?

      111.   When did you first learn that the proposed meeting involved or was described as
             being part of Russia and its government's support for your candidacy?

      1v.    Did you suggest to or direct anyone not to discuss or release publicly all or any
             portion of the emails reflected in Exhibit A? If yes, describe who you
             communicated with, when, the substance of the communication(s), and why you
             took that action.

c.    On June 9, 2016, Donald Trump, Jr., Paul Manafort, and Jared Kushner attended a meeting
      at Trump Tower with several individuals, including a Russian lawyer, Natalia
      Veselnitskaya (the "June 9 meeting").

      1.     Other than as set forth in your answers to I.a and l.b, what, if anything, were you
             told about the possibility of this meeting taking place, or the scheduling of such a
             meeting? Describe who you discussed this with, when, and what you were informed
             about the meeting.

      it.    When did you learn that some of the individuals attending the June 9 meeting were
             Russian or had any affiliation with any part of the Russian government? Describe
             who you learned this information from and the substance of the discussion(s).




                                              6



                                          C-11
                               U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 34 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)

      111.    What were you told about what was discussed at the June 9 meeting? Describe each
              conversation in which you were told about what was discussed at the meeting, who
              the conversation was with, when it occurred, and the substance of the statements
              they made about the meeting.

      iv.     Were you told that the June 9 meeting was about, in whole or in part, adoption
              and/or the Magnitsky Act? If yes, describe who you had that discussion with, when,
              and the substance of the discussion.

d.    For the period June 6, 2016 through June 9, 2016, for what portion of each day were you
      in Trump Tower?

      1.      Did you speak or meet with Donald Trump, Jr. , Paul Manafort, or Jared Kushner
              on June 9, 2016? If yes, did any portion of any of those conversations or meetings
              include any reference to any aspect of the June 9 meeting? lf yes, describe who you
              spoke with and the substance of the conversation.

e.    Did you communicate directly or indirectly with any member or representative of the
      Agalarov family after June 3, 2016? If yes, describe who you spoke with, when, and the
      substance of the communication.

f.    Did you learn of any communications between Donald Trump, Jr., Paul Manafort, or Jared
      Kushner and any member or representative of the Agalarov family, Natalia Yeselnitskaya,
      Rob Goldstone, or any Russian official or contact that took place after June 9, 2016 and
      concerned the June 9 meeting or efforts by Russia to assist the campaign? Jf yes, describe
      who you learned this information from, when, and the substance of what you learned.

g.    On June 7 , 2016, you gave a speech in which you said, in part, " I am going to g ive a major
      speech on probably Monday of next week and we're going to be discussing all of the things
      that have taken place with the C lintons."

       i.     Why did you make that statement?

       11.    What information did you plan to share with respect to the C lintons?

       iii.   What did you believe the source(s) of that information would be?

       iv.    Did you expect any of the information to have come from the June 9 meeting?

       v.     Did anyone help draft the speech that you were referring to? lf so, who?

       v1.    Why did you ultimately not give the speech you referenced o n June 7, 20 16?

h.     Did any person or entity inform you during the campaign that Vladimir Putin or the Russian


                                                7



                                           C-12
                                   U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 35 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)

          government supported your candidacy or opposed the candidacy of Hillary Clinton? If yes,
          describe the source(s) of the information, when you were informed, and the content of such
          discussion(s) .

1.        Did any person or entity inform you during the campaign that any foreign government or
          foreign leader, other than Russia or Vladimir Putin, had provided, wished to provide, or
          offered to provide tangible support to your campaign, including by way of offering to
          provide negative information on Hillary Clinton? If yes, describe the source(s) of the
          information, when you were informed, and the content of such discussion(s).


Response to Question I, Parts (a) through (c)

I have no recollection of learning at the time that Donald Trump, Jr., Paul Manafort, or Jared
Kushner was considering participating in a meeting in June 2016 concerning potentially negative
information about Hillary Clinton. Nor do I recall learning during the campaign that the June 9,
2016 meeting had taken place, that the referenced emails existed, or that Donald J. Trump, Jr., had
other communications with Emin Agalarov or Robert Goldstone between June 3, 2016 and June
9, 2016.


Response to Question I, Part (d)

I have no independent recollection of what portion of these four days in June of 2016 I spent in
Trump Tower. This was one of many busy months during a fast-paced campaign, as the primary
season was ending and we were preparing for the general election campaign.

I am now aware that my Campaign's calendar indicates that I was in New York City from June 6
- 9, 2016. Calendars kept in my Trump Tower office reflect that I had various calls and meetings
scheduled for each of these days. While those calls and meetings may or may not actually have
taken place, they do indicate that I was in Trump Tower during a portion of each of these working
days, and I have no reason to doubt that I was. When I was in New York City, I stayed at my
Trump Tower apartment.

My Trump Organization desk calendar also reflects that I was outside Trump Tower during
portions of these days. The June 7, 2016 calendar indicates I was scheduled to leave Trump Tower
in the early evening for Westchester where I gave remarks after winning the California, New
Jersey, New Mexico, Montana, and South Dakota Republican primaries held that day. The June 8,
2016 calendar indicates a scheduled departure in late afternoon to attend a ceremony at my son's
school. The June 9, 2016 calendar indicates I was scheduled to attend midday meetings and a
fundraising luncheon at the Four Seasons Hotel. At this point, I do not remember on what dates
these events occurred, but I do not currently have a reason to doubt that they took place as
scheduled on my calendar.

 Widely available media reports, including television footage, also shed light on my activities
 during these days. For example, lam aware that my June 7, 2016 victory remarks at the Trump



                                                   8



                                              C-13
                                 U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 36 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


National Golf Club in Briarcliff Manor, New York, were recorded and published by the media. I
remember winning those primaries and generally recall delivering remarks that evening.

At this point in time, I do not remember whether I spoke or met with Donald Trump, Jr., Paul
Manafort, or Jared Kushner on June 9, 2016. My desk calendar indicates I was scheduled to meet
with Paul Manafort on the morning of June 9, but I do not recall if that meeting took place. It was
more than two years ago, at a time when I had many calls and interactions daily.


Response to Question I, Part (e)

I have no independent recollection of any communications I had with the Agalarov family or
anyone I understood to be a representative of the Agalarov family after June 3, 2016 and before
the end of the campaign. While preparing to respond to these questions, I have become aware of
written communications with the Agalarovs during the campaign that were sent, received, and
largely authored by my staff and which I understand have already been produced to you.

In general, the documents include congratulatory letters on my campaign victories, emails about a
painting Emin and Aras Agalarov arranged to have delivered to Trump Tower as a birthday
present, and emails regarding delivery of a book written by Aras Agalarov. The documents reflect
that the deliveries were screened by the Secret Service.


Response to Question I, Part (t)

I do not recall being aware during the campaign of communications between Donald Trump, Jr.,
Paul Manafort, or Jared Kushner and any member or representative of the Agalarov family, Robert
Goldstone, Natalia Veselnitskaya (whose name I was not familiar with), or anyone I understood
to be a Russian official.


Response to Question I, Part (g)

In remarks I delivered the night I won the California, New Jersey, New Mexico, Montana, and
South Dakota Republican primaries, I said, "I am going to give a major speech on probably
Monday of next week and we're going to be discussing all of the things that have taken place with
the Clintons." In general, I expected to give a speech referencing the publicly available, negative
information about the Clintons, including, for example, Mrs. Clinton's failed policies, the
Clintons' use of the State Department to further their interests and the interests of the Clinton
Foundation, Mrs. Clinton' s improper use of a private server for State Department business, the
destruction of 33,000 emails on that server, and Mrs. Clinton' s temperamental unsuitability for the
office of President.

In the course of preparing to respond to your questions, I have become aware that the Campaign
documents already produced to you reflect the drafting, evolution, and sources of information for
the speech I expected to give "probably" on the Monday following my June 7, 2016 comments.
These documents generally show that the text of the speech was initially drafted by Campaign staff


                                                 9



                                            C-14
                                 U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 37 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)

with input from various outside advisors and was based on publicly available material, including,
in particular, information from the book Clinton Cash by Peter Schweizer.

The Pulse Nightclub terrorist attack took place in the early morning hours of Sunday, June 12,
2016. In light of that tragedy, I gave a speech directed more specifically to national security and
terrorism than to the Clintons. That speech was delivered at the Saint Anselm College Institute of
Politics in Manchester, New Hampshire, and, as reported, opened with the following:

       This was going to be a speech on Hillary Clinton and how bad a President,
       especially in these times of Radical Islamic Terrorism, she would be. Even her
       former Secret Service Agent, who has seen her under pressure and in times of stress,
       has stated that she lacks the temperament and integrity to be president. There will
       be plenty of opportunity to discuss these important issues at a later time, and I will
       deliver that speech soon. But today there is only one thing to discuss: the growing
       threat of terrorism inside of our borders.

I continued to speak about Mrs. Clinton's failings throughout the campaign, using the information
prepared for inclusion in the speech to which I referred on June 7, 2016.


Response to Question I, Part (h)

l have no recollection of being told during the campaign that Vladimir Putin or the Russian
government "supported" my candidacy or "opposed" the candidacy of Hillary Clinton. However,
I was aware of some reports indicating that President Putin had made complimentary statements
about me.


Response to Question I, Part (i)

I have no recollection of being told during the campaign that any foreign government or foreign
leader had provided, wished to provide, or offered to provide tangible support to my campaign.


II.    Russian Hacking/ Russian Efforts Using Social Media / WikiLeaks

a.     On June 14, 2016, it was publicly reported that computer hackers had penetrated the
       computer network of the Democratic National Committee (DNC) and that Russian
       intelligence was behind the unauthorized access, or hack. Prior to June 14, 2016, were you
       provided any information about any potential or actual hacking of the computer systems or
       email accounts of the DNC, the Democratic Congressional Campaign Committee (DCCC),
       the Clinton Campaign, Hillary Clinton, or individuals associated with the Clinton
       campaign? If yes, describe who provided this information, when, and the substance of the
       information.




                                                10



                                             C-15
                                 U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 38 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)

b.     On July 22, 2016, WikiLeaks released nearly 20,000 emails sent or received by Democratic
       party officials.

      1.      Prior to the July 22, 2016 release, were you aware from any source that WikiLeaks,
              Guccifer 2.0, DCLeaks, or Russians had or potentially had possession of or planned
              to release emails or information that could help your campaign or hurt the Clinton
              campaign? If yes, describe who you discussed this issue with, when, and the
              substance of the discussion(s).

       ii.    After the release of emails by WikiLeaks on July 22, 2016, were you told that
              WikiLeaks possessed or might possess additional information that could be
              released during the campaign? If yes, describe who provided this information,
              when, and what you were told.

c.    Are you aware of any communications during the campaign, directly or indirectly, between
      Roger Stone, Donald Trump, Jr., Paul Manafort, or Rick Gates and (a) WikiLeaks, (b)
      Ju Iian Assange, (c) other representatives of WikiLeaks, ( d) Gucc ifer 2. 0, ( e) representatives
      of Gucci fer 2.0, or (t) representatives ofDCLeaks? lfyes, describe who provided you with
      this information, when you learned ofthe communications, and what you know about those
      communications.

d.    On July 27, 2016, you stated at a press conference: " Russia, if you' re listening, I hope
      you ' re able to find the 30,000 emails that are missing. I think you will probably be rewarded
      mightily by our press."

      1.      Why did you make that request of Russia, as opposed to any other country, entity,
              or individual?

      11.    In advance of making that statement, what discussions, if any, did you have with
             anyone else about the substance of the statement?

      111.   Were you told at any time before or after you made that statement that Russia was
             attempting to infiltrate or hack computer systems or email accounts of Hillary
             Clinton or her campaign? If yes, describe who provided this information, when, and
             what you were told.

e.    On October 7, 2016, emails hacked from the account of John Podesta were released by
      WikiLeaks.

      i.      Where were you on October 7, 2016?

      ii.    Were you told at any time in advance of, or on the day of, the October 7 release that
             WikiLeaks possessed or might possess emails related to John Podesta? If yes,
             describe who told you this, when, and what you were told.


                                                 11



                                             C-16
                                   U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 39 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



          111.   Are you aware of anyone associated w ith you or your campaign, including Roger
                 Stone, reaching out to WikiLeaks, either directly or throug h an intermediary, on or
                 about October 7, 2016? If yes, identify the person and describe the substance of the
                 conversations or contacts.

f.        Were you told of anyone associated with you or your campaign, including Roger Stone,
          having any discussions, directly or indirectly, with WikiLeaks, Guccifer 2.0, or DCLeaks
          regarding the content or timing of release of hacked emails? If yes, describe who had such
          contacts, how you became aware of the contacts, when you became aware of the contacts,
          and the substance of the contacts.

g.        From June I, 20 16 through the end of the campaign, how frequently did you communicate
          w ith Roger Stone? Describe the nature of your communication(s) with Mr. Stone.

          1.     During that time period, what efforts did Mr. Stone tell you he was making to assist
                 your campaign, and what requests, if any, did you make of Mr. Stone?

          11.    Did Mr. Stone ever discuss WikiLeaks with you or, as far as you were aware, with
                 anyone else associated with the campaign? ff yes, describe what you were told, from
                 whom, and when.

          111.   Did Mr. Stone at anytime inform you about contacts he had with WikiLeaks or any
                 intermediary of WikiLeaks, or about forthcoming releases of information? If yes,
                 describe what Stone told you and when.

h.        Did you have any discussions prior to January 20, 20 17, regarding a potential pardon or
          other action to benefit Julian Assange? If yes, describe who you had the discussion(s) with,
          when, and the content of the discussion(s).

1.        Were you aware of any efforts by foreign individuals or companies, including those in
          Russia, to assist your campaign through the use of social media postings or the organization
          of rallies? If yes, identify who you discussed such assistance with, when, and the content
          of the discussion(s).


Response to Question II, Part (a)

I do not remember the date on which it was publicly reported that the DNC had been hacked, but
my best recollection is that I learned of the hacking at or shortly after the time it became the subject
of media reporting. I do not recall being provided any information during the campaign about the
hacking ofany of the named entities or individuals before it became the subject of media reporting.




                                                   12



                                               C-17
                                 U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 40 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


Response to Question II, Part (b)

I recall that in the months leading up to the election there was considerable media reporting about
the possible hacking and release of campaign-related information and there was a lot of talk about
this matter. At the time, I was generally aware of these media reports and may have discussed these
issues with my campaign staff or others, but at this point in time - more than two years later - I
have no recollection of any particular conversation, when it occurred, or who the participants were.


Response to Question II, Part (c)

I do not recall being aware during the campaign of any communications between the individuals
named in Question II (c) and anyone I understood to be a representative of WikiLeaks or any of
the other individuals or entities referred to in the question.


Response to Question II, Part (d)

l made the statement quoted in Question II (d) in jest and sarcastically, as was apparent to any
objective observer. The context of the statement is evident in the full reading or viewing of the
July 27, 2016 press conference, and I refer you to the publicly available transcript and video of
that press conference. I do not recall having any discussion about the substance of the statement in
advance of the press conference. I do not recall being told during the campaign of any efforts by
Russia to infiltrate or hack the computer systems or email accounts of Hillary Clinton or her
campaign prior to them becoming the subject of media reporting and I have no recollection of any
particular conversation in that regard.


Response to Question II, Part (e)

I was in Trump Tower in New York City on October 7, 2016. [ have no recollection of being told
that WikiLeaks possessed or might possess emails related to John Podesta before the release of
Mr. Podesta' s emails was reported by the media. Likewise, l have no recollection of being told
that Roger Stone, anyone acting as an intermediary for Roger Stone, or anyone associated with my
campaign had communicated with WikiLeaks on October 7, 2016.


Response to Question II, Part (f)

I do not recall being told during the campaign that Roger Stone or anyone associated with my
campaign had discussions with any of the entities named in the question regarding the content or
timing of release of hacked emails.


Response to Question II, Part (g)

I spoke by telephone with Roger Stone from time to time during the campaign. I have no
recollection of the specifics of any conversations I had with Mr. Stone between June I, 2016 and

                                                 13



                                            C-18
                                U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 41 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


November 8, 2016. I do not recall discussing WikiLeaks with him, nor do I recall being aware of
Mr. Stone having discussed WikiLeaks with individuals associated with my campaign, although I
was aware that WikiLeaks was the subject of media reporting and campaign-related discussion at
the time.


Response to Question II, Part (h)

I do not recall having had any discussion during the campaign regarding a pardon or action to
benefit Julian Assange.


Response to Question II, Part (i)

I do not recall being aware during the campaign of specific efforts by foreign individuals or
companies to assist my campaign through the use of social media postings or the organization of
rallies.


III.   The Trump Organization Moscow Project

a.     In October 2015 , a "Letter of Intent," a copy of which is attached as Exhibit B, was signed
       for a proposed Trump Organization project in Moscow (the "Trump Moscow project").

       1.     When were you first informed of discussions about the Trump Moscow project?
              By whom? What were you told about the project?

       11.    Did you sign the letter of intent?

b.     In a statement provided to Congress, attached as Exhibit C, Michael Cohen stated: "To the
       best of my knowledge, Mr. Trump was never in contact with anyone about this proposal
       other than me on three occasions, including signing a non-binding letter of intent in 2015."
       Describe all discussions you had with Mr. Cohen, or anyone else associated with the Trump
       Organization, about the Trump Moscow project, including who you spoke with, when, and
       the substance of the discussion(s).

c.     Did you learn of any communications between Michael Cohen or Felix Sater and any
       Russian government officials, including officials in the office of Dmitry Peskov, regarding
       the Trump Moscow project? If so, identify who provided this information to you, when,
       and the substance of what you learned.

d.     Did you have any discussions between June 2015 and June 2016 regarding a potential trip
       to Russia by you and/or Michael Cohen for reasons related to the Trump Moscow project?
       If yes, describe who you spoke with, when, and the substance of the discussion(s).

e.     Did you at any time direct or suggest that discussions about the Trump Moscow project

                                                   14



                                            C-19
                                    U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 42 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


          should cease, or were you informed at any time that the project had been abandoned? If
          yes, describe who you spoke with, when, the substance of the discussion(s), and why that
          decision was made.

f.        Did you have any discussions regarding what information would be provided publicly or
          in response to investigative inquiries about potential or actual investments or business deals
          the Trump Organization had in Russia, including the Trump Moscow project? lf yes,
          describe who you spoke with, when, and the substance of the discussion(s).

g.        Aside from the Trump Moscow project, did you or the Trump Organization have any other
          prospective or actual business interests, investments, or arrangements with Russia or any
          Russian interest or Russian individual during the campaign? If yes, describe the business
          interests, investments, or arrangements.


Response to Question III, Parts (a) through (g)

Sometime in 2015, Michael Cohen suggested to me the possibility of a Trump Organization project
in Moscow. As I recall, Mr. Cohen described this as a proposed project of a general type we have
done in the past in a variety of locations. I signed the non-binding Letter of Intent attached to your
questions as Exhibit B which required no equity or expenditure on our end and was consistent with
our ongoing efforts to expand into significant markets around the world.

I had few conversations with Mr. Cohen on this subject. As I recall, they were brief, and they were
not memorable. I was not enthused about the proposal, and I do not recall any discussion of travel
to Russia in connection with it. I do not remember discussing it with anyone else at the Trump
Organization, although it is possible. I do not recall being aware at the time of any communications
between Mr. Cohen or Felix Sater and any Russian government official regarding the Letter of
Intent. In the course of preparing to respond to your questions, I have become aware that Mr.
Cohen sent an email regarding the Letter of Intent to " Mr. Peskov" at a general, public email
account, which should show there was no meaningful relationship with people in power in Russia.
I understand those documents already have been provided to you.

l vaguely remember press inquiries and media reporting during the campaign about whether the
Trump Organization had business dealings in Russia. I may have spoken with campaign staff or
Trump Organization employees regarding responses to requests for information, but I have no
current recollection of any particular conversation, with whom I may have spoken, when, or the
substance of any conversation. As I recall, neither I nor the Trump Organization had any projects
or proposed projects in Russia during the campaign other than the Letter of Intent.


IV.       Contacts with Russia and Russia-Related Issues During the Campaign

a.        Prior to mid-August 2016, did you become aware that Paul Manafort had ties to the
          Ukrainian government? If yes, describe who you learned this information from, when, and
          the substance of what you were told. Did Mr. Manafort's connections to the Ukrainian or


                                                    15


                                                C-20
                                   U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 43 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


          Russian governments play any role in your decision to have him join your campaign? If
          yes, describe that role.

b.        Were you aware that Paul Manafort offered briefings on the progress of your campaign to
          Oleg Deripaska? If yes, describe who you learned this information from, when, the
          substance of what you were told, what you understood the purpose was of sharing such
          information with Mr. Deripaska, and how you responded to learning this information.

c.        Were you aware of whether Paul Manafort or anyone else associated with your campaign
          sent or directed others to send internal Trump campaign information to any person located
          in Ukraine or Russia or associated with the Ukrainian or Russian governments? If yes,
          identify who provided you with this information, when, the substance of the discussion(s),
          what you understood the purpose was of sharing the internal campaign information, and
          how you responded to learning this information.

d.        Did Paul Manafort communicate to you, directly or indirectly, any positions Ukraine or
          Russia would want the U.S. to support? If yes, describe when he communicated those
          positions to you and the substance of those communications.

e.        During the campaign, were you told about efforts by Russian officials to meet with you or
          senior members of your campaign? If yes, describe who you had conversations with on this
          topic, when, and what you were told.

f.        What role, if any, did you have in changing the Republican Party platform regarding
          arming Ukraine during the Republican National Convention? Prior to the convention, what
          information did you have about this platform provision? After the platform provision was
          changed, who told you about the change, when did they tell you, what were you told about
          why it was changed, and who was involved?

g.        On July 27, 2016, in response to a question about whether you would recognize Crimea as
          Russian territory and lift sanctions on Russia, you said: " We'll be looking at that. Yeah,
          we'll be looking." Did you intend to communicate by that statement or at any other time
          during the campaign a willingness to lift sanctions and/or recognize Russia' s annexation
          of Crimea if you were elected?

          1.     What consideration did you give to lifting sanctions and/or recognizing Russia's
                 annexation of Crimea if you were elected? Describe who you spoke with about this
                 topic, when, the substance of the discussion(s).

Response to Question IV, Parts (a) through (d)

Mr. Manafort was hired primarily because of his delegate work for prior presidential candidates,
including Gerald Ford, Ronald Reagan, George H.W. Bush, and Bob Dole. I knew that Mr.
Manafort had done international consulting work and, at some time before Mr. Manafort left the


                                                  16



                                              C-21
                                U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 44 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)

campaign, I learned that he was somehow involved with individuals concerning Ukraine, but I do
not remember the specifics of what I knew at the time.

I had no knowledge of Mr. Manafort offering briefings on the progress of my campaign to an
individual named Oleg Deripaska, nor do I remember being aware of Mr. Manafort or anyone else
associated with my campaign sending or directing others to send internal Trump Campaign
information to anyone I knew to be in Ukraine or Russia at the time or to anyone I understood to
be a Ukrainian or Russian government employee or official. I do not remember Mr. Manafort
communicating to me any particular positions Ukraine or Russia would want the United States to
support.


Response to Question IV, Part (e)

I do not recall being told during the campaign of efforts by Russian officials to meet with me or
with senior members of my campaign. In the process of preparing to respond to these questions, I
became aware that on March 17, 2016, my assistant at the Trump Organization, Rhona Graff,
received an email from a Sergei Prikhodko, who identified himself as Deputy Prime Minister of
the Russian Federation, Foundation Roscongress, inviting me to participate in the St. Petersburg
International Economic Forum to be held in June 2016. The documents show that Ms. Graff
prepared for my signature a brief response declining the invitation. I understand these documents
already have been produced to you.


Response to Question IV, Part (t)

I have no recollection of the details of what, when, or from what source l first learned about the
change to the platform amendment regarding arming Ukraine, but I generally recall learning of the
issue as part of media reporting. I do not recall being involved in changing the language to the
amendment.


Response to Question IV, Part (g)

My statement did not communicate any position.


V.     Contacts with Russia and Russia-Related Issues During the Transition

a.     Were you asked to attend the World Chess Championship gala on November 10, 2016? If
       yes, who asked you to attend, when were you asked, and what were you told about about
       [sic] why your presence was requested?

       1.     Did you attend any part of the event? If yes, describe any interactions you had with
              any Russians or representatives of the Russian government at the event.




                                               17



                                           C-22
                                    U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 45 of 54
    ______________________________________________________
    Attorney Work Product// May Contain Material Protected Under          Fed. R. Crim. P. 6(e)


Response to Question V, Part (a)

I do not remember having been asked to attend the World Chess Championship gala, and I did not
attend the event. During the course of preparing to respond to these questions, I bave become
aware of documents indicating that in March of 2016, the president of the World Chess Federation
invited the Trump Organization to host at Trump Tower, the 2016 World Chess Championship
Match to be held in ew York in ovember 2016. I have also become aware that in November
2016, there were press inquiries to my staff regarding whether I had p]ans to attend the tourname □ t,
which was not being held at Trump Tower. I understand these documents have already been
provided to you.


Execut d on   NCf/Wlf.rcJ.0,                2018




                                                   18
                                                C-23
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 46 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 47 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                  Appendix D
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 48 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                                    U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 49 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                           APPENDIX D
      SPECIAL COUNSEL’S OFFICE TRANSFERRED, REFERRED, AND COMPLETED CASES
        This appendix identifies matters transferred or referred by the Special Counsel’s Office, as
well as cases prosecuted by the Office that are now completed.
       A. Transfers
        The Special Counsel’s Office has concluded its investigation into links and coordination
between the Russian government and individuals associated with the Trump Campaign. Certain
matters assigned to the Office by the Acting Attorney General have not fully concluded as of the
date of this report. After consultation with the Office of the Deputy Attorney General, the Office
has transferred responsibility for those matters to other components of the Department of Justice
and the FBI. Those transfers include:
   1. United States v. Bijan Rafiekian and Kamil Ekim Alptekin
       U.S. Attorney’s Office for the Eastern District of Virginia
       (Awaiting trial)
        The Acting Attorney General authorized the Special Counsel to investigate, among other
things, possible criminal conduct by Michael Flynn in acting as an unregistered agent for the
Government of Turkey. See August 2, 2017 Memorandum from Rod J. Rosenstein to Robert S.
Mueller, III. The Acting Attorney General later confirmed the Special Counsel’s authority to
investigate Rafiekian and Alptekin because they “may have been jointly involved” with Flynn in
FARA-related crimes. See October 20, 2017 Memorandum from Associate Deputy Attorney
General Scott Schools to Deputy Attorney General Rod J. Rosenstein.
        On December 1, 2017, Flynn pleaded guilty to an Information charging him with making
false statements to the FBI about his contacts with the Russian ambassador to the United States.
As part of that plea, Flynn agreed to a Statement of the Offense in which he acknowledged that
the Foreign Agents Registration Act (FARA) documents he filed on March 7, 2017 “contained
materially false statements and omissions.” Flynn’s plea occurred before the Special Counsel had
made a final decision on whether to charge Rafiekian or Alptekin. On March 27, 2018, after
consultation with the Office of the Deputy Attorney General, the Special Counsel’s Office referred
the investigation of Rafiekian and Alptekin to the National Security Division (NSD) for any action
it deemed appropriate. The Special Counsel’s Office determined the referral was appropriate
because the investigation of Flynn had been completed, and that investigation had provided the
rationale for the Office’s investigation of Rafiekian and Alptekin. At NSD’s request, the Eastern
District of Virginia continued the investigation of Rafiekian and Alptekin.
   2. United States v. Michael Flynn
       U.S. Attorney’s Office for the District of Columbia
       (Awaiting sentencing)




                                               D-1
                                     U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 50 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



   3. United States v. Richard Gates
        U.S. Attorney’s Office for the District of Columbia
        (Awaiting sentencing)
   4. United States v. Internet Research Agency, et al. (Russian Social Media Campaign)
        U.S. Attorney’s Office for the District of Columbia
        National Security Division
        (Post-indictment, pre-arrest & pre-trial1)
   5. United States v. Konstantin Kilimnik
        U.S. Attorney’s Office for the District of Columbia
        (Post-indictment, pre-arrest)
   6. United States v. Paul Manafort
        U.S. Attorney’s Office for the District of Columbia
        U.S. Attorney’s Office for the Eastern District of Virginia
        (Post-conviction)
   7. United States v. Viktor Netyksho, et al. (Russian Hacking Operations)
        U.S. Attorney’s Office for the Western District of Pennsylvania
        National Security Division
        (Post-indictment, pre-arrest)
   8. United States v. William Samuel Patten
        U.S. Attorney’s Office for the District of Columbia
        (Awaiting sentencing)
        The Acting Attorney General authorized the Special Counsel to investigate aspects of
Patten’s conduct that related to another matter that was under investigation by the Office. The
investigation uncovered evidence of a crime; the U.S. Attorney’s Office for the District of
Columbia handled the prosecution of Patten.
   9.   (b) (7)(A)
        (b) (7)(A)
        (Investigation ongoing)
        The Acting Attorney General authorized the Special Counsel to investigate, among other
things, crime or crimes arising out of payments Paul Manafort received from the Ukrainian
government before and during the tenure of President Viktor Yanukovych. See August 2, 2017
Memorandum from Rod J. Rosenstein to Robert S. Mueller, III. The Acting Attorney General
______________________________________________________________________________
        1
            One defendant, Concord Management & Consulting LLC, appeared through counsel and is in pre-
trial litigation.



                                                 D-2
                                      U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 51 of 54_
     _____________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                           •                                           .     (b) (7)(A)



       On October 27, 2017, Paul Manafo1t and Richard Gates were charged in the District of
Columbia with various crimes (including FARA) in connection with work they perfom1ed for
Russia-backed political entities in Ukraine. On Febrnary 22, 2018, Manafo1t and Gates were
charged in the Eastern District of Virginia with various other crimes in connection with the
payments they received for work perfo1med for Russia-backed political entities in Ukraine.
During the course of its                       the Special Counsel's Office developed substantial
evidence with respect to individuals and entities that were

                On Febrna1y 23, 2018, Gates pleaded guilty in the District of Columbia to a multi-
object conspiracy and to making false statements; the remaining charges against Gates were
dismissed. 3 Thereaft.e r, in consultation with the Office of the Deputy Attorney General, the Special
Counsel' s Office closed the                                     and refe1Ted thew   \WJPJAI
                                                                                           for further
investigation as it deemed appropriate. The Office based its decision to close those matters on its
mandate, the indictments ofManafo1t, Gates's plea, and its detennination as to how best to allocate
its i-esources, among other reasons; (b) (7)(A)
                                     At (b) (7)(A)                                                   d
the investigation of those closed matters.

    10. United States v. Roger Stone
        US. Attorney's Office for the D;strict of Columbia
        (Awaiting trial)

    11. (b)   (7)(A)
        (b) (7)(A)
        (Investigation ongoing)

        B. Referrals
        During the course of the investigation, the Office periodically identified evidence of
potential criminal activity that was outside the scope of the Special Counsel's jurisdiction
established by the Acting Attorney General. After consultation with the Office of the Deputy
Attorney General, the Office refe1Ted that evidence to appropriate law enforcement authorities,
principally other components of the Depaitment of Justice and the FBI. Those refe1Tals, listed


            (b) (7)(A)

        3
          Manafo1t was ultimately convicted at trial in the Eastern Dist1ict of Virginia and pleaded guilty
in the DistTict of Columbia. See Vol. I, Section IV.A.8. The tlial and plea happened after the transfer
decision described here.




                                                   D-3
     Case 1:19-cv-00810-RBWU.S.      Department
                                  Document       of Justice
                                             122-3    Filed 06/19/20 Page 52 of 54
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



alphabetically by subject, are summarized below.
    1. (b) (7)(A), (b) (6), (b) (7)(C) (b)(6)/(b)(7)(C)-4

        (b) (7)(A), (b) (6), (b) (7)(C)                                                            (b)(6)/
                                                                                                   (b)(7)(C)-4




   2. Michael Cohen
        During the course of the investigation, the Special Counsel’s Office uncovered evidence
of potential wire fraud and FECA violations pertaining to Michael Cohen. That evidence was
referred to the U.S. Attorney’s Office for the Southern District of New York and the FBI’s New
York Field Office.
   3.
        (b) (6), (b) (7)(A), (b) (7)(C)    (b)(6)/(b)(7)(C)-4

        (b) (6), (b) (7)(A), (b) (7)(C)                                                            (b)(6)/
                                                                                                   (b)(7)(C)-4




   4.   (b)(6), (b)(7)(A), (C)
                                                (b)(6)/(b)(7)(C)-4
        (b) (6), (b) (7)(A), (b) (7)(C)
                                                                                                   (b)(6)/
                                                                                                   (b)(7)(C)-4




   5. Gregory Craig(b)                    (7)(A)      Skadden, Arps, Slate, Meagher & Flom LLP
        During the course of the FARA investigation of Paul Manafort and Rick Gates, the Special
Counsel’s Office uncovered evidence of potential FARA violations pertaining to (b) (7)(A)
Gregory Craig, Skadden, Arps, Slate, Meagher & Flom LLP (Skadden), and their work on behalf
of the government of Ukraine.
        After consultation with the NSD, the evidence regarding Craig (b) (7)(A)         was
referred to NSD, and NSD elected to partner with the U.S. Attorney’s Office for the Southern
District of New York and the FBI’s New York Field Office. NSD later elected to partner on the
Craig matter with the U.S. Attorney’s Office for the District of Columbia. NSD retained and
handled issues relating to Skadden itself.
   6.   (b)(6), (b)(7)(A), (C)                 (b)(6)/(b)(7)(C)-4
                                                                                                   (b)(6)/
        (b) (6), (b) (7)(A), (b) (7)(C)                                                            (b)(7)(C)-4



                                                                D-4
                                              U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 53 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b) (6), (b) (7)(A), (b) (7)(C)                                                             (b)(6) /
                                                                                            (b)(7)(C)-4


    7.   (b)(6), (b)(7)(A), (C)   (b)(6)/(b)(7)(C)-4

         (b) (6), (b) (7)(A), (b) (7)(C)                                                   (b)(6) /
                                                                                           (b)(7)(C)-4




    8.   (b)(6), (b)(7)(A), (C)      (b)(6)/(b)(7)(C)-4

         (b) (6), (b) (7)(A), (b) (7)(C)                                                   (b)(6) /
                                                                                           (b)(7)(C)-4




    9. (b)(6), (b)(7)(A), (C) (b)(6)/(b)(7)(C)-4
         (b) (6), (b) (7)(A), (b) (7)(C)                                                   (b)(6) /
                                                                                           (b)(7)(C)-4




    10. (b)     (7)(A)
         (b) (7)(A)




    11. (b)(6), (b)(7)(A), (C) (b)(6)/(b)(7)(C)-4
         (b) (6), (b) (7)(A), (b) (7)(C)                                                   (b)(6) /
                                                                                           (b)(7)(C)-4



    12. (b)(6), (b)(7)(A), (C)    (b)(6)/(b)(7)(C)-4
         (b) (6), (b) (7)(A), (b) (7)(C)                                                   (b)(6) /
                                                                                           (b)(7)(C)-4



    13. (b) (7)(A)
         (b) (7)(A)




                                                          D-5
     Case 1:19-cv-00810-RBWU.S.      Department
                                  Document       of Justice
                                             122-3    Filed 06/19/20 Page 54 of 54
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b) (7)(A)


   14.
         (b)(6), (b)(7)(A), (C)
                                  (b)(6)/(b)(7)(C)-4
         (b) (6), (b) (7)(A), (b) (7)(C)
                                                                                                   (b)(6)/
                                                                                                   (b)(7)(C)-4


         (b) (6), (b) (7)(A), (b) (7)(C)                                                           (b)(6)/
                                                                                                   (b)(7)(C)-4


         C. Completed Prosecutions
        In three cases prosecuted by the Special Counsel’s Office, the defendants have completed
or are about to complete their terms of imprisonment. Because no further proceedings are likely
in any case, responsibility for them has not been transferred to any other office or component.
   1. United States v. George Papadopoulos
         Post-conviction, Completed term of imprisonment (December 7, 2018)
   2. United States v. Alex van der Zwaan
         Post-conviction, Completed term of imprisonment (June 4, 2018)
   3. United States v. Richard Pinedo
         Post-conviction, Currently in Residential Reentry Center (release date May 13, 2019)




                                                 D-6
